Exhibit 10.1
(Confidential Portions Omitted)
Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
AIA Document A111 – 1997
Standard Form of Agreement between Owner and Contractor where the basis for
payment is the COST OF THE WORK PLUS A FEE with a negotiated Guaranteed Maximum
Price.
AGREEMENT made as of the 7th day of April in the year 2010
(In words, indicate day, month and year)
BETWEEN the Owner:
(Name, address and other information)
HF Logistics-SKX T1, LLC
14225 Corporate Way
Moreno Valley, California 92553
and the Contractor:
(Name, address and other information)
J. D. Diffenbaugh, Inc.
6865 Airport Drive
Riverside, California 92504
The Project is:
(Name and location)
Highland Fairview Corporate Park
Skechers Distribution Center
29800 Eucalyptus Avenue
Rancho Belago, California 92555
The Architect is:
(Name, address and other information)
“Vertical Architect”:
HPA, Inc.
18831 Bardeen Avenue, Suite 100
Irvine, California 92612
“Civil Engineer”:
RBF Consulting
14725 Alton Parkway
Irvine, Ca 92618
(949) 855-5716
“Landscape Architect”:
Mission Landscape Architecture
16361 Scientific Way
Irvine, CA 92618
(949) 224-0044

Page 1 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
As used in the Contract Documents, the term “Architect” shall mean and refer to
either (1) the Vertical Architect to the extent the rights and obligations of
the Architect relate to the vertical improvements for the Project, (2) the Civil
Engineer to the extent the rights and obligations of the Architect relate to the
site work for the Project, (3) the Landscape Architect to the extent the rights
and obligations of the Architect relate to landscaping for the Project. If the
Contractor is unsure of which party to be contacting in a particular context,
the Contractor shall request the guidance and direction from the Owner.
The Owner and Contractor agree as follows.
ARTICLE 1 THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, including Addendum A, Exhibits,
including the Conditions of Approval from City of Moreno Valley (“Conditions of
Approval”) and the January 7, 2010 Settlement Agreement with the Sierra Club
(“Settlement Agreement”) further set out in Exhibit “G” except to the extent
indicated in the Contract Documents to be the responsibility of others, other
documents listed in this Agreement and Modifications issued after execution of
this Agreement; these form the Contract, and are as fully a part of the Contract
as if attached to this Agreement or repeated herein. The Contract represents the
entire and integrated agreement between the parties hereto and supersedes prior
negotiations, representations or agreements, either written or oral. An
enumeration of the Contract Documents, other than Modifications, appears in
Article 15. If anything in the other Contract Documents is inconsistent with
this Agreement, this Agreement shall govern.
ARTICLE 2 THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
including but not limited to the direct scope of work of Exhibit “G” except to
the extent specifically indicated in the Contract Documents to be the
responsibility of others. The Work under this Contract shall not include the
work being performed by Contractor under a separate agreement with Owner related
to the street improvements for Eucalyptus Avenue (such separate agreement being
referred to herein as the “Eucalyptus Work Agreement”). Contractor represents
that it is aware of the terms of the Conditions of Approval and terms of the
Settlement Agreement and will coordinate its Work as necessary with same. The
Contract Documents shall be interpreted together and in harmony with one
another. The Contractor must call any known conflict or discrepancy to the
Owner’s attention, in writing, prior to executing this Agreement. In the case of
any conflict between the Contract Documents regarding the obligations or
responsibilities of Contractor, whichever document imposes the greater
obligation on the Contractor shall be controlling.
ARTICLE 3 RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Owner and
exercise the Contractor’s best skill, efforts and judgment in furthering the
interests of the Owner; to furnish efficient business administration and
supervision; to furnish at all times an adequate supply of workers and
materials; and to perform the Work in an expeditious and economical manner
consistent with the Owner’s interests. Contractor shall at all times provide an
adequate work force of competent, suitably qualified and trained personnel to
survey and lay out the Work and to cause such work force to prosecute the Work
to completion in conformance with the best trade practices, free from defects
and in accordance with the requirements of the Contract Documents. The Owner
agrees to furnish and approve, in a timely manner, information required by the
Contractor and to make payments to the Contractor in accordance with the
requirements of the Contract Documents. Contractor shall provide a project team
consisting of the positions and durations described in Exhibit “C” attached
hereto and incorporated herein (“Project Team”). The selection of the Project
Team shall be subject to Owner’s prior written approval. In addition, after
selection of the Project Team, Contractor shall not remove or replace any
members of the Project Team, or add any new members to the Project Team, without
Owner’s prior written approval. Owner may at any time reasonably direct

Page 2 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
Contractor to replace any member of the Project Team, in which case, Contractor
shall promptly terminate such member and replace such member with a new member
acceptable to Owner.
ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.
(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)
     Date of commencement shall be fixed in a Notice to Proceed.
If, prior to commencement of the Work, the Owner requires time to file
mortgages, mechanic’s liens and other security interests, the Owner’s time
requirement shall be as follows:
§ 4.2 The Contract Time shall be measured from the date of commencement. All
parties to the Contract recognize the volatility of construction materials and
related commodity pricing, as well as the urgency of the Contractor’s need to
establish final pricing from Subcontractors and Suppliers. Therefore, if the
Notice to Proceed is not received by the Contractor within 15 days of the
execution of the Contract, the Owner will bear the responsibility and costs of
any documented cost escalation of materials that occur after the 15-day period.
In addition, if the Contractor is unable to lock in material prices with
Subcontractors, including approval of any material delivery constraints
proffered by suppliers, due to the Owner’s delays in obtaining approved plans or
approval of subcontractors, the Owner will also bear the responsibility and
costs of any documented cost escalation of materials that result.
Contractor will perform the Work in accordance with the Construction Schedule
attached hereto as Exhibit “B” and incorporated herein. The Contract Time is
specified as 334 calendar days as shown in more detail in the Construction
Schedule attached as Exhibit “B.” The Construction Schedule sets forth the
commencement date, the date of Substantial Completion (“Substantial Completion
Date”), the completion date and the starting and completion dates of various
stages of the Work and shall provide for expeditious and practicable execution
of the Work. Normal holidays and weather conditions have been accounted for
within the Construction Schedule. Except as provided in Section 8.3 of the
General Conditions, the Construction Schedule may not be changed. Contractor
shall use a scheduling system acceptable to Owner, which system shall employ a
clearly defined critical path for the Project. Prior to submitting each
Application for Payment, Contractor will update the Construction Schedule
indicating actual progress of, a percentage of completion, and a dollar amount
applied to date for each activity listed on the Schedule of Values. Owner will
review the updated Construction Schedule and Schedule of Values, and after its
approval, such updated Construction Schedule and Schedule of Values will be used
as the basis for Applications for Payment.
Within fifteen (15) days from the date of the Notice to Proceed, Contractor
shall provide Owner with an updated detailed Construction Schedule which shall:
(1) be in a detailed critical path method (“CPM”) setting forth the dates that
are crucial in ensuring the timely and orderly completion of the Work in
accordance with the requirements of the Contract Documents; (2) provide a
graphic representation of all activities and events that will occur during the
performance of the Work; (3) not exceed the time limits for completion of the
Work under the Contract Documents; (4) be reasonably satisfactory to the
Architect and Owner; (5) identify float time, if any, and (6) identify dates for
major material and equipment acquisition, material purchases, the hiring of all
trades, delivery of shop drawings, Owner provided items such as FF&E, and
submittals.
The Construction Schedule shall be updated and revised as of the first business
day of each month as the Work is completed, or at the reasonable request of the
Owner and/or Architect, whichever is sooner but no greater than 2x per month. A
written copy of the updated Construction Schedule (not changing the

Page 3 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
Substantial Completion Date unless approved by Owner in writing in an executed
Permissible Change Order) as revised, shall be delivered to the Owner and
Architect in printed form and, if requested, also provided in electronic form
(by E-mail or Compact Disk), together with the monthly Application for Payment.
Contractor shall furnish the Owner with an updated Construction Schedule within
five (5) business days of receipt of a written request. The Contractor shall
also provide the electronic files constituting the logic and scheduling of the
Construction Schedule.
The Contractor shall prepare, on at least a monthly basis, and shall deliver to
Owner together with the monthly Application for Payment, a detailed written
Progress Report in a form, and of a character, reasonably approved by Owner,
which form as approved is attached hereto as Exhibit “L”. The Progress Report
shall specify, among other things, the estimated percentage of completion,
whether the Work is on schedule, and if not, the reasons therefore, and a
revised completion schedule. Each Progress Report shall also identify any and
all modifications, bulletins, pending change orders, and any other relevant
issues to the construction of the Project and the status of such issues
separating critical path issues from those that are not critical path issues,
and a priority ranking for all.
Contractor shall timely prepare such additional progress reports as the Owner
may reasonably require from time to time.
Within thirty (30) days from the Notice to Proceed or upon execution of
Contracts and/or Purchase Orders with various Subcontractors/Vendors/Material
Suppliers, Contractor shall provide a Subcontractor/Vendor Subcontract and/or
Purchase Order Log (see attached Exhibit “M” and Exhibit “N” as the approved
Forms) as information becomes available. Contractor shall furnish copies to the
Owner of all executed purchase orders and/or invoices relating to all materials
installed, or services performed, in connection with the Project. Contractor
shall also furnish the Owner with all executed subcontracts and purchase orders
for any labor, services and/or materials to be furnished by any subcontractor,
sub-subcontractor, laborers, and/or material suppliers on the Project and a Job
Cost Report or Commitment to Estimate Variance Report detailing same as attached
in Exhibit “O”.
The Contractor shall hold weekly progress meetings with the Owner at the Project
site or at such other time and frequency as the Owner requires, which
requirement shall not be unreasonable. The Contractor shall also hold weekly
progress meetings with Subcontractors at the Project site or at such other time
and frequency as the Owner requires, which requirement shall not be
unreasonable. The Owner may be present at all such progress meetings and
interact with all participants. The progress of the Work shall be recorded by
the Contractor and reported in detail at each meeting with reference to the
current Construction Schedule. Subcontractors to the Contractor who are
currently performing work or whose work is scheduled to be performed in the near
term shall have a competent representative present at each meeting to report the
condition of the Subcontractor’s work and to receive information discussed at
the meeting. Contractor shall issue detailed meeting minutes, in writing, within
forty-eight (48) hours or up to seventy-two (72) hours with Owner’s prior
written approval, after each progress meeting, including the names and contact
information of all participants.
As used in this Contract and elsewhere in the Contract Documents, “Substantial
Completion” or “Substantially Complete” is the stage in the progress of the Work
(or the applicable phase thereof) when (a) the Work (or the applicable phase
thereof) is completed in a substantially finished condition consistent with the
Plans and Specifications and other applicable Contract Documents sufficient for
the Owner to be able to occupy and utilize the Project for its intended purpose
subject only to completion of “punch list” items that do not materially
interfere with the utilization of the Work; (b) no occupancy or other necessary
permits and approvals related to the Work (or the applicable phase thereof) are
being withheld due to any failure to complete any portion of the Work;
(c) Contractor is in compliance with the payment and lien provisions of this
Agreement at the time of such Substantial Completion; (d) all temporary
utilities are disconnected if requested by the Owner; (e) Contractor has
complied with all reasonable requirements of the Owner’s construction lender
regarding Substantial Completion; (f) all remaining “punch list” items can
reasonably be completed by Contractor within forty-five (45) days thereafter,
subject, however, to long lead time items

Page 4 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
that must be ordered and to seasonal requirements for any landscaping and
exterior work; and (g) all systems for which Contractor is responsible are
operable and the Work is habitable.
Subject to time extensions resulting from executed Change Orders issued and
resolved pursuant to the Contract Documents, Contractor shall strictly comply
with, and conform to, the Construction Schedule attached hereto and all
amendments and supplements thereto, the failure of which shall constitute a
material default hereunder. Contractor may not extend the Construction Schedule
without the written approval of the Owner, as set forth in the Contract
Documents, which approval shall not be unreasonably withheld.
All Work shall be performed in an expeditious manner. TIME IS OF THE ESSENCE IN
THIS AGREEMENT.
Contractor shall work additional hours or days, as and if permitted by local
ordinances and other applicable laws as is necessary to timely complete the
Work. In the event that Contractor causes a delay to the Project, the Contractor
shall be obligated to use whatever means necessary to accelerate its work in
order to make up for the delays and meet the Construction Schedule without any
cost impact to the Owner.
(Insert provisions, if any, for liquidated damages relating to failure to
complete on time, or for bonus payments for early completion of the Work.)
Liquidated damages for failure to complete the Work according to the Project
Schedule shall be assessed against Contractor at the rate of $10,000 per day for
the first thirty (30) days of delay and $20,000 per day thereafter and may, at
Owner’s election, be deducted from any payment to Contractor, including but not
limited to, the Final Payment. The total liquidated damages assessed against
Contractor under this Contract and the Eucalyptus Work Agreement is limited to
the sum of (a) $1,037,978 plus (b) the amount of Contract Savings that
Contractor receives or is otherwise entitled to receive pursuant to
Section 5.2.1.3 below and Section 5.2.1.3 of the A111 Document that is part of
the Eucalyptus Work Agreement. The Parties agree and acknowledge that given the
nature of the circumstances and the Work to be performed it would be
impracticable or extremely difficult to fix the actual damage that would result
to Owner in the event Contractor does not perform and complete the Work
according to the Project Schedule, including but not limited to achieving
Substantial Completion and Final Completion according to the Project Schedule
and that the foregoing amount of liquidated damages for Contractor’s failure to
do so is reasonable at the time of entering into this Agreement and does not
constitute a penalty under California law. The foregoing liquidated damages
represent all and any damages attributable solely to a delay that Owner would be
entitled to recover in the event of actual delay to the completion of the Work
that is directly attributable to the acts or omissions on the part of the
Contractor. The liquidated damages set forth herein are intended to compensate
the Owner for all damages sustained and attributable solely to a delay
including, but not limited to, any and all damages resulting from claims
asserted against the Owner by a third party that relate to delayed completion of
the Work.”
ARTICLE 5 BASIS FOR PAYMENT
§ 5.1 CONTRACT SUM
§ 5.1.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee.
§ 5.1.2 The Contractor’s Fee is:
“Cost of the Work Plus a Fee with a Guaranteed Maximum Price” contract for a fee
of One point Seven-Five percent (1.75%) applied to the Cost of the Work.
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee, and describe the method of adjustment of the
Contractor’s Fee for changes in the Work.)

Page 5 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The sum of the Cost of the Work and the Contractor’s Fee is guaranteed
by the Contractor not to exceed $[*] subject to additions and deductions by
Change Order as provided in the Contract Documents. Such maximum sum is referred
to in the Contract Documents as the Guaranteed Maximum Price or GMP. Costs which
would cause the Guaranteed Maximum Price to be exceeded shall be paid by the
Contractor without reimbursement by the Owner.
(Insert specific provisions if the Contractor is to participate in any savings.)
     5.2.1.1 [intentionally deleted]
     5.2.1.2 CONTRACT SAVINGS “Contract Savings” is defined as the GMP, less the
Cost of the Work, the General Conditions as provided for in Exhibit D and the
Contractor’s Fee, if any. If such calculation yields a negative number, then the
amount of savings is equal to zero. The Contractor shall not be entitled to any
portion of the Contract Savings if Owner terminates this Agreement for cause or
if Contractor terminates this Agreement for any reason prior to Substantial
Completion.
     5.2.1.3 CONTRACT SAVINGS SPLIT Owner and Contractor agree to share any
“Contract Savings” in the following ratio:
     Amount of Contract Savings to Owner:        75%
     Amount of Contract Savings to Contractor: 25%
The calculation of the “Contract Savings” shall occur only after Final
Completion and after all other Change Orders and extras have been fully
executed. The result of the calculation shall be included in a final Change
Order called a “Final GMP Reconciliation Change Order” whereby the amount of
savings due to the Owner shall be credited against the GMP. Any savings
attributable to the Contractor shall be added to the Contractor’s Fee.
     5.2.1.4 CONTRACT PRICE:
The GMP is based upon the scope of Work required in order to construct the Work
in accordance with the Contract Documents, including but not limited to the
Conditions of Approval and terms of the Settlement Agreement as detailed in
Exhibit G, all building materials purchased and erected, mobilization, other
miscellaneous costs and associated labor costs, all machinery, purchased and
erected, together with associated labor costs, all electrical, refrigeration
automation controls, wiring, and related installation labor costs, all plumbing,
HVAC installation and related labor costs, and the fire protection system and
related installation labor costs, all in accordance with and as indicated by the
Contract Documents. Except for adjustments to the GMP by duly authorized Change
Order pursuant to Article 7 of the General Conditions, Contractor is obligated
to build and complete the Work in conformance with the Contract Documents.
Contractor will be solely responsible for all costs in excess of the GMP and
Owner will in no event be charged or liable for amounts in excess of the GMP as
adjusted by approved, written Change Orders.
     5.2.1.5 Contractor further warrants and represents to Owner that
(i) Contractor is fully familiar with, and the GMP includes, the entire Cost of
the Work associated with all of the terms, conditions (including, without
limitation, ingress and egress, traffic flow patterns, and hours of Work) and
obligations of the Contract Documents or arising under governmental
requirements, including but not limited to the Conditions of Approval and terms
of the Settlement Agreement as detailed in Exhibit G, the location and condition
of the site, and the conditions under which the Work is to be performed,
including all surface conditions and characteristics and all typical subsurface
conditions and characteristics that prevail or that can be reasonably expected
in the location of the site, as well as all subsurface conditions and
characteristics indicated in any reports provided by Owner to Contractor;
(ii) Contractor enters into this
 

*   Confidential Portions Omitted and Filed Separately with the Commission.

Page 6 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
Contract based upon its investigation of all of such matters; and
(iii) Contractor is in no way relying upon any opinions, statements, warranties
or representations of Owner. Contractor acknowledges that it is Contractor’s
responsibility and Contractor is required, prior to entering into this
Agreement, to investigate and familiarize itself with all conditions affecting
the performance of its obligations under the Contract Documents, including,
without limitation, all governmental requirements and local practices applicable
to its Work under this Agreement; the availability and adequacy of personnel,
workmen, material, supplies, equipment, power, utilities, fuel, etc. and, with
respect to each of the foregoing, the cost and suitability thereof; prevailing
weather and climatological conditions and history; and any other factor or
factors which may affect Contractor’s obligations under the Contract Documents,
including, without limitation, the Work. Contractor hereby warrants and
represents to Owner that it has examined the site, investigated all such
matters, fully satisfied itself as to the nature of such conditions and
characteristics and has included the effect of all such conditions and
characteristics and all Costs of the Work and Work related thereto in the GMP.
Except as provided in Paragraph 4.3.4 of the General Conditions, Contractor
further agrees that Contractor shall not be entitled to any additional payment
or additional time or any claim whatsoever resulting from the matters described
in this paragraph.
     5.2.1.6 With the Owner’s consent, which consent shall not be unreasonably
withheld, the Contractor can exceed the budgeted General Conditions of the
Schedule of Values in Exhibit D by up to 10% so long as the GMP, as adjusted in
accordance with the Contract Documents, is not exceeded.
§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:
(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)
§ 5.2.2.1 The following is an alternate not included in the GMP:

         
Tree Removal at Sinclair
  $[*]   Plans & Specifications

§ 5.2.3 Unit prices, if any, are as follows:

              Description   Units   Price ( $0.00)
Place 4” owner supplied base
  Sqft   $ [*]    
Place 4” contractor supplied base
  Sqft   $ [*]    
Monthly maintenance city landscaping
  Monthly   $ [*]    
Six Foot (6’) Chain Link Cal-Trans Fencing
  Lineal Foot   $ [*]    
Polished Concrete floor W/ Exposed aggregate
  Sqft   $ [*]    
Saw-Cut Lines Polished Concrete Floor
  Lineal Foot   $ [*]    
Conduit roof penetrations for CATV cameras @ building perimeter
      $ [*]  each  
Conduit & 120v power to perimeter parking lot light poles for data scanners
      $ [*]  each  
Palm Tree lighting & exterior architectural lighting
      $ [*]  each

 

*   Confidential Portions Omitted and Filed Separately with the Commission.

Page 7 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
§ 5.2.4 Allowances, if any, are as follows
(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)

              Allowance   Amount ( $0.00)   Included items
Left Turn Widening @ Theodore & SR 60 off ramp
  $ [*]     Plans & Specifications  
12” Water line West Eucalyptus and Ironwood Pressure Reducing Station to POC @
NW point Redlands/SR60 ramp
  $ [*]     Plans & Specification  
Ground Sign program allowance
          $[*] each

§ 5.2.5 Assumptions, Clarifications and Exclusions, if any, on which the
Guaranteed Maximum Price is based, are identified in Exhibit “F”.
§ 5.2.6 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.
§ 5.2.7 The parties acknowledge that the GMP has been established prior to
Contractor receiving bids from all Subcontractors for performance of the Work.
As such, Contractor has provided Allowances for certain portions of the Work
identified above. Exhibit D, Schedule of Values, contains a separate line item
breakdown for each portion of the Work, including specifically identifying those
portions that are currently identified as Allowances that Contractor anticipates
will be bid out. The Schedule of Values, including Allowances, can only be
changed with prior, written approval of Owner. To reduce Allowances to sums
certain, Contractor will submit all bids to Owner for its review and approval.
If Owner approves of a bid in writing, and if the amount of such approved bid
differs from the amount set forth as an Allowance above, then the GMP shall be
increased or decreased, as appropriate, by an amount equal to such difference,
according to the terms of the Contract Documents.
ARTICLE 6 CHANGES IN THE WORK
§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-1997. All references to AIA Document A201-1997 shall include all
amendments made to such document by Owner and Contractor.
 

*   Confidential Portions Omitted and Filed Separately with the Commission.

Page 8 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201-1997 shall have the
meanings assigned to them in AIA Document A201-1997 and shall not be modified by
Articles 5, 7 and 8 of this Agreement. Adjustments to subcontracts awarded with
the Owner’s prior consent on the basis of cost plus a fee shall be calculated in
accordance with the terms of those subcontracts.
§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201-1997 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the terms “fee” and “a reasonable allowance for overhead and
profit” shall mean the Contractor’s Fee as defined in Section 5.1.2 of this
Agreement.
ARTICLE 7 COSTS TO BE REIMBURSED
§7.1 COST OF THE WORK
The term Cost of the Work shall mean the actual costs reasonably and necessarily
incurred and ultimately paid by the Contractor in the proper performance of the
Work. Such costs shall be at rates not higher than the standard paid at the
place of the Project except with prior consent of the Owner. The Cost of the
Work shall include only the items set forth in this Article 7.
§ 7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s approval,
at off-site workshops. Wages of Contractor’s personnel as identified in and to
the extent of Exhibit D’s line item for General Conditions.
§ 7.2.2 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Section 7.2.1.
§7.3 SUBCONTRACT COSTS
§ 7.3.1 Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.
§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction. Contractor
shall cause all materials supplied for or intended to be utilized in the
construction of the Project, but not yet affixed to or incorporated into the
Project, to be stored on the Project site or at such other site as Lender and
Owner may approve, in each case with adequate safeguards to prevent loss, theft,
damage or commingling with materials for other projects. Contractor shall not
purchase or order materials for delivery more than sixty (60) days prior to the
scheduled incorporation of such materials into the Project without the prior
approval of Owner and Lender, which will not be unreasonably withheld (and in
that regard, Owner and Lender shall give due consideration to expected “lead
times” for any such orders and potential cost savings resulting from early
ordering of materials). No advances for building materials or furnishings that
are not yet incorporated into the Project (“stored materials”) unless (i) Owner
has good title to the stored materials and the stored materials are components
in a form ready for incorporation into the Project and will be so incorporated
within a period of one hundred twenty (120) days, (ii) the stored materials are
in Owner’s possession and satisfactorily stored on the Project site or such
materials are satisfactorily stored at such other site as Owner and Lender may
approve, (iii) the stored materials are protected and insured against theft and
damage in a manner and amount satisfactory to Owner and Lender, (iv) the stored
materials have been paid for in full or will be paid for with the funds to be
advanced and all lien rights and claims of the supplier have been released or
will be released upon payment with the advanced funds, and (v) Lender has or
will have upon payment with the advanced funds a perfected, first priority
security interest in the stored materials. Notwithstanding the foregoing, the
aggregate amount of advances for stored materials that have not yet been
incorporated into the Project shall not exceed THREE MILLION DOLLARS
($3,000,000.00). Any

Page 9 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
Application for Payment which includes an advance for the cost of stored
materials shall be accompanied by copies of invoices for such stored materials
in form and content satisfactory to Lender. All advances for the cost of stored
materials shall be on the basis of ninety percent (90%) of the invoiced amount.
§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.
§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ 7.5.1 Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and fully consumed in the performance
of the Work; and cost (less salvage value) of such items if not fully consumed,
whether sold to others or retained by the Contractor. Cost for items previously
used by the Contractor shall mean fair market value.
§ 7.5.2 Rental charges for temporary facilities, machinery, equipment, trucks
and autos (including auto allowance) and hand tools not customarily owned by
construction workers that are provided by the Contractor at the site, whether
rented from the Contractor or others, and costs of transportation, installation,
gas, fuel, oil, minor repairs and replacements, dismantling and removal thereof.
Rates and quantities of equipment rented shall be subject to the Owner’s prior
approval. In cases where the equipment is owned by Contractor and “rented” to
the project under this paragraph, Contractor’s monthly rental rates shall not
exceed 85% of the fair market rental rate for the same, or similar, equipment.
Additionally, in no case shall the cumulative rental charges to the project
exceed 90% of the fair market value of any one piece of equipment.
§ 7.5.3 Costs of removal of debris from the site and interim and final site
cleanup.
§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.
§ 7.5.5 That portion of the reasonable expenses of the Contractor’s personnel
incurred while traveling outside of area of Southern California known as the
Inland Empire in discharge of duties connected with the Work only if approved in
advance and in writing by Owner.
§ 7.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.
§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 That portion of insurance and bond premiums, including subcontractor
performance and payment bonds that can be directly attributed to this Contract,
but only if approved in writing in advance by Owner, in which case Owner and
Lender will be named as additional Obligees. The Owner must also approve in
writing of the bond form used.
§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work.
§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.
§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-1997 or other provisions of
the Contract Documents, and which do not fall within the scope of Section 7.7.3.

Page 10 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17.1 of
AIA Document A201-1997 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.
§ 7.6.6 Data processing costs related to the Work.
§ 7.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility to the Owner as set forth in the
Contract Documents.
§ 7.6.8 When Contractor is directed in writing by Owner to take any action for
which the Contractor believes legal, mediation and/or arbitration costs,
including attorneys’ fees, other than those arising from disputes between the
Owner and Contractor or Contractor and a subcontractor, or anyone directly or
indirectly employed by them, will be reasonably necessary and reasonably
incurred by the Contractor in the performance of the Work, the Contractor must
notify the Owner in advance of same and obtain the Owner’s prior written
approval; which approval shall not be unreasonably withheld.
§ 7.6.9 Expenses incurred in accordance with the Contractor’s standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, if approved by the Owner.
§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.
§ 7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Section 10.6 of AIA Document A201-1997.
§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors or suppliers.
§ 7.8 RELATED PARTY TRANSACTIONS
§ 7.8.1 For purposes of Section 7.8, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Contractor; any entity in which any stockholder in, or
management employee of, the Contractor owns any interest in excess of ten
percent in the aggregate; or any person or entity which has the right to control
the business or affairs of the Contractor. The term “related party” includes any
member of the immediate family of any person identified above.
§ 7.8.2 If any of the costs to be reimbursed arise from a transaction between
the Contractor and a related party, the Contractor shall notify the Owner of the
specific nature of the contemplated transaction, including the identity of the
related party and the anticipated cost to be incurred, before any such
transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Contractor shall procure the
Work, equipment, goods or service from the related party, as a Subcontractor,
according to the terms of Article 10. If the Owner fails to authorize the
transaction, the Contractor shall procure the Work,

Page 11 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
equipment, goods or service from some person or entity other than a related
party according to the terms of Article 10.
ARTICLE 8 COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include:
§ 8.1.1 Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office,
except as specifically provided in Section 7.2 or as may be provided in
Article 14.
§ 8.1.2 Expenses of the Contractor’s principal office and offices other than the
site office.
§ 8.1.3 Overhead and general expenses, except as may be expressly included in
General Conditions as provided for in Exhibit D.
§ 8.1.4 The Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Work.
§ 8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Section 7.5.2.
§ 8.1.6 Except as provided in Section 7.7.3 of this Agreement, Costs due to
defective Work, the negligence or failure to fulfill a specific responsibility
of the Contractor, Subcontractors and suppliers or anyone directly or indirectly
employed by any of them or for whose acts any of them may be liable.
§ 8.1.7 Any cost not specifically and expressly described in Article 7.
§ 8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.
§ 8.1.9 Any other costs compensated by payment of the General Conditions as
provided for in Exhibit D.
§ 8.1.10 Any attorneys’ fees or costs, except as allowed by Article 7.6.8 and
except that attorney’s fees incurred by the Contractor for the purpose of
Contract negotiation will be reimbursable, provided that such reimbursement is
facilitated by Project cost savings and does not require that the GMP be
exceeded to do so.
ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefor from the Owner, or (2) the
Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor; provided, however,
Contractor will deliver notice of potential discounts, rebates, or refunds at
least 10 days in advance to fund such amounts. Trade discounts, rebates, refunds
and amounts received from sales of surplus materials and equipment shall accrue
to the Owner, and the Contractor shall make provisions so that they can be
secured.
§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.
ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons or entities from whom the Contractor shall obtain
bids. The Contractor shall obtain bids from Subcontractors and from suppliers of
materials or equipment fabricated especially for the Work and shall deliver such
bids to the Owner. The Owner shall then

Page 12 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
determine, with the advice of the Contractor and the Architect, which bids will
be accepted. The Contractor shall not be required to contract with anyone to
whom the Contractor has reasonable objection.
§ 10.2 If a specific bidder among those whose bids are delivered by the
Contractor to the Owner (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.
§ 10.3 Subcontracts or other agreements shall conform to all requirements and
obligations of the Work and Contract Documents, including but not limited to the
Conditions of Approval and terms of the Settlement Agreement as detailed in
Exhibit G, indemnity obligations, insurance obligations and the applicable
payment provisions of this Agreement, and shall not be awarded on the basis of
cost plus a fee without the prior consent of the Owner. Contractor shall provide
Owner with names and addresses of all Subcontractors, Sub-subcontractors and
material suppliers for the Project. Contractor shall provide Owner with copies
of Subcontracts and sub-subcontracts for the Project.
§ 10.4 It is further agreed that all subcontracts and material and equipment
purchase contracts entered into by Contractor or its subcontractors or material
suppliers, shall contain a provision stating that the Owner is an intended third
party beneficiary of all warranty/guarantees regarding the Work or
materials/equipment furnished and that owner may bring claim directly against
any subcontractor or material supplier of Contractor [or lower tier
subcontractor/material or equipment provider] for breach of Contract, warranty
rights, quality of workmanship, merchantability of equipment, feasibility and
fitness for the particular purpose of materials and equipment and workmanship.
It is further agreed and understood that such assignment(s) is part of the
consideration to Owner for entering into this Agreement with Contractor and may
not be withdrawn. The Contractor shall ensure that all subcontractors shall
purchase and maintain insurance for claims under Worker’s Compensation acts and
other employee benefit acts, from claims for damages because of bodily injury,
including death, and from claims for damages to the Owner’s property which may
arise out of or result from the subcontractors’ operations under this Agreement.
Contractor hereby agrees that Contractor shall be responsible for, and shall
indemnify Owner against, all losses, costs, claims, and damages resulting from
the Contractor’s failure to require its Subcontractors to obtain such insurance.
The Owner shall be named as an additional insured in all policies required to be
maintained under this Article with the exception of the Worker’s compensation
insurance, and the Subcontractors’ Certificates of Insurance shall be provided
to the Owner. Additionally, nothing contained in this Agreement shall constitute
an assignment of Contractor’s rights against Owner or create any third party
beneficiary rights against Owner, in any subcontractors or material and
equipment suppliers of Contractor. The purpose of this provision is to allow the
Owner, in addition to Contractor, to make claims for damages or indemnification
against any subcontractors or material and equipment suppliers that may be
ultimately responsible for defects or deficiencies in the Work or materials and
equipment.
ARTICLE 11 ACCOUNTING RECORDS
The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner. The Owner,
Lender (as defined in Section 14.7 below) and the Owner’s accountants shall be
afforded access to, and shall be permitted to audit and copy, the Contractor’s
records, books, correspondence, instructions, drawings, receipts, subcontracts,
purchase orders, vouchers, memoranda and other data relating to this Contract,
the Work performed and/or the Cost of the Work, and the Contractor shall
preserve these for a period of three years after final payment, or for such
longer period as may be required by law. If any inspection by the Owner or
Lender of the Contractor’s records, books, correspondence, instructions,
drawings, receipts, vouchers, memoranda and any other data relating to the
Contract, the Work performed and/or the Cost of the Work, reveals an overcharge,
including, without

Page 13 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
limitation, any untimely request for payment as described in Section 13.3, the
Contractor shall pay the Owner upon demand an amount equal to such overcharge,
as reimbursement for said overcharge.
ARTICLE 12 PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment submitted to the Owner by the
Contractor on AIA Form G702 and G703, if applicable, and Certificates of Payment
issued by the Architect, if requested by Owner, the Owner shall make progress
payments on account of the Contract Sum to the Contractor as provided below and
elsewhere in the Contract Documents.
§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month.
§ 12.1.3 Provided that an Application for Payment is received by the Owner not
later than the first day of a month, the Owner shall make payment to the
Contractor not later than the fifth day of the next month. If an Application for
Payment is received by the Owner after the application date fixed above, payment
shall be made by the Owner not later than thirty (30) days after the Owner
receives the Application for Payment. Contractor shall receive all
Subcontractors’ invoices and, on a monthly basis, shall prepare a “pencil copy”
sworn statement showing all requested payment amounts for Contractor and
Subcontractors. All sworn statements and pencil copies thereof shall be of a
form acceptable to Owner. Contractor shall deliver the pencil copy with all
supporting documentation (including Subcontractors’ invoices) to Owner. If
required by Owner, four calendar days thereafter or at another mutually agreed
time, the Contractor shall meet with Owner (“Pencil Draw Meeting”) at Owner’s
office or at any other mutually agreed location, to review the pencil copy and
recommend that individual Subcontractors’ invoices be approved for payment,
reduction or rejection. Based on the results of the Pencil Draw Meeting (if
any), Contractor shall prepare and submit to Owner a sworn statement and
Application for Payment requesting payment to the Contractor for the Contractor
and all Subcontractors. If Owner’s lender or the lender’s representative
requires a payout meeting, Contractor shall participate in the payout meeting or
review the reviewed pencil draft and all supporting documentation. If requested,
the Contractor will re-revise the Application for Payment. Contractor will then
issue as many copies of the Application for Payment, sworn statement and such
supporting documentation as Owner and lender may required. Furthermore, with
each application for payment the Contractor shall submit evidence that all
inspections necessary to issue Warranties required pursuant to the Contract
Documents have been made.
§ 12.1.4 With each Application for Payment, the Contractor shall submit those
items set forth in Section 9.3 of the General Conditions as well as payrolls,
petty cash accounts, receipted invoices or invoices with check vouchers
attached, and any other evidence required by the Owner to demonstrate that cash
disbursements already made by the Contractor on account of the Cost of the Work
equal or exceed (1) progress payments already received by the Contractor; less
(2) that portion of those payments attributable to the Contractor’s Fee; plus
(3) payrolls for the period covered by the present Application for Payment.
§ 12.1.5 Each Application for Payment shall be based on the most recent Schedule
of Values submitted by the Contractor and approved by Owner in accordance with
the Contract Documents. The Schedule of Values shall allocate the entire
Guaranteed Maximum Price among the various portions of the Work, except that the
Contractor’s Fee and the General Conditions as provided for in Exhibit D shall
be shown as single separate items. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the Owner
may require. This schedule, unless objected to by the Owner, shall be used as a
basis for reviewing the Contractor’s Applications for Payment.
§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or
(2) the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment

Page 14 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
prior to the next Application for Payment by (b) the share of the Guaranteed
Maximum Price allocated to that portion of the Work in the schedule of values.
§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

  .1   take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 7.3.8 of AIA Document A201-1997;     .2   if
approved in advance by the Owner, add that portion of the Guaranteed Maximum
Price properly allocable to materials and equipment delivered and suitably
stored at the site for subsequent incorporation in the Work, or suitably stored
off the site at a location agreed upon in writing;     .3   add the Contractor’s
Fee less retainage of ten percent (10%). The Contractor’s Fee shall be computed
upon the Cost of the Work described in the two preceding Clauses at the rate
stated in Section 5.1.2 or, if the Contractor’s Fee is stated as a fixed sum in
that Subsection, shall be an amount that bears the same ratio to that fixed-sum
fee as the Cost of the Work in the two preceding Clauses bears to a reasonable
estimate of the probable Cost of the Work upon its completion. Subject to the
approval of Owner’s construction lender, when the Work is determined to be 50%
complete, retainage shall be reduced to 5%. Any scope of Work that has been paid
in full without retainage withheld shall not be included for purposes of
determining whether the Work is 50% complete.     .4   subtract the aggregate of
previous payments made by the Owner;     .5   subtract the shortfall, if any,
indicated by the Contractor in the documentation required by Section 12.1.4 to
substantiate prior Applications for Payment, or resulting from errors
subsequently discovered by the Owner’s accountants in such documentation; and  
  .6   subtract amounts, if any, for which the Owner has withheld or nullified a
Certificate for Payment as provided in Section 9.5 of AIA Document A201-1997.

§ 12.1.8 Except with the Owner’s prior approval, payments to Subcontractors and
to Contractor for Work performed by its own personnel shall be subject to
retainage of not less than ten percent (10%). The Owner and the Contractor shall
agree upon a mutually acceptable procedure for review and approval of payments
and retention for Subcontractors.
§ 12.1.9 PAYMENTS AFTER SUBSTANTIAL COMPLETION BUT PRIOR TO FINAL PAYMENT
     After the entire Project has reached Substantial Completion as defined in
Section 9.8 of the General Conditions, Contractor may submit a “Substantial
Completion” application for payment. Subject to the consent of the surety, such
application for payment shall allow Contractor to request payment for 100% of
the contract amount, less the following amounts which shall be withheld as
retention (collectively, “Punch List Retention”).
     a) 100% of the amount then estimated to be returned to Owner as “savings”
under Section 5.2.1.3, if any. Architect or Owner and Contractor shall confer to
discuss this good faith estimate immediately after substantial completion is
achieved.

Page 15 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
     b) 150% of the value of uncompleted work, including punch list work, at the
time of Substantial Completion as reasonably estimated by the Owner and the
Architect.
     c) unsettled claims.
     Thereafter, but no earlier than 30 days subsequent to the prior application
for payment, Contractor may make additional monthly “applications for payment”
described in this paragraph until it is feasible to make its “Final Application
for Payment” as described below.
§ 12.2 FINAL PAYMENT
§ 12.2.1 Upon Final Completion, Contractor shall request Final Payment from
Owner by submitting to Owner and the Architect an Application for Payment and a
final accounting for the Cost of the Work to be reviewed by Owner. Before the
final Application for Payment is made by Contractor, all items of the Work shall
be complete, ready to operate and in a clean condition.
§ 12.2.2 When Final Completion has occurred, except as otherwise set forth
herein, Owner shall pay Contractor the balance of the Contract Sum subject to
the provisions of this Article 12, including the Punch List Retention, either
(i) within thirty (30) days following approval of the final Application for
Payment by Owner and the Architect, or (ii) as set forth in Section 12.2.3
below. As a condition to final payment Contractor must deliver to Owner all
fully executed warranties from the Contractor, subcontractors and any
material/equipment warranties as provided in the Contract Documents.
§ 12.2.3 The Owner’s accountants may review and report in writing on the
Contractor’s final accounting within 30 days after delivery of the final
accounting to the Owner by the Contractor. Based upon such Cost of the Work as
the Owner’s accountants report to be substantiated by the Contractor’s final
accounting, the Owner will, within seven days after receipt of the written
report of the Owner’s accountants, either approve the final Application for
Payment with a copy to the Contractor, or notify the Contractor and Owner in
writing of the reasons for withholding payment as provided in Section 9.5.1 of
the AIA Document A201-1997.
§ 12.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Contractor’s final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to demand the Dispute Resolution Procedures set
forth in the General Conditions for determination of the disputed amount. Such
demand shall be made by the Contractor within 30 days after the Contractor’s
receipt of a copy of the final approval of the Application for Payment; failure
to demand dispute resolution within this 30-day period shall result in the
substantiated amount reported by the Owner’s accountants becoming binding on the
Contractor.
ARTICLE 13 TERMINATION OR SUSPENSION
§ 13.1 The Contract may be terminated by the Contractor, or by the Owner for
convenience, as provided in Article 14 of AIA Document A201-1997. However, the
amount to be paid to the Contractor under Section 14.1.3 of AIA Document A201
-1997 shall not exceed the amount the Contractor would be entitled to receive
under Section 13.2 below.
§ 13.2 The Contract may be terminated by the Owner for cause as provided in
Article 14 of AIA Document A201-1997. The amount, if any, to be paid to the
Contractor under Section 14.2.4 of AIA Document A201-1997 shall not cause the
Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount
calculated as follows:
§ 13.2.1 Take the Cost of the Work incurred by the Contractor to the date of
termination;

Page 16 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
§ 13.2.2 Add the Contractor’s Fee computed upon the Cost of the Work to the date
of termination at the rate stated in Section 5.1.2 or, if the Contractor’s Fee
is stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and
§ 13.2.3 Subtract the aggregate of previous payments made by the Owner.
§ 13.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 13.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 13, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.
§ 13.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201-1997
except that the term “profit” shall be understood to mean the Contractor’s Fee
as described in Sections 5.1.2 of this Agreement.
ARTICLE 14 MISCELLANEOUS PROVISIONS
§ 14.1 Where reference is made in this Agreement to a provision AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.
§ 14.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the Prime Rate plus 2% in effect at the beginning of each
month as published in the Wall Street Journal. (Insert rate of interest agreed
upon, if any.)
(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)
§ 14.3 The Owner’s representative is:

(Name, address and other information.)
Jack Stones
Vice President of Construction
14225 Corporate Way
Moreno Valley, California 92553
§ 14.4 The Contractor’s representative is:

(Name, address and other information.)
Paul Richardson, Project Manager
6865 Airport Drive
Riverside, California 92504
§ 14.5 Further Project Representatives are specified in Exhibit C. None of the
Project representatives shall be changed without ten days’ written notice to the
other party. However, the Owner may insist on the

Page 17 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
replacement of a Project Representative. In the event of a change to any of the
Project representatives for the Contractor as identified in Exhibit C, the Owner
shall have the right to reject Contractor’s replacement personnel.
§ 14.6 ASSIGNMENT. The Contractor shall not assign this Agreement and/or any
subcontract under this Agreement or any portion thereof or any money due or
which may become due hereunder without the prior written consent of Owner. In
addition to constituting a default under this Agreement, any assignment or
attempted assignment made in violation of this Section will be null and void and
the assignee will acquire no rights thereunder. If Owner does consent in writing
to an assignment of this Agreement and/or any subcontract under this Agreement,
the assignee or subcontractor will be bound to the terms of this Agreement,
including specifically and without limitation the insurance provisions contained
herein. If any assignment or subcontract is made in breach of this Agreement,
Contractor will be liable to Owner for all damages resulting therefrom. In
connection with the sale or financing of the Project, Contractor shall execute
and deliver, and (if appropriate) acknowledge, any and all documents and
instruments reasonably required by Owner or any purchaser or lender, including
but not limited to, reasonable modifications to this Agreement, consents,
estoppel certificates, and subordinating any rights, interests and claims under
this Agreement, at law or otherwise, to the liens, benefits, rights and
privileges of any lender. Contractor subordinates all of its lien rights that it
may have or acquire under this Agreement or otherwise as to the Work or the
Project to the lien and security interest securing payment of sums now or
hereafter borrowed by Owner from any lender. Contractor shall execute such
additional documents as may be requested from time to time by the Owner or any
lender to evidence the provisions hereof.
§ 14.7 CONSTRUCTION LOAN. This Agreement is subject to the approval of Owner’s
construction lender and mezzanine lender (in either case, the “Lender”) and may
be collaterally assigned to Owner’s construction lender, as such construction
lender may require. Owner’s Lender is currently Bank of America, N.A., whose
addresses for purposes of notices are as follows:

     
Kim Abreu
  Bertie Chawla, P.E
SVP - Commercial Real Estate
  1626 E.4th Street
BANK OF AMERICA
  Santa Ana, CA 92701
1 Alhambra Plaza, Penthouse
  Telephone: (714) 571-0287
Coral Gables, FL 33134
  Facsimile: (714) 571-0033
Facsimile: (312) 453-3838
   

Contractor agrees to subordinate, and shall cause all other Lienors to
subordinate, their construction lien to any construction loan obtained by Owner
and agrees to execute any document required by the Lender to evidence such
subordination. Contractor also agrees to execute a consent in the form attached
hereto as Exhibit “K” and shall also execute, and shall require its
Subcontractors to execute, such agreements as the Lender may reasonably require
binding Contractor to continue and complete performance under the Agreement in
the case of a default by Owner under construction loan, so long as the Lender
makes payment of the amounts due Contractor under the Agreement. Contractor
shall fully cooperate with any construction lender and provide such information
and documentation as may be reasonably required by such construction lender from
time to time in connection with the loan and disbursements made thereunder. All
subcontracts shall be assignable to Owner and its construction lender and may be
assumed by Owner or its construction lender in the event of any termination of
the Agreement, all at the option of Owner and/or its construction lender. All
subcontracts shall provide that they are terminable by Owner and/or its
construction lender in the event that the Agreement is terminated without
additional costs beyond that actually incurred to the date of termination.
Contractor hereby authorizes Owner to disclose to any financial institution, any
information concerning Contractor’s financial status, Contractor’s credit rating
or similar information. Contractor agrees to execute any amendment to the
Agreement as may be reasonably required by Owner’s construction lender, provided
that such amendment(s) shall not amend the Contract Sum or the Contract Time.
Notwithstanding any requirements contained herein, Contractor reserves the

Page 18 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
right to require mutually acceptable language as part of any consent documents
required by the Lender. Contractor hereby approves of the language set forth in
Exhibit “K” attached hereto.
§ 14.8 ENTIRE AGREEMENT. This Agreement, together with the Contract Documents
which are incorporated herein by reference, constitute the entire Agreement
between the parties. Neither this Agreement nor the Contract Documents may be
amended or supplemented except by written instrument duly executed by both
parties hereto. No estimates or bids of Contractor preceding this Agreement and
no verbal Agreement or conversation with any representative of Owner, either
before or after execution of this Agreement, will affect or modify any of the
terms or provisions contained in this Agreement or the Contract Documents.
§ 14.9 WAIVER. No consent or waiver, express or implied, by either party to this
Agreement relating to any breach or default by the other in the performance of
any obligation hereunder will be deemed or construed to be a consent to or
waiver of any other breach or default by such party. Failure on the part of
either party to complain of any act or failure to act of the other party or to
declare the other party in default irrespective of how long such failure
continues will not constitute a waiver of the rights of such party.
§ 14.10 TIME. Time is of the essence of this Agreement and each provision herein
contained.
§ 14.11 WORDS AND HEADINGS. Words used herein will include the plural as well as
the singular. Words used in the masculine gender include the feminine and
neuter. The section headings used herein are for convenience only and will have
no affect upon the construction or interpretation of any part of this document.
§ 14.12 BONDS. Owner will require Contractor to provide a performance bond or
completion bond as a condition precedent to payment. Contractor shall furnish a
Payment Bond and a Performance Bond in the GMP Sum, utilizing AIA Document A312,
respectively for each, or as otherwise may be agreed, as attached in Exhibit
“I”. The Payment and Performance Bonds shall be furnished by a surety licensed
in the State of California that is satisfactory to Owner, naming the Owner and
Lender (and such other parties designated by the Owner) as obligees and
conditioned that the Contractor shall perform all Work required by the Contract
Documents. The surety on any bonds is expressly responsible for performance of
the Work, including all warranty work and completion of the Work when Contractor
is terminated for cause. The Contractor will be required to either furnish
Subcontractor payment and performance bonds, or enroll Subcontractors in the
Subguard insurance program, at Owner’s election. The Contractor will be
reimbursed by the Owner for the cost differential between the Subcontractor bond
premium and the Subguard premium, if any.
§ 14.13 OTHER AGREEMENTS. Should there now or hereafter exist one or more other
agreements between the parties or with any affiliated corporation or company of
either concerning this or any other construction project, then a breach by
Contractor under the terms of any such agreement, at the option of Owner, will
be considered a breach of this Agreement and all such other agreements. In such
event Owner or its affiliates may declare a default under any or all agreements
so breached in accordance with their terms and may withhold money due or to
become due under any such agreement and apply the same toward payment of any
damages suffered.
§ 14.14 INDEPENDENT CONTRACTOR. Contractor will be an independent contractor
with respect to the Work, and neither Contractor nor anyone employed by
Contractor will be deemed for any purpose to be the agent, employee, servant or
representative of Owner in the performance of the Work. Contractor acknowledges
and agrees that Owner will have no direction on control over the means, methods,
procedures or manner of the Work performed by Contractor or any of it
subcontractors, or any of their employees, vendors or suppliers.

Page 19 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
§ 14.15 SEVERABILITY. If any paragraph, section, sentence, clause or phrase
contained in this Agreement shall become illegal, null or void, against public
policy or otherwise unenforceable for any reason, or shall be held by any court
of competent jurisdiction to be illegal, null or void, against public policy, or
otherwise unenforceable, the remaining paragraphs, sections, sentences, clauses
or phrases contained in this Agreement shall not be affected thereby.
§ 14.16 REPRESENTATIONS AND WARRANTIES. The Contractor represents and warrants
the following to Owner (in addition to any other representations and warranties
contained in the Contract Documents) as a material inducement to the Owner to
execute this Agreement, which representations and warranties shall survive the
execution and delivery of this Agreement, any termination of this Agreement and
the final completion of the Work:
     .1 the Contractor is financially solvent, able to pay all debts as they
mature and possessed of sufficient working capital to complete the Work, perform
all obligations hereunder and comply with all Laws, including, without
limitation, California Labor Code Section 2810;
     .2 the Contract contains a Contract Sum and a Guaranteed Maximum Price
sufficient to allow the Contractor to comply with all Laws, including, without
limitation, California Labor Code Section 2810;
     .3 the Contractor is able to furnish the plant, tools, materials, supplies,
equipment and labor required to complete the Work and perform its obligations
hereunder and has sufficient experience and competence to do so;
     .4 the Contractor is authorized to do business in the State of California
and is properly licensed by all necessary governmental and public and
quasi-public authorities having jurisdiction over the Contractor and over the
Work and the Project;
     .5 the Contractor’s execution of this Agreement and performance thereof is
within the Contractor’s duly authorized powers;
     .6 the Contractor’s duly authorized representative has visited the site of
the Project and is familiar with the local conditions under which the Work is to
be performed and has correlated observations with the requirements of the
Contract Documents;
     .7 the Contractor is a sophisticated contractor who possesses a high level
of experience in construction, construction management and superintendence of
projects of the size, complexity and nature of this particular Project and will
perform the Work with the care, skill and diligence of such a contractor;
     .8 the Project as designed in the Contract Documents, including but not
limited to the scope and means and methods requirements of the Conditions of
Approval and terms of the Settlement Agreement as detailed in Exhibit G: (a) is
capable of being constructed as contemplated thereby and (b) shall be
constructed in conformity therewith and all governmental regulations, the
Contract Documents and generally accepted industry standards, practices and
principles in effect at the time of Contract execution; and
     .9 As of the date of issuance of a Certificate of Substantial Completion
for the Work, that the Project as constructed:
          (a) meets and complies in all material respects with all approved
plans and specifications;
          (b) does not violate in any material respect any governmental
regulations;

Page 20 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
          (c) contains no Hazardous Substances which are not permitted by
governmental regulations;
          (d) fully meets all requirements of the Contract Documents; and
          (e) including, without limitation, materials, articles and equipment
furnished by the General Contractor under this Contract, will be free of
deficiencies and defects for the period set forth in Section 3.5 of the General
Conditions or as otherwise specified in the Contract Documents.
§ 14.17 COUNTERPARTS. For the convenience of the parties to the Contract
Documents, this Agreement may be executed in several original counterparts, each
of which shall together constitute but one and the same Agreement.
§ 14.18 NEUTRAL INTERPRETATION. This Agreement is deemed to be jointly prepared
by all the parties hereto and shall not be construed against any particular
party. Rather, this Agreement shall be construed as if it were jointly prepared
by all the parties.
§ 14.19 EXHIBITS AND ADDENDA. All exhibits, riders or addenda attached hereto
are incorporated herein by reference.
§ 14.20 CONFIDENTIALITY. Contractor agrees that it will not: (i) without the
prior written approval of the Owner, publicize the fact that the Owner has
entered into this Contract; (ii) disclose, confirm or deny any details of the
Contract Documents. Contractor agrees that it will not use Owner’s name in
connection with Contractor’s publicity with respect to the Project without the
prior review and written approval in each instance by the Owner. Contractor
shall also insert the terms of this provision in all contracts, subcontracts
and/or agreements executed in connection with the services to be performed under
the Contract Documents and require that its Subcontractors do the same.
Contractor agrees to comply with these obligations except as required by law or
as reasonably necessary to conduct a Contractor’s business with auditors,
insurers, parent companies, holding companies, financial institutions,
regulatory agencies, taxing authorities and administrative bodies.
ARTICLE 15 ENUMERATION OF CONTRACT DOCUMENTS
§ 15.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated as follows: See below
§ 15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A111-1997.
§ 15.1.2 The General Conditions are the 1997 edition of the General Conditions
of the Contract for Construction, AIA Document A201-1997.
§ 15.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual and are as follows: See Exhibit “E”

          Document   Title   Pages      
 
       

§ 15.1.4 The Specifications are those contained in the Project Manual dated as
in Section 15.1.3, and are as follows:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)
Exhibit “E” Drawing Log, Project Manuals & Reports

Page 21 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
§ 15.1.5 The Drawings are as follows, and are dated            unless a
different date is shown below:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)
Exhibit “E” Drawing Log, Project Manuals & Reports
§ 15.1.6 The Addenda, if any, are as follows:
Addendum “A” to the General Conditions — Insurance Provisions
Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.
§ 15.1.7 Other Documents, if any, forming part of the Contract Documents are as
follows:
(List here any additional documents, such as a list of alternates that are
intended to form part of the Contract Documents. AIA Document A201-1997 provides
that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor’s bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)
Addendum “A” — Insurance requirements
Exhibit “B” — Construction Schedule
Exhibit “C” — Project Team
Exhibit “D” — Schedule of Values
Exhibit “E” — Drawing Log, Project Manuals & reports
Exhibit “F” — Qualifications
Exhibit “G” — Matrix from Conditions of Approval and Settlement Agreement
Exhibit “H” — Conditions of Approval from City of Moreno Valley and January 7,
2010 Settlement Agreement with the Sierra Club
Exhibit “I” — Payment and Performance Bonds
Exhibit “J” — Extended Warranties”
Exhibit “K” — Form of Contractor’s Consent
Exhibit “L” — Form of Progress Report
Exhibit “M” — Form of Subcontractor/Vendor Subcontract
Exhibit “N” — Purchase Order Log
Exhibit “O” — Form of Job Cost Report or Commitment to Estimate Variance Report
Exhibit “P — Form of Payment Application
Exhibit “Q” — Proof of Financing Requirement
ARTICLE 16 INSURANCE AND BONDS
(List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.)
See Addendum “A” to the General Conditions

Page 22 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.

CONTRACTORS ARE REQUIRED BY LAW TO BE LICENSED AND REGULATED BY THE CONTRACTORS’
STATE LICENSE BOARD WHICH HAS JURISDICTION TO INVESTIGATE COMPLAINTS AGAINST
CONTRACTORS IF A COMPLAINT REGARDING A PATENT ACT OR OMISSION IS FILED WITHIN
FOUR YEARS OF THE DATE OF THE ALLEGED VIOLATION. A COMPLAINT REGARDING A LATENT
ACT OR OMISSION PERTAINING TO STRUCTURAL DEFECTS MUST BE FILED WITHIN 10 YEARS
OF THE DATE OF THE ALLEGED VIOLATION. ANY QUESTIONS CONCERNING A CONTRACTOR MAY
BE REFERRED TO THE REGISTRAR, CONTRACTORS’ STATE LICENSE BOARD P.O. BOX 26000,
SACRAMENTO, CALIFORNIA 95826. Contractor’s California contractor’s license
number is 703175.

Page 23 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR

                  HF LOGISTICS-SKX T1, LLC,
a Delaware limited liability company       J.D. Diffenbaugh, Inc.
 
                By: HF Logistics-SKX, LLC, a
Delaware limited
liability company, its sole member            
 
                By: HF Logistics I, LLC, a Delaware
limited liability company, its managing member            
 
               
By:
  /s/ Iddo Benzeevi
 
           
 
  Iddo Benzeevi, President and       By:   /s/ Joel Alexander
 
               
 
  Chief Executive Officer           Joel Alexander, Vice President / CFO
 
               
Date:
  4/23/2010       Date:   4/23/2010

Page 24 of 24



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
ADDENDUM “A”
     This Addendum (“Addendum”) is attached to and incorporated in that certain
Standard Form of Agreement Between Owner and Contractor (“Agreement”) between HF
Logistics SKX T1 , a California Limited Liability Company (“Owner”) and J. D.
Diffenbaugh, Inc. (“Contractor”). In the event of any conflict, inconsistency or
ambiguity between the terms and provisions of this Addendum and those of the
Agreement, this Addendum shall govern. Where any article, paragraph or
subparagraph of the Agreement is modified or deleted by this Addendum, the
unaltered provisions of that article, paragraph or subparagraph shall remain in
effect. All capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement. The terms and provisions of the
Agreement are hereby modified as set forth below.
     1.1 General Contractor shall obtain and maintain, and Contractor shall
require and ensure that each of its subcontractors agree to obtain and maintain,
the insurance coverage specified in this Addendum (“Required Insurance”), in a
form and from insurance companies reasonably acceptable to Owner. Such insurance
shall cover all portions of the Work whether performed by Contractor or
subcontractors at the Project site or any other location that may be away from
the Project site. The coverage set forth herein are the minimum requirements
Contractor must satisfy and will not relieve Contractor of any liability for
loss or damage not covered by, or in excess of the coverage limits for, the
insurance policies required hereunder. The Required Insurance shall cover
Contractor, its authorized representatives, employees, agents and any other
person performing any work under any contract or agreement with Contractor. If
Contractor fails to procure, maintain or pay for the Required Insurance, Owner
shall have the right (but not the obligation) to secure the same in the name of
and for the account of Contractor, in which event, Contractor shall pay the cost
thereof and shall furnish upon demand, all information that may be required to
procure such insurance. The insurance requirements set forth herein shall in no
way limit Contractor’s liability arising out of the Work or related activities.
The inclusions, coverage and limits set forth herein are minimum inclusions,
coverage and limits. Nothing contained herein shall be construed as limiting the
type, quality or quantity of insurance coverage that Contractor should maintain.
Contractor shall be responsible for determining appropriate inclusions, coverage
and limits which may be in excess of the minimum requirements set forth herein.
Owner may require Contractor to obtain and maintain such other insurance as
Owner deems reasonably necessary so long as Owner agrees to pay the additional
premiums therefor pursuant to a Change Order.
     Contractor shall ensure that the Owner and such other parties designated by
Owner, including but not limited to the Owner’s Lender, are named as additional
insured on the Comprehensive General Liability and Excess Liability Policies.
Contractor shall ensure that each of its subcontractors agree to name the Owner
and such other parties designated by Owner, including but not limited to the
Owner’s Lender, as additional insured on any General Liability policies. All
policies of Contractor and its subcontractors shall contain an endorsement
whereby the insurance carriers agree that its insurance is primary and not
contributory with or in excess of any coverage which the Owner has purchased.
The Contractor shall be responsible for all deductibles under the Contractor’s
insurance policies.
     The Contractor shall secure, pay for, and maintain whatever insurance they
may deem necessary for protection against loss of owned or rented capital
equipment and tools, including any tools owned by mechanics, any tools,
equipment, stagings, towers and forms owned or rented by their subcontractors or
agents under this Contract. Failure of the Contractor to secure such insurance
to maintain adequate levels of coverage shall not obligate the Owner or their
agents and employees for any losses of owned or rented equipment. If the
Contractor secures such insurance, the insurance policy shall include a waiver
of subrogation as follows: “it is agreed that in no event shall this insurance
company have any right of recovery against the Owner.”
     All insurance policies shall be obtained by the Contractor and shall be
agreed upon by the Owner prior to the commencement of the Work. During the term
of this Contract, the Contractor must promptly produce on demand of Owner
evidence of the required insurance coverage (including providing a complete copy
of the insurance policy) and payment of premiums thereon unless Owner assumes
responsibility for payment of such premium. If not so produced, the Owner shall
have the immediate right to procure the required insurance on behalf of the
Contractor, and to charge and deduct the cost thereof from the Contract Sum, but
the Owner shall not be under any obligation to do so. Contractor’s failure to
maintain the insurance required by this Section shall be grounds for the
termination of this Contract, and Contractor shall be liable for all losses,
damages, costs and expenses of every nature and kind associated with the failure
to maintain the required insurance.

Page 1 of 5



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
     Contractor shall notify Owner as soon as is reasonably possible after the
occurrence of any accidents, incidents or events which could give rise to a
claim arising from the performance of services by Contractor under this
Agreement. Contractor must submit all claims in a timely manner to all carriers
that may respond and pay such claims so as to avoid any chance of loss of
coverage. Contractor must produce evidence of each and every notice, and the
failure to timely provide the required notices shall constitute a material
breach of contract and shall be a basis for non-payment of any application for
payment and final payment.
     Certificates of insurance acceptable to the Owner shall be filed with the
Owner prior to commencement of the Work. The Owner’s Lender shall be the
certificate holder. These certificates and the insurance policies required shall
contain a provision that coverages afforded under the policies will not be
canceled or allowed to expire until at least 30 days’ prior written notice has
been given to the Owner. If any of the foregoing insurance coverages are
required to remain in force after final payment and are reasonably available, an
additional certificate evidencing continuation of such coverage shall be
submitted with the final Application for Payment. Information concerning
reduction of coverage on account of revised limits or claims paid under the
General Aggregate, or both, shall be furnished by the Contractor with reasonable
promptness in accordance with the Contractor’s information and belief.
     1.2 Policies/Endorsements Prior to the date on which Contractor or any
subcontractors commences performance of its part of the Work (including, without
limitation, bringing any equipment or personnel onto the Project site),
Contractor shall provide Owner with certified copies of all Required Insurance
policies maintained by Contractor and all subcontractors or, if requested by
Contractor or Owner in writing, certificates of insurance together with all
required endorsements, including endorsements naming Contractor and Owner (and
such other parties designated by Owner, including but not limited to the Owner’s
Lender) as additional insureds. The Required Insurance shall not contain any
exclusionary language or limitations that are applicable to any additional
insureds that are not applicable to the named insured. As and when Contractor
may direct, copies of the actual insurance policies, renewals or replacements
thereof shall be submitted to Contractor. Contractor and any subcontractor shall
not commence the Work until true copies of policies or certificates evidencing
such Required Insurance together with the required endorsements have been
submitted to and are approved by Contractor and Owner, which certificates must
comply with the following requirements: (1) the Required Insurance coverage and
limits shall be for the amounts as set forth in Section 1.4 below; (2) all
Required Insurance policies shall be carried with companies lawfully authorized
to do business in California with a “Best” rating of “A-IX” or better; (3) the
certificates of insurance shall contain an endorsement that coverage afforded
under the policies will not be canceled, non-renewed, or materially altered
until at least thirty (30) calendar days after written notice has been given to
Contractor and Owner, or ten (10) calendar days after written notice has been
given to Contractor and Owner if due to non-payment of premium; (4) the Required
Insurance shall be “Occurrence” insurance and not “Claims Made” or “Modified
Claims Made” with the exception of insurance required under 1.4.4 and 1.4.6;
(5) the Required Insurance shall be primary to any insurance held by Owner or
Contractor; (6) the project/job description and/or description of operations on
all certificates, endorsements and other insurance documentation shall read “All
Operations”; and (7) the certificate for Contractor’s and any subcontractor’s
commercial general liability insurance shall include a “per project, per
location” endorsement.
     1.3 Cancellation/Non-Renewal/Material Alteration Upon receipt of any notice
of such insurance carrier’s cancellation, non-renewal or material alteration,
Contractor shall within ten (10) calendar days procure other policies of
insurance (or make payment of premium if that was the reason for such notice),
similar in all respects to the policy or policies about to expire, be canceled
or materially altered. If Contractor fails to procure and deliver acceptable
policies of insurance in accordance with the terms hereof, Owner may, at its
option, obtain such insurance at the cost and expense of Contractor and so
notify Contractor.
     1.4 Required Insurance The insurance required under this Section shall
include the following coverage and limits, or such greater coverage or larger
limits as may be required by all applicable laws, in the following categories,
and amounts and detail:
          1.4.1 Commercial General Liability. Commercial General Liability
insurance covering all operations by or on behalf of Contractor and any
subcontractor providing insurance for bodily injury liability and property
damage liability for the limits of liability indicated below and including
coverage for:
               (a) $2,000,000 each occurrence limit, $1,000,000 personal and
advertising injury limit, $2,000,000 products-complete operations aggregate
limit, and $2,000,000 general aggregate limit or equivalent approved by
Contractor, or current limit carried, whichever is greater;
               (b) ISO or comparable Occurrence Form (Occurrence Form
#CG0001-1093 or equivalent) (Modified Occurrence and Claims Made form are not
acceptable; if Modified Occurrence or Claims Made

Page 2 of 5



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
coverage is submitted, Owner shall have the right to cancel any Agreement or
stop work and withhold payment to Contractor until proof of Occurrence Form
coverage is received);
               (c) Bodily injury liability (A, B and C with employee exclusion
and contractual exclusions removed), broad form property damage coverage,
products liability/completed operations coverage, premises operations (which
Contractor shall maintain for a period of at least ten (10) years after
completion of the Project and acceptance of the Work), incidental malpractice,
liquor legal liability, blanket contractual liability insuring the obligations
assumed by Contractor under this Agreement, including all indemnification
obligations, personal and advertising injury, independent contractor’s
liability, mobile equipment, owners and contractors protective liability, damage
from explosion, collapse and underground hazards [i.e., “XCU” exclusion
deleted), and cross-liability and severability of interest clauses;
               (d) Endorsement ISO-Form B #CG2010-1185 or its equivalent at no
expense to Owner naming Owner and their officers, directors, partners, members
and employees, as additional insureds;
               (e) A provision that such insurance afforded by the policy for
the benefit of the additional insureds shall be primary insurance but only as
respects any claims, losses, or liabilities relating to or arising out of the
operations of the named insureds, and any insurance maintained by the additional
insureds shall be non-contributing;
               (f) An endorsement affording thirty (30) calendar days prior
written notice to Contractor by certified mail in the event of cancellation,
non-renewal, material change and/or reduction in policy limits. The reference to
“endeavor to” and “but failure to mail such notice shall impose no obligation or
liability of any kind upon the company, its agents or representatives” in the
cancellation notification portion of the certificate and/or endorsement must be
deleted. To the full extent permitted by law, any provision on the face of any
certificate of insurance provided by Contractor that states anything to the
effect that the certificate of insurance does not confer rights to insurance
upon Contractor or Owner is hereby deemed deleted from such certificate of
insurance;
               (g) A deductible or self-insured retention of not more than
$5,000 per occurrence or accident (unless approved in writing by Contractor) and
no deductible or self-insured retention as to any additional insureds;
               (h) With respect to Contractor performing trenching activities
over five (5) feet in depth or grading operations of any manner, no exclusionary
language or limitations relating to soils subsidence or earth movement of any
kind regardless of cause;
               (i) A provision that defense costs are paid in addition to and do
not deplete any policy limits;
               (j) Waiver of subrogation endorsement in favor of Contractor and
Owner;
               (k) If insurable by law, no exclusionary language or limitations
relating to punitive or exemplary damages, fines or penalties; and
               (l) No exclusionary language or limits relating to the scope of
coverage for liability arising from pollution, mold or fungus, or arising from
the use of EIFS, DEIFS or similar products. This insurance requirement is
applicable to Contractor only.
          1.4.2 Workers’ Compensation and Employer’s Liability Insurance.
Workers’ Compensation and Employer’s Liability Insurance for all of Contractor’s
employees and subcontractors (if applicable to any subcontractors), at the
Project Site as follows: Workers’ Compensation shall be in the amount of
statutory limits and Employer’s Liability insurance shall be in an amount not
less than $1,000,000 each accident for bodily injury, $1,000,000 policy limit
for bodily injury by disease, and $1,000,000 for each employee for bodily injury
by disease. Coverage must include a waiver of subrogation endorsement in favor
of the Indemnitees and any Other Contractors. Contractor shall require similar
written express waivers and insurance clauses from each of its subcontractors.
          1.4.3 Automobile Liability Insurance. Automobile Liability Insurance
(Bodily Injury and Property Damage Liability) including coverage for owned,
hired and non-owned automobiles, the limits of liability shall not be less than
$1,000,000 Combined Single Limit each accident for Bodily Injury and Property
Damage combined.

Page 3 of 5



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
          1.4.4 Pollution and Hazardous Materials Liability Insurance. Should
the Work of Contractor and/or any of its subcontractors and/or suppliers involve
the type of work or risk exposure covered in the any of the sub-subparagraphs
below under this subparagraph (1.4.4), Contractor must obtain a pollution
liability insurance policy naming Owner as an additional insured with limits in
amounts not less than those set forth below:
               (a) If Contractor’s Work includes the remediation of hazardous
materials, it must obtain a pollution liability insurance policy with limits not
less than $2,000,000 per occurrence and $5,000,000 aggregate for Bodily Injury,
Personal Injury and Property Damage;
               (b) If Contractor’s Work creates exposure to hazardous materials,
it must obtain a pollution liability insurance policy with limits not less than
$2,000,000 per occurrence and $5,000,000 aggregate for Bodily Injury, Personal
Injury and Property Damage;
               Regardless of whether Contractor’s Work is covered under
subparagraph (a) or (b), above, if Contractor’s Work includes the hauling of
hazardous materials or pollutants (including waste), its pollution liability
insurance policy must extend pollution coverage to the transportation of
hazardous materials or pollutants. Contractor will attach any endorsements
required by law, such as the MCS-90 endorsement required by the Motor Carrier
Act of 1980, if applicable.
               The term “hazardous materials,” as used herein, shall have the
same definition as in federal and California law.
               Owner shall, in its sole discretion, determine whether
Contractor’s Work triggers the above requirements for a pollution liability
insurance policy.
     1.4.5 Equipment Coverage. “All Risks” Contractor’s Equipment coverage in an
amount equal to the full replacement cost of all property owned, leased or
rented construction tools machinery and equipment, including scaffolding and
temporary buildings used by Contractor and its subcontractors in the performance
of the Work as well as real and personal property which becomes a final part of
the Project, while it is in transit or is stored off site or is worked upon away
from the Project Site until such materials and supplies are delivered to the
Project Site and incorporated into the Work. All policy proceeds shall be used
for the repair or replacement of the property damaged or destroyed. Such policy
shall be endorsed waiving rights of subrogation against Contractor, Owner and
all other subcontractors engaged in the construction operations at the Project.
     1.4.6 Professional Liability Insurance. This insurance requirement is
applicable to Contractor and any of its subcontractors or subconsultants engaged
in design services only. To the extent applicable to the Work to be provided by
Contractor under the Agreement, Contractor shall also, at its sole expense,
procure and maintain during the course of its performance of the Agreement, and
for the time periods set forth herein, “Professional Liability Insurance”
covering the professional services to be provided by Contractor under the
Agreement. The limits of liability shall be not less than $3,000,000. Such
Professional Liability Insurance shall be maintained during the term of the
Agreement and, to the extent available on commercially reasonable terms, for a
period of at least ten (10) years after final completion of the Project and
acceptance of the Work.
     1.4.7 Umbrella or Excess Liability Coverage. This insurance requirement is
applicable to Contractor only. Contractor shall maintain umbrella or excess
liability insurance on a follow form basis in an amount not less than
$25,000,000, on an occurrence basis, that applies excess of required commercial
general liability, automobile liability, workers’ compensation, and employer’s
liability policies. These limits shall be in addition to and not including those
stated for underlying commercial general liability, automobile liability,
workers’ compensation and employer’s liability, pollution liability, and
professional liability insurance. Such policies shall name Owner as an
additional insured with respect to all work performed by or for Contractor.
     1.4.8 Subguard Insurance. If approved in writing in advance by the Owner,
instead of requiring Subcontractors to provide payment and performance bonds,
the Contractor may provide a Subcontractor Default Insurance (“Subguard”) policy
to cover its Subcontractors’ Work and performance on this Project in an amount
not less than $15,000,000 each loss limit and $30,000,000 aggregate limit. The
Contractor shall provide a “Financial Interest Endorsement.” Such endorsement
shall provide that the Subguard policy is assignable only in the event of the
insolvency of the Contractor. This Endorsement shall become part of the Subguard
policy. If a Subcontractor is not eligible to be covered under the Subguard
policy, such Subcontractor shall provide 100% performance and payment bonds to
the extent required by the Contract. The Contractor warrants and represents that
no Subcontractor used to perform any part of the Work will be omitted or
excluded from coverage under the

Page 4 of 5



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226-A
Project: HIGHLAND CORPORATE PARK
SKECHERS DISTRIBUTION CENTER
Trade: GENERAL CONTRACTOR
Subguard policy (except as noted above) and that the Subguard policy shall apply
to all claims related to default by such Subcontractors except as excluded by
Exclusions F (nuclear radiation), G (war), and H (terrorism) thereof. The
existence of the Subguard policy does not limit the liability of the Contractor
under the Contract Documents. The Contractor shall give the Owner notice of any
default by a Subcontractor covered by the Subguard policy, and the Contractor
shall keep the Owner fully apprised of the amount and status of any claims made
under the Subguard policy that may diminish the limits available to this
Project. Premiums associated with the Subguard policy are included in the
Contract Sum and any additional premium shall not be paid as a Cost of the Work,
unless such additional premium amount is a direct result of a Change Order or
Construction Change Directive for which the Owner is responsible under the
Contract Documents.
     1.5 Subrogation The Owner and Contractor waive all rights against each
other and any of their subcontractors, sub-subcontractors, agents and employees,
each of the other, for damages caused by fire or other causes of loss to the
extent recovered from property insurance applicable to the Work, except such
rights as they have to proceeds of such insurance held by the Owner as
fiduciary. Contractor shall also require that all insurance policies related to
the Work secured by its subcontractors to include similar express waivers and
insurance clauses providing that each insurance underwriter shall waive all of
its rights of recovery by subrogation, or otherwise, against Owner and such
other parties. The policies shall provide such waivers of subrogation by
endorsement or otherwise. A waiver of subrogation shall be effective as to a
person or entity even though that person or entity would otherwise have a duty
of indemnification, contractual or otherwise, did not pay the insurance premium
directly or indirectly, and whether or not the person or entity had an insurable
interest in the property damaged.

Page 5 of 5



--------------------------------------------------------------------------------



 



EXHIBIT B
(GRAPHIC) [v56763a5676317.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 12nd Quarter l 3rd Quartex ,, 14th Quarter 1 st Quartex
,, l2nd Qu art Mar | Apr | May T Jun Jul I Aug I Sep I Oct I Nov | Dec I Jan I
Feb I Mar 1 Apr 1 CLIENTS KEY OBJECTIVE MILESTONES 4/19 “ “ i “ i “i “ 3/21 2
Start Grading Operations 4 4/19 3 Certify Center 1/3rd Building Pad * 5/21 4
Start Mezzanine / Racking Vendor + 9/21 5 Shell Completion + 3/21 6 OVERALL
CONSTRUCTION 4/5 ™ « ™ ™ ™ ™™ 3/18 7 PRE CONSTRUCTION COORDINATION and
MOBILIZATION 4/5 '' mam m m f 7/14 8 Contract Award and Negotiations 4/5 ? 4/9 9
Contract Fully Executed 4 4/9 10 Evidence of Financing in Place + 4/9 11
Subcontract Negotiations and Release to Secure Materials 4/12 | j 4/23 12
Release Subs to Secure Materials 4 4/23 13 MATERIAL ACQUISITION 4/19 > 7/14
“14"~ Finalize Material Orders 4/28 fj 5/4 15 Reinforcing Steel 5/5 J 6/21 16
Foundations 5/5 II 5/25 17 Panels 5/5 | n 6/21 “~~T8~"~ Structural Steel 4/19
7/1 19 Anchor Bolts and Templates 5/5 | | 5/25 20 Mill Order Beams and Columns
in Local Warehouse ? 4/19 21 Shop Fabrication 5/6 I ¦ 1 7/1 22 Panelized Roof
5/5 7/14 23 Joists and Girders 5/5 I | I I I I I I I I I I I I I I 1 7/14 24
Plywood and Dimensional Lumber 5/5 n | I I || I I M I I M I l( 7/14 25 Permit
Acquisition 4/5 w 4/9 26 Grading and Utility Permits Acquired ? 4/5 27 Building
and All Remaining Permits Acquired :? 4/5 28 Construction Issue Drawings
Acquired ? 4/9 29 Mobilization 4/9 < 4/19 30 Notice to Proceed ? 4/9 31
Mobilization (Based on Critical Path Material Acquisitions) 4/12 gj 4/16 32 All
Diffenbaugh Requirements for Project Start In Place ? 4/9 33 Contract
Commencement Milestone ? 4/19 34 VENDOR REQUIRED WORK ? 5/24 35 Conveyor
Mezzanine Footings Installation ? 5/24 36 ROUGH GRADING (Site Package Element)
4/12 7/26 37~” Schedule and Conduct Pre Grade Meeting 4/12 g 4/14 3(3 Mobilize
Equipment 4/14 ? 4/19 39 Coordinate Water Sources 4/14 0 4/16 40 Building Pad
4/19 ¦¦ ¦ 7/21 ~“4~i Develop Building Pad Area 33 thru 17 4/19 | | 5/19 42”
Develop Building Pad Area 49 thru 33 5/19 lir:/ ; ; i| 6/22

Page 1



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676318.gif]

j J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 12nd Quarter 3rd Quarter 14th Quarter IslQyarter |j>nd
Quart Mar I Apr I May I Jun T Jul 1 Aug 1 Sep I Oct | Nov \ Dec 1 Jan | Feb I
Mar \ Apr T~~ 43 Develop Building Pad Area 17 thru 1 6/22 | | 7/21 44
Progressive Pad Certifications 5/19 “ “ “ 7/26 45 Pad Certification Area 33 thru
17 5/19 g 5/24 46 Pad Certification Area 49 thru 33 6/22 g 6/25 47 Pad
Certification Area 17 thru 1 7/21 ? 7/26 48 WEATHER DELAY ALLOCATIONS 4/26 “ “
11/29 ~~49 Allocation 1st Qtr Schedule 2 Days + 4/26 50 Allocation 2nd Qtr
Schedule 3 Days + 6/1 51 Allocations 3rd Qtr Schedule 2 Days * 8/31 ~52
Allocation 4th Qtr Schedule 3 Days ? 11/29 ~~53~~ GENERAL CONSTRUCTION 5/24 “
3/18 ~54~~ BELOW GRADE UTILITIES 5/24 mhb 8/12 55 Plumbing and Other Area 33
thru 17 5/24* 6/14 56~ Column Line 33 to 29 (149,413 sf) 5/24 FFR 6/4 57 Column
Line 29 to 25 (149,360 sf) 5/28 033 6/8 58 Column Line 25 to 21 (149,360 sf) 6/7
fl 6/10 59 Column Line 21 to 17 (149,413 sf) 6/9 g 6/14 60~~ Plumbing and Other
Area 49 thru 33 6/25* 7/15 61 Column Line 49 to 45 (150,159 sf) 6/25 ? 7/7
~~62~~ Column Line 45 to 41 (149,360 sf) 7/6 | 7/9 63 Column Line 41 to 37
(149,360 sf) 7/8 Q 7/13 64 Column Line 37 to 33 (149,413 sf) 7/12 | 7/15 65
Plumbing and Other Area 17 thru 1 7/26 * 8/12 66 Column Line 17 to 13 (149,413
sf) 7/26 Q 7/29 67 Column Line 13 to 9 (149,360 sf) 7/28 fj 8/2 68 Column Line 9
to 5 (149,360 sf) 7/30 Q 8/4 69 Column Line 5 to 1 (153,425 sf) 8/3 ? 8/12 ~70
BUILDING CONCRETE 5/24 * “ 10/5 71 Building Concrete Area 33 thru 17 5/24 7/26
72 Interior Foundations 5/24 * 6/11 73 Column Line 33 to 29 (149,413 sf) 5/24 **
5/28 74 Verify Line and Grade 5/24 | 5/25 75 Layout and Excavation 5/24 g 5/26
76 Receive, Inventory and Store Anchor Bolt A ? 5/25 77 Install Rebar 5/25 ]
5/26 78 Install Bolts and Embeds 5/26 | 5/26 79 Place Foundations 5/27 | 5/27
8() Strip Forms and Clean Embeds 5/28 J 5/28 ~~81 Column Line 29 to 25 (149,360
sf) 5/27 6/7 82” Layout and Excavation 5/27 0 5/28 83 Receive, Inventory and
Store Anchor Bolt A ? 5/27 84 Install Rebar 5/28 j 5/28

Page 2



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676319.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 14th Quarter 1st Quarter 2nd
Quart Mar I Apr I May [ Jun I Jul I Aug “TSep I Oct I Nov | Dec 1 Jan I Feb |
Mar | Apr I 85 install Bob and “Embeds 5728 ] 5/28 ~86 Place Foundations 6/4 [
6/4 87 Strip Forms and Clean Embeds 6/7 j 6/7 ~jT8~ Column Line 25 to 21
(149,360 sf) 6/4 WW 6/9 89 Layout and Excavation 6/4 fj 6/7 90 Receive,
Inventory and Store Anchor Bolt A + 6/4 “~9~i Install Rebar 6/7 | 6/7 92 Install
Bolts and Embeds 6/7 | 6/7 93 Place Foundations 6/8 | 6/8 94 Strip Forms and
Clean Embeds 6/9 | 6/9 95 Column Line 21 to 17 (149,413 sf) 6/8 W 6/11 96 Layout
and Excavation 6/8 q 6/9 97 Receive, Inventory and Store Anchor Bolt A + 6/8 98
Install Rebar 6/9 | 6/9 99 Install Bolts and Embeds 6/9 | 6/9 100~~ Place
Foundations 6/10 | 6/10 ~loi Strip Forms and Clean Embeds 6/11 | 6/11 102
Interior and Perimeter / Panel Foundations 6/10 7/13 103 Column Line 33 to 29
(149,413 sf) 6/10 6/30 T04~ Layout and Excavate 6/10 rj 6/15 105 Receive,
Inventory and Store Anchor Bolt A ? 6/10 106 Install Rebar 6/11 gg 6/16 “TOT ‘
Install Bolts and Embeds 6/16 fl 6/17 108 ~ Place Foundations 6/18 g 6/22 ~To~9~
Strip Forms and Clean Embeds 6/21 g 6/22 110 Install Erection Pads 6/21 | 6/23
111 Cure Time Prior to Loading 6/24 rjg 6/30 112 Column Line 29 to 25 (149,360
sf) 6/16 7/6 113 Layout and Excavate 6/16 g 6/17 114 Receive, Inventory and
Store Anchor Bolt A ? 6/16 115 Install Rebar 6/17 ] 6/18 116 Install Bolts and
Embeds 6/18 I 6/18 “117 Place Foundations 6/23 g 6/24 118 “ Strip Forms and
Clean Embeds 6/25 | 6/25 ~W~ Install Erection Pads 6/25 | 6/28 120 Cure Time
Prior to Loading 6/29 rg 7/6 121 Column Line 25 to 21 (149,360 sf) 6/18 7/8 122
Layout and Excavate 6/18 g 6/21 123 Receive, Inventory and Store Anchor Bolt A ?
6/18 124 Install Rebar 6/21 g 6/22 125 Install Bolts and Embeds 6/22 | 6/22 126
Place Foundations 6/25 ffl 6/28

Page 3



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676320.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 4thQuarte 1st Quarter 2nd Quart
Mar I Apr | May |~ Jun Jul | Aug~ 1 Sep \ Oct I Nov I Dec 1 Jan I Feb T Mar |
Apr 127 Strip Forms and Clean Embeds 6/29 [ 6/29 128~ Install Erection Pads 6/29
| 6/30 ~129 ~ Cure Time Prior to Loading 7/1 gg 7/8 130 Column Line 25 to 21
(149,360 sf) 6/22 7/13 131 Layout and Excavate 6/22 g 6/25 132 Receive,
Inventory and Store Anchor Bolt A + 6/22 133 Install Rebar 6/23 R3 6/28 134
Install Bolts and Embeds 6/28 0 6/29 13ET Place Foundations 6/30 [ 7/2 136 Strip
Forms and Clean Embeds 7/1 g 7/2 137 install Erection Pads 7/1 Q 7/6 138 Cure
Time Prior to Loading 7/7 g 7/13 139 Slab on Grade 6/7 7/13 140 Confirm
Backfills Approved ? 6/7 141 Panel Casting Slab Area #1 (+/• 65,000 sf) 6/8 6/18
142~~ Fine Grade and Prep 6/8 Q 6/9 143 Install Edge Form 6/9 | 6/9 144 Place
Reinforcing Steel / Dowels 6/9 0 6/10 145” Place and Finish Slab 6/10 fj 6/11
146 Wet Cure 6/14 a 6/18 147~” Panel Casting Slab Area #2 (+/ 65,000 sf) 6/10
6/22 148~~ Fine Grade and Prep 6/10 | 6/11 149 Install Edge Form 6/11 | 6/11
150” Place Reinforcing Steel / Dowels 6/11 Q 6/14 151 Place and Finish Slab 6/14
| 6/15 152 Wet Cure 6/16 0 6/22 T53~~ Panel Casting Slab Area #3 (+/ 65,000 sf)
6/14 6/24 ~~154 Fine Grade and Prep 6/14 0 6/15 155 Install Edge Form 6/15 [
6/15 156 Place Reinforcing Steel / Dowels 6/15 rj 6/16 157 Place and Finish Slab
6/16 0 6/17 158 Wet Cure 6/18 Q] 6/24 “T59 Panel Casting Slab Area #4 (+/ 65,000
sf) 6/16 6/28 ~1&T~ Fine Grade and Prep 6/16 | 6/17 161 Install Edge Form 6/17 |
6/17 “T61T” Place Reinforcing Steel / Dowels 6/17 0 6/18 163 Place and Finish
Slab 6/18 | 6/21 164 Wet Cure 6/22 g 6/28 165 Panel Casting Slab Area #5 (+/
65,000 sf) 6/18 * 6/30 ~T66~~ Fine Grade and Prep 6/18 ? 6/21 167 Install Edge
Form 6/21 | 6/21 ‘ 168"~ Place Reinforcing Steel / Dowels 6/21 p 6/22

Page 4



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676321.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 4 h Qua rteL 1st Qyarter 2nd
Quart Mar I Apr I May I Jun \ Jul 1 Aug | Sep 1 Oct I Nov I Dec I Jan I Feb I
Mar [Apr I 169 Place and Finish Sab 6/22 0 6/23 170 Wet Cure 6/24 ? 6/30 171
Panel Casting Slab Area #6 (+/ 65,000 sf) 6/22 W 7/2 ~72 Fine Grade and Prep
6/22 J 6/23 173 Install Edge Form 6/23 ] 6/23 174 Place Reinforcing Steel /
Dowels 6/23 Q 6/24 175 Place and Finish Slab 6/24 B 6/25 176 Wet Cure 6/28 rj
7/2 “~T77~ Interior Slab Area #7 (+/ 65,000 sf) 6/24 7/7 178 Fine Grade and Prep
6/24 g 6/25 ~T79~~ Install Edge Form 6/25 | 6/25 ~T80~ Place and Finish Slab
6/28 fl 6/29 181 Wet Cure 6/30 pj 7/7 182 Interior Slab Area #8 (+/ 65,000 sf)
6/28 7/9 183 Fine Grade and Prep 6/28 0 6/29 184 Install Edge Form 6/29 [ 6/29
185 Place and Finish Slab 6/30 [] 7/1 186 Wet Cure 7/2 m 7/9 187 Interior Slab
Area #9 (+/ 65,000 sf) 6/30 7/13 ~188 Fine Grade and Prep 6/30 I 7/1 189 Install
Edge Form 7/1 | 7/1 ~T9(T~ Place and Finish Slab 7/2 g 7/6 ~l9T~ Wet Cure 7/7 E
7/13 192 Panels 6/21 7/26 193 Panels and Reinforcing Steel 6/21 Mm ji 7/19 194
Panels #74 thru #50 (Group #1 25 Panels 6/21 7/8 195 Layout and Snap Lines 6/21
I 6/21 196 Form Panels and Apply Bond Breaker 6/21 j 6/23 197 ~ Install Down
Side Embeds 6/21 | 6/23 “T98™ Install Panel Reinforcing Steel 6/22 g 6/24 199
Install Lift Steel 6/23 Q 6/24 ~200 Install Upside Panel Embeds 6/22 § 6/25 201
Install Other Embedded Systems 6/22 | 6/25 202 Ring Panel / Panel Check 6/25 |
6/28 203 Place and Finish Panel 6/29 0 6/30 204 Cure Time Prior to Lift 7/1 ?
7/8 205 Strip Formwork and Clean 7/7 | 7/8 206 Install Panel Braces 7/6 g 7/8
207 Panels #49 #39 and #296 #309 (Group 6/23 7/12 208 Layout and Snap Lines 6/23
1 6/23 ~209~~ Form Panels and Apply Bond Breaker 6/23 g 6/25 210 Install Down
Side Embeds 6/23 g 6/25

Page 5



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676322.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter J 3rd Quarter 14th Quarter 1 st Quarter
12nd Quart Mar Apr | May | Jun I jTjl | Aug T Sep | Oct I Nov I Dec~] Jan f Feb
I Mar I Apr | 211 Install Panel Reinforcing Steel 6/24 “ 6/28 212 Install Lift
Steel 6/25 Q 6/28 ~2~T~ Install Upside Panel Embeds 6/24 ? 6/29 214 Install
Other Embedded Systems 6/24 fg 6/29 215 Ring Panel / Panel Check 6/29 | 6/30
216” Place and Finish Panel 7/1 0 7/2 217 Cure Time Prior to Lift 7/6 EB 7/12
218 Strip Formwork and Clean 7/9 p 7/12 219 Install Panel Braces 7/8 [Fj 7/12
~22CT” Panels #286 #295 and #320 #334 (Grou| 6/29 * * 7/15 221 Layout and Snap
Lines 6/29 | 6/29 222 Form Panels and Apply Bond Breaker 6/29 g 7/1 223 Install
Down Side Embeds 6/29 g 7/1 224 Install Panel Reinforcing Steel 6/29 fj 7/1
~225~~” Install Lift Steel 6/30 Q 7/1 226 Install Upside Panel Embeds 6/29 Q 7/2
227 Install Other Embedded Systems 6/29 Q 7/2 “~228~” Ring Panel / Panel Check
7/2 ? 7/6 ~~22~9™ Place and Finish Panel 7/7 0 7/8 “230™” Cure Time Prior to
Lift 7/9 ? 7/15 231 Strip Formwork and Clean 7/14 fj 7/15 232 Install Panel
Braces 7/13 | 7/15 233 Panels #198 #212 and #310 #319 (Grou| 7/1 m 7/16 ~~234~
Layout and Snap Lines 7/1 | 7/1 235 Form Panels and Apply Bond Breaker 7/1 ? 7/6
236 Install Down Side Embeds 7/1 ? 7/6 237 Install Panel Reinforcing Steel 7/1 ?
7/6 238 Install Lift Steel 7/2 g 7/6 239 Install Upside Panel Embeds 7/1 [Jj 7/7
240 Install Other Embedded Systems 7/1 ? 7/7 241 Ring Panel / Panel Check 7/6 o
7/7 242 ” Place and Finish Panel 7/8 o 7/9 ~243 Cure Time Prior to Lift 7/12 Q
7/16 244 Strip Formwork and Clean 7/15 fj 7/16 ~245~~ Install Panel Braces 7/14
fj 7/16 246 Panels #176 #197 and #280 #285 (Grot 7/1 »” 7/19 247 Layout and Snap
Lines 7/1 | 7/1 ™248~ Form Panels and Apply Bond Breaker 7/6 fj 7/8 “249™
Install Down Side Embeds 7/6 g 7/8 250 Install Panel Reinforcing Steel 7/6 g 7/8
251 Install Lift Steel 7/7 [] 7/8 252 Install Upside Panel Embeds 7/6 g 7/8

Page 6



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676323.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter l 3rd Qyarter 14th Quarter 11 st Quarter
12nd Quart Mar I Apr | May T Jun \ Jul | Aug I Sep | “ Oct [ Nov ” I Dec I Jan |
Feb I Iviar I Apr | 253 Install Other Embedded Systems 7/6 0 7/8 254 Ring Panel
/ Panel Check 7/8 | 7/9 255 Place and Finish Panel 7/9 | 7/12 256 Cure Time
Prior to Lift 7/13 ? 7/19 257 Strip Form work and Clean 7/16 g] 7/19 258 Install
Panel Braces 7/15 fj 7/19 259 Panel Erection 7/7 f ) 7/26 260 Column Line 17
thru 33 7/7 7/26 261 Crane Delivery and Assembly 7/9 Fj 7/12 262 Crane Access /
Travel Prepared 7/7 g 7/8 263 Panel Erection 7/14 «p? 7/20 ~~264~~ Panel Group
#1 7/14 | 7/14 ~265~~ Panel Group #2 7/15 | 7/15 ~~266~” Panel Group #3 7/16 Q
7/16 267 Panel Group #4 7/19 | 7/19 268 Panel Group #5 7/20 [ 7/20 269 Plumb,
Line and Weld 7/14 ? 7/22 270 Grout Panel Bottoms 7/19 LB 7/26 271 Building
Concrete Area 49 thru 33 6/28 8/26 272 Interior Foundations 6/28 JPV 7/12 273
Column Line 49 to 45 (150,159 sf) 6/28 W 7/1 274 Verify Line and Grade 6/28 |
6/28 275 Layout and Excavation 6/28 | 6/29 276 Receive, Inventory and Store
Anchor Bolt A ? 6/28 277 Install Rebar 6/29 16/29 278 Install Bolts and Embeds
6/29 J 6/29 279 Place Foundations 6/30 | 6/30 280 Strip Forms and Clean Embeds
7/1 | 7/1 281 Column Line 45 to 41 (149,360 sf) 6/30 W 7/6 282 Layout and
Excavation 6/30 I 7/1 283 Receive, Inventory and Store Anchor Bolt A ? 6/30 284
Install Rebar 7/1 [ 7/1 285 Install Bolts and Embeds 7/1 | 7/1 286 Place
Foundations 7/2 | 7/2 287” Strip Forms and Clean Embeds 7/6 I 7/6 288 Column
Line 41 to 37 (149,360 sf) 7/2 W 7/8 289 Layout and Excavation 7/2 a 7/6 290
Receive, Inventory and Store Anchor Bolt A ? 7/2 ~~29~1 Install Rebar 7/6 | 7/6
292 Install Bolts and Embeds 7/6 | 7/6 ¦ “293™ Place Foundations 7/7 | 7/7 294
Strip Forms and Clean Embeds 7/8 j 7/8

Page 7



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676324.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 4th Quarter 1st Quarter 2nd
Quart MarJJ Apr [ May I Jun I Jul [ Aug I Sep I Oct I ~Nov | Dec | Jan T Feb I
Mar | Apr 1 295 Column Line 37 to 33 (149,413 sf) 7/7 W 7/12 296 “ Layout and
Excavation 7/7 g 7/8 297 Receive, Inventory and Store Anchor Bolt A + 7/7 “298”
Install Rebar 7/8 j 7/8 “299” Install Bolts and Embeds 7/8 [ 7/8 30T~~ Place
Foundations 7/9 | 7/9 301 Strip Forms and Clean Embeds 7/12 [ 7/12 302 Interior
and Perimeter/Panel Foundations 7/9 “ » 8/9 303 Column Line 49 to 45 (150,159
sf) 7/9 7/29 304~” Layout and Excavate 7/9 g 7/14 305 Receive, Inventory and
Store Anchor Bolt A + 7/9 306 Install Rebar 7/12 g 7/15 307 Install Bolts and
Embeds 7/15 g 7/16 308 Place Foundations 7/19 g 7/21 “309~~” Strip Forms and
Clean Embeds 7/20 g 7/21 “~3lo"~ Install Erection Pads 7/20 g 7/22 311 Cure Time
Prior to Loading 7/23 gg 7/29 3~12” Column Line 45 to 41 (149,360 sf) 7/15 > 8/3
313 Layout and Excavate 7/15 g 7/16 314 Receive, Inventory and Store Anchor Bolt
A + 7/15 “3l5~” Install Rebar 7/16 ffl 7/19 ~3~ilT” Install Bolts and Embeds
7/19 I 7/19 317 Place Foundations 7/22 g 7/23 318 Strip Forms and Clean Embeds
7/26 | 7/26 ~3V3~’ Install Erection Pads 7/26 g 7/27 “320” Cure Time Prior to
Loading 7/28 EB 8/3 “32l""~ Column Line 41 to 37 (149,360 sf) 7/19 < 8/5 322
Layout and Excavate 7/19 0 7/20 323 Receive, Inventory and Store Anchor Bolt A ?
7/19 324 Install Rebar 7/20 fl 7/21 “~32lT” Install Bolts and Embeds 7/21 | 7/21
326 Place Foundations 7/26 g 7/27 327 Strip Forms and Clean Embeds 7/28 | 7/28
328 Install Erection Pads 7/28 g 7/29 329 Cure Time Prior to Loading 7/30 (FJ
8/5 330 Column Line 37 to 33 (149,413 sf) 7/21 8/9 “~3~3~1 Layout and Excavate
7/21 g 7/22 332 Receive, Inventory and Store Anchor Bolt A ? 7/21 333 Install
Rebar 7/22 J 7/23 334 Install Bolts and Embeds 7/23 I 7/23 335 Place Foundations
7/28 g 7/29 “336~~ Strip Forms and Clean Embeds 7/29 ] 7/29

Page 8



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676325.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT’S” ID Task Name 12nd Quarter 13rd Quarter 14th Quarter 11st Quarter 12nd
Quart MaT | Apr 1 May I Jun I Jul T Aug I Sep I Oct I Nov” | Dec | Jan I Feb I
Mar I Apr I 337 Install Erection Pads 7/30 E 8/2 338 Cure Time Prior to Loading
8/3 0 8/9 339 Slab on Grade 7/1 8/11 340 Confirm Backfills Approved + 7/1 341
Panel Casting Slab Area #1 (+/ 65,000 sf) 7/7 « 7/20 342 Fine Grade and Prep 7/7
rj 7/9 343 Install Edge Form 7/8 | 7/9 344” Place Reinforcing Steel / Dowels 7/8
Q 7/12 345 Place and Finish Slab 7/9 g 7/13 346 Wet Cure 7/13 ? 7/20 “ 347”
Panel Casting Slab Area #2 (+/ 65,000 sf) 7/9 7/22 348 Fine Grade and Prep 7/9 g
7/13 349 Install Edge Form 7/12 | 7/13 350 Place Reinforcing Steel / Dowels 7/12
Q 7/14 ~~35T~ Place and Finish Slab 7/13 Q 7/15 “352” Wet Cure 7/15 ? 7/22 353
Panel Casting Slab Area #3 (+/ 65,000 sf) 7/13 <p 7/26 “354""' Fine Grade and
Prep 7/13 0 7/15 “355""' Install Edge Form 7/14 | 7/15 “356” Place Reinforcing
Steel / Dowels 7/14 g 7/16 357” Place and Finish Slab 7/15 | 7/19 358 Wet Cure
7/19 EH 7’26 ~~359” Panel Casting Slab Area #4 (+/ 65,000 sf) 7/15 7/28 360 Fine
Grade and Prep 7/15 FJ 7/19 361 Install Edge Form 7/16 fl 7/19 362 Place
Reinforcing Steel / Dowels 7/16 [TJ 7/20 363 Place and Finish Slab 7/19 g 7/21
“364~” Wet Cure 7/21 H 7/28 365 Panel Casting Slab Area #5 (+/ 65,000 sf) 7/19
7/30 “366” Fine Grade and Prep 7/19 Q 7/21 367 Install Edge Form 7/20 | 7/21 368
Place Reinforcing Steel / Dowels 7/20 g 7/22 369 Place and Finish Slab 7/21 |
7/23 370 Wet Cure 7/23 Efl 7/30 ~377~ Interior Slab Area #6 (+/ 65,000 sf) 7/21
8/3 “3“72~’ Fine Grade and Prep 7/21 1 7/23 “373” Install Edge Form 7/22 | 7/23
~374” Place Reinforcing Steel / Dowels 7/22 g 7/26 375 Place and Finish Slab
7/23 rj 7/27 376 Wet Cure 7/27 F£| 8/3 ¦ “377~” Interior Slab Area #7 (+/ 65,000
sf) 7/23 “ 8/5 378 Fine Grade and Prep 7/23 a 7/27

Page 9



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676326.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 12nd Quarter 13rd Quarter 14th Quarter 1st Quarter 12nd
Quart Mar I Apr 1 May~~T Jun Jul I Auq I Sep 1 Oct I Nov I Dec 1 Jan I Feb I Mar
I Apr 379 Install Edge Form 7/26 | 7/27 380 Place and Finish Slab 7/27 Q 7/29
381 Wet Cure 7/29 g 8/5 382 Interior Slab Area #8 (+/ 65,000 sf) 7/27 * 8/9 383
Fine Grade and Prep 7/27 g 7/29 384” Install Edge Form 7/28 I 7/29 385 Place and
Finish Slab 7/29 g 8/2 386 Wet Cure 8/2 0 8/9 ~387~” Interior Slab Area #9 (+/
65,000 sf) 7/29 8/11 ~388~~ Fine Grade and Prep 7/29 B 8/2 389 Install Edge
Form 7/30 fj 8/2 390 Place and Finish Slab 8/2 g 8/4 391 Wet Cure 8/4 rj 8/11
392 Panels 7/20 8/26 393 ~ Panels and Reinforcing Steel 7/20 “ 8/16 ~394~~
Panels #73 #114 and #128 #130 (Group 7/20 1 8/5 ~395~~ Layout and Snap Lines
7/20 | 7/21 396 Form Panels and Apply Bond Breaker 7/20 0 7/23 397 Install Down
Side Embeds 7/20 g 7/23 398 Install Panel Reinforcing Steel 7/20 Q 7/23 ~~399~~
Install Lift Steel 7/21 g 7/23 400 Install Upside Panel Embeds 7/20 ? 7/26 401
Install Other Embedded Systems 7/20 ? 7/26 402 Ring Panel / Panel Check 7/23 Q
7/27 ~Td3~ Place and Finish Panel 7/27 g 7/29 ~404~” Cure Time Prior to Lift
7/29 ? 8/5 405 Strip Formwork and Clean 8/3 g 8/5 ~~4~0~6~~ Install Panel Braces
8/2 | 8/5 407 Panels #115 #127 and #146 #157 (Grou 7/22 8/9 408 Layout and Snap
Lines 7/22 5 7/23 “409 Form Panels and Apply Bond Breaker 7/22 g 7/27 410
Install Down Side Embeds 7/22 q 7/27 4T1 Install Panel Reinforcing Steel 7/22 a
7/27 412 “ Install Lift Steel 7/23 g 7/27 ~~413~~ Install Upside Panel Embeds
7/22 FJ 7/28 “414 Install Other Embedded Systems 7/22 g 7/28 415 Ring Panel /
Panel Check 7/27 fl 7/29 416 Place and Finish Panel 7/29 | 8/2 417~ Cure Time
Prior to Lift 8/2 rfl 8/9 418 Strip Formwork and Clean 8/5 fl 8/9 “4T9™ Install
Panel Braces 8/4 g 8/9 420” Panels #83 #92 and #131 #145 (Group * 7/28 8/13

Page 10



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676327.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 12nd Quarter 3rd Quarter 14th Quarter [1st Quarter |2nd
QyM Mar I Apr I May ~] Jun I Jul I Aug I Sep I Oct [ Nov I Dec I Jan I Feb I Mar
| Apr f~ 421 “Layout andSnap Lines “ 7/28 j 7/29 422~~ Form Panels and Apply
Bond Breaker 7/28 g 8/2 423 Install Down Side Embeds 7/28 g 8/2 424 Install
Panel Reinforcing Steel 7/28 g 8/2 425 Install Lift Steel 7/29 g 8/2 426 Install
Upside Panel Embeds 7/28 e 8/3 427 Install Other Embedded Systems 7/28 [g 8/3
428 Ring Panel / Panel Check 8/2 | 8/4 429 Place and Finish Panel 8/4 | 8/6 430
Cure Time Prior to Lift 8/6 gg 8/13 431 Strip Formwork and Clean 8/11 | 8/13 432
Install Panel Braces 8/10 g 8/13 433 Panels #75 #82 and #158 #175 (Group t 7/30
* 8/16 434 Layout and Snap Lines 7/30 g 8/2 435 Form Panels and Apply Bond
Breaker 7/30 p 8/4 436 Install Down Side Embeds 7/30 Fj 8/4 437 Install Panel
Reinforcing Steel 7/30 g 8/4 438 Install Lift Steel 8/2 g 8/4 439 Install Upside
Panel Embeds 7/30 g 8/5 440 Install Other Embedded Systems 7/30 Q 8/5 441 Ring
Panel / Panel Check 8/3 g 8/5 442 Place and Finish Panel 8/5 g 8/9 ~ 443 ~ Cure
Time Prior to Lift 8/9 ffl 8/16 444 Strip Formwork and Clean 8/12 g 8/16 445
Install Panel Braces 8/11 E 8/16 446 Panel Erection 8/2 8/26 ~447™ Column Line
33 thru 49 8/2 8/26 448 Crane Delivery and Assembly 8/4 | 8/6 ~“449~~ Crane
Access /Travel Prepared 8/2 fl 8/4 450 Panel Erection 8/13 8/19 451 Panel Group
#1 8/13 rj 8/16 452 Panel Group #2 8/16 18/17 453 ~ Panel Group #3 8/17)8/18 454
Panel Group #4 8/18 | 8/19 455 Plumb, Line and Weld 8/13 ? 8/24 456 Grout Panel
Bottoms 8/18 gg 8/26 457 Building Concrete Area 17 thru 1 7/26 my 10/5 ~~45lT~
Interior Foundations 7/26 8/9 459 Column Line 17 to 13 (149,413 sf) 7/26 «* 7/30
~460 Verify Line and Grade 7/26 | 7/27 461 Layout and Excavation 7/26 g 7/28 462
Receive, Inventory and Store Anchor Bolt A + 7/26

Page 11



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676328.gif]

j J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter J 3rd Q uarter 14th Quarter 11st Quarter
12nd Quart Mar I Apr | May I Jun I Jul [ Auq I Sep I Oct I Nov | Dec~T Jan I
Feb~T Mar I AprT~ 463 Install Rebar 7/27 [ 7/28 ~~464~’ Install Bolts and Embeds
7/27 [ 7/28 465 Place Foundations 7/28 J 7/29 466 Strip Forms and Clean Embeds
7/29 | 7/30 “467~~ Column Line 13 to 9 (149,360 sf) 7/28 8/3 468 Layout and
Excavation 7/28 Q 7/30 469 Receive, Inventory and Store Anchor Bolt A + 7/28 470
Install Rebar 7/29 | 7/30 471 “ Install Bolts and Embeds 7/29 | 7/30 472 Place
Foundations 7/30 rj 8/2 473” Strip Forms and Clean Embeds 8/2 j 8/3 474 Column
Line 9 to 5 (149,360 sf) 7/30 ** 8/5 475 Layout and Excavation 7/30 ? 8/3 476
Receive, Inventory and Store Anchor Bolt A + 7/30 ~477~ Install Rebar 8/2 | 8/3
478” Install Bolts and Embeds 8/2 j 8/3 479 Place Foundations 8/3 | 8/4 480
Strip Forms and Clean Embeds 8/4 | 8/5 481 Column Line 5 to 1 (153,425 sf) 8/3
WW 8/9 482 Layout and Excavation 8/3 fj 8/5 483 Receive, Inventory and Store
Anchor Bolt A ? 8/3 ~484~~ Install Rebar 8/4 I 8/5 ~485~ Install Bolts and
Embeds 8/4 | 8/5 486 Place Foundations 8/5 | 8/6 487 Strip Forms and Clean
Embeds 8/6 a 8/9 488 Interior and Perimeter / Panel Foundations 8/4 9/8 “489
Column Line 17 to 13 (149,413 sf) 8/4 8/16 490 Layout and Excavate 8/5 g 8/9 491
Receive, Inventory and Store Anchor Bolt A + 8/5 ~T92™~ Install Rebar 8/4 g 8/6
493 Install Bolts and Embeds 8/5 | 8/6 494 Place Foundations 8/6 [I] 8/10 495
Strip Forms and Clean Embeds 8/6 g 8/9 ~496~~ Install Erection Pads 8/5 g 8/9
497 Cure Time Prior to Loading 8/9 FTj 8/16 ~498~ Column Line 13 to 9 (149,360
sf) 8/9 8/25 499 Layout and Excavate 8/9 Q 8/11 500 Receive, Inventory and Store
Anchor Bolt A + 8/9 501 Install Rebar 8/10 | 8/12 502 Install Bolts and Embeds
8/11 J 8/12 503 Place Foundations 8/12 Q 8/16 504 Strip Forms and Clean Embeds
8/16 | 8/17

Page 12



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676329.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name I 12nd Quarter 13rd Quarter 14th Quarter 11 st Quarter
|2ndQjjart Mar I “Apr I May I Jun Jul I ~Aug I Sep I Oct I Nov [ Dec \ Jan I Feb
1 Mar I Apr 505 install Erection Pads 8/16 1 8/18 506 Cure Time Prior to Loading
8/18 g 8/25 507 Column Line 9 to 5 (149,360 sf) 8/11 8/27 508 Layout and
Excavate 8/11 g 8/13 509 Receive, Inventory and Store Anchor Bolt A 8/11 “ 510
Install Rebar 8/12 Q 8/16 511 Install Bolts and Embeds 8/13 g 8/16 ~“512"~ Place
Foundations 8/16 [ 8/18 5?3 Strip Forms and Clean Embeds 8/18 | 8/19 514 Install
Erection Pads 8/18 g 8/20 515 Cure Time Prior to Loading 8/20 Q 8/27 516 Column
Line 5 to 1 (153,425 sf) 8/13 9/8 517 Layout and Excavate 8/13 rj 8/19 518
Receive, Inventory and Store Anchor Bolt A 4 8/13 “5T9~~” Install Rebar 8/16 g
8/20 “526~~ Install Bolts and Embeds 8/19 | 8/23 “521 Place Foundations 8/23 g
8/26 522 Strip Forms and Clean Embeds 8/24 [] 8/26 523 Install Erection Pads
8/24 | 8/27 “524” Cure Time Prior to Loading 8/27 cp 9/8 525 Slab on Grade 7/30
9/13 526 Confirm Backfills Approved ? 7/30 527 Panel Casting Slab Area #1 (+/
65,000 sf) 8/3 8/16 “528” Fine Grade and Prep 8/3 g 8/5 529 Install Edge
Form 8/4 | 8/5 ~~530~” Place Reinforcing Steel / Dowels 8/4 g 8/6 “53?” Place
and Finish Slab 8/5 Q 8/9 “532” Wet Cure 8/9 03 8/16 “533” Panel Casting Slab
Area #2 (+/ 65,000 sf) 8/5 8/18 “534” Fine Grade and Prep 8/5 fj 8/9 535 Install
Edge Form 8/6 g 8/9 “536” Place Reinforcing Steel / Dowels 8/6 rj 8/10 537 Place
and Finish Slab 8/9 | 8/11 “538” Wet Cure 8/11 Q 8/18 539 Panel Casting Slab
Area #3 (+/ 65,000 sf) 8/9 «¦*) 8/20 “5~4~0 “ Fine Grade and Prep 8/9 g 8/11
“541 Install Edge Form 8/10 | 8/11 542 Place Reinforcing Steel / Dowels 8/10 g
8/12 543 Place and Finish Slab 8/11 3 8/13 544 Wet Cure 8/13 H3 8/20 545 Panel
Casting Slab Area #4 (+/ 65,000 sf) 8/12 8/25 “546"' Fine Grade and Prep 8/12 g
8/16

Page 13



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676330.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name I 12nd Quarter 13rd Quarter 4t h Quarter lj st Q uarter
JldjOuart Mar I Apr I May I Jun | Jul I Aug [ !>ep I Oct I Nov I Dec I Jan I Feb
I Mar I Apr T 547 Install Edge Form 8/13 0 8/16 548 Place Reinforcing Steel /
Dowels 8/13 Q 8/17 549 Place and Finish Slab 8/16 | 8/18 550 Wet Cure 8/18 gg
8/25 551 Panel Casting Slab Area #5 (+/ 65,000 sf) 8/16 9 8/27 552” Fine Grade
and Prep 8/16 0 8/18 553 Install Edge Form 8/17 | 8/18 554 Place Reinforcing
Steel / Dowels 8/17 Q 8/19 555 Place and Finish Slab 8/18 Q 8/20 556 Wet Cure
8/20 ? 8/27 ~“557"~ Interior Slab Area #6 (+/ 65,000 sf) 8/18 * 9/2 558 Fine
Grade and Prep 8/18 g 8/20 559 Install Edge Form 8/19 1 8/20 “560” Place
Reinforcing Steel / Dowels 8/19 fj 8/23 561 Place and Finish Slab 8/20 g 8/24
562 Wet Cure 8/24 JFJj 9/2 563 Interior Slab Area #7 (+/ 65,000 sf) 8/20 4 9/7
“564""' Fine Grade and Prep 8/20 Q 8/24 “565” Install Edge Form 8/23 J 8/24 566
Place and Finish Slab 8/24 ] 8/26 ~567~ Wet Cure 8/26 FJ H 9/7 568 Interior Slab
Area #8 (+/ 65,000 sf) 8/24 9/9 “569” Fine Grade and Prep 8/24 g 8/26 570
Install Edge Form 8/25 | 8/26 571 Place and Finish Slab 8/26 Q 8/30 “572” Wet
Cure 8/30 r EB 9/9 573 Interior Slab Area #9 (+/ 65,000 sf) 8/26 9/13 574 Fine
Grade and Prep 8/26 FJ 8/30 “575” Install Edge Form 8/27 g 8/30 576 Place and
Finish Slab 8/30 g 9/3 577 Wet Cure 9/3 B 9/13 578 Panels 8/16 10/5 579 Panels
and Reinforcing Steel 8/16 9/24 “580” Panels #14 #38 (Group #1 25 Panels) 8/16
9/3 581 Layout and Snap Lines 8/16 | 8/17 582 Form Panels and Apply Bond Breaker
8/16 | 8/19 “583""' Install Down Side Embeds 8/16 B 8/19 584 Install Panel
Reinforcing Steel 8/16 fj 8/19 585 Install Lift Steel 8/17 | 8/19 586 Install
Upside Panel Embeds 8/16 Q 8/20 587 Install Other Embedded Systems 8/16 Q 8/20
“588 Ring Panel / Panel Check 8/19 ffl 8/23

Page 14



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676331.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter l 4th Qua rter 1st Quartex 1
2nd Quart Mar~1 Apr | May I Jun Jul Aug Sep Oct Nov Dec Jan Feb Mar Apr 589
Place and Finish Panel 8/23 D 8/25 “~590 Cure Time Prior to Lift 8/25 EFJ 9/3
591 Strip Formwork and Clean 8/30 g 9/3 592 Install Panel Braces 8/27 03 9/3 593
Panels #1 #13 and #268 #279 (Group # 8/18 9/8 594 Layout and Snap Lines 8/18 |
8/19 595 Form Panels and Apply Bond Breaker 8/18 g 8/23 596 Install Down Side
Embeds 8/18 rj 8/23 597 Install Panel Reinforcing Steel 8/18 g 8/23 “~598~
Install Lift Steel 8/19 ffl 8/23 599 Install Upside Panel Embeds 8/18 ffl 8/24
600 Install Other Embedded Systems 8/18 g] 8/24 60~1 Ring Panel / Panel Check
8/23 Q 8/25 602 Place and Finish Panel 8/25 | 8/27 603 Cure Time Prior to Lift
8/27 r£g 9/8 “604” Strip Formwork and Clean 9/3 FJ 9/8 605 Install Panel Braces
9/2 g 9/8 606 Panels #243 #267 (Group #3 25 Panels) 8/25 9/15 607 Layout and
Snap Lines 8/25 | 8/26 608 Form Panels and Apply Bond Breaker 8/25 Q 8/30
“609""' Install Down Side Embeds 8/25 Fj 8/30 ~6To~~~ Install Panel Reinforcing
Steel 8/25 g 8/30 611 Install Lift Steel 8/26 g 8/30 612 Install Upside Panel
Embeds 8/25 gg 9/2 613 Install Other Embedded Systems 8/25 CD 9/2 614 Ring Panel
/ Panel Check 8/30 0 9/3 615 Place and Finish Panel 9/3 g 9/8 616 Cure Time
Prior to Lift 9/8 ffl 9/15 ~617 Strip Formwork and Clean 9/13 g 9/15 ~~6T8
Install Panel Braces 9/10 E 9/15 “619” Panels #213 #342 (Group #4 32 Panels)
8/27 9/24 “620” Layout and Snap Lines 8/27 rj 8/30 “621 Form Panels and Apply
Bond Breaker 8/27 Q 9/8 “622” Install Down Side Embeds 9/2 ? 9/10 “623""'
Install Panel Reinforcing Steel 9/7 ? 9/14 “~6~24~” Install Lift Steel 9/10 Q
9/14 “625” Install Upside Panel Embeds 9/9 g 9/15 “626"' Install Other Embedded
Systems 9/9 ? 9/15 627 Ring Panel / Panel Check 9/13 | 9/15 628 Place and Finish
Panel 9/15 | 9/17 629 Cure Time Prior to Lift 9/17 @ 9/24 630 Strip Formwork and
Clean 9/22 o 9/24

Page 15



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676332.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID ‘Task Name 2nd Quarter ~ 13rd Quarter 14th Quarter 11 st Quarter
12nd Quart Mar I Apr I May I Jun I Jul T~~Aug I Sep I Oct I Nov I Dec I Jan |
Feb I Mar I Apr I 631 Install Panel Braces 9/21 rj 9/24 632 Panel Erection 9/10
™ p 10/5 633 Column Line 1 thru 17 9/10 “ p 10/5 634 Crane Delivery and Assembly
9/14 g 9/16 635 Crane Access / Travel Prepared 9/10 m 9/14 636 Panel Erection
9/17 (f 9/28 637 Panel Group #1 9/17 g 9/20 638 Panel Group #2 9/20 | 9/21
~~639~ Panel Group #3 9/21 I 9/22 “~64b"~” Panel Group #4 9/24 | 9/28 641 Plumb,
Line and Weld 9/22 ? 10/1 ~~642~ Grout Panel Bottoms 9/27 gg 10/5 643 STRUCTURAL
STEEL 6/28 “ 10/11 ~~644~” Structural Steel Area 33 thru 17 6/28 “ 7/30 645
Level Base Plate Setting Nuts 6/28 rj 6/29 646 Slab on Grade In Place for
Delivery * 6/30 647 Deliver, Shake Out and Spread Steel 7/2 rj 7/6 648 Panel
Erection Complete ? 7/22 649~” Brace Frame Column Line 25 7/2 7/9 650 Erect Wide
Flange Columns, Beams and Chevrc 7/2 [JJ 7/8 651 Plumb, Line, Weld and Temporary
Brace 7/9 | 7/9 652 Column Line 33 to 29 (149,413 sf) 7/7 7/26 “653” Erect
Inboard Interior Columns 7/7 Q 7/9 “654” Erect Perimeter Columns 7/23 [ 7/23 655
Plumb, Line, Weld and Certifications 7/26 | 7/26 656 Column Line 29 to 25
(149,360 sf) 7/12 7/28 657 Erect Inboard Interior Columns 7/12 ? 7/14 658 Erect
Perimeter Columns and Remaining Brace 7/26 0 7/27 659 Plumb, Line, Weld and
Certifications 7/28 | 7/28 660 Column Line 25 to 21 (149,360 Sf) 7/15 7/29 661”
Erect Inboard Interior Columns 7/15 rj 7/19 662 Erect Perimeter Columns 7/28 |
7/28 “6“63~” Plumb, Line, Weld and Certifications 7/29 ( 7/29 “~664” Column Line
21 to 17 (149,413 sf) 7/20 7/30 665 Erect Inboard Interior Columns 7/20 ? 7/22
~“666~” Erect Perimeter Columns 7/29 I 7/29 667 Plumb, Line, Weld and
Certifications 7/30 | 7/30 ~~6~68~~ Structural Steel Area 49 thru 33 7/27 9/3
“6“69~ Level Base Plate Setting Nuts 7/27 | 7/28 670 Slab on Grade In Place for
Delivery ? 7/30 “671 Deliver, Shake Out and Spread Steel 7/30 g 8/3 672 Panel
Erection Complete ? 8/24

Page 16



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676333.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 4thi Quarter 1st Quarter 2nd
Quart Mar | Apr [ May I Jun I Jul I Aug I Sep ~| Oct I Nov I Del: \ Jan T Feb I
Mar I “)r 673 Brace Frame Column Line 41 7/29 W 8/4 674 Erect Wide Flange
Columns, Beams and Chevrc 7/29 |f] 8/3 675 Plumb, Line, Weld and Temporary Brace
8/4 | 8/4 676 Column Line 49 to 45 (150,159 sf) 8/6 8/30 677 Erect Inboard
Interior Columns 8/6 g 8/11 678 Erect Perimeter Columns and Remaining Brace 8/25
[] 8/27 679 Plumb, Line, Weld and Certifications 8/27 B 8/30 680 Column Line 45
to 41 (149,360 sf) 8/3 8/26 681 Erect Inboard Interior Columns 8/3 [] 8/6 682
Erect Perimeter Columns 8/24 | 8/25 “683” Plumb, Line, Weld and Certifications
8/25 j 8/26 684 Column Line 41 to 37 (149,360 sf) 8/11 <r 9/2 685 Erect Inboard
Interior Columns 8/11 D 8/16 1T8~6"~ Erect Perimeter Columns 8/27 g 8/30 687""'
Plumb, Line, Weld and Certifications 8/30 g 9/2 "~688~ Column Line 37 to 33
(149,413 sf) 8/16 1 9/3 689 Erect Inboard Interior Columns 8/16 g 8/19 “6~90"~
Erect Perimeter Columns 8/30 fj 9/2 691 Plumb, Line, Weld and Certifications 9/2
I 9/3 ™692~” Structural Steel Area 17 thru 1 8/23 10/11 ~~693~” Level Base Plate
Setting Nuts 8/23 0 8/25 694 Slab on Grade In Place for Delivery ? 8/27 695
Deliver, Shake Out and Spread Steel 8/27 H 9/2 696 Panel Erection Complete ?
10/1 697 Brace Frame Column Line 9 8/25 9/3 698 Erect Wide Flange Columns, Beams
and Chevrc 8/25 EB 9/2 699 Plumb, Line, Weld and Temporary Brace 9/2 I 9/3 “700
Column Line 17 to 13 (149,413 sf) 9/2 10/5 ~7u1 Erect Inboard Interior Columns
9/2 Q 9/8 702 Erect Perimeter Columns 10/10 10/4 “~703~” Plumb, Line, Weld and
Certifications 10/4 | 10/5 ~“7bT~ Column Line 13 to 9 (149,360 sf) 9/8 10/7 705
Erect Inboard Interior Columns 9/8 g 9/13 706 Erect Perimeter Columns and
Remaining Brace 10/4 g 10/6 707 Plumb, Line, Weld and Certifications 10/6 J 10/7
“708™ Column Line 9 to 5 (149,360 sf) 9/13 “ 10/8 709 Erect Inboard Interior
Columns 9/13 Q 9/16 710 Erect Perimeter Columns 10/6 | 10/7 711 Plumb, Line,
Weld and Certifications 10/7 | 10/8 “Tf2~” Column Line 5 to 1 (153,425 sf) 9/16
10/11 713 Erect Inboard Interior Columns 9/16 g 9/21 714 Erect Perimeter Columns
10/7 | 10/8 1 1

Page 17



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676334.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 14th Quarter ~ 1st Quarter |2nd
Quart Mar I Apr i May I Jun I JuT I Aug I Sep 1 Oct I Nov Dec 1 Jan I Feb 1 Mar
| Apr J 715 Plumb, Line, Weld and Certifications 10/8 jj 10/11 “716 PANELIZED
ROOF 7/15 10/25 717 Panelized Roof Area 33 thru 17 7/15 “ 8/12 718 Deliver,
Shake Out and Spread Joists / Sheathing 7/15 g 7/19 719 Set Up Panelized Tables
7/20 g 7/21 720 Column Line 33 to 29 (149,413 sf) 7/22 7/28 721 Erect Girders,
Joists and Panelized Sheathing 7/22 g 7/26 ~722~’ Nail Roof Sheathing 7/26 g
7/27 723 Secure Nailing Inspection 7/28 | 7/28 724 Column Line 29 to 25 (149,360
sf) 7/29 ff 8/4 725 Erect Girders, Joists and Panelized Sheathing 7/29 ? 8/2 726
Nail Roof Sheathing 8/2 g 8/3 727 Secure Nailing Inspection 8/4 [ 8/4 728 Roof
System Approved For Roofing to Brace Fra + 8/4 729 Column Line 25 to 21 (149,360
sf) 8/3 *V 8/9 730 Erect Girders, Joists and Panelized Sheathing 8/3 0 8/5 781
Nail Roof Sheathing 8/5 Q 8/6 “ “732” Secure Nailing Inspection 8/9 | 8/9 733
Column Line 21 to 17 (149,413 sf) 8/6 WW 8/12 734 Erect Girders, Joists and
Panelized Sheathing 8/6 Q 8/10 ~73~5"~ Nail Roof Sheathing 8/10 0 8/11 736
Secure Nailing Inspection 8/12 I 8/12 737 Roof System Approved For Roofing to
Separatio ? 8/12 738 Panelized Roof Area 49 thru 33 8/17 9/20 739~” Deliver,
Shake Out and Spread Joists / Sheathing 8/17 Q 8/20 740 Set Up Panelized Tables
8/20 0 8/24 741 Column Line 49 to 45 (150,159 sf) 8/26 p 9/7 742 Erect Girders,
Joists and Panelized Sheathing 8/26 ? 9/2 743~~ Nail Roof Sheathing 8/30 0 9/3
744 Secure Nailing Inspection 9/3 fj 9/7 745 Column Line 45 to 41 (149,360 sf)
9/2 9/10 746 Erect Girders, Joists and Panelized Sheathing 9/2 ? 9/8 747” Nail
Roof Sheathing 9/7 0 9/9 748 Secure Nailing Inspection 9/9 J 9/10 749 Roof
System Approved For Roofing to Brace Fra + 9/10 750~ Column Line 41 to 37
(149,360 sf) 9/8 9/15 751 Erect Girders, Joists and Panelized Sheathing 9/8 n
9/13 752 Nail Roof Sheathing 9/10 ? 9/14 753 Secure Nailing Inspection 9/14 1
9/15 754 Column Line 37 to 33 (149,413 sf) 9/13 9/20 755 Erect Girders, Joists
and Panelized Sheathing 9/13 0 9/16 ~756~~ Nail Roof Sheathing 9/15 0 9/17

Page 18



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676335.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 12ndLQuarteL l3rd Q uarter 14th Quarter J 1st Quarter
12nd Quart Mar I Apr I May I Jun | Jul I Aug TSep I Oct I Nov I Dec I Jan 1
Feb~T Mar I Apr T~ 757 Secure Nailing Inspection 9/17 g 9/20 758 Roof System
Approved For Roofing to Separatio + 9/20 759 Panelized Roof Area 17 thru 1 9/24
“ 10/25 760~ Deliver, Shake Out and Spread Joists / Sheathing 9/24 g 9/29 “ 761
Set Up Panelized Tables 9/29 g 10/1 762 Column Line 17 to 13 (149,413 sf) 10/5
10/12 763 Erect Girders, Joists and Panelized Sheathing 10/5 0 10/8 “764” Nail
Roof Sheathing 10/7 | 10/11 765 Secure Nailing Inspection 10/11 [ 10/12 766
Column Line 13 to 9 (149,360 sf) 10/8 10/15 767 Erect Girders, Joists and
Panelized Sheathing 10/8 fj 10/13 768 Nail Roof Sheathing 10/12 | 10/14 769
Secure Nailing Inspection 10/14(10/15 770 Roof System Approved For Roofing to
Brace Frs + 10/15 ~771 Column Line 9 to 5 (149,360 sf) 10/13 10/20 772 Erect
Girders, Joists and Panelized Sheathing 10/13 ? 10/18 ~~773 Nail Roof Sheathing
10/15 0 10/19 ~~774~~ Secure Nailing Inspection 10/19 J 10/20 775 ~ Column Line
5 to 1 (153,425 sf) 10/18 10/25 ~TW” Erect Girders, Joists and Panelized
Sheathing 10/18 Q 10/21 777 Nail Roof Sheathing 10/20 D 10/22 778 Secure Nailing
Inspection 10/22 g 10/25 779 Roof System Approved For Roofing to Separatio ?
10/25 780 ROOF SYSTEMS 7/28 ™ 11/4 781 Roof Curbs / Roof Drains / Penetrations
7/28 10/27 782 Roof Curbs / Drains Area 33 thru 17 7/28 8/16 783 Column Line 33
to 29 (149,413 sf) 7/28 0 7/30 “784” Column Line 29 to 25 (149,360 sf) 8/4 Q 8/6
785 Column Line 25 to 21 (149,360 sf) 8/9 0 8/11 “~78~6~~” Column Line 21 to 17
(149,413 sf) 8/12 ? 8/16 “787 Roof Curbs / Drains Area 49 thru 33 9/3 “ 9/22
~78~8” Column Line 49 to 45 (150,159 sf) 9/3 Q 9/9 ~789” Column Line 45 to 41
(149,360 sf) 9/9 ? 9/14 790 Column Line 41 to 37 (149,360 sf) 9/14 0 9/17 791
Column Line 37 to 33 (149,413 sf) 9/17 ? 9/22 792 Roof Curbs / Drains Area 17
thru 1 10/11 10/27 j 793 Column Line 17 to 13 (149,413 sf) 10/11 0 10/14 794
Column Line 13 to 9 (149,360 sf) 10/14 Q 10/19 795 Column Line 9 to 5 (149,360
sf) 10/19 Q 10/22 :T9~6~” Column Line 5 to 1 (153,425 sf) 10/22 g 10/27 “797
Membrane Roof System 7/30 11/1 “ 798” Membrane Roof System Area 33 thru 17 7/30
“ 8/19

Page 19



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676336.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name J 2ndJ2juarter 13rd Quarter l 4th Quarter R siQuarter
12ndQuart Mar [ Apr I May T Jun Jul I Aug I Sep I Oct I Nov | Dec I Jan T Feb [
Mar I ApT” 799 Pre Roof Meeting 7/30 | 7/30 800 Column Line 33 to 29 (149,413
sf) 8/2 8/6 801” Load Roofing Materials 8/2 0 8/3 ~~802~ Base and Two Ply 8/4 rj
8/5 ~~803~~~ Detail and Cap Sheet 8/5 0 8/6 ~~80~4~” Column Line 29 to 25
(149,360 sf) 8/4 WV 8/11 805 Load Roofing Materials 8/4 [j 8/5 806 Base and Two
Ply 8/9 Q 8/10 807 Detail and Cap Sheet 8/10 Q 8/11 “808” Column Line 25 to 21
(149,360 sf) 8/6 p 8/16 809 ~ Load Roofing Materials 8/6 g 8/9 “810 Base and Two
Ply 8/12 0 8/13 ~&vT~ Detail and Cap Sheet 8/13 Q 8/16 “812” Column Line 21 to
17 (149,413 sf) 8/10 W 8/19 “~873~” Load Roofing Materials 8/10 0 8/11 814 Base
and Two Ply 8/17 Q 8/18 815 Detail and Cap Sheet 8/18 g 8/19 “~8T6~~ Membrane
Roof System Area 49 thru 33 9/3 9/27 817 Pre Roof Meeting 9/3 | 9/7 818 Column
Line 49 to 45 (150,159 sf) 9/7 *9/14 819 Load Roofing Materials 9/7 [ 9/9 820
Base and Two Ply 9/9 Q 9/13 821 Detail and Cap Sheet 9/10 Q 9/14 822” Column
Line 45 to 41 (149,360 sf) 9/9 9/17 “823” Load Roofing Materials 9/9 a 9/13 824
Base and Two Ply 9/14 Q 9/16 “825” Detail and Cap Sheet 9/15 Q 9/17 826 Column
Line 41 to 37 (149,360 sf) 9/13 “ 9/22 827 Load Roofing Materials 9/13 0 9/15
828 Base and Two Ply 9/17 Q 9/21 “829” Detail and Cap Sheet 9/20 g 9/22 830
Column Line 37 to 33 (149,413 sf) 9/15 i 9/27 831 Load Roofing Materials 9/15 1
9/17 832 Base and Two Ply 9/22 0 9/24 “833” Detail and Cap Sheet 9/23 Q 9/27 834
Membrane Roof System Area 17 thru 1 10/11 11 /1 “835” Pre Roof Meeting 10/11 J
10/12 836 Column Line 17 to 13 (149,413 sf) 10/12 10/19 “837” Load Roofing
Materials 10/12 | 10/14 ~“83“8” Base and Two Ply 10/14 0 10/18 ~839"~ Detail and
Cap Sheet 10/15 ? 10/19 840 Column Line 13 to 9 (149,360 sf) 10/14 10/22

Page 20



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676337.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter, 3rd Quarter 14th Quarter |JsLQuarter 12nd
Quart Mar I Apr I May I Jun I Jul I Aug I Sep I 6ct I Nov I Dec | Jan I Feb I
Mar I Apr 841 Load Roofing Materials 10/14 Q] 10/18 842 Base and Two Ply 10/19 |
10/21 ~~843~” Detail and Cap Sheet 10/20 | 10/22 844 Column Line 9 to 5 (149,360
sf) 10/18 10/27 845 Load Roofing Materials 10/18 g 10/20 ~846"~ Base and Two Ply
10/22 | 10/26 “847” Detail and Cap Sheet 10/25 g 10/27 848 Column Line 5 to 1
(153,425 sf) 10/20 11/1 “849” Load Roofing Materials 10/20 fl 10/22 “850” Base
and Two Ply 10/27 g 10/29 “~85T” Detail and Cap Sheet 10/28 n 11/1 852 Finish
Roof Accessories and Sheet Metal 8/9 ™ ™ ™™« 11/4 853” Roof Accessories and
Sheet Metal Area 33 thru 1 8/9 p 8/24 854 Column Line 33 to 29 (149,413 sf) 8/9
Q 8/11 “855” Column Line 29 to 25 (149,360 sf) 8/12 ? 8/16 “856” Column Line 25
to 21 (149,360 sf) 8/17 g 8/19 857 Column Line 21 to 17 (149,413 sf) 8/20 |J
8/24 858” Roof Accessories and Sheet Metal Area 49 thru ; 9/14 9/30 “859” Column
Line 49 to 45 (150,159 sf) 9/14 rj 9/17 860 Column Line 45 to 41 (149,360 sf)
9/17 ? 9/22 “861 Column Line 41 to 37 (149,360 sf) 9/22 Q 9/27 “862” Column Line
37 to 33 (149,413 sf) 9/27 rj 9/30 863 Roof Accessories and Sheet Metal Area 17
thru 1 10/19 11/4 864 Column Line 17 to 13 (149,413 sf) 10/19 Q 10/22 865 Column
Line 13 to 9 (149,360 sf) 10/22 ? 10/27 ~866” Column Line 9 to 5 (149,360 sf)
10/27 rj 11/1 867 Column Line 5 to 1 (153,425 sf) 11/10 11/4 868” Roof System
Watertight 8/24 “ 11/4 ~869” Roof Systems Watertight Area 33 thru 17 * 8/24 870
Roof Systems Watertight Area 49 thru 33 4 9/30 “871 Roof Systems Watertight Area
17 thru 1 4 11/4 “872” EXTERIOR FINISH SYSTEMS 7/30 “ 12/15 “873 Sack and Patch
7/30 J “ 11/4 874” Sack and Patch Area 33 thru 17 7/30 8/13 875 Column Line 33
to 29 (149,413 sf) 7/30 |~~| 8/9 876 Column Line 29 to 25 (149,360 sf) 8/10 g
8/13 877 Column Line 33 to 29 (149,413 sf) 7/30 m 8/9 878 Column Line 29 to 25
(149,360 sf) 8/10 0 8/13 879 Column Line 25 to 21 (149,360 sf) 8/16 0 8/19 880
Column Line 21 to 17 (149,413 sf) 8/20 n 8/30 881 Sack and Patch Area 49 thru 33
9/2 “ 9/30 882 Column Line 49 to 45 (150,159 sf) 9/2 r~l 9/14

Page 21



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676338.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 12nd Quarter 3rd Quarter 14th Quarter 11st Quarter 12nd
Quart Mar I Apr I May I Jun Jul I Auq “T Sep I Oct I Nov | Dec Pjan | Feb 1 Mar
1 Apr \ 883 Column Line 45 to 41 (149,360 sf) 9/14 jp 9/20 884 Column Line 41 to
37 (149,360 sf) 9/20 R 9/24 885” Column Line 37 to 33 (149,413 sf) 9/24 g 9/30
886 Sack and Patch Area 17 thru 1 10/8 11 /4 887 Column Line 17 to 13 (149,413
sf) 10/8 g 10/14 888” Column Line 13 to 9 (149,360 sf) 10/14 rfl 10/20 889
Column Line 9 to 5 (149,360 sf) 10/20 g 10/26 890 Column Line 5 to 1 (153,425
sf) 10/26 [Q 11/4 ~891 Overhead and Man Doors 8/10 “ 11/12 892 Overhead and Man
Doors Area 33 thru 17 8/10 “ 9/9 893 Column Line 33 to 29 (149,413 sf) 8/10 ?
8/16 “894™ Column Line 29 to 25 (149,360 sf) 8/17 ? 8/23 895 Column Line 25 to
21 (149,360 sf) 8/24 rj 8/30 896 Column Line 21 to 17 (149,413 sf) 9/2 ? 9/9 897
Overhead and Man Doors Area 49 thru 33 9/14 10/12 898 Column Line 49 to 45
(150,159 sf) 9/14 H 9/21 899 Column Line 45 to 41 (149,360 sf) 9/21 gg 9/28 900
Column Line 41 to 37 (149,360 sf) 9/28 Q 10/5 901 Column Line 37 to 33 (149,413
sf) 10/5 H 10/12 902 Overhead and Man Doors Area 17 thru 1 10/15 “i 11/12 903
Column Line 17 to 13 (149,413 sf) 10/15 Q 10/22 904 Column Line 13 to 9 (149,360
sf) 10/22 gg 10/29 905 Column Line 9 to 5 (149,360 sf) 10/29 11/5 906 Column
Line 5 to 1 (153,425 sf) 11/5 0 11/12 907 Window Features with Framing, Skin
System and Glaz 8/10 “ “ 12/15 ~~908~ Window Systems Area 33 thru 17 8/10 “ 9/16
“909” Column Line 33 to 29 (149,413 sf) 8/10 | | | | I cm 9/16 910 Window
Systems Area 49 thru 33 9/17 10/21 911 Column Line 49 to 45 (150,159 sf) 9/17 11
||| I Ml 10/21 912 Window Systems Area 17 thru 1 11/2 12/15 913 Column Line 5 to
1 (153,425 sf) 11/2 I I I I I I I I I II 12/15 914 Caulking and Prep 8/10 11/12
915 Caulking and Prep Area 33 thru 17 8/10 “ 9/9 916 Column Line 33 to 29
(149,413 sf) 8/10 ? 8/16 917 Column Line 29 to 25 (149,360 sf) 8/17 g 8/19 918
Column Line 25 to 21 (149,360 sf) 8/20 g 8/24 919 Column Line 21 to 17 (149,413
sf) 9/2 ? 9/9 920 Caulking and Prep Area 49 thru 33 9/14 10/5 921 Column Line 49
to 45 (150,159 sf) 9/14 ? 9/22 922 Column Line 45 to 41 (149,360 sf) 9/22 a 9/27
923 Column Line 41 to 37 (149,360 sf) 9/27 [J 9/30 924 Column Line 37to 33
(149,413 sf) 9/30 a 10/5

Page 22



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676339.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 4th Quarter 1 st Quarter 2nd
Quart Mar I Apr I May I Jun I Jul f Aug I Sep | Oct I Nov I Dec 1 Jan I Feb T
Mar | Apr 925 Caulking and Prep Area 17 thru i 10/14 11/12 926 Column Line 17 to
13 (149,413 sf) 10/14 jQ 10/19 927 Column Line 13 to 9 (149,360 sf) 10/20 Q
10/25 “928” Column Line 9 to 5 (149,360 sf) 10/26 g 10/29 929 Column Line 5 to 1
(153,425 sf) 11/4 gg 11/12 ~930~” Painting and Trim 8/17 “ ™ “ ™ ™ 12/9 ~~931
Painting and Trim Area 33 thru 17 8/17 “ P 9/16 932 Column Line 33 to 29
(149,413 sf) 8/17 ? 8/23 933 Column Line 29 to 25 (149,360 sf) 8/24 ? 8/30 934
Column Line 25 to 21 (149,360 sf) 9/2 ? 9/9 935 Column Line 21 to 17 (149,413
sf) 9/10 ? 9/16 936 Painting and Trim Area 49 thru 33 9/22 10/27 “937” Column
Line 49 to 45 (150,159 sf) 9/22 [ ] 10/6 938 Column Line 45 to 41 (149,360 sf)
10/6 Q 10/13 939 Column Line 41 to 37 (149,360 sf) 10/13 ? 10/20 940 Column Line
37 to 33 (149,413 sf) 10/20 ? 10/27 941 Painting and Trim Area 17 thru 1 10/27
12/9 “942"' Column Line 17 to 13 (149,413 sf) 10/27 ? 11/3 ~~943~ Column Line 13
to 9 (149,360 sf) 11/3 n 11’10 944 Column Line 9 to 5 (149,360 sf) 11/10 ? 11/17
“945” Column Line 5 to 1 (153,425 sf) 11/17 I: 1 12/9 “946” Exterior Skin
Systems Watertight 9/16 “ M 2/9 947 Exterior Systems Watertight Area 33 thru 17
? 9/16 “948” Exterior Systems Watertight Area 49 thru 33 ? 10/27 949 Exterior
Systems Watertight Area 17 thru 1 ? 12/9 950 INTERIOR FINISH SYSTEMS 7/28 1/28
951 | Pour Strips and Block outs No Pits 7/28 11/8 “952” Pour Strips and Block
outs Area 33 thru 17 7/28 8/24 953 Column Line 33 to 29 (149,413 sf) 7/28 gg 8/3
954 Column Line 29 to 25 (149,360 sf) 8/4 g 8/10 “955 Column Line 25 to 21
(149,360 sf) 8/11 H 8/17 956 Column Line 21 to 17 (149,413 sf) 8/18 rj] 8/24 957
Pour Strips and Block outs Area 49 thru 33 9/3 “ 10/4 “958” Column Line 49 to 45
(150,159 sf) 9/3 LJJ 9/13 959 Column Line 45 to 41 (149,360 sf) 9/13 ffl 9/20
960 Column Line 41 to 37 (149,360 sf) 9/20 gg 9/27 961 Column Line 37 to 33
(149,413 sf) 9/27 Q 10/4 962 Pour Strips and Block outs Area 17 thru 1 10/11
11/8 963 Column Line 17 to 13 (149,413 sf) 10/11 rj 10/18 ~964~” Column Line 13
to 9 (149,360 sf) 10/18 fg 10/25 965 Column Line 9 to 5 (149,360 sf) 10/25 EH
11/1 ~~966~” Column Line 5 to 1 (153,425 sf) 11/1 H 11/8

Page 23



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676340.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter | 4th Quarter 1st Quarter 12nd
Quart Mar I Apr I Mav~ I Jun i Jul I Aug I Sep I Oct I Nov I Dec [ Jan \ Feb I
Mar [ Apr | 967 Overhead Distribution 7/28 “ ¦ ¦ ¦ ¦m ™ 1/28 968 Fire Sprinklers
7/28 « ™ ™ 12/20 969 Fire Sprinklers and Risers Area 33 thru 17 7/28 “ “ 9/13
970 Column Line 33 to 29 (149,413 sf) 7/28 EH 8/6 971 Column Line 29 to 25
(149,360 sf) 8/9 LB 8/18 972 Column Line 25 to 21 (149,360 sf) 8/19 fm 8/30 973
Column Line 21 to 17 (149,413 sf) 9/2 [ffj 9/13 974 Fire Sprinklers and Risers
Area 49 thru 33 9/14 “ 10/27 975 Column Line 49 to 45 (150,159 sf) 9/14 Eg 9/23
“~976"~” Column Line 45 to 41 (149,360 sf) 9/24 nm 1Q/5 977 Column Line 41 to 37
(149,360 sf) 10/6 rJS 10/15 978 Column Line 37 to 33 (149,413 sf) 10/18 [g 10/27
979 Fire Sprinklers and Risers Area 17 thru 1 10/28 “ 12/20 980 Column Line 17
to 13 (149,413 sf) 10/28 EFJ3 11/8 “981 Column Line 13 to 9 (149,360 sf) 11/9 0
11/18 ~982~” Column Line 9 to 5 (149,360 sf) 11/19 FFFFfl 12/8 983” Column Line
5 to 1 (153,425 sf) 12/9 [ffl 12/20 984 Exit Signs, Alarms and Other 8/6 “ “
11/15 985 Exit Signs, Alarms and Other Area 33 thru 1’ 8/6 “*p 9/7 986 Column
Line 33 to 29 (149,413 sf) 8/6 E 8/12 987 Column Line 29 to 25 (149,360 sf) 8/13
FJ 8/19 “988” Column Line 25 to 21 (149,360 sf) 8/20 H 8/26 989 Column Line 21
to 17 (149,413 sf) 8/27 [fig 9/7 990 Exit Signs, Alarms and Other Area 49 thru
3: 9/13 i 10/11 991 Column Line 49 to 45 (150,159 sf) 9/13 [Q 9/20 992 Column
Line 45 to 41 (149,360 sf) 9/20 g 9/27 993 Column Line 41 to 37 (149,360 sf)
9/27 rfl 10/4 “994"' Column Line 37 to 33 (149,413 sf) 10/4 g 10/11 “995” Exit
Signs, Alarms and Other Area 17 thru 1 10/18 »¦ ” 11/15 “996” Column Line 17 to
13 (149,413 sf) 10/18 E 10/25 997 Column Line 13 to 9 (149,360 sf) 10/25 11/1
998 Column Line 9 to 5 (149,360 sf) 11/1 Q 11/8 “999” Column Line 5 to 1
(153,425 sf) 11/8 Ffl 11/15 Tooo Overhead Lighting and Power 8/6 i “ ™ 1/17 1001
Overhead Lighting and Power Area 33 thru 1 8/6 1 9/15 1002 Column Line 33 to 29
(149,413 sf) 8/6 [£g 8/16 1003” Column Line 29 to 25 (149,360 sf) 8/16 Q 8/24
~Tb04~ Column Line 25 to 21 (149,360 sf) 8/24 [g 9/3 “TdOET Column Line 21 to 17
(149,413 sf) 9/7 EE 9/15 1006 Overhead Lighting and Power Area 49 thru : 9/16 P
11/10 1007 Column Line 49 to 45 (150,159 sf) 9/16 gg 9/29 ~To“d8~~ Column Line
45 to 41 (149,360 sf) 9/3 0j=FH1 10/13

Page 24



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676341.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 14th Quarter 11 st Quarter 12nd
Quart Mar I Apr | May |~Jun Jul I Aug | Sep ~| Oct I Nov I Dec \ Jan | Feb I Mar
| Apr 1009 Column Line 41 to 37 (149,360 sf) 10/14 r 10/27 1010 Column Line 37
to 33 (149,413 sf) 10/28 EEE 11/10 1011 Overhead Lighting and Power Area 17 thru
1 11/11 “ “ “ 1/17 1012 Column Line 17 to 13 (149,413 sf) 11/11 FfTrTI 12/2 1013
Column Line 13 to 9 (149,360 sf) 12/3 m 12/16 1014 Column Line 9 to 5 (149,360
sf) 12/17 rTTTH 1/3 1015 Column Line 5 to 1 (153,425 sf) 1/4 FFFfl 1/17 1016
Floor Joint Filler / Re Saw 8/13 hb h m h h hm 1/25 ~1Q17~ Floor Joint Filler /
Re Saw Area 33 thru 17 8/13 “ 9/17 ~ 1018 Column Line 33 to 29 (149,413 sf) 8/13
gg 8/19 1019 Column Line 29 to 25 (149,360 sf) 8/23 fj 8/27 1020 Column Line 25
to 21 (149,360 sf) 9/2 EB 9/9 1021 Column Line 21 to 17 (149,413 sf) 9/13 fj
9/17 1022 Floor Joint Filler / Re Saw Area 49 thru 33 9/30 “ “ 11/18 1023 Column
Line 49 to 45 (150,159 sf) 9/30 Eg 10/7 1024 Column Line 45 to 41 (149,360 sf)
10/14 H 10/21 1025 Column Line 41 to 37 (149,360 sf) 10/28 flg 11/4 1026 Column
Line 37 to 33 (149,413 sf) 11/11 11/18 1027 Floor Joint Filler /Re Saw Area 17
thru 1 12/3 i 1/25 1028 Column Line 17 to 13 (149,413 sf) 12/3 ?] 12/10 1029
Column Line 13 to 9 (149,360 sf) 12/17 FJS 12/27 “Td30~ Column Line 9 to 5
(149,360 sf) 1/4 H 1’11 “l03T~ Column Line 5 to 1 (153,425 sf) 1/18 BfJ 1/25
1032 Floor Cleaning and Sealer 8/19 “ “ 1/28 ~Tb~3~3~ Floor Cleaning and Sealer
Area 33 thru 17 8/19 9/20 ~T034~ Column Line 33 to 29 (149,413 sf) 8/19 FJ 8/23
1035 Column Line 29 to 25 (149,360 sf) 8/30 Q 9/3 1036 Column Line 25 to 21
(149,360 sf) 9/10 ffl 9/14 ~1037~ Column Line 21 to 17 (149,413 sf) 9/16 g 9/20
1038 Floor Cleaning and Sealer Area 49 thru 33 10/8 ¦ ¦ 11/23 1039 Column Line
49 to 45 (150,159 sf) 10/8 g 10/12 ~T©40~ Column Line 45 to 41 (149,360 sf)
10/22 rj 10/26 1041 Column Line 41 to 37 (149,360 sf) 11/5 Ffl 11/9 1042 Column
Line 37 to 33 (149,413 sf) 11/19 0 11/23 1043 Floor Cleaning and Sealer Area 17
thru 1 12/13 1/28 1044 Column Line 17 to 13 (149,413 sf) 12/13 g 12/15 1045
Column Line 13 to 9 (149,360 sf) 12/28 | 12/30 1046 Column Line 9 to 5 (149,360
sf) 1/12 g 1/14 ,1047 Column Line 5 to 1 (153,425 sf) 1/26 D 1/28 1048
PROGRESSIVE MILESTONES 9/16 ™ 3/18 1049 Progressive Inspection and Occupancy
9/16 “ 3/18 1050 Progressive Inspection and Occupancy Area 331 9/16 10/1

Page 25



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676342.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter J?rdJ3y arter 4!h Quarter 1st Quarter |2nd
Quart Mar I Apr I May I Jun Jul I Aug T Sep | Oct I Nov I Dec I Jan | Feb I Mar
| Apr I 1051 Final Cleaning 9/17 rj 9/21 1052 Progress City Inspection 9/16 FJ
9/20 1053 Utility Release and Service Start 9/21 g 9/23 1054 System Testing and
Start up 9/24 g 9/28 1055 Temporary Inspection 9/29 0 10/1 1056 Start Mezzanine
Subcontractor + 9/21 1057 Progressive Inspection and Occupancy Area 491 10/28 “
“ 12/14 1058 Final Cleaning 12/2 Q 12/6 1059 Progress City Inspection 10/28 ffj
11/1 1060 Utility Release and Service Start 11/2 g 11/8 1061” System Testing and
Start up 12/7 [] 12/9 1062 Temporary Inspection 12/10 g 12/14 1063 Partial
Temporary Occupancy +12/14 1064 Progressive Inspection and Occupancy Area 171
1/18 “ 2/10 1065 Final Cleaning 1/31 | 2/2 1066 Progress City Inspection 1/18 |
1/20 1067 Utility Release and Service Start 1/21 ES 1/27 1068 System Testing and
Start up 2/3 rj 2/7 1069 Temporary Inspection 2/8 g 2/10 1070 Partial Temporary
Occupancy ? 2/10 1071 Progressive Inspection and Occupancy ?3/18 1072 All Tenant
Improvement Areas ? 3/18 1073 Final Occupancy Process ? 3/18 1074 Final
Inspection / Certifications for Entire Developmer ? 3/18 1075 INTERIOR
IMPROVEMENTS/TENANT IMPROVEMENTS 6/25 “ i 3/18 1076 MEZZANINE IMPROVEMENTS Area
49 thru 45 6/25 ™ ™ 10/4 ~T077 Below Grade Utilities 6/25 7/7 1078 Rough in
Plumbing 6/25 FFfl 7/7 1079 Rough in Electrical 6/25 Eg 7/7 1080” Concrete 6/28
f 7/13 1081 Interior Foundations and Pit 6/28 f” 7/13 1082 Verify Line and Grade
6/28 | 6/28 1083 Layout and Excavation 6/29 g 7/1 1084 Receive, Inventory and
Store Anchor Bolt A 6/29 | 6/29 1085 Install Rebar 7/1 | 7/1 1086 Install Bolts
and Embeds 7/1 | 7/1 1087 Place Foundations 7/2 rj 7/6 1088 Strip Forms and
Clean Embeds 7/7 | 7/7 1089 Ready for Slab Sequence ? 7/7 • 1090 Install
Erection Pads 7/8 [ 7/8 ‘ 1091 Cure Time Prior to Loading 7/7 B 7/13 1092 ~
Erect Shear Walls with Exterior Panels ? 7/13 j

Page 26



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676343.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 4th Quarter J 1st Quarter, 2nd
Quart Mar I Apr I May I Jun Jul [ Aug [ Sep 1 Oct \ Nov 1 Dec 1 Jan | Feb 1 Mar
I Apr 1093 Roof Columns In Place Panelized Roof System Con + 9/3 1094 “ Steel
and Structural Deck 9/3 pi “ p 10/4 1095 Erect Mezzanine Columns and Beams 9/3 ?
9/10 1096 Erect Bar Joists and Misc Steel 9/10 ? 9/16 1097 Install Stair Pans
9/16 Q 9/20 1098 Metal Decking 9/20 ? 9/27 1099 Edge Closures and Studs 9/27 |
9/30 1100 Place Concrete over Metal Deck 9/30 rj 10/4 1101 TENANT IMPROVEMENTS
9/27 “ “ “ 3/18 1102 Exterior Wall Systems Weather Tight + 10/27 1:103 Roof
Structure Weather Tight + 9/30 1104 Main Office Area 49 thru 45 9/27 “ 3/18 1105
Ground Floor 9/27 ¦ ¦ “ ¦” 1 2/8 1106 Start Improvements ? 9/27 “1107 ‘ Overhead
Rough in 9/27 W 10/4 1108 Fire Sprinkler 9/27 fg 10/4 1109 Plumbing 9/27 gg 10/4
1110 Mechanical 9/27 fj 10/4 1111 Electrical 9/27 q 10/4 1112 Other 9/27 n 10/4
1113 Walls 9/27 12/9 1114 Metal Stud Framing for Walls and Soffi 9/27 I I 10/18
1115 Wall Rough in 10/7 * 10/21 “T?16~ Plumbing 10/7 |||| 10/21 1117 Electrical
10/7 fZH 1°/21 ~T\W Other 10/7 fHH 10/21 “1119” One Side Drywall 10/19 n 10/29
1120 Insulation 10/27 Q 11/1 1121 Second Side Drywall 10/28 [ ] 11/11 1122 Tape
and 1st Coat Walls 11/8 n 11/18 1123 Finish Coat Walls / Texture 11/15 [ | 12/7
T»24~ Prep Walls for Grid 12/7 Q 12/9 TT25~ Ceilings 11/11 ™ 1/10 1126 Ceiling
Framing 11/11 Q 11/15 1127 Install Ceiling Grid 12/9 ? 12/21 1128 Overhead
Fixtures 12/16 12/23 1129 Cut Fire Sprinkler Drops 12/16 ? 12/23 1130 Mechanical
Drops 12/16 ? 12/23 1131 Electrical Fixtures 12/16 Q 12/23 1132 Other 12/16 D
12/23 1133 Drywall Ceilings 11/15 11/23 1134 Hang Drywall Ceilings 11/15 fl
11/17

Page 27



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676344.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 14th Quarter iisLQuarter 2n d
Qyart Mar I Apr I May I Jun \ Jul I Aug I Sep I Oct I Nov | Dec I Jan I Feb I
Mar [ Apr [ 1135 tape” and 1st Coat Ceiling 11/17 g 11/19 1136 Finish Coat
Ceilings / Texture 11/19 0 11/23 1137 Acoustic Ceiling 12/23 1/10 1138 Drop Cut
In Tiles and Tiles at Fixti 12/23 fj 12/29 1139 Overhead Inspections 12/29 ? 1/3
1140 Drop Ceiling Tiles 1/3 ? 1/10 ~1141 Conductors and Controls 11/11 “ “ 12/16
1142 Pull Conductors and Make up Wiring 11/11 EQ 11/18 1143 Pull Control
Conductors and Make up 12/9 rg 12/16 ~V\W Install Door Frames 12/9 rj 12/13 1145
Elevator 10/11 mib 12/23 1146 Rough in Hoist way 10/11 El 10/20 1147 Build Cab
10/20 CD 10/29 1148 Finish Hoist way and Equipment 10/29 FJJ 11/5 “1149 ‘ Finish
Cab 11/5 Q 11/12 1150 Preliminary Testing 11/12 g 11/17 ~TT5T~ Schedule Elevator
Inspection 11/17 ffffffl 12/9 1152 Permanent Power, Phone and Adjustm 12/9 Q3
12/16 1153” State Inspection and Certification 12/16 gg 12/23 1154 Finishes
11/23 2/3 ~1155"~ Ceramic Tile 12/13 12/28 1156 Toilet Room Floors and Walls
12/13 rffl 12/28 ~Tl57~ Other Floor Areas 12/13 g 12/17 1158 Millwork 12/13 *
1/20 1159 Cabinets and Counters 12/13 g 12/16 1160 Finish Carpentry / Paneling /
Trim 12/13 H 12/22 1161 Base and Other Trim 1/17 rj 1/20 1162 Doors 12/13 2/3
1163 Swing Doors 12/13 03 12/20 1164 Install Hardware 1/24 ? 2/3 1165 Painting
and Finishes 11/23 1/27 ~1T66” Paint Walls and Ceilings 11/23 EECEE 12/15 1167
Finish Trim and Other 1/20 @ 1/27 1168 Wall Covering 12/15 Q 12/20 1169~~ Floor
Covering 12/13 1/17 1170 VCT / Sheet Goods 12/20 g 12/23 1171 Wood Flooring 1/10
fj 1/13 1172 Carpeting 1/10 ? 1/17 1173” Other 12/13 p 12/15 ~~V\W Access
Flooring 12/13 a 12/16 1175 Finish Fixtures and Trim 12/28 > 2/8 1176 ‘ Plumbing
Fixtures 12/28 > 1/17

Page 28



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676345.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter 14th Quarter 1st Quarter 2nd
Quart Mar | Apr I May I Jun Jul I Aug I Sep I Oct I Nov 1 Dec \ Jan 1” Feb ~|
Mar I Apr 1177 Set Plumbing Fixtures 12/28 Q 1/5 1178 Finish Fixtures and Trim
1/10 FJ 1/17 1179 Toilet Partitions and Accessories 1/5 1/20 1180 Toilet
Partitions 1/5 0 1/10 “ 1181 Toilet Accessories 1/17 | 1/20 1182~ Mechanical
Thermostats / Control Devi 1/27 Q 1/31 ~Tf83 Electrical Cover Plates and Trim
1/27 [§j 2/3 1184 Misc Accessories / Mats / FE Cabinets 1/27 ? 2/3 1185 Window
Coverings 1/27 FJ 2/1 1186 Final Cleaning 2/3 ? 2/8 1187 2nd Floor Mezzanine
10/4 b ™ 2/22 1188~ Start Improvements ? 10/4 1189 Overhead Rough in 10/4 WW
10/11 1190 Fire Sprinkler 10/4 F£10/11 1191 Plumbing 10/4 LTJ 10/11 1192
Mechanical 10/4 FJj 10/11 ~UW Electrical 10/4 a 10/11 “Tm” Other 10/4 LTJ 10/11
1195 Walls 10/11 “ 12/23 1196 Metal Stud Framing for Walls and Soffi 10/11 | n
11/1 1197” Wall Rough in 10/21 11/4 ~TT9~8~ Plumbing 10/21 CZH 11’4 ~TT99~
Electrical 10/21 OH 11/4 1200 Other 10/21 [ ] 11/4 1201 One Side Drywall 11/2 ?
11/12 1202 Insulation 11/10 ? 11/15 1203 Second Side Drywall 11/11 | | 12/3 1204
Tape and 1st Coat Walls 11/22 I I 12/10 1205 Finish Coat Walls / Texture 12/7 [
] 12/21 1206 Prep Walls for Grid 12/21 D 12/23 1207 Ceilings 12/3 i » 1/24
~T2~0~8~~ Ceiling Framing 12/3 ? 12/7 1209 Install Ceiling Grid 12/23 L~Z3 1/6
1210 Overhead Fixtures 1/3 1/10 1211 Cut Fire Sprinkler Drops 1/3 ? 1/10 ~T21~2~
Mechanical Drops 1/3 ? 1/10 1213 Electrical Fixtures 1/3 ? 1/10 ~T214~ Other 1/3
D 1/10 1215 Drywall Ceilings 12/7* 12/15 1216 Hang Drywall Ceilings 12/7 g 12/9
1217 Tape and 1st Coat Ceiling 12/9 ffi 12/13 12i~ir Finish Coat Ceilings /
Texture 12/13 fl 12/15

Page 29



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676346.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 2nd Quarter 3rd Quarter j 4th Quarter 1 st Quarter 2nd
Quart Mar [ Apr I May T Jun [ Jul 1 Aug ] Sep I Oct 1 Nov I Dec’ I Jan I Feb I
Mar I Apr 1219 Acoustic Ceiling 1/10 m? 1/24 ~T2~20™ Drop Cut In Tiles and Tiles
at Fixti 1/10 0 1/13 1221 Overhead Inspections 1/13 | 1/17 1222 Drop Ceiling
Tiles 1/17 ? 1/24 1223 Conductors and Controls 12/3 m? 1/3 T224 Pull Conductors
and Make up Wiring 12/3 12/10 1225 Pull Control Conductors and Make up 12/23 FR
1/3 1226 Install Door Frames 12/23 O 12/28 1227 Finishes 12/15 “ “¦ ¦ 2/17 1228
Ceramic Tile 12/28 1/12 1229 Toilet Room Floors and Walls 12/28 m=H 1/12 1230
Other Floor Areas 12/28 H 1/4 1231 Millwork 12/28 “ 2/3 “T232” Cabinets and
Counters 12/28 0 1/3 1233 Finish Carpentry/Paneling/Trim 12/28 m 1/7 1234” Base
and Other Trim 1/31 Q 2/3 1235 Doors 12/28 1 “ 2/17 ~~1~23“6” Swing Doors 12/28
ffl 1/5 1237 Install Hardware 2/7 f | 2/17 1238 Painting and Finishes 12/15 2/10
1239 Paint Walls and Ceilings 12/15 F£H 12/30 1240 Finish Trim and Other 2/3 ?
2/10 1241 Wall Covering 12/30 fjj 1/5 1242” Floor Covering 12/28 1/31 1243 VCT /
Sheet Goods 1/5 Q 1/10 1244 Wood Flooring 1/24 g 1/27 1245 Carpeting 1/24 Q 1/31
1246 Other 12/28 fl 12/30 1247 Access Flooring 12/28 g 1/3 1~248 Finish Fixtures
and Trim 1/12 1 2/22 1249 Plumbing Fixtures 1/12 1/31 1250 Set Plumbing Fixtures
1/12 ED 1/19 1251 Finish Fixtures and Trim 1/24 FJ3 1/31 1252 Toilet Partitions
and Accessories 1/19 1 2/3 1253 Toilet Partitions 1/19 Fj 1/24 1254 Toilet
Accessories 1/31 B 2/3 1255 Mechanical Thermostats / Control Devi 2/10 g 2/14
1256 Electrical Cover Plates and Trim 2/10 n 2/17 1257 Misc Accessories / Mats /
FE Cabinet: 2/10 ? 2/17 1258 Window Coverings 2/10 FJ 2/15 1259 Final Cleaning
2/17 ? 2/22 1260 1 Tenant Improvement Inspection 2/22 3/18

Page 30



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676347.gif]

J D Diffenbaugh, Inc HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS for HIGHLAND
FAIRVIEW LOGISTICS I LLC Revised January 18, 2010 PRELIMINARY BID SCHEDULE
EXHIBIT “B” ID Task Name 12nd Quarter ~ 13rd Quarter 4th Quarter 11st Quarter
!jlnd Quart Mar I Apr [ May I Jun | Jul I Aug I Sep 1 Oct I Nov I Dec I Jan I
Feb I Mar I Apr I 1261 City Inspections 2/22 ? 3/1 “ 1262 Power and Utilities In
Place 3/1 ? 3/8 “l~263~ Start up and Testing 3/8 ? 3/15 1264 Ready for Occupancy
3/15 D 3/18 1265 REMOTE AREA TENANT IMPROVEMENTS 8/23 ji 1/19 1266 Remote Office
Column Lines 31 A 8/23 II I 11 I I I I I I 11 I I I I I 11/3 1267 Remote Office
Column Lines 17 A 9/8 | | | I I I I I I I I I I i 11/3 1268 Remote Office Column
Lines 16 A 10/12 I I I I M I I I n 11/23 1269 Remote Toilet Rooms Column Lines 5
A 11/10 FFHI I I I I I I I FFFH 1/19 1270 Remote Toilet Rooms Column Lines 9 N
11/5 II I I I I I I I I I I I I I I I I I 1/19 1271 Remote Office Column Lines 9
N 11/5 II I I I I I I I I I I I I ITTT1 1/19 1272 SITE IMPROVEMENTS 4/20 J mm
3/18 1273 Anticipated Site Development Improvements 4/20 I , ; ; ; : ; : : : :;
: ,: i 3/18

Page 31



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676348.gif]

J. 0. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I, LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ifj [Task Name I 2Q10 I 3Q10 I 4Q10 I 1Q11 I 2Q11 Mar Apr
May Jun Jul I Aua ~ Sep Oct Nov I Dec Jan ~| Feb Mar | Apr May I J MILESTONES
4/19 1^™^^^^™^^™^^^^^"^^^™^^^^™^^^-^^^""^™^^"^^^"^™^^-^^^^^™^^ 3/17 2 CLIENTS
KEY OBJECTIVE MILESTONES 4/19 ^^^-^^¦^^^¦^^—^^^^^^ 3/17 3 Start Grading
Operations ? 4/19 4 Certify Center 1/3rd Building Pad 4 5/21 5 Start Mezzanine /
Racking Vendor « 9/20 6 Shell Completion + 3/17 7 WEATHER DELAY ALLOCATIONS 4/26
^a^iM^iBMia^^MB^MB^BB^aM^ 11/29 8 Allocation 1st Qtr Schedule-2 Days ? 4/26 9
Allocation 2nd Qtr Schedule — 3 Days + 6/1 10 Allocations 3rd Qtr Schedule — 2
Days ? 8/31 11 Allocation 4th Qtr Schedule — 3 Days ? 11/29 12 CRITICAL SITE
MILESTONES 6/22 ^^^—^^—^^^ 9/14 13 Temporary Water in Place for Form Lumber ?
6/22 14 Temporary Water in Place for Roof Structure ? 7/15 15 Access Truck Route
for Conveyance Vendor ? 9/14 16 CRITICAL CARRY OVER SHELL MILESTONES 7/2
pw^mm^h^mhb^b^ 12/7 17 Panels Places as Casting Area for Misc. Panels 7/2
^^^^^^^^^^^^^^» 9/17 18 Center 3rd Column Line A ? 7/2 19 Center3rd Column Line
N ? 7/12 ~~W East 3rd Column Line A ? 8/3 “21 East 3rd Column Line N ? 8/10 ~~22
West 3rd Column Line A ? 9/1 “JO West 3rd Column Line N ? 9/17 ~~24 Panel Lift
Sequence 7/20 ^^^^^^^^^^^^ 9/29 25 Center 3rd Shell Panels Erection Complete ?
7/20 26 East 3rd Shell Panels Erection Complete ? 8/20 ~27 West 3rd Shell Panels
Erection Complete ? 9/29 28 Exterior Treatments Complete 9/16 ^"^^^^^^^^^^^^^^
12/7 29 Center 3rd Exterior Treatment Ready for Site Work ? 9/16 30 East 3rd
Exterior Treatment Ready for Site Work ? 10/28 ~~31 West 3rd Exterior Treatment
Ready for Site Work ? 12/7 ~32 33 GRADING MOBILIZATION 4/12*^4/16 34
Mobilization 4/12 V* 4/16 35 Mobilize Equipment 4/12 ffl 4/16 ~~36~~ Establish
Water 4/12 ? 4/16 T7~ ROUGH GRADING 4/19 »^™^^~^^^^^^^^^^^^^^ 8/20 38 Temporary
Erosion Control Measures 4/19 W 4/22 39 Initial Erosion Control 4/19 0 4/21 40
Diversion/Temporary Drainage Measures 4/20(3 4/22 ~~41 Clear and Grub (+/-15
acres/day) 4/20^^^^5/12 42 Column Line 17 thru 33 4/20 p 4/21

Page 1



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676349.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID Task Name —’ 2Q10 3Q10 ‘ 4Q10 I 1Q11 2Q11 Mar Apr May
Jun Jul Auq See Pel Nov Dec Jan Feb Mar Apr May J___43 Column Line 33 thru 49
4/22 0 4/23 44 Column Line 49 thru Property Line 4/28 fj 4/29 45 Column Line 17
thru 1 4/30 p 5/3 46 Column Line 1 thru West Property Line 5/4 g 5/5 47 Southern
Drainage Area 5/6 | 5/6 ~~48 Parcel 2 5/7 fj 5/10 ~49 Parcel 1 5/11 g 5/12 50
Building 4/22 ^—^^^^"™^-^^™^^ 7/21 51 Overexcavation — Building Pad 4/22
^™^^«^^^™^^^^"^ 7/13 52 Develop Bottom / Stockpile 4/22 ? 4/28 53 Column Line 17
thru 33 4/29 I 1 5/12 54 Column Line 33 thru 49 5/13 I I 5/28 ~ 55 Column Line
17 thru 1 6/29 I 1 7/13 56 Fine Grade Building Pad 5/11 ^^^^"^^^""^^ 7/20 57
Column Line 17 thru 33 5/11 r_Z] 5/19 58 Column Line 33 thru 49 5/27 II I I I I
I I I 6/18 59 Column Line 17 thru 1 7/12 I—I 7/20 60 Certify Building Pad 5/18
^^^—^^^^^^^ 7/21 61 Column Line 17 thru 33 5/18 Q 5/20 62 Column Line 33 thru 49
6/17 rjj 6/21 ~ 63 Column Line 17 thru 1 7/19 0 7/21 64 Site 5/4
^^"^“m^™^^^^^™^^^^ 8/20 65 Box Storm Drain Excavation / Temporary Slope 5/4 C3
5’12 66 South Truck Court 6/7 | | 6/16 67 East Side 6/17 I 1 6/28 ~ 68
Eucalyptus Street 7/22 r_TJ 7/29 69 Parcel 2 7/30 EP 8/4 70 Parcel 3 8/5 EH 8/10
71 North Truck 8/11 53 8/16 72 West Side 8/17 g 8/20 ~^73 TEMPORARY FIRE WATER
and ACCESS ROAD 4/29 f^—«^^^^^^^^^^^^^^^^^™^ 9/7 74 Temporary 12” Above Grade
Fire Water Line 4/29^^^^5/18 75 Point of Connection for Temporary Service 4/29 J
4/30 76 Install Above Grade Water System — 2,700 If 5/3 rTTTI 5/14 77 Temporary
Connection to On-Site Fire Water System 5/17 g 5/18 78 Below Grade Fire Water In
Place Column Line 17 thru 49 ? 6/16 79 Temporary Above Grade on Building Pad
Column Line 17 In P « 6/23 80 Remaining Below Grade Water In Place Column Line 1
thru 11 ? 9/7 81 ~l32~SITE IMPROVEMENTS 5/6
^^^—^^^^^^^^^^^^^^^^™^^^^^^^^^^^^^^^^^^^^ 2/16 83 Utilities 5/6
^^^^^^^^^^^^^^""^^^^^ 9/17 84 Box Storm Drain 5/6 ^^^^^^^^^^^^^^^^ 8/12

Page 2



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676350.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID jTask Name I I 2Q10 I 3Q10 I 4Q10 10.11 2Q11 Mar Apr May
Jun Jul Aug Sep Oct Nov Dec Jan Feb Mar Apr May J___85 Excavation Complete +
5/12 86 Box Storm Drain — Form, Ftebar, Place, Strip and ( 5/6
^^""^™^^^™™^^"^"^^ 8/5 87 Station 95+00 thru 98+00 5/6 I I I I I I I 5/26 88
Station 95+00 to 108+00 5/27 [I I I I I I I I I I I I I I I I I I I I I I II 8/5
89 Station 122+56 to 108+00 5/6 I I I I I I I I I I I I I I I I I I I I I I I I
I I Fffll 8/5 90 Critical Backfill Zone — No Scrappers 6/10 ifm^m^mma^a^mm^f
8/12 ~91 Station 95+00 thru 98+00 6/10 FH 6/16 92 Station 95+00 to 108+00 7/1 I
I I I I I I ‘ I I II I II 8/12 93 Station 122+56 to 108+00 7/1 I I I I I I I I I
I I I I II 8/12 94 Storm Drain Laterals 7/16 ^"^^^^^ 8/23 95 Lateral F-7 7/16
JSEl 7/26 96 Lateral F-6 7/22 EB 7/30 97 Lateral F-5 7/28 D3 8/5 98 Lateral D-6
8/3 FFFfl 8/11 99 Lateral D-5 8/9 p^ 8/17 100 Lateral F-2 8/13 ffi 8/19 101
Lateral F-2A 8/17 ffl 8/23 102 Sewer 6/17 i^^^^^^^™^™^^^^^ 9/17 103 East Truck
Lane -1,200 f I 6/29 ^^^^ 7/22 104 Survey 6/29 [ 6/29 105 Excavate 6/30 f£FJ 7/8
106 Install Sewer Piping 7/2 am 7/12 107 Install Manholes Bottoms and Clean Out
Risers 7/12 a 7/14 108 Backfill Lifts 7/13 H 7/20 109 Top Out Manholes and
Clean-outs 7/21 rj 7/22 110 South Truck Court (West End) — 450 If 6/17 ^^^ 7/1
111 Survey 6/17 J 6/17 112 Excavate 6/18 JfJ 6/21 113 Install Sewer Piping 6/22
g 6/23 114 Install Manholes Bottoms and Clean Out Risers 6/23 Q 6/25 115
Backfill Lifts 6/28 E 6/29 116 Top Out Manholes and Clean-outs 6/30 J 7/1 117
South Truck Court (East End) — 370 If 6/18 ^^^* 7/6 118 Survey 6/18 [ 6/18 119
Excavate 6/22 B 6/23 120 Install Sewer Piping 6/24 | 6/25 121 Install Manholes
Bottoms and Clean Out Risers 6/25 Efl 6/29 122 Backfill Lifts 6/30 a 7/1 123 Top
Out Manholes and Clean-outs 7/2 [JJ 7/6 124 West Truck Lane -1,100 If 8/23 ^—^^
9/17 125 Survey 8/23 [ 8/23 126 Excavate 8/24 FFFfl 9/2
^^^^^=^=^^=^^====^==^_^^^^^^^^^^^^ ==

Page 3



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676351.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” iD [Task Name I I 2Q10 I ~ 3Q10 I 4Q10 I 10.11 I 2Q11 Mar
Apr I May I Jun Jul I Aug I Sep I Oct Nov Dec I Jan I Feb Mar I Apr I May
J___127 Install Sewer Piping 8/26 rrm 9/7 128 Install Manholes Bottoms and Clean
Out Risers 9/7 g 9/9 129 Backfill Lifts 9/8 EH 9/15 130 Top Out Manholes and
Clean-outs 9/16 | 9/17 131 East / South East Parking — 300 If 6/30 f^~^^» 7/26
132 Survey 6/30 ] 6/30 133 Excavate 7/9 |g 7/12 134 Install Sewer Piping 7/13 j]
7/14 135 Install Manholes Bottoms and Clean Out Risers 7/14 FJ 7/16 136 Backfill
Lifts 7/21 g 7/22 137 Top Out Manholes and Clean-outs 7/23 g 7/26 138 Firewater
5/13 ^^^—^^m"^^™^^^~™i^^^ 9/16 139 North Truck Court-Col 17 thru 33 5/13^^5/28
140 Survey 5/13 I 5/13 141 Excavate 5/14 pa 5/19 142 Install Water System
Piping, Laterals and Devio 5/17 [f] 5/20 143 Install Thrust Blocks / Restraints
5/18 0 5/21 144 Load and Test System 5/24 ] 5/25 145 Backfill 5/25 g 5/27 146
Install Above Grade Devices 5/27 J 5/28 147 North East Truck Court — Col 33 thru
49 5/20 ^^^^^ 6/16 148 Survey 5/20 J 5/20 149 Excavate 5/21 Q 5/26 150 Install
Water System Piping, Laterals and Devio 5/27 Hffl 6/8 151 Install Thrust Blocks
/ Restraints 5/28 (TTn 6/9 152 Load and Test System 6/10 0 6/11 153 Backfill
6/11 E 6/15 154 Install Above Grade Devices 6/15 | 6/16 ~T55~~ East Truck Lane
5/17 ^^^^^ 6/16 156 Survey 5/17 fj 5/17 157 Excavate 5/18 g 5/21 158 Install
Water System Piping, Laterals and Devic 5/27 mm 6/8 159 Install Thrust Blocks /
Restraints 5/28 FFFH 6/9 160 Load and Test System 6/10 g 6/11 161 Backfill 6/11
EH 6/15 162 Install Above Grade Devices 6/15 | 6/16 163 South Truck Court-Col 17
thru 30 5/14 ^^^^^ 6/10 164 Survey 5/14 | 5/14 165 Excavate 5/17 ffl 5/20 166
Install Water System Piping, Laterals and Devic 5/21 EB 5/26 167 Install Thrust
Blocks / Restraints 5/24 g 5/27 168 Load and Test System 5/28 FFFfl 6/7
^^^^=^^^^^^^^^^^

Page 4



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676352.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT’S” iD [Task Name I I 2Q10 I 3Q10 I 4Q10 I 1Q11 I 2Q11 Mar I Apr
I May Jun Jul I Aug I Sen Oct Nov I Dec i Jan Feb I Mar I Apr May I J 169
Backfill 6/7 rj 6/9 170 Install Above Grade Devices 6/9 fj 6/10 171 North West
Truck Court — Col 1 thru 17 8/5 ^-^^ 8/23 172 Survey 8/5 ] 8/5 173 Excavate 8/6
EH 8/11 174 Install Water System Piping, Laterals and Devic 8/9 fl] 8/12 175
Install Thrust Blocks / Restraints 8/10 0 8/13 176 Load and Test System 8/16 |
8/17 177 Backfill 8/17 g 8/20 178 Install Above Grade Devices 8/20 a 8/23 179
South West Truck Court — Col 1 thru 17 8/6 ^—^^ 8/27 180 Survey 8/6 ( 8/6 181
Excavate 8/12 [Q 8/17 182 Install Water System Piping, Laterals and Devic 8/13 Q
8/18 183 Install Thrust Blocks / Restraints 8/16 p 8/19 184 Load and Test System
8/20 a 8/23 185 Backfill 8/23 a 8/26 186 Install Above Grade Devices 8/26 fl
8/27 187 West Truck Lane 8/9 ^—^^ 9/7 188 Survey 8/9 | 8/9 189 Excavate 8/18 pa
8/23 190 Install Water System Piping, Laterals and Devic 8/19 H 8/24 191 Install
Thrust Blocks / Restraints 8/20 H 8/25 192 Load and Test System 8/26 g 8/27 193
Backfill 8/27 Effl 9/3 194 Install Above Grade Devices 9/3 B 9/7 195 East /
South East Parking — Col 30 thru 49 5/18 ^^^^^"^ 6/23 196 Survey 5/18 ( 5/18 197
Excavate 5/19 ffi 5/24 198 Install Water System Piping, Laterals and Devic 6/9
Efl 6/14 199 Install Thrust Blocks / Restraints 6/10 EH 6/15 200 Load and Test
System 6/16 p 6/17 201 Backfill 6/17 EFJ 6/22 202 Install Above Grade Devices
6/22 g 6/23 203 Charge, Test, Chlorinate and Inspect 9/8 EB 9/14 204 Complete
Point of Connection / Active Service 9/15 g 9/16 205 Pump House Equipment 6/16
^^^^^^^^^^^ 8/5 206 Pump House Structure In Place ? 6/16 207 Install Pump House
Equipment 6/17 7/8 208 Electrical System Installation 7/9 FFffl 7/22 209 Fueling
and Testing 7/23 DJTJ 8/5 210 Domestic Water 7/2 ^^^^^^"^^ 8/16
^^^^^^^^^^^^^—:^==^==^^=^^^^=

Page 5



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676353.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID iTask Name I 2Q10 3Q10 | 4Q10 I 1Q11 [ 2Q11 Mar f Apr
May Jun Jul Auq Sep Oct Nov Dec Jan Feb Mar [ Apr ~ May J___211 South Truck
Court (West End) — 380 If 7/2 ^^^^ 7/23 212 Survey 7/2 j 7/2 213 Excavate 7/6 g
7/7 214 Prepare Point of Connection 7/8(7/8 215 Install Water Piping 7/9 £] 7/12
216 Backfill 7/13 | 7/13 217 Install Above Grade Devices 7/13 | 7/14 218 Charge,
Test, Chlorinate and Inspect 7/15 p 7/21 219 Complete Point of Connection /
Active Service 7/22 j 7/23 220 East / South East Parking — 310 If 7/27 ^^"^ 8/16
221 Survey 7/27 I 7/27 222 Excavate 7/28 (J 7/29 223 Prepare Point of Connection
7/30 | 7/30 224 Install Water Piping 8/2 g 8/3 225 Backfill 8/4 I 8/4 226
Install Above Grade Devices 8/4 fj 8/5 227 Charge, Test, Chlorinate and Inspect
8/6 fg 8/12 228 Complete Point of Connection / Active Service 8/13 O 8/16 229
Dock Ramp and Stairs 7/2 ^^^^^^"^^^^^^^^^^ 10/5 230 Dock Ramp and Stair Panels
(Cast on Wall Panels) 7/2 ^^^^^^^^^^^™^"^^ 10/1 231 Column Line A-17 thru 33-(18
Panels) 7/2 V^^ 7/19 232 Layout and Snap Lines 7/2 g 7/2 233 ~ Form Panels and
Apply Bond Breaker 7/2 ffl 7/6 234 Install Down Feature Element / Side Embeds
7/7 | 7/7 235 Install Panel Reinforcing Steel / Lift Steel 7/7 0 7/8 ~~236 Ring
Panel / Panel Check 7/9 | 7/9 237 Place and Finish Panel 7/12 0 7/12 238 Cure
Time Prior to Lift 7/13 [33 7/19 239 Strip Formwork and Clean 7/16 17/16 240
Column Line N -17 thru 33 — (22 Panels) 7/12 ^^^ 7/26 241 Layout and Snap Lines
7/12 ] 7/12 242 Form Panels and Apply Bond Breaker 7/12 p 7/13 243 Install Down
Feature Element/Side Embeds 7/14 I 7/14 244 Install Panel Reinforcing Steel /
Lift Steel 7/14 p 7/15 245 Ring Panel / Panel Check 7/16(7/16 246 Place and
Finish Panel 7/19 ] 7/19 247 Cure Time Prior to Lift 7/20 fjg 7/26 248 Strip
Formwork and Clean 7/23 | 7/23 249 Column Line A — 33 thru 49 — (20 Panels) 8/3
^^^ 8/17 250 Layout and Snap Lines 8/3 I 8/3 251 Form Panels and Apply Bond
Breaker 8/3 g 8/4 252 Install Down Feature Element / Side Embeds 8/5 [ 8/5

Page 6



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676354.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID [Task Name I 2Q10 3Q10 4Q10 1Q11 ~ 2Q11 Mar f Apr May
Jun Jul I Auq ~ Sep Oct Nov Dec Jan Feb Mar Apr May J___253 Install Panel
Reinforcing Steel 7 Lift Steel 8/5 p 8/6 254 Ring Panel / Panel Check 8/9 g 8/9
255 Place and Finish Panel 8/10 I 8/10 256 Cure Time Prior to Lift 8/11 Eg 8/17
257 Strip Formwork and Clean 8/16 g 8/16 258 Column Line N — 33 thru 49 — (14
Panels) 8/10 ^—^ 8/24 259 Layout and Snap Lines 8/10)8/10 260 Form Panels and
Apply Bond Breaker 8/10 | 8/11 261 Install Down Feature Element / Side Embeds
8/12 J 8/12 262 Install Panel Reinforcing Steel / Lift Steel 8/12 g 8/13 263
Ring Panel / Panel Check 8/16 | 8/16 264 Place and Finish Panel 8/17 j 8/17 265
Cure Time Prior to Lift 8/18 n 8/24 266 Strip Formwork and Clean 8/23 1 8/23 267
Column Line A -1 thru 17 — (20 Panels) 9/2 ^-^ 9/17 268 Layout and Snap Lines
9/2 1 9/2 269 Form Panels and Apply Bond Breaker 9/2 fj 9/3 270 Install Down
Feature Element / Side Embeds 9/7 | 9/7 271 Install Panel Reinforcing Steel /
Lift Steel 9/7 g 9/8 272 Ring Panel / Panel Check 9/9 g 9/9 273 Place and Finish
Panel 9/10 J 9/10 274 Cure Time Prior to Lift 9/13 Q 9/17 275 Strip Formwork and
Clean 9/16(9/16 276 Column Line N -1 thru 17 — (22 Panels) 9/17 ^-^ 10/1 277
Layout and Snap Lines 9/17 g 9/17 278 Form Panels and Apply Bond Breaker 9/17 a
9/20 279 Install Down Feature Element / Side Embeds 9/21 l 9/21 280 Install
Panel Reinforcing Steel / Lift Steel 9/21 g 9/22 281 Ring Panel / Panel Check
9/23 | 9/23 282 Place and Finish Panel 9/24 | 9/24 283 Cure Time Prior to Lift
9/27 gg 10/1 284 Strip Formwork and Clean 9/30 [ 9/30 285 Ramp Wall and Stair
Foundations 7/2 ^^^^^^^^^^^^^^^ 9/29 286 Column Line A -17 thru 33 7/2 ^^^ 7/15
287 Layout and Excavate Setting Pads 7/2 g 7/2 288 Receive, Inventory and Store
Anchor Bolt Asser 7/2 g 7/2 289 Install Rebar 7/6 ( 7/6 290 Install Embeds 7/6 J
7/6 291 Place Foundations 7/7 ] 7/7 292 Strip Forms and Clean Embeds 7/8 g 7/8
293 Install Erection Pads 7/8 1 7/8 294 Cure Time Prior to Loading 7/9 f£B 7/15

Page 7



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676355.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID [Task Name 2Q10 I 3Q10 4Q10 1Q11 2Q11 Mar Apr I May I
Jun Jul I Auq Sep Oct Nov Dec Jan Feb Mar Apr May I J 295 Column Line N -17 thru
33 7/12 ^^ 7/22 296 Layout and Excavate Setting Pads 7/12 J 7/12 297 Receive,
Inventory and Store Anchor Bolt Asser 7/12 j 7/12 298 Install Rebar 7/13 | 7/13
299 Install Embeds 7/13 | 7/13 300 Place Foundations 7/14 I 7/14 301 Strip Forms
and Clean Embeds 7/15 I 7/15 302 Install Erection Pads 7/15 0 7/15 303 Cure Time
Prior to Loading 7/16 EH 7/22 304 Column Line A — 33 thru 49 8/3 ^"^ 8/13 305
Layout and Excavate Setting Pads 8/3 I 8/3 306 Receive, Inventory and Store
Anchor Bolt Asser 8/3 1 8/3 307 Install Rebar 8/4 | 8/4 308 Install Embeds 8/4 |
8/4 309 Place Foundations 8/5 I 8/5 310 Strip Forms and Clean Embeds 8/6 8 8/6
311 Install Erection Pads 8/6 g 8/6 312 Cure Time Prior to Loading 8/9 Q3 8/13
313 Column Line N — 33 thru 49 8/10 »-^> 8/20 314 Layout and Excavate Setting
Pads 8/10 ] 8/10 315 Receive, Inventory and Store Anchor Bolt Asser 8/10 | 8/10
316 Install Rebar 8/11 B 8/11 317 Install Embeds 8/11 fj 8/11 318 Place
Foundations 8/12 j 8/12 319 Strip Forms and Clean Embeds 8/13 I 8/13 320 Install
Erection Pads 8/13 I 8/13 321 Cure Time Prior to Loading 8/16 Q 8/20 322 Column
Line A-1 thru 17 9/2 ^^^ 9/15 323 Layout and Excavate Setting Pads 9/2 I 9/2 324
Receive, Inventory and Store Anchor Bolt Asser 9/2 I 9/2 325 Install Rebar 9/3 1
9/3 326 Install Embeds 9/3 1 9/3 327 Place Foundations 9/7 | 9/7 328 Strip Forms
and Clean Embeds 9/8 I 9/8 329 Install Erection Pads 9/8 fj 9/8 330 Cure Time
Prior to Loading 9/9939/15 331 Column Line N -1 thru 17 9/17 ^^ 9/29 332 Layout
and Excavate Setting Pads 9/17 1 9/17 333 Receive, Inventory and Store Anchor
Bolt Asser 9/17 g 9/17 334 Install Rebar 9/20 I 9/20 335 Install Embeds 9/20 [
9/20 336 Place Foundations 9/21 | 9/21

Page 8



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676356.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID Task Name I 2Q10 I 3Q10 I 4Q10 I 1Q11 2Q11 Mar Apr May
Jun Jul Auq Sep Pel Nov I Dec Jan I Feb Mar Apr May J___337 Strip Forms and
Clean Embeds 9/22 | 9/22 338 Install Erection Pads 9/22 J 9/22 339 Cure Time
Prior to Loading 9/23 Eg 9/29 340 Erect Ramp Walls (Lift with Building) 7/23
Jj™^^^^™^™™^ 9/30 341 Column Line N -17 thru 33 + 7/23 342 Column Line A — 33
thru 49 + 8/20 343 Column Line A -1 thru 17 + 9/29 344 Column Line N -1 thru 17
+ 9/30 345 Erect Stair Walls / Brace / Place Locking Footing 7/20
^^"^^^^^"^^"^"^ 10/5 346 Column Line A -17 thru 33 — (18 Panels) 7/20 g 7/22 347
Column Line N -17 thru 33 — (16 Panels) 7/26 B 7/28 348 Column Line A — 33 thru
49 — (14 Panels) 8/20 g] 8/24 349 Column Line N — 33 thru 49 — (14 Panels) 8/24
Q 8/26 350 Column Line A -1 thru 17 — (14 Panels) 9/29 FJ 10/1 351 Column Line N
-1 thru 17 — (16 Panels) 10/1 H 10/5 352 Truck Court Concrete Paving 7/23
^^^^^^^^^^^^™™^ 10/13 353 Column Line A -17 thru 33 — (+/-56,000 sf) 7/23 ^W
7/29 354 Fine Grade and Prep 7/23 O 7/26 355 Place and Finish Concrete 7/27 a
7/29 356 Column Line N -17 thru 30 - (+/-42,000 sf) 7/29 ^» 8/4 357 Fine Grade
and Prep 7/29 F, 7/30 358 Place and Finish Concrete 8/2 g 8/4 359 Truck Court
Paving In Place for Conveyance Vendor ? 8/4 360 Column Line A — 33 thru 45 -
(+/-44.000 sf) 8/25 T-v 9/2 361 Fine Grade and Prep 8/25 a 8/26 362 Place and
Finish Concrete 8/27 B3 9/2 363 ColumnLineA-3thru17-(+/-46,000sf) 10/4^10/8 364
Fine Grade and Prep 10/4 a 10/5 365 Place and Finish Concrete 10/6 g 10/8 366
Column Line N — 3 thru 17 — (+/-46.000 sf) 10/6 V^ 10/13 367 Fine Grade and Prep
10/6 0 10/7 368 Place and Finish Concrete 10/11 n 10/13 369 Site Screen Walls /
Trash Enclosures / Pump House Walls 6/28 ^""^“i^^^^^^^^^^^^^^^ 10/20 370
Foundations 6/28 ^^^^^^^^^^^^^i 9/10 371 NE Truck Court Internal Screen (Lift
with Building 7/21 ^^^ 8/2 372 Layout and Excavate Setting Pads 7/21 I 7/21 373
Receive, Inventory and Store Anchor Bolt Asser 7/21 I 7/21 “ 374 Install Rebar
7/22 J 7/22 375 Install Embeds 7/22 | 7/22 376 Place Foundations 7/23 ] 7/23 377
Strip Forms and Clean Embeds 7/26 | 7/26 378 Install Erection Pads 7/26 | 7/26
^==^^=^^^^^^==^==^==^^=^ =^^^^^^^^^^^^^^^^^^^^^^^=

Page 9



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676357.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID [Task Name I I 2Q10 I 3Q10 I 4Q10 I 1Q11 2Q11 Mar I Apr
I May I Jun I Jul I Auq I Sep Pel I Nov I Dec I Jan I Feb I Mar I Apr I May I
J___379 Cure Time Prior to Loading 7/27 n 8/2 380 NW Truck Court Internal Screen
(Lift with Buildin 8/18 ^^ 8/30 381 Layout and Excavate Setting Pads 8/18 p 8/18
382 Receive, Inventory and Store Anchor Bolt Asser 8/18 j 8/18 “ 383 Install
Rebar 8/19 I 8/19 384 Install Embeds 8/19 | 8/19 385 Place Foundations 8/20 |
8/20 386 Strip Forms and Clean Embeds 8/23 [ 8/23 387 Install Erection Pads 8/23
I 8/23 388 Cure Time Prior to Loading 8/24 EH 8/30 389 South Truck Court
Internal Security Screen (Lift v 6/28 ^•^ 7/9 390 Layout and Excavate Setting
Pads 6/28 | 6/28 391 Receive, Inventory and Store Anchor Bolt Asser 6/28 | 6/28
392 Install Rebar 6/29 8 6/29 393 Install Embeds 6/29 g 6/29 394 Place
Foundations 6/30 ] 6/30 395 Strip Forms and Clean Embeds 7/1 | 7/1 396 Install
Erection Pads 7/1 | 7/1 397 Cure Time Prior to Loading 7/2 g=g 7/9 398 Southern
Truck Court — Group #1 8/19 ^^^ 9/2 “ 399 Layout and Excavate Setting Pads 8/19
] 8/19 400 Receive, Inventory and Store Anchor Bolt Asser 8/19 J 8/19 401
Install Rebar 8/20 | 8/20 ~~402~ Install Embeds 8/20 J 8/20 “ 403 Place
Foundations 8/23 I 8/23 404 Strip Forms and Clean Embeds 8/24 J 8/24 405 Install
Erection Pads 8/24 J 8/24 406 Cure Time Prior to Loading 8/25 (ga 9/2 407
Southern Truck Court — Group #2 8/20 «bb^ 9/3 408 Layout and Excavate Setting
Pads 8/20 | 8/20 ~~409- Receive, Inventory and Store Anchor Bolt Asser 8/20 I
8/20 410 Install Rebar 8/23 j 8/23 411 Install Embeds 8/23 I 8/23 412 Place
Foundations 8/24 0 8/24 ~ 413 Strip Forms and Clean Embeds 8/25 J 8/25 “ 414
Install Erection Pads 8/25 g 8/25 415 Cure Time Prior to Loading 8/26 EBB 9/3 ~
416 Southern Truck Court — Group #3 8/23 v*^^ 9/7 417 Layout and Excavate
Setting Pads 8/23 | 8/23 418 Receive, Inventory and Store Anchor Bolt Asser
8/23(8/23 419 Install Rebar 8/24 g 8/24 “ 420 Install Embeds 8/24 g 8/24

Page 10



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676358.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT’S” ID [Task Name I I 2Q10 3Q10 I 4Q10 I 1Q11 I 2Q11 Mar I Apr
May T Jun Jul I Auq I Sep Oct I Nov I Dec I Jan I Feb I Mar Apr I May J___421
Place Foundations 8/25 | 8/25 422 Strip Forms and Clean Embeds 8/26 | 8/26 423
Install Erection Pads 8/26 I 8/26 424 Cure Time Prior to Loading 8/27 ITffl 9/7
425 Southern Truck Court — Group #4 8/24 ^™^ 9/8 426 Layout and Excavate Setting
Pads 8/24 J 8/24 427 Receive, Inventory and Store Anchor Bolt Asser 8/24 J 8/24
428 Install Rebar 8/25 [ 8/25 429 Install Embeds 8/25 j 8/25 430 Place
Foundations 8/26 1 8/26 431 Strip Forms and Clean Embeds 8/27 1 8/27 432 “
Install Erection Pads 8/27 | 8/27 433~ Cure Time Prior to Loading 8/30 [mi 9/8
434 Southern Truck Court — Group #5 8/25 ^^^ 9/9 435 Layout and Excavate Setting
Pads 8/25 0 8/25 436 Receive, Inventory and Store Anchor Bolt Asser 8/25 [ 8/25
437 Install Rebar 8/26 | 8/26 438 Install Embeds 8/26 I 8/26 439 Place
Foundations 8/27 J 8/27 440 Strip Forms and Clean Embeds 8/30 ] 8/30 441 Install
Erection Pads 8/30 B 8/30 442 Cure Time Prior to Loading 9/2 E| 9/9 443 East
Parking Internal Security Screen 8/26^^^9/10 444 Layout and Excavate Setting
Pads 8/26 | 8/26 445 Receive, Inventory and Store Anchor Bolt Asser 8/26 | 8/26
446 Install Rebar 8/27 I 8/27 447 Install Embeds 8/27 [ 8/27 448 Place
Foundations 8/30 J 8/30 449 Strip Forms and Clean Embeds 9/2 1 9/2 450 Install
Erection Pads 9/2 0 9/2 451 Cure Time Prior to Loading 9/3 H=H 9/10 452 Screen
Wall Panels - Cast on Slab 7/12 ^^^^^^^"^^^^ 9/20 453 NE Truck Court Internal
Screen (Lift with Buildinc 8/3^^^8/18 454 Layout and Snap Lines 8/3 1 8/3 455
Form Panels and Apply Bond Breaker 8/3 g 8/4 456 Install Down Feature Element /
Side Embeds 8/5 I 8/5 457 Install Panel Reinforcing Steel 8/5 ffl 8/9 458
Install Lift Steel 8/9 ] 8/9 459 Install Upside Panel Embeds 8/9 [ 8/9 460 Ring
Panel / Panel Check 8/10)8/10 461 Place and Finish Panel 8/11 B 8/11 462 Cure
Time Prior to Lift 8/12 rfrj 8/18

Page 11



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676359.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FA1RVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID iTask Name I 2Q10 I 3Q10 I 4Q10 I 1Q11 I 2Q11 ~ Mar Apr
I May Jun Jul Aug Sep Oct Nov Dec Jan Feb I Mar ~ Apr May J_ 463 Strip Formwork
and Clean 8/17 g 8/17 464 Install Panel Braces 8/18 I 8/18 “ 465 NW Truck Court
internal Screen (Lift with Buildin 9/2 ^^"^ 9/20 466 Layout and Snap Lines 9/2 j
9/2 467 Form Panels and Apply Bond Breaker 9/2 g 9/3 468 Install Down Feature
Element / Side Embeds 9/7 | 9/7 469 Install Panel Reinforcing Steel 9/7 B 9/9
470 Install Lift Steel 9/9 | 9/9 471 Install Upside Panel Embeds 9/9 I 9/9 472
Ring Panel / Panel Check 9/10 [J 9/10 “ 473 Place and Finish Panel 9/13 J 9/13
474 Cure Time Prior to Lift 9/14 EH 9/20 475 Strip Formwork and Clean 9/17 J
9/17 “ 476 Install Panel Braces 9/20 1 9/20 “ 477 South Truck Court Internal
Security Screen (Lift v 7/12 ^^ 7/27 “ 478 Layout and Snap Lines 7/12 a 7/12 479
Form Panels and Apply Bond Breaker 7/12 g 7/13 ~~480 Install Down Feature
Element / Side Embeds 7/14 J 7/14 481 Install Panel Reinforcing Steel 7/14 g
7/16 “ 482 Install Lift Steel 7/16 [ 7/16 483 Install Upside Panel Embeds 7/16 g
7/16 “iei~ Ring Panel / Panel Check 7/19 | 7/19 “ 485 Place and Finish Panel
7/20 I 7/20 486 Cure Time Prior to Lift 7/21 gg 7/27 “ 487 Strip Formwork and
Clean 7/26 | 7/26 488 Install Panel Braces 7/27 | 7/27 489 Temporary Casting
Slab 7/19 ^^^^^^^"^^^^^^^^ 10/18 “ 490 Prepare Grade for Casting Slab 7/19 g
7/23 491 Place Casting Slab 7/26 g 7/28 492 Remove Casting Slab / Dead Men 10/14
H 10/18 493 Screen Wall Panels 9/3 ^^^^^^^ 10/12 “ 494 Southern Truck Court 9/3
^^^^^^ 10/7 “ 495 Southern Truck Court — Group #1 (+/- 30 Pan< 9/3 ^^™V 9/21 “
496 Layout and Snap Lines 9/3 I 9/3 497 Form Panels and Apply Bond Breaker 9/3 H
9/7 498 Install Down Feature Element / Side Ember 9/8 J 9/8 499 Install Panel
Reinforcing Steel 9/8 Q 9/10 500 Install Lift Steel 9/10 8 9/10 501 Install
Upside Panel Embeds 9/10 g 9/10 “ 502 Ring Panel / Panel Check 9/13 I 9/13 503
Place and Finish Panel 9/14 g 9/14 504 Cure Time Prior to Lift 9/15 fa 9/21

Page 12



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676360.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT’S” ID Task Name ~ 2Q10 3Q10 4Q10 1Q11 2Q11 Mar I Apr May Jun
Jul Aug I Sep I Oct Nov Dec Jan Feb Mar Apr I May J___505 Strip Formwork and
Clean 9/20 I 9/20 506 Install Panel Braces 9/21 I 9/21 507 Southern Truck Court
- Group #2 (+/- 30 Pant 9/7 ^™^^ 9/24 508 Layout and Snap Lines 9/7 | 9/7 509
Form Panels and Apply Bond Breaker 9/8 g 9/9 510 Install Down Feature Element /
Side Embei 9/10 ] 9/10 511 Install Panel Reinforcing Steel 9/13 JJ 9/15 512
Install Lift Steel 9/15 ] 9/15 513 Install Upside Panel Embeds 9/15 g 9/15 514
Ring Panel / Panel Check 9/16(9/16 515 Place and Finish Panel 9/17 I 9/17 516
Cure Time Prior to Lift 9/20 Eg 9/24 517 Strip Formwork and Clean 9/23 | 9/23
518 Install Panel Braces 9/24 g 9/24 519 Southern Truck Court — Group #3 (+/- 30
Pant 9/8 ^^^^ 9/29 520 Layout and Snap Lines 9/8 1 9/8 521 Form Panels and Apply
Bond Breaker 9/10 Q 9/13 ~~522 Install Down Feature Element / Side Embec 9/14 1
9/14 523 Install Panel Reinforcing Steel 9/16 o 9/20 524 Install Lift Steel 9/20
[ 9/20 525 Install Upside Panel Embeds 9/20 1 9/20 ~526~ Ring Panel / Panel
Check 9/21 I 9/21 527 Place and Finish Panel 9/22 I 9/22 528 Cure Time Prior to
Lift 9/23 ffl 9/29 529 Strip Formwork and Clean 9/28 I 9/28 530 Install Panel
Braces 9/29 | 9/29 531 Southern Truck Court - Group #4 (+/-30 Pant 9/9 *^—p 10/4
532 Layout and Snap Lines 9/9 g 9/9 533 Form Panels and Apply Bond Breaker 9/14
g 9/15 534 Install Down Feature Element / Side Embec 9/16 I 9/16 535 Install
Panel Reinforcing Steel 9/21 g 9/23 ‘ 536 Install Lift Steel 9/23 | 9/23 537
Install Upside Panel Embeds 9/23 | 9/23 538 Ring Panel / Panel Check 9/24 | 9/24
539 Place and Finish Panel 9/27 | 9/27 540 Cure Time Prior to Lift 9/28 H 10/4
541 Strip Formwork and Clean 10/1110/1 “ 542 Install Panel Braces 10/4 1 10/4 “
543 Southern Truck Court — Group #5 (+/- 30 Pant 9/10 ^^^^^ 10/7 544 Layout and
Snap Lines 9/10 19/10 545 Form Panels and Apply Bond Breaker 9/16 g 9/17 546
Install Down Feature Element / Side Embec 9/20 | 9/20
^^^^^^^^^^^^^^^^^^^^^^^^_^^^^^^

Page 13



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676361.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT’S” ID [Task Name I J 2Q10 I 3Q10 4Q10 1Q11 2Q11 Mar Apr May Jun
Jul I Aug ~ Sep Oct Nov Dec Jan Feb Mar Apr May J___547 Install Panel
Reinforcing Steel 9/24 ETJ 9/28 “ 548 Install Lift Steel 9/28 | 9/28 “ 549
Install Upside Panel Embeds 9/28 ] 9/28 550 Ring Panel / Panel Check 9/29 | 9/29
551 Place and Finish Panel 9/30 J 9/30 552 Cure Time Prior to Lift 10/1 En 10/7
“ 553 Strip Formwork and Clean 10/6 8 10/6 554 Install Panel Braces 10/7(10/7
-555 East Parking Internal Security Screen (+/-16 Para 9/13 ^"^^^^ 10/12 “ 556
Layout and Snap Lines 9/13(9/13 557 Form Panels and Apply Bond Breaker 9/20 B
9/21 “558 Install Down Feature Element / Side Embeds 9/22 | 9/22 “559 Install
Panel Reinforcing Steei 9/29 0 10/1 “560 Install Lift Steel 10/1 [ 10/1 561
Install Upside Panel Embeds 10/1 ] 10/1 562 Ring Panel / Panel Check 10/4 j 10/4
“563 Place and Finish Panel 10/5 |] 10/5 “564 Cure Time Prior to Lift 10/6 QQ|
10/12 “565~~ Strip Formwork and Clean 10/11 J 10/11 ~56£T Install Panel Braces
10/12 [ 10/12 “567 Panel Erection 7/28 ^^^^^^^^^^^^^i 10/13 568 Crane Delivery
and Assembly 8/12 g 8/13 569 Crane Access / Travel Prepared 8/16 jj 8/17 570
Erect Panels 7/28 ^-^^^^^^^—^^^ 10/13 571 NE Truck Court Internal Screen (Lift
with Buildin 8/19 0 8/19 “572 NW Truck Court Internal Screen (Lift with Buildir
9/28 8 9/28 “573 South Truck Court Internal Security Screen (Lift 7/28 I 7/28
574 Southern Truck Court 9/22^^^^10/11 575 Panel Group #1 (+/-30 Panels) 9/22 g
9/23 “576~ Panel Group #2 (+/-30 Panels) 9/27 fl 9/28 ~HfT~ Panel Group #3
(+/-30 Panels) 9/30 0 10/1 578 Panel Group #4 (+/-30 Panels) 10/5 n 10/6 579
Panel Group #5 (+/-30 Panels) 10/8^10/11 580 East Parking Internal Security
Screen (+/-16 Pa 10/13 J 10/13 581 Plumb, Line and Brace 7/29 ^^^^^^^^^^^^^
10/15 582 NE Truck Court Internal Screen (Lift with Building) 8/20 g 8/23 “583
NW Truck Court Internal Screen (Lift with Building) 9/29 J 9/30 584 South Truck
Court Internal Security Screen (Lift with 7/29 Q 7/30 585 Southern Truck Court
9/24^^^^10/13 586 Panel Group #1 (+/-30 Panels) 9/24 a 9/27 ~~587~ Panel Group
#2 (+/-30 Panels) 9/29 E 9/30 588 Panel Group #3 (+/-30 Panels) ‘ 10/4 g 10/5

Page 14



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676362.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT’S” ID iTask Name 2Q10 I 3Q10 4Q10 ‘ I 1Q11 I 2Q11 ~ Mar I Apr ~
May I Jun I Jul I Aug I Sep I Oct I Nov Dec I Jan Feb Mar Apr May J___589 Panel
Group #4 (+/-30 Panels) 10/7 rj 10/8 ~590 Panel Group #5 (+/-30 Panels) 10/12 0
10/13 591 East Parking Internal Security Screen (+/-16 Panels; 10/14 { 10/15 592
Place Footings / Lock-in Panels / Remove Braces 8/2 ^^^"^^"^^^^^"^^ 10/20 593 NE
Truck Court Internal Screen (Lift with Building) 8/24 [ 8/24 594 NW Truck Court
Internal Screen (Lift with Building) 10/1 ] 10/1 ~595 South Truck Court Internal
Security Screen (Lift with 8/2 I 8/2 596~ Southern Truck Court 9/28^^^^10/18 597
Panel Group #1 (+/-30 Panels) 9/28 a 9/30 ~598 Panel Group #2 (+/-30 Panels)
10/1 g 1015 ~599 Panel Group #3 (+/-30 Panels) 10/6 g 10/8 600 Panel Group #4
(+/-30 Panels) 10/11(0 10/13 601 Panel Group #5 (+/-30 Panels) 10/14 Q 10/18 602
East Parking Internal Security Screen (+/-16 Panels; 10/19 g 10/20 603 Site
Hardscape 8/3 V”^~^^^^^"^^^^^™™^^~^^^^^^^^V 1/17 ~604 Curb Grade 8/3
^-^—^^^^^^^—^^—^—^—^^ 12/23 605 North Truck Court — Col 17 thru 33 8/3 a 8/4 606
~ North East Truck Court — Col 33 thru 49 9/8 ? 9/10 607 East Truck Lane 9/27 g
9/28 608 South Truck Court — Col 17 thru 30 10/13 g 10/14 609 North West Truck
Court — Col 1 thru 17 10/29 Q 11/1 610 South West Truck Court-Col 1 thru 17
12/21 ffl 12/23 611 West Truck Lane 11/2 g 11/3 612 East / South East Parking —
Col 30 thru 49 11/18 ? 11/24 613 Site Concrete — Curb, Gutter, Flowlines and
Aprons 8/5 ^^^^^^^^^^^^^^^^^^^^^"¦"¦^^™V 12/30 614 North Truck Court — Col 17
thru 33 8/5 EH 8/10 — 615 North East Truck Court — Col 33 thru 49 9/13 rfl 9/16
616 East Truck Lane 9/29 FJj 10/4 617 South Truck Court — Col 17 thru 30 10/15
gg 10/20 ~618 North West Truck Court — Col 1 thru 17 11/2 B 11/5 619 South West
Truck Court — Col 1 thru 17 12/27 [JJ 12/30 620 West Truck Lane 11/4 n 11/9 621
East/South East Parking-Col 30 thru 49 12/2 I I 12/13 ~622 Asphalt Paving 8/11
l^^^^^^^^^™^^^^^^^^^^^^^^^ 1/13 ~623 Fine Grade 8/11 ^^^^^^^^^™™^^^^^^^^^^^^^
1/5 624 North Truck Court-Col 17 thru 33 8/11 g 8/13 ~625 North East Truck Court
— Col 33 thru 49 9/17 a 9/21 ~626~ East Truck Lane 10/5 B 10/7 ~627 South Truck
Court-Col 17 thru 30 10/21 Q] 10/25 ~628 North West Truck Court — Col 1 thru 17
11/8 B 11/10 629 South West Truck Court — Col 1 thru 17 1/3 B 1/5 630 West Truck
Lane 11/11 fig 11/15

Page 15



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676363.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID [Task Name I 2Q10 I 3Q10 I 4Q10 I 1Q11 I 2Q11 Mar Apr
May Jun Jul Auq Sep Oct Nov Pec Jan Feb Mar Apj; May J___631 East / South East
Parking — Col 30 thru 49 12/14 ? 12/20 632 Base Paving 8/16 ^^^^^—^i^—^^^m^^^
1/10 633 North Truck Court — Col 17 thru 33 8/16 g 8/18 634 North East Truck
Court — Col 33 thru 49 9/22 Q 9/24 635 East Truck Lane 10/8 0 10/12 636 South
Truck Court-Col 17 thru 30 10/26 ffj 10/28 637 North West Truck Court-Col 1 thru
17 11/11 g 11/15 638 South West Truck Court — Col 1 thru 17 1/6 Q 1/10 639 West
Truck Lane 11/16 a 11/18 640 East / South East Parking — Col 30 thru 49 12/21 m
12/28 641 Asphalt Paving 8/19 ^^^* 1/13 642 North Truck Court — Col 17 thru 33
8/19 Q 8/23 643 North East Truck Court — Col 33 thru 49 9/27 Q 9/29 644 East
Truck Lane 10/13 a 10/15 645 South Truck Court — Col 17 thru 30 10/29 rg 11/2
646 North West Truck Court-Col 1 thru 17 11/16 a 11/18 647 South West Truck
Court-Col 1 thru 17 1/11 g 1/13 648 West Truck Lane 11/19 ffl 11/23 ~649 East /
South East Parking — Col 30 thru 49 12/29 EEB 1/5 650 Pavement Markings and
Signage 8/24 ^^^^™^™^^^^^^^^^^"^^^^^^^"^^ 1/17 651 North Truck Court — Col 17
thru 33 8/24 g 8/25 652 North East Truck Court — Col 33 thru 49 9/30 g 10/1 653
East Truck Lane 10/18 f] 10/19 654 South Truck Court - Col 17 thru 30 11/3 g
11/4 655 North West Truck Court-Col 1 thru 17 11/19 Q] 11/22 656 South West
Truck Court — Col 1 thru 17 1/14 ffl 1/17 657 West Truck Lane 11/24 CCD 12/2 658
East / South East Parking — Col 30 thru 49 1/6 EB 1/11 659 Site Finishes 8/3
^^^^"^^^^^^^^^^ 10/26 660 Sack and Patch 8/3 ^^^—^^^^^""^^ 10/21 661 NE Truck
Court Internal Screen 8/25 1 8/25 662~ NW Truck Court Internal Screen 10/4 p
10/4 663 South Truck Court Internal Security Screen 8/3 | 8/3 664 Southern Truck
Court 10/1^^^10/19 665 Panel Group #1 10/1 I 10/1 666 Panel Group #2 10/6 j 10/6
667 Panel Group #3 10/110 10/11 668 Panel Group #4 10/14(10/14 669 Panel Group#5
10/19 I 10/19 670 East Parking Internal Security Screen 10/21 | 10/21 671 Caulk
Screen / Waterproof Site Walls 8/4 ^^^^^^^^^-^^^ 10/22 672 NE Truck Court
Internal Screen 8/26 | 8/26 ^^^^^^^^^^^^^^^^^^___^^^^^^_

Page 16



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676364.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID Task Name 2Q10 3Q10 4Q10 1Q11 ~ 2Q11 Mar I Apr I May I
Jun I Jul I Aug Sep Pel I Nov “ I Dec Jan Feb Mar Apr May J 673 NW Truck Court
Internal Screen 10/5 | 10/5 674 South Truck Court Internal Security Screen
8/4(8/4 675 Southern Truck Court 10/4^^^10/20 676 Panel Group #1 10/4 [ 10/4 677
Panel Group #2 10/7 g 10/7 678 Panel Group #3 10/12(10/12 ~~679 Panel Group #4
10/15 I 10/15 680 Panel Group #5 10/20 J 10/20 6S1 East Parking Internal
Security Screen 10/22 | 10/22 ~~682 Painting and Finish 8/5 ^^^™^^^^^™^^™^ 10/26
683 NE Truck Court Internal Screen 8/27 | 8/27 684 NW Truck Court Internal
Screen 10/6 j 10/6 685 South Truck Court Internal Security Screen 8/5 [ 8/5 686
Southern Truck Court 10/5 ^^"^p 10/22 ~~687 Panel Group #1 10/5 g 10/6 688 Panel
Group #2 10/8 g 10/11 689 Panel Group #3 10/13 g 10/14 690 Panel Group #4 10/18
Q 10/19 691 Panel Group #5 10/21 B 10/22 692 East Parking Internal Security
Screen 10/25 0 10/26 693 Flatwork and Landscape 9/30 ^^^^™^~"^~^^^^^^^^^^^^^
2/16 694 Fountain / Pool 12/14 II I I I I I I I I I I I 11 11 m 2/9 695 Fine
Grade Flatwork and Landscape 9/30 ^^^^^^^^^^^^^^^^^^V 1/7 696 North Truck Court
— Col 17 thru 33 9/30 g 10/1 ~697 North East Truck Court — Col 33 thru 49 10/4 p
10/5 698 East Truck Lane 10/8 B 10/11 699 South Truck Court — Col 17 thru 30
10/26 fl 10/27 700 North West Truck Court-Col 1 thru 17 11/11 ffl 11/12 701
South West Truck Court — Col 1 thru 17 1/6 | 1/7 702 West Truck Lane 11/16 Q
11/17 703 East / South East Parking — Col 30 thru 49 12/21 n 12/28 704 Ramps,
Flatwork, Decorative Flatwork 10/4 ^^^^^^^^^^^^^^^^^^^ 1/14 ~705~ North Truck
Court — Col 17 thru 33 10/4 a 10/5 706 North East Truck Court — Col 33 thru 49
10/6 g 10/7 ^707~ East Truck Lane 10/12 g 10/13 ^708~ South Truck Court — Col 17
thru 30 10/28 pjffl 11/10 ^09^ North West Truck Court — Col 1 thru 17 11/15 B
11/16 ~TkT~ South West Truck Court — Col 1 thru 17 1/10 H 1/14 711 West Truck
Lane 11/18 D 11/19 712 East/South East Parking-Col 30 thru 49 12/29 I I 1/12 713
Landscape and Irrigation 10/6 l^^^^^^^^^^^^^^^^^^^^^^"™^ 2/16 714 Irrigation
Rough-in 10/6 ^^^^^^^^^^^^^^^^^^^» 1/21

Page 17



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676365.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT’S” ID [Task Name FZZ 2Q10 I 3Q10 ~ 4Q10” 1Q11 2Q11 Mar Apr May
Jun Jul I Aua ~~ Sep Oct Nov Dec Jan Feb Mar Apr May J_ 715 North Truck
Court-Col 17 thru 33 10/6 g 10/7 716 North East Truck Court — Col 33 thru 49
10/8 Fj 10/11 717 East Truck Lane 10/14 gg 10/15 718 South Truck Court-Col 17
thru 30 11/11 gg 11/12 719 North West Truck Court — Col 1 thru 17 11/17 FJ 11/18
720 South West Truck Court — Col 1 thru 17 1/17 E 1/21 721 West Truck Lane 11/22
g 11/23 722 East / South East Parking — Col 30 thru 49 1/13 ? 1/19 723 ~ Install
Heads and Trim 10/8 ^™^"""^^™^^^^^^^^ 1/26 724 North Truck Court — Col 17 thru
33 10/8 Q 10/11 725 North East Truck Court — Col 33 thru 49 10/12 fl 10/13 726
East Truck Lane 10/18 g 10/19 727 South Truck Court — Col 17 thru 30 1/24 a 1/25
728 North West Truck Court — Col 1 thru 17 11/19 FJ 11/22 729 South West Truck
Court — Col 1 thru 17 11/23 rmn 12/6 730 West Truck Lane 11/24 FFFI 12/2 731
East / South East Parking — Col 30 thru 49 1/20 ? 1/26 732 Finish and Adjust
10/12 ^^^^^^^^^^^^^^^^"^^ 2/2 733 North Truck Court — Col 17 thru 33 10/12 g
10/13 734 North East Truck Court — Col 33 thru 49 10/14 rj 10/15 735 East Truck
Lane 10/20 FJ 10/21 736 South Truck Court — Col 17 thru 30 1 /26 g 1 /27 737
North West Truck Court — Col 1 thru 17 11/23 a 11/24 738 South West Truck Court
— Col 1 thru 17 12/2 H 12/8 739 West Truck Lane 12/9 I 12/10 740 East / South
East Parking — Col 30 thru 49 1/27 EBB 2/2 741 Prep and Plant Trees 10/12
^^^"^"^^^^^^^^^^^^^ 2/2 742 North Truck Court — Col 17 thru 33 10/12 g 10/13 743
North East Truck Court — Col 33 thru 49 10/14 gg 10/15 744 East Truck Lane 10/20
fj 10/21 745 South Truck Court - Col 17 thru 30 1/26 g 1/27 746 North West Truck
Court — Col 1 thru 17 11/23 Q 11/24 747 South West Truck Court — Col 1 thru 17
12/7 EH 12/13 748 West Truck Lane 12/14 g 12/15 749 East / South East Parking —
Col 30 thru 49 1/27 n 2/2 750 Prep and Plant Shrubs 10/14 ^^™^^"^^^^^^^^^^^^^^
2/9 751 North Truck Court — Col 17 thru 33 10/14 | 10/15 752 North East Truck
Court — Col 33 thru 49 10/18 g 10/19 753 East Truck Lane 10/22 [D 10/25 754
South Truck Court — Col 17 thru 30 1/28 FJ 1/31 755 North West Truck Court — Col
1 thru 17 12/2 g 12/3 756 South West Truck Court — Col 1 thru 17 12/14 fg 12/20

Page 18



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676366.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID jTask Name ~~ 2Q10 3Q10 4Q10 I 1Q11 I 2Q11 , Mar Apr May
Jun Jul Auq Sep Ocl Nov Dec Jan Feb Mar Apr May J___757 West Truck Lane 12/210
12/22 758 East / South East Parking — Col 30 thru 49 2/3 ? 2/9 759 Prep and
Plant Ground Cover 10/18 ^¦^^^^^^¦^^^¦^^^¦^^"^^^ 2/16 760 North Truck Court —
Col 17 thru 33 10/18 [j 10/19 761 North East Truck Court — Col 33 thru 49 10/20
j] 10/21 762 East Truck Lane 10/26 g 10/27 763 South Truck Court — Col 17 thru
30 2/1 0 2/2 764 North West Truck Court — Col 1 thru 17 12/6 gj 12/7 765 South
West Truck Court — Col 1 thru 17 12/21 |g3 12/28 766 West Truck Lane 12/29 g
12/30 767 East / South East Parking — Col 30 thru 49 2/10 ? 2/16 768 769
OFF-SITE IMPROVEMENTS 5/5 ^^^™^~^^^—^^"^^^^^^^"^-^^^—^™^^^^^^—^^^^^^^^^^ 3/16
770 PRIMARY WATER SERVICE 5/5 ^^^^—"^^"^^^—i^™^^^™^^ 9/29 771 Highland Blvd —
750 If 6/11^—^-^^7/16 772 Traffic Control Measures 6/11 g 6/11 773 Survey 6/14 I
6/14 774 Excavate 6/15 |J 6/17 775 Prepare Point of Connection 6/17(6/17 776
Install Water System Piping, Laterals and Devices 6/17 [JJ 6/23 777 Install
Thrust Blocks / Restraints 6/24 Q 6/28 778 Prepare Point of Connection 6/29 J
6/29 779 Load and Test System 6/30 fj 7/1 ~^78<r~ Backfill 7/1 gg 7/6 781
Install Above Grade Devices 7/6 g 7/7 782 Charge, Test, Chlorinate and Inspect
7/8 gg 7/14 783 Complete Point of Connection / Active Service 7/15 0 7/16 784
Sinclair Street and State Route 60 Crossing 5/5 ^^^^^^^^^^"^"^^^^^^^^^^^^^^ 9/24
^rei!- Survey 6/15 g 6/15 786 Prepare Access Roadway Bed 6/16 EB 6/22 787
Install 3” Class II Base Access Roadway 9/20 gj 9/24 788 Sinclair Street — 2,500
If 6/16 ^^—^^^^ 7/27 789 Traffic Control Measures 6/16 16/16 790 Survey 6/17 g
6/17 791 Excavate 6/18 FFFfl 6/29 792 Prepare Point of Connection 6/21 J 6/21 “
793 Install Water System Piping, Laterals and Devio 6/24 inm 7/6 794 Install
Thrust Blocks / Restraints 7/7 g 7/9 795 Load and Test System 7/12 Q 7/13 796
Backfill 7/13 Egg 7/22 797 Install Above Grade Devices 7/23 Efl 7/27 “ 798
Caltrans Permits In Place ? 5/5

Page 19



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676367.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT’S” ID |Task Name 2Q10 I 3Q10 I 4Q10 10.11 I 2Q11 Mar I Apr I
May I Jun i Jul I Auq Sep Oct Nov I Dec I Jan I Feb I Mar I Apr I May J___799
State Route GO Crossing — 350 If 8/6 ^^^^"^^ 9/13 800 On-site Box Storm Drain
Completed and Backfil 4 8/12 801 Excavate Jack / Bore / Receiving Pit(s) 8/13 Q
8/16 802 Temporary Controls / Measures in Place + 8/6 803 Jack and Bore 24”
Steel Casing 8/17 gg 8/23 804 Install Water System Piping 8/24 ETJ 8/30 805
Install Thrust Blocks / Restraints 9/2 g 9/3 806 Load and Test System 9/7 [ 9/8
807 Backfill 9/8 FJ 9/10 808 Point of Connection to Above Grade Devices 9/10 Q
9/13 809 Charge, Test, Chlorinate and Inspect 9/13 Q 9/17 810 Complete Point of
Connection/Active Service ? 9/17 811 Along North and East Property Line — 3,200
If 8/12 ^b^b^ 9/29 812 North Property Line Retaining Wall In Place + 8/12 813
Survey 8/13 [ 8/13 814 Excavate 8/16 II I I I I II 9/2 815 Prepare Point of
Connection 8/17 a 8/17 816 Install Water System Piping, Laterals and Devices
8/17 11 11 III 9/3 817 Install Thrust Blocks / Restraints 8/19 II I I I I FH 9/8
818 Load and Test System 8/27 gnn 9/10 819 Backfill 8/30 11 I I I I II 9/17 820
Install Above Grade Devices 9/17 g 9/20 821 Charge, Test, Chlorinate and Inspect
9/21 03) 9/27 822 Complete Point of Connection / Active Service 9/28 a 9/29 823
824 SEWER IMPROVEMENTS in REDLANDS BLVD 7/12 ^^^^^^^^¦¦¦—^^^^^^^^^^¦^ 12/3 825
Traffic Control Installed 7/12 a 7/13 826 Survey 7/14 Q 7/15 827 Rough Grade
7/16 ^^^ 7/29 828 Establish Erosion Control Measures 7/16 J3 7/19 829 Rough
Grade 7/20 Ffl 7/26 830 Rough Finish Roadway / Temporary Ditch 7/27 g 7/29 83f~
Sewer Main Installation — 4,700 If 7/30 ^^^^^^™^^^^^^^^^""^^^^ 12/3 832 Station
157+63 to Station 159+40 7/30 H3 8/6 833 Station 159+40 to Station 164+38 8/9 H
8/13 834 Station 164+38 to Station 168+80 8/16 Q 8/23 835 Station 168+80 to
Station 173+20 8/24 [H 8/30 836 Station 173+20 to Station 177+58 9/2 mq 9/10 837
Station 177+58 to Station 181+80 9/13 Q 9/17 838 Station 181+80 to Station
186+20 9/20 FfJ 9/27 839 Station 186+20 to Station 190+78 9/28 H3 10/4 840
Station 190+78 to Station 195+20 10/5 B3 10/12

Page 20



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676368.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID Task Name ^^^ 2Q10 I 3Q10 4Q10 I 1Q11 ~T 2Q11 Mar I Apr
I May I Jun I Jul I Aug I Sep I Oct I Nov 1 Dec I Jan I Feb I Mar I Apr I May
___| J 841 Station 195+20 to Station 199+60 10/13 ID 10/19 842~ Station 199+60
to Station 204+80 10/20 [FR 10/27 843 Final Sewer Inspection and Approvals 10/28
g 10/29 844 Point of Connection In Place 4 10/29 845 Finish Grade and Hardscape
11/1 ^^™^"^ 12/3 846 Finish Grade and Profile Ditch 11/1 fj 11/3 847 Concrete V
Ditch and Headwall Structures 11/4 jFfFFI 11/17 848 Box Culverts 11/4 nTm 11/17
849 Final Pavement Patch 11/18 Eg 11/24 850 Pavement Marking Repairs 12/2 g 12/3
851 852 EUCALYPTUS AVE. STREET IMPROVEMENTS 6/16
^—^^—^^^^—^^-^—^^m^^^-^^^^^^—^-^^^^^^^—m^* 3/16 853 Rough Grade Roadway 6/24
^"^^ 7/15 854 Station 10 thru 25 6/24 ? 6/30 855 Station 25 thru 45 7/1 ga 7/8
856 Station 45 thru 62 7/9 H 7/15 857 Utilities 6/16
^^™^^^^^^^^—^^^"^^^^^^^^^^™^—^^^ 1/7 858 Box Culvert Line F Completed Across
Roadway ? 6/16 859 Sewer with Manholes 7/1 ^^^^^^^^^~*»i 9/7 860 Station 10 thru
27-1,700 If 7/1 ^h^hb^ji 8/3 861 Survey 7/1 | 7/1 862 Excavate 7/2 ? 7/8 863
Install Sewer Main and Laterals 7/6 I I 7/20 864 Install Manholes Bottoms and
Clean Out Ri 7/20 B 7/21 865 Backfill Lifts 7/22 EH 7/27 866 Continue Manholes
and Clean-outs 10’to 2 7/28 a 7/29 867 Top Out Manholes and Clean-outs 7/29 0
7/30 868 Backfill Lifts 8/2 g 8/3 869 Station 27 thru 45-1,800 If 7/9 |^^^^^^^
8/18 870 Survey 7/9 I 7/9 871 Excavate 7/12 gg 7/15 872 Install Sewer Main and
Laterals 7/21 I I 8/4 873 Install Manholes Bottoms and Clean Out Ri 8/4 rj 8/5
874 Backfill Lifts 8/6 ? 8/11 875 Continue Manholes and Clean-outs 10’ to 2 8/12
0 8/13 ~~876~ Top Out Manholes and Clean-outs 8/13 n 8/16 “ 877 Backfill Lifts
8/17 Q 8/18 ~~87B~ Station 45 thru 58 -1,300 If 7/16 ^^^^^^""^ 9/7 879 Survey
7/16 I 7/16 880 Excavate 7/19 rfl 7/22 881 Install Sewer Main and Laterals 8/5
11 I I I I 8/19 882 Install Manholes Bottoms and Clean Out Ri 8/19 a 8/20

Page 21



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676369.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID [Task Name I 2Q10 I 3Q10 I 4Q10 I 1Q11 I 2Q11 Mar I Apr
I May Jun I Jul I Aua ~ Sep Oct Nov Dec Jan Feb Mar Apr I May I J 883 Backfill
Lifts 8/23 ? 8/26 884 Continue Manholes and Clean-outs 10’ to 2 8/27 ED 8/30 885
Top Out Manholes and Clean-outs 8/30 g 9/2 886 Backfill Lifts 9/3 H 9/7 887
Storm Drain 8/19 ^™™~™^™^™*» 10/22 888 Lateral F-9 Station 26 thru 12 -1,400 If
9/9 <^^""^^ 10/14 889 Survey 9/9 | 9/9 890 ~ Excavate 9/21 a 9/24 891 Install
Storm Drain Piping 9/30 ? 10/7 892 Install Structures 10/8 Q 10/12 893 Backfill
10/11 B 10/14 894 Laterals F-9A thru F-9D 9/10 ^^^^^^^ 10/22 895 Survey 9/10 [
9/10 896 Excavate 9/27 a 9/30 897 Install Storm Drain Piping 10/8 ? 10/15 898
Install Structures 10/18 Q 10/20 899 Backfill 10/19 Q 10/22 900 Lateral F-8
Station 26 thru 45 -1,900 If 8/19 ^^^^ 9/10 901 Survey 8/19 0 8/19 ~902~
Excavate 8/20 ? 8/25 903 Install Storm Drain Piping 8/24 CZ3 9/2 904 Install
Structures 9/3 EH 9/8 905 Backfill 9’7 B 9/10 906 Laterals F-8C thru F-8H 8/20
^—^^ 9/20 907 Survey 8/20 | 8/20 908 Excavate 8/26 L^ 9/2 909 Install Storm
Drain Piping 9/3 LZZ] 9/13 910 Install Structures 9/14 fj 9/16 911 Backfill 9/15
H 9/20 912 Lateral F-8 Station 45 thru 59 -1,400 9/8 H^^^^ 9/28 913 Survey 9/8 i
9/8 914 Excavate 9/9 Q 9/14 915 Install Storm Drain Piping 9/14 ? 9/21 916
Install Structures 9/22 [fl 9/24 917 Backfill 9/23 ffl 9/28 918 Laterals F-8I
thru F-8P 9/9 ^^^^^ 10/6 919 Survey 9/9 I 9/9 920 Excavate 9/15 B 9/20 921
install Storm Drain Piping 9/22 ? 9/29 922 Install Structures 9/30 FJj 10/4 923
Backfill 10/1 EH 10/6 924 Domestic Water System 9/21 ^^^^^^^^^^^m^^^^^^i 12/28

Page 22



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676370.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT’S” ID iTask Name I 2Q10 3Q10 I 4Q10 I 1Q11 I 2Q11 Mar Apr May
Jun Jul Aug Sep Oct Nov Dec Jan Feb Mar Apr May J___925 Station 59 thru 45-1,400
If 10/25 ^^™^—^ 12/7 926 Survey 10/25 I 10/25 927 Excavate 10/26 CD 11’3 928
Install Water System Piping, Laterals and C 10/29 CZ3 11/8 929 Install Thrust
Blocks / Restraints 11/2 EH] 11/10 930 Load and Test System 11/9 g 11/12 ~~931
Backfill 11/9 EFfl 11/17 932 Install Above Grade Devices 11/17 pj 11/19 933
Charge, Test, Chlorinate and Inspect 11/22 FFffl 12/3 934 Complete Point of
Connection / Active Serv 12/6 J 12/7 ~935~ Station 45 thru 25 — 2,000 If 9/21
^^^^^"^^ 11 /5 936 Survey 9/21 j 9/21 937 Excavate 9/22 mm 10/5 938 Install
Water System Piping, Laterals and C 9/28 (FFFFI 10/11 ~939^ Install Thrust
Blocks / Restraints 10/4 PTJ 10/15 940 Load and Test System 10/12 FJJ 10/19 941
Backfill 10/12 fffflj 10/25 942 Install Above Grade Devices 10/25 a 1"/27 943
Charge, Test, Chlorinate and Inspect 10/28 gg 11/3 944 Complete Point of
Connection / Active Serv 11/4 Q 11/5 945 Station 25 thru 11 -1,400 If 10/27
|^^^—^^^^^ 12/28 946 Survey 10/27 | 10/27 947 Excavate 11/15 CD 11/23 948
Install Water System Piping, Laterals and t 11/18 I I 12/3 949 Install Thrust
Blocks / Restraints 11/22 n 111II 12/7 950 Load and Test System 12/3 H 12/9 951
Backfill 12/6 EQ 12/14 952 Install Above Grade Devices 12/14 a 12/16 953 Charge,
Test, Chlorinate and Inspect 12/17 ggj 12/23 954 Complete Point of Connection /
Active Serv 12/27 g 12/28 955 Recycled Water System 9/22 ^^—^^^^^^^^^^"^^^ 1/7
956 Station 59 thru 45 -1,400 If 10/26 ^^^^™"^^^ 12/16 957 Survey 10/26 j 10/26
958 Excavate 11/4 ? 11/12 959 Install Water System Piping, Laterals and C 11/9
CD 11/17 960 Install Thrust Blocks / Restraints 11/11 fj-g 11/19 961 Load and
Test System 11/18 ffl 11/23 962 Backfill 11/18 Ffl=m 12/3 963 Install Above
Grade Devices 12/3 Q 12/7 964 Charge, Test, Chlorinate and Inspect 12/8 ffB
12/14 965 Complete Point of Connection / Active Serv 12/15 | 12/16 966 Station
45 thru 25 — 2,000 If 9/22 ^^^^^^^^^^ 11/19

Page 23



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676371.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I, LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID jTask Name I I 2Q10 I 3Q10 I 4Q10 I 1Q11 [ 2Q11 Mar I
Apr May I Jun Jul Aug I Sep I Oct ~ Nov I Deo I Jan I Feb I Mar I Apr I M~ay I
J___967 Survey 9/22 1 9/22 968 Excavate 10/6 FFFFfl 10/19 969 Install Water
System Piping, Laterals and [ 10/12 mm 10/25 970 Install Thrust Blocks /
Restraints 10/18 mfB 10/29 971 Load and Test System 10/26 ggg 11/2 972 Backfill
10/26 fffTm 11/8 973 Install Above Grade Devices 11/8 E 11/10 974 Charge, Test,
Chlorinate and Inspect 11/11 Q3 11/17 975 Complete Point of Connection / Active
Serv 11/18 Q 11/19 976 Station 25 thru 11 -1,400 If 10/28 ^^^^"^"^^^"^ 1/7 977
Survey 10/28 0 10/28 978 Excavate 11/24 I 1 12/9 979 Install Water System
Piping, Laterals and C 12/6 ? 12/14 980 Install Thrust Blocks / Restraints 12/8
[ I 12/16 981 Load and Test System 12/14 n 12/20 982 Backfill 12/15 CD 12/23 983
Install Above Grade Devices 12/23 n 12/28 984 Charge, Test, Chlorinate and
Inspect 12/29 I I 1/5 985 Complete Point of Connection/Active Serv 1/6 Q 1/7 986
Eucalyptus Ave Hardscape / Softscape Improvements WW ^^^^^^"^^^^^^^^^^^""^"^^V
3/16 987 Station 62 thru 45 12/17 ^^-^^^^^^^^ 2/28 988 Survey 12/17 gg 12/20 989
Curb Grade 12/20 fj 12/23 990 Site Concrete 12/27^^1/6 991 Street Curb and
Spandrels 12/27 [CD 1/3 992 Drive Approaches 12/29 EH 1/3 993 Light Pole Bases
1/4 Q 1/6 ~994~ Paving 1/4 ^^"^ 1’24 ~995~ Fine Grade Street Paving 1/4 O 1/7
996 Base Coarse 1/1° B 1/12 997 Asphalt Paving 1/13 Efl 1/17 998 Adjust Covers
to Grade and Patch 1/18 0 1/19 999 Pavement Markings and Signage 1/20 ES 1/24
1000 Dry Utility Systems 1/6 ^^^^^^^ 2/11 1001 Structures 1/6 H 1/10 1002
Primary Conduits and Pull Boxes 1/11 gg 1/14 1003 Street Lighting Conduits and
Pull Boxes 1/17 ffl 1/20 1004 Install Street Lights 2/2 H 2/7 1005 Pull
Conductors and Make Up Street Lights 2/8 rj 2/11 1006 Sidewalks and Landscape
12/27 ^^^^^^^^^^^ 2/24 1007 Fine Grade 1/21 B 1/26 1008 Flatwork and Ramps 1/27
fa 2/1

Page 24



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676372.gif]

J. D. Diffenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID iTask Name 2Q10 3Q10 4Q10 1Q11 2Q11 Mar Apr May Jun Jul
Aug Sep Oct Nov Dec Jan Feb Mar Apr May J___1009 Irrigation Sleeves 12/27 a
12/28 1010 Rough-in Irrigation 1/31 B 2/3 1011 Irrigation Heads and Trim 2/3 Q
2/8 1012- Test Irrigation System 2/8(5 2/11 1013 Plant Trees 2/14 g 2/16 1014
Plant Shrubs 2/16 Q 2^1 1015 Install Ground Cover 2/21 H 2/24 1016 Final
Cleaning 2/25 p 2/28 1017 Station 45 thru 25 11/18 ^^™^^"^^™^™—^» 2/4 1018
Survey 11/18 g 11/19 1019 Curb Grade 11/19^11/24 1020 Site Concrete 12/2^^12/13
1021 Street Curb and Spandrels 12/2 mj 12/8 1022 Drive Approaches 12/6 B 12/8
1023 Light Pole Bases 12/9 Q 12/13 1024 Paving 12/9 ^"^ 12/30 1025” Fine Grade
Street Paving 12/9 H 12/14 1026 ‘ Base Coarse 12/15 E 12/17 1027 Asphalt Paving
12/20 g 12/22 1028 Adjust Covers to Grade and Patch 12/23 n 12/27 1029 Pavement
Markings and Signage 12/28 B 12/30 1030 Dry Utility Systems 12/13 ^"^^^^^ 1/20
1031 Structures 12/13 g 12/15 1032 Primary Conduits and Pull Boxes 12/16 E0
12/21 1033 Street Lighting Conduits and Pull Boxes 12/22 EQ 12/28 1034 Install
Street Lights 1/11 H 1/14 ~1035 Pull Conductors and Make Up Street Lights 1/17
ffi 1/20 1036 Sidewalks and Landscape 12/2 ^^^^^^^^—"^ 2/2 1037 Fine Grade 12/29
FB 1/4 1038 Flatwork and Ramps 1/5 B 1/10 1039 Irrigation Sleeves 12/2 a 12/3
1040 Rough-in Irrigation 1/7 CD 1/12 1041 Irrigation Heads and Trim 1/12 (Ffl
1/17 1042 Test Irrigation System 1/17 ED 1/20 1043 Plant Trees 1/21 H 1/25 1044
Plant Shrubs 1/25 g 1/28 1046 Install Ground Cover 1/28 BB 2/2 1046 Final
Cleaning 2/3 |!) 2/4 1047 Station 25 thru 10 1/6 ^^^^^^^"^^^^ 3/16 ~T04lT Survey
1/s ? 1/7 1049 Curb Grade 1/7 ? 1/12 1050 Site Concrete 1/13 *^^ 1/24

Page 25



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56763a5676373.gif]

J. D. Diflenbaugh, Inc. HIGHLAND FAIRVIEW CORPORATE PARK — SITE PACKAGE for
HIGHLAND FAIRVIEW LOGISTICS I. LLC Revised January 18, 2010 PRELIMINARY BID
SCHEDULE EXHIBIT “B” ID |Task Name I 2Q10 I 3Q10 I 4Q10 I 1Q11 I 2Q11 ~~ Mar I
Apr I May I Jun I Jul Aug I Sep I Oct I Nov I ~ Dec I Jan I Feb I Mar Apr I May
I J 1051 Street Curb and Spandrels 1/13 ? 1/19 1052 Drive Approaches 1/17 0 1/19
1053 Light Pole Bases 1/20 ? 1/24 1054 Paving 1/20 ^"^^ 2/9 1055 Fine Grade
Street Paving 1/20 g 1/25 1056 Base Coarse 1/26 Q 1/28 1057 Asphalt Paving 1/31
B 2/2 1058~~ Adjust Covers to Grade and Patch 2/3 Q 2/4 1059 Pavement Markings
and Signage 2/7 Fj 2/9 1060 Dry Utility Systems 1/24 ^^m^m^ 3/1 1061 Structures
1/24 Q 1/26 1062 Primary Conduits and Pull Boxes 1/27 ? 2/1 1063 Street Lighting
Conduits and Pull Boxes 2/2 ? 2/7 1064 Install Street Lights 2/18 H 2/23 1065
Pull Conductors and Make Up Street Lights 2/24 rg 3/1 1066 Sidewalks and
Landscape 1/13 ^™^^"^^^^^^ 3/14 1067 Fine Grade 2/8 Q 2/11 1068 Flatwork and
Ramps 2/14 Q 2/17 1069 Irrigation Sleeves 1/13 B 1/14 1070 Rough-in Irrigation
2/16 ? 2/21 1071 Irrigation Heads and Trim 2/21 Q 2/24 1072 Test Irrigation
System 2/24 ? 3/1 1073~ Plant Trees 3/2 ? 3/4 1074 Plant Shrubs 3/4 ? 3/9 1075
Install Ground Cover 3/9 ? 3/14 ~r076~ Final Cleaning 3/15 p 3/16

Page 26



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Contract #: MH00-121-226
Project: Highland Fariview Corporate Park
Trade: General Contractor
SKECHERS PROJECT DIRECTORY

                          DEVELOPER   BLDG.   On-Site   Off-Site HIGHLAND
FAIRVIEW                 Corporate Office: *        Corporate Office: **        
    3070 Bristol Street, Suite 320        14225 Corporate Way             Costa
Mesa, California 92626        Moreno Valley, California 92553            
 
                    Iddo Benzeevi **                 President & Chirf Executive
Officer                
Office:
  951-867-5301   E-Mail:      ibenzeevi@highlandfairview.com            
Fax:
  951-867-5302                
Cell:
  310-500-7117                
 
                    Danette Fenstermacher *                 Executive Vice
President & Chief Operations Officer            
Office:
  714-824-8001   E-Mail:      danette@highlandfairview.com            
Fax:
  714-824-8002                
Cell:
  714-271-6703                
 
                    Brian Hixson *           X   X Vice President of Land
Development                
Office:
  714-824-8023   E-Mail:      bhixson@highlandfairview.com            
Fax:
  714-824-8024                
Cell:
  951-520-5015                
 
                    Jack Stones **                 Vice President of
Construction                
Office:
  951-867-5317   E-Mail:      jstones@highlandfairview.com   X   X   X
Fax:
  951-867-5318                
Cell:
  951-201-3329                
 
                    Joe Stone **                 Senior Site Superintendent    
      X   X
Office:
  951-867-5373   E-Mail:      jstones@highlandfairview.com            
Fax:
  951-867-5374                
Cell:
  951-489-6872                
 
                    Paul Fierro **                 senior Site Superintendent  
    X   X   X
Office:
  951-867-5373   E-Mail:      pfierro@highlandfairview.com            
Fax:
  951-867-5374                
Cell:
  951-489-6871                

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Contract #: MH00-121-226
Project: Highland Fariview Corporate Park
Trade: General Contractor

                          DEVELOPER   BLDG.   On-Site   Off-Site SKECHERS USA  
              1670 Champagne Avenue **        1777 South Vintage Avenue *      
      Ontario, California 91761        Ontario, California 91761            
 
                    Paul Galliher *                
 
                   
Office:
  909-390-1600 x 2619   E-Mail:      paulg@skechers.com            
Fax:
  909-390-1648                
Cell:
                   
 
                    Mickey Griffin **                
 
                   
Office:
  909-390-1600 x 2671   E-Mail:      mickeyg@skechers.com            
Fax:
  909-390-1632                
Cell:
                   
 
                    Bud Biggs *                 Director of I. T.              
 
Office:
  909-390-1600   E-Mail:      budb@skechers.com            
Fax:
  909-390-1632                
Cell:
                   
 
                    Greg Drivas *                 Director of Loss Prevention  
             
Office:
  909-390-1600   E-Mail:      gdrivas@skechers.com            
Fax:
  909-390-1632                
Cell:
                   

                          BUILDING ARCHITECT   BLDG.   On-Site   Off-Site HPA,
INC                 18831 Bardeen Avenue, Suite 100                 Irvine,
California 92612                
 
                   
Yong Nam
           
Partner
                   
Office:
  949-863-1770 x 138   E-Mail:      yong@hparchs.com   X        
Fax:
  949-863-0851                
Direct:
  949-862-2118                

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Contract #: MH00-121-226
Project: Highland Fariview Corporate Park
Trade: General Contractor

                          BUILDING ARCHITECT   BLDG.   On-Site   Off-Site Insik
Chang                 Project Architect                
Office:
  949-863-1770 x 115   E-Mail:      insik@hparchs.com   X        
Fax:
  949-863-0851                
Direct:
  949-862-2115                
 
                    Bridget Herdman                 Project Architect          
     
Office:
  949-863-1770 x 119   E-Mail:      bridget@hparchs.com   X        
Fax:
  949-863-0851                
Direct:
  949-862-2119                

                          STRUCTURAL ENGINEER   BLDG.   On-Site   Off-Site
KRAMER ENGINEERING, INC.                 3002 Dow Avenue , Suite 136            
    Tustin, California 92780                
 
                   
David Kramer
            President / Structural Engineer                
Office:
  714-838-6222   E-Mail:      info@kramerengineeringinc.com   X        
Fax:
  714-838-2023                
Direct:
  714-402-1292                
 
                    John Whiteman                 Project Engineer              
 
Office:
  714-838-6222 x 116   E-Mail:      johnw@kramerengineeringinc.com   X        
Fax:
  714-838-2023                
Direct:
  714-402-1292                

                          SOILS ENGINEER   BLDG.   On-Site   Off-Site LEIGHTON &
ASSOCIATES, CIN.                 41715 Enterprise Circle N., Suite 103          
      Temecula, California 92590                
 
                   
Bob Riha
           
V.P.
                   
Office:
  951-252-8914   E-Mail:      rriha@leightongroup.com       X   X
Fax:
  951-296-0534                
Cell:
  951-830-9290                

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Contract #: MH00-121-226
Project: Highland Fariview Corporate Park
Trade: General Contractor

                          CIVIL ENGINEER   BLDG.   On-Site   Off-Site RBF
CONSULTING                 14725 Alton Parkway                 Irvine,
California 92618-2027                
 
                    Patrick F. Revere                 Senior Associate / Project
Manager           X   X
Office:
  949-855-5716   E-Mail:      prevere@rbf.com            
Fax:
  949-472-8122                
Cell:
  949-910-8807                

                          DRY UTILITY CONSULTANT   BLDG.   On-Site   Off-Site
BUTSKO, INC.                 74-130 Country Club Drive, Suite 102              
  Palm Desert, California 92260                
 
                    Eddie Pablos                 Senior Project Manager        
  X   X
Office:
  760-601-3390   E-Mail:      epablos@butskoutility.com            
Fax:
  760-346-8518                
Cell:
                   

                          LANDSCAPE ARCHITECT CONSULTANT   BLDG.   On-Site  
Off-Site LANDARCWEST                 16361 Scientific Way                
Irvine, California 92618                
 
                    Paul T. Wong                 Senior Principle           X  
X
Office:
  949-224-0040   E-Mail:      p.wong@landarcwest.com            
Fax:
  949-224-0044                
Cell:
                   
 
                    Darin Farnworth                 Associate, Senior Designer  
        X   X
Office:
  949-224-0040   E-Mail:      d.farnworth@landarcwest.com            
Fax:
  949-224-0044                
Cell:
                   

                          LEED CERTIFICATION & COMMISSIONING   BLDG.   On-Site  
Off-Site LPA, ARCHITECTS                 5161 California Avenue, Suite 100      
          Irvine, California 92617                

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Contract #: MH00-121-226
Project: Highland Fariview Corporate Park
Trade: General Contractor

                          LEED CERTIFICATION & COMMISSIONING   BLDG.   On-Site  
Off-Site Erik Ring                 Director of MEP Services / LEED Accredited
Professional   X        
Office:
  949-261-1001   E-Mail:      ering@lpainc.com            
Fax:
  949-701-4398                
Cell:
                   
 
                    FARNSWORTH GROUP                 9431 Haven Avenue,
Suite 117                 Rancho Cucamonga, California 91730            
 
                    Oliver Wu                 Commissioning Manager       X    
   
Office:
  909-912-1860   E-Mail:      owu@f-w.com            
Fax:
  909-912-1861                
Cell:
  909-635-5030                

                          GENERAL CONTRACTOR   BLDG.   On-Site   Off-Site
DIFFENABUGH                 6865 Airport Drive                 Riverside,
California 92504                
 
                    Jeff Dale                 Vice President                
Office:
  909-351-6865   E-Mail:      jdale@diffenbaugh.com   X   X   X
Fax:
  951-351-6880                
Cell:
  909-906-8148                
 
                    Wendell Jackson       X   X   X Senior Estimator            
   
Office:
  909-351-6865   E-Mail:      wjackson@diffenbaugh.com            
Fax:
  951-351-6880                
Cell:
                   

                          GENERAL CONTRACTOR   BLDG.   On-Site   Off-Site Paul
Richardson       X   X   X Project Manager                
Office:
  909-351-6865   E-Mail:      prichardson@diffenbaugh.com            
Fax:
  951-351-6880                
Cell:
  951-906-8077                

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Contract #: MH00-121-226
Project: Highland Fariview Corporate Park
Trade: General Contractor

                          GENERAL CONTRACTOR   BLDG.   On-Site   Off-Site Joe
Hamilton, SR       X   X   X General Superintendent                
Office:
  909-351-6865   E-Mail:      jhamilton@diffenbaugh.com            
Fax:
  951-351-6880                
Cell:
  951-906-8365                
 
                    Bob Sanchez       X   X   X Senior Superintendent          
     
Office:
  909-351-6865   E-Mail:      bsanchez@diffenbaugh.com            
Fax:
  951-351-6880                
Cell:
  951-377-7918                
 
                    Joe Schlemmer       X   X   X Site Superintendent          
     
Office:
  909-351-6865   E-Mail:      jschlemmer@diffenbaugh.com            
Fax:
  951-351-6880                
Cell:
  951-906-8522                
 
                    Shawn Lagana       X   X   X Project engineer              
 
Office:
  909-351-6865   E-Mail:      slagana@diffenbaugh.com            
Fax:
  951-351-6880                
Cell:
  951-906-8439                
 
                    Paul Lindley       X   X   X Warrantee & Safety Director    
           
Office:
  909-351-6865   E-Mail:      plindley@diffenbaugh.com            
Fax:
  951-351-6880                
Cell:
  951-906-8354                

                          CONCRETE CONTRACTOR   BLDG.   On-Site   Off-Site
INLAND CONCRETE CONSTRUCTORS             6879 Airport Drive                
Riverside, California 92504                
 
                    Rob Fazio       X   X     COO / General Manager            
   
Office:
  951-351-7770   E-Mail:      rfazio@inlandconcrete.net            
Fax:
  951-351-7776                
Cell:
  909-208-2459                

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Contract #: MH00-121-226
Project: Highland Fariview Corporate Park
Trade: General Contractor

                          CONCRETE CONTRACTOR   BLDG.   On-Site   Off-Site
Adrian Cruz       X   X     Director of Field Operaations                
Office:
  951-351-7770   E-Mail:      acruz@inlandconcrete.net            
Fax:
  951-351-7776                
Cell:
  909-208-2519                

                          DESIGN-BUILD SUBCONTRACTOR’S   BLDG.   On-Site  
Off-Site
TBD
                    Electrical:                
 
                    Merclan Electric                
 
                    , California 92260                
 
                   
Office:
      E-Mail:        X   X   X
Fax:
                   
Cell:
                   
 
                    Mechanical:                
 
                    Blake Air Conditioning                
 
                    , California 92260                
 
                   
Office:
      E-Mail:        X   X   X
Fax:
                   
Cell:
                   
 
                    Plumbing:                
 
                    A Good Plumbing                
 
                    California 92260                  
Office:
      E-Mail:        X   X   X
Fax:
                   
Cell:
                   

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Contract #: MH00-121-226
Project: Highland Fariview Corporate Park
Trade: General Contractor

                          DESIGN-BUILD SUBCONTRACTOR’S   BLDG.   On-Site  
Off-Site Advance Fire Protection, Inc.                 615 South Oaks          
      Ontario, California 91762                
 
                    Chris Holland       X   X   X General Manager              
 
Office:
  909-460-2510   E-Mail:      cholland@advancofire.com            
Fax:
  909-460-2513                
Cell:
  909-560-6187                
 
                    Josh Huber       X   X   X Project Engineer                
Office:
  909-460-2510   E-Mail:      jhuber@advancofire.com            
Fax:
  909-460-2513                
Cell:
  909-560-6187                

                          SKECHERS - VENDORS   BLDG.   On-Site   Off-Site
Wynright Engineers & Integrators
            14373 Telephone Avenue *             1480 W. Willow Drive **        
    Chino, California 91710             Kaysville, Utah 84037            
 
                    Bob Liebe *                 President                
Office:
  909-902-9880 x 275   E-Mail:      bliebe@wynright.com            
Fax:
  909-902-9660                
Cell:
  909-895-9440                
 
                    Jason Henkle *                
Project Engineer
           
Office:
  909-902-9880 x 254   E-Mail:      jhenkle@wynright.com            
Fax:
  909-902-9660                
Cell:
  909-896-0921                
 
                    Jim Neuner **                 V.P. Systems Sales            
   
Office:
  801-444-7112   E-Mail:      jneuner@wynright.com            
Fax:
  909-902-9660                
Cell:
  801-698-8861                

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Contract #: MH00-121-226
Project: Highland Fariview Corporate Park
Trade: General Contractor

                          SKECHERS - VENDORS   BLDG.   On-Site   Off-Site Dan Au
*                 Project Manager                
Office:
  909-902-9880 x 232   E-Mail:      dau@wynright.com            
Fax:
  909-902-9660                
Cell:
  909-224-6664                
 
                    Patrick Thibalut                 Project Manager            
   
Office:
  909-902-9880 x 278   E-Mail:      pthibault@wynright.com            
Fax:
  909-902-9660                
Cell:
  909-702-6114                
 
                    Premier Fire Consulting, LLC                 Greg Cox      
         
Office:
  562-865-5134   E-Mail:      greg@premier-fire.net            
Fax:
  562-865-2004                
Cell:
                   
 
                    Fireman’s Fund Insurance Caompany             Craig D
Spansail MSc, CFPS                 Senior HPR Engineer                
Office:
  818-217-4708   E-Mail:      craig.spansail@ffic.com            
Fax:
  818-383-0757                
Cell:
                   
 
                    TYCO Fire & Security — ADT                 1120 Palmyrity
Avenue, Suite 280                 Riverside, California 92507                
 
                    Senior Commercial Account Executive            
Office:
  951-680-3554   E-Mail:      pantolowitz@adt.com            
Fax:
  951-787-8275                
Cell:
                   
 
                    Dependable Vending                 Pat Maule                
Project Engineer                
Office:
      E-Mail:                 
Fax:
                   
Cell:
                   

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
Contract #: MH00-121-226A
Project: Highland Fairview Corporate Park
Trade: General Contractor
SKECHERS PROJECT BUDGET

                  Account Code   CSI   Description   Total 3-40000-1021  
00-7213  
General Conditions
    [*]   3-40000-1015   01-3100  
Project Management & Coordination
    [*]   3-40000-1012   01-5126  
Temporary Power & Lighting
    [*]   3-40000-1010   01-5623  
Temporary Barricades
    [*]   3-40000-1011   01-5626  
Temporary Fencing
    [*]   3-20000-1054   01-5723  
Temporary Storm Water Pollution (SWPPP)
    [*]   3-40000-1002   01-7423  
Final Cleaning
    [*]          
General Conditions Subtotal
  $ [*]   3-25000-1004   02-2113  
Survey & Control
    [*]       13-1213  
Fountain Entry Feature (Reflecting Pond)
    [*]   3-20000-1000   31-2213  
Grading Rough & Precise
    [*]   3-20000-7052      
Landscape Maintenance
    [*]   3-20000-2073   32-1123  
Aggregate Base (Fire Road & Maintenance)
    [*]   3-23000-1045   32-1313  
Concrete Paving
    [*]   3-20000-4084   32-1219  
Asphalt Paving
    [*]          
Theodore Ramp -Allowance
    [*]          
Theodore Street
    [*]   3-20000-5020   31-1316  
Stamped Concrete Paving
    [*]   3-20000-5008   32-1613.16  
Cast-ln-Place Concrete Curbs
    [*]   3-20000-4032   32-1723  
Pavement Markings, Signage, Tactile Surfacing
    [*]   3-20000-7547   32-3113  
Chain Link Fencing & Gates
    [*]   3-24003-3053   32-3213  
Cast-ln-Place Concrete Screen Walls
    [*]   3-24032-3119   32-3119  
Decorative Metal Fences & Gates
    [*]   3-20000-7550   32-3219  
Unit Masonry Walls
    [*]   3-20000-7012   32-8413  
Irrigation & Drip Systems
    [*]   3-20000-7001   32-9113.26  
Landscape Planting
    [*]   3-20000-3501   33-1116  
Water Domestic
    [*]          
Redlands Ramp Domestic Water Loop Connector
    [*]   3-20000-3547   33-1119  
Water Fire
    [*]   3-20000-3001   33-3113  
Sanitary Sewer Systems
    [*]   3-20000-2001   33-4113  
Storm Drainage systems
    [*]   3-20000-2030   33-4216  
Concrete Storm Drainage Box Culverts
    [*]   3-20000-6012   33-7139-23  
Site Underground Electrical
    [*]   3-20000-6012   33-7119.13  
Site Electrical Transformers & Vault
    [*]   3-20000-6012   33-7139-23  
Offsite Electrical Form Dracaea
    [*]   3-20000-6012   33-7183  
Offsite Electrical (60 HWY Jack & Bore)
    [*]   3-20000-6014   33-8113  
Low Voltage-Dry Utilities (Communications)
    [*]   3-20000-7085   12-9313  
Bike Racks, Benches, Pots, Urns, Trash Recept
    [*]   2051477   10-7516  
Flag Poles
    [*]   3-20000-7543   32-3119  
Structural Steel (Trash Gates & Lids)
    [*]   3-24009-9100   09-9113  
Paint
    [*]   3-20000-7009   26-3213  
Site Electrical & generator
    [*]          
Site Subtotal
  $ [*]  

 

*   Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
Contract #: MH00-121-226A
Project: Highland Fairview Corporate Park
Trade: General Contractor
SKECHERS PROJECT BUDGET

                  Account Code   CSI   Description   Total     03-2100  
Reinforcement Steel
    [*]       03-3100  
Cast-ln-Place Concrete
    [*]       05-1223  
Structural Steel building
    [*]       05-3113  
Metal Deck
    [*]       05-7313  
Glazing Decorative Metal Railing
    [*]       06-1113  
Rough Carpentry
    [*]       06-1516  
Panelized Roof
    [*]       06-2033  
Interior Finish Carpentry (Millwork)
    [*]       06-8200  
Glass Fiber reinforced Plastic (Marlite)
    [*]       07-1113  
Bituminous Dampproofing
    [*]       07-2116  
Blanket Insulation
    [*]       07-4213  
Metal Wall/Soffit Panels
    [*]       07-5423  
Thermoplastic Polyolefin Roofing
    [*]       07-6200  
Sheet Metal Flashing a trim
    [*]       07-7236  
Smoke Ventilating Skylights
    [*]          
Vertical Joint Sealant
    [*]       07-9216  
Rigid Joint Sealants
    [*]       08-1213  
Doors/Frames/Hardware
    [*]       08-3619  
Multi-Leaf Vertical Lift Doors
    [*]       08-8000  
Glass & Glazing
    [*]       09-2116  
Gypsum Board Assemblies
    [*]       09-3100  
Thin-Set Tiling
    [*]       09-5113  
Acoustical Panel Ceilings
    [*]       09-6223  
Bamboo Flooring
    [*]       09-6536  
Static Control Resilient Flooring
    [*]       09-6816  
Sheet Carpeting
    [*]       09-6953  
Access Flooring Accessories (Mats)
    [*]       09-9100  
Painting & wall Covering
    [*]       09-9723  
Concrete Coating Floor Sealer
    [*]       10-1400  
Plastic Signage restrooms
    [*]       10-2813.13  
Metal toilet Compartments & Accessories
    [*]       10-4116  
Emergency Key Cabinets (Knox Box)
    [*]       10-4416  
Fire Extinguisher & Cabinets
    [*]       10-5113  
Lockers (solid Plastic)
    [*]       10-8213  
Decorative Airfoil Louvers & Wire Screening
    [*]       11-1313  
Loading Dock Bumpers
    [*]       12-2413  
Roller Window Shades
    [*]       14-2423  
Hydraulic Passenger Elevator
    [*]       21-1313  
Wet-Pipe Sprinkler System
    [*]       22-4213  
Commercial Water Closet, Urinals, Fixtures
    [*]       23-0000  
Heating, Ventilating & Air Conditioning
    [*]       26-0100  
Electrical
    [*]       26-5113  
Lighting
    [*]       28-3100  
Fire Alarm System
    [*]          
Building Subtotal
  $ [*]  

 

*   Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
Contract #: MH00-121-226A
Project: Highland Fairview Corporate Park
Trade: General Contractor
SKECHERS PROJECT BUDGET

                  Account Code   CSI   Description   Total PROJECT BUDGET
SUMMARY
       
GC’s
  $ [*]          
Site
  $ [*]          
Building
  $ [*]          
Subtotal
  $ [*]          
Pre-Purchase of Steel & Sprinkler Pipe
  -$ [*]          
Subtotal
    [*]          
Professional Insurance — Design Build
    [*]          
Diffenbaugh Professional Lib / Polluition
    [*]          
Liability Insurance & Sub-Guard (0.5%)
    [*]          
Subtotal
  $ [*]          
Overhead & Profit (1.75%)
    [*]          
Subtotal
  $ [*]          
Bond/Subguard Fees (1.15%)
  $ [*]          
Subtotal
  $ [*]          
Bond Three Major Subcontractors
    [*]          
Contingency Allowance
    [*]          
Contract Total
  $ [*]  

 

*   Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor
EXHIBIT “E”
DRAWING LOG
SKECHERS DISTRIBUTION CENTER
29800 Eucalyptus Avenue, Rancho Belago, California 92555

              ARCHITECTURAL

A0.1
  Highland Fairview Corporate Park Title Sheet — ASI #2   11/11/2008   Delta 2
A0.2
  Highland Fairview Corporate Park General Sheet   5/21/2008    
A0.3.1
  Disability Access Notes   5/21/2008    
A0.3.2
  Disability Access Notes   5/21/2008    
A0.3.3
  Disability Access Notes   5/21/2008    
A1.1
  Overall Site Plan   5/21/2008    
A1.2
  Enlarged Site Plan   5/21/2008    
A1.3
  Enlarged Site Plan   5/21/2008    
A1.4
  Enlarged Site Plan   12/4/2008   Delta 4
A1.5
  Enlarged Site Plan   12/4/2008   Delta 5
A1.6
  Enlarged Site Plan   12/4/2008   Delta 6
A1.7
  Pump House Plans   5/21/2008    
A1.8
  Enlarged Site Plan   12/4/2008   Delta 4
A2.1
  Overall Floor Plan   5/21/2008    
A2.2
  Enlarged Floor Plan — ASI #4   1 /28/2009   Delta 6
A2.3
  Enlarged Mezzanine Plan — ASI #2   11/11/2008   Delta 2
A2.4
  Enlarged Floor Plan   5/21/2008    
A2.5
  Enlarged Floor Plan   5/21/2008    
A2.6
  Enlarged Floor Plan   5/21/2008    
A2.7
  Enlarged Floor Plan — ASI #2   11/11/2008   Delta 3
A2.8
  Enlarged Restroom Plan   5/21/2008    
A2.9
  Enlarged Restroom Plan — ASI #4   1/28/2009   Delta 6
A2.10
  Enlarged Stair Plan   5/21/2008    
A2.11
  Reflected Ceiling Plan — ASI #4   1/28/2009   Delta 6
A2.12
  Reflected Ceiling Plan — ASI #2   11/11/2008   Delta 2
A2.13
  Reflected Ceiling Plan — ASI #4   1 /28/2009   Delta 6
A2.14
  Floor Plan — ASI #2   11/11/2008   Delta 2
A2.15
  Enlarged Floor Plan   5/21/2008    
A2.16
  Enlarged Roof Plan   5/21/2008    
A3.1
  Elevations   5/21/2008    
A3.2
  Elevations   5/21/2008    
A3.3
  Elevations   5/21/2008    
A3.4
  Elevations   5/21/2008    
A3.5
  Elevations — ASI #2   11/11/2008   Delta 2
A4.1
  Wall Section   5/21/2008    
A4.2
  Wall Section — ASI #2   11/11/2008   Delta 2
A4.3
  Wall Section   5/21/2008    
A4.4
  Wall Section   5/21/2008    
A4.5
  Wall Section   5/21/2008    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              ARCHITECTURAL CONTINUATION

A4.6
  Wall Section   5/21/2008    
A4.7
  Wall Section   5/21/2008    
A5.1
  Room Finish Schedule — ASI #2   11/11/2008   Delta 3
A5.1A
  Door Hardware Schedule   5/21/2008    
A5.2
  Door Schedule   11/11/2008   Delta 2
A5.3
  Room Finish Legend — ASI #2   11/11/2008   Delta 2
A5.4
  First Floor Office Finish Plan — ASI #2   11/11/2008   Delta 2
A5.5
  Mezzanine Finish Plan — ASI #2   11/11/2008   Delta 2
A5.6
  Finish Plan @ Warehouse   5/21/2008    
A6.1
  Interior Elevations — ASI #2   11/11/2008   Delta 2
A6.2
  Interior Elevations — ASI #3   11/11/2008   Delta 3
A6.3
  Interior Elevations — ASI #4   11/11/2008   Delta 4
A6.4
  Interior Elevations   5/21/2008    
A6.5
  Interior Elevations   5/21/2008    
A6.6
  Interior Elevations — ASI #2   11/11/2008   Delta 2
A6.7
  Not Used        
A6.8
  Interior Elevations   5/21/2008    
A6.9
  Interior Elevations   5/21/2008    
A6.10
  Interior Elevations   5/21/2008    
AD.1
  Details   5/21/2008    
AD.1A
  Site Details for ADA Access   12/4/2009   Delta 4
AD.2
  Details   5/21/2008    
AD.3
  Details — ASI #1   9/15/2008   Delta 1
AD.3A
  Details — ASI #3   12/30/2008   Delta 5
AD.4
  Details   5/21/2008    
AD.5
  Details   5/21/2008    
AD.6
  Details   5/21/2008    
AD.7
  Details   5/21/2008    
AD.8
  Details   5/21/2008    
AD.9
  Details   5/21/2008    
AD.10
  Details — ASI #2   11/11/2008   Delta 2
AD.11
  Details — ASI #2   11/11/2008   Delta 2 EGRESS PLAN

T01
  Title Layout Egress Plan West Section   12/10/2008   Rev. 05
T02
  Title Layout Egress Plan Center Section Mezzanine Level   12/10/2008   Rev. 05
T03
  Title Layout Egress Plan Center Section Floor Level   12/10/2008   Rev. 05
T04
  Title Layout Egress Plan East Section   12/10/2008   Rev. 05
 
  Floor Level Restrooms / Mezzanine Level Restrooms   12/10/2008     STRUCTURAL

S1
  Foundation Plan — ASI #4   1/28/2009   (Delta 6)
S2
  Foundation Plan — ASI #4   1/28/2009   (Delta 6)
S3
  Foundation Plan — ASI #4   1/28/2009   (Delta 6)
S4
  Partial Enlarged Foundation Plan — ASI #4   1/28/2009   (Delta 6)
S5
  Partial Enlarged Foundation Plan   7/25/2008    
S6
  Partial Enlarged Foundation Plan   7/25/2008    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              STRUCTURAL CONTINUATION

S7
  Partial Enlarged Foundation Plan — ASI #2   11/11/2008   Delta 2
S8
  Mezzanine Floor Framing Plan — ASI #2   11/11/2008   Delta 3
S9
  Partial Roof Framing Plan — ASI #4   1/28/2009   Delta 6
S10
  Partial Roof Framing Plan — ASI #4   1/28/2009   Delta 6
S11
  Partial Roof Framing Plan — ASI #4   1/28/2009   Delta 6
S12
  Roof Information   7/25/2008    
S13
  Partial Enlarged Roof Framing Plan — ASI #4   1 /28/2009   Delta 6
S14
  Partial Enlarged Roof Framing Plan — ASI #1   9/15/2008   Delta 1
S15
  Partial Enlarged Roof Framing Plan — ASI #4   1/28/2009   Delta 6
S15A
  Curtain Wall Framing Plan   7/25/2008    
S16
  Partial Enlarged Roof Framing Plan — ASI #2   11/11/2008   Delta 2
S17
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S18
  Panel Elevation — ASI #1   9/16/2008   Delta 1
S19
  Panel Elevation — ASI #1   9/17/2008   Delta 1
S20
  Panel Elevation — ASI #2   11/11/2008   Delta 3
S21
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S22
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S23
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S24
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S25
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S26
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S27
  Panel Elevation — ASI #2   11/11/2008   Delta 2
S28
  Panel Elevation — ASI #2   11/11/2008   Delta 2
S29
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S30
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S31
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S32
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S33
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S34
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S35
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S36
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S37
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S38
  Panel Elevation — ASI #1   9/15/2008   Delta 1
S39
  Panel Elevation   7/25/2008    
S40
  Panel Elevation — ASI #2   11/11/2008   Delta 2
S41
  Panel Elevation — ASI #2   11/11/2008   Delta 2
SD1
  General Notes   7/25/2008    
SD1A
  Special Inspections   7/25/2008    
SD2
  Construction Details — ASI #2   11/11/2008   Delta 2
SD3
  Construction Details   7/25/2008    
SD4
  Construction Details   7/25/2008    
SD5
  Construction Details — ASI #1   9/15/2008   Delta 1
SD6
  Construction Details   7/25/2008    
SD7
  Construction Details — ASI #2   11/11/2008   Detail 2
SD8
  Construction Details — ASI #4   1 /28/2009   Detail 6

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              STRUCTURAL CONTINUATION

SD9
  Construction Details   7/25/2008    
SD10
  Construction Details — ASI #1   9/15/2008   Delta 1
SD11
  Construction Details — ASI #1   9/15/2008   Delta 1
SD12
  Construction Details — ASI #2   11/11/2008   Detail 2
SD13
  Construction Details — ASI #2   11/11/2008   Detail 2
SD14
  Construction Details — ASI #2   11/11/2008   Detail 2
SD15
  Construction Details — ASI #1   9/15/2008   Delta 1
SD16
  Construction Details — ASI #1   9/15/2008   Delta 1
SD17
  Construction Details — ASI #2   11/11/2008   Detail 2
SD18
  Construction Details — ASI #2   11/11/2008   Detail 2
SD19
  Construction Details   7/25/2008    
SD20
  Construction Details — ASI #1   9/15/2008   Delta 1
SD21
  Construction Details   7/25/2008    
SD22
  Construction Details — ASI #1   9/15/2008   Delta 1
SD23
  Construction Details — ASI #2   11/11/2008   Delta 2
SD24
  Construction Details — ASI #3   12/30/2008   Delta 5
SPH1
  Construction Details   7/25/2008    
SPH2
  Construction Details   7/25/2008    
SPH3
  General Notes   7/25/2008     MECHANICAL

M-0.0
  Title Sheet   11/14/2008    
M-0.1
  Title 24   11/14/2008    
M-1
  Schedules & Notes   11/14/2008   Delta 2
M-1.1
  Schedules — ASI #4   1/21/2009   Delta 6
M-2
  Partial Roof Plan   11/14/2008   Delta 2
M-3
  Partial Roof Plan   11/14/2008   Delta 2
M-4
  Partial Floor Plan — ASI #4   1/21/2009   Delta 6
M-5
  Mezzanine Floor Plan — ASI #2   11/13/2008   Delta 3
M-6
  Partial Floor Plan — ASI #4   1/21/2009   Delta 6
M-7
  Partial Roof Plan   11/14/2008   Delta 2
M-8
  Partial Roof Plan -ASI #4   1/21/2009   Delta 6
M-9
  Details   11/14/2008   Delta 2
M-10
  Controls — ASI #4   1/21/2009   Delta 6 PLUMBING

P-1
  Specifications & Calculations — ASI #4   1/28/2009   Delta 6
P-2
  Overall Site Plan ASI #4   1/28/2009   Delta 6
P-2.1
  Partial Site Plan — ASI #4   1/28/2009   Delta 6
P-2.2
  Partial Site Plan — ASI #4   1/28/2009   Delta 6
P-3
  Partial Floor, Roof Plan — ASI #4   1/28/2009   Delta 6
P-4
  Partial Floor, Roof Plan — ASI #4   1/28/2009   Delta 6
P-5
  Partial Floor, Roof Plan   11/14/2008   Delta 2
P-6
  Restroom Details ASI #4   1/28/2009   Delta 6
P-7
  Restroom Details   11/11/2008   Delta 2
P-8
  Restroom Details   11/11/2008   Delta 2
P-9
  Restroom Details   11/11/2008   Delta 2

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              PLUMBING CONTINUATION

P-10
  Restroom Details   11/11/2008   Delta 2
P-11
  Restroom Details   11/11/2008   Delta 2
P-12
  Restroom Details   11/11/2008   Delta 2
P-13
  Restroom Details   11/11/2008   Delta 2
P-14
  Restroom Details   11/11/2008   Delta 2
P-15
  Waste & Vent Isometrics   11/11/208   Delta 2
P-16
  Hot & Cold Water Isometrics   11/11/208   Delta 2
P-17
  Plumbing Details — ASI #4   1/28/2009   Delta 6 ELECTRICAL

EO.1
  Specifications, Symbols & Abbreviations   11/14/2008    
EO.2
  Outdoor Title 24 — ASI #4   1/28/2009   Delta 6
EO.3
  Indoor Title 24 — ASI #4   1/28/2009   Delta 6
E1.1A
  Partial Site Electrical Plan — ASI #4   1/28/2009   Delta 6
E1.1B
  Partial Site Electrical Plan — ASI #4   1/28/2009   Delta 6
E1.2A
  Partial Site Lighting Plan   11/14/2008    
E1.2B
  Partial Site Lighting Plan   11/14/2008    
E1.2C
  Partial Site Photometric Plan   11/14/2008    
E1.2D
  Partial Site Photometric Plan   11/14/2008    
E2.1
  Single Line Diagram — ASI #2   11/11/2008   Delta 2
E2.2
  Single Line Diagram — ASI #4   1/28/2009   Delta 6
E2.3
  Single Line Diagram — ASI #4   1/28/2009   Delta 6
E2.4
  Single Line Diagram — ASI #2   11/11/2008   Delta 2
E2.5
  Single Line Diagram — ASI #4   1/28/2009   Delta 6
E2.6
  Single Line Diagram — ASI #2   11/11/2008   Delta 2
E2.7
  Single Line Diagram — ASI #4   1/28/2009   Delta 6
E3.1
  Warehouse Electrical Plan — ASI #4   1/28/2009   Delta 6
E3.2
  Warehouse Underground Conduit Plan   11/14/2008    
E3.3
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E3.4
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E3.5
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E3.6
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E3.7
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E3.8
  Partial Warehouse Lighting Plan — ASI #2   11/11/2008   Delta 2
E4
  Warehouse Electrical Roof Plan   11/14/2008    
E5.1
  Enlarged Main Office Ground Floor Lighting Plan — ASI #4   1/28/2009   Delta 6
E5.2
  Enlarged Main Office Second Floor Lighting Plan — ASI #2   11/11/2008   Delta
2
E5.3
  Enlarged Warehouse Office Lighting Plan — ASI #4   1/28/2009   Delta 6
E6.1
  Enlarged Main Office Ground Floor Plan — ASI #2   11/11/2008   Delta 2
E6.2
  Enlarged Main Office Second Floor Plan — ASI #2   11/11/2008   Delta 2
E6.3
  Enlarged Main Office Roof Plan — ASI #2   11/11/2008   Delta 2
E6.4
  Enlarged Warehouse Office Power Plan — ASI #4   1/28/2009   Delta 6
E6.5
  Enlarged Dock Door Power Plans — ASI #2   11/11/2008   Delta 2
E7
  Details — ASI #2   11/11/2008   Delta 2
E8.1
  Wiring Diagram — ASI #2   11/11/2008   Delta 2
E8.2
  Wiring Diagram & Fixture Schedule — ASI #2   11/11/2008   Delta 2

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              ELECTRICAL CONTINUED

E8.3
  Wiring Diagrams — ASI #2   11/11/2008   Delta 2
E8.4
  Wiring Diagrams — ASI #2   11/11/2008   Delta 2
E9
  Schedules — ASI #4   1/28/2009   Delta 6
E10
  Schedules — ASI #4   1/28/2009   Delta 6
E11
  Schedules — ASI #4   1/28/2009   Delta 6
E12
  Schedules — ASI #4   1/28/2009   Delta 6
E13
  Schedules — ASI #4   1/28/2009   Delta 6
E14
  Schedules — ASI #4   1/28/2009   Delta 6
EFP1
  Fire Pump House Plan   11/14/2008     FIRE PROTECTION PARCEL 1 / SKECHERS

HFCP
  Cover Page        
FP 1
  Underground Fire Master Plan   7/29/2008    
FP 2
  Enlarged Underground Fire Piping Part I   7/29/2008    
FP 3
  Enlarged Underground Fire Piping Part II   7/29/2008    
FP 4
  Underground Fire Notes / Details   7/29/2008    
FP 5
  Diesel Fire Pump Plans & Details   7/29/2008    
FP 6
  Overhead Master Plan Area “A” (reference only)   7/29/2008    
FP 7
  Overhead Master Plan Area “B” (reference only)   7/29/2008    
FP 8
  Overhead Master Plan Area “C” (reference only)   7/29/2008    
FP 9
  System 1 — 4 Overhead Piping Plan   2/12/2009    
FP 10
  System 5 — 9 Overhead Piping Plan   2/12/2009    
FP 11
  System 10 — 14 Overhead Piping Plan   2/12/2009    
FP 12
  System 15 — 19 Overhead Piping Plan   2/12/2009    
FP 13
  System 20 — 24 Overhead Piping Plan   2/12/2009    
FP 14
  System 25 — 29 Overhead Piping Plan   2/12/2009    
FP 15
  System 30 — 34 Overhead Piping Plan   2/12/2009    
FP 16
  System 35 — 39 Overhead Piping Plan   2/12/2009    
FP 17
  System 40 — 44 Overhead Piping Plan   2/12/2009    
FP 18
  System 45 — 48 Overhead Piping Plan   2/12/2009    
FP 19
  Building Section & Maximum Storage Heights   2/12/2009    
FP 20
  Overhead Sprinkler Layout Notes   2/12/2009    
FP 21
  1st Floor Room Coverage Plan   2/12/2009    
FP 22
  Mezzanine Piping Plan & Details   2/12/2009    
FP 23
  2 Second Floor Room Coverage Plan   2/12/2009    
FP 24
  2 Second Floor Piping Enlarged   2/12/2009    
FP 25
  Warehouse Office Room Coverage Plans & Piping Enlargements   2/12/2009    
SR-60 CONSTRUCTION STAGING PLAN

SC 1
  Stage Construction   4/9/2010    
TH 01
  Traffic Handling / Construction area Sign Plan   4/9/2010    
TH 02
  Traffic Handling / Construction area Sign Plan   4/9/2010    
TH 03
  Traffic Handling / Construction area Sign Plan   4/9/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              REDLANDS BLVD. TRAFFIC CONTROL PLAN

TCP 1
  Traffic Control Plan — Title Sheet   2/18/2009    
TCP 2
  Traffic Control Plan — Phase I & II   2/18/2009    
TCP 3
  Traffic Control Plan — Phase I   2/18/2009    
TCP 4
  Traffic Control Plan — Phase II   2/18/2009    
TCP 5
  Traffic Control Plan — Phase I   2/18/2009    
TCP 6
  Traffic Control Plan — Phase II   2/18/2009     ROUGH GRADING

RGP 1
  Rough Grading Plan — Title Sheet   4/9/2010    
RGP 2
  Rough Grading Plan — Detail Sheet   4/9/2010    
RGP 3
  Rough Grading Plan — Detail Sheet   4/9/2010    
RGP 4
  Rough Grading Plan — Detail Sheet   4/9/2010    
RGP 5
  Rough Grading Plan — Storm Drain Profiles   4/9/2010    
RGP 6
  Rough Grading Plan   4/9/2010    
RGP 7
  Rough Grading Plan   4/9/2010    
RGP 8
  Rough Grading Plan   4/9/2010    
RGP 9
  Rough Grading Plan   4/9/2010    
RGP 10
  Rough Grading Plan   4/9/2010    
RGP 11
  Rough Grading Plan   4/9/2010    
RGP 12
  Rough Grading Plan   4/9/2010    
RGP 13
  Rough Grading Plan   4/9/2010    
RGP 14
  Rough Grading Plan   4/9/2010    
RGP 15
  Rough Grading Plan — Erosion Control   4/9/2010    
RGP 16
  Rough Grading Plan — Erosion Control   4/9/2010    
RGP 17
  Rough Grading Plan — Noise Reduction Compliance Plan   4/9/2010    
RGP 18
  Rough Grading Plan — Conditions of Approval   4/9/2010    
RGP 19
  Rough Grading Plan — Conditions of Approval   4/9/2010     PRECISE GRADING

PG 1
  Precise Grading — Title Sheet   4/12/2010    
PG 2
  Precise Grading — Detail Sheet   4/12/2010    
PG 3
  Precise Grading — Detail Sheet   4/12/2010    
PG 4
  Precise Grading Plan   4/12/2010    
PG 5
  Precise Grading Plan   4/12/2010    
PG 6
  Precise Grading Plan   4/12/2010    
PG 7
  Precise Grading Plan   4/12/2010    
PG 8
  Precise Grading Plan   4/12/2010    
PG 9
  Precise Grading Plan   4/12/2010    
PG 10
  Precise Grading Plan   4/12/2010    
PG 11
  Precise Grading Plan   4/12/2010    
PG 12
  Precise Grading Plan   4/12/2010    
PG 13
  Precise Grading Plan   4/12/2010    
PG 14
  Precise Grading Plan   4/12/2010    
PG 15
  Precise Grading Plan   4/12/2010    
PG 16
  Precise Grading Plan   4/12/2010    
PG 17
  Erosion Control Plan   4/12/2010    
PG 18
  Erosion Control Plan   4/12/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              PRECISE GRADING CONTINUED

PG 19
  Erosion Control Plan   4/12/2010    
PG 20
  Erosion Control Plan   4/12/2010    
PG 21
  Erosion Control Plan   4/12/2010    
PG 22
  Erosion Control Plan   4/12/2010    
PG 23
  Conditions of Approval   4/12/2010    
PG 24
  Conditions of Approval   4/12/2010     ENCROACHMENT PERMIT PLAN — ROUGH
GRADING

EPP 1
  Encroachment Permit Plan — Title Sheet   4/9/2010    
EPP 2
  Encroachment Permit Plan — Rough Grading Sheet   4/9/2010    
EPP 3
  Encroachment Permit Plan — Rough Grading Sheet   4/9/2010    
EPP 4
  Encroachment Permit Plan — Rough Grading Sheet   4/9/2010    
EPP 5
  Encroachment Permit Plan — Rough Grading Sheet   4/9/2010     ROUGH GRADING —
REDLANDS SEWER

RGP 1
  Rough grading Plan — Redlands Sewer — Title Sheet   4/9/2010    
RGP 2
  Rough grading Plan — Redlands Sewer — Drainage   4/9/2010    
RGP 3
  Rough grading Plan — Redlands Sewer — Drainage   4/9/2010    
RGP 4
  Rough grading Plan — Redlands Sewer — Drainage   4/9/2010    
RGP 5
  Rough grading Plan — Redlands Sewer — Erosion Control   4/9/2010    
RGP 6
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 7
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 8
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 9
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 10
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 11
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 12
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
RGP 13
  Rough grading Plan — Redlands Sewer — Condtions of Aproval   4/9/2010    
CALTRANS EROSION CONTROL PLAN

EC 5
  EROSION CONTROL WPCD   2/18/2009     TEMPORARY STORM DRAIN SYSTEM PHASE 1

TDD 1
  Phase 1 Temporary Drainage Ditch   2/18/2009     GRADING CROSS SECTIONS

GCS 1
  Grading Cross Sections   2/18/2009    
GCS 2
  Grading Cross Sections   2/18/2009     SITE FIRE ACCESS PLAN

FPS 1
  Site Fire Access Plan (During Construction)   7/29/2008    
FPS 2
  Site Fire Access Plan (Job Completion)   7/29/2008     PARCEL 1 WALL & FENCE —
TILT-UP WALL

LCS-0
  HFCP — Parcel 1 — Wall & Fence — Cover Sheet   3/30/2010    
LR-01
  HFCP — Parcel 1 — Wall & Fence — Reference Plan   3/30/2010    
LW-01
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-02
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-03
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-04
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-05
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-06
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    
LW-07
  HFCP — Parcel 1 — Wall & Fence — Plan   3/30/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              PARCEL 1 WALL & FENCE — TILT-UP WALL CONTINUED

LW-08
  HFCP — Parcel 1 - Wall & Fence — Plan   3/30/2010    
LW-09
  HFCP — Parcel 1 - Wall & Fence — Plan   3/30/2010    
LW-10
  HFCP — Parcel 1 - Wall & Fence — Plan   3/30/2010    
LW-11
  HFCP — Parcel 1 - Wall & Fence — Plan   3/30/2010    
LW-12
  HFCP — Parcel 1 - Wall & Fence — Plan   3/30/2010    
LWD-01
  HFCP — Parcel 1 - Wall & Fence — Construction Notes   3/30/2010    
LWD-02
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-03
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-04
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-05
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-06
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-07
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-08
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-09
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-10
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-11
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-12
  HFCP — Parcel 1 - Wall & Fence — Tilt-Up Wall Elevations   3/30/2010    
LWD-13
  HFCP — Parcel 1 - Wall & Fence — Construction Details   2/18/2009    
LWD-14
  HFCP — Parcel 1 - Wall & Fence — Construction Details   3/30/2010    
LWD-15
  HFCP — Parcel 1 - Wall & Fence — Construction Details   3/30/2010    
LWD-16
  HFCP — Parcel 1 - Wall & Fence — Construction Details   3/30/2010    
LWD-17
  HFCP — Parcel 1 - Wall & Fence — Construction Details   3/30/2010    
LWD-18
  HFCP — Parcel 1 - Wall & Fence — Construction Details   3/30/2010    
LWD-19
  HFCP — Parcel 1 - Wall & Fence — Construction Details   3/30/2010    
LWD-20
  HFCP — Parcel 1 - Wall & Fence — Construction Details   3/30/2010    
LWN-01
  HFCP — Parcel 1 - Wall & Fence — Construction Specifications   3/30/2010    
LINE “F” STORM DRAIN SYSTEM

SHT 1
  Moreno MDP Line — F — Title Sheet   4/9/2010    
SHT 2
  Moreno MDP Line — F — Notes & Details   4/9/2010    
SHT 3
  Moreno MDP Line — F — Station 95+20 to 97+00   4/9/2010    
SHT 4
  Moreno MDP Line — F — Station 97+-00 to 103+00   4/9/2010    
SHT 5
  Moreno MDP Line — F — Station 103+00 to 110+00   4/9/2010    
SHT 6
  Moreno MDP Line — F — Station 110+00 to 118+05   4/9/2010    
SHT 7
  Moreno MDP Line — F — Station 118+05 to 122+56.73   4/9/2010    
SHT 8
  Moreno MDP Line — F — Station 122+56.73 to 124+42.37   4/9/2010    
SHT 9
  Moreno MDP Line — F — Lat F-2 10+00 to 11+49.18   4/9/2010    
SHT 10
  Moreno MDP Line — F — Lat F-2-A 10+00 to 11+41.56   4/9/2010    
SHT 11
  Moreno MDP Line — F — Lat D-5 10+00 to 11+52.91   4/9/2010    
SHT 12
  Moreno MDP Line — F — Lat D-6 10+00 to 14+68.98   4/9/2010    
SHT 13
  Moreno MDP Line — F — Lat F-8 0+25.13 to 8+00   4/9/2010    
SHT 14
  Moreno MDP Line — F — Lat F-8 8+00 to 16+00   4/9/2010    
SHT 15
  Moreno MDP Line — F — Lat F-8 16+00 to 24+00   4/9/2010    
SHT 16
  Moreno MDP Line — F — Lat F-8 24+00 to 31+50   4/9/2010    
SHT 17
  Moreno MDP Line — F — Lat F-8 10+00 to 12+00.25   4/9/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

             
 
  LINE “F” STORM DRAIN SYSTEM CONTINUED   4/9/2010    
SHT 18
  Moreno MDP Line — F — Lat F-9 11+02.55 to 18+00   4/9/2010    
SHT 19
  Moreno MDP Line — F — Lat F-9 18+00 to 25+65.60   4/9/2010    
SHT 20
  Moreno MDP Line — F — Profiles   4/9/2010    
SHT 21
  Moreno MDP Line — F — Profiles   4/9/2010    
SHT 22
  Moreno MDP Line — F — Profiles   4/9/2010    
SHT 23
  Moreno MDP Line — F — Outlet, Access Raod & Basin   4/9/2010    
SHT 24
  Moreno MDP Line — F — General Notes & typ Details   4/9/2010    
SHT 25
  Moreno MDP Line — F — Typ Details   4/9/2010    
SHT 26
  Moreno MDP Line — F — Lateral & Sections   4/9/2010    
SHT 27
  Moreno MDP Line — F — Lateral   4/9/2010    
SHT 28
  Moreno MDP Line — F Access Opening Sections & typ Details   4/9/2010    
SHT 29
  Moreno MDP Line — F — typ Sections & Details   4/9/2010     REDLANDS SANITARY
SEWER

SWP 1
  Redlands Blvd Sanitary Sewer Plan — Title Sheet   4/9/2010    
SWP 2
  Redlands Blvd Sanitary Sewer Plan — Index & Legends   4/9/2010    
SWP 3
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010    
SWP 4
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010    
SWP 5
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010    
SWP 6
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010    
SWP 7
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010    
SWP 8
  Redlands Blvd Sanitary Sewer Plan & Profile   4/9/2010     EUCALYPTUS SANITARY
SEWER PLAN

SSIP 1
  Eucalyptus Avenue — Sanitary Sewer Plan — Title Sheet   4/9/2010    
SSIP 2
  Eucalyptus Avenue — Sanitary Sewer Plan — Index & Legend   4/9/2010    
SSIP 3
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   4/9/2010    
SSIP 4
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   4/9/2010    
SSIP 5
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   4/9/2010    
SSIP 6
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   4/9/2010    
SSIP 7
  Eucalyptus Avenue — Sanitary Sewer Plan — Plan Profile   4/9/2010     LOGISTIC
BUILDING SEWER AND WATER

SSIP 1
  Logistics Bldg Sewer & Water Plan — Title Sheet   4/9/2010    
SSIP 2
  Logistics Bldg Sewer & Water Plan — Notes & Quantities   4/9/2010    
SSIP 3
  Logistics Bldg Sewer & Water Plan   4/9/2010    
SSIP 4
  Logistics Bldg Sewer & Water Plan   4/9/2010    
SSIP 5
  Logistics Bldg Sewer & Water Plan   4/9/2010    
SSIP 6
  Logistics Bldg Sewer & Water Plan   4/9/2010    
SSIP 7
  Logistics Bldg Sewer & Water Plan   4/9/2010    
SSIP 8
  Logistics Bldg Sewer & Water Plan   4/9/2010     EUCALPTUS RECYCLED WATER
IMPROVEMENT PLAN

RWIP 1
  Title Sheet   4/9/2010    
RWIP 2
  Plan   4/9/2010    
RWIP 3
  Plan & Profile   4/9/2010    
RWIP 4
  Plan & Profile   4/9/2010    
RWIP 5
  Plan & Profile   4/9/2010    
RWIP 6
  Plan & Profile   4/9/2010    
RWIP 7
  Plan & Profile   4/9/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              EUCALYPTUS WATER IMPROVEMENT PLAN

DW 1
  Title Sheet   4/9/2010    
DW 2
  Index Map & Legend   4/9/2010    
DW 3
  Plan Profile   4/9/2010    
DW 4
  Plan Profile   4/9/2010    
DW 5
  Plan Profile   4/9/2010    
DW 6
  Plan Profile   4/9/2010    
DW 7
  Plan Profile   4/9/2010    
DW 8
  Line ‘A’ thru ‘D’ profile   4/9/2010     Off-Site (Sinclair) DOMESTIC WATER
IMPROVEMENT PLAN

DWIP 1
  Domestic Water Plans — title Sheet   4/9/2010    
DWIP 2
  Domestic Water Plans — Index Map & Legends   4/9/2010    
DWIP 3
  Domestic Water Plans & Profile   4/9/2010    
DWIP 4
  Domestic Water Plans & Profile   4/9/2010    
DWIP 5
  Domestic Water Plans & Profile   4/9/2010    
DWIP 6
  Domestic Water Plans & Profile   4/9/2010    
DWIP 7
  Domestic Water Plans & Profile   4/9/2010    
DWIP 8
  Domestic Water Plans & Profile   4/9/2010    
DWIP 9
  Domestic Water Plans & Profile   4/9/2010    
DWIP 10
  Domestic Water Plans & Profile   4/9/2010     REDLANDS WATER IMPROVEMENT PLAN

DWIP 1
  Title Sheet   4/9/2010    
DWIP 2
  Index Map   4/9/2010    
DWIP 3
  Plan & Profile   4/9/2010    
DWIP 4
  Plan & Profile   4/9/2010     EUCALYPTUS ELECTRICAL DISTRIBUTION PLAN

SHT 1
  Eucalyptus Avenue Utility Design — BUTSKO   3/4/2010    
SHT 2
  Eucalyptus Avenue Utility Design — BUTSKO   3/4/2010    
SHT 3
  Eucalyptus Avenue Utility Design — BUTSKO   3/4/2010    
SHT 4
  Eucalyptus Avenue Utility Design — BUTSKO   3/4/2010     REDLANDS ELECTRICAL
DISTRIBUTION PLAN

SHT 1
  Electrical Distribution Plan — BUTSKO   3/4/2010    
SHT 2
  Electrical Distribution Plan — BUTSKO   3/4/2010    
SHT 3
  Electrical Distribution Plan — BUTSKO   3/4/2010    
SHT 4
  Electrical Distribution Plan — BUTSKO   3/4/2010    
SHT 5
  Electrical Distribution Plan — BUTSKO   3/4/2010     SKECHERS ONSITE ELECTRIC

SWP 1
  TPM 35629 Onsite Utilities — Butsko   3/4/2010    
SWP 2
  TPM 35629 Onsite Utilities — Butsko   3/4/2010    
SWP 3
  TPM 35629 Onsite Utilities — Butsko   3/4/2010    
SWP 4
  TPM 35629 Onsite Utilities — Butsko   3/4/2010     EUCALYPTUS STREET
IMPROVEMENT PLAN

STIP 1
  Eucalyptus Avenue Street Improvement Plan — Title Sheet   4/9/2010    
STIP 2
  Eucalyptus Avenue Street Improvement Plan — Notes & Index Map   4/9/2010    
STIP 3
  Eucalyptus Avenue Street Improvement Plan — Details & Sections   4/9/2010    
STIP 4
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 5
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

             
 
  EUCALYPTUS STREET IMPROVEMENT PLAN CONTINUATION      
STIP 6
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 7
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 8
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 9
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 10
  Eucalyptus Avenue Street Improvement Plan   4/9/2010    
STIP 11
  Eucalyptus Avenue — Signing & Striping Title Sheet   4/9/2010    
STIP 12
  Eucalyptus Avenue — Signing & Striping Title Sheet   4/9/2010    
STIP 13
  Eucalyptus Avenue — Conditions of Aproval   4/9/2010    
STIP 14
  Eucalyptus Avenue — Conditions of Aproval   4/9/2010     SCE EXHIBIT — JACK &
BORE SCE CONDUIT

SCE-J&B
  Jack & Bore Exhibit — SE Conduit Under SR60   8/25/2009    
SCE-Pole
  Cross Section B-B (SCE Pole No. 4001945E)   8/25/2009    
SCE-Pole
  Cross Section A-A (SCE Pole No. 214347/T2964   8/25/2009     MEDIAN EXHIBIT

E-1
  Exhibit — Sections Eucalyptus Street Median   7/22/2009     TOLERANCE EXHIBIT

TE
  Tolerance Exhibit   2/18/2009     THEODORE STREET IMPROVEMENT PLAN (THEODORE
RAMP IMPROVEMENT PLANS)

STIP 1
  Theodore Street — Title Sheet   4/9/2010    
STIP 2
  Theodore Street — Notes & Index Map Typical Sections   4/9/2010    
STIP 3
  Theodore Street — Improvement Plans   4/9/2010    
STIP 4
  Theodore Street — Construction Details   4/9/2010    
STIP 5
  Theodore Street — Construction Details   4/9/2010    
STIP 6
  Theodore Street — Grading-Drainage-Utility Plan   4/9/2010    
STIP 7
  Theodore Street — W.P.C.P   4/9/2010    
STIP 8
  Theodore Street — Signing and Striping Plan   4/9/2010    
STIP 9
  Theodore Street — Traffic Handling Details   4/9/2010    
STIP 10
  Theodore Street — Traffic Handling   4/9/2010    
STIP 11
  Theodore Street — Traffic Handling   4/9/2010    
STIP 12
  Theodore Street — Traffic Handling   4/9/2010    
STIP 13
  Theodore Street — Detour Plan   4/9/2010     TRAFFIC SIGNAL INTERCONNECT

421
  Traffic Signal Interconnect Detail   1/1/2008    
EVTSI
  Emergency Vehicle & Traffic Signal Interconnect   10/22/2009     THEODORE
STREET IMPROVEMENT PLAN

STIP 1
  Theodore Street Phase 1 — Title Sheet   4/9/2010    
STIP 2
  Theodore Street Phase 1 — Construction Notes   4/9/2010    
STIP 3
  Theodore Street Phase 1 Typical Street Secitons   4/9/2010    
STIP 4
  Theodore Street Phase 1 — Plan & Profile   4/9/2010    
STIP 5
  Theodore Street Phase 1 Plan & Profile   4/9/2010    
STIP 6
  Theodore Street Phase 1 Signing and Striping   4/9/2010    
STIP 7
  Theodore Street Phase 1 Conditions of Approval   4/9/2010    
STIP 8
  Theodore Street Phase 1 — Conditions of Approval   4/9/2010    
STIP 9
  Theodore Street Phase 1 — Conditions of Approval   4/9/2010     EUCALYPTUS
STREET LANDSCAPE & IRRIGATION

SHT 1
  Eucalyptus Street — Cover Sheet   2/18/2009    
SHT 2
  Eucalyptus Street — Construction Plan   2/18/2009    

 



--------------------------------------------------------------------------------



 



Contract #: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

          EUCALYPTUS STREET LANDSCAPE & IRRIGATION CONTINUED

SHT 3
  Eucalyptus Street — Construction Plan   2/18/2009
SHT 4
  Eucalyptus Street — Construction Plan   2/18/2009
SHT 5
  Eucalyptus Street — Construction Plan   2/18/2009
SHT 6
  Eucalyptus Street — Construction Plan   2/18/2009
SHT 7
  Eucalyptus Street — Construction Plan   2/18/2009
SHT 8
  Eucalyptus Street — Construction Details   2/18/2009
SHT 9
  Eucalyptus Street — Construction Details   2/18/2009
SHT 10
  Eucalyptus Street — Construction Details   2/18/2009
SHT 11
  Eucalyptus Street — Construction Specifications   2/18/2009
SHT 12
  Eucalyptus Street — Irrigation Plan   2/18/2009
SHT 13
  Eucalyptus Street — Irrigation Plan   2/18/2009
SHT 14
  Eucalyptus Street — Irrigation Plan   2/18/2009
SHT 15
  Eucalyptus Street — Irrigation Plan   2/18/2009
SHT 16
  Eucalyptus Street — Irrigation Plan   2/18/2009
SHT 17
  Eucalyptus Street — Irrigation Plan   2/18/2009
SHT 18
  Eucalyptus Street — Irrigation Details   2/18/2009
SHT 19
  Eucalyptus Street — Irrigation Details   2/18/2009
SHT 20
  Eucalyptus Street — Irrigation Notes   2/18/2009
SHT 21
  Eucalyptus Street — Irrigation Specifications   2/18/2009
SHT 22
  Eucalyptus Street — Irrigation Specifications   2/18/2009
SHT 23
  Eucalyptus Street — Planting Plan   2/18/2009
SHT 24
  Eucalyptus Street — Planting Plan   2/18/2009
SHT 25
  Eucalyptus Street — Planting Plan   2/18/2009
SHT 26
  Eucalyptus Street — Planting Plan   2/18/2009
SHT 27
  Eucalyptus Street — Planting Plan   2/18/2009
SHT 28
  Eucalyptus Street — Planting Plan   2/18/2009
SHT 29
  Eucalyptus Street — Planting Details   2/18/2009
SHT 30
  Eucalyptus Street — Planting Details   2/18/2009
SHT 31
  Eucalyptus Street — Planting Specifications   2/18/2009
SHT 32
  Eucalyptus Street — Planting Specifications   2/18/2009 HFCP ASSOCIATION
LANDSCAPE & IRRIGATION

LCS-0
  HFCP Association — Cover Sheet   3/22/2010
LI-01
  HFCP Association — Irrigation Plan   3/22/2010
LI-02
  HFCP Association — Irrigation Plan   3/22/2010
LI-03
  HFCP Association — Irrigation Plan   3/22/2010
LI-04
  HFCP Association — Irrigation Plan   3/22/2010
LI-05
  HFCP Association — Irrigation Plan   3/22/2010
LI-06
  HFCP Association — Irrigation Plan   3/22/2010
LI-07
  HFCP Association — Irrigation Plan   3/22/2010
LI-08
  HFCP Association — Irrigation Plan   3/22/2010
LI-09
  HFCP Association — Irrigation Plan   3/22/2010
LI-10
  HFCP Association — Irrigation Plan   3/22/2010
LI-11
  HFCP Association — Irrigation Plan   3/22/2010
LI-12
  HFCP Association — Irrigation Plan   3/22/2010

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

          HFCP ASSOCIATION LANDSCAPE & IRRIGATION CONTINUED

LI-13
  HFCP Association — Irrigation Plan   3/22/2010
LI-14
  HFCP Association — Irrigation Plan   3/22/2010
LI-15
  HFCP Association — Irrigation Plan   3/22/2010 HFCP ASSOCIATION LANDSCAPE &
IRRIGATION

LI-16
  HFCP Association — Irrigation Plan   3/22/2010
LI-17
  HFCP Association — Irrigation Plan   3/22/2010
LID-1
  HFCP Association — Irrigation Details   3/22/2010
LID-2
  HFCP Association — Irrigation Details   3/22/2010
LIN-1
  HFCP Association — Irrigation Notes   3/22/2010
LIN-2
  HFCP Association — Irrigation Specifications   3/22/2010
LIN-3
  HFCP Association — Irrigation Specifications   3/22/2010
LP-01
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-02
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-03
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-04
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-05
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-06
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-07
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-08
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-09
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-10
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-11
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-12
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-13
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-14
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-15
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-16
  HFCP Association — Construction and Planting Plan   3/22/2010
LP-17
  HFCP Association — Construction and Planting Plan   3/22/2010
LPD-01
  HFCP Association — Planting Details   3/22/2010
LPD-02
  HFCP Association — Planting Details   3/22/2010
LCD-01
  HFCP Association — Construction Specification   3/22/2010
LCD-02
  HFCP Association — Construction Details   3/22/2010 PARCEL 1 LANDSCAPE &
IRRIGATION

LCS-0
  HFCP — Parcel 1 — Cover Sheet   2/18/2009
LC-01
  HFCP — Parcel 1 — Construction Plan   2/18/2009
LC-02
  HFCP — Parcel 1 — Construction Plan   2/18/2009
LC-03
  HFCP — Parcel 1 — Construction Plan   2/18/2009
LC-04
  HFCP — Parcel 1 — Construction Plan   2/18/2009
LC-05
  HFCP — Parcel 1 — Construction Plan   2/18/2009
LC-06
  HFCP — Parcel 1 — Construction Plan   2/18/2009
LC-07
  HFCP — Parcel 1 — Construction Plan   2/18/2009
LC-08
  HFCP — Parcel 1 — Construction Plan   2/18/2009
LC-09
  HFCP — Parcel 1 — Construction Plan   2/18/2009
LC-010
  HFCP — Parcel 1 — Construction Plan   2/18/2009
LC-011
  HFCP — Parcel 1 — Construction Plan Enlargements   2/18/2009

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              PARCEL 1 LANDSCAPE & IRRIGATION CONTINUATION

LCD-01
  HFCP - Parcel 1 - Construction Notes   2/18/2009    
LCD-02
  HFCP - Parcel 1 - Construction Details   2/18/2009    
LCD-03
  HFCP - Parcel 1 - Construction Details   2/18/2009    
LCD-04
  HFCP - Parcel 1 - Construction Details   2/18/2009    
LCD-05
  HFCP - Parcel 1 - Construction Details   2/18/2009    
LCD-06
  HFCP - Parcel 1 - Construction Details   2/18/2009    
LCN-01
  HFCP - Parcel 1 - Construction Specifications   2/18/2009    
LI-01
  HFCP - Parcel 1 - Irrigation Plan   2/18/2009    
LI-02
  HFCP - Parcel 1 - Irrigation Plan   2/18/2009    
LI-03
  HFCP - Parcel 1 - Irrigation Plan   2/18/2009    
LI-04
  HFCP - Parcel 1 - Irrigation Plan   2/18/2009    
LI-05
  HFCP - Parcel 1 - Irrigation Plan   2/18/2009    
LI-06
  HFCP - Parcel 1 - Irrigation Plan   2/18/2009    
LI-07
  HFCP - Parcel 1 - Irrigation Plan   2/18/2009    
LI-08
  HFCP - Parcel 1 - Irrigation Plan   2/18/2009    
LI-09
  HFCP - Parcel 1 - Irrigation Plan   2/18/2009    
LI-10
  HFCP - Parcel 1 - Irrigation Plan   2/18/2009    
LID-1
  HFCP - Parcel 1 - Irrigation Details   2/18/2009    
LID-2
  HFCP - Parcel 1 - Irrigation Details   2/18/2009    
LIN-01
  HFCP - Parcel 1 - Irrigation Notes   2/18/2009    
LIN-02
  HFCP - Parcel 1 - Irrigation Notes   2/18/2009    
LIN-03
  HFCP - Parcel 1 - Irrigation Notes   2/18/2009    
LP-01
  HFCP - Parcel 1 - Planting Plan   2/18/2009    
LP-02
  HFCP - Parcel 1 - Planting Plan   2/18/2009    
LP-03
  HFCP - Parcel 1 - Planting Plan   2/18/2009    
LP-04
  HFCP - Parcel 1 - Planting Plan   2/18/2009    
LP-05
  HFCP - Parcel 1 - Planting Plan   2/18/2009    
LP-06
  HFCP - Parcel 1 - Planting Plan   2/18/2009    
LP-07
  HFCP - Parcel 1 - Planting Plan   2/18/2009    
LP-08
  HFCP - Parcel 1 - Planting Plan   2/18/2009    
LP-09
  HFCP - Parcel 1 - Planting Plan   2/18/2009    
LP-10
  HFCP - Parcel 1 - Planting Plan   2/18/2009    
LPD-01
  HFCP - Parcel 1 - Planting Details   2/18/2009    
LPD-02
  HFCP - Parcel 1 - Planting Details   2/18/2009    
LPN-01
  HFCP - Parcel 1 - Planting Notes   2/18/2009     WEI WEST WAREHOUSE EQUIPMENT,
INC.

SA00
  Structure Layout VAS Platform Overall Plan View   12/10/2008   Rev. 05
SA01
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA02
  Structure Layout   12/10/2008   Rev. 05
SA03
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA04
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA05
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA06
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA07
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

              WEI WEST WAREHOUSE EQUIPMENT, INC. CONTINUTED

SA08
  Structure Layout VAS Platform Enlarged Foundation Plan   12/10/2008   Rev. 05
SA09
  Structure Layout VAS Platform Footing Details   12/10/2008   Rev. 05
SB00
  Structure Layout Shipping Platform Overall Plan View   12/10/2008   Rev. 05
SB01
  Structure Layout Shipping Platform Overall Enlarged Foundation Plan  
12/10/2008   Rev. 05
SB02
  Structure Layout Shipping Platform Overall Enlarged Foundation Plan  
12/10/2008   Rev. 05
SB03
  Structure Layout Shipping Platform Footing Detail   12/10/2008   Rev. 05
SG01
  Structure Layout Extendable Conveyor Foundation Plans   12/10/2008   Rev. 05
SG02
  Structure Layout Extendable Conveyor Foundation Plans   12/10/2008   Rev. 05
SG03
  Structure Layout Extendable Footings Foundation Plans   12/10/2008   Rev. 05
SG04
  Structure Layout Extendable Footings Foundation Plans   12/10/2008   Rev. 05
SG05
  Structure Layout Extendable Footings Foundation Plans   12/10/2008   Rev. 05
SG06
  Structure Layout Extendable Tracks Footing Cross Sections   12/10/2008   Rev.
05 HIGHLAND FAIRVIEW CORPORATE PARK — PROJECT MANUAL

Div 00
  Procurement and Contracting requirements   7/24/2008    
Div 01
  General requirements   7/24/2008    
Div 02
  Sitrework   7/24/2008    
Div 03
  Concrete   7/24/2008    
Div 04
  Masonry   7/24/2008    
Div 05
  Metals   7/24/2008    
Div 06
  Wood and Plastics   7/24/2008    
Div 07
  Thermal and Moisture Control   7/24/2008    
Div 08
  Doors and Windows   7/24/2008    
Div 09
  Finishes   7/24/2008    
Div 10
  Specialties   7/24/2008    
Div 11
  Equipment   7/24/2008    
Div 12
  Furnishings   7/24/2008    
Div 13
  Special Construction   7/24/2008    
Div 14
  Conveyor Systems   7/24/2008    
Div 15
  Mechanical   7/24/2008    
Div 16
  Electrical   7/24/2008     PRELIMINARY GEOTECHNICAL REPORT LEIGHTON & ASSOC.

1.0
  Introduction   6/15/2007    
2.0
  Geotechnical Investigation & Lab   6/15/2007    
3.0
  Summary   6/15/2007    
4.0
  Faulting & Seismicity   6/15/2007    
5.0
  Conclusions   6/15/2007    
6.0
  Preliminary Recommendations   6/15/2007    
7.0
  Geotechnical Review   6/15/2007    
8.0
  Limitations   6/15/2007    
map
  Geotechnical Map / Boring Log   6/15/2007     UPDATED PRELIMINARY GEOTECHNICAL
REPORT LEIGHTON & ASSOC.

1.0
  Introduction   4/30/2008    
2.0
  Geotechnical Investigation & Lab   4/30/2008    
3.0
  Summary   4/30/2008    
4.0
  Faulting & Seismicity   4/30/2008    

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Hhighland Fairview Corporate Park
Trade: General Contractor

          UPDATED PRELIMINARY GEOTECHNICAL REPORT LEIGHTON & ASSOC. CONTINUED

5.0
  Conclusions   4/30/2008
6.0
  Preliminary Recommendations   4/30/2008
7.0
  Geotechnical Review   4/30/2008
8.0
  Limitations   4/30/2008
map
  Geotechnical Map / Boring Log   4/30/2008 OTHER SOILS REPORTS

 
  Update Seismic Design Parameters   11/30/2007
 
  Preliminary Geotechnical Evaluation, SR-60 Widening   7/30/2008
 
  Clarifications to Soils, Highland Fairview Corporate Park   8/15/2008
 
  response to City of M.V. Review Comments & Map   11/5/2008
 
  geotechnical Recommendations for Temporary Fire Access Road   1/5/2009
 
  Clarifications #2 to Soils Report, Highland Fairview Corporate Park  
1/14/2009
 
  Response to City of M.V. Review Comments, Public Works Depart.   1/16/2009
 
  Geotechnical Review of Improvements & rough Grade for Sanitary Sewer  
1/21/2009
 
  Clarifications #3 to Soils report, Highland Fairview Corporate Park   1
/29/2009
 
  Rough Grading Anticipated Keyway Locations   1 /29/2009
 
  recommended Sub drain Locations   2/6/2009
 
  Infiltration Characteristics of onsite soils   6/23/2008
 
  Supplemental Remedial Grading Rec. Skechers VAS Platform   2/6/2009 STRUCTURAL
CALCULATIONS

 
  Structural Calculations by David Kramer   2/2/2009 TITLE 24 REPORT

 
  title 24 Report by Alan Poydock - Thermalair, Inc.   1/30/2009 CIVIL MISC.
EXHIBITS & REPORTS

 
  Drainage Bypass for Redlands Sewer Work Area   2/18/2009
 
  Grading Balance Area   2/18/2009
 
  Highland SWPPP   2/18/2009
 
  Set Back for Restricted Hours of Work   2/18/2009
 
  Existing Stockpile Locations   2/18/2009
 
  Mitigation Monitoring Program by Michael Brandman Assoc.   12/23/2008
 
  Septic Exhibit   1/7/2009

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Highland Fairview Corporate Park
Trade: General Contractor
EXHIBIT “F”
Qualifications / Changes from Plans & Specifications
General Clarifications:

  1.   Value Engineering will be ongoing in an attempt to reduce the project
cost of construction with help of the architect and owner.

  2.   A total of ten (10) rain days are included in the project schedule.    
3.   Accelerated Schedule is included.     4.   Site & Construction signage will
require owner approval; also recommendation will be made for layout and style
requirements as directed by owner.

General Conditions:

  1.   Temporary Barricades W/ Gawk screen shall be used (K-Rails).     2.  
Site construction fencing to be three (3) sides for duration of project and kept
in good order & appearance, with screening at public view locations.     3.  
Car pooling and documentation shall be administered for duration of project.    
4.   All construction access shall be from Theodore Street only.     5.   Street
sweeping must be on-going, street maintained for total duration of project,
“Must Be Clean” and street sweepers used during the construction of Corporate
Park adhere to Mitigation & Monitoring Plan; MM AQ-1 and Plot Plan COA P37..
.equipment certification under SCAQMD Rule 1186.1.     6.   Documentation of
notification to subcontractors and their workers to Rules & Regulations.     7.
  Coordination with Native American groups to monitor site grading.     8.  
Sign-In Sheet & Visitors Log must be managed at all times.     9.   Building
LEED certification target goal to be Silver Certification.     10.   Temporary
Project signage must be (prior to installation) approved by Owner.     11.  
Waste Management: The contractor will recycle and or salvage a minimum of 50%
(by weight) of non-hazardous construction and demolition debris.     12.  
Recycled Materials: The contractor will use materials with recycled content at
all opportunities with review by Owner. The sum of post-consumer recycled
content plus one-half of the pre-construction recycled content constitutes at
least 10% (cost-based) on the total value of the materials in the project.    
13.   Regional Materials: The project will use building materials of products
that have been extracted, harvested or recovered, as well as manufactured,
with-in 500 miles of the project site for a minimum of 10% (cost-based) of the
total materials value.     14.   Contractor will utilize only those paints and
coatings that comply with credit 4.2, 4.3 and 4.4 of the LEED standards.     15.
  The project will utilize a locally-sourced concrete supplier and interior
fixture providing a 40% water use savings.     16.   A temporary power and
communications line to Owner trailers is included.     17.   Survey and control
of Jack-N-Bore at SR-60 and Redlands Boulevard is included.

Fountain Entry Feature:

  1.   Entry fountain budget “Black Plaster Finish” in lieu of Pebble Tech is
accepted     2.   No coping on the Jewel Box, building to look as if it is
floating on water.     3.   Fountain final design by Fountain Contractor
(Design-Build) contract.

Grading — Rough & Precise:

  1.   Control of nuisance dust created by the work of this contract in
included. Dust control resulting from inclement weather or winds (above and
beyond AQMD standards) is excluded.     2.   Tier III / B20 Fuel equipment must
be utilized; Tier II equipment must have prior approval by Owner before use on
site.     3.   For retaining walls and any details missing, the contractor will
use the Moreno Valley Standards for the construction methods.     4.   Envirotec
II Acrylic Polymer w/ green dye to slopes is included.     5.   SWPPP changes as
of July 1, 2010 are included.     6.   Access road added at Theodore Ramp &
SR-60 for Cal-Trans access is included.     7.   Additional removal and
Engineered fill for stabilization at retention area at Cal-trans slope Pad Two
(2), is included.

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Highland Fairview Corporate Park
Trade: General Contractor
EXHIBIT “F”
Qualifications / Changes from Plans & Specifications

  8.   Access road for maintenance Line “F” is included.     9.   Staging area
changed form south of project to Parcel 4, is included.     10.   Removal of
septic tanks is included.     11.   Removal of foundations from barn removal is
included.     12.   Removal of trees stubs is included.     13.   Theodore
left-turn widening — allowance is included.     14.   Pre-Watering is included.
    15.   95% compaction under all PCC driveways and parking is included.    
16.   Over-X and pads for tenant equipment is included.     17.   Sub-drainage
systems in all basins typ. Is included.     18.   Fine grading and base on
Sinclair is included.     19.   Documentation for B20 Biodiesel is included.    
20.   Rumble plates — BMP’s at site entrance and exit is included.     21.  
Fine grade and base is included at Sinclair Street.

Landscape / Irrigation / Maintenance:

  1.   Vine Trellis fencing is included as specified.     2.   Washingtonia
Palms in lieu of Date Palms at locations (other than Main Entry) is included.  
  3.   Street and City Landscaping will carry One (1) year maintenance
agreement.     4.   Association and Corporate Park landscaping will carry a
ninety (90) day maintenance agreement.     5.   Tukor RKD 2 -in lieu of
specified controllers is included.     6.   A plant pre-purchase growing
material is included.     7.   Service laterals for irrigation not shown on
drawings are included     8.   Meter laterals, Backflow Preventers (Median 1”
meter) (Assoc. 3” meter) (CP 2” meter) are included.     9.   Irrigation buster
pumps are included as required.

Aggregate Base:

  1.   Aggregate base for fire roads to be supplied by Owner.     2.   Aggregate
base for city streets to be furnished by subcontractor.

Concrete Paving:

  1.   All On-Site Drives and Parking to be concrete per Leighton Engineering
specifications.     2.   All on-site pavers to be colored stamped concrete to be
in lieu of Pavers.     3.   Pervious concrete in median is included or Pavers
may be used to meet pervious requirement.

Asphalt Paving:

  1.   AG Base included per city standards on all city streets in lieu of Owner
supplied base.     2.   Asphalt paving to be on city streets only.     3.  
Current profile 6:12 in lieu of 6:10 is included.     4.   Slurry Sealer by
Owner for Eucalyptus Street at a later date.     5.   Street patching and slurry
at all crossing (patch & slurry), is included.     6.   Adjust all water valve
and manhole covers to finish grade is included.     7.   Theodore Ramp @ SR-60,
allowances per drawings and direction by Highland Fairview is included.

Theodore Ramp — Allowance:
Cast-In-Place Concrete Gutters:

  1.   Addition of V-Ditch is included.

Chain Link Fencing:

  1.   Added Four Thousand Four Hundred Seventy-One (4,471) lineal feet of
Cal-Trans standard chain link fence (157/lf shown on plan) is included.

Cast-In-Place Concrete Screen walls:

  1.   Site screen wall overhead panels have been removed at gate entries.

Decorative Metal Fences & Gates:

  1.   Gates, Motors, Controllers at employee parking areas is included.     2.
  Entry Gate motors and controllers are included.     3.   Gates to have Strobe
Sensors — per Moreno Valley Fire authority standards.     4.   Protection
bollards at entry gates are included.

 



--------------------------------------------------------------------------------



 



Contract#: MH00-121-226
Project: Highland Fairview Corporate Park
Trade: General Contractor
EXHIBIT “F”
Qualifications / Changes from Plans & Specifications

  5.   Fire Access gate operating system to be Opticon System per Fire Marshal’s
direction is included.

Unit Masonry Walls:

  1.   PCC concrete is lieu of masonry walls is included.     2.   Details to be
Moreno valley city standards for retaining walls.

Water Domestic:

  1.   Water assembly for water meters is included.     2.   Two (2) each
pressure reducing valve stations Redlands and Sinclair are included.     3.  
Backflow preventer devices are included.     4.   Previsions for 1” meter at
Median, 2” meter at Corporate Park and 3” meter at Association are included.

Redlands Ramp DW Loop Connector:

  1.   Scope and drawings per Highland Fairview direction is included.

Water Fire:

  1.   Temporary fire water will be required at the time of roofing materials
delivery and installation.     2.   Added fire laterals to pads 1 and 4 are
included.     3.   Fire line change from 10” to 12” is included.     4.  
Stainless Steel hardware is included.     5.   Fire protection bollards are
included.

Sanitary Sewer Systems:

  1.   Added laterals to service future pads 2, 3 and 4 are included.

Storm Drainage Systems:

  1.   Rip-Rap change in design Line “F” is included.     2.   Secondary Outlet
structure is included.     3.   Temporary transitions=al 24” HDPE pipe form
north basin is not required and not included.     4.   Off-Site storm drainage
at Redlands Blvd. is included.     5.   Added — Large trash gate and fencing is
included.

Site Underground Electrical:

  1.   Includes all conductors.     2.   Includes changes to 2,500 KVA
transformers.     3.   Includes traffic signal interconnect.     4.   Includes
power for landscape maintenance electrical powered maintenance equipment.     5.
  Underground Electrical includes High-Voltage Transformer & Secondary
Distribution is included.     6.   Underground Jack-N-Bore @ SR 60 for future
electrical service is included.

Low-Voltage Dry Utilities (Communication):

  1.   Includes all on-site and off-site cabling.     2.   Includes telephone
backbone.     3.   Low-Voltage, Dry Utilities, Communications infrastructure,
(Verizon, Time Warner, Gas trench only) are included

Street Lights & Bases:

  1.   Twenty-Six (26) Marbelite Street lights to be furnished and installed
with all underground and infrastructure.

Guard Shacks:

  1.   Guard shacks are furnished by tenant, installed by contractor.

Site Specialties:

  1.   Flag poles to be: one (1) US flag and pole, one (1) California flag and
pole and one (1) pole for Skechers USA flag.     2.   Knox Boxes locations to be
determined by Fire Marshal are included.

Paint:

  1.   Dock numbers interior and exterior located at dock doors per
architectural drawings.     2.   Interior Columns to receive “Yellow Caution
Color” to eight feet high.

Site Electrical & Generator:

  1.   Service duct and cable two (2) each are included.     2.   Gas trenching
and sanding is included.     3.   Transformer increased to Seven (7) each 2,500
KVA are included.

 



--------------------------------------------------------------------------------



 



Contract #: MH00-121-226
Project: Highland Fairview Corporate Park
Trade: General Contractor
EXHIBIT “F”
Qualifications / Changes from Plans & Specifications

  4.   Added Four (4) each conduits at Redlands – in lieu of Two (2) each for
Primary and Secondary distribution is included.

  5.   Electric Car charging stations is included.

  6.   UG electrical service from Dracaea Street west on Redlands Blvd. is
included.

  7.   Patch & Slurry Redlands Blvd. is included.

  8.   UG power under SR-60 – Two (2) 4” schedule 80 conduits in 12” casing –
Jack-N-Bore are included.

Reinforcing Steel:

  1.   Foundation reinforcement for Wynright (WEI) racking equipment is
included.

Cast-In-Place Concrete:

  1.   Foundations for WEI equipment by ICC, per Wynright (WEI) drawings &
Kramer Structural Drawings, are included.

  2.   Erecting bolts, & column grouting by Wynright.

  3.   Re-saw and joint filler for Wynright columns.

  4.   Exposed Interior Slabs finish Tolerances shall beFF55, and Tile areas may
be FF35.

  5.   Sixty-Five (65%) percent of forms liners removed.

  6.   Exposed aggregate finish (sand blasting) deleted.

  7.   Site perimeter walls to be tilt panel wall construction.

  8.   Haul off of concrete foundations spoils to off-site location for
recycling.

  9.   Polished concrete floor finish reviewed at ICC office was accepted by
Tenant

Structural steel:

  1.   Over-Wall ladders at fire wall on roof are included.

Glazing Decorative Metal railing:

  1.   To be HDI ‘Circrum’

Rough Carpentry:

  1.   Skylight curbs are not pressure treated.

Panelized Roof:

  1.   Discount taken for Ten (10) day pay discount Four Hundred Twenty-Five
(425,000.) thousand dollars.

Plastic Fabrication:

  1.   Alabaster Wall detail deleted – value One Hundred Thousand Dollars.

Bituminous Dampproofing:

  1.   Site retaining wall

  2.   Elevator Pit

  3.   On-grade tile and VCT areas.

Metal Wall. / Soffit Panels:

  1.   Aluminum composite panels by Omega – Omega-Lite panels

Thermal plastic Polyolefin roofing:

  1.   Firestone 45mil TPO w/ 20 year NDL warrantee.

Smoke Ventilating Skylights:

  1.    Bristolite 4896-SSVDL-CM-HS1-MF-OR curb mounted double 10# smoke hatch.

Vertical Joint Sealants:

  1.   Truck apron and building is included.

Multi-Leaf Vertical Lift Doors:

  1.   Northwest 24ga. #924 and 20ga at ramp doors.

Glass & glazing:

  1.   Frosted glass in lieu of Polycarbonate panels and hardware

  2.   Standard Kynar Color and finish is accepted.

  3.   Vision Glass – 1” insulated (1/4” Solar Cool Cariba 1/2” air gap 1/4”
Solarban 60 is accepted

  4.   Spandrel Glass – 1/4” Solar Cool Cariba w/ warm Gray Opacicoat is
accepted

  5.   Alternate to Polycarbonate Panel – 1/4” Clear Annealed glass with frosted
finish is accepted

Thin-Set Tile:

  1.   Crack isolation underlayment on Mezzanine level is included.

  2.   Polished concrete floors in lieu of to be determined.

       

 



--------------------------------------------------------------------------------



 



Contract #: MH00-121-226
Project: Highland Fairview Corporate Park
Trade: General Contractor
EXHIBIT “F”
Qualifications / Changes from Plans & Specifications
Acoustical Panel Ceilings:

  1.   15/16th tile in lieu of specification thickness.

Bamboo Flooring:

  1.   Includes matching base.

Carpeting Tiles / VCT:

  1.   Areas to receive polished concrete to be determined.

  2.   Rubber base to be at all polished concrete locations.

Metal Toilet Compartments & Accessories:

  1.   ASI manufactures change in lieu of Bobrick.

Emergency Key Cabinets (Knox Box):

  1.   Nine (9) in bids at this time.

Decorative Airfoil Louvers & Wire Screening:

  1.   Radius-edge custom louvers are included.

  2.   Jewel Box exterior finish – Hendricks Screen per HPA directive, (v-wire,
69v, spacing 3/8” with support rod style Fin, height 1.00)

Window Shades:

  1.   Shades on windows boxed openings tilt concrete wall cover.

  2.   Shades added at exterior office glazing

Elevator:

  1.   Otis Holeless Hydraulic 2,500# w/ level 2 cab finish.

Fire Sprinkler Systems:

  1.   FM 200 System and Pre-Action System included.

Commercial Water Closet, Urinals, Fixturers:

  1.   L-4 fixturers in lieu of L-1, L-2, and L-3

  2.   Plumbing design to be taken over to maintain the Design-Build status.

Heating, Ventilating & Air Conditioning:

  1.   Clarifiers to filters and racks in warehouse.

  2.   Mechanical design to be taken over to maintain the Design-Build status.

Electrical:

  1.   Electrical design to be taken over to maintaine the Design-Build status.

  2.   Power to parking lot light poles north parking lot for data scanners.

  3.   Connections to Balers, Shredders and Compactors (furnished by tenant).

  4.   C02 sensors for interlock.

  5.   Install tenant supplied ‘Big Ass Fans’.

  6.   Roof penetrations and power for roof top cameras.

  7.   Distribution of electrical for landscape irrigation.

  8.   Charging Station for Electric powered cars by contractor

  9.   Power, Support, Installation of tenant supplied Big Ass Fans shall be
included.

Lighting:

  1.   Lighting upgrade included.

Fire Alarm:
     1. Silent Knight Addressable Fire Alarm panel
Notes:

  1.   Included: hook-up of tenant/owner supplied equipment by plumber and
electrician.

  2.   Maintenance office area not designed, power has been incorporated in
plan.

  3.   Battery charging designed, but power has been incorporated in plan.

  4.   Design based on LEED certification.

  5.   On-Site bollards on project have been included (100%)

  6.   Electrical, Mechanical and Plumbing drawings must be taken over by
contractor and engineering to complete and sign for submittal for permitting

GENERAL EXCLUSIONS:

  1.   Permits and plan check fees, utility company charges, encroachment
permits.

  2.   Testing and Special Inspections by deputy inspector by owner.

       

 



--------------------------------------------------------------------------------



 



Contract #: MH00-121-226
Project: Highland Fairview Corporate Park
Trade: General Contractor
EXHIBIT “F”
Qualifications / Changes from Plans & Specifications

  3.   Builders risk insurance by owner.

  4.   Cost incurred to remove or relocate unknown utilities or structures
buried on site not disclosed in contract documents and site visit by General
Contractor & his Subcontractor.

  5.   Toxic waste removal.

  6.   Export or import of soil beyond project adjoining land owned by owner.

  7.   Special Insurance to the extent not set forth in Addendum A.

  8.   Site gas line meter.

  9.   Dewatering of ground water not resulting from action or inaction by
contractor.

  10.   Soils stabilization methods not shown on plan or specifications which is
not a result of action or inaction by the contractor.

  11.   Pest control.

  12.   It is to the General Contractors decision if he employees Guard service;
but this does not relieve the responsibility of the contractor to protect all
materials and work in place until the time the owner has taken full and final
acceptance of same.

  13.   Eyewash at battery storage equipment by owner, rough-in and hock-up by
contractor.

       

 



--------------------------------------------------------------------------------



 



 1 of 15
Updated: 3/18/2010
HFCP (Skechers)

EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.               Tentative Parcel Map Conditions of Approval
               
 
                       
P5
  Site Maintenance   All undeveloped portions of the site shall be maintained in
a manner that provides for the control of weeds, erosion and dust.  
Construction           GC
 
                       
P12
  Archaeo/Paleo   If potential historic, archaeological, or paleontological
resources are uncovered during excavation or construction activities at the
project site, work in the affected area will cease immediately and a qualified
person (meeting the Secretary of the Interior’s standards (36CFR61)) shall be
consulted by the applicant to evaluate the find, and as appropriate recommend
alternative measures to avoid, minimize or mitigate negative effects on the
historic, prehistoric, or paleontological resource. Determinations and
recommendations by the consultant shall be implemented as deemed appropriate by
the Community Development Director, in consultation with the State Historic
Preservation Officer (SHPO) and any and all affected Native American Tribes
before any further work commences in the affected area. (Advisory) If human
remains are discovered, work in the affected area shall cease immediately and
the County Coroner shall be notified. If it is determined that the remains are
potentially native American, the California Native American Heritage Commission
and any and all affected native American Indians tribes such as the Morongo Band
of Mission Indians or the Pechanga Band of Luiseno Indians shall be notified and
appropriate measures provided by State law shall be implemented.   Construction
          HF/GC
 
                       
P15
  Archaeology   A qualified archaeologist and or tribal monitors from any
affected Native American Indian tribes shall be present during grading to
evaluate and recommend appropriate actions for any archaeological deposits
exposed by construction activity. The monitoring archaeologist shall be
empowered to halt grading in the vicinity of an exposed archaeological deposit
until that deposit can be fully evaluated. The consultant (i.e. archaeologist)
shall consult with any and all affected Native American Indian tribes in the
area on any Treatment Plan prepared for the project.   Grading           HF/GC
 
                       
P16
  Mitigation Measures   Prior to the issuance of precise grading permits,
mitigation measures contained in the Mitigation Monitoring Program approved with
this project shall be implemented as provided therein.   Construction          
HF/GC
 
                       
B-1
  Applicable Codes   The above project shall comply with the current California
Codes (CBC, CEC, CMC and the CPC) as well as all other city ordinances. All new
projects shall provide a soils report. Plans shall be submitted to the Building
Department as a separate submittal.   Construction           HF/GC
 
                       
F2
  Fire Flows   The Fire Prevention Bureau is required to set a minimum fire flow
for the remodel or construction of all commercial buildings per CFC Appendix B
and Table B105.1. The applicant/developer shall provide documentation to show
there exists a water system capable of delivering 4000 GPM for 4 hour(s)
duration at 20-PSI residual operating pressure. The required fire flow may be
adjusted during the approval process to reflect changes in design, construction
type, or automatic fire protection measures as approved by the Fire Prevention
Bureau. Specific requirements for the project will be determined at time of
building plan submittal. (CFC 508.3, Appendix B and MVMC 8.36.100 Section D).
The 50% reduction in fire flow was granted for the use of fire sprinklers
throughout the facility. The reduction shall only apply to fire flow, hydrant
spacing shall be per the fire flow requirements listed in CFC Appendix B and C.
  Construction           HF/GC

 



--------------------------------------------------------------------------------



 



 2 of 15
Updated: 3/18/2010
HFCP (Skechers)

EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
F3
  Fire Hydrants   Industrial, Commercial, Multi-family, Apartment, Condominium,
Townhouse or Mobile Home Parks. A combination of on-site and off-site super
enhanced fire hydrants (6” x 4” x 4” x 2 1/2”) shall not be closer than 40 feet
and more than 150 feet from any portion of the building as measured along
approved emergency vehicular travel ways. The required fire flow shall be
available from any adjacent fire hydrant(s) in the system. Where new water mains
are extended along streets where hydrants are not needed for protection of
structures or similar fire problems, super or enhanced fire hydrants as
determined by the fire code official shall be provided at spacing not to exceed
500 feet of frontage for transportation hazards.   Construction           HF/GC
 
                       
LD6
  Nuisances (This condition is in both TPM and Plot Plan)   The developer shall
monitor, supervise and control all construction and construction supportive
activities, so as to prevent these activities from causing a public nuisance,
including but not limited to, insuring strict adherence to the following: a.
Removal of dirt, debris, or other construction material deposited on any public
street no later than the end of each working day. b. Observance of working hours
as stipulated on permits issued by the Public Works Department. c. The
construction site shall accommodate the parking of all motor vehicles used by
persons working at or providing deliveries to the site. d. All dust control
measures per South Coast Air Quality Management District (SCAQMD) requirements
shall be adhered to during the grading operations. Violation of any condition or
restriction or prohibition set forth in these conditions shall subject the
owner, applicant, developer or contractor(s) to remedies as noted in the City
Municipal Code 8.14.090. In addition, the City Engineer or Building Official may
suspend all construction related activities for violation of any condition,
restriction or prohibition set forth in these conditions until such time as it
has been determined that all operations and activities are in conformance with
these conditions.   Construction           GC
 
                       
LD7
  Downstream Properties (This condition is in both TPM and Plot Plan)   The
developer shall protect downstream properties from damage caused by alteration
of drainage patterns, i.e., concentration or diversion of flow. Protection shall
be provided by constructing adequate drainage facilities, including, but not
limited to, modifying existing facilities or by securing a drainage easement.  
Grading           GC
 
                       
LD19
  SWPPP (This condition is in both TPM and Plot Plan)   Prior to grading permit
issuance, the developer shall prepare a Storm Water Pollution Prevention Plan
(SWPPP) in conformance with the State’s Construction Activities Storm Water
General Permit. A copy of the the current SWPPP shall be kept at the project
site and be available for review upon request. The SWPPP shall be submitted to
the City’s Storm Water Program Manager on compact disk(s) in Microsoft Word
format. The developer is required to bring the SWPPP to the grading
pre-construction meeting.   Grading           HF/GC
 
                       
LD40
  R-O-W Permits (This condition is in both TPM and Plot Plan)   All work
performed within the City right-of-way requires a construction permit. As
determined by the City Engineer, security may be required for work within the
right-of-way. Security shall be in the form of a cash deposit or other approved
means. The City Engineer may require the execution of a public improvement
agreement as a condition of the issuance of the construction permit. All
inspection fees shall be paid prior to issuance of construction permit.  
Construction           HF/GC
 
                       
LD44
  Waste Management Plan (This condition is in both TPM and Plot Plan)   Prior to
issuance of a building permit, the developer shall submit for review and
approval, a Waste Management Plan (WMP) per City code and Land Development
Division requirements.   Building
Permit           HF/GC

 



--------------------------------------------------------------------------------



 



 3 of 15
Updated: 3/18/2010
HFCP (Skechers)

EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
LD46
  Public Improvements (This condition is in both TPM and Plot Plan)   Prior to
issuance of a certificate of occupancy or building final, the developer shall
construct all public improvements in conformance with applicable City standards,
unless otherwise approved by the City Engineer, including but not limited to the
following applicable improvements: a. Street improvements including, but not
limited to: pavement, base, curb and/or gutter, cross gutters, spandrel,
sidewalks, drive approaches, pedestrian ramps, street lights, signing, striping,
under sidewalk drains, landscaping and irrigation, medians, redwood header
boards, pavement tapers/transitions and traffic control devices as appropriate.
b. Storm drain facilities including, but not limited to: storm drain pipe, storm
drain laterals, open channels catch basins and local depressions. c. City-owned
utilities. d. Sewer and water systems including, but not limited to: sanitary
sewer, potable water and recycled water. e. Under grounding of existing and
proposed utility lines less than 115,000 volts. f. Relocation of overhead
electrical utility lines including, but not limited to: electrical, cable and
telephone.   Occupancy       HF responsible for Item  “f”   HF/GC
 
                     
 
                     
 
                       
LD47
  Utilities (This condition is in both TPM and Plot Plan)   Prior to issuance of
a certificate of occupancy or building final, all existing and new utilities
adjacent to and on-site shall be placed underground in accordance with City of
Moreno Valley ordinances.   Occupancy       No exisiting
utilites known   GC
 
                       
LD48
  Water Quality Improvements (This condition is in both TPM and Plot Plan)  
Prior to issuance of a certification of occupancy or building final, the
Developer must comply with the following: a. Any required water quality basins,
associated treatment control BMPs, and associated hardware per the approved
civil drawing must be constructed, certified and approved by the City Engineer
including, but not limited to, piping, forebay, aftbay, trash rack. b. An
Engineer’s Line and Grade Certification shall be provided to the City. c. Said
facilities shall pass a a flow test per City test procedures.   Occupancy      
    GC
 
                       
LD50
  Aggregate Slurry (This condition is in both TPM and Plot Plan)   Aggregate
slurry, per Section 203-5 of Standard Specifications for Public Works
Construction, may be required just prior to acceptance of street(s) into the
City maintained road system at the discretion of the City Engineer.   Acceptance
of Streets           HF
 
                       
LD55
  Caltrans Property (This condition is in both TPM and Plot Plan)  
Notwithstanding what is shown on the tentative parcel map and grading plan, no
grading on Caltrans property shall be permitted without an encroachment permit.
  Grading           HF/GC
 
                       
LD60
  Pavement Edge Treatment (This condition is in both TPM and Plot Plan)   Prior
to improvement plan approval, the plans shall show redwood headers, or other
pavement edge treatment as approved by the City Engineer, at all
edge-of-pavement locations in the public right-of-way. If redwood header board
is approved, the redwood header shall be installed per the City Standard, using
a nominal minimum of 2” wide by 6” deep board. This shall include, but not be
limited to, the following locations: a. Along the frontage of Parcels 1,2 and 4
of PM 35629, south side of Eucalyptus Avenue, south edge of the east bound
travel lane to be constructed in Phase 1. b. Along the frontage of Parcel 4 of
PM 35629, east side of Theodore Street, east edge of the northbound travel lane
to be constructed in Phase 2. c. Along the frontage of Parcel 3 of PM 35629,
west side of Redlands Boulevard, west edge of the southbound travel lane to be
constructed in Phase 3. d. Along the frontage of Parcel 3 of PM 35629, south
side of Eucalyptus Avenue, south edge of the eastbound travel lane to be
constructed in Phase 3. e. At proposed pavement Transitions at edge of pavement.
f. As required by the City Public Works Inspector(s).   Construction       Phase
1 only   GC
 
                       
LD62
  Caltrans Encroachment (This condition is in both TPM and Plot Plan)   Prior to
commencing any work within Caltrans right-of-way, the developer shall obtain an
encroachment permit from Caltrans. Work within Caltrans right-of-way may include
that work associated with storm drain connections to existing freeway culverts,
water line removal, water line extension from north of the freeway including
jack and bore operation, power pole relocation and/or undergrounding, and any
grading.   Construction           HF/GC

 



--------------------------------------------------------------------------------



 



 4 of 15
Updated: 3/18/2010
HFCP (Skechers)

EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
LD72
  Grading Certification (This condition is in both TPM and Plot Plan)   Prior to
issuance of a building permit, final line and grade certification shall be
provided by the licensed engineer of record stating the building pad is in
substantial conformance with the approved grading ‘plan. For Parcel 1, the
developer shall coordinate with Land Development staff to facilitate partial pad
certification in conjunction with construction sequencing as approved by the
City Engineer. The relocation and/or abandonment of existing utilities and
quitclaim of existing easements shall be coordinated with the sequencing of the
Parcel 1 development such that these do not interfere or encumber the particular
building area being developed at any given time.   Building
Permit           HF/GC
 
                       
LD77
  Caltrans Jack and Bore (This condition is in both TPM and Plot Plan)   Prior
to occupancy for the proposed building in Phase 1, the developer shall obtain an
encroachment permit from Caltrans and complete the following jack and bore
operation for the installation of a proposed water line underneath SR-60 to be
located within Sinclair Street right-of-way north of the freeway. The developer
shall apply Caltrans crossing requirements to the portion of the water line that
will lie within Parcel G of the tentative parcel map.   Occupancy          
HF/GC
 
                       
LD80
  Utilities (This condition is in both TPM and Plot Plan)   Prior to occupancy
of the proposed building in Phase 1, existing utilities shall be relocated
outside of Parcels G, 5, and 6, as identified on the tentative parcel map
(Parcels 5 and 6 to be dedicated as lettered lots on the final parcel map),
being offered for dedication for highway and road purposes.   Occupancy        
  HF/GC
 
                       
LD81
  Overhead Electrical Service (This condition is in both TPM and Plot Plan)  
Prior to occupancy of the proposed building in Phase 1, the developer shall
bring overhead electrical service to the building from the nearest source
identified by the developer to be located on the west side of Redlands Boulevard
near Dracaea Avenue. This will require the developer to bore under Redlands
Boulevard to the east side of Redlands Boulevard.   Occupancy           HF/GC
 
                       
LD83
  Infiltrometer Test (This condition is in both TPM and Plot Plan)   In
accordance with the City of Moreno Valley standards, the Double Ring
Infiltrometer field testing method per ASTM D3385 shall be utilized to perform
in-situ percolation testing in the location of proposed infiltration area
treatment control Best Management Practice (BMP) and the results included as an
amendment to the Final WQMP prior to issuance of the first occupancy.  
Occupancy           HF/GC
 
                       
LD85
  Water Quality BMPs (This condition is in both TPM and Plot Plan)   The
Applicant shall select and implement treatment control BMPs that are medium to
highly effective for treating Pollutants of Concern (POC) for the project. POC
include project pollutants associated with a 303(d) listing or a Total Maximum
Daily Load (TMDL) for receiving waters. Project pollutants of concern include:
sediment/turbidity, nutrients, organic compounds, oxygen demanding substances,
and pathogens. Exhibit C of the document, “Riverside County Water Quality
Management Plan for Urban Runoff’ dated July 24, 2006 shall be consulted for
determining the effectiveness of proposed treatment BMPs.   Construction        
  HF/GC
 
                       
LD86
  Water Quality BMPs (This condition is in both TPM and Plot Plan)   Overall,
the proposed treatment control concept is accepted as the conceptual treatment
control BMP for the proposed site. The Applicant has proposed to incorporate the
use of combined detention and infiltration basins with underdrain systems. Final
design details of these detention and infiltration systems must be provided in
the first submittal of the F-WQMP. The size of the treatment control BMP is to
be determined using the procedures set forth in Exhibit C of the Riverside
County Guidance Document. The Applicant acknowledges that more area than
currently shown on the plans may be required to treat site runoff as required by
the WQMP Guidance Document.   Construction           HF/GC

 



--------------------------------------------------------------------------------



 



 5 of 15
Updated: 3/18/2010
HFCP (Skechers)

EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
LD88
  Water Quality BMPs (This condition is in both TPM and Plot Plan)   The
Applicant shall, prior to building or grading permit closeout or the issuance of
a certificate of occupancy, demonstrate: a. That all structural BMPs have been
constructed and installed in conformance with the approved plans and
specifications; b. That all structural BMPs described in the F-WQMP have been
implemented in accordance with approved plans and specifications; c. That the
Applicant is prepared to implement all non-structural BMPs included in the
F-WQMP, conditions of approval, and building/grading permit conditions; and d.
That an adequate number of copies of the approved F-WQMP are available for the
future owners/occupants of the project.   Occupancy           HF/GC
 
                       
SD4
  Damage Repair (This condition is in both TPM and Plot Plan)   Any damage to
existing landscape easement areas due to project construction shall be
repaired/replaced by the Developer, or Developer’s successors in interest, at no
cost to the Moreno Valley Community Services District.   Construction          
GC
 
                       
SD12
  Median Improvements (This condition is in both TPM and Plot Plan)   All median
landscaping specified in the tentative map or in these Conditions of Approval
shall be constructed pursuant to the project phasing plan dated December 10,
2008.   Construction           GC
 
                       
TE1
  Signal Interconnect   Install Citywide Communication System (Traffic Signal
Interconnect) per City Standards along Eucalyptus Avenue and Theodore Street.  
Occupancy           HF/GC
 
                       
TE7
  Street Sweeping   Prior to final approval of the street improvement plans, the
developer shall submit to the City a contract between the developer and a street
sweeping company for sweeping the streets during the warranty period, for the
day shown on the posted street sweeping signage. The contract shall include a
contact person and phone number for said contact person.   SIP Approval      
Post-construction
only   HF
 
                       
TE8
  Traffic Control Plan   Prior to issuance of a construction permit,
construction traffic control plans prepared by a qualified, Registered Civil or
Traffic Engineer shall be required.   Construction           HF/GC
 
                       
TE16
  Signing and Striping   Prior to issuance of a certificate of occupancy, all
approved signing and striping shall be installed per current City Standards and
the approved plans.   Occupancy           GC
 
                       
TE17
  Intersection and Roadway Improvements   Prior to issuance of a certificate of
occupancy for Phase 1, the project applicant shall construct the
intersection/roadway improvements identified in TE11, TE12, and TE13 per the
approved plans.   Occupancy           GC
 
                       
TE19
  Driveways   Prior to the issuance of a certificate of occupancy for the
project, driveway access at the following locations will be installed as
follows: a) The easternmost driveway: full access; b) The second driveway from
the east: right-in, right-out access by means of a raised median; c) The third
driveway from the east (employee parking lot): full access; d) The second
driveway from the west: right-in, right-out by means of a raised median; e) The
westernmost driveway: full access; f) Additional driveways for Phases 2 and 3
shall be reviewed at the time of their entitlement, and conditions of approval
shall be prepared as necessary regarding access. NOTE: All truck driveways shall
have curb return radii of 50 feet.   Occupancy           GC

 



--------------------------------------------------------------------------------



 



 6 of 15
Updated: 3/18/2010
HFCP (Skechers)

EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
TE20
  Traffic Control, Signing/Striping   Prior to the acceptance of streets into
the City-maintained road system, all approved traffic control and signing and
striping shall be installed per current City Standards and the approved plans.  
Acceptance of Streets           GC
 
                       
Parks(b)
  Contractor Licenses (This condition is in both TPM and Plot Plan)   The
General Contractor shall be a State of California Class ‘A’ General Engineering
Contractor, per the Business and Professions Code Section 7056, or a combination
of State of California Class ‘C’ licenses for which the work is being performed.
Licenses must be current and in good standing, for the duration of the project.
  General           GC
 
                       
Parks(f)
  Trail Grading (This condition is in both TPM and Plot Plan)   Grading
certification and compaction tests for trails and bikeways are required, prior
to any trail or bikeway improvements being installed.   Grading           HF/GC
 
                       
Parks(m)
  Trail Staking (This condition is in both TPM and Plot Plan)   The trail and
bikeway shall be surveyed and staked by the developer. The trail shall be
inspected and approved by the Parks and Community Services Director or his/her
designee prior to the commencement of related work.   Grading           GC
 
                       
Parks(n)
  Trail Damage (This condition is in both TPM and Plot Plan)   Any damage to
bikeways, trails, or fencing during construction shall be repaired by the
developer and inspected by the Parks and Community Services Director or his/her
designee; prior to Certificate of Occupancy.   Construction           GC
 
                       
Parks(o)
  Trail Accesses (This condition is in both TPM and Plot Plan)   Concrete access
areas to trails with decomposed granite surfaces shall be rough finished
concrete (typically tine finish). The access shall extend to the main trail flat
surface.   Construction           GC
 
                       
Parks(s)
  Landscape Damage (This condition is in both TPM and Plot Plan)   Any damage to
existing landscape or hardscape areas due to project construction shall be
repaired/replaced by the developer, or developer’s successors in interest, at no
cost to the City or Community Services District.   Construction           GC
 
                       
Parks(t)
  Parks Inspections (This condition is in both TPM and Plot Plan)   All
inspections shall be requested two (2) working days in advance from the Parks
and Community Services Department at the time of rough and precise grading;
fence and gate installation; curb and drainage; flatwork; D.G. installation;
graffiti coating; and final inspection.   Construction           GC
 
                       
PD1
  Site Fencing (This condition is in both TPM and Plot Plan)   Prior to the
start of any construction, temporary security fencing shall be erected. The
fencing shall be a minimum of six (6) feet high with locking, gated access and
shall remain through the duration of construction. Security fencing is required
if there is: construction, unsecured structures, unenclosed storage of materials
and/or equipment, and/or the condition of the site constitutes a public hazard
as determined by the Public Works Department. If security fencing is required,
it shall remain in place until the project is completed or the above conditions
no longer exist.   Construction           GC
 
                       
PD2
  Project Signage (This condition is in both TPM and Plot Plan)   Prior to the
issuance of grading permits, a temporary project identification sign shall be
erected on the site in a secure and visible manner. The sign shall be
conspicuously posted at the site and remain in place until occupancy of the
project. The sign shall include the following: a. The name (if applicable) and
address of the development. b. The developer’s name, address, and a 24-hour
emergency telephone number.   Grading           HF/GC

 



--------------------------------------------------------------------------------



 



 7 of 15
Updated: 3/18/2010
HFCP (Skechers)

EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
 
  Plot Plan Conditions of Approval                    
 
                       
P11
  Drainage   Prior to the issuance of any grading permits and prior to any
physical disturbance of any natural drainage course, for any area determined to
contain riparian vegetation, the applicant shall obtain a stream bed alteration
agreement or permit, or a written waiver of the requirement for such an
agreement or permit, from both the California Department of Fish and Game and
the U.S. Army Corps of Engineers. Written verification of such a permit or
waiver shall be provided to the Community Development Department—Planning
Division and the Public Works Department—Land Development Division.   Grading  
    For GC info only.
All permits by HF.   HF/GC
 
                       
P29
  Completion of Improvements   Prior to issuance of Certificates of Occupancy or
building final, all required landscaping, buildings, lighting, parking lot
improvements including, but limited to paving and striping, and irrigation shall
be installed for the required phase.   Occupancy           GC
 
                       
P30
  Fences and Walls   Prior to the issuance of Certificates of Occupancy or
building final, all required and proposed fences and walls shall be constructed
and installed for the required phase according to the approved plans on file in
the Community Development Department—Planning Division.   Occupancy           GC
 
                       
P31
  Landscape Review   Prior to issuance of Certificate of Occupancy or building
final, all required landscaping and irrigation, including basins, shall be
reviewed by the Community Development Department — Planning Division. The
landscaping shall be installed for the required phase in accordance with the
City’s Landscape Standards the approved landscape plans, and conditions of
approval included in the grading and building sections above.   Occupancy      
    HF/GC
 
                       
P35
  Construction Lighting   MM A-1 During project construction, the construction
site manager or supervisor shall ensure that construction lighting shall be
limited to lighting within the work area and light trespass shall be avoided
through directional lighting, shielding, and other similar control measures.  
Construction           GC
 
                       
P38
  Low Emission Construction   MM AQ-2 The project applicant shall meet CARB
standards by assuring use of lowest emission construction equipment reasonably
available for use on this project. The construction fleet average shall meet or
exceed Tier II level and the applicant shall project incentives in the bidding
process in selecting constructions contractors that propose the lowest-emission
construction equipment (i.e., high pressure injectors; smaller engine sizes;
electric equipment; gasoline powered equipment with catalytic converters; and
alternatively fueled construction equipment). The applicant shall also provide
incentives in the bidding process in selecting grading and construction
contractors that propose the use of equipment using Level III diesel particulate
filters.   Construction       GC will use Level III diesel particulate filters
if available.   GC
 
                       
P39
  Equipment Maintenance   MM AQ-3 During project construction, construction
equipment shall be properly maintained in accordance with manufacturer’s
specifications; maintenance shall include proper tuning and timing of engines.
During maintenance, precautions shall be taken to ensure that fuel is not leaked
onto the ground. Equipment maintenance records and equipment design
specification data sheets shall be kept onsite during construction and subject
to inspection by the SCAQMD.   Construction           GC
 
                       
P40
  Equipment Idling   MM AQ-4 During project construction, the project applicant
shall require all contractors to turn off all construction equipment and
delivery vehicles when not in use or prohibit idling in excess of five
(5) minutes.   Construction           GC

 



--------------------------------------------------------------------------------



 



8 of 15
Updated: 3/18/2010
HFCP (Skechers)
EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
P41
  Traffic Control   MM AQ-5 Prior to issuance of a grading permit, the project
applicant shall provide a traffic control plan to the City of Moreno Valley that
will describe in detail safe detours around the project construction site with
temporary traffic control (e.g., flag person) during construction-related truck
hauling activities, as required by the City. Construction activities that affect
traffic flow on the arterial system shall be minimized by scheduling such
activities to off-peak hours. Construction truck travel shall be routed to
minimize travel on congested streets and near to sensitive receptor areas.
Construction traffic shall gain access to the project site via Theodore Street
and Eucalyptus Avenue to the greatest extent possible to minimize traffic and
dust along Redlands Boulevard. The traffic control plan is primarily intended as
a safety measure but also can minimize traffic congestion and delays that
increase idling and acceleration emissions. The traffic control plan shall be
prepared in accordance with U.S. Department of Transportation Federal Highways
Administration Rule on Work Zone Safety 23 CFR 630 Subpart J. Developing and
Implementing Traffic Management Plans for Work Zones.   Grading           HF/GC
 
                       
P43
  Carpooling   MM AQ-7A Construction Phases. Prior to the issuance of grading
permits, the developer shall provide documentation to the City of Moreno Valley
indicating that construction workers will be encouraged to carpool to the
greatest extent practical, including providing information on park and ride
programs available to workers. The project shall also provide for lunch services
onsite during construction to minimize the need for offsite vehicle trips.
Workers shall be informed in writing and a letter placed on file at the City of
Moreno Valley documenting the efforts to encourage carpooling.   Grading        
  GC
 
                       
P45
  Electric Hook-ups   MM AQ-8 During project construction, onsite electrical
hook-ups shall be provided for electric construction tools including saws,
drills and compressors, to minimize the need for diesel powered electric
generators.   Construction           GC
 
                       
P46
  Rumble Strips   MM AQ-9 During project construction, rumble or bumper strips
or similar best management practices shall be provided where vehicles enter and
exit the construction site onto paved roads, or wash off trucks or any equipment
leaving the site with each trip.   Construction           GC
 
                       
P47
  Offsite Construction Hours   MM AQ-10 Offsite construction improvements shall
be limited to an 8-hour day during daylight hours.   Construction           GC
 
                       
P55
  Food Service   MM AQ-18. Food services shall be provided onsite.  
Construction           GC
 
                       
P64
  Archaeology   MM CR-2. Project-related archaeological monitoring shall include
the following constraints: 1) All construction-related earthmoving shall be
monitored to a depth of ten (10) feet below grade by the Project Archaeologist
or his/her designated representative; 2) Once 50 percent of the earth to be
moved has been examined by the Project Archaeologist, the Project Archaeologist
may, at his or her discretion, terminate monitoring if and only if no buried
cultural resources have been detected; 3) If buried cultural resources are
detected during monitoring, monitoring must continue until 100 percent of virgin
earth within the study area has been disturbed and inspected by the Project
Archaeologist or his/her designated representative; 4) Grading shall cease in
the area of a cultural artifact or potential cultural artifact as delineated by
the Project Archaeologist or his/her designated representative. Grading should
continue in other areas of the site while particular find are investigated; and
5) If cultural artifacts are uncovered during grading, they shall be examined by
a professional archaeologist subject to MM CR-3, and decisions shall be made as
to mitigation, treatment and/or disposition in consultation with the culturally
affiliated Tribe(s), as determined by the City. A mitigation-monitoring report
must accompany the artifacts.   Grading           HF/GC

 



--------------------------------------------------------------------------------



 



9 of 15
Updated: 3/18/2010
HFCP (Skechers)
EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
P65
  Cultural Resources   MM CR-3. Should buried prehistoric cultural resources be
encountered during monitoring, the resources shall be evaluated for significance
in consultation with the culturally affiliated Tribe(s), as determined by the
City, following CEQA Guidelines prior to continuance of grading in the area.  
Grading           HF/GC
 
                       
P67
  Paleontology   MM CR-5. (GP) Prior to the issuance of a grading permit, a
City-approved Project Paleontologist shall be retained to initiate and supervise
paleontological mitigation-monitoring in all areas of the project, subject to
certain constraints found below:   Grading           HF/GC
 
      1) Once excavations reach ten (10) feet in depth, monitoring of excavation
in areas identified as likely to contain paleontological resources by a
qualified paleontological monitor or his/her representative must take place; 2)
Paleontological monitors shall be equipped to salvage fossils as they are
unearthed to avoid construction delays and to remove samples of sediments that
are likely to contain the remains of small fossil invertebrates and vertebrates;
3) Monitors shall be empowered to temporarily halt or divert equipment to allow
removal of abundant or large specimens, and 4) Monitoring may be reduced if the
potentially fossiliferous units described herein are not present, or, if
present, are determined upon exposure and examination by qualified
paleontological personnel to have low potential to contain fossil resources.    
           
 
                       
P68
  Discovery of Remains   MM CR-6. Although considered unlikely, there is always
the possibility that ground-disturbing activities may uncover previously unknown
human remains. Should this occur, Section 7050.5 of the California Health and
Safety Code applies, and the following procedures shall be followed. In the
event of an accidental discovery or recognition of any human remains, California
Health & Safety Code 7050.5 and California Public Resource Code (PRC) Section
5097.98 must be followed. In this instance, once project-related earthmoving
begins and if there is accidental discovery or recognition of any human remains,
the following steps shall be taken: There shall be no further excavation or
disturbance of the site or any nearby area reasonably suspected to overlie
adjacent human remains until a determination as to disposition and treatment is
made.   Grading           HF/GC  
 
      The Riverside County Coroner shall be contacted to determine if the
remains are Native American and if an investigation of the cause of death is
required. If the coroner determines the remains to be Native American, the
coroner shall contact the NAHC within 24 hours to allow the NAHC to identify the
person or persons it believes to be the “most likely descendant” (MLD) of the
deceased Native American. The MLD may make recommendations and enter into
consultation with the landowner, for means of treating or disposing of, with
appropriate dignity, the human remains and any associated grave goods as
provided in PRC Section 5097.98.                
 
                       
P69
  Engineering Geologist   The project will be subject to the City’s Grading
Ordinance and all applicable California Building Codes. MM GEO-1. During
excavation and grading activities a qualified engineering geologist shall
observe the in-grading excavation to confirm the absence of any fault features
within the building site. If any currently unknown fault features are observed,
such features shall be evaluated by the geologist and, if determined necessary,
remediation measures or other measures as appropriate shall be implemented to
address such features in accordance with applicable City and State requirements.
The geologist’s record of observations shall be summarized in a final report to
be submitted to the City at the conclusion of excavation/grading activities.  
Grading           HF/GC
 
                       
P75
  Redlands Boulevard
Restrictions   MM N-1 No construction Vehicles on Redlands Boulevard south of
Future Eucalyptus Avenue. Other than construction vehicles necessary for
identified offsite improvements within Redlands Boulevard, no construction
vehicles shall be allowed in the vicinity of any residences on Redlands
Boulevard south of exiting Fir/future Eucalyptus Avenue. The prohibition for
construction traffic shall apply to all phases of the proposed project.  
Construction           GC

 



--------------------------------------------------------------------------------



 



10 of 15
Updated: 3/18/2010
HFCP (Skechers)
EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
P76
  Nighttime Grading Restrictions   MM N-2 No nighttime grading or construction
within 1,200 Feet of Residences south of Future Eucalyptus Avenue. City grading
hours are from 7 a.m. to 8 p.m., Monday through Friday. No grading or
construction activities shall occur at night (8 p.m. to 7 a.m.) within 1,200
feet from any noise-sensitive land uses (i.e. occupied residences including yard
areas, schools, etc.) located south of SR-60 (Exhibit 5.11-6 shows the current
location of occupied residences). Prior to the issuance of a grading permit, the
project applicant shall submit a Noise Reduction Compliance Plan (NRCP) to the
City as part of the grading permit submittal showing the limits of nighttime
construction based on the location of occupied residential dwellings and their
associated parcels, and other noise sensitive uses. The limits of nighttime
grading or construction shall be shown on the NRCP and grading plan submitted to
the City. The limits of construction allowed at night shall be staked or posted
on site, and contractors will be provided with a copy of the plan showing the
limits of nighttime construction. In the event any new residential units or
other noise sensitive land uses are built and occupied in the vicinity of the
project site prior to completion of Phase 1 construction, nighttime construction
and grading activities shall be prohibited within 1,200 feet of such residences.
Compliance shall be demonstrated through a modification of the NRCP. With the
implementation of this mitigation measure, the loudest noise level that would be
experienced at any developed residential parcel would be less than 55 dBA (Leq)
during the nighttime, and this level would be consistent with the limits
established in the City’s Noise Ordinance. Compliance with these standards
during Phase 1 construction of the project should be assured through the Noise
Reduction Compliance Plan (NRCP) and periodic monitoring of noise levels at
developed residential parcels within 1,200 feet of the project site.  
Construction           GC
 
                       
P77
  Daytime Construction Noise   MM N-3 Daytime Construction Noise. City grading
hours are from 7 a.m. to 8 p.m., Monday through Friday. If project site grading
activities must occur within 560 fee of noise-sensitive land uses during the
daytime (7 a.m. to 8 p.m.), then temporary sound barriers of sufficient height
and density to reduce daytime noise levels to 60 dBA (Leq) or less shall be
placed between the grading activities and the noise-sensitive land uses. Prior
to the issuance of a grading permit, the developer shall submit a NRCP to the
City as part of the grading permit submittal showing the limits of daytime
construction based on the 560 foot setback in relation to the location of
occupied residential dwellings and their associated parcels and other noise
sensitive uses. In the event any new residential units or other noise sensitive
land uses are built and occupied in the vicinity of the project site prior to
completion of Phase 1 construction, the NRCP shall be modified to show the
revised new 560 foot setback for day time construction and grading activities in
relation to the new residences. With the implementation of this mitigation
measure the loudest noise level that would be experienced at any developed
residential parcel would be less than 60 dBA (Leq) during the daytime, and these
levels would be consistent with the limits established in the City’s Noise
Ordinance. Compliance with these standards during Phase 1 construction of the
project should be assured through the NRCP and periodic monitoring of noise
levels at developed residential parcels within 560 feet of the project site.
This mitigation measure does not apply to off-site construction.   Construction
          GC
 
                       
P78
  Equipment Maintenance   MM N-4 Require Equipment Maintenance. All construction
equipment shall be maintained in good working order and fitted with the
appropriate silencers, mufflers or acoustic covers where applicable.  
Construction           GC
 
                       
P79
  Material Stockpiles   MM N-5 Locate material Stockpiles 1,200 Feet from
Residences south of the Freeway. Material stockpiles shall be located at least
1,200 feet from residences south of future Eucalyptus Avenue along Theodore
Street and Redlands Boulevard. Remotely locating the stockpiles reduces the
noise at the residences from equipment traveling to and from the stock piles and
the noise that is sometimes associated with handling of material.   Grading    
      GC

 



--------------------------------------------------------------------------------



 



11 of 15
Updated: 3/18/2010
HFCP (Skechers)
EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
P80
  Turn Lanes   MM TT-1. (CO) Prior to issuance of Certificate of Occupancy for
Phase 1, turn lanes shall be improved along Theodore Street at SR-60 and at
Eucalyptus Avenue. In addition, minor pavement shall be added to the Eastbound
and West bound State Route 60 Freeway ramp intersections with Theodore Street to
accommodate truck turning movements. These proposed improvements should enhance
safety and improve mobility between the freeway and Eucalyptus Avenue.  
Occupancy       Plans by HF. Construction by GC.   HF/GC
 
                       
P83
  Turn Lanes   MM TT(C)-1. (CO) Prior to issuance of certificate of occupancy
for Phase 1 of the project, turn lanes shall be provided along Theodore Street
at SR-60 and at Eucalyptus Avenue. In addition, minor pavement shall be added to
the Eastbound and West bound State Route 60 Freeway ramp intersections with
Theodore Street to accommodate truck turning movements These proposed
improvements should enhance safety and improve mobility between the freeway and
Eucalyptus Avenue.   Occupancy       Plans by HF. Construction by GC.   HF/GC
 
                       
P93
  Biodiesel Fuel   MM GCC-7 During onsite construction phases of mass grading,
fine grading, and building (excluding asphalt paving, trenching, and offsite
improvements), off-road construction equipment shall use biodiesel fuel (a
minimum of B20, or 20 percent of biodiesel). Construction equipment exempt from
this measure include those with warranties that would be voided if B20 biodiesel
fuel is used. Prior to issuance of grading permits, the applicant shall provide
documentation to the City that verifies that certain equipment are exempt; that
a biodiesel supply has been secured; and that the construction contractor is
aware that the use of biodiesel is required.   Grading           GC
 
                       
F4
  Fire Turnaround   During phased construction, dead end roadways and streets
which have not been completed shall have a turn-around capable of accommodating
fire apparatus.   Construction           GC
 
                       
F6
  Emergency Fire Access   Prior to building construction, all locations where
structures are to be built shall have an approved Fire Department emergency
vehicular access road (all weather surface) capable of sustaining an imposed
load of 80,000 lbs. GVW, based on street standards approved by the Public Works
Director and the Fire Prevention Bureau.   Construction           GC
 
                       
F7
  Fire Access Roads   Prior to building construction, fire lanes and fire
apparatus access roads shall have an unobstructed width of not less the
twenty-four (24) or thirty (30) feet as approved by the Fire Prevention Bureau
and an unobstructed vertical clearance of not less the thirteen (13) feet six
(6) inches.   Construction           GC
 
                       
F8
  Road Grade   All roads, driveways and private roads shall not exceed
12 percent grade.   Construction           GC
 
                       
F9
  Emergency   If construction is phased, each phase shall provide an approved
emergency vehicular access way for fire protection prior to any building
construction.   Construction           GC
 
                       
F10
  Fire Access   Prior to construction, all locations where structures are to be
built shall have an approved Fire Department access based on street standards
approved by the Public Works Director and the Fire Prevention Bureau.  
Construction           GC
 
                       
F11
  Fire Turnarounds   Prior to building construction, dead end roadways and
streets which have not been completed shall have a turnaround capable of
accommodating fire apparatus.   Construction           GC

 



--------------------------------------------------------------------------------



 



12 of 15
Updated: 3/18/2010
HFCP (Skechers)
EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
F14
  Reflective Markers   Prior to issuance of Certificate of Occupancy or Building
Final, “Blue Reflective Markers” shall be installed to identify fire hydrant
locations in accordance with City specifications.   Occupancy           GC
 
                       
F15
  Building Numbers   Prior to issuance of Certificate of Occupancy or Building
Final, all commercial buildings shall display street numbers in a prominent
location on the street side and rear access locations. The numerals shall be a
minimum of twelve (12) inches in height for buildings and six (6) inches in
height for suite identification on a contrasting background. Unobstructed
lighting of the address(s) shall be by means approved by the Fire Prevention
Bureau and Police Department. In multiple suite centers (strip malls),
businesses shall post the name of the business on the rear door(s).  
Construction           GC
 
                       
F16
  Fire Sprinklers   Prior to issuance of Certificate of Occupancy or Building
Final, the applicant/developer shall install a fire sprinkler system based on
square footage and type of construction, occupancy or use. Fire sprinkler plans
shall be submitted to the Fire Prevention Bureau for approval prior to
installation.   Occupancy           GC
 
                       
F17
  Fire Alarm   Prior to issuance of Certificate of Occupancy or Building Final,
the applicant/developer shall install a fire alarm system monitored by an
approved Underwriters Laboratory listed central station based on a requirement
for monitoring the sprinkler system, occupancy or use. Fire alarm panel shall be
accessible from exterior of building in an approved location. Plans shall be
submitted to the Fire Prevention Bureau for approval prior to installation.  
Occupancy       Flow switches by GC, Alarm System by SKX.   HF/GC/SKX
 
                       
F18
  Knox Box   Prior to issuance of a Certificate of Occupancy or Building Final,
a “Knox Box Rapid Entry System” shall be provided. The Knox-Box shall be
installed in an accessible location approved by the Fire Chief. The Knox-Box
shall be supervised by the alarm system and all exterior security emergency
access gates shall be electronically operated and be provided with Knox key
switches for access by emergency personnel.   Occupancy           GC
 
                       
F22
  Fire Accesses   The angle of approach and departure for any means of Fire
Department access shall not exceed 1 ft drop in 20 ft (0.3 m drop in 6 m), and
the design limitations of the fire apparatus of the Fire Department shall be
subject to approval by the AHJ.   Construction           GC
 
                       
F23
  Paved Access   Prior to issuance of the building permit for development,
independent paved access to the nearest paved road, maintained by the City shall
be designed and constructed by the developer within the public right of way in
accordance with City Standards.   Construction       Compliance with the Fire
Access Plan satisfies this condition.   GC
 
                       
F26
  Fire Safety   Approval of the safety precautions required for buildings being
constructed, altered or demolished shall be required by the Fire Chief in
addition to other approvals required for specific operations or processes
associated with such construction, alteration or demolition.   Construction    
      GC
 
                       
F29
  Fire Inspections   Construction or work for which the Fire Prevention Bureau’s
approval is required shall be subject to inspection by the Fire Chief and such
construction or work shall remain accessible and exposed for inspection purposes
until approved.   Construction           GC

 



--------------------------------------------------------------------------------



 



13 of 15
Updated: 3/18/2010
HFCP (Skechers)
EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
F30
  Fire Inspections   The Fire Prevention Bureau shall maintain the authority to
inspect, as often as necessary, buildings and premises, including such other
hazards or appliances designated by the Fire Chief for the purpose of
ascertaining and causing to be corrected any conditions which would reasonably
tend to cause fire or contribute to its spread, or any violation of the purpose
or provisions of this code and of any other law or standard affecting fire
safety.   Construction           GC
 
                       
F35
  Median Breaks   Prior to Certificate of Occupancy all locations where medians
are constructed and prohibit vehicular ingress/egress into or away from the
site, provisions must be made to construct a median-crossover at all locations
determined by the Fire Marshal and the City Engineer. Prior to the construction,
design plans will be submitted for review and approval by the City Engineer and
all applicable inspections conducted by Land Development Division.   Occupancy  
        HF/GC
 
                       
LD39
  Partial Pad Certification   The developer shall coordinate with Land
Development staff to facilitate partial pad certification in conjunction with
construction sequencing as approved by the City Engineer.   Grading          
HF/GC
 
                       
LD52
  Caltrans Property   Not withstanding what is shown on the tentative parcel map
and grading plan, no grading on Caltrans property shall be permitted without an
encroachment permit.   Grading           HF/GC
 
                       
TE17
  Intersection/Roadway
Improvements   Each gated entrance shall be provided with the following, or as
approved by the City Traffic Engineer: a) A storage lane with a minimum of 75
feet queuing length for entering traffic; b) Appropriate signing and striping;
c) The employee gated entrance along Eucalyptus Avenue shall remain open for a
half hour prior to and a half hour after a shift change.   Occupancy          
GC
 
                       
 
  Settlement Agreement Terms                    
 
                       
2
  Tier II/Tier Ill Equipment   Highland Fairview shall include a requirement in
the contract with the general contractor for the Project that all off-road
equipment with a horsepower rating of 25 hp or greater used on the Project Site
during the construction of the Project will meet a minimum Tier II rating and at
least 80% of such equipment will meet a minimum Tier III rating and that the
general contractor certify that this requirement has been satisfied. Highland
Fairview shall provide a copy of the certification to the Sierra Club upon
receipt of the certification from the general contractor.   Contract          
GC
 
                       
3
  Diesel-powered portable
generators prohibited   Highland Fairview shall include a requirement in the
contract with the general contractor for the Project that diesel-powered
portable generators not be used during the construction of the Project.  
Contract           GC
 
                       
4b
  Energy Demand Documents   Provide the City and the Sierra Club with the
appropriate design documents demonstrating that the electrical energy demand of
the 50,000 sq. ft. office portion of the Skechers Building will be met by the
solar cells to be mounted on the roof of the Skechers Building.   Occupancy    
      HF/GC
 
                       
4c
  Roof Design   Design and construct the roof of the Skechers Building to
accommodate the maximum number of solar cells.   Construction           HF/GC
 
                       
5
  Solar Water Heaters   Highland Fairview shall provide solar water heaters,
which may include supplemental conventional heating sources, throughout the
Project for all personal uses, such as bathrooms and showers, but not for
industrial uses.   Construction           GC

 



--------------------------------------------------------------------------------



 



14 of 15
Updated: 3/18/2010
HFCP (Skechers)
EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
6
  Signage   Highland Fairview shall provide the signs required by Mitigation
measure AQ-11 at locations, and of a size, to be easily readable from future
Eucalyptus Avenue.   Occupancy           HF/GC
 
                       
8
  On-Site Signage   Highland Fairview shall provide on-site signs directing
large trucks (over 10,000 pounds) will be required to make a left turn, towards
Theodore Street, when exiting the Project Site unless prohibited by the City
from doing so.   Occupancy           HF/GC
 
                       
9
  Median   Highland Fairview shall provide the landscaped median in Eucalyptus
Avenue between Redlands Boulevard and Theodore Street in substantially the form
currently planned, as shown on Exhibit A, subject to final approval by the City.
  Occupancy           HF/GC
 
                       
13
  LEED   The Skechers Building has been designed with the goal of achieving LEED
silver certification. Highland Fairview shall seek to obtain the highest
commercially reasonable level of LEED certification of the Skechers Building and
shall, in any event, take all of the actions set forth on Exhibit B. As used in
this Agreement, “commercially reasonable” shall mean that the actions involved
are capable of being accomplished in a successful manner within a reasonable
period of time taking into account economic and other circumstances that would
be considered by a prudent commercial entity.   LEED Certification          
HF/GC
 
                       
15
  Driveway Design   To the extent consistent with the Project Approvals and
adopted City regulations and policies: a. The design and installation of
improvements and signs shall direct all large trucks (over 10,000 pounds) to use
Theodore Street, rather than Redlands Boulevard, when entering or leaving the
Project Site unless the site-specific traffic analysis required prior to the
approval of a plot plan for Phase III (Condition TE3 of the Project Approvals,
City Council Resolution 2009-10) provides compelling evidence that: (i) Keeping
large trucks (over 10,000 pounds) off of Redlands Boulevard will cause
Eucalyptus Avenue, Theodore Street or its on- or off-ramps to State Route 60 to
fall below the City’s Level of Service Standard; and (ii) mitigation within the
limits of the currently planned right-of-way of Theodore Street is unavailable
to improve the Level of Service to acceptable levels:   Construction          
HF/GC
 
      and (iii) Allowing large trucks (over 10,000 pounds) to use Redlands
Boulevard will not cause Redlands Boulevard to fall below the applicable City’s
Level of Service Standards after mitigation. b. To the extent that any part of
subparagraph a above is found not to be consistent with existing Project
Approvals or City regulations or policies, Highland Fairview shall apply for and
the City will consider, under its existing procedures and preserving the
Council’s legislative and discretionary policy authority, modifications of
conditions, and/or amendments to existing Project Approvals, regulations and
policies.                
 
                       
 
      LEED Projected Certification Items                
 
                       
 
  Construction Waste Management   The project will recycle and/or salvage a
minimum of 50% (by weight) of non-hazardous construction and demolition debris.
  Construction           GC
 
                       
 
  Recycled Content   The project will use materials with recycled content such
that the sum of post-consumer recycled content plus one-half of the pre-consumer
content constitutes at least 10% (cost-base) on the total value of the materials
in the project.   Construction           GC
 
                       
 
  Regional Materials   The project will use building materials or products that
have been extracted, harvested or recovered, as well as manufactured, within 500
miles of the project site for a minimum of 10% (cost-based) of the total
materials value.   Construction           GC
 
                       
 
  Increased Ventilation   The project will develop and implement an Indoor Air
Quality (IAQ) Management Plan for the construction and pre-occupancy phases of
the building.   Construction           GC

 



--------------------------------------------------------------------------------



 



15 of 15
Updated: 3/18/2010
HFCP (Skechers)
EXHIBIT G Contractor Obligations

                          No.   General Description   Actual Text   Timing  
Status   Notes   Resp.
 
  Innovation in Design   The project will utilize locally-sourced concrete and
interior fixtures providing a 50% water use savings.   Construction          
HF/GC
 
                       
 
  75% of Construction Waste Salvaged or Recycled   The project will salvage or
recycle as much construction waste as is feasible, but in no case less than 50%
by weight of such waste. The project will utilize recycled (crushed) concrete
during construction for temporary access roads and for paving base where
acceptable. The project is directing green waste from clearing operations during
construction, to a location for mulching and will be re-used.   Construction    
      GC

NOTE: All design issues are generally the responsibility of Highland Fairview,
as they relate to these Conditions of Approval.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
SETTLEMENT AGREEMENT
     This settlement agreement (this “Agreement”) is made at Moreno Valley,
California as of January 7, 2010, between the SIERRA CLUB, a California
not-for-profit corporation, on the one hand, and THE CITY OF MORENO VALLEY (the
“City”), HIGHLAND FAIRVIEW PARTNERS, I, a California general partnership,
HIGHLAND FAIRVIEW PARTNERS, II, a California general partnership, HIGHLAND
FAIRVIEW PARTNERS, III, a Delaware general partnership, and HIGHLAND FAIRVIEW
PARTNERS, IV, a Delaware partnership, and HF LOGISTICS I, LLC, a California
limited liability company, (collectively, “Highland Fairview”), on the other
hand, with the respect to the following facts:
     A. Highland Fairview is the owner of a site located in the City. The site,
which contains approximately 158 acres, is bounded on the north by State Route
60, on the east by Theodore Street, on the south by future Eucalyptus Avenue and
on the west by Redlands Boulevard (the “Project Site”).
     B. Highland Fairview intends to develop the Project Site in three phases
with a total of 2,620,000 square feet of logistic uses, associated office space,
and commercial uses (the “Project”). The Project is known as the Highland
Fairview Corporate Park.
     C. The first phase of the Project will include a building containing
1,820,000 square feet which has been leased to Skechers USA, Inc. (“Skechers”).
The building will be used primarily for logistic uses and some associated office
and commercial facilities (the “Skechers Building”).
     D. Highland Fairview also owns approximately 1,800 acres of land located
south and east of the Project Site which is subject to the Moreno Highlands
Specific Plan (the “Specific Plan Area”) which has vested development rights
under a development agreement. Highland Fairview is considering developing the
Specific Plan Area in the near future and may, as part of that development, seek
to include industrial uses in areas not currently so designated in the Moreno
Highlands Specific Plan.
     E. On February 10, 2009, the City Council certified that environmental
impact report P07-157 (the “EIR”) analyzing the environmental impacts of the
Project had been prepared in compliance with the California Environmental
Quality Act (“CEQA”) and then granted a number of approvals including general
plan amendment PA07-0089, change of zone PA07-0088, tentative parcel map 35629,
PA07-0090 and plot plan PA07-0091 for the Project (the “Project Approvals”).
     F. The development of the Specific Plan Area is unrelated to the that of
the Project and no development of the Specific Plan Area has been authorized by
the Project Approvals.
     G. On February 20. 2009, the Sierra Club filed a lawsuit entitled Sierra
Club v. City of Moreno Valley, Riverside Superior Court Case No. RIC 519566,
which sought to set aside the Project Approvals, primarily on the basis that the
EIR failed to comply with CEQA (the “Lawsuit”).

1



--------------------------------------------------------------------------------



 



     H. The Sierra Club, the City and Highland Fairview wish to resolve the
dispute between them concerning the Lawsuit, the Project and the development of
the Project Site on the terms set forth in this Agreement. Further, they seek to
work together to pursue areas of common interest.
     I. The Sierra Club wants the City to adopt a climate action plan and a
solar energy incentive program and to require additional Code enforcement for
commercial properties in order to decrease the emission of greenhouse gases,
conserve energy and protect the health of the City’s inhabitants. Highland
Fairview concurs that the plans, programs and actions sought by the Sierra Club
could be beneficial, endorses them and will use its best efforts to encourage
the City to consider them. The City believes that the actions desired by the
Sierra Club are worthy of consideration, but cannot and does not commit to their
adoption. The City Council, in response to the Sierra Club’s concerns, has
directed staff to prepare both a climate action plan, projected to be available
for consideration by the Council within 18 months, and to review possible
participation in the Western Riverside County Council of Governments’ proposed
program to facilitate the production of solar energy, including the use of the
financing mechanism available under AB 811. However, because all of the plans,
programs and actions are solely within the City Council’s legislative authority
which cannot be contracted away neither the City nor Highland Fairview can
guarantee that either of them will be adopted.
     J. The Sierra Club is concerned that truck traffic serving the Project
could unduly impact Redlands Boulevard and wants that truck traffic to use.
Theodore Street to the greatest extent practical. Neither the City nor Highland
Fairview has any objection to reducing the amount of truck traffic using
Redlands Boulevard.
     K. The Sierra Club has been concerned about truck traffic on a portion of
Ironwood Avenue. The City Council, in response to the Sierra Club’s concerns,
has eliminated the truck route designation for Ironwood Avenue between Moreno
Beach Drive and Theodore Street.
     L. The Sierra Club further wants Skechers to take several steps to minimize
the emission of greenhouse gases. These steps are solely within the control of
Skechers and require Skechers’ agreement in order to allow Highland Fairview to
take the actions specified in this Agreement. Highland Fairview concurs that the
actions sought by the Sierra Club could be beneficial and wants to assist the
Sierra Club in seeing that they are seriously considered. However, because
Highland Fairview does not control Skechers’ actions, it cannot guarantee that
any of them will occur.
     M. This Agreement is acknowledged by the parties to be a compromise
settlement and does not constitute an admission of the validity of any claims
which have been, or might have been, made in the Lawsuit. However, Highland
Fairview desires that the settlement be comprehensive with respect to the
Project and that there shall be no further opposition to the Project on the
terms set out in this Agreement.

2



--------------------------------------------------------------------------------



 



     N. Civil Code § 1542 states:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which
if known by him or her must have materially affected his or her settlement with
the debtor.”
     IN LIGHT OF THE FOREGOING FACTS, II IS MUTUALLY AGREED THAT:
     1. Immediately upon the execution of this Agreement, the Sierra Club shall
dismiss the Lawsuit in its entirety and as to all parties, with prejudice, and
shall then provide conformed copies of the dismissal to Robert L. Hansen, the
City’s Interim City Attorney, and to Kenneth B. Bley, Highland Fairview’s
counsel.
     2. Highland Fairview shall include a requirement in the contract with the
general contractor for the Project that all off-road equipment with a horsepower
rating of 25 hp or greater used on the Project Site during the construction of
the Project will meet a minimum Tier II rating and at least 80% of such
equipment will meet a minimum Tier III rating and that the general contractor
certify that this requirement has been satisfied. Highland Fairview shall
provide a copy of the certification to the Sierra Club upon receipt of the
certification from the general contractor
     3. Highland Fairview shall include a requirement in the contract with the
general contractor for the Project that diesel-powered portable generators not
be used during the construction of the Project.
     4. Highland Fairview shall:
     a. Provide the amount of electrical power generated through solar cells
mounted on the roof of the Skechers Building to the extent needed to provide for
the estimated energy demand of the 50,000 sq ft office portion of the Skechers
Building. The construction of the solar cells will be initiated within six
months of Skechers’ occupancy of the Building and completed within 18 months of
Skechers’ occupancy of the Building. Highland Fairview anticipates that AB 811
sources of funds will be used to finance the construction of the solar cells as
well as incentive programs from the City electrical utility which axe comparable
to the programs offered by Southern California Edison, i.e., which will yield
the same economic result, but such programs are not yet adopted by the City and
may not be; and
     b. Provide the City and the Sierra Club with the appropriate design
documents demonstrating that the electrical energy demand of the 50,000 sq ft
office portion of the Skechers Building will be met by the solar cells to be
mounted on the roof of the Skechers Building; and
     c. Design and construct the roof of the Skechers Building to accommodate
the maximum number of solar cells; and
     d. Increase the amount of electrical power generated through solar cells
mounted on the roof of the Skechers Building within ten years to provide 100% of
the

3



--------------------------------------------------------------------------------



 



energy needed for the Project to the extent that it is reasonably and
economically feasible for Highland Fairview to do so. This will largely depend
upon the policies adopted by the City’s electrical utility with respect to the
subsidization of solar-generated electrical energy, which requires a rate of not
less than $0.22 per kilowatt-hour, the rate currently paid by Southern
California Edison under its performance-based incentive program, and provisions
on a par with Southern California Edison’s solar subsidy programs. Further,
Highland Fairview will expand the solar energy generating capacity of the
Skechers Building based upon the benefits afforded through AB 811 financing and
grants, incentives provided by the City’s electrical utility, federal and state
tax programs and commercially reasonable financing such that the maximum
investment does not exceed $7,500,000 and the projected after-tax return
generated is at least 5.5% over the rate for 20 year United States Treasury
bonds but not less than 10% in any event. Should Highland Fairview develop solar
capacity beyond the energy usage required by the Project, the excess energy will
be sold to a utility provider at a mutually agreeable negotiated rate. Highland
Fairview can not guarantee that any increase in the amount of electrical power
generated through solar cells will occur because neither the necessary policies
nor the rate to be paid have been adopted by the City and may not be.
     5. Highland Fairview shall provide solar water heaters, which may include
supplemental conventional heating sources, throughout the Project for all
personal uses, such as bathrooms and showers, but not for industrial uses.
     6. Highland Fairview shall provide the signs required by Mitigation Measure
AQ-11 at locations, and of a size, to be easily readable from future Eucalyptus
Avenue.
     7. Highland Fairview shall physically configure the access areas to future
Eucalyptus Avenue so that large trucks (over 10,000 pounds) will be required to
make a left turn, towards Theodore Street, when exiting the Project Site unless
prohibited by the City from doing so.
     8. Highland Fairview shall provide on-site signs directing large trucks
(over 10,000 pounds) leaving the Project Site to use Theodore Avenue unless
prohibited by the City from doing so.
     9. Highland Fairview shall provide the landscaped median in Eucalyptus
Avenue between Redlands Boulevard and Theodore Street in substantially the form
currently planned, as shown on Exhibit A, subject to final approval by the City.
     10. Highland Fairview shall provide a disclosure document in substantially
the following form to each buyer/lessee of any residential unit developed on
property owned by Highland Fairview which is located southerly of State Route 60
and within 300 feet of the Project Site. The document shall be signed by the
buyer/lessee and recorded against the unit:
     “Buyer/Lessee acknowledges that the property which Buyer/Lessee is
purchasing/leasing is located in the vicinity of the Highland Fairview Corporate
Park project. Buyer/Lessee acknowledges that, in addition to commercial and
office uses, there are, or may be, distribution warehouses for national and
regional

4



--------------------------------------------------------------------------------



 



Companies located within the Corporate Park project. As a result of these uses,
there will be automobile and truck traffic, which may operate on a 24/7 basis
for pick up and delivery of products from various buildings from within the
Corporate Park project. There may also be increased diesel fumes, which contain
toxic air contaminants which are known to cause cancer, noise and light as a
result of the operations of these facilities. A copy of the Highland Fairview
Corporate Park Environmental Impact Report, which includes a detailed evaluation
of the potential impacts of the Corporate Park project, has been made available
for the Buyer’s/Lessee’s review.”
     11. Highland Fairview shall within 30 days of the receipt of a written
request from the Sierra Club, contribute $100,000 to the Riverside Land
Conservancy. The contribution may only be used for the preservation of
agriculture through the purchase of agricultural land or of agricultural
conservation casements on agricultural land located in Riverside County.
     12. If Highland Fairview includes industrial uses in areas not currently
designated for industrial uses in the Moreno Highlands Specific Plan, it shall
provide buffers of commercial uses within the Specific Plan Area between
industrial uses and residential uses. The extent of the buffers shall be
determined by appropriate technical studies conducted by a qualified third party
air quality expert, selected and paid for by Highland Fairview, subject to the
City’s approval.
     13. The Skechers building has been designed with the goal of achieving LEED
silver certification. Highland Fairview shall seek to obtain the highest
commercially reasonable level of LEED certification of the Skechers Building and
shall, in any event, take all of the actions set forth on Exhibit B. As used in
this Agreement, “commercially reasonable” shall mean that the actions involved
are capable of being accomplished in a successful manner within a reasonable
period of time taking into account economic and other circumstances that would
be considered by a prudent commercial entity.
     14. Highland Fairview shall submit a formal request to the California
Department of Transportation (“CalTrans”) for the installation of signs to be
installed, at Highland Fairview’s expense, along State Route 60, east bound and
west bound, directing Project traffic to the Theodore Street exit.
     15. To the extent consistent with the Project Approvals and adopted City
regulations and policies:
     a. The design and installation of improvements and signs shall direct all
large trucks (over 10,000 pounds) to use Theodore Street, rather than Redlands
Boulevard, when entering or leaving the Project Site unless the site-specific
traffic analysis required prior to the approval of a plot plan for Phase III
(condition TE3 of the Project Approvals. City Council Resolution 2009-10)
provides compelling evidence that: ands
     (i) Keeping large trucks (over 10,000 pounds) off of Redlands Boulevard
will cause Eucalyptus Avenue. Theodore Street or its on – or off-ramps to State
Route 60 to fall below the City’s Level of Service standard; and





--------------------------------------------------------------------------------



 



     (ii) Mitigation within the limits of the currently planned right of way of
Theodore Street is unavailable to improve the Level of Service to acceptable
levels; and
     (iii) Allowing large trucks (over 10,000 pounds) to use Redlands Boulevard
will not cause Redlands Boulevard to fall below the applicable City’s Level of
Service Standards after mitigation.
     b. To the extent that any part of subparagraph a above is found not to be
consistent with existing Project Approvals or City regulations or policies,
Highland Fairview shall apply for and the City will consider, under its existing
procedures and preserving the Council’s legislative and discretionary policy
authority, modifications of conditions, and/or amendments to existing Project
Approvals, regulations and policies.
     16. The City Council has, in Study Session of October 20, 2009 or
previously, directed City staff to analyze, as quickly as feasible, and then to
report back to the Council, for its consideration without commitment to
adoption, each of the following:
     a. The adoption/enforcement of a City-wide commercial truck idling
ordinance; and
     b. The acquisition, generation and distribution of “green” energy by the
City’s electric utility; and
     c. An amendment of the City’s Municipal Code current lighting standards to
incorporate the guidelines of the International Dark Sky Association and the
exterior lighting standards set forth in the Palm Desert Municipal Code; and
     d. The submission of a request to CalTrans and/or the Riverside County
Transportation Commission that a regional traffic mitigation fee be adopted for
the Improvement of State Route 60; and
     e. The use of LED lamps in City-owned streetlights.
     17. Highland Fairview shall require any user of the Skechers facility,
other than Skechers, and will use reasonable efforts to seek to have Skechers:
     a. Have its trucking fleet (all trucks owned and operated by Skechers) and
all trucking carriers that distribute Skechers’ products to its retail stores be
classified as SmartWay 1.0 or higher at the time that it takes possession of the
Skechers building, increase the SmartWay classification to 1.25 for Skechers’
trucking fleet and such other trucking carriers within five years and provide an
annual report to Highland Fairview, which Highland Fairview shall then provide
to the Sierra Club; and
     b. Continue to provide incentives to its employees to encourage carpooling;
and

6



--------------------------------------------------------------------------------



 



     c. Conduct an annual review for five years following the occupancy of the
Skechers Building to determine the level of use of alternatively fueled vehicles
and the demand for designated spaces for such vehicles, beyond the 37 spaces
already designated. Spaces located closest to building entries will be converted
by Highland Fairview from general parking to alternatively fueled vehicle
parking to meet the demand; and
     d. Conduct an annual review for five years following the occupancy of the
Skechers Building to determine the level of use of plug-in electrical vehicles
and the demand for plug-in-stations. Additional plug-in-stations will be
provided by Highland Fairview to meet the demand; and
     e. Not use diesel-powered “yard goats” in its operations.
     18. Highland Fairview shall provide the Sierra Club with notice of the
submission of any application for a discretionary permit for the development of
the Project within five business days of the submission.
     19. The Sierra Club shall not sue to invalidate the development, use or
modification of the Project, including, but not limited to, any approvals needed
for the development of any phase of the Project, as long as the development or
use is consistent with the terms of this Agreement and the Project, as analyzed
in the EIR, and any modification will not result in a significant adverse impact
on the environment, as defined in CEQA Guidelines § 15382, as determined by the
City. For the purpose of this Agreement, changes in the manner in which the
Project is financed, in whole or in part, and removal of vegetation within State
Route 60 right-of- way shall not be considered to be significant adverse impacts
on the environment by the Sierra Club. Nothing in this paragraph 19 shall apply
to a modification of the terms of this Agreement.
     20. Highland Fairview shall pay Johnson & Sedlack, the Sierra Club’s
attorneys, $183,000 within 10 days of the dismissal of the Lawsuit. Except for
this payment, each party shall bear its own attorneys’ fees and costs incurred
in connection with the Lawsuit and the preparation of this Agreement.
     21. Any party alleging a breach of this Agreement shall provide written
notice of the alleged breach to the party alleged to be in breach. That party
shall then have 30 days from receipt of the notice in which to cure the breach
or to begin curing the breach if it is one which cannot be cured within 30 days.
If the breach has not been cured within the 30 day period or, if no effort has
been begun within the 30 day period for a breach which cannot be cured within
the 30 day period, then the party alleging the breach shall be entitled to avail
itself of its legal remedies.
     22. All notices and communications shall be provided in writing, which may
be delivered by e-mail, to the following addresses:

     
Sierra Club Environmental Law Program:
  85 Second Street
 
  San Francisco, CA 94105
 
  Aaron.Isherwood@sierraclub.org

7



--------------------------------------------------------------------------------



 



     
Sierra Club, San Gorgonio Chapter:
  Chapter Chair/Conservation Chair
 
  4079 Mission Inn Avenue
 
  Riverside, CA 92501-3204
 
  san.gorgonio.chapter@sierraclub.org
 
   
Sierra Club, Moreno Valley Group:
  Ann Turner-McKibben and George
 
  Hague
 
  P.O. Box 1325
 
  Moreno Valley, CA 92556-1325
 
  morenovalleygroup@yahoo.com
 
   
with a copy to Raymond W. Johnson, Esq.:
  Johnson & Sedlack
 
  26785 Camino Seco
 
  Temecula, CA 92590
 
  esqaicp@wildblue.net
 
   
The City attention of the City Manager,
   
w/ copy attention of the City Attorney:
  14177 Frederick Street
 
  P.O. Box 88005
 
  Moreno Valley, CA 92552
 
  CMOffice@moval.org
 
  CityAttorney@moval.org
 
   
Highland Fairview:
  14225 Corporate Way
 
  Moreno Valley, CA 92553
 
  ibenzeevi@highlandfairview.com
 
   
with a copy to Kenneth B. Bley, Esq.:
  Cox, Castle & Nicholson LLP
 
  2049 Century Park East, 28th Floor,
 
  Los Angeles CA 90067
 
  kbley@coxcastle.com

Any address may be changed by providing written notice to all of the other
parties.
     23. Except as set forth in this Agreement, the Sierra Club releases the
City and Highland Fairview and their owners, affiliates, members, officers,
employees, agents and attorneys from any and all claims, demands, liabilities,
obligations, costs, expenses, fees, actions, and/or causes of action arising out
of, or connected to, the Lawsuit or the Project, whether known, unknown or
suspected and the Sierra Club hereby waives the provisions of Civil Code § 1542
set forth in Recital N. The release in this paragraph 23 is a separate
consideration for the release contained in paragraph 24 and the Sierra Club
would not have executed this Agreement nor agreed to this paragraph 23 but for
the release contained in paragraph 24.
     24. Except as set forth in this Agreement, the City and Highland Fairview
release the Sierra Club and its members, officers, employees, agents and
attorneys from any and all claims, demands, liabilities, obligations, costs,
expenses, fees, actions, and/or causes of action arising out of, or connected
to, the Lawsuit or the Project, whether known, unknown or suspected and the

8



--------------------------------------------------------------------------------



 



City and Highland Fairview hereby waive the provisions of Civil Code § 1542 set
forth in Recital N. The release in this paragraph 24 is a separate consideration
for the release contained in paragraph 23 and neither the City nor Highland
Fairview would have executed this Agreement nor agreed to this paragraph 24 but
for the release contained in paragraph 23.
     25. The rights and obligations of the Sierra Club under this Agreement are
personal to it and may not be transferred or assigned to any other person or
entity. This Agreement is entered into solely for the benefit of the parties
hereto and, with the exception of the Sierra Club, their successors, transferees
and assigns. Other than the parties hereto and, with the exception of the Sierra
Club, their successors, transferees and assigns, no third party shall be
entitled, directly or indirectly, to base any claim, or to have any right
arising from, or related to, this Agreement.
     26. The parties to this Agreement shall act in good faith and shall take
all further actions reasonably necessary to effectuate the letter and the spirit
of this Agreement.
     27. This Agreement and all rights and obligations arising out of it shall
be construed in accordance with the laws of the State of California.
     28. Any litigation arising out of this Agreement shall be conducted only in
the Riverside Superior Court. Only equitable remedies shall be available to the
prevailing party in any such litigation, damages for breach of this Agreement
being expressly waived. Each party to any such litigation shall bear its own
attorneys’ fees and costs, the right to recover them under any statute,
including, but not limited to Code of Civil Procedure § 1021.5, any Rule of
Court or any rule of law being expressly waived.
     29. This Agreement contains the entire agreement and understanding
concerning the Lawsuit and the Project and supersedes and replaces all prior
negotiations or proposed agreements, written or oral. Each of the parties hereto
acknowledges that no other party, nor the agents nor the attorneys for any
party, has made any promise, representation or warranty whatsoever, express or
implied, not contained herein, to induce the execution of this Agreement and
acknowledges that this Agreement has not been executed in reliance upon any
promise, representation or warranty not contained herein.
     30. This Agreement may not be amended except in a writing signed by all the
parties hereto.
     31. The parties to this Agreement hereby acknowledge that they have
undertaken an independent investigation of the facts concerning the Lawsuit and
the Project. The parties expressly assume the risk that the true facts
concerning the foregoing may differ from those currently understood by them.
     32. Each individual signing this Agreement represents and warrants that he
or she has been authorized to do so by proper action of the party on whose
behalf he or she has signed.
     33. This Agreement may be signed in one or more counterparts and, when all
parties have signed the original or a counterpart, such counterparts, whether
originals, facsimiles or email attachments, together shall constitute one
original document.

9



--------------------------------------------------------------------------------



 



          January 7, 2010  SIERRA CLUB
      By:  [ILLEGIBLE]       Its: CHAPTER CHAIR, SAN GORGONIO CHAPTER           
January 11, 2010            THE CITY OF MORENO VALLEY
      By:  [ILLEGIBLE]        Its: MAYOR            January 7, 2010  HIGHLAND
FAIRVIEW PARTNERS I

By: HFP Realty Investment, LP, its Managing Partner
By: HFP Realty Holdings, LLC, its General Partner
      By:  /s/ Iddo Benzeevi        Its: President            January 7, 2010 
HIGHLAND FAIRVIEW PARTNERS II

By: New Sands Holdings, LP, its Managing Partner
By: Sand Holdings, LLC, its General Partner
      By:  /s/ Iddo Benzeevi        Its: President            January 7, 2010 
HIGHLAND FAIRVIEW PARTNERS III

By: HFP Realty Investment, LP, its Managing Partner
By: HFP Realty Holdings, LLC, its General Partner
      By:  /s/ Iddo Benzeevi        Its: President           

10



--------------------------------------------------------------------------------



 



          January 7, 2010  HIGHLAND FAIRVIEW PARTNERS IV

By: Sinclair Holdings, LP, its Managing Partner
By: Sinclair Realty Holdings, LLC, its General
       Partner
      By:  Iddo Benzeevi        Its: President            January 7, 2010  HF
LOGISTICS I, LLC
      By:  Iddo Benzeevi        Its: President            APPROVED AS TO FORM:

January 11, 2010 

JOHNSON & SEDLACK
      By:  /s/ Raymond W. Johnson        Raymond W. Johnson        Attorneys for
the SIERRA CLUB      January 11, 2010  CITY ATTORNEY
OF THE CITY OF MORENO VALLEY
      By:  [ILLEGIBLE]        Its: INTERIM CITY ATTORNEY            January 7,
2010  COX CASTLE & NICHOLSON LLP
      By:  /s/ Kenneth B. Bley    Kenneth B. Bley        Attorneys for HIGHLAND
FAIRVIEW PARTNERS I; HIGHLAND FAIRVIEW PARTNERS, II, HIGHLAND FAIRVIEW PARTNERS,
III, HIGHLAND FAIRVIEW PARTNERS, IV and HF LOGISTICS I, LLC   

11



--------------------------------------------------------------------------------



 



         

EXHIBIT A
(GRAPHIC) [v56763v5596116.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B
Highland Fairview Corporate Park — TPM 35629 Parcel 1 (Skechers)
LEED Projected Certification Items
(Based upon LEED current standards)

  •   Alternative Transportation:

      Bicycle Storage & Changing Rooms

The project will provide secure bicycle racks within 200 yards of the building
entrances for 5% or more of all building users and will provide shower and
changing facilities in the building for 0.5% of full-time equivalent occupants.

Low Emission and Fuel Efficient Vehicles

The project will provide preferred parking for low-emission and fuel efficient
vehicles for 5% of the total vehicle parking capacity of the site.

Parking Capacity

The project will meet, but not exceed the number of parking stalls required by
the local zoning requirements and will provide preferred parking for carpools
and vanpools for 5% of the total parking spaces.

      Site Development:

      Maximum Open Space

As approved by the City of Moreno Valley, the project will provide vegetated
open space within the project boundary in accordance with the local zoning’s
open space requirement.

  •   Storm Water Design:

      Quality Control

Highland Fairview will implement the City approved Storm Water Pollution
Prevention Program (SWPPP).

  •   Heat Island Effect:

      Roof

The project will use roofing materials having a Solar Reflectance Index
(SRI) equal to or greater than 78 for a minimum of 75% of the roof surface.

  •   Water Efficient Landscaping:

      The project will reduce potable water consumption for irrigation by 50%
from a calculated mid-summer baseline case.

The above are based upon existing design criteria and availability of material
and labor. Should some of these conditions adversely change, the above items may
need to be modified.

1 of 5



--------------------------------------------------------------------------------



 



Exhibit B
Highland Fairview Corporate Park — TPM 35629 Parcel 1 (Skechers)
LEED Projected Certification Items
(Based upon LEED current standards)

  •   Water Use Reduction:

      Reduce Water Usage by 30%
        The project will employ strategies that in aggregate use 30% less water
than the water use baseline calculated for the building (not including
irrigation).

  •   Optimize Energy Performance:

      The project will demonstrate a percentage improvement in the proposed
building performance rating compared to the baseline building performance
rating.

  •   On-Site Renewable Energy:

      The project will use on-site renewable energy systems (solar) to offset a
portion of building energy cost.

  •   Enhanced Commissioning:

      The project began the commissioning process during the design process and
will execute additional activities after systems performance verification is
completed.

  •   Construction Waste Management:

      The project will recycle and/or salvage a minimum of 50% (by weight) of
non-hazardous construction and demolition debris.

  •   Recycled Content:

      The project will use materials with recycled content such that the sum of
post-consumer recycled content plus one-half of the pre-consumer content
constitutes at least 10% (cost-based) on the total value of the materials in the
project.

  •   Regional Materials:

      The project will use building materials or products that have been
extracted, harvested or recovered, as well as manufactured, within 500 miles of
the project site for a minimum of 10% (cost-based) of the total materials value.



The above are based upon existing design criteria and availability of material
and labor. Should some of these conditions adversely change, the above items may
need to be modified.

2 of 5



--------------------------------------------------------------------------------



 



Exhibit B
Highland Fairview Corporate Park — TPM 35629 Parcel 1 (Skechers)
LEED Projected Certification Items
(Based upon LEED current standards)

  •   Increased Ventilation:

      The project will increase breathing zone outdoor air ventilation rates to
all occupied spaces by at least 30% above the minimum rates required by ASHRAE
Std. 62.1-2004.

  •   Construction IAQ Management Plan:

      The project will develop and implement an Indoor Air Quality
(IAQ) Management Plan for the construction and pre-occupancy phases of the
building.

  •   Low Emitting Materials:

      The project will utilize only those paints and coatings that comply with
Credit 4.2, 4.3 and 4.4 of the LEED standards.

  •   Indoor Chemical & Pollutant Source Control:

      The project will provide entryway systems to reduce the infiltration of
dirt and particulates into the indoor environment. Separate ventilation systems
will be provided for storage areas for hazardous chemicals in order to minimize
and control pollutants in the building.

  •   Daylight and Views:

      The project, will achieve day-lighting via skylights for building
occupants in 75% of all regularly occupied areas.

  •   Innovation In Design:

      The project will utilize locally-sourced concrete and interior fixtures
providing a 40% water use savings.

  •   LEED Accredited Professional:

      At least one principal participant of the project team is a LEED
Accredited Professional (AP).

The above are based upon existing design criteria and availability of material
and labor. Should some of these conditions adversely change, the above items may
need to be modified.

3 of 5



--------------------------------------------------------------------------------



 



Exhibit B
Highland Fairview Corporate Park — TPM 35629 Parcel 1 (Skechers)
LEED Projected Certification Items
(Based upon LEED current standards)
The Following are Energy-Saving and Other Design Features:

  •   Use of More Shade Trees vs. Palm Trees to Reduce Temperature

      As shown in the City-approved Plot Plan package, palm trees used on the
site will be located at the building’s primary entry as part of the decorative
entry treatment, and along the freeway, near gates and building corners as
accent elements. All other trees on the site, in the parking areas, adjacent to
the building, in the landscape areas, and along the freeway will be varieties of
shade trees.

  •   Waterless Urinals

      Use of these products was investigated but ultimately rejected based upon
marginal performance and excessive maintenance costs. Very low flow urinals will
be used in the facility which will provide a 30% reduction in water use over
typical low-flow urinals.

  •   Automatic turn on and off for lavatory faucets—only allow 1/2 gal per
minute

      These products will be installed throughout the building.

  •   Monitoring system that keeps track of all systems so that response can be
quick if one of the systems does not function properly

      The Skechers building will include a building systems monitoring program
which will immediately notify maintenance personnel of any system malfunction.

  •   Photo Sensors for Lighting

      Motion sensors will be installed in the office areas of the building to
turn off all lighting (except security lighting) when theses areas of the
building are not occupied. A network of thousands of roof-mounted skylights will
provide substantial natural light in the warehouse areas. Sensors will be
installed in the warehouse areas to automatically turn off artificial area
lighting when ambient light is adequate.

  •   Reduce carpet and flooring glue toxics by environmentally friendly carpet
and non toxic glue.

      Low VOC carpeting, paint and adhesives will be used throughout the
building. Polished concrete flooring will replace vinyl flooring originally

The above are based upon existing design criteria and availability of material
and labor. Should some of these conditions adversely change, the above items may
need to be modified.

4 of 5



--------------------------------------------------------------------------------



 



Exhibit B
Highland Fairview Corporate Park — TPM 35629 Parcel 1 (Skechers)
LEED Projected Certification Items
(Based upon LEED current standards)

      planned for the warehouse restrooms, break rooms and shipping/receiving
areas.

  •   Recycle of All Used Materials

      Recycling bins will be provided at the site for recycling during the
operation of the building. Recycling of construction waste will be required to
the greatest degree practicable. Skechers currently bundles and recycles all
cardboard waste and will provide recycling bins for employee use throughout the
facility. Skechers is exploring opportunities for recycling (mulching) of
damaged wood pallets.

  •   75% of Construction Waste Salvaged or Recycled

      The project will salvage or recycle as much construction waste as is
feasible, but in no case less that 50% by weight of such waste. The project will
utilize recycled (crushed) concrete during construction for temporary access
roads and for paving base where acceptable. The project is directing green waste
from clearing operations during construction, to a location for mulching and
will be re-used.

  •   Independent Venting for Toxic Places

      The storage of toxic materials, as identified by the State of California,
will be in accordance with all applicable building code requirements including
the independent venting of such storage areas.

  •   Thermal Controls in Various Work Spaces

      The warehouse area is not heated or cooled, utilizing a controlled air
exchange system to moderate interior temperatures. The office and commercial
areas will be served by a number of HVAC zones each with its own controls. The
units are equipped with an automatic time switch with an accessible manual
override that allows operation of the system during off-hours.

  •   The building occupant/owner must share whole-project energy and water
usage data for at least five years with the US Green Building Council or Green
Building Certification Institute.

      Highland Fairview will provide all documentation used to secure LEED
certification, including any tenant operational documentation. Such
documentation requirements will be addressed in the lease documents.

The above are based upon existing design criteria and availability of material
and labor. Should some of these conditions adversely change, the above items may
need to be modified.

5 of 5



--------------------------------------------------------------------------------



 



Contract #: MH00-121-226
Project: Highland Fairview Corporate Park
Trade: General Contractor
EXHIBIT “H”
RESOLUTION NO. 2009-08
A RESOLUTION OF THE CITY COUNCIL OF THE CITY OF MORENO VALLEY, CALIFORNIA,
CERTIFYING THE FINAL ENVIRONMENTAL IMPACT REPORT (P07-157), ADOPTION OF THE
FINDINGS AND STATEMENT OF OVERRIDING CONSIDERATIONS, AND APPROVAL OF THE
MITIGATION MONITORING PROGRAM FOR THE HIGHLAND FAIRVIEW CORPORATE PARK PROJECT,
GENERALLY LOCATED ADJACENT TO AND SOUTH OF HIGHWAY 60 ALONG FUTURE EUCALYPTUS
AVENUE (FIR AVENUE) BETWEEN REDLANDS BOULEVARD AND THEODORE STREET
     WHEREAS, on February 3, 2009, the City Council of the City of Moreno Valley
held a public hearing to consider the proposed project, which includes a
tentative parcel map to subdivide a 158 gross acre site (265.3 acres including
offsite improvements and drainage) into four buildable parcels and two primary
parcels dedicated for freeway improvement purposes (thirteen parcels overall to
include lettered lots for public access and dedication) with a first phase plot
plan for an approximately 1,820,000 square foot warehouse industrial building on
approximately 83 acres, and a total of approximately 2,620,000 square foot of
building for all phases of development. The project also includes related
offsite improvements and drainage. The project site currently lies within the BP
(Business Park) and CC (Community Commercial) land use districts and will
require a change of zone to LI (Light Industrial) to allow the proposed
industrial structures and a General Plan Amendment to move a planned multi-use
trail from the south side to the north side of future Eucalyptus Avenue (Fir
Avenue), eliminate a planned multi-use trail along the Sinclair Street alignment
over Highway 60, and the adjustment of parcel lines and land use for two parcels
located in the CC land use district, and to consider all environmental
documentation;
     WHEREAS, the project includes applications for a Change of Zone
(PA07-0088), General Plan Amendment (PA07-0089), phasing (P08-057) tentative
parcel map (PA07-0090) and a plot plan (PA07-0091). All are related but will be
included in separate resolutions with individual findings and shall not be
approved unless the Environmental impact Report (P07-157) is certified and
approved.
     WHEREAS, a Draft Environmental Impact Report (DEIR) was initially prepared
for this project. Said DEIR was initially circulated for review on August 5,
2008, while the review period ended on September 19, 2008. A Final EIR,
(including the Draft EIR dated August 4, 2008; and responses to comments), has
been completed and is being recommended for certification, prior to the approval
of discretionary permits related to the project.
     WHEREAS, on January 8, 2009, the Planning Commission conducted a public
Resolution No. 2009-08
Date Adopted: February 10, 2009

1



--------------------------------------------------------------------------------



 



hearing to consider the proposed project, or the Highland Fairview Corporate
Park project consisting of a tentative parcel map to subdivide a 158 gross acre
portion of land into four (4) separate buildable parcels and two primary parcels
dedicated for freeway improvement purposes (thirteen parcels overall to include
lettered lots for public access and dedication purposes.), and a first phase
plot plan for an approximately 1,820,000 square foot warehouse industrial
building on approximately 83 acres and a total of approximately 2,620,000 square
foot of building for all phases of development, and a related Change of Zone and
General Plan Amendment, and to consider environmental documentation in its final
form;
     WHEREAS, on January 15, 2009, the Planning Commission conducted a continued
public meeting and forwarded the project to the City Council for consideration;
     WHEREAS on February 3, 2009 and February 10, 2009, the City Council
reviewed in full the Final EIR, the Statement of Overriding Considerations and
Mitigation Monitoring Program;
     WHEREAS, the draft and final EIR concerning the proposed Highland Fairview
Corporate Park Project were prepared in sufficient detail and duly circulated in
compliance with the California Environmental Quality Act (CEQA), the State CEQA
Guidelines and the City of Moreno Valley Rules and Procedures to Implement CEQA;
     WHEREAS, the comment period for the draft Environmental Impact Report
(EIR) for the Highland Fairview Corporate Park Project began on August 5, 2008,
while said document was circulated for a 45 day period to the public and to
responsible agencies for comments, concluding on September 19, 2008;
     WHEREAS, on December 19, 2008, the City published a Notice of Availability
in the local newspaper (Press Enterprise), posted the Notice of Availability at
the Riverside County Clerk’s office, and distributed copies of the draft Final
EIR to the State Clearinghouse, local agencies and other interested parties;
     WHEREAS, since August 5, 2008, copies of the draft EIR have been made
available to the public at the City’s offices, on the City’s website and at the
City’s public library;
     WHEREAS, the final public comment period closed on September 19, 2008, and
the City has prepared responses, which have been included in the Final EIR, to
all comments received by that date and through the month of October;
     WHEREAS, the Final EIR recommended to the City Council includes all
responses to comments thereon;
     WHEREAS, the final EIR includes a review of potential impacts associated
with the implementation of the Highland Fairview Corporate Park Project,
including, but not limited to land use, traffic and circulation, air quality,
noise and aesthetics, light and glare. A
Resolution No. 2009-08
Date Adopted: February 10, 2009

2



--------------------------------------------------------------------------------



 



statement of overriding considerations is provided for environmental impacts
related to aesthetics, agriculture, air quality, noise as well as climate change
and greenhouse gas emissions;
     WHEREAS, a Mitigation Monitoring Program has been completed to ensure that
all of the mitigation measures outlined in the final EIR are implemented, and
     WHEREAS, all legal prerequisites to the adoption of this Resolution have
occurred.
     NOW, THEREFORE, the City Council of the City of Moreno Valley does hereby
resolve as follows:

  1.   The Planning Commission hereby recommends that the City Council certify
that the final Environmental Impact Report (EIR) for the Highland Fairview
Corporate Park Project on file with the Community and Development Department,
incorporated herein by this reference, has been completed in compliance with the
California Environmental Quality Act, that the Planning Commission reviewed and
considered the information contained in the final EIR and that the final EIR
reflects the City’s independent judgment and analysis; and     2.   The Planning
Commission recommends that the City Council hereby adopt the Findings and
Statement of Overriding Considerations regarding the final EIR for the Highland
Fairview Corporate Park Project, attached hereto as Exhibit A; and     3.   The
Planning Commission recommends that the City Council hereby approve the
Mitigation Monitoring Program for the final EIR for the proposed Highland
Fairview Corporate Park project, attached hereto as Exhibit B.

APPROVED AND ADOPTED this 10th day of February, 2009.
SIGNATURE PAGE FOLLOWS.
Resolution No. 2009-08
Date Adopted: February 10, 2009

3



--------------------------------------------------------------------------------



 



           
/s/ Richard A. Stewart
 
Mayor

ATTEST:

      /s/ [ILLEGIBLE]
 
City Clerk
   

APPROVED AS TO FORM:
(SEAL)

     
/s/ Robert D. Herrick
 
City Attorney
   

Resolution No. 2009-08
Date Adopted: February 10, 2009

4



--------------------------------------------------------------------------------



 



RESOLUTION JURAT

             
STATE OF CALIFORNIA
    )      
 
           
COUNTY OF RIVERSIDE
    )  ss.
 
           
CITY OF MORENO VALLEY
    )      

     I, Jane Halstead, City Clerk of the City of Moreno Valley, California, do
hereby certify that Resolution No. 2009-08 was duly and regularly adopted by the
City Council of the City of Moreno Valley at a regular meeting thereof held on
the 10th day of February, 2009 by the following vote:

     
     AYES:
  Council Members Batey, Hastings, Molina, Mayor Pro Tem Flickinger and Mayor
Stewart
 
   
     NOES:
  None
 
   
     ABSENT:
  None
 
   
     ABSTAIN:
  None

     
/s/ [ILLEGIBLE]
 
CITY CLERK
   
 
   
(SEAL)
   

Resolution No. 2009-08
Date Adopted: February 10, 2009

5



--------------------------------------------------------------------------------



 



Facts, Findings and Statement of Overriding Considerations
Regarding the Environmental Effects of the Approval of the
Highland Fairview Corporate Park Project
(State Clearinghouse No. 2007101132)

I.   INTRODUCTION

The City Council of Moreno Valley (the “Council”) in approving the Highland
Fairview Corporate Park project (the “Project”), makes the Findings described
below and adopts the Statement of Overriding Considerations presented at the end
of the Findings. The Findings are based upon the entire record before the
Council, as described in Section III below, including the Environmental Impact
Report (“EIR”) prepared for the Project by the City, acting as the lead agency
under the California Environmental Quality Act (“CEQA”).

II.   PROJECT SUMMARY   A.   PROJECT DESCRIPTION

The Project consists of the development of a corporate park in three phases
comprising a 1,820,000 square foot (“sf”) logistics (i.e., warehouse and
distribution) building, which will be leased to Skechers, and 80,000 sf of
commercial facilities in Phase 1; a second 600,000 sf logistics building in
Phase 2; and 120,000 sf of commercial facilities in Phase 3. The Project will
affect three different areas which, together, will contain approximately 265
acres: the Project Site which will contain approximately 125 acres which will be
developed and approximately 33 acres which will be dedicated or improved for
various improvements and utility extensions; and approximately 23 acres, located
south of the Project Site, which will be used for drainage purposes in
connection with the development of the Project Site. The Project Site is bounded
on the north by State Route 60 (“SR-60”), on the east by Theodore Street, on the
south by future Eucalyptus Avenue (approximately on the current alignment of Fir
Avenue) and on the west by Redlands Boulevard.
The eastern and western portions of the Project Site are currently designated
for Commercial uses in the City’s General Plan and are zoned for Community
Commercial uses. The center of the Project Site is designated for Business
Park/Light Industrial use in the General Plan and is zoned for Business Park
uses. The development of the Project requires a General Plan amendment to
increase the commercial area on the western portion of the Project Site, to
reduce the commercial area on the eastern portion of the Project Site, to amend
the City’s Master Plan of Trails and to amend the Circulation Element of its
General Plan to make future Eucalyptus Avenue a four lane divided arterial
street with a median; a zone change to reflect the changes in the areas
designated for Commercial and Business Park uses; a change in the zoning in the
center of the
Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

6



--------------------------------------------------------------------------------



 



Project Site from Business Park to Light Industrial; a tentative parcel map to
create four parcels on which development will occur, three parcels which will be
used for SR-60 improvements and six parcels which will serve as common areas;
the approval of the Plot Plan for the development planned for Parcel 1; the
approval of alternate work hours during the construction period; and future
discretionary approvals needed to complete the development of the Project.

B.   PROJECT OBJECTIVES

The objectives for the Project are to:

1.   Perform construction in an accelerated manner in order to meet Skechers’
occupancy needs;   2.   Provide additional employment opportunities;   3.  
Provide logistic facilities in a single building containing at least 1,800,000
sf to allow for the consolidation of several existing Skechers’ logistics
facilities into one;   4.   Plan for, and entitle, the Project Site to allow for
the possibility of adding another building containing up to 600,000 sf to
account for future growth in the need for logistics facilities;   5.   Provide
logistics facilities on land with immediate access to State Route-60 to minimize
the use of City streets;   6.   Provide the City with new jobs and revenues from
the construction and operation of the logistics facilities;   7.   Construct the
logistics facilities in a manner that maximizes the use of green technology; and
  8.   Develop the Project Site to ensure an adequate rate of return on the
Project applicant’s investment.   III.   ENVIRONMENTAL REVIEW AND PUBLIC
PARTICIPATION

The City has conducted an extensive environmental review of the Project to
ensure that both the City’s decision makers and the public are fully informed
about potential significant environmental effects of the Project; to identify
ways that environmental damage can be avoided or significantly reduced; to
prevent significant, avoidable damage to the environment by requiring changes in
the Project through the use of mitigation measures which have been found to be
feasible; and to disclose to the public the reasons why the City has approved
the Project in the manner chosen in light of the significant
Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

7



--------------------------------------------------------------------------------



 



environmental effects which have been identified in the EIR. In order to do
this, the City, as the lead agency under CEQA, has done all of the following:

  1.   Prepared and distributed an Initial Study/Notice of Preparation, dated
October 29, 2007, a copy of which was circulated the following day through the
State Clearinghouse to various state agencies for their comments;     2.   Sent
the Initial Study/Notice of Preparation, which contained the notice of a scoping
meeting to be held on November 26, 2007, to each of the governmental agencies,
organizations and individuals shown on the distribution list for the Notice of
Preparation/Initial Study, Appendix A to the Draft EIR, on October 29, 2007;    
3.   Held a public scoping meeting on November 26, 2007, to solicit comments
from the public on what should be analyzed in the EIR;     4.   Sent a Notice of
Completion and a copy of the Draft EIR to the State Clearinghouse on August 4,
2008;     5.   Filed a Notice of Availability with the Clerk of the Riverside
County Board of Supervisors on August 4, 2008, informing the public that the
Draft EIR was available for public review for a 45 day period beginning on
August 6, 2008, and ending on September 19, 2008;     6.   Mailed the Notice of
Availability to all organizations and individuals who had previously requested
the Notice on August 4, 2008;     7.   Mailed the Notice of Availability to all
residents and property owners within 300 feet of the Project Site on August 4,
2008;     8.   Provided copies of the Draft EIR to 132 public agencies,
organizations and individuals on August 4, 2008;     9.   Placed copies of the
Draft EIR on the City’s website, at the City’s Planning Department’s public
counter and at the public library located at 25480 Alessandro Boulevard on
August 4, 2008;     10.   Published the Notice of Availability on August 8,
2008, in the Press Enterprise, which is the newspaper of general circulation
which has the largest circulation in the areas affected by the Project;     11.
  Prepared responses to comments on the Draft EIR received during and after the
45 day comment period on the Draft EIR, which have been included in the Final
EIR;

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

8



--------------------------------------------------------------------------------



 



  12.   Published a Notice on December 19, 2008, in the Press Enterprise, a
newspaper of general circulation which has the largest circulation in the areas
affected by the Project, that the City’s Planning Commission would hold a public
hearing on January 8, 2009, to consider the Final EIR and the Project in order
to provide recommendations to the Council;     13.   Sent copies of the Final
EIR on December 19, 2008, to all public agencies, organizations and individuals
who had submitted comments;     14.   Held a public hearing of the City’s
Planning Commission to consider the adequacy of the Final EIR on January
                    , 2009, and, at the conclusion of the hearing, recommended
that the Council certify that the Final EIR had been prepared in full compliance
with CEQA;     15.   Published a notice on January                     , 2009,
in the Press Enterprise, a newspaper of general circulation which has the
largest circulation in the areas affected by the Project, that the Council would
hold a public hearing on January                     , 2009, to consider
certification of the Final EIR as having been prepared in compliance with CEQA
and the approval of the Project;     16.   Mailed notice of the Council’s
hearing to all residents and property owners within 300 feet of the Project Site
on January                     , 2009;     17.   Sent notice of the Council’s
hearing to all organizations and individuals who had previously requested
notification of anything having to do with the Project on January
                    , 2009; and     18.   Held a public hearing of the Council
on January                     , 2009, and, after full consideration of all
comments, written and oral, certified that the Final EIR had been completed in
compliance with CEQA and approval of the Project.

All of the documents identified above and all of the documents which are
required to be part of the record pursuant to Public Resources Code § 21167.6(e)
are on file with the City’s Community Development Department, Planning Division,
located at 14177 Frederick Street, Moreno Valley, CA 92552-0805. Questions
should be directed to Mark Gross, AICP, Senior Planner, in the Division.

A.   INDEPENDENT JUDGMENT FINDING

Finding:   The Final EIR for the Project reflects the City’s and the Council’s
independent judgment and analysis.

     
Factual Basis for the Finding:
  The EIR was prepared by Michael Brandman Associates, an independent consulting
firm, under the supervision and direction of Planning Division staff of

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

9



--------------------------------------------------------------------------------



 



     
 
  the City’s Community Development Department and was thoroughly reviewed by the
Chambers Group, an expert consultant hired by the City to provide independent
peer review and assure the exercise of thorough and independent review and
judgment by the City. The Council, as the City’s final decision making body for
the Project, received and reviewed the Final EIR and the comments, both written
and oral, provided by public agencies and members of the public prior to
certifying that the Final EIR complied with CEQA. The participation of City
Staff in selection and approval of Michael Brandman Associates as the EIR
Consultant, the professional qualifications and reputation of the EIR
Consultant, the supervision and direction of the EIR Consultant by the City
Staff, the thorough and independent review of the Draft and Final EIRs,
including comments and responses to comments, by both the City Staff and the
Chambers Group and the review and careful consideration by the City Council of
the Final EIR, comments and responses to comments all conclusively show that the
Final EIR is the product of and reflects the independent judgment and analysis
of the City as the Lead Agency, and of the City Council as its governing body.

B.   FINDING OF THE ABSENCE OF ANY NEED TO RECIRCULATE THE FINAL EIR

Finding:   The Council finds that the Final EIR does not add significant new
information to the Draft EIR that would require recirculation of the Project
EIR.

     
Factual Basis for the Finding:
  The Council recognizes that the Final EIR incorporates information obtained
and produced after the Draft EIR was completed and that the Final EIR contains
additions, clarifications and minor modifications to the Draft EIR. The Council
has reviewed and considered the Final EIR and all of the information contained
in it and has determined that the new information added to the Final EIR does
not involve a new significant environmental impact, a substantial increase in
the severity of an environmental impact nor a feasible

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

10



--------------------------------------------------------------------------------



 



     
 
  mitigation measure or an alternative considerably different from others
previously analyzed that the Project applicant declined to adopt and that would
clearly lessen the significant environmental impacts of the Project. No
information provided to the Council indicates that the Draft EIR was inadequate
or conclusory or that the public was deprived of a meaningful opportunity to
review and comment on the Draft EIR.

C.   GENERAL TREATMENT OF MITIGATION MEASURES

It is the Council’s intention to adopt all mitigation measures recommended by
the Final EIR. If a measure has been omitted from the Conditions of Approval,
from the Findings or from the Mitigation Monitoring Program (the “MMP”), a copy
of which is attached as Exhibit A and which is hereby adopted, that mitigation
measure shall be deemed to be adopted pursuant to this paragraph.
In addition, all Conditions of Approval and the MMP repeating or rewording
mitigation measures recommended in the Final EIR are intended to be
substantially similar to the mitigation measures as stated in the Final EIR and
are found to be equally effective in avoiding or lessening the identified
environmental impact.

IV.   ENVIRONMENTAL IMPACTS AND FINDINGS

Based on the Initial Study, Appendix A.2 to the Draft EIR, and the responses to
the Notice of Preparation, the EIR analyzed 16 potential areas where significant
environmental impacts could result from the development of the Project. Five of
those, aesthetics, agricultural resources, air quality, noise and global climate
change and greenhouse gases, were found to have significant and unavoidable
environmental impacts after the imposition of all feasible mitigation measures.
The remaining 11 areas, biology, cultural resources, geology, hazards and
hazardous materials, hydrology, land use and planning, mineral resources,
population, housing and employment, public services, transportation and traffic
and utilities and service systems were found to have either no significant and
unavoidable environmental impacts or that the environmental impacts could be
mitigated into a level of insignificance. The description of each environmental
area, the potential impacts and the feasible mitigation measures are set forth
in Sections 5 and 6 of the Draft EIR together with the changes and additions set
forth in Section 4 of the Final EIR.
Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

11



--------------------------------------------------------------------------------



 



A.   IMPACTS IDENTIFIED IN THE EIR AS LESS THEN SIGNIFICANT REQUIRING NO
MITIGATION

  1.   AESTHETICS

             
 
  a.   Potential Significant Impact:   Damage to scenic resources (Impact 5.1-2)

Finding:   The Project will not substantially damage scenic resources,
including, but not limited to trees, rock outcroppings and historic buildings
visible from a State scenic highway.

     
Factual Basis for the Finding:
  As discussed in Sections 5.1 and 5.2 of the Draft EIR and as shown in the
Aesthetics Assessment, Appendix M.1 to the Draft EIR, the Project Site is flat,
having been used for farming in the past and contains no trees, rock
outcroppings or historic buildings within any State scenic highway.

             
 
  b.   Potential Significant Impact:   Degradation of the existing visual
character or quality of the Project Site and its surroundings (Impact 5.1-3)

Finding:   The Project will not substantially degrade the existing visual
character or quality of the Project Site or its surroundings.

     
Factual Basis for the Finding:
  As discussed on pages 5.1-25-26 of the Draft EIR, the development of the
Project will introduce urban development into an area of the City that has
historically been used for ranching and agricultural purposes. However, the
City’s General Plan has identified the Project Site for business park and
commercial development with the recognition that the visual attributes of the
Project Site will change. That change is a continuation of planned development
that is visually compatible with the proposed future urbanization of the area
surrounding the Project Site.

  2.   AGRICULTURAL RESOURCES

             
 
  a.   Potential Significant Impact:   Conflict with existing zoning for
agricultural use or a Williamson Act contract (Impact 5.2-2)

Finding:   The Project does not conflict with existing zoning for agricultural
use or a Williamson Act contract.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

12



--------------------------------------------------------------------------------



 



     
Factual Basis for the Finding:
  As discussed on page 5.2-5 of the Draft EIR and in the Agricultural Resources
Report and Land Evaluation and Site Assessment and the Agricultural Impact
Evaluation, Appendices B.1 and B.2 to the Draft EIR, the Project Site is zoned
as Business Park and Commercial and is not subject to a Williamson Act contract.

             
 
  b.   Potential Significant Impact:   Conversion of other farmland to
nonagricultural use (Impact 5.2-3)

Finding:   The Project will cause changes in the existing environment which
could result in the conversion of other farmland to nonagricultural use.
However, such changes will not rise to a level of significance because the
surrounding farmland is designated for development in the City’s General Plan
and is not suitable for farming in the long term in any event.

     
Factual Basis for the Finding:
  As discussed on page 5.2-6 of the Draft EIR and in the Agricultural Resources
Report and Land Evaluation and Site Assessment and the Agricultural Impact
Evaluation, Appendices B.1 and B.2 to the Draft EIR, the Project Site and the
area surrounding the Project Site are vacant and, in the past, have been used
for dry land farming. However, the development of the Project would not, by
itself, in any way limit the use of adjacent land for agricultural purposes.
Moreover, the surrounding land is designated for urban use with the
understanding that whatever limited agricultural use now exists will not
continue to exist for much longer.  
 
  Moreover, as discussed on pages 5.2-1 and -6-7 of the Draft EIR and in the
Agricultural Resources Report and Land Evaluation and Site Assessment and the
Agricultural Impact Evaluation, Appendices B.1 and B.2 to the Draft EIR, the
City’s General Plan recognizes that farming has become less economically viable
because of the high cost of water, the cost of land and property taxes,
conflicts with surrounding urban uses and the lack of agri-business support in
the area. Although land near the Project Site does contain land which has been
identified by the California Department of Conservation as suitable for farming,
the absence of an agricultural “infrastructure” — crop managers, labor, farm
implements and processing

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

13



--------------------------------------------------------------------------------



 



     
 
  facilities — in the vicinity, the cost of bringing suitable water to the
Project Site, the cost of the water itself and the fact that the sale of the
products which could be grown if water were available would not cover the costs
of production means that the land near the Project Site cannot be realistically
considered as an agricultural resource.

  3.   AIR QUALITY

             
 
  a.   Potential Significant Impact:   Conflict with, or obstruction of,
implementation of the applicable air quality plan (Impact 5.3-1)

Finding:   The Project will not conflict with, nor will it obstruct
implementation of, the applicable air quality plan.

     
Factual Basis for the Finding:
  As discussed on pages 5.3-22-23 of the Draft EIR and in the Air Quality and
Health Risk Report, Appendix D.1 to the Draft EIR, the Project is consistent
with the Air Quality Management Plan prepared by the South Coast Air Quality
Management District because, as set forth in Response 20-2 on page 3-94 of the
Final EIR, the number of trips generated under the existing General Plan land
use designation, which forms the basis for the Air Quality Management Plan,
contemplates vehicle trips substantially in excess of those which will result
once the Project is fully developed.

             
 
  b.   Potential Significant Impact:   Creation of objectionable odors (Impact
5.3-5)

Finding:   The Project will not create objectionable odors affecting substantial
numbers of people.

     
Factual Basis for the Finding:
  As discussed on page 5.3-54 of the Draft EIR and in the Air Quality and Health
Risk Report, Appendix D.1 to the Draft EIR, the project will not contain land
uses typically associated with emitting objectionable odors. Diesel exhaust and
volatile organic compounds would be emitted during construction and operation of
the project, which may be objectionable; however, emissions would disperse
rapidly from the project site

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

14



--------------------------------------------------------------------------------



 



     
 
  and therefore will not be at a level that would induce any significant
negative response.

  4.   BIOLOGICAL RESOURCES

             
 
  a.   Potential Significant Impact:   Substantial adverse impact on habitat
(Impact 5.4-2)

Finding:   The Project will not have a substantial adverse affect on any
riparian habitat or other sensitive natural community identified in local or
regional plans, policies, regulations or by the California Department of Fish
and Game or the U.S.A. Fish and Wildlife Service.

     
Factual Basis for the Finding:
  As discussed on page 5.4-31 of the Draft EIR and in the Habitat. Assessment
and MSHCP Consistency Analysis, Appendix C. 1 to the Draft EIR, the Project Site
does not contain any riparian habitat nor does it contain any habitat for either
sensitive plants or wildlife.

             
 
  b.   Potential Significant Impact:   Substantial adverse effect on protected
wetlands (Impact 5.4-3)

Finding:   The Project will not have any effect on federally protected wetlands
as defined by Section 404 of the Clean Water Act.

     
Factual Basis for the Finding:
  As discussed on page 5.4-31 of the Draft EIR and in the Habitat Assessment and
MSHCP Consistency Analysis and the Delineation of Jurisdictional Waters and
Wetlands, Tentative Parcel Map No. 35629 and Associated Offsite Areas,
Appendices C.1 and C.2 to the Draft EIR, there are no wetlands or wetland
vegetation on the Project Site.

             
 
  c.   Potential Significant Impact:   Interference with migratory wildlife
corridors (Impact 5.4-4)

Finding:   The Project will not interfere with the movement of native resident
or migratory fish or wildlife species or with established native resident or
migratory wildlife corridors nor impede the use of native wildlife nursery
sites.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

15



--------------------------------------------------------------------------------



 



     
Factual Basis for the Finding:
  As discussed on pages 5.4-31-32 of the Draft EIR and in the Habitat Assessment
and MSHCP Consistency Analysis, Appendix C.1 to the Draft EIR, no wildlife
movement corridors occur on, or directly adjacent to, the Project Site nor will
there be any impact on native wildlife nursery sites because no such sites were
observed on, or directly adjacent to, the Project Site.

  4.   GEOLOGY AND SOILS

             
 
  a.   Potential Significant Impact:   Exposure of people or structures to
potential substantial adverse effects (Impact 5.6-1)

Finding:   The Project will not expose people or structures to potential
substantial adverse effects, including the risk of loss, injury, or death
involving: (i) rupture of a known earthquake fault, as delineated on the most
recent Alquist-Priolo Earthquake Fault Zoning Map issued by the State Geologist,
for the Project Site or based on other substantial evidence of a known fault;
(ii) strong seismic ground shaking; (iii) seismic-related ground failure,
including liquefaction; and (iv) landslides.

     
Factual Basis for the Finding:
  As discussed on pages 5.6-1-15 and Responses 15-1-5 on pages 3-137-138 of the
Final EIR and in the geotechnical studies, Appendix F to the Draft EIR, the
Project Site is not located in an area that is underlain by any active fault
segments although there may be unnamed fault splays nearby. The Project Site is
located in an area where there is a moderate potential for liquefaction.
However, liquefaction occurs only when groundwater is present within 50 feet of
the surface, something which exploratory wells have shown does not occur on the
Project Site. The combination of required setbacks and adherence to the
structural design requirements set forth in the California Building Code means
that the chances of substantial adverse effects will be no greater on the
Project Site than anywhere else in Southern California.
 
   
 
  Although no mitigation is required to reduce any significant impact,
Mitigation Measure GEO-1, set forth on page 4-52 of the Final EIR, has been
imposed as a condition of Project approval to ensure that any fault features
found on the Project Site will be suitably dealt with.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

16



--------------------------------------------------------------------------------



 



             
 
  b.   Potential Significant Impact:   Substantial soil erosion or loss of
topsoil (Impact 5.6-2)

Finding:   The Project will not result in substantial soil erosion or the loss
of topsoil.

     
Factual Basis for the Finding:
  As discussed on page 5.6-15 of the Draft EIR, the Project Site has a gentle
slope which does not have a high erosion potential. The fine sandy soil on the
Site does have a potential for wind erosion but standard best management
practices and air quality emission dust controls during grading will ensure that
the soils are properly moistened during high wind conditions. Topsoil on the
Site will be lost due to the construction of the Project. However, because the
Project Site will ultimately be converted to urban uses and no longer available
for agricultural production, the loss of the topsoil will not result in any
significant impact.

             
 
  c.   Potential Significant Impact:   Unstable geologic location (Impact 5.6-3)

Finding:   The Project will not be located on a geologic unit or soil that is
unstable or that would become unstable as a result of the Project and will not
potentially result in on-or off-site landslides, lateral spreading, subsidence,
liquefaction or collapse.

     
Factual Basis for the Finding:
  As discussed on pages 5.6-1-10 and –15 of the Draft EIR and in the
geotechnical studies, Appendix F to the Draft EIR, and in subsection IV.4.a.
above, no evidence of geologic instability underlaying the Project Site has been
identified as a result of the geotechnical investigations carried out on the
Site. Moreover, the development of the Project Will be subject to the City’s
Grading Ordinance and the California Building Code, both of which are designed
to deal with potential problems of geologic instability.

             
 
  d.   Potential Significant Impact:   Location of the Project on expansive soil
(Impact 5.6-4)

Finding:   The Project will not be located on expansive soil, as defined in
Table 18-1-B of the Uniform Building Code (1994), nor will it create substantial
risk to life or property.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

17



--------------------------------------------------------------------------------



 



     
Factual Basis for the Finding:
  As discussed on page 5.6-16 of the Draft EIR and in the geotechnical studies,
Appendix F to the Draft EIR, limited laboratory tests of the soils at the
Project Site at shallow depth show that they have a low expansion potential.
Moreover, the Project will be required to comply with the City’s Grading
Ordinance and the California Building Code, both of which are designed to deal
with the potential of expansive soils.

             
 
  e.   Potential Significant Impact:   Wastewater disposal systems (Impact
5.6-5)

Finding:   Wastewater disposal will have no effect on the soils on the Project
Site.

     
Factual Basis for the Finding:
  As discussed on page 5.6-16 of the Draft EIR, the Project will be connected to
wastewater service provided by the Eastern Municipal Water District and no
septic tanks will be used.

             
 
  f.   Potential Significant Impact:   Cumulative impacts on geology and soils

Finding:   Cumulative impacts on geology and soils caused by the Project, in
conjunction with other development, will not be cumulatively considerable and
thus will be less than significant.

     
Factual Basis for the Finding:
  As discussed on page 6-12 of the Draft EIR, the physical development of other
land will be subject to the same strict safeguards applicable to the development
of the Project Site. Further, impacts to geology and soils are site specific so
that a problem on one site does not contribute to problems on other sites.

  5.   HAZARDS AND HAZARDOUS MATERIALS

             
 
  a.   Potential Significant Impact:   Hazardous emissions within one-quarter
mile of an existing or proposed school (Impact 5.7-2)

Finding:   The Project will not emit hazardous emissions nor will it handle
hazardous or acutely hazardous materials, substances or wastes within
one-quarter mile of an existing or proposed school.

     
Factual Basis for the Finding:
  As discussed on page 5.7-9 of the Draft EIR and in the letter from Jeff
Hoskinson dated April 21, 2008, Appendix L to the Draft EIR, the nearest school
site, the Calvary Chapel Christian School, is located

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

18



--------------------------------------------------------------------------------



 



     
 
  approximately 1.3 miles northwest of the Project Site. Two school sites which
had previously been considered by the Moreno Valley Unified School District
within one-quarter mile of the Project Site have been abandoned.

             
 
  b.   Potential Significant Impact:   Safety hazard due to proximity to an
airport (Impact 5.7-3)

Finding:   The Project will not result in a safety hazard for people residing or
working in the area due to the proximity of an airport or private airstrip.

     
Factual Basis for the Finding:
  As discussed on page 5.7-19 of the Draft EIR, the nearest airport or private
airstrip is March Air Force Base which is located approximately 7.3 miles
southwest of the Project Site. The Site is not within any airport land use plan
area.

             
 
  c.   Potential Significant Impact:   Impairment or interference with an
adopted emergency response plan (Impact 5.7-4)

Finding:   The Project’s implementation will not impair or physically interfere
with any adopted emergency response plan or any emergency evacuation plan.

     
Factual Basis for the Finding:
  As discussed on pages 5.7-9-10 of the Draft EIR, the Project Site is located
on the City’s urban fringe and does not interfere with access to any other area.
Emergency access to the Project Site will be available from both Redlands
Boulevard and Theodore Street along future Eucalyptus Avenue for all three
Phases of the Project.

             
 
  d.   Potential Significant Impact:   Exposure to wildland fires (Impact 5.7-5)

Finding:   The development of the Project will not expose people or structures
to significant risk of loss, injury or death involving wildland fires.

     
Factual Basis for the Finding:
  As discussed on page 5.7-10 of the Draft EIR, the Project Site is located in
an area which is currently undeveloped and actively dry farmed. No heavy natural
vegetation exists in the area surrounding the Site, the surrounding areas cannot
be characterized as wildlands nor is the Project Site located in an area
identified as a high fire area by Riverside County. The

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

19



--------------------------------------------------------------------------------



 



     
 
  closest high fire area is approximately eight-tenths of a mile west of the
Site.

  6.   HYDROLOGY AND WATER QUALITY

             
 
  a.   Potential Significant Impact:   Violation of water quality or waste
discharge standards (Impact 5.8-1)

Finding:   The Project will not violate any water quality standards nor any
waste discharge standards nor will it otherwise degrade water quality.

     
Factual Basis for the Finding:
  As discussed on pages 5.8-11-15 of the Draft EIR, as modified on page 4-56-57
of the Final EIR, and in the Logistics Building Runoff Management Plan and the
Project Specific Preliminary Water Quality Management Plan, Appendices H.1 and
H.2 to the Draft EIR, the Project applicant will be required to prepare a
Stormwater Pollution Prevention Plan (“SWPPP”) that conforms to the State Water
Resources Control Board’s National Pollutant Discharge Elimination System permit
prior to the issuance of grading or construction permits. The SWPPP will
identify best management practices to prevent construction related pollutants
from reaching Stormwater and all products of erosion from moving off-site.
Conformance with the mandatory requirements of the SWPPP will ensure that no
substantial degradation of water quality associated with the short-term
construction activities will occur.
 
   
 
  Long-term operational stormwater quality concerns will be managed pursuant to
a City approved Water Quality Management Plan for the Project Site. The Plan
requires the construction of a stormwater conveyance system that will include a
series of extended detention basins, which will also serve as infiltration
basins, with catch basin inserts for the removal of trash. The result will be a
significant reduction in pollutant loads in the Stormwater runoff from the
Project Site which might otherwise reach surface water bodies.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

20



--------------------------------------------------------------------------------



 



             
 
  b.   Potential Significant Impact:   Depletion of groundwater supplies or
interference with groundwater recharge (Impact 5.8-2)

Finding:   The Project will not substantially deplete groundwater supplies nor
will it interfere substantially with groundwater recharge.

     
Factual Basis for the Finding:
  As discussed on page 5.8-15 of the Draft EIR, and in the geotechnical studies,
Appendix F to the Draft EIR, development of the Project Site will increase the
amount of impervious area on the Site. However, because groundwater is located
more than 110 feet below the existing ground surface, existing recharge is
currently minimal. Stormwater runoff from the Project Site will be released into
existing downstream drainage areas which will continue to allow runoff from the
Site to percolate into the soil.

             
 
  c.   Potential Significant Impact:   Alteration of existing drainage patterns
resulting in substantial erosion, siltation or flooding on- or off-site (Impact
5.8-3)

Finding:   The Project will not substantially alter the existing drainage
pattern in a manner which would result in substantial erosion, siltation or
flooding on- or off-site.

     
Factual Basis for the Finding:
  As discussed on pages 5.8-16-18 of the Draft EIR, as modified on page 4-58 of
the Final EIR, and in the Logistics Building Runoff Management Plan and the
Project Specific Preliminary Water Quality Management Plan, Appendices H.1 and
H.2 to the Draft EIR, the best management practices requirement of the SWPPP
will ensure that runoff from the Project Site, including siltation, will be
cleaned and delivered into existing off-site drainage channels in an amount
which will not exceed predevelopment flows.
 
   
 
  The Project Site is located in an area which is subject to a 500-year flood or
a 100-year flood with an average flooding depth of less than one foot. The
Project’s detention basins will be utilized to reduce the 100-year peak storm
flows to levels at or below existing peak discharges for the Project Site. Thus,
the

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

21



--------------------------------------------------------------------------------



 



     
 
  development of the Project will not add to the potential for flooding on- or
off-site.

             
 
  d.   Potential Significant Impact:   Creation or contribution of runoff waters
exceeding the capacity of existing or planned drainage systems or resulting in
substantial additional sources of polluted runoff (Impact 5.8-4)

Finding:   The Project will not create, nor will it contribute to, runoff water
which would exceed the capacity of existing or planned stormwater drainage
systems nor will it provide substantial additional sources of polluted runoff.

     
Factual Basis for the Finding:
  As discussed on pages 5.8-17-18 of the Draft EIR, as modified on page 4-38 of
the Final EIR, and in the Logistics Building Runoff Management Plan and the
Project Specific Preliminary Water Quality Management Plan, Appendices H.1 and
H.2 to the Draft EIR, development of the Project Site will increase the
impervious surface and would, in the absence of suitable improvements, result in
increased stormwater runoff. However, because of the drainage improvements
discussed in Section 5.8 of the Draft EIR, stormwater runoff from the Project
Site will be less than, or equal to, the peak discharges under existing
conditions. Further, the Project’s treatment of stormwater runoff, discussed in
subsection IV.7.a. above, will ensure the absence of pollutants leaving the
Project Site.

             
 
  e.   Potential Significant Impact:   The location of housing within a 100-year
flood hazard area (Impact 5.8-5)

Finding:   The Project will not place housing or other structures within a
100-year flood hazard area.

     
Factual Basis for the Finding:
  As discussed on page 5.8-18 of the Draft EIR, the Project will not contain any
housing and the Project Site is not located within a 100-year flood hazard area.

             
 
  f.   Potential Significant Impact:   Exposure of people or structures to
significant risk of loss, injury or death involving flooding (Impact 5.8-6)

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

22



--------------------------------------------------------------------------------



 



Finding:   The Project will not expose people or structures to a significant
risk of loss, injury or death involving flooding as a result of the failure of a
levee or a dam.

Factual Basis for the Finding:   As discussed on page 5.8-18 of the Draft EIR,
the nearest dam is approximately five miles downstream of the Project Site so
that there is no risk from dam failure. Further, there are no levees located
anywhere in the vicinity of the Project Site.

      g. Potential Significant Impact:   Inundation by seiche, tsunami or mud
flow (Impact 5.8-7)

Finding:   The Project Site will not be subject to inundation by seiche, tsunami
or mud flow.

Factual Basis for the Finding:   As discussed on pages 5.8-18-19 of the Draft
EIR, the Project Site is not located near the Pacific Ocean nor any large body
of water. Therefore, neither tsunamis nor seiches, which are defined as standing
waves in a partially enclosed body of water, present any hazard to the Project
Site. Further, the Site and its surrounding vicinity is relatively flat and the
nearest foothills are more than a mile away so that the potential for a mud flow
affecting the Site is remote.

      h. Potential Significant Impact:   Cumulative impacts on hydrology and
water quality

Finding:   Cumulative impacts on hydrology and water quality caused by the
Project, in conjunction with other development, will not be cumulatively
considerable and thus will be less than significant.

     
Factual Basis for the Finding:
  As discussed on page 6-14 of the Draft EIR, the EIR prepared for the City’s
General Plan found that the development of the Project Site and surrounding
areas has the potential to increase flooding, erosion, stormwater pollutants.
These impacts will be avoided through the implementation of required Best
management Practices on a project by project basis in accordance with the
national Pollutant Discharge Elimination Stormwater Permit and Water Quality
Management Plans. All flood control measures and infrastructure maintenance will
be required to comply

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

23



--------------------------------------------------------------------------------



 



     
 
  with either the Riverside County Flood Control and Water Conservation
District’s or the City’s standard engineering practices. Additionally, all new
development will be required to build master drainage plan facilities and/or pay
fees which will be used to build them.

     7. LAND USE AND PLANNING

      a. Potential Significant Impact:   Physical division of an established
community (Impact 5.9-1)

Finding:   The Project will not physically divide an established community.

Factual Basis for the Finding:   As discussed on page 5.9-16 of the Draft EIR,
there is no established community in the Project area at the present time.
Further, the existing General Plan designates the Project Site for
nonresidential development.

      b. Potential Significant Impact:   Cumulative impacts on land use and
planning

Finding:   Cumulative impacts on land use and planning caused by the Project, in
conjunction with other development, will not be cumulatively considerable and
thus will be less than significant.

Factual Basis for the Finding:   As discussed on pages 6-14-16 of the Draft EIR,
the changes in land use for the Project Site will produce fewer jobs than
currently projected based on the development contemplated by the existing
General Plan designation and zoning but will still increase the City’s
job/housing ratio. Further, the impacts resulting from changes in land use are
site specific so that a change of use on one site does not contribute to a
change of use on other sites.

     8. MINERAL RESOURCES

      a. Potential Significant Impact:   Loss of a known valuable mineral
resource (Impact 5.10-1)

Finding:   The Project will not result in the loss of availability of a known
mineral resource that would be of value to the region and the residents of the
state.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

24



--------------------------------------------------------------------------------



 



Factual Basis for the Finding:   As discussed on page 5.10-3 of the Draft EIR,
there are no known mineral resources on the Project Site.

      b. Potential Significant Impact:   Loss of availability of a
locally-important mineral resource recovery site (Impact 5.10-2)

Finding:   The Project will not result in the loss of availability of a
locally-important mineral resource recovery site delineated on the City’s
General Plan or any other land use plan.

Factual Basis for the Finding:   As discussed on page 5.10-3 of the Draft EIR,
the Project Site is not identified on any land use plan as containing any
locally-important mineral resource recovery site.

      c. Potential Significant Impact:   Cumulative impacts on mineral resources

Finding:   Cumulative impacts on mineral resources caused by the Project, in
conjunction with other development, will not be cumulatively considerable and
thus will be less than significant

Factual Basis for the Finding:   As discussed on pages 6-16-17 of the Draft EIR,
there are no mineral resources located on the Project Site so the development of
the Project will not have any impact on mineral resources. Further, impacts to
mineral resources are site specific so that a problem on one site does not
contribute to problems on other sites.

     9. NOISE

      a. Potential Significant Impact:   Exposure of people to noise levels in
excess of applicable standards or a substantial permanent noise increase in the
vicinity of the Project (Impact 5.11-1)

Finding:   The Project will not expose people to noise levels in excess of
applicable standards. The Project will produce a permanent noise increase in the
vicinity of the Project Site but will not result in any significant impact.

     
Factual Basis for the Finding:
  As discussed on pages 5.11-17-24 of the Draft EIR and in the Noise Assessment,
Appendix I to the Draft EIR, the Project will result in a permanent noise
increase in the vicinity of the Project Site because the Site is currently
vacant. Traffic servicing the Project Site will

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

25



--------------------------------------------------------------------------------



 



     
 
  add to the existing noise along Redlands Boulevard and Theodore Street between
future Eucalyptus Avenue and SR-60. However, there are no sensitive receptors
along either of these street segments which would be adversely affected by the
increased noise. Any residential development on land south of future Eucalyptus
Avenue will require a sound study, which will review the physical layout of the
development, and, if noise problems are found, will require the imposition of
appropriate noise reduction measures to ensure that the noise impacting future
residents will not exceed that allowed by the City’s Municipal Code.
 
   
 
  The buildings housing the Project’s logistics and commercial uses will be
serviced by loading docks and other accessory equipment which will operate
outside of the buildings. If adjacent to residential and other sensitive land
uses, these activities could result in adverse noise impacts. However, all of
the Project related activities will be separated from surrounding areas by
surface streets or SR-60. The traffic generated noise on these roadways will be
much greater than noise generated on the Project Site and will, therefore,
completely mask any such noise. Further, noise generated on the Project Site
will be under 65 CNEL, the City’s noise standard for residential areas, for all
areas zoned for residential development.

      b. Potential Significant Impact:   Exposure of people to excessive ground
borne vibration or noise (Impact 5.11-2)

Finding:   The Project will not expose people to, nor will it generate,
excessive ground borne vibration or noise.

Factual Basis for the Finding:   As discussed on page 5.11-24 of the Draft EIR
and in the Noise Assessment, Appendix I to the Draft EIR, the grading and
construction associated with the development of the Project will not require
pile drivers, blasting or other vibration causing equipment or events. Rubber
tired vehicles, such as the trucks and cars which will be servicing the Project,
generally do not cause significant vibration.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

26



--------------------------------------------------------------------------------



 



      c. Potential Significant Impact:   Exposure of people to excessive noise
levels from airports (Impact 5.11-4)

Finding:   People working on the Project Site will not be subjected to excessive
noise levels as a result of the Site being located within an airport land use
plan area or within two miles of a public or public use airport.

Factual Basis for the Finding:   As discussed on page 5.11-26 of the Draft EIR,
the Project Site is not located within an airport land use plan area nor is it
located within two miles of a public or public use airport.

      d. Potential Significant Impact:   Excessive noise levels due to the
proximity of a private airstrip (Impact 5.11-5)

Finding:   People working on the Project Site will not be subjected to excessive
noise levels as a result of the Site being located within the vicinity of a
private airstrip.

Factual Basis for the Finding:   As discussed on pages 5.7-9 and 5.11-26 of the
Draft EIR, the nearest airport is more than seven miles away from the Project
Site and there are no known private airstrips in the vicinity. Therefore, the
Project Site will not be subject to excessive noise levels from aircraft.

     10. POPULATION, HOUSING AND EMPLOYMENT

      a. Potential Significant Impact:   The inducement of substantial
population growth in the Project area (Impact 5.12-1)

Finding:   The Project will not, directly or indirectly, induce substantial
population growth in the Project area through the introduction of homes or
businesses nor through the extension of roads or other infrastructure.

     
Factual Basis for the Finding:
  As discussed on page 5.12-3 of the Draft EIR, approximately 2,000 jobs will be
generated by the development of the Project. It is expected that most of the
workers will reside in the local area. There is a sufficient housing supply
already in existence to accommodate those employees who will move into the City.
 
   
 
  The construction of future Eucalyptus Avenue, as well as the extension of
public services and utilities, will primarily serve the Project Site and will
not lead,

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

27



--------------------------------------------------------------------------------



 



     
 
  directly or indirectly, to any substantial population growth in the Project
area. Adjacent properties may use future Eucalyptus Avenue, which will run
between Redlands Boulevard and Theodore Street, but adjacent properties already
have access to these two roadways.

      b. Potential Significant Impact:   Displacement of existing housing
(Impact 5.12-2)

Finding:   The Project will not displace existing housing nor will it
necessitate the construction of replacement housing elsewhere.

Factual Basis for the Finding:   As discussed on pages 5.12-3-4 of the Draft
EIR, the Project Site does not have any housing on it.

      c. Potential Significant Impact:   Displacement of people (Impact 5.12-3)

Finding:   The Project will not displace people nor will it necessitate the
construction of replacement housing elsewhere.

Factual Basis for the Finding:   As discussed on page 5.12-4 of the Draft EIR,
the Project Site is currently vacant so that the development of the Project will
not result in the displacement of anyone.

      d. Potential Significant Impact:   Cumulative impacts on population,
housing and employment.

Finding:   Cumulative impacts caused by the development of the Project, in
conjunction with other development, will not be cumulatively considerable and
thus will be less than significant.

Factual Basis for the Finding:   As discussed on pages 6-23-24 of the Draft EIR,
the development of the Project will help improve the City’s jobs/housing
imbalance by adding jobs but not housing. Development of other land will be
pursuant to the City’s existing General Plan, which contemplates a substantial
increase in jobs and homes, and will not be affected by the development of the
Project.

     11. PUBLIC SERVICES

      a. Potential Significant Impact:   The provision of new or physically
altered police facilities (Impact 5.13-1)

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

28



--------------------------------------------------------------------------------



 



Finding:   The Project will not result in substantial adverse physical impacts
associated with the provision of new or physically altered police facilities,
the construction of which would cause significant environmental impacts, in
order to maintain acceptable service ratios, response times or other performance
objectives for police services.

Factual Basis for the Finding:   As discussed on pages 5.13-1-2 of the Draft EIR
and in the letter from Moreno Valley’s Police Chief, in Appendix L to the Draft
EIR, the development of the Project may require an incremental increase in the
need for police services but no new facilities will have to be constructed to
provide that service which will be in the form of personnel and equipment which
will be paid for out of general City revenues.

      b. Potential Significant Impact:   Adverse physical impacts associated
with the provision of new or physically altered school facilities (Impact
5.13-3)

Finding:   The Project will not result in substantial adverse physical impacts
associated with the provision of new or physically altered school facilities,
the construction of which would cause significant environmental impacts, in
order to maintain acceptable service ratios, response times or other performance
objectives for school services.

Factual Basis for the Finding:   As discussed on page 5.13-4 of the Draft EIR,
the Project will not contain any homes and therefore will not house any
school-age children and will not, therefore, create the need for new or altered
school facilities. Further, the payment of school fees authorized by Government
Code § 65995 would constitute full mitigation even if any additional needs were
created.

      c. Potential Significant Impact:   Substantial adverse physical impacts
associated with the provision of new or physically altered park facilities
(Impact 5.13-4)

Finding:   The Project will not result in substantial adverse physical impacts
associated with the provision of new or physically altered park facilities, the
construction of which would cause significant environmental impacts, in order to
maintain acceptable service ratios, response times or other performance
objectives for park services.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

29



--------------------------------------------------------------------------------



 



Factual Basis for the Finding:   As discussed on pages 5.13-5-6 of the Draft
EIR, the Project is not expected to generate more than a few new residents in
the City. The satisfaction of the park needs of those new citizens has already
been accounted for as part of the City’s projected population and residential
growth in the existing General Plan. There are currently no City recreational
facilities near the Project Site that would be used by employees.

      d. Potential Significant Impact:   Substantial adverse physical impacts
associated with the provision of other new or physically altered other
facilities (Impact 5.13-6)

Finding:   The Project will not result in substantial adverse physical impacts
associated with the provision of other new or physically altered other
facilities, the construction of which would cause significant environmental
impacts, in order to maintain acceptable service ratios, response times or other
performance objectives for other services.

Factual Basis for the Finding:   As discussed on page 5.13-6 of the Draft EIR,
the Project is not expected to generate more than a few new residents in the
City. The satisfaction of the other needs of those new citizens has already been
accounted for as part of the City’s projected population and residential growth
in the existing General Plan. There are currently no other City facilities near
the Project Site that would be used by employees.

      e. Potential Significant Impact:   Cumulative impacts on public services

Finding:   Cumulative impacts caused by the Project, in conjunction with other
development, will not be cumulatively considerable and thus will be less than
significant.

Factual Basis for the Finding:   As discussed on pages 6-24-25 of the Draft EIR,
the impacts on public services caused by the development of the Project will be
less than significant. Development of other land will be pursuant to the City’s
existing General Plan, which incorporates the need for, and the provision of,
public services and will not be affected by the development of the Project.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

30



--------------------------------------------------------------------------------



 



     12. TRANSPORTATION AND TRAFFIC

      a. Potential Significant Impact:   Exceeding a level of service set by a
congestion management agency (Impact 5.14-2)

Finding:   No roadway or highway subject to Riverside County’s Congestion
Management Plan will be significantly affected by Project traffic.

     
Factual Basis for the Finding:
  As discussed on pages 5.14-4 and -29-34 of the Draft EIR, as modified on pages
4-64-65 of the Final EIR, and in Traffic Study, Appendix J to the Draft EIR and
in the Traffic Topical response, pages 3-145-163 of the Final EIR, the Project
traffic will account for approximately 2% of the traffic at SR 60/I-215 which is
less than the 3% level of significance threshold contained in the Riverside
County Congestion Management Plan.
 
   
 
  SR-60 is the only roadway or highway affected by the Project which is also
subject to the Riverside County Congestion Management Plan. Two segments just
east of the SR-60/I-215 intersection are currently, and will remain, at level of
service F with or without Project traffic. However, while this exceeds the
Riverside County Congestion Management Plan’s level of service requirement of E,
it is less than significant because the Project’s contribution of approximately
2% is less than the 3% level of significance threshold.

      b. Potential Significant Impact:   Increase in hazards due to a design
feature or an incompatible use (Impact 5.14-3)

Finding:   The Project will not substantially increase hazards due to a design
feature (e.g., sharp curves or dangerous intersections) or an incompatible use
(e.g., farm equipment).

     
Factual Basis for the Finding:
  As discussed on pages 5.14-34-35 of the Draft EIR, the Project Site will be
served by large trucks. All roadways and entryways associated with the Project
Site have been designed in accordance with standards provided by the City.
Moreover, a separate northbound left-turn lane at the Theodore Street/SR-60

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

31



--------------------------------------------------------------------------------



 



     
 
  eastbound ramp will improve safety for truck operations over that currently
existing.
 
   
 
  The normal hazards associated with blind spots created when people in vehicles
are in close proximity to large trucks and trailers will be substantially
reduced because a single driveway will serve as a primary entrance for truck
traffic serving the Project Site and potential blind spots will be addressed
through the design feature of the individual driveways.
 
   
 
  Finally, a Construction Management Plan will be implemented to address traffic
during the grading and construction phases of the Project to ensure that
construction traffic will not result in any hazards to the traveling public.

      c. Potential Significant Impact:   Inadequate emergency access (Impact
5.14-4)

Finding:   The Project will not result in inadequate emergency access.

Factual Basis for the Finding:   As discussed on page 5.14-35 of the Draft EIR,
the Project does not create any barriers between roadways and any other land
use. Emergency access to the Project Site will be available over future
Eucalyptus Avenue from both Redlands Boulevard and Theodore Street for all three
Phases of the Project-even though access from Redlands Boulevard will not be
available to the general public until Phase 3.

      d. Potential Significant Impact:   Conflict with adopted policies, plans
or programs supporting alternative transportation (Impact
5.14-5)

Finding:   The Project will not conflict with adopted policies, plans or
programs supporting alternative transportation (e.g., bus turnouts, bicycle
racks, etc.).

     
Factual Basis for the Finding:
  As discussed on pages 5.14-35-39 of the Draft EIR, future Eucalyptus Avenue
will be improved adjacent to the Project Site and will be suitable for a bus
route should one be extended to the Site by the Riverside County Transit Agency.
Further, a multi-use trail, suitable for pedestrians and bicyclists, will be

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

32



--------------------------------------------------------------------------------



 



     
 
  constructed adjacent to the Project Site on the north side of future
Eucalyptus Avenue.

     13. UTILITIES AND SERVICE SYSTEMS

      a. Potential Significant Impact:   Exceeding wastewater treatment
requirements (Impact 5.15-1)

Finding:   The Project will not exceed wastewater treatment requirements set by
the Regional Water Quality Control Board.

Factual Basis for the Finding:   As discussed on pages 5.15-1 and -9 of the
Draft EIR, the Project’s wastewater flows will be typical of those from
commercial/retail facilities and, for the logistics facilities, would consist of
domestic waste from employees. No effluents are expected that would exceed the
treatment requirements set by the Regional Water Quality Control Board.

      b. Potential Significant Impact:   Construction of new water and
wastewater treatment facilities or the expansion of existing facilities, the
construction of which could cause significant environmental effects (Impact
5.15-2)

Finding:   The Project will not require, nor result in, the construction of new
water and wastewater treatment facilities nor the expansion of existing
facilities, the construction of which could cause significant environmental
effects.

Factual Basis for the Finding:   As discussed on pages 5.15-2-5 and -9 of the
Draft EIR, as modified on pages 4-65-68 of the Final EIR, no expansion of
existing water and wastewater treatment facilities will be required to serve the
Project Site.

      c. Potential Significant Impact:   Construction of new stormwater drainage
facilities or the expansion of existing facilities, the construction of which
could cause significant environmental effects (Impact 5.15-3)

Finding:   The Project will not require, not will it result in, the construction
of new stormwater drainage facilities nor will it require, nor result in, the
expansion of existing facilities, the construction of which could cause
significant environmental effects.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

33



--------------------------------------------------------------------------------



 



Factual Basis for the Finding:   As discussed in Section 5.8 and page 5.15-9 of
the Draft EIR, as modified by pages 4-55-58 of the Final EIR, the Project’s new
stormwater drainage facilities will decrease stormwater runoff from the Project
Site compared to that which currently exists and will also significantly reduce
the pollutant load of stormwater runoff over that which currently exists.

      d. Potential Significant Impact:   Adequacy of water supplies available to
serve the Project (Impact 5.15-4)

Finding:   Sufficient water supplies are available to serve the Project from
existing resources so that neither new nor expanded entitlements are required.

     
Factual Basis for the Finding:
  As discussed on pages 5.15-2-5, 9-11 and 14-15 of the Draft EIR, as modified
on pages 4-67-68 of the Final EIR, and the March 5, 2008, Water Supply
Assessment prepared for the Project by the water provider, the Eastern Municipal
Water District (the “EMWD”) as corrected by the June 4, 2008, letter from the
EMWD, Appendix K.2 to the Draft EIR, the Project, at build out, will use just
over 140 acre feet of potable water per year. The Water Supply Assessment, which
was prepared pursuant to SB610, took into consideration the October, 2007,
reduction in water from Northern California through the State Water Project
which substantially reduced the amount of water available to Southern
California. After taking that information into consideration, the EMWD
determined that “it will be able to provide adequate water supply to meet the
potable water demand for Tentative Parcel Map 35629, in addition to existing and
future uses.” (Page 33 of the Water Supply Assessment.)
 
   
 
  Further, existing water infrastructure currently exists which, with the
addition of a 12 inch pipeline to the Project Site from an existing water line
located south of and adjacent to SR-60, west of Redlands Boulevard, will allow
water to be brought to the Project Site.
 
   
 
  Although no mitigation is required to reduce any significant impact,
Mitigation Measure W-1, set forth on pages 5.15-14-15 of the Draft EIR, which
requires the preparation of a planting and irrigation for the

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

34



--------------------------------------------------------------------------------



 



     
 
  City’s review and approval, has been imposed as a condition of Project
approval to ensure further reduction of water used for landscaping.

      e. Potential Significant Impact:   Adequacy of wastewater treatment
capacity (Impact 5.15-5)

Finding:   Adequate wastewater treatment capacity exists to serve the Project in
addition to existing commitments.

     
Factual Basis for the Finding:
  As discussed on pages 5.15-1 and 11 of the Draft EIR, the Project will
generate approximately 61,680 gallons of wastewater per day. The EMWD’s Moreno
Valley Regional Water Reclamation Facility has a capacity to treat 16,000,000
gallons of wastewater per day with the ability to expand to 41,000,000 gallons
per day. The current utilization is approximately 11,200,000 gallons per day.
 
   
 
  An existing sewer line will be extended along Redlands Boulevard and then
easterly along future Eucalyptus Avenue to serve the Project Site.

      f. Potential Significant Impact:   Insufficient landfill capacity to
accommodate the Project’s solid waste disposal needs (Impact 5.15-6)

Finding:   Adequate landfill capacity exists to accommodate the Project’s solid
waste disposal needs.

Factual Basis for the Finding:   As discussed on pages 5.15-6-7 and -11-12 of
the Draft EIR, the Project, at build out, will generate just under 129 tons of
solid waste per day. The City currently has available to it three landfills. The
three landfills have a total capacity to accept solid waste of just under 14,600
tons per day, a minimum of 3,820 tons per day of which is not currently being
used. The total remaining capacity in the three landfills is approximately
134,200,000 tons with sufficient capacity for the next 10 to 15 years with the
ability to expand for another 15 years after that.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

35



--------------------------------------------------------------------------------



 



      g. Potential Significant Impact:   Compliance with federal, state and
local statutes and regulations related to solid waste capacity (Impact 5.15-7)

Finding   The Project will comply with federal, state and local statutes and
regulations related to solid waste capacity.

Factual Basis for the Finding:   As discussed on page 5.15-12 of the Draft EIR,
the City has regulations which govern the disposal of solid waste. Skechers, the
tenant for the building to be constructed on the Parcel 1, has instituted a
significant recycling program at its current locations which will be continued
upon relocation to the Project Site. Further, recycled material will be used to
the greatest extent practicable in the construction of the Project.

      h. Potential Significant Impact:   Sufficiency of electrical service for
the Project (Impact 5.15-8)

Finding:   The Project will be provided with sufficient electrical service.

     
Factual Basis for the Finding:
  As discussed on pages 5.15-7-8, -12-14 and 5.16-11- 13, as modified on pages
4-68-69 of the Final EIR, the Project will use approximately 3.7 megawatts of
electricity which will be provided by the City of Moreno Valley Utilities. The
substation which will serve the Project Site has a current capacity of 56
megawatts, expandable to 112 megawatts, with a current peak load of 15
megawatts.
 
   
 
  Although no mitigation is required to reduce any significant impact,
Mitigation Measure GCC-1 through GCC-4, set forth on page 5.16-11 of the Draft
EIR, which require increased energy efficiency, the use of “cool” roofs and
paints, the production of energy on-site through the use of alternate, renewable
energy sources and the use of energy efficient appliances and systems, and
GCC-9, set forth on page 5.15-13 of the Draft EIR, as modified on page 4.20 of
the Final EIR, which requires LEED certification, have been imposed as
conditions of Project approval to ensure greater reductions in energy used by
the Project.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

36



--------------------------------------------------------------------------------



 



        i. Potential Significant Impact:   Cumulative impacts on utilities and
service systems

     
Finding:
  Cumulative impacts on utilities and service systems caused by the Project, in
conjunction with other development, will not be cumulatively considerable and
thus will be less than significant.

     
Factual Basis for the Finding:
  As discussed on pages 6-32-33 of the Draft EIR and in subsections I.V.A.l4.a-h
above, the Project’s impacts on water and wastewater treatment requirements and
capacity, stormwater drainage facilities, water supply availability, solid waste
disposal capacity and availability of electricity at build out will be less than
significant. The Projects impacts on each of these utilities and public services
has already been factored in to long term needs and requirements so that its
cumulative impacts will also be less than significant.

B.   IMPACTS IDENTIFIED IN THE EIR AS POTENTIALLY SIGNIFICANT THAT HAVE BEEN
MITIGATED TO LESS THAN SIGNIFICANT

  1.   AESTHETICS

        a. Potential Significant Impact:   Creation of a new source of
substantial light or glare which would adversely affect day or nighttime views
in the area (Impact 5.1-4)

     
Finding:
  The Project has the potential of creating a new source of substantial light or
glare which would adversely affect day or nighttime views in the area. However,
with the imposition of Mitigation Measure A-1, which requires limitations on
night time lighting during construction, and compliance with existing City
ordinances, standards and regulations, the impact will be less than significant.

     
Factual Basis for the Finding:
  As discussed on pages 5.1-26-35 of the Draft EIR, the lighting associated with
the operation of the Project will be required to comply with all of the City’s
lighting regulations and will therefore result in a less than significant
impact. Nighttime lighting during the Project’s construction has the potential
to create temporary new sources of light and glare that will emanate from the
Project Site. Requiring the use of directional lighting, shielding and other
similar measures will ensure that the impact will be less than

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

37



--------------------------------------------------------------------------------



 



     
 
  significant. Accordingly, Mitigation Measure A-l, set forth on page 5.1-35 of
the Draft EIR, has been imposed as a condition of approval of the Project.

  2.   BIOLOGICAL RESOURCES

      a. Potential Significant Impact:   Substantial adverse effect on federally
and California protected and special-status plant and wildlife (Impact 5.4-1)

     
Finding:
  The Project Site contains moderately suitable habitat for the Stephens’
kangaroo rat, the burrowing owl and for ground-, tree- and shrub-nesting birds,
all of which could be adversely affected by the development of the Project. The
imposition of Mitigation Measures BR-1 through BR-3, which require the
protection of birds which might be found on the Project Site and the payment of
mitigation fees which will be used to protect the Stephens’ Kangaroo Rat, will
reduce the impact to less than significant.

     
Factual Basis for the Finding:
  As discussed on pages 5.4-1-31 and -35-36 of the Draft EIR and in the Habitat
Assessment and MSHCP Consistency Analysis, Appendix C.1 to the Draft EIR, the
Project Site contains moderately suitable habitat for several federally and
state protected plants and wildlife which would be affected directly, and
through the loss of habitat, indirectly, as a result of the development of the
Project. However, a pre-construction survey of the Project Site, avoidance of
activities which would affect nesting sites and payment of the mitigation fee
called for under the Stephens’ Kangaroo Rat Habitat Conservation Plan will
ensure that the impacts will be less than significant Accordingly, Mitigation
Measures BR-1, BR-2 and BR-3, set forth on pages 5.4-34-35 of the Draft EIR,
have been imposed as conditions of approval of the Project.

        b. Potential Significant Impact:        Conflict with local policies or
ordinances protecting biological resources (Impact 5.4-5)

     
Finding:
  The Project Site is located within an area which is subject both to the
Multiple Species Habitat Conservation Plan and the Stephens’ Kangaroo Rat
Habitat Conservation Plan so that the development of the Project has the
potential to adversely affect biological resources. The imposition of

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

38



--------------------------------------------------------------------------------



 



     
 
  Mitigation Measures BR-2 through BR-4, which require the protection of birds
which might be found on the Project Site and the payment of mitigation fees
which will be used to protect the Stephens’ Kangaroo Rat and the species
protected under the Multiple Species Habitat Conservation Plan, will reduce the
impact to less than significant.

     
Factual Basis for the Finding:
  As discussed on pages 5.4-32-33 of the Draft EIR and in the Habitat Assessment
and MSHCP Consistency Analysis, Appendix C.1 to the Draft EIR, the Project Site
is located within an area which is subject both to the Multiple Species Habitat
Conservation Plan and the Stephens’ Kangaroo Rat Habitat Conservation Plan.
However, with respect to both Plans, the Project Site is located in an area
which calls for the payment of mitigation fees which have been determined to be
full mitigation for the impacts which may occur. Accordingly, Mitigation
Measures BR-2, BR-3 and BR-4, set forth on pages 5.4-34-35 of the Draft EIR,
have been imposed as conditions of approval of the Project.

        c. Potential Significant Impact:   Conflict with the provisions of an
adopted Habitat Conservation Plan, Natural Community Conservation Plan or other
approved local, regional or state habitat conservation plan (Impact 5.4-6)

     
Finding:
  The Project Site lies within an area subject to the Multiple Species Habitat
Conservation Plan and the Stephens’ Kangaroo Rat Habitat Conservation Plan. The
development of the Project could significantly affect the species and their
habitats protected by the two Plans. However, the imposition of Mitigation
Measures BR-2, which requires the payment of mitigation fees which will be used
to protect the Stephens’ Kangaroo Rat, and BR-4, which requires the payment of
mitigation fees which will be used to protect the species protected under the
Multiple Species Habitat Conservation Plan, will reduce the impact to less than
significant.

     
Factual Basis for the Finding:
  As discussed on pages 5.4-1-33-34 of the Draft EIR and the Habitat Assessment
and MSHCP Consistency Analysis, Appendix C.1 to the Draft EIR, the Project Site
is located in an area subject to both Plans. However, both Plans identify the
Project Site as an area where the payment of mitigation fees will fully mitigate
any impact which might otherwise occur.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

39



--------------------------------------------------------------------------------



 



     
 
  Accordingly, Mitigation Measures BR-2 and BR-4, set forth on pages 5.4-34-35
of the Draft EIR, have been imposed as conditions of approval of the Project.

        d. Potential Significant Impact:   Cumulative impacts on biological
resources

     
Finding:
  Cumulative impacts caused by the development of the Project, in conjunction
with other development, could result in significant and adverse impacts to
biological resources. However, the imposition of Mitigation Measures BR-1
through BR-4, which require the protection of birds which might be found on the
Project Site, the payment of mitigation fees which will be used to protect the
Stephens’ Kangaroo Rat and the species protected under the Multiple Species
Habitat Conservation Plan, and compliance by other projects with the
requirements of the Multiple Species Habitat Conservation Plan and The Stephens’
Kangaroo Rat Conservation Plan will reduce the impacts to less than cumulatively
considerable and thus to less than significant.

     
Factual Basis for the Finding:
  As discussed on pages 6-10-11 of the Draft EIR and in the Habitat Assessment
and MSHCP Consistency Analysis, Appendix C.1 to the Draft EIR, substantial
amounts of land in the vicinity of the Project contain habitat beneficial to
various species. However, the land is also within the areas subject to the
Multiple Species Habitat Conservation Plan and The Stephens’ Kangaroo Rat
Conservation Plan, both of which are designed to protect habitat and species.
The imposition of Mitigation Measures BR-1 through BR-4, discussed in
subsections IV.2.a-c above, on the Project and the compliance of other projects
with the requirements of the two plans will ensure that the impacts on
biological resources will be reduced to less than significant.

  3.   CULTURAL RESOURCES

     a. Potential Significant Impact:   Substantial change in the significance
of an historical or archeological resource pursuant to CEQA Guideline § 15064.5
(Impact 5.5-1)

     
Finding:
  Although no known cultural resources are located on the Project Site, 14
cultural resources have been identified within one mile of the Site so that

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

40



--------------------------------------------------------------------------------



 



     
 
  development of the Project could have a significant impact on cultural
resources. However, the imposition of Mitigation Measures CR-1 through CR-4,
which require a City approved archeologist to oversee cultural resource
mitigation monitoring while earth moving activities are taking place on the
Project Site and which set forth the procedures to be followed if archeological
resources are encountered, including consultation with the appropriate
culturally affiliated native American Tribe, will reduce the impact to less than
significant.

     
Factual Basis for the Finding:
  As discussed on pages 5.5-1-7 of the Draft EIR and the Phase 1 Cultural
Resources Survey Report, Appendix E to the Draft EIR, the Project Site does not
contain any prehistoric sites or isolated artifacts. However, a record search
indicated that 14 cultural resources are located within one mile of the Site.
The Project Site has been plowed for many years and it is possible that cultural
resources might be found once grading begins. Requiring continuing archeological
review and monitoring, in cooperation with the representative of a City
designated Tribe, will reduce the impact to less than significant. Accordingly,
Mitigation Measures CR-1, CR-2, CR-3 and CR-4, set forth on page 5.5-8 of the
Draft EIR, as modified on pages 4-9-10 of the Final EIR, which will ensure
adequate protection of any cultural resources which may be found during grading
of the Project Site, have been imposed as conditions of approval of the Project.

        b. Potential Significant Impact:   Destruction of a unique
paleontological resource or site or unique geologic feature (Impact 5.5-2).

     
Finding:
  There are no unique paleontological resource or unique geologic features on
the Project Site. However, the impact of the development of the Project on
paleontological resources is considered significant because there is a moderate
possibility that paleontological resources exist because the geological feature
underlying the Project Site has a high potential to contain such resources.
However, the imposition of Mitigation Measure CR-5, which require a City
approved paleontologist to oversee paleontological resource mitigation
monitoring while earth moving activities are taking place on the Project Site
and which sets forth the procedures to be followed if paleontological resources
are encountered, will reduce the impact to less than significant.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

41



--------------------------------------------------------------------------------



 



     
Factual Basis for the Finding:
  As discussed on pages 5.5-6-7 of the Draft EIR and in the Phase 1 Cultural
Resources Survey Report, Appendix E to the Draft EIR, a literature search
indicated that no paleontological resources have been identified on the Project
Site. However, the Project Site is situated upon a geologic feature which is
highly sensitive for fossil resources. Accordingly, Mitigation Measure CR-5, set
forth on page 5.5-9 of the Draft EIR, as modified on page 4-10 of the Final EIR,
which will ensure adequate protection of any paleontological resources which may
be found during grading of the Project Site, has been imposed as a condition of
approval of the Project.

        c. Potential Significant Impact:   Disturbance of human remains,
including those interred outside of formal cemeteries (Impact 5.5-3)

     
Finding:
  The location of human remains within the Project Site would be a significant
impact even though no human remains have been identified on the Site nor are any
expected to be found. However, the imposition of Mitigation Measure CR-6, which
requires compliance with the procedures set forth if human remains are
encountered, will reduce the impact to less than significant.

     
Factual Basis for the Finding:
  As discussed on page 5.5-7 of the Draft EIR and the Phase 1 Cultural Resources
Survey Report, Appendix E to the Draft EIR, no human remains have been located
in or near the Project Site and none are expected. However, the Site is located
in an area which has been inhabited by several Native American Tribes in the
past and the possibility that human remains may be found on the Site cannot be
rejected. Accordingly, Mitigation Measure CR-6, set forth on pages 5.5-9-10, as
modified on pages 4-11-12 of the Final EIR, which will ensure adequate
protection of any human remains which may be found during grading of the Project
Site, have been imposed as conditions of approval of the Project.

        d. Potential Significant Impact:   Cumulative impacts on cultural
resources

     
Finding:
  Cumulative impacts caused by the development of the Project, in conjunction
with other development, could result in significant adverse impacts to

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

42



--------------------------------------------------------------------------------



 



     
 
  cultural resources. However, the imposition of Mitigation Measures CR-1
through CR-6, which require a City approved archeologist to oversee cultural
resource mitigation monitoring, and a City approved paleontologist to oversee
paleontological resources, while earth moving activities are taking place on the
Project Site and which set forth the procedures to be followed if archeological
or paleontological resources or human remains are encountered, including
consultation with the appropriate culturally affiliated native American Tribe,
will reduce the impacts to less than cumulatively considerable and thus to less
than significant.

     
Factual Basis for the Finding:
  As set forth on pages 6-11-12 of the Draft EIR and in the Phase 1 Cultural
Resources Survey Report, Appendix E to the Draft EIR, no cultural resources have
been found on or near the Project Site although cultural resources have been
found within a mile of the Site and the Site itself lies within an area which
has been historically used by several Native American Tribes. There therefore
exists the possibility that cultural resources may be found on the Site once
grading begins. However, Mitigation Measures CR-1 through CR-6, discussed in
subsections IV.3.a-c above, which will ensure that the information associated
with any cultural resources found on the Site will not be lost but will,
instead, be available to be used in the context of cultural resources recovered
from other, nearby sites, have been imposed as conditions of approval of the
Project.

  4.   HAZARDS AND HAZARDOUS MATERIALS

      a. Potential Significant Impact:   The creation of a significant hazard to
the public or the environment through the routine transport, use or disposal of
hazardous materials (Impact 5.7-l)

     
Finding:
  Neither the construction nor the operation of the Project will create a
significant hazard to the public or the environment through the routine
transfer, use or disposal of hazardous materials. However, fire and smoke
hazards and emissions from diesel powered trucks serving the Project can result
in significant environmental and health hazards. However, the imposition of
Mitigation Measures HH-1 through HH-4, Which require compliance with fire safety
design and construction standards, AQ-5, which requires the review and approval
by the City of a construction travel plan, AQ-8, which requires the use of
electrically powered equipment during

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

43



--------------------------------------------------------------------------------



 



     
 
  construction, AQ-10 through AQ-13, which require off-site construction to be
limited to day light hours, posting signs prohibiting diesel idling for more
than three minutes and prohibiting the establishment of sensitive receptors near
the Project Site, and GCC-11, which prohibits heavy trucks from coming on to the
Project Site if properly certified, will reduce the impacts to less than
significant.

     
Factual Basis for the Finding:
  As discussed on pages 5.7-7-9 of the Draft EIR, the potentially hazardous
materials that will be used in the construction and operation of the Project are
all subject to substantial regulation in order to ensure that their use will not
adversely affect the public health or safety.
 
   
 
  Potential fire and smoke hazards associated with the Project, particularly
given its size, could present a significant impact. However, the imposition of
Mitigation Measures HH-1 through HH-4, set forth on page 5.7-11 of the Draft
EIR, which will substantially minimize the chance of a major fire, have been
imposed as conditions of approval of the Project.
 
   
 
  As discussed on pages 5.3-49-53 and 5.7-8-9, emissions from diesel trucks
serving the Project Site could have a substantial impact on the health of anyone
living south of future Eucalyptus Avenue. Prohibiting idling of diesel trucks,
providing electricity to trucks at the Project Site, requiring that only trucks
in good operating condition be allowed to access the Project Site and requiring
the applicant to record a land use restriction which will prohibit residential
development south of future Eucalyptus Avenue will ensure that adverse health
impacts will be mitigated into insignificance. Accordingly, Mitigation Measures
AQ-11 through AQ-13, as set forth on page 5.3-52 of the Draft EIR, as modified
on pages 4-5-6 of the Final EIR, and GCC-11, set forth on pages 4-5-6 of the
Final EIR, have been imposed as conditions of approval of the Project.

        b. Potential Significant Impact:   Cumulative hazard and hazardous
materials impacts

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

44



--------------------------------------------------------------------------------



 



     
Finding:
  Cumulative impacts caused by the development of the Project, in conjunction
with other development, could result in significant adverse impacts resulting
from hazards and hazardous materials. However, the imposition of Mitigation
Measures HH-1 through HH-4, which require compliance with fire safety design and
construction standards, and AQ-13 which prohibits the establishment of sensitive
receptors near the Project Site, on the Project and similar mitigation measures
on other projects will reduce the impact to less than cumulatively considerable
and thus will be less than significant.

     
Factual Basis for the Finding:
  As discussed on pages 6.12-13 of the Draft EIR, the potentially hazardous
materials that will be used in the construction and operation of the Project are
all subject to substantial regulation in order to ensure that their use will not
adversely affect the public health or safety. Similar regulation will also apply
to the development of other projects. The imposition of Mitigation Measures HH-1
through HH-4 and AQ-13, discussed in subsection IV.4.a above, on the Project and
the imposition of similar mitigation measures on other projects will reduce the
impacts to less than significant.

  5.   LAND USE AND PLANNING

      a. Potential Significant Impact:   Conflict with any applicable land use
plan, policy or regulation of an agency with jurisdiction over the Project
adopted to avoid or mitigate environmental effects (Impact 5.9-2)

     
Finding:
  The Project would be technically inconsistent with the City’s General Plan and
Zoning Ordinance prior to approval of the proposed General Plan amendment and
the change of zone. However, after the adoption of the General Plan amendment
and the change of zone, the Project will be fully consistent with the goals and
policies of the City’s General Plan for this area of the City under the existing
land use plan and will not conflict with any of the City’s policies or
regulations adopted to avoid or mitigate an environmental effect. The imposition
of Mitigation Measure LU-1, which prohibits the establishment of sensitive
receptors near the Project Site, will reduce the impacts to less than
significant consistent with goals set by regional planning organizations.

     
Factual Basis for the Finding:
  As discussed on pages 5.9-16-27 of the Draft EIR and pages 4-58-59 of the
Final EIR, with the adoption of

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

45



--------------------------------------------------------------------------------



 



     
 
  the required General Plan Amendment and Zone Change, the Project is consistent
with all of the City’s applicable land use, General Plan and Zoning Goals and
Policies, including those designed to avoid or mitigate environmental effects.
The Project will be consistent with all of the regional and County plans except
that it will be inconsistent with the air quality goals of the South Coast Air
Quality Management District, the Southern California Association of Governments’
Regional Transportation Plan and the Western Riverside County Council of
Governments’ Comprehensive Plan but neither the Air Quality Management District
nor the Associations have any permitting jurisdiction over the Project. Imposing
a buffer immediately south of future Eucalyptus Avenue, which will prohibit the
location of residences and other sensitive receptors through the recordation of
a deed restriction, will ensure that no sensitive receptors near the Project
Site will be affected by adverse air quality impacts emanating from the
construction and operation of the Project. Accordingly, Mitigation Measure LU-1,
set forth on page 4-13 of the Final EIR, has been imposed as a condition of
approval of the Project.

        b. Potential Significant Impact:   Conflict with an applicable habitat
conservation plan or natural communities conservation plan (Impact 5.9-3)

     
Finding:
  The Project could conflict with any applicable habitat conservation plan or
natural communities conservation plan. However, the imposition of Mitigation
Measures BR-2 through BR-4 which require the protection of birds which might be
found on the Project Site and the payment of mitigation fees which will be used
to protect the Stephens’ Kangaroo Rat and the species protected under the
Multiple Species Habitat Conservation Plan, will reduce the impact to less than
significant.

     
Factual Basis for the Finding:
  As discussed on pages 5.4-32-33 of the Draft EIR and in the Habitat Assessment
and MSHCP Consistency Analysis, Appendix C-1 to the Draft EIR, the Project Site
is located within an area which is subject to both the Multiple Species Habitat
Conservation Plan and the Stephens’ Kangaroo Rat Habitat Conservation Plan.
However, with respect to both Plans, the Project

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

46



--------------------------------------------------------------------------------



 



     
 
  Site is located in an area which calls for the payment of mitigation fees
which have been determined to be full mitigation for the impacts which may
occur. Accordingly, Mitigation Measures BR-2, BR-3 and BR-4, set forth on pages
5.4-34-35 of the Draft EIR, as modified on page 4-8 of the Final EIR, have been
imposed as conditions of approval of the Project.

  6.   NOISE

      a. Potential Significant Impact:   Temporary or periodic increases in
ambient noise levels in the Project vicinity above levels existing without the
Project (Impact 5.11-3)

     
Finding:
  Construction work on the Project Site could result in substantial temporary
increases in ambient noise levels for existing residences located along Redlands
Boulevard, However, the imposition of Mitigation Measures N-1 through N-5, which
require that no construction vehicles use Redlands Boulevard south of future
Eucalyptus Avenue, that there be no night time construction within 1200 feet of
sensitive receptors, that temporary sound barriers be constructed to ensure that
day time construction noise not exceed City standards, that all equipment be
kept in good working order and that materials be stockpiled at least 1200 feet
from residences south of future Eucalyptus Avenue along Redlands Boulevard and
Theodore Street, will reduce the impact to less than significant.

     
Factual Basis for the Finding:
  As discussed in Section 5.11 of the Draft EIR and in the Noise Assessment,
Appendix I to the Draft EIR, off-site construction along Redlands Boulevard,
Theodore Street, future Eucalyptus Avenue and the drainage facilities to the
south of the Project Site will take place during daylight hours and, with the
exception of noisy equipment which will be used for very limited periods of
time, there will be no substantial exposure of residents to significant noise
impacts. The grading and construction which will take place on the Project Site
will take place around the clock for almost a year and would expose nearby
residents to noise levels in excess of those allowed under the City’s Municipal
— Code. However, prohibiting construction vehicles on Redlands Boulevard south
of future Eucalyptus Avenue, prohibiting nighttime grading within 1,200 feet of

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

47



--------------------------------------------------------------------------------



 



     
 
  residences south of future Eucalyptus Avenue, the erection of temporary sound
barriers, maintaining equipment in good working order and locating material
stockpiles at least 1,200 feet from residences south of future Eucalyptus Avenue
along Redlands Boulevard and Theodore Street will ensure that none of the
residences will be exposed to noise levels in excess of those allowed by the
City’s Municipal Code. Accordingly, Mitigation Measures N-1 through N-5, as set
forth on pages 5.11-29-30 of the Draft EIR, as modified on pages 4-14-15 of the
Final EIR, have been imposed as conditions of approval of the Project.

  7.   TRANSPORTATION AND TRAFFIC

      a. Potential Significant Impact:   Substantial increase on traffic load
and street capacity (Impact 5.14-1)

     
Finding:
  As there is currently little traffic between Redlands Boulevard and Theodore
Street between future Eucalyptus Avenue and SR-60 any additional traffic by
comparison could be considered significant and would cause the intersection of
Redlands Boulevard and the SR-60 westbound ramps to exceed the City’s level of
service during the AM peak hour. However, with the imposition of Mitigation
Measures TT-1 through TT-3, which require the constructions of improvements on
Redlands Boulevard, Theodore Street and at their intersections with SR-60 or the
payment of fees for the construction of the improvements, the impacts will be
less than significant.

     
Factual Basis for the Finding:
  As discussed on pages 5.14-15-28 and -39-40 of the Draft EIR, as modified on
pages 4-64-65 of the Final EIR, and in the Traffic Study, Appendix J to the
Draft EIR, a large number of trucks serving the Project Site will use Redlands
Boulevard and Theodore Street between future Eucalyptus Avenue and SR-60. The
City’s level of service is D. Without improvements, the intersection of Redlands
Boulevard and the SR-60 westbound ramps would be at level of service E in the AM
peak hour. Requiring the improvement of the intersection will reduce the impact
to less than significant. Accordingly, Mitigation Measure TT-2, set forth on
page 5.14-39 of the Draft EIR, as modified on page 4-16 of the Final EIR, has
been imposed as a condition of approval of the Project. Although no mitigation
is required to reduce any other significant

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

48



--------------------------------------------------------------------------------



 



     
 
  impact, Mitigation Measures TT-1 and TT-3, set forth on pages 5.14-39-40 of
the Draft EIR, as modified on page 4-16 of the Final EIR, have also been imposed
as conditions of approval of the Project to ensure that any improvements needed
at the intersections of future Eucalyptus Avenue and Redland Boulevard and
Theodore Street and at the intersection of Theodore Street and SR-60 will also
be constructed.

        b. Potential Significant Impact:   Cumulative traffic impacts

     
Finding:
  Cumulative impacts of the Project, in conjunction with other development,
could result in significant adverse impacts on traffic. However, the imposition
of Mitigation Measures TT-1 through TT-3, which require the constructions of
improvements on Redlands Boulevard, Theodore Street and at their intersections
with SR-60 or the payment of fees for the construction of the improvements, and
TT(C)-1 through TT(C)-3, which require the constructions of improvements on
Redlands Boulevard, Theodore Street and at their intersections with SR-60 or the
payment of fees for the construction of the improvements, on the Project,
together similar mitigation measures imposed on other projects, will reduce the
impacts to less than cumulatively considerable and thus will be less than
significant.

     
Factual Basis for the Finding:
  As discussed on pages 6-25-32 of the Draft EIR and in the Traffic Study,
Appendix J to the Draft EIR, traffic impacts of other projects have the
potential to cause a number of intersections to exceed the City’s level of
service D requirement. Requiring the Project to provide improvements to the
intersections of future Eucalyptus Avenue with Redland Boulevards and Theodore
Street and at the intersections of SR-60 and Redlands Boulevard and Theodore
Street will ensure that the project’s impacts will be less than significant.
Accordingly, Mitigation measures TT-1 through TT-3, as set forth on pages
5.14-39-40 of the Draft EIR, as modified on page 4-16 of the Final EIR, and
TT-1(C) through TT-3(C), set forth on pages 6-32 of the Draft EIR, have been
imposed as condition of approval of the Project. The City’s General Plan
requires that new development mitigate their traffic impacts so that similar
mitigation measures will be imposed on other projects.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

49



--------------------------------------------------------------------------------



 



C.   IMPACTS IDENTIFIED IN THE EIR AS BEING SIGNIFICANT AND UNAVOIDABLE EVEN
AFTER THE IMPOSITION OF ALL FEASIBLE MITIGATION MEASURES

  1.   AESTHETICS

        a. Significant Unavoidable Impact:   Substantial adverse effect on a
scenic vista (Impact 5.1-1)

     
Finding:
  The development of the Project will have a substantial adverse effect on a
significant scenic vista and there are no feasible mitigation measures which
will reduce the impact to less than significant.

     
Factual Basis for the Finding:
  As shown and discussed on pages 5.1-4-25 of the Draft EIR and Appendix M to
the Draft EIR, the Project Site is currently vacant except for a single
structure and thus is part of a scenic open space vista. In addition, the
Project Site as it now exists is somewhat obscured by existing trees and
vegetation but does not completely interfere with the views of mountains and
foothills to the north, east and south. The development of the Project will
block views of these scenic vistas from SR-60, Redlands Boulevard, future
Eucalyptus Avenue and Theodore Street along the full length of each of these
roadways adjacent to the Project Site. Further, the buildings to be constructed
on the Project Site will be visible from higher elevations to the north, the
east and the south and will alter the expansive view of the undeveloped property
now evidenced from these areas.
 
   
 
  These impacts are significant and unavoidable and there are no feasible
mitigation measures which will reduce the impact to less than significant which
would feasibly attain most of the basic objectives of the Project.

        b. Significant Unavoidable Impact:   Cumulative aesthetic impacts

     
Finding:
  The development of the Project, in conjunction with related projects and that
authorized by the Moreno Highlands Specific Plan, will result in significant and
unavoidable cumulative impacts on scenic vistas and there are no feasible
mitigation measures which will reduce the impact to less than significant.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

50



--------------------------------------------------------------------------------



 



Factual Basis for the Finding:   As discussed on pages 6-5-6 of the Draft EIR,
the development of land in the vicinity of the Project Site will add to the loss
of scenic vistas which will occur because of the development of the Project.
There are no mitigation measures which will reduce the impacts to less than
significant which would feasibly attain most of the basic objectives of the
Project. Given the similarity of impacts of other likely uses for the Project
Site, only prohibiting any development would mitigate the impacts to less than
significant.

     2. AGRICULTURAL RESOURCES

      a. Significant Unavoidable Impact:   Conversion of farmland to
non-agricultural use (Impact 5.2-1)

Finding:   The development of the Project will have a significant and
unavoidable impact on 24.1 acres of Prime Farmland, 98.8 acres of Farmland of
Local Importance and 35.5 acres of Other Land which will be converted from
agricultural uses into commercial and industrial uses. There are no feasible
mitigation measures which will reduce the impact to less than significant which
would feasibly attain most of the basic objectives of the Project. Given the
similarity of impacts of other likely uses for the Project Site, only
prohibiting any development would mitigate the impacts to less than significant.

Factual Basis for the Finding:   As discussed on pages 5.2-1 and -6-7 of the
Draft EIR and in the Agricultural Resources Report and Land Evaluation and Site
Assessment and the Agricultural Impact Evaluation, Appendices B.1 and B.2 to the
Draft EIR, the City’s General Plan recognizes that farming has become less
economically viable because of the high cost of water, the cost of land and
property taxes, conflicts with surrounding urban uses and the lack of
agri-business support in the area. Although the Project Site does contain land
which has been identified by the California Department of Conservation as
suitable for farming, the absence of an agricultural “infrastructure” — crop
managers, labor, farm implements and processing facilities — in the vicinity,
the cost of bringing suitable water to the Project Site, the cost of the water
itself and the fact that the sale of the products which could be grown if water
were available would not cover the costs of

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

51



--------------------------------------------------------------------------------



 



     
 
  production means that the Project Site cannot be realistically considered as
an agricultural resource.
 
   
 
  There are no feasible mitigation measures which could reduce the loss of the
farmland. There is a finite amount of land that is suitable for agricultural
use. The purchase of fee title or of agricultural conservation easements over
other parcels used for agriculture would not avoid, reduce or compensate for the
impact of converting the Project Site from agricultural to commercial and
industrial uses because it would not offset the loss of agricultural land caused
by the development of the Project, i.e., there would still be a net reduction in
the total amount of land suitable for agricultural use. Further, no City policy
requires the acquisition of replacement agricultural land, either in fee or
through the use of a conservation easement, and no program to oversee such
acquisitions exist.

      b. Significant Unavoidable Impact:   Cumulative loss of farmland

Finding:   The development of the Project, in conjunction with related projects
and that authorized by the Moreno Highlands Specific Plan, will result in
significant and unavoidable cumulative impacts on farming. There are no
mitigation measures which will reduce the impact to less than significant other
than prohibiting development on sites now used for agriculture.

Factual Basis for the Finding:   As discussed on pages 5.2-5-7 and 6-6-7 of the
Draft EIR and in the Agricultural Resources Report and Land Evaluation and Site
Assessment and the Agricultural Impact Evaluation, Appendices B.1 and B.2 to the
Draft EIR, the City’s General Plan recognizes that farming has become less
economically viable because of the high cost of water, the cost of land and
property taxes, conflicts with surrounding urban uses and the lack of
agri-business support in the area. Although the Project Site does contain land
which has been identified by the California Department of Conservation as
suitable for farming, the absence of an agricultural “infrastructure” — crop
managers, labor, farm implements and processing facilities — in the vicinity,
the cost of bringing suitable water to the Project Site, the cost of the water
itself and the fact that the sale of the products which could

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

52



--------------------------------------------------------------------------------



 



     
 
  be grown if water were available would not cover the costs of production means
that the Project Site cannot be realistically considered as an agricultural
resource.
 
   
 
  There are no feasible mitigation measures which could reduce the loss of the
farmland. There is a finite amount of land that is suitable for agricultural
use. The purchase of fee title or of agricultural conservation easements over
other parcels used for agriculture would not avoid, reduce or compensate for the
impact of converting the Project Site from agricultural to commercial and
industrial uses because it would not offset the loss of agricultural land caused
by the development of the Project, i.e., there would still be a net reduction in
the total amount of land suitable for agricultural use. Further, no City policy
requires the acquisition of replacement agricultural land, either in fee or
through the use of a conservation easement, and no program to oversee such
acquisitions exist.

     3. AIR QUALITY

      a. Significant Unavoidable Impact:   Violation of an air quality standard
or substantial contribution to an existing or projected air quality violation
(Impact 5.3-2)

Finding:   The construction and operation of the Project will not violate any
air quality standards for localized impacts with two exceptions: those
promulgated by the South Coast Air Quality Management District for the emission
of coarse and fine particulate matter (“PM10” and “PM2.5”) during the
construction of the Project. The imposition of Mitigation Measures AQ-1 through
AQ-10, which require the control of fugitive dust, the acquisition of Tier II
level construction equipment, to the extent available, the proper maintenance of
construction equipment, the turning off of construction equipment when not in
use and prohibiting idling for more than five minutes, the control of traffic
around the Project Site, the use of low volatile organic compound paints applied
using either high-volume low-pressure spray equipment or by hand, the
encouragement of construction workers to carpool, the provision of on-site
electrical hook-ups during construction, the reduction of the amount of dust
which will be tracked off-site and limiting off-site construction improvements
to an eight hour day during daylight hours will reduce the impact of the
emission of PM10, to less than significant. There are no mitigation measures
which will reduce the emission of PM2.5 to less than

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

53



--------------------------------------------------------------------------------



 



     
 
  significant which would feasibly attain most of the basic objectives of the
Project.

Factual Basis for the Finding:   As discussed on pages 5.3-22-40 of the Draft
EIR, as modified on pages 4-40-44 of the Final EIR, and in the Air Quality and
Health Risk Report, Appendix D.1 to the Draft EIR, the grading of the Project
Site and the operation of the Project will result in the emission of pollutants
— nitrogen dioxide (“NO2”), carbon monoxide (“CO”), PM10 and PM2.5. The South
Coast Air Quality Management District has established localized significance
thresholds to determine whether the emission of any of the pollutants will have
a significant adverse effect on those nearby, both residents and workers. None
of the thresholds will be exceeded after the construction of the buildings on
the Project Site has been completed and operations begun. The same thing is true
for NO2 and CO during the construction Phases of the Project. However, without
mitigation, the thresholds will be exceeded for both PM10 and PM2.5. Requiring
the control of fugitive dust, acquiring Tier II level construction equipment, to
the extent available, properly maintaining construction equipment, turning off
construction equipment when not in use and prohibiting idling for more than five
minutes, controlling traffic around the Project Site, using low volatile organic
compound paints applied using either high-volume low-pressure spray equipment or
by hand, encouraging construction workers to carpool, providing on-site
electrical hook-ups during construction, reducing the amount of dust which will
be tracked off-site and limiting off-site construction improvements to an eight
hour day during daylight hours will ensure that the emission of PM10 will be
mitigated into insignificance. Accordingly, Mitigation Measures AQ-1 through
AQ-10, as set forth on pages 5.3-38-39 of the Draft EIR, as modified on pages
4-2-5 of the Final EIR, have been imposed as conditions of approval of the
Project. However, there are no feasible mitigation measures which will reduce
the emissions of PM2.5 to less than significant which would feasibly attain most
of the basic objectives of the Project.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

54



--------------------------------------------------------------------------------



 



      b. Significant Unavoidable Impact:   Cumulatively significant net increase
of any criteria pollutant for which the Project area is non-attainment under an
applicable federal or state ambient air quality standard (Impact 5.3-3)

     
Finding:
  The Project Site is located in a non-attainment area for ozone, PM10 and
PM2.5. The grading of the Project Site and the construction of Phase 1 of the
Project on the Site could result in emissions of volatile organic compounds
(“VOC”), nitrogen oxides (“NOX”), PM10 and PM2.5 in excess of the thresholds
promulgated by the South Coast Air Quality Management District. The imposition
of Mitigation Measures AQ-1 through AQ-10, which require the control of fugitive
dust, the acquisition of Tier II level construction equipment, to the extent
available, the proper maintenance of construction equipment, the turning off of
construction equipment when not in use and prohibiting idling for more than five
minutes, the control of traffic around the Project Site, the use of low volatile
organic compound paints applied using either high-volume low-pressure spray
equipment or by hand, the encouragement of construction workers to carpool, the
provision of on-site electrical hook-ups during construction, the reduction of
the amount of dust which will be tracked off-site and limiting off-site
construction improvements to an eight hour day during daylight hours will reduce
the impact of the emission of PM10, will ensure that the daily amount of PM10
and PM2.5 emitted during the grading and construction Phase 1 of the Project
will reduce their impacts to less than significant and will reduce the daily
amount of the emission of VOC and NOX but not to less than significant.
 
   
 
  The grading and construction associated with Phase 2 of the Project will
result in the daily amount of emissions of VOC and NOX in excess of the
thresholds promulgated by the South Coast Air Quality Management District; the
daily amount of emissions of PM10 and PM2.5 will be less than those thresholds.
The imposition of Mitigation Measures AQ-1 through AQ-10, described above, will
reduce the daily amount of emissions of VOC and NOX but not to less than
significant.
 
   
 
  The grading and construction associated with Phase 3 of the Project will
result in the daily amount of emissions of VOC exceeding the threshold
promulgated by the South Coast Air Quality Management District; the daily amount
of emissions of NOX, PM10 and PM2.5 will not exceed those thresholds. The
imposition of Mitigation Measures AQ-1 through AQ-10, described above, will
reduce the daily amount of emissions of VOC but not to less than significant.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

55



--------------------------------------------------------------------------------



 



     
 
  The daily amount of emissions of VOC, NOX, PM10 and PM2.5 associated with the
operation of the Project during all Project Phases will exceed the thresholds
promulgated by the South Coast Air Quality Management District. The imposition
of Mitigation Measures AQ-11 through AQ-21, which require off-site construction
be limited to day light hours, signs be posted stating that diesel trucks not
idle for more than three minutes, the provision of electricity and electrical
hooks-ups for transportation refrigeration, the prohibition against trucks not
using electrically powered refrigeration units the prohibition of the
establishment of sensitive receptors near the Project Site, the encouragement of
the use of “clean” trucks and vehicles, the design of the Project Site to
diminish queuing of trucks, the provision of food service on-site, the provision
of incentives for employees to carpool and the maximization of electrical
electrically powered equipment for landscape maintenance, and GCC-5(a), which
requires the provision of facilities designed to encourage the use of bicycles,
GCC-5(e), which requires preferential parking for carpools, vanpools and
alternatively fueled vehicles, GCC-9, which requires LEED credit in a number of
areas, and GCC-11, which prohibits access of heavy trucks to the Project Site
for heavy trucks which do not have an Engine Certification label, will reduce
the daily amount of emissions slightly but in no case will they cause the
emissions to be less than significant.
 
   
 
  In no case will the daily amount of the emission of CO exceed the threshold
promulgated by the South Coast Air Quality Management District during either the
grading of the Project Site or the construction of buildings on the Site. The
daily amount of emissions of CO will exceed the threshold for CO promulgated by
the South Coast Air Quality Management District during all of the three
operational Phases of the Project. The imposition of Mitigation Measures AQ-11
through AQ-21 and GCC-5(a), GCC-5(e), GCC-9 and GCC-11, all as described above,
will reduce the daily amount of emissions slightly but not to less than
significant.
 
   
 
  There are no further mitigation measures which will reduce the foregoing
impacts to insignificant which would feasibly attain most of the basic
objectives of the Project.
 
   
 
  The daily amount of emissions of SOX will be less than the thresholds
promulgated by the South Coast Air Quality Management District throughout the
grading of the Project Site, the construction of buildings on the Site and the
operation of the Project.

Factual Basis for the Finding:   As discussed on Section 5.3 of the Draft EIR,
as modified on pages 4.40-4.46 of the Final EIR, and in the Air Quality and
Health Risk Report, Appendix D.1

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

56



--------------------------------------------------------------------------------



 



     
 
  to the Draft EIR, the development of the Project has the potential of emitting
criteria pollutants, except for SOX, in excess of the thresholds promulgated by
the South Coast Air Quality Management District during the grading of the
Project Site, construction of buildings on the Site and the operation of the
Project. Requiring the control of fugitive dust, acquiring Tier II level
construction equipment, to the extent available, properly maintaining
construction equipment, turning off construction equipment when not in use and
prohibiting idling for more than five minutes, controlling traffic around the
Project Site, using low volatile organic compound paints applied using either
high-volume low-pressure spray equipment or by hand, encouraging construction
workers to carpool, providing on-site electrical hook-ups during construction,
reducing the amount of dust which will be tracked off-site and limiting off-site
construction improvements to an eight hour day during daylight hours will ensure
that the daily amount of emissions of PM10 and PM2.5 during the grading and
construction associated with Phase 1 of the Project will be mitigated into
insignificance. Accordingly, Mitigation Measures AQ-1 through AQ-10, set forth
on pages 5.3-38-39 of the Draft EIR, as modified on pages 4-2-5 of the Final
EIR, have been imposed as conditions of approval of the Project. The same
conditions will reduce the daily amount of emissions of NOX during the grading
and construction associated with Phase 2 of the Project to less than significant
but will reduce the daily amount of emissions of VOC only slightly and not below
the threshold promulgated by the South Coast Air Quality Management District.
The daily amount of emissions of the other criteria pollutants will be below the
thresholds promulgated by the South Coast Air Quality Management District.
 
   
 
  The daily amount of emissions of VOC associated with the grading and
construction of Phase 3 of the Project will exceed the threshold promulgated by
the South Coast Air Quality Management District. The imposition of Mitigation
Measures AQ-1 through AQ-10, as described above, will reduce the daily amount of

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

57



--------------------------------------------------------------------------------



 



     
 
  emissions of VOC slightly but not to less than significant. The daily amount
of emissions of the remaining criteria pollutants will all be below the
thresholds promulgated by the South Coast Air Quality Management District.
 
   
 
  The daily amount of emissions for all three operational phases of the Project,
with the exception of SOX, will exceed the thresholds promulgated by the South
Coast Air Quality Management District. The imposition of Mitigation Measures
AQ-11 through AQ-13, as set forth on page 5.3-52 of the Draft EIR, as modified
on pages 4-5-6 of the Final EIR, AQ-14 through AQ-21, set forth on pages 4-6-6
of the Final EIR, GCC-5(a), GCC-5(e) and GCC-9, set forth on pages 5.16-11-13,
as modified on pages 4-19-20 of the Final EIR, and GCC-11, set forth on page
4-21 of the Final EIR, all as described above, will reduce the daily amount of
emissions of each of the other five criteria pollutants slightly but not to less
than significant.
 
   
 
  There are no further mitigation measures which will reduce the emissions of
the criteria pollutants to less than significant which would feasibly attain
most of the basic objectives of the Project. The emissions of VOC and NOX are
associated with the grading of the Project Site and the asphalt, building and
architectural coatings for those buildings. The operational emissions are due
almost entirely to mobile sources — cars and trucks — over which the City has no
control because the Legislature has vested all authority to deal with the
emissions from cars and trucks in the California Air Resources Board.

      c. Significant Unavoidable Impact:   Exposure of sensitive receptors to
substantial pollutant concentrations (Impact 5.3-4)

Finding:   The development of the Project has the potential to expose sensitive
receptors to emissions of PM10 and PM2.5 in excess of local significance
thresholds promulgated by the South Coast Air Quality Management District and to
the risk of cancer from the operation of the Project in excess of the
significance threshold of 10 in 1,000,000. The imposition of Mitigation Measures
AQ-1 through AQ-21, which require the control of fugitive dust, the acquisition
of

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

58



--------------------------------------------------------------------------------



 



     
 
  Tier II level construction equipment, to the extent available, the proper
maintenance of construction equipment, the turning off of construction equipment
when not in use and prohibiting idling for more than five minutes, the control
of traffic around the Project Site, the use of low volatile organic compound
paints applied using either high-volume low-pressure spray equipment or by hand,
the encouragement of construction workers to carpool, the provision of on-site
electrical hook-ups during construction, the reduction of the amount of dust
which will be tracked off-site, limiting off-site construction improvements to
an eight hour day during daylight hours, off-site construction be limited to day
light hours, signs be posted stating that diesel trucks not idle for more than
three minutes, the provision of electricity and electrical hooks-ups for
transportation refrigeration, the prohibition against trucks not using
electrically powered refrigeration units the prohibition of the establishment of
sensitive receptors near the Project Site, the encouragement of the use of
“clean” trucks and vehicles, the design of the Project Site to diminish queuing
of trucks, the provision of food service on-site, the provision of incentives
for employees to carpool and the maximization of electrical electrically powered
equipment for landscape maintenance; and GCC-5(a), which requires the provision
of facilities designed to encourage the use of bicycles, GCC-5(e), which
requires preferential parking for carpools, vanpools and alternatively fueled
vehicles, GCC-9, which requires LEED credit in a number of areas, and GCC-11,
which prohibits access of heavy trucks to the Project Site for heavy trucks
which do not have an Engine Certification label will reduce the impacts of PM10
and the risk of cancer to less than significant but the risk associated with the
emissions of PM10 during the grading and construction associated with Phase 1 of
the Project will remain significant and unavoidable. There are no mitigation
measures which will reduce the impacts to less than significant which would
feasibly attain most of the basic objectives of the Project.

Factual Basis for the Finding:   As discussed in Section 5.3 of the Draft EIR,
as modified on pages 4-2-5 of the Final EIR, in the Air Quality and Health Risk
Report, Appendix D.1 to the Draft EIR, as amplified and clarified in the
Supplemental Health Risk Assessment Report, Appendix D.1 to the Final EIR, and
in subsection IV.C.3.a above, the grading, construction and operation associated
with the Project has the potential to exceed localized significance thresholds
and cancer risks for sensitive receptors near the Project Site. Controlling
fugitive dust, acquiring Tier II level construction equipment, to the extent
available,

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

59



--------------------------------------------------------------------------------



 



     
 
  properly maintaining construction equipment, turning off construction
equipment when not in use and prohibiting idling for more than five minutes,
controlling traffic around the Project Site, using low volatile organic compound
paints applied using either high-volume low-pressure spray equipment or by hand,
encouraging construction workers to carpool, providing on-site electrical
hook-ups during construction, reducing the amount of dust which will be tracked
off-site, limiting off-site construction improvements to an eight hour day
during daylight hours, providing bicycle parking spaces and on-site showers,
preferential parking for carpools and alternatively fueled vehicles, obtaining
LEED, or if not available an approved program to achieve the same level of
environmental benefit, certification for the Project, prohibiting access to
trucks over 10,000 pounds which do not have an Engine Certification Label and
establishing a buffer area on land immediately south of future Eucalyptus Avenue
through a deed restriction will ensure that the risks associated with PM2.5 and
cancer will be mitigated into insignificance. Accordingly, The imposition of
Mitigation Measures AQ-1 through AQ-13, as set forth on pages 5.3-38-39 and -52
of the Draft EIR, as modified on pages 4-2-6 of the Final EIR, AQ-14 through
AQ-21, set forth on pages 4-6-6 of the Final EIR, GCC-5(a), GCC-5(e) and GCC-9,
set forth on pages 5.16-11-13, as modified on pages 4-19-20 of the Final EIR,
Mitigation measures AQ-1 through AQ-21, GCC-5(a), GCC-5(e) and GCC-9, set forth
on pages 5.3-38-39 and -52 of the Draft EIR, as modified on pages 4-2-5 and
-19-20 of the Final EIR, have been imposed as conditions of approval of the
Project. However, as set forth in the factual basis for the finding in
subsection IV.C.3.a above, there are no feasible mitigation measures which will
reduce the emissions of PM10 associated with the grading and construction of
Phase 1 of the Project to less than significant.

     d. Significant Unavoidable Impact:   Cumulative contribution to air quality
impacts

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

60



--------------------------------------------------------------------------------



 



Finding:   The development of the Project, in conjunction with related projects
and that authorized by the Moreno Highlands Specific Plan, will result in
significant and unavoidable cumulative impacts on VOC, NOX, CO, PM10 and PM2.5.
There are no mitigation measures which will reduce the impacts to less than
significant.

Factual Basis for the Finding:   As discussed on pages 6-8-10 of the Draft EIR,
in the Air Quality and Health Risk Analysis Report, Appendix D.1 to the Draft
EIR, Response 10-2, page 3-99 of the Final EIR and in subsections IV.C.3.a-c
above, the air quality pollutants emitted during the operation of the Project,
alone or in conjunction with those emitted by surrounding development, will be
cumulatively significant. All feasible mitigation measures have been imposed as
conditions of approval of the Project. The City will impose feasible mitigation
measures on projects seeking approval within the future. However, the air
quality problems that exist in the area of the Project are, in most cases,
problems affecting the entirety of the South Coast air basin and, as such, are
beyond the City’s control.

     4. NOISE

     a. Significant Unavoidable Impact:   Cumulative adverse noise impacts

Finding:   The development of the Project, in conjunction with the development
of related projects and that authorized by the Moreno Highlands Specific Plan
will result in significant and unavoidable cumulative noise impacts on houses
located near SR-60. There are no feasible mitigation measures which will reduce
the impacts to less than significant.

Factual Basis for the Finding:   As discussed on pages 6-17-23 of the Draft EIR
and in the Noise Assessment, Appendix I to the Draft EIR, the increase in noise
due to the operation of the Project will be small. However, when added to that
which can be expected by the use of vehicles on SR-60 from both related projects
and the development of the Moreno Highlands Specific Plan area, the result will
be that at least one residence east of Theodore Street and several residences
located west of Redlands Boulevard will experience a noise increase of more than
3 dB with a future noise level above 65 CNEL, the City’s noise level for
residential areas. There are no mitigation

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

61



--------------------------------------------------------------------------------



 



     
 
  measures which will reduce the impacts to less than significant.

     5. GLOBAL CLIMATE CHANGE AND GREENHOUSE GASES

      a. Significant Unavoidable Impact:   Hindrance or delay of California’s
ability to meet the climate reduction targets contained in AB32 (Impact GCC-1)

Finding:   The grading and construction associated with the Project will, after
the application of all feasible mitigation measures, result in approximately
6,500 metric tons of carbon dioxide equivalent (“CO2e”). The operation of the
Project, after the imposition of all feasible mitigation measures, will produce
approximately 81,800 metric tons of CO2e per year. In the absence of any
quantitative or qualitative threshold of significance for the emissions of CO2e,
it must be assumed that the amount of the emissions of CO2e, both during the
grading and construction associated with the Project and the operation of the
Project will, individually and cumulatively, be a significant and unavoidable
impact. There are no feasible mitigation measures which will reduce the impacts
to less than significant.

Factual Basis for the Finding:   As discussed in Section 5.16 and pages 6-40-41
of the Draft EIR and in the Climate Change Analysis, Appendix N to the Draft
EIR, the grading and construction associated with the Project and the operation
of the Project will generate substantial amounts of CO2e emissions. There is,
currently, neither a quantitative nor a qualitative threshold to be used to
determine whether the amount of CO2e emissions is significant. Various
thresholds, ranging from no new contributions to over 40,000 metric tons per
year, have been proposed. The staff of the South Coast Air Quality Management
District has suggested a possible threshold of 10,000 tons of CO2e per year for
industrial projects but has not suggested a numerical threshold for
non-industrial projects; the District has not yet acted on the proposal.
However, the California Air Resources Board and the Office of Planning and
Research are considering the adoption of a threshold of significance for CO2e
emissions but have not yet decided on that threshold. AB32 requires a reduction
of approximately 30% in CO2e emissions over business as usual by 2020 in order
to reach the levels emitted in California in 1990. Irrespective of

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

62



--------------------------------------------------------------------------------



 



     
 
  when or what standards will be adopted by the California Air Resources Board
all feasible measures have been implemented in this project in compliance with
AB-32.
 
   
 
  Incorporating water conservation requirements, properly maintaining
construction equipment, turning off construction equipment when not in use and
prohibiting construction equipment from idling for more than five minutes,
controlling traffic around the Project Site, encouraging construction workers to
carpool, prohibiting truck idling for more than three minutes per day per truck,
providing electricity in the loading area for transportation refrigeration
units, designing the Project to meet 2008 Title 24 energy efficiency
requirements, using “cool roofs” and “cool paints,” installing renewable energy
generation on-site to meet the Project’s Phase 1 office electricity needs, using
ENERGY STAR-qualified energy efficient appliances, providing bicycle storage
parking and showers for employees, installing Light Emitting Diodes in any
traffic lights which are a part of the Project, providing pedestrian and bicycle
connections to surrounding areas, establishing a Transportation Management
Association to encourage and coordinate carpooling by occupants of the Project,
providing preferential parking for carpools, vanpools and alternatively fueled
vehicles, obtaining LEED certification or, if not available, a similar program
to achieve the same level of environmental benefit, designing loading docks
which will accommodate trucks utilizing “SmartWay Truck Efficiency” emission
reduction features, and prohibiting access to trucks over 10,000 pounds which do
not have an Engine Certification Label will ensure reduction in the amount of
emissions of CO2e. Accordingly, Mitigation Measures AQ-1, AQ-3, AQ-4, AQ-5,
AQ-7, AQ-11, AQ-12 and GCC-1 through 10, set forth on pages 5.16-9-13 of the
Draft EIR, as modified on pages 4-2-6 and -18-21 of the Final EIR, and GCC-11,
set forth on page 4-21 of the Final EIR, have been imposed as conditions of
approval of the Project. However, there

Resolution No.2009-08
Exhibit A
Date Adopted: February 10, 2009

63



--------------------------------------------------------------------------------



 



     
 
  are no additional feasible mitigation measures which would reduce the impact
to less than significant.

      b. Significant Unavoidable Impact:   Impacts of climate change on the
Project (Impact GCC-2)

Finding:   Potential impacts of climate change include the exacerbation of air
quality problems, reduction in the quality and supply of water from the Sierra
snow pack, damage to the natural environment, reduction of in-state electricity
production, and an increase in wildfires, all of which could adversely affect
the Project. The imposition of Mitigation Measures W-1, which requires the
preparation of a planting and irrigation plan for the City’s review and
approval, GCC-1 through GCC-4, which require increased energy efficiency, the
use of “cool” roofs and paints, the production of energy on-site through the use
of alternate, renewable energy sources and the use of energy efficient
appliances and systems, and GCC-9, which requires LEED credit in a number of
areas, will reduce the Project’s need for energy and water slightly but the
impact of global climate change on the Project will continue to be significant
and unavoidable. There are no mitigation measures which will reduce the impacts
to less than significant.

Factual Basis for the Finding:   As discussed on pages 5.16-16-18 of the Draft
EIR and the Climate Change Analysis, Appendix N to the Draft EIR, global climate
change will affect the Project in various ways. Imposing the mitigation measures
discussed in subsection IV.C.5 above will decrease the amounts of water and
energy required by the Project after it is in operation but it, like all other
projects in California, will be subject to the deleterious impacts of climate
change.

V. PROJECT ALTERNATIVES
A. ALTERNATIVE SITES

Finding:   There exists no reasonably feasible and available alternative site
for the Project which would avoid or substantially lessen the significant
impacts of the Project or to allow it to feasibly attain most of the Project’s
basic objectives.

Factual Basis for the Finding:   As discussed on pages 9-2-3 and -33-34 of the
Draft EIR and in the letters from Darla Longo dated January 18, 2008, and
October 7, 2008, Appendices O to the Draft and Final EIRs, an extensive search
for

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

64



--------------------------------------------------------------------------------



 



     
 
  reasonably feasible and available alternative sites was conducted. While eight
potential sites were considered, six of the eight were found to be infeasible
for failure to meet, at the initial threshold, one or more of Skechers’s
requirements for its business and logistics models, including, but not limited
to, the ability to host a 1,800,000 sf facility together with the possibility of
expansion later on a site immediately adjacent to a major freeway and within the
geographic service area needed. One other potential site, in San Bernardino, met
the threshold and was studied for feasibility, but it was concluded after study
that the site could not be built in an efficient configuration for Skechers’s
operations. Therefore, no reasonably feasible and available alternative site in
the Inland Empire could be found. Moreover, even if an alternative site could be
found, the significant and unavoidable impacts, individually and cumulatively,
on, at least, air quality and global climate change would not be reduced.
Significant and unavoidable noise impacts, individually and cumulatively, are
also unlikely to be reduced for any otherwise feasible site that would satisfy
Skechers’s needs.

B. NO PROJECT — NO DEVELOPMENT ALTERNATIVE

Finding:   The No Project — No Development Alternative is environmentally
superior to the Project but would not attain any of the objectives for the
Project.

Factual Basis for the Finding:   As discussed on pages 9-3-9 and -36 of the
Draft EIR, leaving the Project Site in its current condition would result in no
impacts to the environment with the exception that the existing General Plan’s
designation of the Project Site for development with commercial and industrial
uses would not be satisfied. None of the “Project’s objectives would be met.

C. EXISTING GENERAL PLAN ALTERNATIVE

Finding:   Developing the Project Site under the existing General Plan
designation and zoning would allow for the development of 1,715,000 sf of
business park and 410,000 sf of community commercial uses. The impacts on the
environment of development pursuant to the existing General Plan designation and
zoning would be roughly comparable to those which would result from the

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

65



--------------------------------------------------------------------------------



 



     
 
  development of the Project. However, it would not meet any of Skechers’s needs
nor would it allow Skechers to have the logistics facility available in the very
near future at any other reasonably feasible and available site. In addition,
due to market conditions, development under the existing General Plan
designation and zoning would not currently be feasible and therefore would delay
any benefits that development of the Project Site would bring to the City, such
as jobs and revenues. Likewise, it would not provide the Project applicant with
an adequate rate of return on its investment because there is no market
available for development of the Project Site consistent with the existing
General Plan designation and zoning.

Factual Basis for the Finding:   As discussed on pages 9-9-19 and -36 of the
Draft EIR and in the letter from Darla Longo dated February 12, 2008, Appendix O
to the Final EIR, there is currently no market for the development of the
Project Site consistent with the existing General Plan designation and zoning.
The environmental impacts of development of the Project Site consistent with the
existing General Plan designation and zoning are roughly comparable to those of
the Project with the impacts on aesthetics, noise, public services and utilities
being slightly less and those on air quality, geology and soils, hazards and
hazardous materials and global climate change being slightly more. Developing
the Project Site consistent with the existing General Plan designation and
zoning would not allow the Project applicant to achieve its objectives because
it would not be able to provide logistics facilities to Skechers, resulting in
delay or denial of providing the City with new jobs and revenues from the
development of the Project Site and precluding an adequate rate of return on its
investment because there is simply no existing market for development of the
Project Site consistent with the General Plan designation and zoning.

D. REDUCED DENSITY ALTERNATIVE

Finding:   Developing the Project Site with 1,000,000 sf of logistics use and
200,000 sf of community commercial uses would result in environmental impacts
which would be slightly less than those which would result from the development
of the Project. However, a reduced density alternative would not allow the
Project to attain a number of its basic objectives and would not reduce any

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

66



--------------------------------------------------------------------------------



 



     
 
  significant unavoidable, environmental impact of the Project to a level of
insignificance or to a level capable of mitigation to a level of insignificance
and is therefore not significantly environmentally superior to the Project.

Factual Basis for the Finding:   As discussed on pages 9-19-26 and -36 of the
Draft EIR, the environmental impacts of the reduced project would be marginally
less than, or equal to, those of the Project. In particular, impacts on
Agricultural Resources, Biological Resources, Cultural Resources Hydrology and
Water Quality, Mineral Resources, and Population, Housing and Employment would
be the same for the Reduced Density Alternative as for the Project, except that
employment opportunities would be reduced. Reductions in most other impacts
would be marginal to modest. Only reductions in impacts on Air Quality would be
likely to be substantial. However, no significant unavoidable impact of the
Project would be reduced to or made capable of mitigation to a level of
insignificance. Also, the reduced density alternative would prevent achieving
some of the Project’s basic objectives. In particular, Skechers would not be
provided the size and expandability required by its business objectives. Current
market conditions would render the Reduced Density Alternative not reasonably
feasible and therefore preclude the Project applicant from obtaining an adequate
rate of return on its investment.

E. NORMAL CONSTRUCTION SCHEDULE ALTERNATIVE

Finding:   The normal construction alternative would have moderately fewer
environmental impacts than the Project. However, it would not allow the Project
to attain a number of its basic objectives and would not reduce any significant
unavoidable environmental impact of the Project to a level of insignificance or
to a level capable of mitigation to a level of insignificance and is therefore
not significantly environmentally superior to the Project.

Factual Basis for the Finding:   As discussed on pages 9-27-33 and -36 of the
Draft EIR, the normal construction schedule would have a moderately lesser
environmental impact on aesthetics, air quality and noise during the
construction phase but would otherwise be comparable to the impacts which would
result from the development of the Project and make no difference in any impacts
during the

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

67



--------------------------------------------------------------------------------



 



     
 
  operation of the Project. However, Skechers would be delayed in consolidating
its operations in a single logistics facility and the City would also be delayed
in obtaining the jobs and revenues which the construction and operation of the
Project will generate. Therefore, development of the Project Site with a normal
construction schedule would delay achievement of most of the basic objectives of
the Project and would not be significantly environmentally superior to the
Project.

F. ADEQUACY OF THE RANGE OF ALTERNATIVES

Finding:   Alternatives consisting of development consistent with the existing
General Plan designation and zoning, reduced density and a normal construction
schedule represent a reasonable range of alternatives.

Factual Basis for the Finding:   As discussed on pages 9-2-3 and -33-34 of the
Draft EIR and in the letters from Darla Longo dated January 18, 2008, and
October 7, 2008, Appendices O to the Draft and Final EIRs, an extensive search
for reasonably feasible and available alternative sites was conducted. While
eight potential sites were considered, six of the eight were found to be
infeasible for failure to meet, at the initial threshold, one or more of
Skechers requirements for its business and logistics models, including, but not
limited to, the ability to host a 1,800,000 sf facility together with the
possibility of expansion later on a site immediately adjacent to a major freeway
and within the geographic service area needed. One other potential site, in San
Bernardino, met the threshold and was studied for feasibility, but it was
concluded after study that the site could not be built in an efficient
configuration for Skechers’s operations. Therefore, no reasonably feasible and
available alternative site in the Inland Empire could be found. Moreover, even
if an alternative site could be found, the significant and unavoidable impacts,
individually and cumulatively, on, at least, air quality and global climate
change would not be reduced. Significant and unavoidable noise impacts,
individually and cumulatively, are also likely to not be

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

68



--------------------------------------------------------------------------------



 



     
 
  reduced for any site truly feasible for Skechers’s objectives.
 
   
 
  Because, there are no reasonably feasible and available alternative sites,
development consistent with the existing General Plan designation and zoning,
reduced density and a normal construction schedule represent a reasonable range
of alternatives. The purpose of the Guidelines requirements of studying a
reasonable range of alternatives would not be met by constructing additional
alternatives that would not meet the basic objectives of the Project. Because
Skechers needs are specific as to size, expandability, location and transport
accessibility, and without alternative sites as an option, no other alternatives
appear feasible which would not defeat at least one basic Project objective.

VI. LOGISTIC MODIFIED GENERAL PLAN CONCEPT
Section 8.3 of the Draft EIR discusses a modification of the Moreno Highlands
Specific Plan which would substantially decrease the residential, commercial and
business park/light industrial uses of the Specific Plan area and allow the
development of substantial logistic facilities, a use not contemplated in the
existing Specific Plan. No application for any modification of the Specific Plan
has been submitted to the City and there is no guarantee that any application
will be submitted. Any modification of the Specific Plan is independent of the
development of the Project. Its only connection is that the Project applicant
owns both the Project Site and the land which would be affected by a
modification of the Specific Plan.
This information was provided solely because the project applicant, the owner of
a substantial portion of the land subject to the Specific Plan, is considering
the possibility of seeking an amendment of the Specific Plan so that, consistent
with CEQA’s purpose of providing full information to decision makers and the
public, the discussion was included in the Draft EIR.
Specifically, any such amendment to the Specific Plan would require compliance
with all of the City’s approval process including, but not limited to, a
development application, environmental review and new and separate Planning
Commission and City Council public hearing. Nothing in the Draft or Final EIR
nor in this set of Findings constitutes approval of, or any commitment to
approve, any such future application.
Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

69



--------------------------------------------------------------------------------



 



VII. STATEMENT OF OVERRIDING CONSIDERATIONS
As set forth in Section IV. above, most of the Project’s impacts on the
environment will either be insignificant or, through the imposition of
mitigation measures as conditions of approval of the Project, can be reduced to
less than significant. However, as set forth in subsection VI.C. above, impacts
to aesthetics, agricultural resources, air quality, noise and climate change and
greenhouse gases will remain significant and unavoidable even after the
imposition of all feasible mitigation measures. Further, as set forth in
Section V. above, there are no feasible alternatives to the Project which would
mitigate or avoid those environmental impacts. Nevertheless, as set forth below,
the Council has determined that the benefits which will accrue from the
development of the Project outweigh the significant and unavoidable impacts
which the Project will produce.
A. AESTHETICS

Finding:   Notwithstanding the significant unavoidable impacts to aesthetics
discussed in subsection IV.C.1 above, the development of otherwise unusable
land, the creation of jobs by the Project, the multiplier effect which will
create secondary jobs to support the Project and those who work in it, the
demonstration that the City is eager to attract new business opportunities and
the fact that the Project will be LEED certified or, if LEED certification is
not available, a similar program to achieve the same level of environmental
benefit, will also demonstrate the City’s commitment to green technology
constitutes benefits which outweigh the unavoidable adverse environmental
impacts to aesthetics. Each of the benefits, individually, constitutes a
sufficient basis for approving the Project notwithstanding the significant and
unavoidable impact on aesthetics which will result.

Factual Basis for the Finding:   As set forth in the Project Objectives on pages
3-2 and 5.12-2 of the Draft EIR the letter from Darla Longo dated February 12,
2008, Appendix O to the Final EIR, the Fiscal Impact Study dated October 23,
2008, and the Economic Impact Study dated October 24, 2008, the approval of the
Project will allow the conversion of vacant, marginally productive agricultural
land, into a job and revenues producing facility. It will allow Skechers to
consolidate its operations from five existing buildings in Ontario into one
building in the City which will, in the short run, generate approximately 600
construction jobs and over 1,050 new jobs in the City in Phase 1 operation of
the project and, in the long run, the development of the Project will generate
approximately 2,000 new jobs in the City associated with the Project, all of
which will help

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

70



--------------------------------------------------------------------------------



 



     
 
  adjust the unfavorable jobs/housing balance which currently exists. Further,
the construction of Phase 1 of the Project will generate approximately 250
secondary jobs in the City while the operation of the Project will, generate
approximately 530 secondary jobs in the City and over additional 1,000 secondary
jobs in the County providing goods and services to the Project and to those who
work on the Project Site. Once in operation, the Project will generate over
$900,000 annually in net revenues to the City.

B. AGRICULTURAL RESOURCES

Finding:   Notwithstanding the significant unavoidable impacts to agricultural
resources discussed in subsection IV.C.2. above, the development of otherwise
unusable land, the creation of jobs by the Project, the multiplier effect which
will create secondary jobs to support the Project and those who work in it, the
demonstration that the City is eager to attract new business opportunities and
the fact that the Project will be LEED certified or, if LEED certification is
not available, a similar program to achieve the same level of environmental
benefit, will also demonstrate the City’s commitment to green technology
constitutes benefits which outweigh the unavoidable adverse environmental
impacts to agricultural resources. Each of the benefits, individually,
constitutes a sufficient basis for approving the Project notwithstanding the
significant and unavoidable impact on agricultural resources which will result.

Factual Basis for the Finding:   As set forth in the Project objectives on pages
3-2 and 5.12-2 of the Draft EIR the letter from Darla Longo dated February 12,
2008, Appendix O to the Final EIR, the Fiscal Impact Study dated October 23,
2008, and the Economic Impact Study dated October 24, 2008, the approval of the
Project will allow the conversion of vacant, marginally productive agricultural
land, into a job and revenues producing facility. It will allow Skechers to
consolidate its operations from five existing buildings in Ontario into one
building in the City which will, in the short run, generate approximately 600
construction jobs and over 1,050 new jobs in the City in Phase 1 operation of
the project and, in the long run, the development of the Project will generate
approximately 2,000 new jobs in the City associated with the Project, all of
which will help

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

71



--------------------------------------------------------------------------------



 



     
 
  adjust the unfavorable jobs/housing balance which currently exists. Further,
the construction of Phase 1 of the Project will generate approximately 250
secondary jobs in the City while the operation of the Project will, generate
approximately 530 secondary jobs in the City and over additional 1,000 secondary
jobs in the County providing goods and services to the Project and to those who
work on the Project Site. Once in operation, the Project will generate over
$900,000 annually in net revenues to the City.

C. AIR QUALITY

Finding:   Notwithstanding the significant unavoidable impacts to air quality
discussed in subsection IV.C.3. above, the development of otherwise unusable
land, the creation of jobs by the Project, the multiplier effect which will
create secondary jobs to support the Project and those who work in it, the
demonstration that the City is eager to attract new business opportunities and
the fact that the Project will be LEED certified or, if LEED certification is
not available, a similar program to achieve the same level of environmental
benefit, will also demonstrate the City’s commitment to green technology
constitutes benefits which outweigh the unavoidable adverse environmental
impacts to air quality. Each of the benefits, individually, constitutes a
sufficient basis for approving the Project notwithstanding the significant and
unavoidable impact on air quality which will result.

Factual Basis for the Finding:   As set forth in the Project objectives on pages
3-2 and 5.12-2 of the Draft EIR the letter from Darla Longo dated February 12,
2008, Appendix O to the Final EIR, the Fiscal Impact Study dated October 23,
2008, and the Economic Impact Study dated October 24, 2008, the approval of the
Project will allow the conversion of vacant, marginally productive agricultural
land, into a job and revenues producing facility. It will allow Skechers to
consolidate its operations from five existing buildings in Ontario into one
building in the City which will, in the short run, generate approximately 600
construction jobs and over 1,050 new jobs in the City in Phase 1 operation of
the project and, in the long run, the development of the Project will generate
approximately 2,000 new jobs in the City associated with the Project, all of
which will help

Resolution No. 2009-08
Exhibit A
Date Adopted; February 10, 2009

72



--------------------------------------------------------------------------------



 



     
 
  adjust the unfavorable jobs/housing balance which currently exists. Further,
the construction of Phase 1 of the Project will generate approximately 250
secondary jobs in the City while the operation of the Project will, generate
approximately 530 secondary jobs in the City and over additional 1,000 secondary
jobs in the County providing goods and services to the Project and to those who
work on the Project Site. Once in operation, the Project will generate over
$900,000 annually in net revenues to the City.

D. NOISE

Finding:   Notwithstanding the significant unavoidable noise impacts discussed
in subsection IV.C.4. above, the development of otherwise unusable land, the
creation of jobs by the Project, the multiplier effect which will create
secondary jobs to support the Project and those who work in it, the
demonstration that the City is eager to attract new business opportunities and
the fact that the Project will be LEED certified or, if LEED certification is
not available, a similar program to achieve the same level of environmental
benefit, will also demonstrate the City’s commitment to green technology
constitutes benefits which outweigh the unavoidable adverse noise impacts. Each
of the benefits, individually, constitutes a sufficient basis for approving the
Project notwithstanding the significant and unavoidable impact on noise which
will result.

Factual Basis for the Finding:   As set forth in the Project objectives on pages
3-2 and 5.12-2 of the Draft EIR the letter from Darla Longo dated February 12,
2008, Appendix O to the Final EIR, the Fiscal Impact Study dated October 23,
2008, and the Economic Impact Study dated October 24, 2008, the approval of the
Project will allow the conversion of vacant, marginally productive agricultural
land, into a job and revenues producing facility. It will allow Skechers to
consolidate its operations from five existing buildings in Ontario into one
building in the City which will, in the short run, generate approximately 600
construction jobs and over 1,050 new jobs in the City in Phase 1 operation of
the project and, in the long run, the development of the Project will generate
approximately 2,000 new jobs in the City associated with the Project, all of
which will help adjust the unfavorable jobs/housing balance which

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

73



--------------------------------------------------------------------------------



 



     
 
  currently exists. Further, the construction of Phase 1 of the Project will
generate approximately 250 secondary jobs in the City while the operation of the
Project will, generate approximately 530 secondary jobs in the City and over
additional 1,000 secondary jobs in the County providing goods and services to
the Project and to those who work on the Project Site. Once in operation, the
Project will generate over $900,000 annually in net revenues to the City.

E. CLIMATE CHANGE AND GREENHOUSE GASES

Finding:   Notwithstanding the significant unavoidable climate change and
greenhouse gases impacts discussed in subsection IV.C.5. above, the development
of otherwise unusable land, the creation of jobs by the Project, the multiplier
effect which will create secondary jobs to support the-Project and those who
work in it, the demonstration that the City is eager to attract new business
opportunities and the fact that the Project will be LEED certified or, if LEED
certification is not available, a similar program to achieve the same level of
environmental benefit, will also demonstrate the City’s commitment to green
technology constitutes benefits which outweigh the unavoidable adverse impact on
global climate change. Each of the benefits, individually, constitutes a
sufficient basis for approving the Project notwithstanding the significant and
unavoidable impact on climate change and greenhouse gases which will result.

Factual Basis for the Finding:   As set forth in the Project objectives on pages
3-2 and 5.12-2 of the Draft EIR the letter from Darla Longo dated February 12,
2008, Appendix O to the Final EIR, the Fiscal Impact Study dated October 23,
2008, and the Economic Impact Study dated October 24, 2008, the approval of the
Project will allow the conversion of vacant, marginally productive agricultural
land, into a job and revenues producing facility. It will allow Skechers to
consolidate its operations from five existing buildings in Ontario into one
building in the City which will, in the short run, generate approximately 600
construction jobs and over 1,050 new jobs in the City in Phase 1 operation of
the project and, in the long run, the development of the Project will generate
approximately 2,000 new jobs in the City associated with the Project, all of
which will help adjust the unfavorable jobs/housing balance which

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

74



--------------------------------------------------------------------------------



 



     
 
  currently exists. Further, the construction of Phase 1 of the Project will
generate approximately 250 secondary jobs in the City while the operation of the
Project will, generate approximately 530 secondary jobs in the City and over
additional 1,000 secondary jobs in the County providing goods and services to
the Project and to those who work on the Project Site. Once in operation, the
Project will generate over $900,000 annually in net revenues to the City.

Resolution No. 2009-08
Exhibit A
Date Adopted: February 10, 2009

75



--------------------------------------------------------------------------------



 



Mitigation Monitoring Program
Highland Fairview Corporate Park Project
State Clearinghouse No. 2007101132
Prepared for:
(CITY OF MORENO VALLEY LOGO) [v56763a5676374.gif]
City of Moreno Valley
Community Development Department
14177 Frederick Street
Moreno Valley, CA 92552
Prepared by:
Michael Brandman Associates
220 Commerce, Suite 200
Irvine, CA 92602
714.508.4100
(MICHEAL BRANDMAN ASSOCIATES LOGO) [v56763a5676375.gif]
December 23, 2008
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

76



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

INTRODUCTION
CEQA Requirements
The California Environmental Quality Act (CEQA) requires that when a public
agency completes an environmental document that includes measures to mitigate or
avoid significant environmental effects, the public agency must adopt a
Mitigation Monitoring Program (MMP) for the changes to the project that it has
adopted or made a condition of project approval in order to mitigate or avoid
significant effects on the environment. The appropriate reporting or monitoring
plan must be designed to ensure compliance during project implementation (Public
Resources Code Section 21081.6).
The Planning Division would coordinate the project monitoring of the mitigation
measures with each applicable department or division, while various City
departments/divisions would be responsible for monitoring and verifying
compliance of specific mitigation measures. (See Mitigation Monitoring and
Reporting Summary Chart beginning on page 5.) The City of Moreno Valley Public
Works Department (City) would coordinate monitoring of the implementation of all
mitigation measures for the project Monitoring will include: 1) verification
that each mitigation measure has been implemented; 2) recordation of the actions
taken to implement each mitigation measure; and 3) retention of records in the
project file.
Program Objectives
The objectives of the MMP for the Proposed Project include the following:

  •   To provide assurance and documentation that mitigation measures are
implemented as planned;     •   To collect analytical data to assist City
administration in its determination of the effectiveness of the adopted
mitigation measures;     •   To report periodically regarding project compliance
with mitigation measures, performance standards and/or other conditions; and    
•   To make available to the public, upon request, the City record of compliance
with project mitigation measures.

Overview of the Project

The project site and relevant off-site areas encompass a total of approximately
265.3 acres, development of the site includes approximately 2,420,000 square
feet devoted to light industrial logistics uses, and 200,000 square feet of
commercial uses. The proposed project includes a Tentative Parcel Map (TPM), a
Change of Zone (CZ), a Plot Plan (PP), and a General Plan Amendment (GPA). The
Parcel Map would create parcels for two logistics buildings, two commercial
projects, and future SR-60 right-of-way. The parcel map would also establish the
dedications for required improvements. The Change of Zone would change 6.7 acres
of Community Commercial to Light Industrial. The Plot Plan would provide the
site plan for the logistics building. The GPA widens the commercial area on the
west, reduces the commercial area on the east, and

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

77



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

eliminates a segment of a proposed trail alignment that was contingent upon its
feasibility and replaces it with a connection to a planned trail to the east.
Organization of the Mitigation Monitoring Program
The following describes the various sections of the MMP:

  •   Introduction — Provides an overview of CEQA’s monitoring and reporting
requirements, program objectives, the project for which the program has been
prepared, and the manner in which the mitigation monitoring program has been
organized.     •   MMP — Describes the City entities responsible for
implementation of the mitigation monitoring plan, the plan scope, procedures for
monitoring and reporting, public availability of documents, the process for
making changes to the program, types of mitigation measures, and the manner in
which monitoring will be coordinated to ensure implementation of mitigation
measures.     •   Mitigation Monitoring and Reporting Summary — Outlines the
impacts and mitigation measures, responsible entities, and the timing for
monitoring and reporting for each mitigation measure included in the plan.

DESCRIPTION OF PLAN
Mitigation Monitoring Procedures
This MMP delegates responsibilities for monitoring the project, and allows
responsible City entities flexibility and discretion in determining how best to
monitor implementation. Monitoring procedures will vary according to the type of
mitigation measure. The timing for monitoring and reporting is described in the
monitoring and reporting summary table included as part of this program.
Adequate monitoring consists of demonstrating that monitoring procedures took
place and that mitigation measures were implemented.
In order to enhance the effectiveness of the monitoring program, the City will
utilize existing systems where appropriate. For instance, with any major
construction project, the administration generally has at least one inspector
assigned to monitor project construction. These inspectors are familiar with a
broad range of regulatory issues and will provide first line oversight for much
of the monitoring program.
Responsibilities of City include identification of typical mitigation
measure-related issues such as noisy equipment, dust, safety problems, etc. Any
problems are generally corrected through directions to the contractors, or
through other appropriate, established mechanisms. Internal reporting procedures
are already in place to document any problems and to address broader
implementation issues.
Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

78



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

Reporting Procedures
The City would be responsible for monitoring and implementing the mitigation
measures included in this monitoring plan.
Reporting consists of establishing a record that a mitigation measure is being
implemented, and generally involves the following steps:

  •   The City distributes reporting forms to the appropriate City Department
(as indicated on the Mitigation Monitoring and Reporting forms) or employs the
office’s existing reporting process for verification of compliance.     •  
Responsible entities verify compliance by signing the monitoring and reporting
form and/or documenting compliance using their own internal procedures when
monitoring is triggered.     •   Responsible entities provide the City with
verification that monitoring has been conducted and ensure, as applicable, that
mitigation measures have been implemented.

The reporting forms prepared by the City would document the implementation
status of mitigation measures of the project. The progress reports describe the
monitoring status of all project mitigation measures. Project reporting forms
and periodic status reports will be available at the City.
The City would also be responsible for assisting their contractor with reporting
responsibilities to ensure that they understand their charge and complete their
reporting procedures accurately and on schedule.
Public Availability
All monitoring reporting forms, summaries, data sheets, and correction
instructions related to the Mitigation Monitoring Program for Highland Fairview
Corporate Park would be available for public review upon request at the City of
Moreno Valley Department of Public Works offices during normal business hours.
Program Changes
If minor changes are required to the MMP, they would be made in accordance with
CEQA and would be permitted after further review by the City. Such changes could
include reassignment of monitoring and reporting responsibilities and/or
redesign to make any appropriate improvements. No change would be permitted
unless the Mitigation Monitoring Program continues to satisfy the requirements
of Public Resources Code Section 21081.6.
Types of Mitigation Measures Being Monitored
The Final Environmental Impact Report for the Highland Fairview Corporate Park
Project is a “project specific” and “cumulative” evaluation as defined in the
CEQA Guidelines.
Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

79



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

The Final Environmental Impact Report recommends 63 project specific and
cumulative mitigation measures to reduce impacts related to aesthetics, air
quality, biological resources, cultural resources, geology and soils, hazards
and hazardous materials, land use and planning, noise, transportation and
traffic, utilities and service systems, and global climate change and greenhouse
gases. Compliance with these mitigation measures will be accomplished through
administrative controls over project planning and implementation, in this case,
through incorporation of specific construction methods, and verification of
construction in accordance with these special provisions. Monitoring would be
accomplished as described previously under “Reporting Procedures” through
verification and certification by personnel.
In general, implementation of the MMP will require the following actions:

  •   Appropriate mitigation measures would be included in construction
documents.     •   Departments with reporting responsibilities would review the
Final Environmental Impact Report, which provides general background information
on the reasons for including specified mitigation measures.     •   Problems or
exceptions to compliance would be addressed by the City as appropriate.     •  
Periodic meetings may be held during project implementation to report on
compliance with mitigation measures.

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

80



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

Mitigation Monitoring and Reporting Summary

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
Aesthetics
                       
 
                       
MM A-1. During project construction, the construction site manager or supervisor
shall ensure that construction lighting shall be limited to lighting within the
work area and light trespass shall be avoided though directional lighting,
shielding, and other similar control measures.
  Construction Supervisor   City of Moreno Valley Planning Division   During
Construction            
 
                       
MM A-2. Enhanced architectural and landscaping treatment shall be utilized along
the building frontage with State Route (SR) 60 to minimize or soften views of
long expanses of the upper elevations of buildings. Examples of alternative
treatment measures may include, but not be limited to the following:


  Applicant   City of Moreno Valley, Planning Division   Plot Plan
Review/Approval            
•     Use of color; or
                       
•     Texture variation; or
                       
•     Roof line variation.
                       
 
                       
Air Quality
                       
 
                       
Construction

MM AQ-1. Prior to construction of the project, the project applicant shall
comply with SCAQMD Rule 403 by providing a Fugitive Dust Control Plan that
describes the application of best management practices to control fugitive dust
during construction. Best management practices shall include:


•     Application of water on disturbed soils a minimum of three times per day;
  Applicant   City of Moreno Valley Public Works, Land Development Division, and
the South Coast Air Quality Management District   Prior to Issuance of Grading
Permit            
•     Covering haul vehicles;
                       
•     Replanting disturbed areas as soon as practical;
                       
•     Restricting vehicle speeds on unpaved roads to 15 mph;
                       
•     Suspension of all grading activities during high wind
                       

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

81



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
     speeds in excess of 25 mph.
                       
•     A Large Operation notification shall be submitted to the SCAQMD prior to
construction.
                       
•     Project applicant to designate a to designate a person(s) to monitor the
dust control program and to order increased watering, as necessary.
                       
•     Post a sign with the telephone number and person to contact regarding dust
complaints. The person shall take corrective action within 24 hours.
                       
•     Complete all roadways, driveways, sidewalks, etc. as soon as possible;
building pads should be developed as soon as possible after grading unless
seeding, polymer, water, landscaping, soil binders, or similar means are applied
within five working days after grading completion to minimize fugitive dust.
                       
•     Street sweeping shall be accomplished as needed to remove soil transport
to adjacent areas; sweeping shall require use of equipment certified under
SCAQMD Rule 1186.1.
                       
 
                       
MM AQ-2. The project applicant shall meet CARB standards by assuring use of
lowest emission construction equipment reasonably available for use on this
project. The construction fleet average shall meet or exceed Tier II level and
the applicant shall provide incentives in the bidding process in selecting
construction contractors that propose the lowest- emission construction
equipment(i.e., high pressure injectors; smaller engine sizes; electric
equipment; gasoline powered equipment with catalytic converters; and
alternatively fueled construction equipment).

The applicant shall also provide incentives in the bidding process in selecting
grading and construction contractors that propose the use of equipment using
Level III diesel particulate filters.
  Applicant, Construction Supervisor   City of Moreno Valley, Public Works, Land
Development Division   Prior to Construction

During Onsite/Offsite Construction (Provide evidence that this has been
certified at occupancy)            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

82



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
MM AQ-3. During project construction, construction equipment shall be properly
maintained in accordance with manufacturer’s specifications; maintenance shall
include proper tuning and timing of engines. During maintenance, precautions
shall be taken to ensure that fuel is not leaked onto the ground. Equipment
maintenance records and equipment design specification data sheets shall be kept
onsite during construction and subject to inspection by the SCAQMD.
  Construction Supervisor   City of Moreno Valley Planning Division, Public
Works. Land Development Division, and the South Coast Air Quality Management
District   Onsite/Offsite Construction            
 
                       
MM AQ-4. During project construction, the project applicant shall require all
contractors to turn off all construction equipment and delivery vehicles when
not in use or prohibit idling in excess of five (5) minutes.
  Construction Supervisor   City of Moreno Valley, Building and Safety Division
  Onsite/Offsite Construction            
 
                       
MM AQ-5. Prior to issuance of a grading permit, the project applicant shall
provide a traffic control plan to the City of Moreno Valley that will describe
in detail safe detours around the project construction site with temporary
traffic control (e.g., flag person) during construction-related truck hauling
activities, as required by the City. Construction activities that affect traffic
flow on the arterial system shall be minimized by scheduling such activities to
off-peak hours. Construction truck travel shall be routed to minimize travel on
congested streets and near to sensitive receptor areas. Construction traffic
shall gain access to the project site via Theodore Street and Eucalyptus Avenue
to the greatest extent possible to minimize traffic and dust along Redlands
Boulevard. The traffic control plan is primarily intended as a safety measure
but also can minimize traffic congestion and delays that increase idling and
acceleration emissions. The traffic control plan shall be prepared in accordance
with U.S. Department of Transportation Federal Highways Administration Rule on
Work Zone Safety 23 CFR 630 Subpart J, Developing and Implementing
  Applicant   City of Moreno Valley, Transportation Engineering Division   Prior
to issuance of a grading permit            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

83



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
Traffic Management Plans for Work Zones.
                       
 
                       
MM AQ-6. All paints shall be low VOC paints and applied using either high volume
low-pressure (HVLP) spray equipment or by hand application. For a list of low
VOC paints, refer to the website www.aqmd.gov/prdas/brochures/paintguide.html.
  Applicant, Construction Supervisor   City of Moreno Valley, Building and
Safety Division   Construction            
 
                       
MM AQ-7A. Construction Phases. Prior to the issuance of grading permits, the
developer shall provide documentation to the City of Moreno Valley indicating
that construction workers will be encouraged to carpool to the greatest extent
practical, including providing information on park and ride programs available
to workers. The project shall also provide for lunch services onsite during
construction to minimize the need for offsite vehicle trips. Workers shall be
informed in writing and a letter placed on file at the City of Moreno Valley
documenting the efforts to encourage carpooling.
  Applicant   City of Moreno Valley, Planning Division,   Prior to issuance of
grading permits

Construction            
 
                       
MM AQ-7B. Occupancy. Prior to the issuance of occupancy permits, the project
applicant shall provide documentation to the City of Moreno Valley indicating
that tenant workers will be encouraged to carpool to the greatest extent
practical including providing information on park and ride programs available to
employees. Employees shall be informed in writing and a letter placed on file at
the City of Moreno Valley documenting the efforts to encourage carpooling.
  Applicant   City of Moreno Valley, Planning Division   Prior to issuance of
Certificate of Occupancy            
 
                       
MM AQ-8. During project construction, onsite electrical hook-ups shall be
provided for electric construction tools including saws, drills and compressors,
to minimize the need for diesel powered electric generators.
  Applicant, Construction Supervisor   City of Moreno Valley, Building and
Safety Division   Construction            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

84



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
MM AQ-9. During construction, rumble or bumper scrips or similar best management
practices shall be provided where vehicles enter and exit the construction site
onto paved roads, or wash off trucks or any equipment leaving the site with each
trip.
  Applicant, Construction Supervision   City of Moreno Valley, Public Works Land
Development Division   Construction            
 
                       
MM-AQ-10. Offsite construction improvements shall be limited to an 8-hour day
during daylight hours.
  Construction Supervisor   City of Moreno Valley Public Works Land Development
Division   Offsite Construction            
 
                       
Operations

MM AQ-11. All project entrances shall be posted with signs which state:


a)     Diesel trucks servicing the project shall not idle for more than 3
minutes; and


b)     Telephone numbers of the building facilities manager and the California
Air Resources Board to report violations.
  Applicant, Tenants   City of Moreno Valley, Planning Division and Building and
Safety Division   Prior to issuance of occupancy permits/Operation            
 
                       
MM AQ-12. Electricity shall be provided in the loading dock areas for
transportation refrigeration units visiting the site, if any.
  Applicant, Tenants   City of Moreno Valley, Planning Division and Building and
Safety Division   Prior to Issuance of Certificate of Occupancy/ Operation      
     

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

85



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
MM AQ-13. A deed restricted area to the south of the project property line,
precluding the establishment of sensitive receptors, is required. The documents
necessary to execute the deed restriction shall be submitted to the City of
Moreno Valley prior to the issuance of a building permit. Prior to the issuance
of a Certificate of Occupancy, the area depicted on Exhibit 5.3-1 ‘Proposed
Buffer Area’ from the southern property line of the project between Redlands
Boulevard and Theodore Street shall be deed-restricted in a manner acceptable to
the City of Moreno Valley to preclude the establishment of sensitive receptors
including residences, hospitals, convalescent homes, day-care centers, and
schools within this area.
  Applicant   City of Moreno Valley, Planning Division   Submittal of Deed
Restriction Documents Prior to Issuance of Building Permits

Execution of Deed Restrictions. Prior to Issuance of Certificate of Occupancy  
         
 
                       
MM AQ-14. Electrical hookups shall be provided for transport refrigeration units
within the Commercial component (Phases II and III) to eliminate the need for
idling of diesel-powered transport refrigeration units.
  Applicant, Tenants   City of Moreno Valley, Planning Division and Building and
Safety Division   Plot Plan Approval/Prior to Occupancy Permits            
 
                       
MM AQ-15. The project applicant shall include in all new lease documents the
requirement that the tenants shall utilize only trucks using refrigeration units
capable of utilizing electrical hook-ups for deliveries to the tenant.
  Applicant   City of Moreno Valley, Planning Division   Operation (Written
Documentation shall be provided)            
 
                       
MM AQ-16. The project applicant shall encourage its tenants to do the following:
have a compressed workweek schedule for its employees; include electric powered
and/or compressed natural gas fueled trucks and/or vehicles in fleets; require
or provide incentives to use California Air Resources Board certified
particulate filters that meet level III requirements; use “clean” trucks, such
as 2007 or newer model year or 2010 compliant; use electric yard trucks; use
trucks with a SmartWay 1.25 rating; and electrify auxiliary power units. The
applicant shall provide documentation of its efforts to the satisfaction of the
City.
  Applicant, Tenants   City of Moreno Valley, Planning Division   Operation    
       

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

86



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
MM AQ-17. The project shall be designed such that the check-in point for trucks
is inside the facility property to ensure that there are no trucks queuing
outside the facility.
  Applicant   City of Moreno Valley, Planning Division, and Transportation
Engineering Division   Plot Plan Review/ Approval            
 
                       
MM AQ-18. Food services shall be provided onsite.
  Applicant, Tenants   City of Moreno Valley, Planning Division   Onsite
Construction, Operation            
 
                       
MM AQ-19. Prior to the Issuance of Occupancy Permits, written evidence shall be
provided to the Planning and Transportation Engineering Divisions that the
project applicant shall include in all new lease documents the requirement that
the tenant shall provide employees with incentives for carpooling or impose a
parking fee.
  Applicant, Tenant   City of Moreno Valley, Planning Division and
Transportation Engineering Division   Written Evidence of Compliance Shall Be
Provided at Occupancy/Operation            
 
                       
MM AQ-20. The property owners association shall maximize use of electrical
equipment for landscape maintenance.
  Applicant, Tenants   City of Moreno Valley, Planning Division   Operation    
       
 
                       
MM AQ-21. Prior to the issuance of a certificate of occupancy for Phase 3,
traffic signals, including interconnect hardware installed, or paid for, in
whole or in part, by the project applicant shall be synchronized by the
applicant, to the satisfaction of the City Engineer.
  City of Moreno Valley   City of Moreno Valley, Transportation Engineering
Division   Prior to Certificate of Occupancy For Phase III.            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

87



--------------------------------------------------------------------------------



 



City of Moreno Valley — Highland Fairview Corporate Park   Mitigation Monitoring
Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
Biological Resources
                       
 
                       
MM BR-1. To avoid impacts to nesting birds covered under the MBTA, vegetation
removal activities involving established perennial vegetation located in the
urban/developed plant community shall be avoided during avian nesting season
(February 15 through August 31). If the nesting season cannot be avoided, a
nesting bird survey shall be provided no more than thirty (30) days prior to
vegetation removal activities. If no active nests are observed, construction
activity may proceed with no further monitoring. If active nests are observed, a
biological monitor shall be present during any construction activity within the
vicinity of the nest. Construction activity may encroach within the vicinity of
the nesting birds at the discretion of the biological monitor. Construction
activity may proceed once the nestlings have fledged the nest.
  Applicant, Consulting Biologist   City of Moreno Valley Planning Division  
Prior to Issuance of Grading Permits            
 
                       
MM BR-2. Prior to issuance of a grading permit, the applicant shall pay the
mandatory mitigation fee for the SKRHCP. The mitigation fee is a per/acre fee
based on the entire property footprint and is used to purchase land that
contains occupied Stephens’ kangaroo rat habitat for the purpose of conserving a
large core population.
  Applicant   City of Moreno Valley Planning Division   Prior to Issuance of a
Grading Permit            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

88



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                              Verification of              
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Finish Date   Date   Monitor
MM BR-3. A pre-construction clearance survey for burrowing owl shall be
provided. The pre-construction survey shall be conducted by a qualified
biologist no more than thirty (30) days prior to any grading or ground
disturbing activities.

If construction is to be initiated during the breeding season (February 1
through August 31) and burrowing owl is determined to occupy any portion of the
study area during the 30-day pre-construction survey, consultation with the CDFG
and USFWS shall take place and no construction activity shall take place within
500 feet of an active nest/burrow until it has been determined that the
nest/burrow is no longer active, and all juveniles have fledged the nest/burrow.
No disturbance to active burrows shall occur without appropriate permitting
through the MBTA and/or CDFG.

If active burrowing owl burrows are detected outside the breeding season
(September through January), or within the breeding season but owls are not
nesting or in the process of nesting, passive relocation may be conducted
following consultation with the CDFG and USFWS. Construction activity may occur
within 500 feet of the active nests at the discretion of the biological monitor.
  Applicant,
Consulting
Biologist   City of Moreno Valley Planning Division   Prior to Issuance of
Grading Permits        
 
                   
MM BR-4. Prior to issuance of a building permit, the applicant shall pay the
mandatory mitigation fee for the MSHCP. The mitigation fee is a per unit fee
based on the residential development and a per square feet fee based on
commercial or industrial development. This will satisfy mitigation required for
Impact 5.4-5 and 5.4-6.
  Applicant   City of Moreno Valley Planning Division   Prior to the Issuance of
a Building Permit        

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

89



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                              Verification of              
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Finish Date   Date   Monitor
Cultural Resources

MMCR-1. Prior to the issuance of a grading permit, a City-approved Project
Archaeologist shall be retained to initiate and supervise cultural resource
mitigation- monitoring during project-related earthmoving in all areas of the
project, subject to certain constraints found in MM CR-2.
  Applicant, Construction
Supervisor, Consulting
Archaeologist   City of Moreno Valley, Planning Division   Prior to Issuance of
a Grading Permit (Provide document for review prior to issuance of a Grading
Permit)        
 
                   
MM CR-2. Project-related archaeological monitoring shall include the following
constraints:
  Applicant, Consulting
Archaeologist, Construction
Supervisor   City of Moreno Valley Planning Division   During Grading        
 
                   
1.   All construction-related earthmoving shall be monitored to a depth of ten
(10) feet below grade by the Project Archaeologist or his/her designated
representative;
                   
 
                   
2.   Once 50 percent of the earth to be moved has been examined by the Project
Archaeologist, the Project Archaeologist may, at his or her discretion,
terminate monitoring if and only if no buried cultural resources have been
detected;
                   
 
                   
3.   If buried cultural resources are detected during monitoring, monitoring
must continue until 100 percent of virgin earth within the study area has been
disturbed and inspected by the Project Archaeologist or his/her designated
representative.
                   
 
                   
4.   Grading shall cease in the area of a cultural artifact or potential
cultural artifact as delineated by the Project Archaeologist or his/her
designated representative. Grading should continue in other areas of the site
while particular find are investigated; and
                   
 
                   
5.   If cultural artifacts are uncovered during grading, they shall be examined
by a professional archaeologist subject to MM CR-3, and decisions shall be made
as to mitigation, treatment and/or
                   

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

90



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                      Verification of               Monitoring
Mitigation Measure   Responsible Party   Compliance   Timing   Start Date  
Finish Date   Date   Monitor
      disposition in consultation with the culturally affiliated
Tribe(s), as determined by the City. A mitigation-monitoring report must
accompany the artifacts.
                           
 
                           
MM CR-3. Should buried prehistoric cultural resources be encountered during
monitoring, the resources shall be evaluated for significance in consultation
with the culturally affiliated Tribe(s), as determined by the City, following
CEQA Guidelines prior to continuance of grading in the area.
  Applicant, Construction Supervisor, Consulting Archaeologist   City of Moreno
Valley Planning Division   During Grading                
 
                           
MMCR-4. The City of Moreno Valley shall designate culturally affiliated Tribe(s)
to monitor the project. Qualified representatives of the Tribal Group(s) shall
be granted access to the project site to monitor all activities monitored by the
Project Archaeologist.
  City of Moreno Valley, Construction Supervisor   City of Moreno Valley
Planning Division   Prior to Issuance of Grading Permits                
 
                           
MM CR-5. Prior to the issuance of a grading permit, a City-approved Project
Paleontologist shall be retained to initiate and supervise paleontological
mitigation-monitoring in all areas of the project, subject to certain
constraints found below:
  Applicant, Construction Supervisor, Consulting Paleontologist   City of Moreno
Valley Planning Division, and Land Development Division of the Public Works
Department   Prior to Issuance of Grading Permits, During Grading              
 
 
                           
1.    Once excavations reach ten (10) feet in depth, monitoring of excavation in
areas identified as likely to contain paleontologic resources by a qualified
paleontologic monitor or his/her representative must take place.
                             
2.    Paleontological monitors shall be equipped to salvage fossils as they are
unearthed to avoid construction delays and to remove samples of sediments that
are likely to contain the remains of small fossil invertebrates and vertebrates.
                             
3.    Monitors shall be empowered to temporarily halt or divert equipment to
allow removal of abundant or large specimens, and,
                             
4.    Monitoring may be reduced if the potentially
                           

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

91



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                      Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
      fossiliferous units described herein are not present, or, if present, are
determined upon exposure and examination by qualified paleontologic personnel to
have low potential to contain fossil resources.
                           
 
                           
MM CR-6. Although considered unlikely, there is always the possibility that
ground-disturbing activities may uncover previously unknown human remains.
Should this occur, Section 7050.5 of the California Health and Safety Code
applies, and the following procedures shall be followed.
  Applicant/Construction Supervisor   City of Moreno Valley, Planning Division  
During Grading                
 
                           
In the event of an accidental discovery or recognition of any human remains,
California Health & Safety Code 7050.5 and California Public Resource Code
(PRC) Section 5097.98 must be followed. In this instance, once project-related
earthmoving begins and if there is accidental discovery or recognition of any
human remains, the following steps shall be taken:
                           
 
                           
1 .    There shall be no further excavation or disturbance of the site or any
nearby area reasonably suspected to overlie adjacent human remains until a
determination as to disposition and treatment is made. The Riverside County
Coroner shall be contacted to determine if the remains are Native American and
if an investigation of the cause of death is required. If the coroner determines
the remains to be Native American, the coroner shall contact the NAHC within 24
hours to allow the NAHC to identify the person or persons it believes to be the
“most likely descendant” (MLD) of the deceased Native American. The MLD may make
recommendations and enter into consultation with the landowner, for means of
treating or disposing of, with appropriate dignity, the human remains and any
associated grave goods as provided in PRC Section 5097.98.
                           

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

92



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                              Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
Geology and Soils
                   
 
                   
The project will be subject to the City’s Grading Ordinance and all applicable
California Building Codes.

MM GEO-1. During excavation and grading activities a qualified engineering
geologist shall observe the in-grading excavation to confirm the absence of any
fault features within the building site. If any currently unknown fault features
are observed, such features shall be evaluated by the geologist and, if
determined necessary, remediation measures or other measures as appropriate
shall be implemented to address such features in accordance with applicable City
and State requirements. The geologist’s record of observations shall be
summarized in a final report to be submitted to the City at the conclusion of
excavation/grading activities.
  Applicant, Consulting Geologist   City of Moreno Valley, Planning Division,
Building and Safety Division, and Public Works Land Development Division  
Onsite Construction During Grading        
 
                   
Hazards and Hazardous Materials
                   
 
                   
MM HH-1. The fire protection system shall be designed per National Fire
Protection Agency (NFPA) 13 to provide an Early Suppression Fast Response
(ESFR) sprinkler system protection. Temperature rating of sprinkler heads to be
per the Fire Department’s requirements.
  Applicant, Tenant   City of Moreno Valley Fire Department, Building and Safety
Division   Plan Check Review/Approval        
 
                   
MM HH-2. A complete on-site fire protection underground system shall be provided
per NFPA 24 and specific requirements of the local authorities. This system
shall include hydrants, sectional valves, backflow prevention, and Fire
Department connections.
  Applicant, Tenant   City of Moreno Valley Fire Department, Building and Safety
Division   Plan Check Review/Approval        

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

93



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                              Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
MM HH-3. Riser assemblies shall include mechanical alarm valves. System control
valves shall either be riser mounted with wall post extensions or exterior post
indicator valves as required by the local authority. All required devices for
central station alarm system interface shall be provided.
  Applicant, Tenant   City of Moreno Valley Fire Department, Building and Safety
Division   Plan Check Review/Approval        
 
                   
MM HH-4. System design, material, and installation shall comply with NFPA 13 and
the other previous NFPA standards. It shall also comply with CBC and UFC
standards. Approvals will also be obtained from the owner’s insurance authority.
  Applicant, Tenant   City of Moreno Valley Fire Department, Building and Safety
Division   Plan Check Review/Approval        
 
                   
Land Use and Planning
                   
 
                   
MM LU-1. A deed restricted area to the south of the project property line,
precluding the establishment of sensitive receptors, is required. The documents
necessary to execute the deed restriction shall be submitted to the City of
Moreno Valley prior to the issuance of a building permit. Prior to the issuance
of a Certificate of Occupancy, the area depicted on Exhibit 5.3-1 ‘Proposed
Buffer Area’ from the southern property line of the project between Redlands
Boulevard and Theodore Street shall be deed-restricted in a manner acceptable to
the City of Moreno Valley to preclude the establishment of sensitive receptors
including residences, hospitals, convalescent homes, day-care centers, and
schools within this area. (MM AQ-13)
  Applicant   City of Moreno Valley Planning Division   Submittal of Deed
Restriction Documents Prior to Issuance of Building Permits

Execution of Deed Restrictions Prior to Issuance of Certificate of Occupancy    
   

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

94



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
Noise
                       
 
                       
Temporary Impacts Due to Construction Noise

MM N-1. No Construction Vehicles on Redlands Boulevard south of Future
Eucalyptus Avenue, Other than construction vehicles necessary for identified
offsite improvements within Redlands Boulevard, no construction vehicles shall
be allowed in the vicinity of any residences on Redlands Boulevard south of
existing Fir/future Eucalyptus Avenue. The prohibition for construction traffic
shall apply to all phases of the proposed project.
  Applicant,
Construction
Supervisor   City of Moreno Valley, Public Works, Land Development Division  
Construction            
 
                       
MM N-2. No Nighttime Grading within 1,200 Feet of Residences south of Future
Eucalyptus Avenue. City grading hours are from 7 a.m. to 6 p.m., Monday through
Friday. No grading activities shall occur at night (8 p.m. to 7 a.m.) within
1,200 feet from any noise-sensitive land uses (i.e. occupied residences
including yard areas, schools, etc.) located south of SR-60 (Exhibit 5.11-6
shows the current location of occupied residences). Prior to the issuance of a
grading permit, the project applicant shall submit a Noise Reduction Compliance
Plan (NRCP) to the City as part of the grading permit submittal showing the
limits of nighttime construction based on the location of occupied residential
dwellings and their associated parcels, and other noise sensitive uses. The
limits of nighttime grading shall be shown on the NRCP and grading plan
submitted to the City.

The limits of construction allowed at night shall be staked or posted on site,
and contractors will be provided with a copy of the plan showing the limits of
nighttime construction.

In the event any new residential units or other noise sensitive land uses are
built and occupied in the
  Applicant,
Construction
Supervisor   City of Moreno Valley, Planning Division and Public Works Land
Development Division   Prior to Issuance of a Grading Permit, Pre-Construction
and During Construction            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009



95



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                              Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
vicinity of the project site prior to completion of Phase 1 construction,
nighttime construction and grading activities shall be prohibited within 1,200
feet of such residences. Compliance shall be demonstrated through a modification
of the NRCP.

With the implementation of this mitigation measure, the loudest noise level that
would be experienced at any developed residential parcel would be less than 55
dBA (Leq) during the nighttime, and this level would be consistent with the
limits established in the City’s Noise Ordinance. Compliance with these
standards during Phase 1 construction of the project should be assured through
the Noise Reduction Compliance Plan (NRCP) and periodic monitoring of noise
levels at developed residential parcels within 1,200 feet of the project site.
                   

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

96



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
MM N-3. Daytime Construction Noise. City grading hours are from 7 a.m. to 6
p.m., Monday through Friday. If project site grading activities must occur
within 560 feet of noise-sensitive land uses during the daytime (7 a.m. to 8
p.m.), then temporary sound barriers of sufficient height and density to reduce
daytime noise levels to 60 dBA (Leq) or less shall be placed between the grading
activities and the noise-sensitive land uses. Prior to the issuance of a grading
permit, the developer shall submit a NRCP to the City as part of the grading
permit submittal showing the limits of daytime construction based on the 560
foot setback in relation to the location of occupied residential dwellings and
their associated parcels and other noises sensitive uses.

In the event any new residential units or other noise sensitive land uses are
built and occupied in the vicinity of the project site prior to completion of
Phase 1 construction, the NRCP shall be modified to show a the revised new 560
foot setback for day time construction and grading activities in relation to the
new residences.

With the implementation of this mitigation measure the loudest noise level that
would be experienced at any developed residential parcel would be less than 60
dBA (Leq) during the daytime, and these levels would be consistent with the
limits established in the City’s Noise Ordinance. Compliance with these
standards during Phase 1 construction of the project should be assured through
the NRCP and periodic monitoring of noise levels at developed residential
parcels within 560 feet of the project site. This mitigation measure does not
apply to off-site construction.
  Applicant,
Construction
Supervisor   City of Moreno Valley, Planning Division and Public Works Land
Development Division   Prior to Issuance of a Grading Permit, Pre-Construction
and Construction            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

97



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
MM N-4. Require Equipment Maintenance. All construction equipment shall be
maintained in good working order and fitted with the appropriate silencers,
mufflers or acoustic covers where applicable.
  Applicant,
Construction
Supervisor   City of Moreno Valley, Planning Division, Building and Safety
Division   During Construction            
 
                       
MM N-5. Locate Material Stockpiles 1,200 Feet from Residences south of the
Freeway. Material stockpiles shall be located at least 1,200 feet from
residences south of future Eucalyptus Avenue along Theodore Street and Redlands
Boulevard. Remotely locating the stockpiles reduces the noise at the residences
from equipment traveling to and from the stockpiles and the noise that is
sometimes associated with bandling of material.
  Applicant,
Construction
Supervisor   City of Moreno Valley, Public Works, Land Development Division, and
the Building and Safety Division   Pre-Construction and Construction            
 
                       
Transportation and Traffic
                       
 
                       
MM TT-1. Prior to issuance of Certificate of Occupancy for Phase 1. turn lanes
shall be improved along Theodore Street at SR-60 and at Eucalyptus Avenue: In
addition, minor pavement shall be added to the Eastbound and West bound State
Route 60 Freeway ramp intersections with Theodore Street to accommodate truck
turning movements. These proposed improvements should enhance safety and improve
mobility between the freeway and Eucalyptus Avenue.
  Applicant   City of Moreno Valley, Public Works, Transportation Engineering
Division   Prior to Issuance of Certificate of Occupancy for Phase 1            
 
                       
MM TT-2. Concurrent with the submittal of the plot plan for Phase 3 of the
proposed project, the project applicant shall submit a supplemental traffic
study assessing the project’s contribution to the traffic impacts at the
Redlands Boulevard intersection with SR-60 ramps, as well as Theodore Street at
SR-60. Approval of the supplemental traffic study must occur prior to the
approval of entitlements for the Phase 3 Plot Plan. The project applicant shall
contribute to the costs of the interim intersection improvements required to
provide adequate capacity for all phases of the
  Applicant   City of Moreno Valley, Public Works, Transportation Engineering
Division   Phase 3 Plot Plan Review, Prior to Issuance of Building Permits for
Phase 3            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009



98



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
project. Said contribution shall be on a fair-share basis considering the
buildout of adjacent areas. Payment of such costs shall be provided prior to the
issuance of a building permit for Phase 3. If the timing of Phase 3 of the
project precedes the planned interim improvements, the project shall be required
to construct interim improvements needed to provide-adequate capacity to serve
the project.
                       
 
                       
MM TT-3. The project applicant shall construct the easterly leg of the
intersection located at Redlands Boulevard and Eucalyptus Avenue at the ultimate
design required to provide adequate capacity for all phases of the project and
buildout of the adjacent areas. The design tentatively consists of a dedicated
westbound left turn lane, two westbound through lanes and a dedicated westbound
right turn lane. Final geometrics shall be determined after receiving the
supplemental traffic study identified in MM TT 2. Construction of required
improvements shall be completed prior to the issuance of occupancy permits for
Phase 3 of the project.
  Applicant   City of Moreno Valley, Public Works, Transportation Engineering
Division   Phase 3, Prior to Issuance of Occupancy Permits            
 
                       
MM TT(C)-1. Prior to issuance of certificate of occupancy for Phase 1 of the
project, turn lanes shall be provided along Theodore Street at SR-60 and at
Eucalyptus Avenue. In addition, minor pavement shall be added to the Eastbound
and West bound State Route 60 Freeway ramp intersections with Theodore Street to
accommodate truck turning movements These proposed improvements should enhance
safety and improve mobility between the freeway and Eucalyptus Avenue.
  Applicant, City of Moreno Valley   City of Moreno Valley, Public Works,
Transportation Engineering Division, Riverside County Transportation Department
  Prior to Issuance of Certificate of Occupancy for Phase 1            
 
                       
MM TT(C)-2. The short-range analysis shows project impacts at the Redlands
Boulevard interchange and at the Redlands Boulevard/Eucalyptus Avenue
intersection. At the interchange, improvements are planned and the project shall
participate on a fair share
  Applicant, City of Moreno Valley   City of Moreno Valley, Public Works,
Transportation Engineering   Phase 3 Plot Plan
Review (or As
Determined By MM
TT-2)            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009



99



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                              Verification of              
Finish   Monitoring Mitigation Measure   Responsible Party   Compliance   Timing
  Start Date   Date   Date   Monitor
basis if private funding is needed. If the timing of Phase 3 of the project
precedes the planned interchange improvements, the project shall contribute to
interim improvement to provide adequate capacity until the ultimate improvements
are completed. These interim improvements include additions of left and right
turn lanes at Redlands Boulevard, SR 60 Ramps, and Eucalyptus Avenue. The
interim improvements would be the shared responsibility of the proposed project
and cumulative projects. Fair share participation and/or contribution to interim
improvements, as applicable, shall be required prior to the issuance of a
building permit for Phase 3 of the project.
      Division, Riverside
County
Transportation
Department                    
 
                           
MM TT(C)-3. At the time of the submittal of the plot plan for Phase 3 of the
proposed project, the applicant shall submit a supplemental traffic study
assessing the project’s contribution to the impacts at the Redlands Boulevard
intersection with SR-60 ramps, as well as Theodore Street at SR-60. The
developer shall contribute to the costs on a fair share basis of the
intersection improvements required to provide adequate capacity for all phases
of the project and buildout of the adjacent areas. If the timing of Phase 3 of
the project precedes the planned improvements, the project shall be required to
construct interim improvements to provide adequate capacity until the ultimate
improvements are completed.
  Applicant, City of Moreno Valley   City of Moreno Valley, Public Works,
Transportation Engineering Division, Riverside County Transportation Department
  Phase 3 Plot Plan
Review (or As
Determined By MM
TT-2)                
 
                           
Utilities and Service Systems
                           
 
                           
MM W-l. Prior to issuance of a Precise Grading Permit, Planting and Irrigation
Plans shall be submitted for review and prior to the issuance of a building
permit, approved by the City. Such plans shall contain the following components:
  Applicant   City of Moreno Valley Planning Division   Plan Check Review/Prior
to Issuance of Building Permit                


•   The plans shall incorporate water conservation principles as detailed in the
Moreno Valley
                           

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

100



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                              Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
       Municipal Code § 9. 17.030 Landscape and irrigation design standards.
                   

•     Plant types shall be grouped together according to their water, soil, sun
and shade requirements and in relationship to the buildings. Plants with
different water needs shall be irrigated separately.
                   

•     Plans shall be designed in accordance with soil tests to determine
appropriate specifications of soil amendments and to facilitate selection of
water- efficient plant species suitable for the site. Soil amendments such as
compost-shall be provided to improve water-holding capacity of soil, where soil
conditions warrant.
                   

•    All exposed surfaces of non-turf areas within the developed landscape area
shall be mulched with a minimum three inch (3”) layer of material, except in
areas with groundcover planted from flats where mulch depth shall be one and one
half inches (1.5”).
                   

•     Turf areas shall be limited to public gathering areas and used in
compliance with City approved water budget formula(s) and specifications.
                   

•     All irrigation systems shall be designed to prevent runoff, over-spray,
low head drainage (occurs where sprinkler systems are installed in sloped areas)
and other similar conditions where water flows offsite on to adjacent property,
non-irrigated areas, walk, roadways, or structures. Irrigation systems shall be
designed, constructed, managed, and maintained to achieve as high an overall
efficiency as possible.
                   

•     Landscaped areas shall be provided with a) smart irrigation controllers
which automatically adjusts the frequency and/or duration of irrigation events
in response to changing weather conditions; b) rain- sensing devices to prevent
irrigation during rainy weather; c) anti-drain check valves installed at
strategic points to minimize or prevent low-head drainage; and d) pressure
regulators when the static water pressure exceeds the maximum recommended
                   

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009



101



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                              Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
     operating pressure of the irrigation system.
                   
 
                   
•   The planting areas shall be grouped in relation to moisture control zones
based on similarity of water requirements (i.e., turf separate from shrub and
groundcover, full sun exposure areas separate from shade areas; top of slope
separate from toe of slope).
                   
 
                   
Global Climate Change and Greenhouse Gases
                   
 
                   
MM GCC-1. The project shall be designed to meet applicable 2008 Title 24 energy
efficiency requirements, or any more stringent requirements that may be adopted
prior to the issuance of building permits for the project.
  Applicant   City of Moreno Valley, Planning Division, Building and Safety
Division   Plan Check Review/Prior to Issuance of Building Permits        
 
                   
MM GCC-2. All buildings shall be designed with “coo! roofs” using products
certified by the Cool Roof Rating Council, and exposed roof surfaces shall use
“cool paints.”
  Applicant   City of Moreno Valley, Planning Division, Building and Safety
Division   Plan Check Review/Prior to Issuance of Building Permits        
 
                   
MM GCC-3. The project shall install a photovoltaic array (solar panels) or other
source of renewable energy generation on-site, or otherwise acquire energy from
the local utility that has been generated by renewable sources, to meet the
project’s Phase 1 office electricity needs.
  Applicant   City of Moreno Valley, Planning Division, Building and Safety
Division   Prior to Certificate of Occupancy/Phase 1 Office Occupancy        
 
                   
MM GCC-4. The design and operation of the project shall use ENERGY
STAR-qualified energy efficient products for heating and cooling systems, and
for built-in appliances and lighting.
  Applicant   City of Moreno Valley, Planning Division, Building and Safety
Division   Plan Check Review/Prior to Issuance of Building Permits        
 
                   
MM GCC-5. To reduce vehicle miles traveled and emissions associated with trucks
and vehicles, the following measures shall be implemented to the satisfaction of
the Community Development Director, Public Works Director, Building Official and
Transportation Division Manager:

a) Onsite secure, weather-protected bicycle storage
  Applicant   City of Moreno Valley Planning Division, Building and Safety
Division, Public Works, Transportation Engineering Division   Prior to
Certificate of Occupancy, Operation        

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009



102



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
       parking shall be provided. Onsite showers (one for males and one for
females) and lockers for employees shall be provided in each building. Onsite
convenient bicycle parking shall be provided for retail customers.
                       
 
                       
b)    Any traffic lights installed as part of this project shall use Light
Emitting Diodes.
                       
 
                       
c)    Pedestrian and bicycle connections shall be provided to surrounding areas
consistent with the Existing General Plan.
                       
 
                       
d)    A Transportation Management Association (TMA) shall be established for the
project by the applicant. The TMA shall coordinate its efforts with other TMAs
in the City and encourage and coordinate carpooling by occupants of the project.
The TMA shall advertise its services to the building occupants. The TMA shall
offer transit or other incentives to the employees to reduce greenhouse gas
emissions. A shuttle shall be provided during any one hour period where the
number of employees using public transit exceeds 20 during the period. The TMA
shall distribute public transportation information to its employees. The TMA
shall provide electronic message board space for coordinating rides. Within two
months after project completion, the TMA shall submit a plan to the City that
outlines the measures the TMA has implemented and contact information.
                       
 
                       
e)    There shall be preferential parking for carpools; vanpools, and
alternatively fueled vehicles.
                       
 
                       
MM GCC-6. The project shall provide a minimum of two electric vehicle-charging
stations.
  Applicant   City of Moreno Valley Planning Division and Building and Safety
Division   Prior to Certificate of Occupancy            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009



103



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
MM GCC-7. During onsite construction phases of mass grading, fine grading, and
building (excluding asphalt paving, trenching, and offsite improvements),
off-road construction equipment shall use biodiesel fuel (a minimum of B20, or
20 percent of biodiesel). Construction equipment exempt from this measure
include those with warranties that would be yoided if B20 biodiesel fuel is
used. Prior to issuance of grading permits, the applicant shall provide
documentation to the City that verifies that certain equipment are exempt; that
a biodiesel supply has been secured; and that the construction contractor is
aware that the use of biodiesel is required.
  Applicant,
Construction
Supervisor   City of Moreno Valley Public Works, Land Development Division  
Prior to Issuance of Grading Permits

During Construction            
 
                       
MM GCC-8. Prior to issuance of a grading permit, the project shall have in place
a City-approved Solid Waste Diversion and Recycling Plan that demonstrates the
diversion and recycling of all salvageable and re-useable wood, metal, plastic
and paper products used during project construction. A similar Plan shall be in
place prior to occupancy that demonstrates the diversion and recycling of all
wood, metal, plastic and paper products during on-going operation of the
warehouse and office portions of the project. The Plans shall include the name
of the waste hauler, their assumed destination for all waste and recycled
materials, and the procedures that will be followed to ensure implementation of
this measure.
  Applicant   City of Moreno Valley Planning Division and Public Works and
Development Division   Prior to Issuance of Grading Permit Prior to

Certificate of Occupancy            

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009



104



--------------------------------------------------------------------------------



 



      City of Moreno Valley — Highland Fairview Corporate Park   Mitigation
Monitoring Program — 12/23/2008

                                          Verification of           Finish  
Monitoring Mitigation Measure   Responsible Party   Compliance   Timing   Start
Date   Date   Date   Monitor
MM GCC-9. The project shall be certifiable under Leadership in Energy and
Environmental Design (LEED). The project shall obtain the following credits from
the LEED for New Construction & Major Renovations, version 2.2 (or equivalent):
Sustainable Sites Credit 7.1: Heat Island Effect, Non-Roof; LEED Energy &
Atmosphere Credit 1, Optimize Energy Performance, in part through installing
skylights and utilizing energy efficient lighting. Demonstration of
certifiability shall be provided to the satisfaction of the City, prior to the
issuance of building permits.
  Applicant   City of Moreno Valley Planning Division and Building and Safety
Division   Submit Prior to Building Permits            
 
                       
MM GCC-10. The project shall be designed to accommodate trucks utilizing
“SmartWay Truck Efficiency” emission reduction-features. Trailer tails
(extenders) are incompatible with loading docks and are exempt from this
measure.
  Applicant   City of Moreno Valley Planning Division   Prior to Issuance of
Building Permits/Prior to Construction (Provide Documentation)            
 
                       
MM GCC-11. Every truck that enters the site with a gross vehicle weight rating
over 10,000 pounds shall have an Engine Certification Label. If it does not have
the label, it shall be prohibited from entering the project site.
  Applicant, Tenant   City of Moreno Valley, Planning Division   Operation      
     

Michael Brandman Associates
Resolution No. 2009-08
Exhibit B
Date Adopted: February 10, 2009

105



--------------------------------------------------------------------------------



 



RESOLUTION NO. 2009-10
A RESOLUTION OF THE CITY COUNCIL OF THE CITY OF MORENO VALLEY, CALIFORNIA
RECOMMENDING APPROVAL OF PA07-0090 (TENTATIVE PARCEL MAP NO. 35629) FOR FOUR
SEPARATE BUILDABLE PARCELS AND TWO PRIMARY PARCELS DEDICATED FOR FREEWAY AND
IMPROVEMENT PURPOSES (THIRTEEN PARCELS OVERALL TO INCLUDE LETTERED LOTS FOR
PUBLIC ACCESS AND DEDICATION PURPOSES) AND A PHASED SUBDIVISION OF LAND
(P08-057) CONSISTING OF A PROPOSED INDUSTRIAL AND COMMERCIAL DEVELOPMENT
(2,620,000 SQUARE FEET) TO INCLUDE TWO PARCELS FOR INDUSTRIAL WAREHOUSE USES,
TWO PARCELS FOR COMMERCIAL/RETAIL USES AND TWO PARCELS THAT WILL BE DEDICATED
FOR FUTURE FREEWAY IMPROVEMENTS ON A 158 ACRE SITE (WITH ADDITIONAL OFF-SITE
IMPROVEMENTS AND DRAINAGE) LOCATED ADJACENT TO AND SOUTH OF HIGHWAY 60 ALONG
FUTURE EUCALYPTUS AVENUE (FIR AVENUE) BETWEEN REDLANDS BOULEVARD AND THEODORE
STREET
     WHEREAS, the applicant, the Highland Fairview has filed an application for
Tentative Parcel Map No. 35629 consisting of three building phases and the
subdivision of a 158 acre site (265.3 acres including offsite improvements and
drainage) with a first phase (Parcel 1) of 1,820,000 square foot warehouse
industrial building, a second phase (Parcels 2 and 4) to include a 600,000
square foot warehouse industrial building (Parcel 2) and an 80,000 square foot
commercial/retail component (Parcel 4), and a third phase to include a 120,000
square foot retail/commercial component (Parcel 3). The project will include
four (4) separate buildable parcels and two primary parcels dedicated for
freeway improvement purposes (and thirteen parcels overall to include lettered
lots for public access and dedication purposes) The project site is located
adjacent to and south of Highway 60 along future. Eucalyptus Avenue (Fir
Avenue), between Redlands Boulevard and Theodore Street;
     The project also includes applications for an Environmental Impact Report
(EIR) under P07-157, a Change of Zone (PA07-0088), General Plan Amendment
(PA07-0089) and a plot plan (PA07-0091). All are related but will be included in
separate resolutions with individual findings;
     WHEREAS, on January 8, 2009, the Planning Commission of the City of Moreno
Valley held a meeting to consider and provide a recommendation on the
Resolution No. 2009-10
Date Adopted: February 10, 2009

1



--------------------------------------------------------------------------------



 



application. At the conclusion of said meeting and public hearing, the item was
continued to January 15, 2009;
     WHEREAS, on January 15, 2009, the Planning Commission conducted a continued
public meeting and recommended that the project be forwarded to the City Council
for consideration;
     WHEREAS, on February 3, 2009 and February 10, 2009, the City Council held a
meeting to consider the application;
     WHEREAS, all legal prerequisites to the adoption of this Resolution have
occurred;
     WHEREAS, there is hereby imposed on the subject development project certain
fees, dedications, reservations and other exactions pursuant to state law and
City ordinances; and
     WHEREAS, pursuant to Government Code Section 66020(d)(1), NOTICE IS HEREBY
GIVEN that this project is subject to Certain fees, dedications, reservations
and other exactions as provided herein.
     NOW, THEREFORE, BE IT FOUND, DETERMINED AND RESOLVED by the City Council of
the City of Moreno Valley as follows:

  A.   This City Council hereby specifically finds that all of the facts set
forth above in this Resolution are true and correct.     B.   Based upon
substantial evidence presented to this City Council during the above-referenced
meetings on February 3, 2009 and February 10, 2009, including written and oral
staff reports, and the record from the public hearing, this City Council hereby
specifically finds as follows:

  1.   Conformance with General Plan Policies — The proposed use is consistent
with the General Plan, and its goals, objectives, policies and programs.        
FACT: The applicant has proposed Tentative Parcel Map No. 35629 to subdivide a
158-acre site into four (4) separate buildable parcels and two primary parcels
dedicated for freeway improvement purposes (thirteen parcels overall to include
lettered lots for public access and dedication purposes.) for industrial and
commercial/retail development. The map would be consistent with a proposed
General Pan amendment to eliminate a General Plan designated multi-use trail
(Sinclair extension) through the center of the property.

Resolution No. 2009-10
Date Adopted: February 10, 2009

2



--------------------------------------------------------------------------------



 



      move and extend the proposed General Plan trail along future Eucalyptus
Avenue (Fir Avenue) from the south side of the street to the north side of the
street from Quincy Street to Theodore Street, modify the General Plan
circulation plan to change the designation of future Eucalyptus Avenue (Fir),
from an arterial to a divided arterial, and the adjustment of small portions of
the land between proposed Parcels 2 and 3 (an enlargement of 93 feet in width in
the CC land use district and decrease of the BP or Business Park land use
designation) and Parcels 1 and 4 (a reduction of 126 feet in width of the CC
land use district to BP or Business Park). The change in land use designation
for these small portions of land will not cause an inconsistency of land use.  
  2.   The site of the proposed land division is physically suitable for the
type of development and proposed density of development.         FACT: The
proposed subdivision has been designed in accordance with the City Zoning
Ordinance and the State Subdivision Map Act. The proposed subdivision of-vacant
land complies with the Specific Plan and Map Act in that all lots meet the
minimum buildable size, all lots upon which development will take place will
provide access to and from dedicated public streets and all lots conform to
development standards within the Municipal Code.     3.   Health, Safety and
Welfare — The proposed use will not be detrimental to the public health, safety
or welfare or materially injurious to properties or improvements in the
vicinity.         FACT: An Environmental Impact report (EIR) has been prepared
for the overall project, including the proposed Change of Zone and General Plan
amendment. Findings and a Statement of Overriding Considerations has been
prepared for said project to deal with impacts related to aesthetics,
agriculture, air quality, and noise as well as climate change and greenhouse gas
emissions. Said EIR is required to be certified and approved as a part of the
proposed project. Said EIR will also be accompanied by a Mitigation Monitoring
Program, which will ensure the completion of required mitigation measures for
the project. The project site is surrounded by Highway 60 to the north, and
primarily vacant residential property to the south east and west.

Resolution No. 2009-10
Date Adopted: February 10, 2009

3



--------------------------------------------------------------------------------



 



      Specific mitigation measures have been Provided to lessen the impacts (but
not all below significant levels) for public health, safety and the welfare of
surrounding properties and improvements in the vicinity of the project. This
includes, but is not limited to the limitation of project lighting and glare,
and enhanced architectural and landscaping treatment to soften views and reduce
visual character as well as light and glare to less than significant levels for
aesthetics. Air quality mitigation measures include a fugitive dust control plan
with application of best management practices to control fugitive dust during
construction, emission control equipment with a minimum of Tier II diesel
particulate filter emission controls resulting in a minimum reduction in
50 percent in particulate matter, proper maintenance of construction equipment,
a traffic control plan to minimize operational truck traffic and dust during
construction, as well as low VOC paints, and other best management practices.
Noise mitigation measures include the restriction of construction vehicles on
Redlands Boulevard, south of future Eucalyptus Avenue, the restriction of
nighttime grading within 1,200 feet of residences south of future Eucalyptus
Avenue, specific sound barriers in place to limit daytime construction noise,
equipment maintenance to include silencers, mufflers and acoustic covers, and
the restriction of material stockpiles within 1,200 feet of all residences south
of Highway 60. It is also important to note that an approximate 440 foot land
use buffer is included as a land use mitigation measure to buffer or minimize
environmental impacts of the project from future sensitive receptors which could
be Constructed south of the site. Other mitigation throughout the EIR document
reduces the remaining environmental impacts noted in the document to less than
significant levels.         With the above mitigation measures imposed for items
including noise, air quality, climate change/greenhouse gases, aesthetics and
agricultural impacts, any environmental impacts from the proposed project and
use will be significantly reduced but are still considered as significant and
unavoidable, thereby requiring a statement of overriding considerations. Said
mitigation measures included with the Project will lessen environmental impacts
on any existing or future properties within the general vicinity of the proposed
development and project and reduce impacts to public health, safety and welfare.

Resolution No. 2009-10
Date Adopted: February 10, 2009

4



--------------------------------------------------------------------------------



 



  4.   The design of the proposed land division or type of improvements will not
conflict with easements, acquired by the public at large, for access through, or
use of, property within the proposed land division.         FACT: There are no
conflicts with easements on the subject site. The City Engineer has
appropriately placed conditions of approval for Tentative Parcel Map No. 35629
regarding various project improvements.     5.   The design of the proposed land
division or the type of improvements is not likely to cause substantial
environmental damage or substantially and unavoidably injure fish or wildlife or
their habitat or cause serious health problems.         FACT: Pursuant to the
California Environmental Quality Act (CEQA) guidelines, An Environmental Impact
Report (EIR) has been prepared for the overall project, including the proposed
Change of Zone and General Plan amendment. Findings and a Statement of
Overriding Considerations has been prepared for said project to deal with
impacts related to aesthetics, agriculture, air quality, noise as well as
climate change and greenhouse gas emissions. Said EIR is required to be
certified and approved as a part of the proposed project. Said document will
also be accompanied by a Mitigation Monitoring Program, which will ensure the
completion of required mitigation measures for the project. The project site is
surrounded by Highway 60 to the north, and primarily vacant residential property
to the south east and west.         With mitigation measures imposed for noise,
air quality, climate, aesthetics and agricultural and traffic impacts, impacts
from the proposed project and use will be significantly reduced but still
considered as significant and unavoidable, thereby requiring a statement of
overriding considerations and not mitigated to less than significant Levels.
Said mitigation measures included with the project will lessen environmental
impacts on any existing or future properties within the general vicinity of the
proposed development and project and reduce impacts to public health, safety and
welfare.     6.   The effect of the proposed housing needs of the region were
considered and balanced against the public service needs of the residents of
Moreno Valley and available fiscal and environmental resources.

Resolution No. 2009-10
Date Adopted: February 10, 2009

5



--------------------------------------------------------------------------------



 



      FACT: The proposed map meets the intent of the General Plan if the
proposed general plan amendment (PA08-0089) is approved. The map will provide
for a variety of industrial and commercial/retail land uses, supporting the
economic base of the City. Proximity to existing residential and commercial land
use allows for contiguous development and infrastructure. The project does not
exceed the planned density or the associated public service demand as envisioned
by the Moreno Valley General Plan. The Project does not exceed a threshold,
which would create potential significant impacts to fiscal resources. The
project will supplement the City’s fiscal resources by paying applicable impact
fees for public facilities. Additionally, future development within the four
buildable parcels will pay Community Services District fees, property tax, sales
tax, utility tax and other taxes and fees that will be used to provide landscape
maintenance as well as police, fire and other public services.     7.   The
design of the land division provides, to the extent feasible, for future passive
or natural heating and cooling opportunities in the subdivision.         FACT:
The size, configuration and orientation of the lots in this land division allow
solar access for passive heating and opportunities for placement of shade trees
and other vegetation for Cooling.     8.   The project conforms with any
applicable provisions of the City’s redevelopment plan.         FACT: The
proposed project site is not located in a redevelopment area.

C.   FEES, DEDICATIONS, RESERVATIONS, AND OTHER EXACTIONS

  1.   FEES

     Impact, mitigation and other fees are due and payable under currently
applicable ordinances and resolutions. These fees may include but are not
limited to: Development impact fee, Stephens Kangaroo Habitat Conservation fee,
Underground Utilities in lieu Fee, Area Drainage Plan fee, Bridge and
Thoroughfare Mitigation fee (Future) and Traffic Signal Mitigation fee. The
final amount of fees payable is dependent upon information provided by the
Resolution No. 2009-10
Date Adopted: February 10, 2009

6



--------------------------------------------------------------------------------



 



     applicant and will be determined at the time the fees become due and
payable.
     Unless otherwise provided for by this resolution, all impact fees shall be
calculated and collected at the time and in the manner provided in Chapter 3.32
of the City of Moreno Valley Municipal Code or as so provided in the applicable
ordinances and resolutions. The City expressly reserves the right to amend the
fees and the fee calculations consistent with applicable law.

  2.   DEDICATIONS, RESERVATIONS, AND OTHER EXACTIONS

     The adopted Conditions of Approval for PA07-0090, and the phasing
implementation mechanism (P08-057) incorporated herein by reference, may include
dedications, reservations, and exactions pursuant to Government Code
Section 66020 (d)(1).

  3.   The City expressly reserves the right to establish, modify or adjust any
fee, dedication, reservation or other exaction to the extent permitted and as
authorized by law.

     Pursuant to Government Code Section 66020(d)(1), NOTICE IS FURTHER GIVEN
that the 90 day Period to protest the imposition of any impact fee, dedication,
reservation, or other exaction described in this resolution begins on the
effective date of this resolution and any such protest must be in a manner that
complies with Section 66020(a) and failure to timely follow this procedure will
bar any subsequent legal action to attack, review, set aside, void or annul
imposition.
     Your right to protest the fees, dedications, reservations, or other
exactions does not apply to planning, zoning, grading, or other similar
application processing fees or service fees in connection with this project and
it does not apply to any fees, dedication, reservations, or other exactions of
which you have been given a notice similar to this nor does it revive challenges
to any fees for which the Statute of Limitations has previously expired.
     BE IT FURTHER RESOLVED that the City Council HEREBY APPROVES Resolution
No. 2009-10, APPROVING PA07-0090 (Tentative Tract Map No. 35629) for a phased
subdivision (P08-057) of a 158 acre site into four (4) separate buildable
parcels and two primary parcels dedicated for freeway improvement purposes
(thirteen parcels overall to include lettered lots for public access and
dedication purposes.) for warehouse industrial, retail, and freeway dedication
purposes based on the affirmative recommendation of the Adoption
Resolution No. 2009-10
Date Adopted: February 10, 2009

7



--------------------------------------------------------------------------------



 



and Certification of the Environmental Impact Report Mitigation Monitoring
Program and Statement of Overriding Considerations, subject to the attached
conditions of approval included as Exhibit A.
     APPROVED AND ADOPTED this 10th day of February, 2009.

    /s/ Richard A. Stewart
 
 
 
  Mayor

     
ATTEST:
          /s/ [ILLEGIBLE]    
 
City Clerk
   
 
   
(SEAL)
     
APPROVED AS TO FORM:
          /s/ Robert D. Herrick    
 
City Attorney
   

Resolution No. 2009-10
Date Adopted: February 10, 2009

8



--------------------------------------------------------------------------------



 



RESOLUTION JURAT

             
STATE OF CALIFORNIA
    )      
 
           
COUNTY OF RIVERSIDE
  ) ss.  
 
           
CITY OF MORENO VALLEY
    )      

     I, Jane Halstead, City Clerk of the City of Moreno Valley, California, do
hereby certify that Resolution No. 2009-10 was duly and regularly adopted by the
City Council of the City of Moreno Valley at a regular meeting thereof held on
the 10th day of February, 2009 by the following vote:

                  AYES:   Council Members Batey, Hastings, Molina, Mayor Pro Tem
Flickinger and Mayor Stewart
 
           
 
  NOES:   None    
 
           
 
  ABSENT:   None    
 
           
 
  ABSTAIN:   None    
 
           
 
  /s/ [ILLEGIBLE]              
 
  CITY CLERK        
 
           
 
  (SEAL)        

Resolution No. 2009-10
Date Adopted: February 10, 2009

9



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
FINAL CONDITIONS OF APPROVAL
FOR
TENTATIVE PARCEL MAP No. 35629
Case No: PA07-0090 - To include P08-057 (Phasing Plan)
A.P.N.: 488-350-001 through 002 and 488-360-001 through 012.

     
Approval Date:
  February 10, 2009
Expiration Date:
  February 10, 2112

The following conditions are attached for the following departments:

þ   Planning (P), including School District (S), Post Office (PO), Building (B)
  þ   Fire Prevention Bureau (F)   þ   Public Works, Land Development (LD)   þ  
Public Works, Special Districts (SD)   þ   Public Works — Transportation (TE)  
þ   Parks & Community Services (PCS)   þ   Police (PD)   þ   Moreno Valley
Utilities   o   Other (Specify or Delete)

Note: All Special conditions are in bold lettering. All other conditions are
standard to all or most development projects. (Include only those that apply).
All conditions identified as Advisory restate existing codes, ordinances,
regulations or policies that apply to the project.
COMMUNITY DEVELOPMENT DEPARTMENT
Planning Division
GENERAL CONDITIONS

P1.   This approval shall comply with all applicable requirements of the City of
Moreno Valley Municipal Code. (Advisory)

     
 

          Timing Mechanisms for Conditions (see abbreviation at beginning of
affected condition):
 
       
R — Map Recordation
  GP — Grading Permits   CO — Certificate of Occupancy or building final
WP — Water Improvement Plans
  BP — Building Permits   P— Any permit
 
        Governing Document (see abbreviation at the end of the affected
condition):
 
       
GP — General Plan
  MC — Municipal Code   CEQA — California Environmental Quality Act
Ord — Ordinance
  DG — Design Guidelines   Ldscp — Landscape Development Guidelines and Specs
Res — Resolution
  UFC — Uniform Fire Code   UBC — Uniform Building Code
 
  SBM — Subdivision Map Act    

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

10



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 11

     
P2.
  This tentative map shall expire three years after the approval date of this
tentative map unless extended as provided by the City of Moreno Valley Municipal
Code; otherwise it shall become null and void and of no effect whatsoever in the
event the applicant or any successor in interest fails to properly file a final
map before the date of expiration. (MC 9.02.230, 9.14.050, 080) (Advisory)
 
   
P3.
  The site shall be developed in accordance with the approved tentative map on
file in the Community Development Department -Planning Division, the Municipal
Code regulations, General Plan, and the conditions contained herein. (MC
9.14.020) (Advisory)
 
   
P4.
  A drought tolerant, low water using landscape palette shall be utilized
throughout the site.
 
   
P5.
  All undeveloped portions of the site shall be maintained in a manner that
provides for the control of weeds, erosion and dust. (MC 9.02.030) (Advisory)
 
   
P6.
  All landscaped areas shall be maintained in a healthy and thriving condition,
free from weeds, trash and debris. (MC 9.02.030) (Advisory)
 
   
P7.
  All site plans, grading plans, landscape and irrigation plans, and street
improvement plans shall be coordinated for consistency with this approval.
(Advisory)
 
    PRIOR TO GRADING
 
   
P8.
  (GP) Prior to approval of any grading permit, the developer shall submit a
tree plan to the Planning Division for review and approval. The plan shall
identify all mature trees (4 inch trunk diameter or larger) on the subject
property and City right-of-way. Using the grading plan as a base, the plan shall
indicate trees to be relocated, retained, and removed. Replacement trees shall
be: shown on the landscape/irrigtion plan; be a minimum size of 24 inch box; and
meet a ratio of three replacement trees for each mature tree removed or as
approved by the Community Development Director or designee. (GP Objective 4.4,
4.5, DG)
 
   
P9.
  (GP) Prior to issuance of grading permits, the developer shall pay the
applicable Stephen’s’ Kangaroo Rat (SKR) Habitat Conservation Plan mitigation
fee. (Ord) (Advisory)

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

11



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 12

     
P10.
  (GP) Prior to the issuance of grading permits, final erosion control landscape
and irrigation plans for all cut or fill slopes over 3 feet in height shall be
submitted to the Planning Division for review and approval for the phase in
process. The plans shall be designed in accordance with the slope erosion plan
as required by the City Engineer for that phase. Man-made slopes greater than 10
feet in height shall be “land formed” to conform to the natural terrain and
shall be landscaped and stabilized to minimize visual scarring. (GP Objective
1.5, MC 9.08.080, DG) (Advisory)
 
   
P11.
  Prior to approval of a precise grading plan, landscape and irrigation plans
shall be submitted to the Planning Division for review. The plans shall be
prepared in accordance with the City’s Municipal Code and landscape
specifications, and include required street trees. (Advisory)
 
   
P12.
  ( (GP) If potential historic, archaeological, or paleontological resources are
uncovered during excavation or construction activities at the project site, work
in the affected area will cease immediately and a qualified person (meeting the
Secretary of the Interior’s standards (36CFR61)) shall be consulted by the
applicant to evaluate the find, and as appropriate recommend alternative
measures to avoid, minimize or mitigate negative effects on the historic,
prehistoric, or paleontological resource. Determinations and recommendations by
the consultant shall be implemented as deemed appropriate by the Community
Development Director, in consultation with the State Historic Preservation
Officer (SHPO) and any and all affected Native American Tribes before any
further work commences in the affected area. (Advisory)
 
   
 
  If human remains are discovered, work in the affected area shall cease
immediately and the County Coroner shall be notified. If it is determined that
the remains are potentially Native American, the California Native American
Heritage Commission and any and all affected Native American Indians tribes such
as the Morongo Band of Mission Indians or the Pechanga Band of Luiseno Indians
shall be notified and appropriate measures provided by State law shall be
implemented. (GP Objective 23.3, DG, CEOA).
 
   
P13.
  (GP) Prior to the issuance of grading permits, a pre-construction Burrowing
Owl survey shall be completed with written documentation provided to the
Planning Division. The survey shall be completed in accordance with the
Burrowing Owl Survey Instructions for the Western Riverside Multiple Species
Habitat Conservation Area.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

12



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 13

     
P14.
  (GP) Prior to issuance of grading permits, the developer shall submit final
landscape and irrigation plans within the State Highway 60 right-of-way adjacent
to the project site consistent with the State Highway 60 Corridor Design Manual.
The plans shall be submitted to the Planning Division for review and approval.
(MC 9.14.100)
 
   
P15.
  A qualified archaeologist and or tribal monitors from any affected Native
American Indian tribes shall be present during grading to evaluate and recommend
appropriate actions for any archaeological deposits exposed by construction
activity. The monitoring archaeologist shall be empowered to halt grading in the
vicinity of an exposed archaeological deposit until that deposit can be fully
evaluated. The consultant (i.e. archaeologist) shall consult with any and all
affected Native American Indian tribes in the area on any Treatment Plan
prepared for the project.
 
   
P16.
  (GP) Prior to the issuance of precise grading permits, mitigation measures
contained in the Mitigation Monitoring Program approved with this project shall
be implemented as provided therein.
 
   
P17.
  (GP) Prior to issuance of grading permits, the developer shall submit
wall/fence plans to the Planning Division for review and approval for all fences
and walls required or proposed on site, included, but not limited to the 11 foot
screening wall along the perimeter of the site including pilasters and caps, or
alternative design as approved by the Community Development Director. (MC
9.08.070)
 
   
P18.
  (GP) Prior to issuance of grading permits, landscape plans (trees, shrubs and
groundcover) for basins maintained by an Property Owners Association (POA) or
other private entity shall be submitted to the Planning Division for review and
approval for the sides and/or slopes. A hydroseed mix w/irrigation is acceptable
for the bottom of all the basin areas. All detention basins shall include trees,
shrubs and groundcover up to the concreted portion of the basin. A solid
decorative wall with pilasters, tubular steel fence with pilasters or other
fence or wall approved by the Community Development Director is required to
secure all water quality and detention basins more than 18 inches in depth.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

13



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 14
PRIOR TO RECORDATION OF FINAL MAP

                  P19.   (R) Prior to final map recordation, subdivision phasing
(including any proposed common open space or improvement phasing, if
applicable), shall be subject to the Planning Division approval. Any proposed
phasing shall provide for adequate vehicular access to all lots in each phase as
determined by the City Transportation Engineer or designee and shall
substantially conform to all intent and purpose of the subdivision approval. (MC
9.14.080) (Advisory)
 
                P20.   (R) Prior to recordation of the final map, final median
enhancement/landscape/irrigation plans shall be reviewed and approved by the
Planning Division, and Public Works Department - Special Districts
Administration for review and approval by each division. (GP — Circulation
Master Plan)
 
                P21.   (R) Prior to final map recordation any required trail
easements shall be provided. (Advisory)
 
                P22.   (R) Prior to recordation of the final subdivision map,
the developer shall submit for review and approval the following documents to
the Planning Division which shall demonstrate that the project will be developed
and maintained in accordance with the intent and purpose of the approval:
 
               
 
      a.   The document to convey title
 
      b.   Deed restrictions, easements, or Covenants, Conditions and
Restrictions to be recorded
 
                    The approved documents shall be recorded at the same time
that the subdivision map is recorded. The documents shall contain provisions for
general maintenance of the site, joint access to proposed parcels, open space
use restrictions, conservation easements, guest parking, feeder trails, water
quality basins, lighting, landscaping and common area use. The approved
documents shall also contain a provision, which provides that they may not be
terminated and/or substantially amended without the consent of the City and the
developer’s successor-in-interest. (MC 9.14.090)
 
                    In addition, the following deed restrictions and disclosures
shall be included within the document and grant deed of the properties:
 
                    •   The developer shall promote the use of native plants and
trees and drought tolerant species to the extent feasible.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

14



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 15

                      •   (R) All lots designated for open space and or
detention basins, shall be included as an easement to or transfer title to; and
maintained by a Property Owners Association (POA) or other private maintenance
entity. All reverse frontage landscape areas shall also be maintained by the
onsite POA. Language to this effect shall be included and reviewed within the
required Covenant Conditions and Restrictions (CC&Rs) prior to the approval of
the final map.
 
                    •   Maintenance of any and all common facilities.
 
                PRIOR TO BUILDING PERMIT
 
                P23.   (BP) Prior to issuance of building permits, the developer
or developer’s successor-in-interest shall pay all applicable impact fees,
including but not limited to Transportation Uniform Mitigation fees (TUMF),
Multi-species Habitat Conservation Plan (MSHCP) mitigation fees, and the City’s
adopted Development Impact Fees. (Ord)
 
                P24.   (BP) Prior to issuance of building permits for applicable
lettered lots, landscape plans (trees, shrubs and groundcover) for basins
maintained by an POA, or other private entity, shall be approved for the sides
and or slopes of all water quality basins and drainage areas. A solid decorative
wall with pilasters, tubular steel fence with pilasters or other fence or wall
approved by the Community Development Director is required to secure all water
quality and detention basins more than 18 inches in depth.
 
                OTHER CONDITIONS NOT TIED TO GRADING, BUILDING OR OCCUPANCY
 
                P25.   Three building phases are included under Tentative Parcel
Map No. 35629, while a plot plan (PA07-0091) has been included for Phase 1. All
development under Phases 2 and 3 (Parcels 2, 3 and 4) would require additional
plot plan review and approval from the Planning Commission.
 
                Building and Safety Division
 
                B-1   The above project shall comply with the current California
Codes (CBC, CEC, CMC and the CPC) as well as all other city ordinances. All new
projects shall provide a soils report. Plans shall be submitted to the Building
Department as a separate submittal (Advisory)

markg/PA07-0088 through PA07-0091/MapCoa’s
Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

15



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
COMMENTS — MAP
Case No: PA07-0088 through PA07-0091 and P07-157
APN: 488-350-001 through 002 and 488-360-001 through 012
DATE: 12/19/08

FIRE PREVENTION BUREAU
1. The following Standard Conditions shall apply.
With respect to the conditions of approval, the following fire protection
measures shall be provided in accordance with Moreno Valley City Ordinances
and/or recognized fire protection standards:

     
F1.
  Final fire and life safety conditions will be addressed when the Fire
Prevention Bureau reviews building plans. These conditions will be based on
occupancy, use, California Building Code (CBC), California Fire Code (CFC), and
related codes, which are in force at the time of building plan submittal.
 
   
F2.
  The Fire Prevention Bureau is required to set a minimum fire flow for the
remodel or construction of all commercial buildings per CFC Appendix B and Table
B105.1. The applicant/developer shall provide documentation to show there exists
a water system capable of delivering 4000 GPM for 4 hour(s) duration at 20-PSI
residual operating pressure. The required fire flow may be adjusted during the
approval process to reflect changes in design, construction type, or automatic
fire protection measures as approved by the Fire Prevention Bureau. Specific
requirements for the project will be determined at time of building plan
submittal. (CFC 508.3, Appendix B and MVMC 8.36.100 Section D). The 50%
reduction in fire flow was granted for the use of fire sprinklers throughout the
facility. The reduction shall only apply to fire flow, hydrant spacing shall be
per the fire flow requirements listed in CFC Appendix B and C.
 
   
F3.
  Industrial, Commercial, Multi-family, Apartment, Condominium, Townhouse or
Mobile Home Parks. A combination of on-site and off-site super enhanced fire
hydrants (6” x 4” x 4” x 2 ½ ”) shall not be closer than 40 feet and more than
150 feet from any portion of the building as measured along approved emergency
vehicular travel ways. The required fire flow shall be available from any
adjacent fire hydrant(s) in the system. Where new water mains are extended along
streets where hydrants are not needed for protection of structures or similar
fire problems, super or enhanced fire hydrants as determined by the fire code
official shall be provided at spacing not to exceed 500 feet of frontage for
transportation hazards. (CFC 508.5.7 & MVMC 8.36.050 Section O and 8.36.100
Section E)

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

16



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
PUBLIC WORKS DEPARTMENT — LAND DEVELOPMENT DIVISION
CONDITIONS OF APPROVAL
PA07-0088 Change of Zone
PA07-0089 General Plan Amendment
PA07-0090 Tentative Parcel Map No. 35629
APN 488-350-001, 002 and APN 488360-001 thru -012
Note: All Special Conditions are in Bold lettering and follow the standard
conditions.
PUBLIC WORKS DEPARTMENT- LAND DEVELOPMENT DIVISION
The following are the Public Works Department — Land Development Division
Conditions of Approval for this project and shall be completed at no cost to any
government agency. All questions regarding the intent of the following
conditions shall be referred to the Public Works Department — Land Development
Division.
General Conditions

     
LD1.
  (G) The developer shall comply with all applicable City ordinances and
resolutions including the City’s Municipal Code (MC) and if subdividing land,
the Government Code (GC) of the State of California, specifically Sections 66410
through 66499.58, said sections also referred to as the Subdivision Map Act
(SMA). (MC 9.14.010) (Advisory)
 
   
LD2.
  (G) if the project involves the subdivision of land, maps may be developed in
phases with the approval of the City Engineer. Financial security shall be
provided for all improvements associated with each phase of the map. The
boundaries of any multiple map increment shall be subject to the approval of the
City Engineer. The City Engineer may require the dedication and construction of
necessary utilities, streets or other improvements outside the area of any
particular map, if the improvements are needed for circulation, parking, access,
or for the welfare or safety of the public. (MC 9.14.080, GC 66412 and 66462.5)
If the project does not involve the subdivision of land and it is necessary to
dedicate right-of-way/easements, the developer shall make the appropriate offer
of dedication by separate instrument. The City Engineer may require the
construction of necessary utilities, streets or other improvements beyond the
project boundary, if the improvements are needed for circulation, parking,
access, or for the welfare or safety of the public. (Advisory)
 
   
LD3.
  (G) It is understood that the tentative map correctly shows all existing
easements, traveled ways, and drainage courses, and that their omission may
require the map or plans associated with this application to be resubmitted for
further consideration. (MC 9.14.040) (Advisory)
 
   
LD4.
  (G) In the event right-of-way or offsite easements are required to construct
offsite improvements necessary for the orderly development of the surrounding

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

17



--------------------------------------------------------------------------------



 



                  area to meet the public health and safety needs, the developer
shall make a good faith effort to acquire the needed right-of-way in accordance
with the Land Development Division’s administrative policy. In the event that
the developer is unsuccessful, he shall enter into an agreement with the City to
acquire the necessary right-of-way or offsite easements and complete the
improvements at such time the City acquires the right-of-way or offsite
easements which will permit the improvements to be made. The developer shall be
responsible for all costs associated with the right-of-way or easement
acquisition per the Subdivision Map Act. (GC 66462.5) (Advisory)
 
            LD5.   (G) If improvements associated with this project are not
initiated within two years of the date of approval of the Public Improvement
Agreement, the City Engineer may require that the improvement cost estimate
associated with the project be modified to reflect current City construction
costs in effect at the time of request for an extension of time for the Public
Improvement Agreement or issuance of a permit. (Advisory)
 
            LD6.   (G) The developer shall monitor, supervise and control all
construction and construction supportive activities, so as to prevent these
activities from causing a public nuisance, including but not limited to,
insuring strict adherence to the following:
 
           
 
  a.   Removal of dirt, debris, or other construction material deposited on any
public street no later than the end of each working day.    
 
           
 
  b.   Observance of working hours as stipulated on permits issued by the Public
Works Department.    
 
           
 
  c.   The construction site shall accommodate the parking of all motor vehicles
used by persons working at or providing deliveries to the site.    
 
           
 
  d.   All dust control measures per South Coast Air Quality Management District
(SCAQMD) requirements shall be adhered to during the grading operations.    
 
                Violation of any condition or restriction or prohibition set
forth in these conditions shall subject the owner, applicant, developer or
contractor(s) to remedies as noted in the City Municipal Code 8.14.090. In
addition, the City Engineer or Building Official may suspend all construction
related activities for violation of any condition, restriction or prohibition
set forth in these conditions until such time as it has been determined that all
operations and activities are in conformance with these conditions. (Advisory)
 
            LD7.   (G) The developer shall protect downstream properties from
damage caused by alteration of drainage patterns, i.e., concentration or
diversion of flow. Protection shall be provided by constructing adequate
drainage facilities, including, but not limited to, modifying existing
facilities or by securing a drainage easement. (MC 9.14.110) (Advisory)
 
            LD8.   (G) Public drainage easements, when required, shall be a
minimum of 25 feet wide and shall be shown on the map and plan, and noted as
follows: “Drainage

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

18



--------------------------------------------------------------------------------



 



              Easement — no structures, obstructions, or encroachments by land
fills are allowed.” In addition, the grade within the easement area shall not
exceed a 3:1 (H:V) slope, unless approved by the City Engineer. (Advisory)
 
        LD9.   (G) A detailed drainage study shall be submitted to the City
Engineer for review and approval at the time of any improvement or grading plan
submittal. The study shall be prepared by a registered civil engineer and shall
include existing and proposed hydrologic conditions. Hydraulic calculations are
required for all drainage control devices and storm drain lines. (MC 9.14.110)
(Advisory)
 
        LD10.   (G) : The final conditions of approval issued by the Planning
Division subsequent to Planning Commission approval shall be photographically or
electronically placed on mylar sheets and included in the Grading and Street
Improvement plan sets on twenty-four (24) inch by thirty-six (36) inch mylar and
submitted with the plans for plan check. These conditions of approval shall
become part of these plan sets and the approved plans shall be available in the
field during grading and construction. (Advisory)
 
        LD11.   (G) Upon approval of the tentative parcel map by the Planning
Commission, the Developer shall submit the approved tentative parcel map on
compact disk in (.dxf) digital format to the Land Development Division of the
Public Works Department. (Advisory)
 
        Prior to Grading Plan Approval or Grading Permit
 
        LD12.   (GPA) The grading plans shall be drawn on twenty-four (24) inch
by thirty-six (36) inch mylar and signed by a registered civil engineer and
other registered/licensed professional as required. (Advisory)
 
        LD13.   (GPA) Grading plans shall comply with the City Grading
ordinance, these Conditions of Approval and the following criteria:
 
       
 
  a.   The project street and lot grading shall be designed in a manner that
perpetuates the existing natural drainage patterns with respect to tributary
drainage area and outlet points. Unless otherwise approved by the City Engineer,
lot lines shall be located at the top of slopes.
 
       
 
  b.   Any grading that creates cut or fill slopes adjacent to the street shall
provide erosion control, sight distance control, and slope easements as approved
by the City Engineer.
 
       
 
  c.   A grading permit shall be obtained from the Public Works Department Land
Development Division prior to commencement of any grading outside of the City
maintained road right-of-way.
 
       
 
  d.   All improvement plans are substantially complete and appropriate
clearance and at-risk letters are provided to the City. (MC 9.14.030)

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

19



--------------------------------------------------------------------------------



 



                  e.   The developer shall submit a soils and geologic report to
the Public Works Department — Land Development Division. The report shall
address the soil’s stability and geological conditions of the site.
 
                (Advisory)
 
            LD14.   (GPA) Prior to grading plan approval, the developer shall
select treatment control best management practices (BMPs) that are medium to
highly effective for treating Pollutants of Concern (POC) for the project.
Projects where National Pollution Discharge Elimination System (NPDES) mandates
water quality treatment control best management practices (BMPs) shall be
designed per the City of Moreno Valley guidelines or as approved by the City
Engineer. (Advisory)
 
            LD15.   (GPA, IP) Prior to approval of the grading plans or
improvement plans for project sites which are one acre or larger, the developer
shall obtain the WQMP number from the City’s Land Development Division, if a
WQMP is required, and as a condition of the State Water Quality Control Board, a
Notice of Intent (NOI) for an NPDES permit must be filed and a Waste Discharge
Identification (W.D.I.D.) permit number obtained from the State Water Quality
Control Board. (Clean Water Act) (Advisory)
 
            LD16.   (GPA) Prior to the rough grading plan approval, or issuance
of a building permit, if a grading permit is not required, the Developer shall:
 
                a.   Submit two (2) copies of the final project-specific Water
Quality Management Plan (WQMP) for review by the City Engineer that:
 
           
 
      i.   Addresses Site Design Best Management Practices (BMPs) such as
minimizing impervious areas, maximizing permeability, minimizes directly
connected impervious areas to the City’s street and storm drain systems, and
conserves natural areas;
 
           
 
      ii.   Incorporates Source Control BMPs and provides a detailed description
of their implementation;
 
           
 
      iii.   Incorporates Treatment Control BMPs and provides information
regarding design considerations;
 
           
 
      iv.   Describes the long-term operation and maintenance requirements for
BMPs requiring maintenance; and
 
           
 
      v.   Describes the mechanism for funding the long-term operation and
maintenance of the BMPs.
 
                A copy of the final WQMP template can be obtained on the City’s
Website or by contacting the Land Development Division of the Public Works
Department.
 
                b.   Record a “Stormwater Treatment Device and Control Measure
Access and Maintenance Covenant,” to provide public notice of the requirement to
implement the approved final project-specific WQMP and the maintenance

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

20



--------------------------------------------------------------------------------



 



                          requirements associated with the WQMP. A boilerplate
copy of the “Stormwater Treatment Device and Control Measure Access and
Maintenance Covenant,” can be obtained by contacting the Land Development
Division of the Public Works Department.   (Advisory)
 
                LD17.   (GPA) Prior to rough grading plan approval, or issuance
of a building permit, if a grading permit is not required, the Developer shall
secure approval of the final project-specific WQMP from the City Engineer.
(Advisory)
 
                LD18.   (GPA) Prior to rough grading plan approval, or issuance
of a building permit as determined by the City Engineer, the approved final
project-specific WQMP shall be incorporated by reference or attached to the
project’s Storm Water Pollution Prevention Plan as the Post-Construction
Management Plan.
 
                LD19.   (GPA) Prior to grading permit issuance, the developer
shall prepare a Storm Water Pollution Prevention Plan (SWPPP) in conformance
with the state’s Construction Activities Storm Water General Permit. A copy of
the current SWPPP shall be kept at the project site and be available for review
upon request. The SWPPP shall be submitted to the City’s Storm Water Program
Manager on compact disk(s) in Microsoft Word format. The developer is required
to bring the SWPPP to the grading pre-construction meeting. (Advisory)
 
                LD20.   (GPA) Prior to the approval of the grading plans, the
developer shall pay any applicable remaining grading plan check fee. (Advisory)
 
                LD21.   (GPA/MA) Prior to the later of either grading plan or
final map approval, resolution of all drainage issues shall be as approved by
the City Engineer. (Advisory)
 
                LD22.   (GP) Prior to the issuance of a grading permit, the
developer shall submit a letter of permission to grade for a specific duration
recorded against each offsite parcel and an easement for slope purposes at final
map recordation. (Advisory)
 
                LD23.   (GP) Prior to issuance of a grading permit, if the fee
has not already been paid prior to map approval or prior to issuance of a
building permit if a grading permit is not required, the developer shall pay
Area Drainage Plan (ADP) fees. The developer shall provide a receipt to the City
showing that ADP fees have been paid to Riverside County Flood Control and Water
Conservation District. (MC 9.14.100)
 
                LD24.   (GP) Prior to issuance of a grading permit, the
following securities shall be submitted to the City:
 
               
 
      a.   Security, in the form of a cash deposit (preferable), letter of
credit, or performance bond shall be required to be submitted as a guarantee of
the completion of the grading required as a condition of approval of the project
(MC 8.21.070)

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

21



--------------------------------------------------------------------------------



 



  b.   Erosion control security as a guarantee of the completion and maintenance
of the erosion control systems required as a condition of approval of the
project. The amount of the security shall be equal to one hundred (100) percent
of the total estimated cost of the erosion control system(s). The permittee’s
estimate of such cost shall be based on the established unit costs available
form the city and shall be subject to the review and approval of the city
engineer. At least twenty-five (25) percent of the required security shall be in
cash and shall be deposited with the city engineer. The remainder of the erosion
control security shall be subject to the approval of the City Engineer and City
Attorney, and consist of one or more of the following:

  i.   Cash deposit;     ii.   Bond     iii.   Certificate of Deposit     iv.  
Letter of Credit, in City format, from one or more local financial
institution(s) subject to regulation by the state or federal government. (MC
8.21.150)

              (Advisory)

LD25.   (GP) Prior to issuance of a grading permit, the developer shall pay the
applicable grading inspection fees. (Advisory)

Prior to Map Approval or Recordation

LD26.   (MA) Prior to approval of the final map, the developer shall submit a
copy of the Covenants, Conditions and Restrictions (CC&Rs) to the Land
Development Division for review and approval. The CC&Rs shall include, but not
be limited to, access easements, reciprocal access, private and/or public
utility easements as may be relevant to the project. (Advisory)   LD27.  
(MA) Prior to approval of the final map, all street dedications shall be
irrevocably offered to the public and shall continue in force until the City
accepts or abandons such offers, unless otherwise approved by the City Engineer.
All dedications shall be free of all encumbrances as approved by the City
Engineer. (Advisory)   LD28.   (MA) Prior to approval of the final map, security
shall be required to be submitted as a guarantee of the completion of the
improvements required as a condition of approval of the project. A Public
Improvement Agreement (PIA) will be required to be executed. (Advisory)   LD29.
  (MR) Prior to recordation of the final map, this project is subject to
requirements under the current permit for storm water activities required as
part of the National Pollutant Discharge Elimination System (NPDES) as mandated
by the Federal Clean Water Act. In compliance with Proposition 218, the
developer shall agree to approve the City of Moreno Valley NPDES Regulatory

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

22



--------------------------------------------------------------------------------



 



    Rate Schedule that is in place at the time of recordation. Following are the
requirements:

  a.   Select one of the following options to meet the financial responsibility
to provide storm water utilities services for the required operation and
maintenance monitoring and system evaluations in accordance with Resolution
No. 2002-46.

  i.   Participate in the mail ballot proceeding in compliance with Proposition
218, for the Common Interest, Commercial, Industrial and Quasi-Public Use NPDES
Regulatory Rate Schedule and pay all associated costs with the ballot process;
or     ii.   Establish an endowment to cover future City costs as specified in
the Common Interest, Commercial, Industrial and Quasi-Public Use NPDES
Regulatory Rate Schedule.

  b.   Notify the Special Districts Division of the intent to record the final
map prior to City Council action authorizing recordation of the final map and
the financial option selected. (California Government Code & Municipal Code)

      (Advisory)

LD30.   (MR) Prior to recordation of the map, the developer shall submit the
map, on compact disks, in (.dxf) digital format to the Land Development Division
of the Public works Department. (Advisory)

Prior to Improvement Plan Approval or Construction Permit

LD31.   (IPA) Improvement plans shall be drawn on twenty-four (24) inch by
thirty-six (36) inch mylar and signed by a registered civil engineer and other
registered/licensed professional as required. (Advisory)   LD32.   (IPA) Prior
to approval of the improvement plans, the developer shall submit clearances from
all applicable agencies, and pay all outstanding plan check fees. (MC 9.14.210)
(Advisory)   LD33.   (IPA) All public improvement plans prepared and signed by a
registered civil engineer in accordance with City standards, policies and
requirements shall be approved by the City Engineer. Securities and a public
improvement agreement shall be required to be submitted and executed as a
guarantee of the completion of the improvements. (Advisory)   LD34.   (IPA) The
street improvement plans shall comply with all applicable City standards and the
following design standards throughout this project:

  a.   Corner cutbacks in conformance with City Standard 208 shall be shown on
the final map or, if no map is to be recorded, offered for dedication by
separate instrument.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

23



--------------------------------------------------------------------------------



 



  b.   Lot access to major thoroughfares shall be restricted except at
intersections and approved entrances and shall be so noted on the final map. (MC
9.14.100)     c.   The minimum centerline and flow line grades shall be one
percent unless otherwise approved by the City Engineer. (MC 9.14.020)     d.  
All street intersections shall be at ninety (90) degrees plus or minus five
(5) degrees or as approved by the City Engineer per City Standard No. 706A. (MC
9.14.020)     e.   All reverse curves shall include a minimum tangent of one
hundred (100) feet in length.

    (Advisory)

LD35.   (IPA) Improvement plans, including design plan and profile information,
shall be based upon a centerline profile, extending beyond the project
boundaries approved by the City Engineer. Design plan and profile information
shall include the minimum 300 feet beyond the project boundaries. (Advisory)  
LD36.   (IPA) Improvement plans, shall reflect the City’s moratorium on trench
repair pavement cuts on any streets less than three years old or on slurry
sealed streets less than one year old unless specifically approved by the City
Engineer. Pavement cuts for trench repairs may be allowed for emergency repairs
or as specifically approved by the City Engineer. (Advisory)   LD37.  
(IPA) Drainage facilities with sump conditions shall be designed to convey the
tributary 100-year storm flows. Secondary emergency escape shall also be
provided. (MC 9.14.110) (Advisory)   LD38.   (IPA) If the project’s hydrology
study proposes to use any portion of a public street right-of-way to accommodate
storm flows, said study shall show that the 10-year storm flow will be contained
within the curb and the 100-year storm flow will be contained within the street
right-of-way. On major streets (Minor Arterial or larger), at least one lane in
each direction shall remain open and not be used to carry surface flows. When
any of these criteria is exceeded, additional drainage facilities shall be
installed as approved by the Public Works Department Land Development Division.
(MC 9.14.110) (Advisory)   LD39.   (IPA) The project shall be designed to accept
and properly convey all off-site drainage flowing onto or through the site. All
storm drain design and improvements shall be subject to review and approval of
the City Engineer. (Advisory)   LD40.   (CP) All work performed within the City
right-of-way requires a construction permit. As determined by the City Engineer,
security may be required for work within the right-of-way. Security shall be in
the form of a cash deposit or other approved means. The City Engineer may
require the execution of a public improvement agreement as a condition of the
issuance of the construction

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

24



--------------------------------------------------------------------------------



 



    permit. All inspection fees shall be paid prior to issuance of construction
permit. (MC 9.14.100) (Advisory)   LD41.   (CP) Prior to issuance of a
construction permit, all public improvement plans prepared and signed by a
registered civil engineer in accordance with City standards, policies and
requirements shall be approved by the City Engineer. (Advisory)   LD42.  
(CP) Prior to issuance of construction permits, the developer shall submit all
improvement plans on compact disks, in (.dxf) digital format to the Land
Development Division of the Public Works Department. (Advisory)   LD43.  
(CP) Prior to issuance of construction permits, the developer shall pay all
applicable inspection fees. (Advisory)

Prior to Building Permit

LD44.   (BP) Prior to issuance of a building permit, the developer shall submit
for review and approval, a Waste Management Plan (WMP) per City code and Land
Development Division requirements. (AB939, MC 8.80) (Advisory)

Prior to Certificate of Occupancy

LD45.   (CO) Prior to issuance of the last certificate of occupancy or building
final, the developer shall pay all outstanding fees. (Advisory)   LD46.  
(CO) Prior to issuance of a certificate of occupancy or building final, the
developer shall construct all public improvements in conformance with applicable
City standards, unless otherwise approved by the City Engineer, including but
not limited to the following applicable improvements:

  a.   Street improvements including, but not limited to: pavement, base, curb
and/or gutter, cross gutters, spandrel, sidewalks, drive approaches, pedestrian
ramps, street lights, signing, striping, under sidewalk drains, landscaping and
irrigation, medians, redwood header boards, pavement tapers/transitions and
traffic control devices as appropriate.     b.   Storm drain facilities
including, but not limited to: storm drain pipe, storm drain laterals, open
channels, catch basins and local depressions.     c.   City-owned utilities.    
d.   Sewer and water systems including, but not limited to: sanitary sewer,
potable water and recycled water.     e.   Under grounding of existing and
proposed utility lines less than 115,000 volts.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

25



--------------------------------------------------------------------------------



 



  f.   Relocation of overhead electrical utility lines including, but not
limited to: electrical, cable and telephone.

    (Advisory)

LD47.   (CO) Prior to issuance of a certificate of occupancy or building final,
all existing and new utilities adjacent to and on-site shall be placed
underground in accordance with City of Moreno Valley ordinances. (MC 9.14.130)
(Advisory)

LD48.   (CO) Prior to issuance of a certificate of occupancy or building final,
the Developer must comply with the following:

  a.   Any required water quality basins, associated treatment control BMPs, and
associated hardware per the approved civil drawing must be constructed,
certified and approved by the City Engineer including, but not limited to,
piping, forebay, aftbay, trash rack.     b.   An Engineer’s Line and Grade
Certification shall be provided to the City.     c.   Said facilities shall pass
a flow test per City test procedures.

    (Advisory)

LD49.   (CO) Prior to issuance of a certificate of occupancy or building final
for any Commercial/Industrial facility, whichever occurs first, the owner may
have to secure coverage under the State’s General Industrial Activities Storm
Water Permit as issued by the State Water Resources Control Board. (Advisory)

Prior to Acceptance of Streets into the City Maintained Road System

LD50.   (AOS) Aggregate slurry, per Section 203-5 of Standard Specifications for
Public Works Construction, may be required just prior to acceptance of street(s)
into the City maintained road system at the discretion of the City Engineer.
(Advisory)

SPECIAL CONDITIONS
Phase 1 — Development Associated with Parcel 1 of PM 35629

LD51.   (RGPA) Prior to rough grading plan approval, the developer shall obtain
written concurrence from Riverside County Flood Control and Water Conservation
District (RCFC&WCD) for any proposed modifications to the Moreno Area Drainage
Plan as well as for the acceptance of a small new additional tributary area
resulting from the project’s proposed grading.

LD52.   (RGPA) Prior to rough grading plan approval, it shall be clearly
demonstrated on the final drainage study that the potential increased rate of
runoff resulting from the development of this site is mitigated. During
identified storm events peak flow rates and velocity leaving the site in the

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

26



--------------------------------------------------------------------------------



 



    developed condition shall be no larger than that of the pre-developed
condition. The following shall be analyzed in the final drainage study: 1, 3, 6
and 24-hour storm duration for the 2, 5, 10 and 100-year storm events. The
applicant understands that additional detention measures or other mitigation,
beyond those shown on the tentative parcel map and preliminary drainage study,
may be required and shall include those into the design and construction of
appropriate drainage facilities.   LD53.   (RGPA) Prior to rough grading plan
approval, emergency overflow areas shall be shown at all applicable drainage
improvement locations in the event that the drainage improvement fails or
exceeds full capacity. Emergency overflow area elevations shall be a minimum of
1’ below the proposed building pad elevation in close proximity. This may
include, but not be limited to, an emergency spillway in the basin and an
emergency overflow at any sump catch basin location. The developer is
responsible for securing any necessary on-site or off-site drainage easements as
required for emergency overflow.   LD54.   (RGPA) Prior to rough grading plan
approval, all easements, existing, proposed, temporary, and those to be
quitclaimed shall be shown on the plan complete with type of easement, easement
width, as applicable, instrument number and date of recordation. Copies of the
existing easement documents shall be submitted to the City (upon request) for
review and approval. Those easements to be quitclaimed shall be coordinated with
the appropriate easement holder, including but not limited to, those associated
with the electrical utility lines traversing Parcel 1 and the water line running
along the entire map’s north boundary adjacent to SR-60 and its on-/off-ramps,
as shown and labeled on the tentative parcel map. The above referenced water
line shall be relocated outside the existing and ultimate SR-60 right-of-way and
preferably within Eucalyptus Avenue.   LD55.   (RGPA) Not withstanding what is
shown on the tentative parcel map and grading plan, no grading on Caltrans
property shall be permitted without an encroachment permit.   LD56.  
(RGPA) Prior to rough grading plan approval, the plan shall show a minimum
15-foot wide maintenance access road from a public street to Parcels G, 5, and 6
(Parcels 5 and 6 to be designated as lettered parcels on the final parcel map)
to provide maintenance access to these parcels until such time that the City
accepts the dedication. Surrounding grading shall not prohibit runoff from
leaving these parcels.   LD57.   (PGPA) Prior to precise grading plan approval,
the precise grading plan shall be consistent with the rough grading plan and
approved plot plan, in terms of, but not limited to, pad and grade elevations,
proposed water quality treatment control best management practices and locations
including detention and infiltration basins, proposed building, parking lot,
landscape area, slope, and project entrance locations. (Advisory)

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

27



--------------------------------------------------------------------------------



 



LD58.   (PGPA) Prior to precise grading plan or improvement plan approval, as
applicable, the plans shall show any driveway approach up to 40’ in width to be
constructed per City Standard Plan 118C, Option 2, modified. The driveways shall
have a minimum radius of 50’ if the entrance is to accommodate truck traffic,
35’ otherwise, and transition from an 8” curb height to a 0” curb height at the
conventional right-of-way 12’ behind the curb line, or as approved by the City
Engineer. There shall be a 4-foot wide pedestrian sidewalk area at 2% maximum
cross slope behind the conventional right-of-way. A 4-foot pedestrian
right-of-way dedication shall be made on PM 35629. Any entrance greater than 40’
in width shall be designed as a street intersection. (Advisory)   LD59.  
(IPA) If it is necessary to adjust the boundary of Parcel G, 5, and 6 (Parcels 5
and 6 to be designated as lettered parcels on the final parcel map) resulting in
the need for additional right-of-way for highway and road purposes, it shall be
dedicated to the City at no cost to the City. If it is necessary to adjust the
boundary resulting in excess right-of-way not needed for highway and road
purposes, the City and the developer shall pursue the appropriate mechanism to
transfer or convey public property back to the developer.   LD60.   (IPA) Prior
to improvement plan approval, the plans shall show redwood headers, or other
pavement edge treatment as approved by the City Engineer, at all
edge-of-pavement locations in the public right-of-way. If redwood header board
is approved, the redwood header shall be installed per the City Standard, using
a nominal minimum of 2” wide by 6” deep board. This shall include, but not be
limited to, the following locations:

  a.   Along the frontage of Parcels 1, 2 and 4 of PM 35629, south side of
Eucalyptus Avenue, south edge of the east bound travel lane to be constructed in
Phase 1.     b.   Along the frontage of Parcel 4 of PM 35629, east side of
Theodore Street, east edge of the northbound travel lane to be constructed in
Phase 2.     c.   Along the frontage of Parcel 3 of PM 35629, west side of
Redlands Boulevard, west edge of the southbound travel lane to be constructed in
Phase 3.     d.   Along the frontage of Parcel 3 of PM 35629, south side of
Eucalyptus Avenue, south edge of the eastbound travel lane to be constructed in
Phase 3.     e.   At proposed pavement transitions at edge of pavement.     f.  
As required by the City Public Works Inspector(s).

LD61.   (IPA) Storm drain improvement plans shall show the connection of the
proposed private storm drain system to the proposed public storm drain

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

28



--------------------------------------------------------------------------------



 



    system at the public street right-of-way. A storm drain manhole shall be
placed at the right-of-way to mark the beginning of the publicly maintained
portion of this storm drain.   LD62.   (IPA) Prior to commencing any work within
Caltrans right-of-way, the developer shall obtain an encroachment permit from
Caltrans. Work within Caltrans right-of-way may include that work associated
with storm drain connections to existing freeway culverts, water line removal,
water line extension from north of the freeway including jack and bore
operation, power pole relocation and/or undergrounding, and any grading.   LD63.
  (IPA) Prior to approval of improvement plans, the developer shall secure any
off-site easements from the off-site property owner(s). This includes but is not
limited to the drainage easement for the proposed spreading basin south of the
project, the slope easement along the south side of Eucalyptus Avenue, the
drainage easement for the culvert outlet across Eucalyptus Avenue near Theodore
Street, the utility easement for the temporary overhead electrical lines, and
any others that may be necessary for the construction and maintenance of offsite
utility and infrastructure improvements.   LD64.   (IPA) Prior to approval of
improvement plans for any master drainage plan facilities, a right-of-entry
agreement shall be executed with Riverside County Flood Control and Water
Conservation District (RCFC&WCD) for said facilities.   LD65.   (MA) Prior to
parcel map approval, the map shall show a varying width lettered parcel along
the project’s north boundary and adjacent to SR-60, shown as Parcel G on the
tentative parcel map, to be irrevocably offered for dedication to the City for
highway and road purposes. Until such time the City accepts the irrevocable
offer of dedication for the lettered parcel, the developer shall keep the parcel
clear of permanent and/or temporary improvements, features, and obstructions,
including but not limited to, those resulting from grading or water quality
treatment. Minimal level of landscaping sufficient to achieve adequate erosion
and sediment control consisting of native plants or other plant material as
approved by the Planning Division shall be planted and maintained by the
developer. Existing utilities shall be relocated outside of the dedicated parcel
as conditioned hereon. New utilities shall not be placed within the dedicated
parcel without City Engineer approval except for extension of existing storm
drain culverts and proposed water line from north of the SR-60 in the Sinclair
Street alignment. If permanent or temporary improvements, features, plant
material, hardscape, or obstructions are placed within the dedicated parcel,
without prior City approval, the developer shall pay any and all costs
associated with the removal and restoration to conform to the approved grading
plans.   LD66.   (MA) Prior to parcel map approval, the map shall show an
irrevocable offer of dedication to the City for highway and road purposes,
identified as Parcel 5 and Parcel 6 on the tentative parcel map (Parcels 5 and 6
to be

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

29



--------------------------------------------------------------------------------



 



    shown as lettered parcels on the final parcel map) for an eastbound on-ramp
at the Redlands Boulevard interchange and an eastbound off-ramp at the Theodore
Street interchange, respectively. The map shall reflect Parcels 5 and 6 as
lettered parcels prior to map approval. Until such time the City accepts the
irrevocable offer of dedication for the lettered parcel, the parcel shall be
kept clear of permanent and temporary improvements, features, and obstructions,
including but not limited to, those resulting from grading or water quality
treatment, other than those needed to conform to the grades and improvements
shown on the approved tentative parcel map. Minimal level of landscaping
sufficient to achieve adequate erosion and sediment control consisting of native
plants or other plant material as approved by the Planning Division shall be
planted and maintained by the developer as conditioned hereon. Existing
utilities shall be relocated outside of the dedicated parcel. New utilities
shall not be placed within the dedicated parcel without prior City Engineer
approval. If permanent or temporary improvements, features, plant material,
hardscape, or obstructions are placed within the dedicated parcel, the developer
shall pay any and all costs associated with the removal and restoration to
conform to the approved grading plan.   LD67.   (MA) Prior to parcel map
approval, if the developer proposes to grade the site such that a slope is
created for future freeway on- and/or off-ramp improvements within Parcels G, 5
and/or 6 (Parcels 5 and 6 to be shown as lettered parcels on the final parcel
map), the developer shall obtain City approval such that the slope will
coordinate closely with the future ramp improvements. It may be required that
the developer grant a construction easement to the City, ultimately to Caltrans,
at no cost to the City or Caltrans, in the future to facilitate the interchange
improvements in order to make any necessary adjustments to the slope, drainage,
and related features located within and/or outside of Parcels G, 5 and/or 6. In
no event shall the exercise of this easement disrupt any existing development or
damage any site improvements.   LD68.   (MA) Prior to parcel map approval, the
map shall show the appropriate right-of-way to be dedicated as well as all
existing and proposed easements.

  a.   The map shall show a right-of-way dedication on Eucalyptus Avenue to
secure a full width right-of-way distance of 110’ for a Divided Arterial, City
Standard 103A, modified to accommodate enhanced 12-foot wide landscape areas
within the street parkway. Additional right-of-way shall be dedicated at the
intersection of Eucalyptus Avenue and Redlands Boulevard to accommodate
southbound dual left turn lanes and a dedicated northbound right-turn lane as
well as at the intersection of Eucalyptus Avenue and Theodore Street to
accommodate dual left turn lanes.     b.   The map shall show a minimum 20-foot
wide multi-use trail and pedestrian access easement along the north side of
Eucalyptus Avenue directly behind and adjacent to the proposed right-of-way.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

30



--------------------------------------------------------------------------------



 



  c.   The map shall show 37-foot wide open space parcels, Parcels A through E
as shown on the tentative parcel map, along the north side of Eucalyptus Avenue
directly behind and adjacent to the proposed right-of-way. The proposed
multi-use trail and pedestrian access easement is to be located within the
37-foot wide open space parcels. The City will not maintain landscaping located
within said 37-foot wide open space parcels.     d.   The map shall show an
additional 10-foot street right-of-way dedication on the east side of Redlands
Boulevard along the map west boundary to secure a centerline to east
right-of-way distance of 70 feet for a Divided Arterial, City Standard 103A,
modified to accommodate curb-separated sidewalk as well as additional lanes
required at the Eucalyptus Avenue intersection.     e.   The map shall show an
18-foot wide bike trail and pedestrian access easement directly behind and
adjacent to the proposed Redlands Boulevard east right-of-way.     f.   The map
shall show an additional 31-foot street right-of-way dedication on the west side
of Theodore Street along the map east boundary to secure a centerline to west
right-of-way distance of 61 feet for a Minor Arterial, City Standard 105A,
modified to accommodate curb-separated sidewalk as well as additional lanes
required at the Eucalyptus Avenue intersection.     g.   The map shall show a
minimum 18-foot wide bike trail and pedestrian access easement directly behind
and adjacent to the proposed Theodore Street west right-of-way.     h.   The map
shall show a varying width lettered parcel, shown as Parcel G on the tentative
parcel map, for highway and road purposes.     i.   The map shall show a 4-foot
pedestrian right-of-way dedication behind the driveway approach at any project
entrance with a width up to 40 feet to be constructed per City Standard 118C.  
  j.   The map shall show additional right-of-way at intersections to
accommodate additional turning movements required by the Transportation
Division, in conformance with the final traffic report.     k.   The map shall
demonstrate, to the satisfaction of the City Engineer, adequate right-of-way is
being dedicated at the eastbound off-ramp at Theodore Street and the eastbound
on-ramp at Redlands Boulevard to cover its ultimate alignment, consistent with
the final traffic report and Caltrans standards.     I.   The map shall show
additional right-of-way at corner cutbacks per City Standard 208.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

31



--------------------------------------------------------------------------------



 



LD69.   (MA) Prior to parcel map approval, a reciprocal access agreement between
adjacent development parcels shall be submitted to the City for review and
approval processing for concurrent recording with the final parcel map.
Alternatively, the reciprocal access among parcels can be established in the
covenants, conditions, and restrictions (CCRs) if any, and recorded concurrent
with the map.   LD70.   (MA) Prior to parcel map approval, the Developer shall
guarantee the construction of all improvements for all phases of development by
entering into a public improvement agreement and posting security. The
improvements required during each phase of development are described under that
phase heading. The developer is required to complete those improvements listed
under each phase by the occupancy of the first building of each phase, or as
otherwise determined by the City Engineer. The improvements for Phase 1 are
described below and shall be completed prior to occupancy of the building for
Phase 1, or as otherwise determined by the City Engineer.

  a.   Eucalyptus Avenue, Divided Arterial, City Standard 103A (110’ RW / 86’
CC) modified to accommodate enhanced 12-foot wide landscape areas within the
street parkway. The full 110-foot right-of-way dedication shall occur as part of
Phase 1. The following shall be constructed with the development of Phase 1.

  i.   Street improvements to half-width, including the full-width median, plus
an additional 18 feet south of the street median curb from the proposed interim
cul-de-sac to Theodore Street. Improvements shall consist of, but not be limited
to, pavement, base, redwood header, raised landscape median, curb, gutter,
sidewalk, driveway approaches, drainage structures, any necessary offsite
improvement transition/joins to existing, streetlights, pedestrian ramps,
removal/relocation and/or undergrounding of any power poles with overhead
utility lines less than 115,000 volts, and dry and wet utilities, including
sewer and water main line construction, reclaimed water line construction, and
electrical utility lines.     ii.   A minimum 24-foot wide emergency access,
paved to City Standard 108E, or better, from Redlands Boulevard to just west of
the west property line of Parcel 2 of PM 35629. The emergency access road shall
be constructed on the north side of Eucalyptus Avenue with a cross fall to one
side at 2%.     iii.   An interim cul-de-sac, if needed, to allow for truck
turn-around movements located just west of the west property line of Parcel 2 of
PM 35629. Full 86-foot curb-to-curb paved

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

32



--------------------------------------------------------------------------------



 



      width in lieu of a cul-de-sac may suffice, as approved by the City
Engineer.     iv.   Intersection improvements at Eucalyptus Avenue and Theodore
Street to allow for truck turning movements required in the Traffic Study for
Phase 1 of the project.     v.   Relocation of an existing water line that runs
along the north map boundary adjacent to the SR-60 existing right-of-way to
within Eucalyptus Avenue.     vi.   A 6-foot wide curb-separated sidewalk to be
located directly behind the 12-foot wide parkway landscape area adjacent to and
outside of the street right-of-way.     vii.   A 4-foot wide landscape area
adjacent to and behind the curb-separated sidewalk.     viii.   A 10-foot wide
multi-use trail adjacent to and behind the 4-foot wide landscape area mentioned
above.     ix.   A 17-foot wide landscape area adjacent to and behind the
10-foot trail. All improvements and landscaping beyond the street right-of-way
shall be located within a 37-foot wide open space area designated as lettered
Parcels A through E, as shown on the tentative parcel map, along the north side
of Eucalyptus Avenue. The 6-foot wide sidewalk, the 10-foot trail, and the
4-foot landscape area between the sidewalk and trail, shall be within a proposed
minimum 20-foot wide multi-use trail and pedestrian access easement. The
easement may be dedicated over the entire open space parcel width (37 feet) of
Parcels A through E, as approved by the City Engineer. The City will not
maintain landscaping located within said 37-foot wide open space parcels.

  b.   Theodore Street, Minor Arterial, City Standard 105A (131’ RW /107’ CC
Modified) to accommodate additional lanes required for vehicular turning
movements per the project’s approved Traffic Study. An additional 31-foot
right-of-way dedication on the west side of the street, along the map’s east
property line, shall be shown on the parcel map. Phase 1 limits of improvements
consist of the following improvements:

  i.   Intersection improvements at Eucalyptus Avenue to allow for truck turning
movements required in the project’s approved Traffic Study for Phase 1 of the
project.     ii.   30-foot wide paved access which meets current City standards
or as otherwise approved by the City Engineer, from Eucalyptus Avenue to the
SR-60 overpass.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

33



--------------------------------------------------------------------------------



 



      Improvements shall consist of, but not be limited to, pavement, base,
asphalt concrete berm, any necessary offsite improvement transition/joins to
existing.

  c.   Additional pavement for Theodore Street interchange on-and off- ramps as
may be required to accommodate truck traffic turning movements in accordance
with the Final Traffic Report and Transportation Division approval.     d.  
Project entrances up to 40-foot wide shall be constructed per City Standard No.
118C. The parcel map shall show an additional 4-foot right-of-way dedication
behind driveway approaches. No decorative pavers shall be placed within the
public right-of-way. Any entrance greater than 40 feet in width shall be
designed as a street intersection.     e.   Restoration of pavement per City
trench standards resulting from bringing water line and sewer service lines to
the project.     f.   Pavement core samples of existing pavement on Theodore
Street may be taken and findings submitted to the City for review and
consideration of using an existing structural section of a lesser thickness of
pavement improvements. The City will determine the adequacy of the existing
pavement structural section. If the existing pavement section is found to be
adequate, then a lesser thickness than that specified above for street pavement
improvements may be allowed, as approved by the City Engineer. If the existing
pavement section is found to be inadequate, the Developer shall construct the
streets to the limits as listed above.

LD71.   (BP) The developer shall coordinate with Land Development staff to
facilitate partial pad certification in conjunction with construction sequencing
as approved by the City Engineer.   LD72.   (BP) Prior to issuance of a building
permit, final line and grade certification shall be provided by the licensed
engineer of record stating the building pad is in substantial conformance with
the approved grading plan. For Parcel 1, the developer shall coordinate with
Land Development staff to facilitate partial pad certification in conjunction
with construction sequencing as approved by the City Engineer. The relocation
and/or abandonment of existing utilities and quitclaim of existing easements
shall be coordinated with the sequencing of the Parcel 1 development such that
these do not interfere or encumber the particular building area being developed
at any given time.   LD73.   (BP) Prior to building permit issuance this project
shall cause the quitclaim of all existing easements, especially those easements
underneath proposed building footprints shall be quitclaimed. This shall
include, but not be limited to, the water line easement and power line easement.
All utilities shall be relocated, as necessary, prior to

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

34



--------------------------------------------------------------------------------



 



    quitclaiming the easements. All new easements shall be granted prior to
utility relocations and quitclaims of existing easements.   LD74.   (BP) Prior
to building permit issuance, the developer shall remove, or cause the removal,
of any sign or other structure, as applicable, on the project site, including
that portion within Parcels G, 5 and 6, as shown on the tentative parcel map
(Parcels 5 and 6 to be dedicated as lettered parcels on the final parcel map),
to be dedicated to the City for the future freeway expansion, unless other
arrangements are made with and approved by the City Engineer. The developer
shall record easements for, provide access to, etc. any sign or structure that
might remain, as approved by the City Engineer.   LD75.   (BP) Prior to building
permit issuance, the developer shall submit to the City a recorded agreement
pertaining to the maintenance of and access to the temporary spreading basin to
be constructed on the land south and adjacent to this project map, identified as
APN# 488-350-002.   LD76.   (BP) Prior to building permit issuance of the
proposed building in Phase 1, the developer shall submit to the City for review
and approval all required off-site (outside of the map boundary) easements,
including but not limited to, a roadway slope easement along the south side of
Eucalyptus Avenue, drainage easements at low points along the south side of
Eucalyptus Avenue where rip rap and other drainage improvements are proposed, a
drainage easement for the culvert headwall, rip rap and grading on the south
side of Eucalyptus Avenue, just west of Theodore Street, an easement for any
work outside of the Sinclair Street right-of-way north of SR-60 for work
associated with the construction of the water line. These easements shall record
prior to occupancy, after the City has reviewed and approved them prior to
building permit issuance.   LD77.   (CO) Prior to occupancy for the proposed
building in Phase 1, the developer shall obtain an encroachment permit from
Caltrans and complete the following jack and bore operation for the installation
of a proposed water line underneath SR-60 to be located within Sinclair Street
right-of-way north of the freeway. The developer shall apply Caltrans crossing
requirements to the portion of the water line that will lie within Parcel G of
the tentative parcel map.   LD78.   (CO) Prior to occupancy of the proposed
building in Phase 1, the parcel map shall record along with all the offers of
dedication for right-of-way and easements made on the map.   LD79.   (CO) Prior
to occupancy of the proposed building in Phase 1, all overhead utility lines
less than 115,000 volts fronting or within the entire map boundary shall be
placed underground per Section 9.14.030C of the City Municipal Code except those
along the west side of Theodore Street, the terminus of the facility over SR-60
at Sinclair Street, and the interim

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009



35



--------------------------------------------------------------------------------



 



    service from Redlands Boulevard and Dracaea Avenue northerly to the project
site.   LD80.   (CO) Prior to occupancy of the proposed building in Phase 1,
existing utilities shall be relocated outside of Parcels G, 5, and 6, as
identified on the tentative parcel map (Parcels 5 and 6 to be dedicated as
lettered lots on the final parcel map), being offered for dedication for highway
and road purposes.   LD81.   (CO) Prior to occupancy of the proposed building in
Phase 1, the developer shall bring overhead electrical service to the building
from the nearest source identified by the developer to be located on the west
side of Redlands Boulevard near Dracaea Avenue. This will require the developer
to bore under Redlands Boulevard to the east side of Redlands Boulevard.   LD82.
  (CO) Prior to occupancy of any buildings, a cooperative (tri-party) agreement
among the developer, the City and RCFC&WCD regarding the operation and
maintenance of said facilities shall be executed.   LD83.   (RGPA) In accordance
with the City of Moreno Valley standards, the Double Ring Infiltrometer field
testing method per ASTM D3385 shall be utilized to perform in-situ percolation
testing in the location of proposed infiltration area treatment control Best
Management Practice (BMP) and the results included as an amendment to the Final
WQMP prior to issuance of the first occupancy. (Advisory)   LD84.   (RGPA) The
Applicant shall prepare and submit for approval a Project Specific Final Water
Quality Management Plan (F-WQMP) for PA07-0090 - Highlands - Parcel 1 of TPM
35629 Logistics Building. The F-WQMP shall be consistent with the approved
P-WQMP and in full conformance with the document; “Riverside County Water
Quality Management Plan for Urban Runoff” dated July 24, 2006. The F-WQMP shall
be submitted and approved prior to rough grading plan approval. At a minimum,
the F-WQMP shall include the following: Site Design BMPs; Source Control BMPs;
Treatment Control BMPs; Operation and Maintenance requirements for BMPs; and
sources of funding for BMP implementation. (Advisory)   LD85.   (RGPA) The
Applicant shall select and implement treatment control BMPs that are medium to
highly effective for treating Pollutants of Concern (POC) for the project. POC
include project pollutants associated with a 303(d) listing or a Total Maximum
Daily Load (TMDL) for receiving waters. Project pollutants of concern include:
sediment/turbidity, nutrients, organic compounds, oxygen demanding substances,
and pathogens. Exhibit C of the document, “Riverside County Water Quality
Management Plan for Urban Runoff” dated July 24, 2006 shall be consulted for
determining the effectiveness of proposed treatment BMPs. (Advisory)

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

36



--------------------------------------------------------------------------------



 



LD86.   (RGPA) Overall, the proposed treatment control concept is accepted as
the conceptual treatment control BMP for the proposed site. The Applicant has
proposed to incorporate the use of combined detention and infiltration basins
with underdrain systems. Final design details of these detention and
infiltration systems must be provided in the first submittal of the F-WQMP. The
size of the treatment control BMP is to be determined using the procedures set
forth in Exhibit C of the Riverside County Guidance Document. The Applicant
acknowledges that more area than currently shown on the plans may be required to
treat site runoff as required by the WQMP Guidance Document. (Advisory)   LD87.
  (RGPA) The Applicant shall substantiate the applicable Hydrologic Condition of
Concern (HCOC) (WQMP Section IV) in the F-WQMP. The HCOC designates that the
project will comply with Condition C; therefore, the condition must be addressed
in the F-WQMP.   LD88.   (GP) The Applicant shall, prior to building or grading
permit closeout or the issuance of a certificate of occupancy, demonstrate:

  a.   That all structural BMPs have been constructed and installed in
conformance with the approved plans and specifications;     b.   That all
structural BMPs described in the F-WQMP have been implemented in accordance with
approved plans and specifications;     c.   That the Applicant is prepared to
implement all non-structural BMPs included in the F-WQMP, conditions of
approval, and building/grading permit conditions; and     d.   That an adequate
number of copies of the approved F-WQMP are available for the future
owners/occupants of the project.

    (Advisory)

Phase 2 — Development Associated with Parcels 2 and 4 of PM 35629

In the future, when planning applications for development of Parcels 2 and 4 are
submitted to the City, additional conditions of approval for on-site development
of those parcels will be added to these special conditions of approval
associated with off-site and perimeter infrastructure improvements that apply to
the development of Parcels 2 and 4.

LD89.   (PPA) Prior to approval of a plot plan for any project on Parcel 4 of PM
35629, proposed pad and site elevations shall be coordinated with the most
current design available for the Theodore Street interchange improvement plans.
The plot plan shall show the proposed relocation corridor within the future
right-of-way of Theodore Street for the overhead electrical power poles along
Theodore Street for overhead utility lines larger than 115,000 volts.   LD90.  
(CO) Theodore Street improvements shall be coordinated with the City’s Capital
Project Theodore/SR60 Interchange Project. Interim improvements shall be at the
discretion of the City Engineer and shall be constructed prior to the occupancy
of any building in Phase 2. The

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

37



--------------------------------------------------------------------------------



 



    project design shall accommodate the future ultimate improvements on
Theodore Street which include half-width plus an additional 30 feet east of the
centerline, along Parcel 4 of PM 35629 east frontage. Future ultimate
improvements shall consist of, but not be limited to, pavement, base, curb,
gutter, sidewalk, driveway approaches, drainage structures, any necessary
offsite improvement transition/joins to existing, streetlights, pedestrian
ramps, dry and wet utilities. In addition, the following improvements shall be
provided within the 20-foot wide open space Parcel F shown on the tentative
parcel map: a 2-foot wide portion of sidewalk located outside of the proposed
sidewalk, a 4-foot wide landscaped area behind sidewalk, a 10-foot wide bike
trail behind the 4-foot wide landscaped area, and a 2-foot wide flat landscape
area. Ultimate improvements shall be coordinated with the City’s Capital Project
Theodore Street/SR-60 Interchange Project and/or interim improvements shall be
at the discretion of the City Engineer.   LD91.   (CO) Prior to occupancy of any
building in Phase 2, ultimate street improvements shall be constructed on
Eucalyptus Avenue along project frontage, connecting to those improvements
constructed in Phase 1. Improvements shall consist of, but not be limited to,
pavement, base, raised landscape median, trail, curb, gutter, sidewalk, driveway
approaches, drainage structures, any necessary offsite improvement
transition/joins to existing, streetlights, pedestrian ramps, dry and wet
utilities. In addition, the following improvements shall be constructed within a
minimum 20-foot wide multi-use trail and pedestrian access easement: a 6-foot
wide sidewalk directly behind the proposed right-of-way, followed by a 4-foot
wide landscaped area behind sidewalk, and then a 10-foot wide multi-use trail.

Phase 3 — Development Associated with Parcel 3 of PM 35629

In the future, when a planning application for development of Parcel 3 is
submitted to the City, additional conditions of approval for on-site development
of that parcel will be added to these special conditions of approval associated
with off-site and perimeter infrastructure improvements that apply to the
development of Parcel 3.

LD92.   (PPA) Prior to approval of a plot plan for any project on Parcel 3 of PM
35629, proposed pad and site elevations shall be coordinated with the most
current available Redlands Boulevard interchange improvement plans.   LD93.  
(CO) Redlands Boulevard improvements shall be coordinated with the City’s
Capital Project Redlands Boulevard/SR60 Interchange Project. Interim
improvements shall be at the discretion of the City Engineer and shall be
constructed prior to the occupancy of any building in Phase 3. The project
design shall accommodate the future ultimate improvements on Redlands Boulevard
Divided Arterial, City Standard 103A (131’ RW / 107’ CC Modified) to half-width
plus an additional 21 feet west of the centerline, along the entire project’s
east frontage. Future ultimate

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

38



--------------------------------------------------------------------------------



 



    improvements shall consist of, but not be limited to, pavement, base,
redwood header, curb, gutter, sidewalk, driveway approaches, drainage
structures, any necessary offsite improvement transition/joins to existing,
streetlights, pedestrian ramps, removal/relocation and/or undergrounding of any
power poles with overhead utility lines less than 115,000 volts, and dry and wet
utilities. In addition, the following improvements shall be provided within an
18-foot wide bike trail and pedestrian access easement: a 2-foot wide portion of
sidewalk located outside of the proposed sidewalk, a 4-foot wide landscaped area
behind sidewalk, a 10-foot wide bike trail behind the 4-foot wide landscaped
area, and a 2-foot wide flat landscape area. In addition, intersection
improvements at Eucalyptus Avenue shall be made to allow for truck turning
movements required in the project’s approved Traffic Study for Phase 1 of the
project. Additional improvements will be identified within the supplemental
traffic study required for Phases 2 and 3 planning application development
plans. Ultimate improvements shall be coordinated with the City’s Capital
Project Theodore Street/SR-60 Interchange Project and/or interim improvements
shall be at the discretion of the City Engineer.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

39



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
CONDITIONS OF APPROVAL
Case No: PA07-0090 (TPM 35629)
APNs: 488-350-001, 488-350-002, and 488-360-001 through 488-360-012
12.12.08 Revised
PUBLIC WORKS DEPARTMENT
Special Districts Division
Note: All Special Conditions, Modified Conditions, or Clarification of
Conditions are in bold lettering. All other conditions are standard to all or
most development projects.
Acknowledgement of Conditions
The following items are Special Districts’ Conditions of Approval for project
PA07-0090; this project shall be completed at no cost to any Government Agency.
All questions regarding Special Districts’ Conditions including but not limited
to, intent, requests for change/modification, variance and/or request for
extension of time shall be sought from the Special Districts Division of the
Public Works Department 951.413.3480. The applicant is fully responsible for
communicating with each designated Special Districts staff member regarding
their conditions.
General Conditions

  SD-1   The parcel(s) associated with this project have been incorporated into
the Moreno Valley Community Services Districts Zones A (Parks & Community
Services) and C (Arterial Street Lighting). All assessable parcels therein shall
be subject to annual Zone A and Zone C charges for operations and capital
improvements.     SD-2   Plans for parkway, median, slope, and/or open space
landscape areas designated on the tentative map or in these Conditions of
Approval for incorporation into Moreno Valley Community Services District Zone
M, shall be prepared and submitted in accordance with the City of Moreno Valley
Public Works Department Landscape Design Guidelines. Contact the Special
Districts Division of the Public Works Department to obtain copies of this
document.     SD-3   The Developer, or the Developer’s successors or assignees
shall be responsible for all parkway and/ or median landscaping maintenance
until such time as the District accepts maintenance duties.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

40



--------------------------------------------------------------------------------



 



Special Districts Division
Conditions of Approval
Case No: PA07-0090 (TPM 35629)
APNs: 488-350-001, 488-350-002, and 488-360-001 through 488-360-012
Page 41 of 4

  SD-4   Any damage to existing landscape easement areas due to project
construction shall be repaired/replaced by the Developer, or Developer’s
successors in interest, at no cost to the Moreno Valley Community Services
District.

Prior to Recordation of Final Map

  SD-5   (R) This project has been identified to be included in the formation of
a Community Facilities District (Mello-Roos) for Public Safety services,
including but not limited to Police, Fire Protection, Paramedic Services, Park
Rangers, and Animal Control services. The property owner(s) shall not protest
the formation; however, they retain the right to object to the rate and method
of maximum special tax. In compliance with Proposition 218, the Developer shall
agree to approve the mail ballot proceeding (special election) for either
formation of the CFD or annexation into an existing district that may already be
established. The Developer must notify Special Districts of intent to record
final map prior to City Council action authorizing recordation of the map.
(California Government Code) This condition would no longer apply if the final
map is recorded prior to the formation of the Public Safety Community Facilities
District.     SD-6   (R) This project is conditioned to provide a funding source
for the capital improvements and/or maintenance for the Eucalyptus Ave. median
landscape. In order for the Developer to meet the financial responsibility to
maintain the defined service, one of the following options shall be selected:

  a.   Participate in the mail ballot proceeding in compliance with Proposition
218, for Moreno Valley Community Services District Zone M (Commercial,
Industrial and Multifamily Improved Median Maintenance), and pay all associated
costs with the ballot process; or     b.   Establish an endowment to cover the
future maintenance costs of the landscaped area.

      The Developer must notify Special Districts of intent to record final map
prior to City Council action authorizing recordation of the map and the
financial option selected to fund the continued maintenance.     SD-7  
Commercial (R) Land Development, a Division of the Public Works Department,
requires this project to supply a funding source necessary to provide, but not
limited to, stormwater utilities services for the monitoring

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

41



--------------------------------------------------------------------------------



 



Special Districts Division
Conditions of Approval
Case No: PA07-0090 (TPM 35629)
APNs: 488-350-001, 488-350-002, and 488-360-001 through 488-360-012
Page 42 of 4

      of on site facilities and performing annual inspections of the affected
areas to ensure compliance with state mandated stormwater regulations, the
Developer must notify Special Districts of intent to record final map prior to
City Council action authorizing recordation of the map and the financial option
selected to fund the continued maintenance. (California Government Code)    
SD-8   (R) Prior to recordation of the final map, the Developer, or the
Developer’s successors or assignees, shall record with the County Recorder’s
Office a Declaration of Covenant and Acknowledgement of Assessments for each
assessable parcel therein, whereby the Developer covenants and acknowledges the
existence of the Moreno Valley Community Services District, its established
benefit zones, and that said parcel(s) is (are) liable for payment of annual
benefit zone charges and the appropriate National Pollutant Discharge
Elimination System (NPDES) maximum regulatory rate schedule when due. A copy of
the recorded Declaration of Covenant and Acknowledgement of Assessments shall be
submitted to the Special Districts Division.       ** For a copy of the
Declaration of Covenant and Acknowledgement of the Assessments form, please
contact Special Districts, phone 951.413.3480.

Prior to Building Permit Issuance

  SD-9   (BP) This project has been identified to be included in the formation
of a Map Act Area of Benefit Special District for the construction of major
thoroughfares and/or freeway improvements. The property owner(s) shall
participate in such District, and pay any special tax, assessment, or fee levied
upon the project property for such District. At the time of the public hearing
to consider formation of the district, the property owner(s) will not protest
the formation, but the property owners(s) will retain the right to object if any
eventual assessment is not equitable, that is, if the financial burden of the
assessment is not reasonably proportionate to the benefit which the affected
property obtains from the improvements which are to be installed. (Street &
Highway Code, GP Objective 2.14.2, MC 9.14.100) Once the Transportation Uniform
Mitigation Fee (TUMF) is paid, the requirement to annex into the Special
District would no longer be applicable.     SD-10   (BP) Final median, parkway,
slope, and/or open space landscape/irrigation plans for those areas designated
on the tentative map or in these Conditions of Approval for inclusion into
Community Services District shall be reviewed and approved by the Community
Development

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

42



--------------------------------------------------------------------------------



 



Special Districts Division
Conditions of Approval
Case No: PA07-0090 (TPM 35629)
APNs: 488-350-001, 488-350-002, and 488-360-001 through 488-360-012
Page 43 of 4
Department — Planning Division, and the Public Works Department — Special
Districts and Transportation Divisions prior to the issuance of the first
Building Permit.
Prior to Certificate of Occupancy

  SD-11   (CO) Prior to issuance of a Certificate of Occupancy or building
final, the Developer shall submit a letter to Special Districts from the Utility
service responsible for providing final electrical energy connections and
energization of the streetlights for the development project. The letter must
identify, by pole number, each streetlight in the development and state the
corresponding date of its electrical energization.

  SD-12   (CO) All median landscaping specified in the tentative map or in these
Conditions of Approval shall be constructed pursuant to the project phasing plan
dated December 10, 2008.

  SD-13   (CO) Prior to issuance of a Certificate of Occupancy or building
final, the Developer shall submit, in a form acceptable to Special Districts,
the current list of all Assessor’s Parcel Numbers assigned to the recorded map.
Please forward to:

City of Moreno Valley
Special Districts
14325 Frederick Street— Suite 9
P. O. Box 88005
Moreno Valley, CA 92552-0805

  SD-14   (CO) Prior to the issuance of the first Certificate of Occupancy or
building final for this project, the Developer shall pay Advanced Energy fees
for all applicable Zone B (Residential Street Lighting) and/or Zone C (Arterial
Street Lighting and Intersection Lighting) streetlights required for this
development. The Developer shall provide a receipt to the Special Districts
Division showing that the Advanced Energy fees have been paid in full for the
number of streetlights to be accepted into the CSD Zone B and/or Zone C program.
Payment shall be made to the City of Moreno Valley, as collected by the Land
Development Division, based upon the Advanced Energy fee rate at the time of
payment and as set forth in the current Listing of City Fees, Charges and Rates,
as adopted by City Council. Any change in the project which may increase the
number of streetlights to be installed will require payment of additional
Advanced Energy fees at the then current fee.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

43



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
CONDITIONS OF APPROVAL
PA07-0090
Tentative Parcel Map for four parcels located on the north side of future
Eucalyptus
Avenue, east of Redlands Boulevard.
Note: All Special conditions are in bold lettering. All other conditions are
standard to all or most development projects.
Transportation Engineering Division — Conditions of Approval
Based on the information contained in our standard review process we recommend
the following conditions of approval be placed on this project:
GENERAL CONDITIONS

TE1.   Install Citywide Communication System (Traffic Signal Interconnect) per
City Standards along Eucalyptus Avenue and Theodore Street.

TE2.   A Class I Bikeway is planned for the east side of Redlands Boulevard that
shall require additional right-of-way and/or easements.

TE3.   The project applicant shall submit supplemental traffic studies at the
time of entitlement of Phase 2 (Parcels 2 and 3) and again at Phase 3 (Parcel
4). The supplemental traffic studies shall address improvements necessary for
the two phases that could include but not be limited to traffic signals,
additional turn lanes, traffic signal synchronization/timing, interchange
improvements, fair share contributions, median construction, and traffic control
at project driveways. Conditions of approval for Phase 2 and Phase 3 plot plans
shall be based upon the findings of the supplemental traffic studies, and
conditioned improvements shall be required prior to issuance of a certificate of
occupancy for the respective phases.

PRIOR TO GRADING PERMIT

TE4.   (GP) Prior to issuance of a grading permit for Phase 1, the project
applicant shall submit conceptual striping plans for street improvements along
Eucalyptus Avenue as well as Theodore Street.

PRIOR TO IMPROVEMENT PLAN APPROVAL OR CONSTRUCTION PERMIT

TE5.   The driveways less than 40 feet in width shall conform to
Section 9.16.250, and Table 9.16.250A of the City’s Development Code — Design
Guidelines, and City

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

44



--------------------------------------------------------------------------------



 



Standard Plan No. 118C. Driveways wider than 40’ shall be designed as
intersections with pedestrian access ramps per City standards (Advisory).

TE6.   Prior to the final approval of the street improvement plans, a signing
and striping plan shall be prepared per City of Moreno Valley Standard Plans —
Section 4 for all streets with a cross section of 66’/44’ and wider (Advisory).

TE7.   Prior to final approval of the street improvement plans, the developer
shall submit to the City a contract between the developer and a street sweeping
company for sweeping the streets during the warranty period, for the day shown
on the posted street sweeping signage. The contract shall include a contact
person and phone number for said contact person (Advisory).

TE8.   Prior to issuance of a construction permit, construction traffic control
plans prepared by a qualified, Registered Civil or Traffic engineer shall be
required (Advisory).

TE9.   Sight distance at driveways and on streets shall conform to City Standard
Plan No. 125 A, B, and C at the time of preparation of final grading, landscape,
and street improvements (Advisory).

TE10.   Prior to final approval of the street improvement plans, interim and
ultimate alignment studies shall be approved by the City Traffic Engineer.

TE11.   Prior to the final approval of the street improvement plans for Phase 1,
the project applicant shall design the intersection of Theodore Street and
Eucalyptus Avenue to provide the following geometrics:       Northbound: One
left turn lane, one through lane
Southbound: One through lane, one right turn lane
Eastbound: One left turn lane, one right turn lane
Westbound: N/A       NOTE: All curb return radii shall be 50 feet.

TE12.   Prior to the final approval of the street improvement plans for Phase 1,
the project applicant shall design the intersection of Theodore Street and SR-60
Eastbound Ramp to provide the following geometrics:       Northbound: One left
turn lane, one through lane
Southbound: One shared through/right turn lane
Eastbound: One left turn lane, one right turn lane
Westbound: N/A       NOTE: All curb return radii shall be 50 feet.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

45



--------------------------------------------------------------------------------



 



TE13.   Prior to final approval of the street improvement plans for Phase 1, the
project applicant shall design the intersection of Theodore Street and SR-60
Westbound Ramp to provide the following geometrics:       Northbound: One
through lane, pavement widening to accommodate turning trucks
Southbound: One shared left turn/through lane
Eastbound: N/A
Westbound: One shared left turn/right turn lane

TE14.   Prior to final approval of the street improvement plans for Phase 3, the
project applicant shall design the intersection of Redlands Boulevard and
Eucalyptus Avenue for its ultimate cross-section to include the following:      
Northbound: Two left turn lanes, two through lanes, one right turn lane
Southbound: Two left turn lanes, two through lanes, one right turn lane
Eastbound: Two left turn lanes, two through lanes, one right turn lane
Westbound: Two left turn lanes, two through lanes, one right turn lane
      NOTE: All curb return radii shall be 50 feet.

TE15.   Prior to final approval of the street improvement plans, the project
applicant shall design bus bays per City Standard Plan No. 121 at the following
locations:

  •   Northbound Redlands Boulevard, north of Eucalyptus Avenue (Phase 3)     •
  Eastbound Eucalyptus Avenue, east of Redlands Boulevard (Phase 3)     •  
Westbound Eucalyptus Avenue, west of Theodore Street (Phase 2)     •   Westbound
Eucalyptus Avenue, west of project driveway aligned with Sinclair Street (Phase
2)

PRIOR TO CERTIFICATE OF OCCUPANCY OR BUILDING FINAL

TE16.   (CO) Prior to issuance of a certificate of occupancy, all approved
signing and striping shall be installed per current City Standards and the
approved plans (Advisory).

TE17.   (CO) Prior to issuance of a certificate of occupancy for Phase 1, the
project applicant shall construct the intersection/roadway improvements
identified in TE11, TE12, and TE13 per the approved plans.

TE18.   (CO) Prior to issuance of a certificate of occupancy for Phase 3, the
project applicant shall construct the east leg of the Redlands
Boulevard/Eucalyptus

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

46



--------------------------------------------------------------------------------



 



Avenue intersection per TE14. Necessary improvements to the other legs of the
intersection shall be identified in the supplemental traffic study per TE3.

TE19.   (CO) Prior to the issuance of a certificate of occupancy for the
project, driveway access at the following locations will be installed as
follows:

  •   The easternmost driveway: full access.     •   The second driveway from
the east: right-in, right-out access by means of a raised median.     •   The
third driveway from the east (employee parking lot): full access.     •   The
second driveway from the west: right-in, right-out by means of a raised median.
    •   The westernmost driveway: full access.     •   Additional driveways for
Phases 2 and 3 shall be reviewed at the time of their entitlement, and
conditions of approval shall be prepared as necessary regarding access.

NOTE: All truck driveways shall have curb return radii of 50 feet.
PRIOR TO ACCEPTANCE OF STREETS INTO THE CITY-MAINTAINED ROAD SYSTEM

TE20.   Prior to the acceptance of streets into the City-maintained road system,
all approved traffic control and signing and striping shall be installed per
current City Standards and the approved plans (Advisory).

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

47



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
CONDITIONS OF APPROVAL FOR
Case No. PA07-0091 Plot Plan
PARKS AND COMMUNITY SERVICES DEPARTMENT
Note: All Special Conditions, Modified Conditions, or Clarification of
Conditions are in bold lettering. All other conditions are standard to all or
most development projects.
Acknowledgement of Conditions
The following items are Parks and Community Services Department Conditions of
Approval for project PA07-0091 Plot Plan this project shall be completed at no
cost to any Government Agency. All questions regarding Parks and Community
Services Department Conditions including but not limited to, intent, requests
for change/modification, variance and/or request for extension of time shall be
sought from the Parks and Community Services Department 951.413.3280. The
applicant is fully responsible for communicating with the Parks and Community
Services Department project manager regarding the conditions.
A multi-use trail and Class-I bikeway shall be designated for TPM 35629.
As approved on TPM 35629, a multi-use trail within an approximate 10’ —11’ wide
easement to the Community Services district (CSD) shall be located along the
west side of Theodore Street. The construction of the multi-use trail on
Theodore Street along the frontage of the property shall be completed with the
future widening of said Street. The developer shall make financial arrangements
with the City to fund the multi-use trail construction prior to the issuance of
any Certificate of Occupancy on Parcel 1. Should the multi-use trail be
subsequently eliminated from the City’s General Plan, the developer shall have
no further obligation to construct the multi-use trail and the security issued
will be returned to the developer.
As approved on TPM 35629, a multi-use trail within an approximate 10’ —11’ wide
easement to the CSD shall be located along the north side of Eucalyptus Street
(currently Fir Avenue), within the development. Development of multi-use trail
segments shall occur when Eucalyptus Street is constructed connecting Redlands
Boulevard and Theodore Street or at the discretion of the Parks and Community
Services Director, an in-lieu fee or acceptable financial arrangement will be
provided to the City in an amount equal to the cost of constructing the
improvements. Should the multi-use trail be subsequently eliminated from the
City’s General Plan, the developer shall have no further obligation to construct
the multi-use trail and the security issued or fee imposed will be returned to
the developer. The Final Map and Grading Plans shall show each segment as well
as the overall multi-use trail plan. The developer shall make financial
arrangements with the City to fund the multi-use trail construction for the
segment along the frontage of Parcel 1 prior to the issuance of any Certificate
of Occupancy on Parcel 1. Each multi-use trail segment will follow the same
requirement for the remaining parcels.
As approved on TPM 35629, a Class-I bikeway shall be provided on the east side
of Redlands Boulevard. The bikeway shall be constructed with the future
reconstruction of the Redlands Boulevard/State Route 60 Interchange. Prior to
recordation of the Final Map, the developer shall make financial arrangements
with the City to fund the bikeway construction.
Per endorsement of the Trails Board on July 23, 2008, the trail was eliminated
from Sinclair Street (north of Eucalyptus Ave. to S.R. 60), and the trail along
Eucalyptus Ave. (previously Fir Ave.) was relocated to the north side of the
street. With the elimination of the Sinclair Street trail, additional trail was
located along the north side of Eucalyptus Ave., between Sinclair Street and
Theodore Street. Therefore, the trail on the north side of Eucalyptus Ave. shall
now be
Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

48



--------------------------------------------------------------------------------



 



      Parks and Community Services Department
CONDITIONS OF APPROVAL
Case No. PA07-0091 Plot Plan   December 29, 2008

located from Redlands Blvd. to Theodore Street. A General Plan Amendment
(GPA) and modification of the Master Plan of Trails will be required to show
modified trail alignments. The Eucalyptus Ave trail shall be dedicated as an
easement to the CSD from the industrial project. The Eucalyptus Ave. trail
easement segment shall be approximately 11’ in width. The planter behind the
trail may exceed 3’ in width.
PA07-0091
Parks and Community Services Department
Standard Trail Conditions:

a.   Trail and bikeway construction shall adhere to: The City’s Standard Plans,
‘The Greenbook Standard Specifications for Public Works Construction’,
‘California Code of Regulations Title 24’ (where applicable), and the Park and
Community Services Specification Guide. (Advisory Condition)   b.   The General
Contractor shall be a State of California Class ‘A’ General Engineering
Contractor, per the Business and Professions Code Section 7056, or a combination
of State of California Class ‘C’ licenses for which the work is being performed.
Licenses must be current and in good standing, for the duration of the project.
(Advisory Condition)   c.   Trails and bikeways shall not be shared with any
above ground utilities, blocking total width access. (Advisory)   d.   The
following plans require Parks and Community Services written approval: Tentative
tract/parcel maps; rough grading plans (including all Delta changes); Final Map;
precise grading plans; street improvement plans; traffic signal plans; fence and
wall plans; landscape plans for areas adjacent to trails; trail improvement
plans. (Advisory)   e.   (GP) A detailed rough grading plan with profile for the
trail shall be submitted and approved by the Parks and Community Services
Director or his/her designee prior to the issuance of grading permits.
(Advisory)   f.   Grading certification and compaction tests for trails and
bikeways are required, prior to any trail or bikeway improvements being
installed. (Advisory)   g.   A minimum two-foot graded bench is required where
trails adjoin landscaped or open space areas. (Advisory)   h.   (BP) Prior to
the issuance of the first Building Permit, final improvement plans (mylars and
AutoCAD & PDF file on a CD-ROM) shall be reviewed and approved by the Community
Development Department — Planning Division; the Public Works Department — Land
Development and Transportation Division; Fire Prevention; and Parks and
Community Services Department. Landscaped areas adjacent to the trail or bikeway
shall be designed to prevent water on the trail or bikeway. (Advisory)   i.  
Two sets of complete trail and bikeway improvement plans shall be submitted to
Parks and Community Services for routing. Adjacent landscaping and walls shall
be shown on the plans. Final construction plans and details require wet stamped
and signed Mylars, eight sets of bond copies and one Mylar copy from the City
signed mylars, the AutoCAD file on CD, and a PDF file on CD. As-builts for the
trails and bikeways have the same requirements as final plan submittals.
(Advisory)   j.   All street crossings shall be signed with approved ‘STOP’
signs, trail signs, and posts. All improved equestrian trail crossings at
signalized intersections that are constructed at their ultimate locations shall
have 6’ high mounted push buttons. These shall be coordinated through the
Transportation Division. (Advisory)   k.   CSD Zone ‘A’ plan check fees shall be
paid prior to the second plan check. (Advisory)   i.   CSD Zone ‘A’ inspection
fees shall be paid prior to signing of Mylars. (Advisory)

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

49



--------------------------------------------------------------------------------



 



      Parks and Community Services Department
CONDITIONS OF APPROVAL
Case No. PA07-0091 Plot Plan   December 29, 2008

m.   The trail and bikeway shall be surveyed and staked by the developer. The
trail shall be inspected and approved by the Parks and Community Services
Director or his/her designee prior to the commencement of related work.
(Advisory)

n.   Any damage to bikeways, trails, or fencing during construction shall be
repaired by the developer and inspected by the Parks and Community Services
Director or his/her designee; prior to Certificate of Occupancy. (Advisory)

o.   Concrete access areas to trails with decomposed granite surfaces shall be
rough finished concrete (typically tine finish). The access shall extend to the
main trail flat surface. (Advisory)

p.   In order to prevent the delay of building permit issuance, any deviation
from trail fencing materials or trail surface materials shall be submitted to
Parks and Community Services Director or his/her designee and approved in
writing 60-days prior to the commencement of trail construction. (Advisory)

q.   Any unauthorized deviation from the approved plan, specifications, City
Standard Plans, or Conditions of Approval may result in the delay of building
permit issuance and/or building Finals/ Certificate of Occupancy of the project
conditioned for improvements. (Advisory)

r.   Where required, decorative solid-grouted block wall (no precision block,
stucco, veneer finishes, PVC, or wood fencing) with a minimum height of 72” on
the trailside shall be installed along lots that adjoin the trail. Block walls
shall be located solely on private property. If landscaping is to be utilized
between the block wall and the trail, a PVC fence shall be installed along the
trail separating the landscaping from the trail (where required). All block
walls that have public view shall have an anti-graffiti coating per Parks and
Community Services specifications. Combination block/tubular steel fences shall
only be utilized where approved by Parks and Community Services. Tubular steel
shall comply with Parks and Community Services standards. Coating for tubular
steel shall be anti-graffiti coating for metal per Parks and Community Services
specifications. If alternate products are requested, the requested material(s)
shall be presented to, the Director of Parks and Community Services or his/her
designee for review and approval. Under no circumstances can alternate products
be utilized without prior written authorization from the Parks and Community
Services Director or his/her designee. (Advisory)

s.   Any damage to existing landscape or hardscape areas due to project
construction shall be repaired/replaced by the developer, or developer’s
successors in interest, at no cost to the City or Community Services District.
(Advisory)

t.   All inspections shall be requested two (2) working days in advance from the
Parks and Community Services Department at the time of rough and precise
grading; fence and gate installation; curb and drainage; flatwork; D.G.
installation; graffiti coating; and final inspection. (Advisory)

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

50



--------------------------------------------------------------------------------



 



POLICE DEPARTMENT
CONDITIONS OF APPROVAL
PA07-0090 (Map)
APN: 488-350-001 through 002 and 488-360-001 through 012.
Note: All Special conditions are in bold lettering. All other conditions are
standard to all or most development projects
Standard Conditions

PD1.   Prior to the start of any construction, temporary security fencing shall
be erected. The fencing shall be a minimum of six (6) feet high with locking,
gated access and shall remain through the duration of construction. Security
fencing is required if there is: construction, unsecured structures, unenclosed
storage of materials and/or equipment, and/or the condition of the site
constitutes a public hazard as determined by the Public Works Department. If
security fencing is required, it shall remain in place until the project is
completed or the above conditions no longer exist. (DC 9.08.080) (Advisory)

PD2.   (GP) Prior to the issuance of grading permits, a temporary project
identification sign shall be erected on the site in a secure and visible manner.
The sign shall be conspicuously posted at the site and remain in place until
occupancy of the project. The sign shall include the following:

  a.   The name (if applicable) and address of the development.     b.   The
developer’s name, address, and a 24-hour emergency telephone number. (DC
9.08.080) (Advisory)

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

51



--------------------------------------------------------------------------------



 



MVU Map Conditions of Approval Highland Fairview 12-18-08

MVU-1   (R) If the project is a multi-family development, townhome, condominium,
apartment, commercial or industrial project, and it requires the installation of
electric distribution facilities within common areas, a non-exclusive easement
shall be provided to Moreno Valley Utility to include all such common areas. All
easements shall include the rights of ingress and egress for the purpose of
operation, maintenance, facility repair, and meter reading.

MVU-2   (BP) City of Moreno Valley Municipal Utility Service — Electrical
Distribution: Prior to issuance of building permit, the developer shall submit a
detailed engineering plan showing design, location and schematics for the
utility system to be approved by the City Engineer. In accordance with
Government Code Section 66462, the Developer shall execute an agreement with the
City providing for the installation, construction, improvement and dedication of
the utility system following recordation of final map and concurrent with
trenching operations and other subdivision improvements so long as said
agreement incorporates the approved engineering plan and provides financial
security to guarantee completion and dedication of the utility system.       The
Developer shall coordinate and receive approval from the City Engineer to
install, construct, improve, and dedicate to the City, or the City’s designee,
all utility infrastructure (including but not limited to conduit, equipment,
vaults, ducts, wires, switches, conductors, transformers, resistors, amplifiers,
and “bring-up” facilities including electrical capacity to serve the identified
development and other adjoining/abutting/ or benefiting projects as determined
by Moreno Valley Utility) - collectively referred to as “utility system” (to and
through the development), along with any appurtenant real property easements, as
determined by the City Engineer to be necessary for the distribution and /or
delivery of any and all “utility services” to each lot and unit within the
Tentative Map. For purposes of this condition, “utility services” shall mean
electric service and utility-related telecommunication only “Utility services”
shall not include sewer, water, and natural gas services, which are addressed by
other conditions of approval. Properties within development will be subject to
an electrical system capacity charge and that contribution will be collected
prior to issuance of building permits.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

52



--------------------------------------------------------------------------------



 



MVU-2A   The City, or the City’s designee, shall utilize dedicated utility
facilities to ensure safe, reliable, sustainable and cost effective delivery of
utility services and maintain the integrity of streets and other public
infrastructure. Developer shall, at developer’s sole expense, install or cause
the installation of such interconnection facilities as may be necessary to
connect the electrical distribution infrastructure within the project to the
Moreno Valley Utility owned and controlled electric distribution system.
Alternatively, developer may cause the project to be included in or annexed to a
community facilities district established or to be established by the City for
the purpose of financing the installation of such interconnection and
distribution facilities. The project shall be deemed to have been included in or
annexed to such a community facilities district upon the expiration of the
statute of limitations to any legal challenges to the levy of special taxes by
such community facilities district within the property. The statute of
limitations referred to above will expire 30 days after the date of the election
by the qualified electors within the project to authorize the levy of special
taxes and the issuance of bonds.       The installation of any proposed
temporary overhead electric distribution lines to be constructed to serve the
subject project will be installed/executed pursuant to a temporary utility
service agreement. The service agreement will address such things as the
necessary electrical circuit protection, as well as the requirement to
permanently relocate any temporary overhead to a permanent underground system in
a timely manner (not greater than 36 months) consistent with the requirements of
the service agreement and pursuant to applicable state law.       An electrical
protection coordination study shall be performed and stamped by a registered
professional electrical engineer in the State of California and submitted to the
utility for review and approval prior to construction of the temporary overhead
line consistent with the service agreement.       Once the protection settings
are approved and test reports performed, a certified apparatus technician shall
be submitted to the utility for review. Any protection studies shall be stamped
by the applicant’s registered professional electrical engineer.       A specific
easement will be required for the entire overhead line extension constructed
outside of the public right-of-way consistent with the service agreement.

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

53



--------------------------------------------------------------------------------



 



MVU-3   This project may be subject to a Reimbursement Agreement. The project
may be responsible for a proportionate share of costs associated with electrical
distribution infrastructure previously installed that directly benefits the
project. The project may be subject to a system wide capacity charge in addition
to the referenced reimbursement agreement; Payment(s) shall be required prior to
issuance of building permit(s).

Resolution No. 2009-10
Exhibit A
Date Adopted: February 10, 2009

54



--------------------------------------------------------------------------------



 



RESOLUTION NO. 2009-11
A RESOLUTION OF THE CITY COUNCIL OF THE CITY OF MORENO VALLEY, CALIFORNIA
APPROVING PA07-0091 (PLOT PLAN) FOR AN APPROXIMATE 1,820,000 SQUARE FOOT
INDUSTRIAL WAREHOUSE BUILDING WITH ANCILLARY COMMERCIAL/RETAIL AND OFFICE USES
ON AN APPROXIMATELY 83 ACRE PARCEL GENERALLY LOCATED ADJACENT TO AND SOUTH OF
HIGHWAY 60 ALONG FUTURE EUCALYPTUS AVENUE (FIR AVENUE) BETWEEN REDLANDS
BOULEVARD AND THEODORE STREET
     WHEREAS, the applicant, Highland Fairview, has filed an application for the
approval of PA07-0091 (Plot Plan) consisting of an approximately 1,820,000
square foot warehouse industrial building, with ancillary commercial/retail and
office uses, on an approximately 83 acre parcel located adjacent to and south of
Highway 60 between Redlands Boulevard and Theodore Street, and along future
Eucalyptus Avenue (Fir Avenue);
     WHEREAS, the project also includes applications for an Environmental Impact
Report (EIR) under P07-157, a Change of Zone (PA07-088), General Plan Amendment
(PA07-0089) and a tentative parcel map (PA07-0090). All of the discretionary
applications are related but will be included in separate resolutions with
individual findings;
     WHEREAS, on January 8, 2009, the Planning Commission of the City of Moreno
Valley held a meeting to consider and provide a recommendation on the
application. At the conclusion of said meeting and public hearing, the item was
continued to January 15, 2009;
     WHEREAS, on January 15, 2009, the Planning Commission conducted a continued
public meeting and forwarded the project to the City Council for consideration;
     WHEREAS, on February 3, 2009 and February 10, 2009, the City Council held a
meeting to consider the application;
     WHEREAS, all legal prerequisites to the adoption of this Resolution have
occurred;
     WHEREAS, there is hereby imposed on the subject development project certain
fees, dedications, reservations and other exactions pursuant to state law and
City ordinances; and
Resolution No. 2009-11
Date Adopted: February 10, 2009

1



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to Government Code Section 66020(d)(1), NOTICE IS HEREBY
GIVEN that this project is subject to certain fees, dedications, reservations
and other exactions as provided herein.
     NOW, THEREFORE, BE IT HEREBY FOUND, DETERMINED AND RESOLVED by the City
Council of the City of Moreno Valley as follows:

  A.   This City Council hereby specifically finds that all of the facts set
forth above in this Resolution are true and correct.     B.   Based upon
substantial evidence presented to the City Council during the meetings on
February 3, 2009 and February 10, 2009, including written and oral staff
reports, and the record from the public hearing, this Planning Commission hereby
specifically finds as follows:

  1.   Conformance with General Plan Policies — The proposed use is consistent
with the General Plan, and its goals, objectives, policies and programs.        
FACT: The project proposes an approximately 1,820,000 square foot warehouse
industrial building on Parcel 1 (Phase 1) with related commercial/retail and
office uses. The proposal conforms, with the Business Park or BP General Plan
designation, which allows for a variety of industrial related land uses from
office and business park uses to heavier industrial land uses.         Greater
compatibility of the proposed land use with surrounding land uses in the general
vicinity of the project will be achieved by project design, mitigation and
conditions of approval. For example, dense landscape and proposed 11 foot screen
walls used for screening purposes will allow for necessary compatibility of the
intended industrial warehouse use with any surrounding commercial, business park
or residential properties in the general vicinity that would be developed in the
future.     2.   Conformance with Zoning Regulations — The proposed use complies
with all applicable zoning and other regulations.         FACT: The proposed
project does not currently conform with zoning regulations of Business Park
(BP), which would only allow for industrial buildings of 50,000 square feet or
less from being developed. With a proposed 1,820,000 square foot warehouse
industrial building, the applicant is requesting a change of zone to Light
Industrial or LI. A 1,820,000 square foot warehouse building is

Resolution No. 2009-11
Date Adopted: February 10, 2009

2



--------------------------------------------------------------------------------



 



      a permitted used within the LI land use designation. Various conditions of
approval have also been included to address specific requirements, including but
not limited to site improvements and aesthetic enhancements.

  3.   Health, Safety and Welfare — The proposed use will not be detrimental to
the public health, safety or welfare or materially injurious to properties or
improvements in the vicinity.         FACT: An Environmental Impact report
(EIR) has been prepared for the overall project, including the proposed Change
of Zone and General Plan amendment. Findings and a Statement of Overriding
Considerations has been prepared for said project to deal with impacts related
to aesthetics, agriculture, air quality, noise, as well as climate change and
greenhouse gas emissions. Said EIR is required to be certified and approved as a
part of the proposed project. Said document will also be accompanied by a
Mitigation Monitoring Program, which will ensure the completion of required
mitigation measures for the project. The project site is surrounded by Highway
60 to the north, and primarily vacant residential property to the south east and
west.         Specific mitigation measures have been provided to lessen the
impacts (but not all below significant levels) for public health, safety and the
welfare of surrounding properties and improvements in the vicinity of the
project. This includes, but is not limited to the limitation of project lighting
and glare, and enhanced architectural and landscaping treatment to soften views
and reduce visual character as well as light and glare to less than significant
levels for aesthetics. Air quality mitigation measures include a fugitive dust
control plan with application of best management practices to control fugitive
dust during construction, emission control equipment with a minimum of Tier II
diesel particulate filter emission controls resulting in a minimum 50 percent
particulate matter control, proper maintenance of construction equipment, a
traffic control plan to minimize operational truck traffic and dust during
construction, as well as low VOC paints, and other best management practices.
Noise mitigation measures include the restriction of construction vehicles on
Redlands Boulevard, south of future Eucalyptus Avenue, the restriction of
nighttime grading within 1,200 feet of residences south of future Eucalyptus
Avenue, specific sound barriers in place to limit daytime construction noise,
equipment maintenance to include silencers, mufflers and acoustic covers, and
the restriction of material stockpiles within 1,200 feet of all residences south
of Highway 60. It is also important to note that

Resolution No. 2009-11
Date Adopted: February 10, 2009

3



--------------------------------------------------------------------------------



 



      an approximate 440 foot land use buffer is included as a land use
mitigation measure to buffer the proposed project from future sensitive
receptors which could be built south of the site. Other mitigation measures
throughout the EIR reduce the remaining environmental impacts rioted in the EIR
to less than significant levels.         With the above mitigation measures
imposed for noise, air quality, climate change and greenhouse gas emissions,
aesthetics and agricultural and traffic impacts, any environmental impacts from
the proposed project and use will be significantly reduced but are still
considered as significant and unavoidable, thereby requiring a statement of
overriding considerations. Said mitigation measures included with the project
will lessen environmental impacts on any existing or future properties within
the general vicinity on the proposed development, and project and reduce impacts
to public health, safety and welfare.     4.   Location, Design and Operation —
The location, design and operation of the proposed project will be compatible
with existing and planned land uses in the vicinity.         FACT: Surrounding
land uses include Highway 60 to the north, vacant commercial land uses to the
west, vacant business park uses to the east and vacant R-3 (Residential 3)
single-family residential properties to the south of the site. The location,
design and operation of the proposed project will be compatible with existing
and planned land uses in the general vicinity with proposed mitigation measures,
conditions of approval and design of the plot plan and architecture of the
buildings. For example, dense landscape and proposed 11 foot screen walls
provided for screening purposes will allow for necessary compatibility of the
use with any surrounding properties in the general vicinity that would be
developed in the future.         With the mitigation measures imposed for noise,
air quality, climate change and greenhouse gas emissions, aesthetics and
agricultural and traffic impacts, including an approximate 440 foot buffer from
the property line of the proposed property preventing development to occur on
any of the land planned and zoned for residential development immediately to the
south of the subject site, any environmental impacts from the proposed, project
and use will be significantly reduced. Said mitigation measures included with
the project will lessen environmental impacts on any existing or future
properties within the general vicinity of the proposed development

Resolution No. 2009-11
Date Adopted: February 10, 2009

4



--------------------------------------------------------------------------------



 



      and project, reduce impacts to public health; safety and welfare, and
provide greater compatibility of land uses between the proposed project and
surrounding properties in the general vicinity.     5.   The project conforms
with any applicable provisions of the City’s redevelopment plan.         FACT:
The project site does not reside in a redevelopment area or within the plan.

C.   FEES, DEDICATIONS, RESERVATIONS, AND OTHER EXACTIONS

1. Impact, mitigation and other fees are due and payable under currently
applicable ordinances and resolutions. These fees may include but are not
limited to: Development impact fee; Stephens Kangaroo Habitat Conservation fee,
Underground Utilities in lieu Fee, Area Drainage Plan fee, Bridge and
Thoroughfare Mitigation fee (Future) and Traffic Signal Mitigation fee. The
final amount of fees payable is dependent upon information provided by the
applicant and will be determined at the time the fees become due and payable.
     Unless otherwise provided for by this resolution, all impact fees shall be
calculated and collected at the time and in the manner provided in Chapter 3.32
of the City of Moreno Valley Municipal Code or as so provided in the applicable
ordinances and resolutions. The City expressly reserves the right to amend the
fees and the fee calculations consistent with applicable law.
2. DEDICATIONS, RESERVATIONS; AND OTHER EXACTIONS
     The adopted Conditions, of Approval for PA07-0091 (Master Plot Plan)
incorporated herein by reference, may include dedications, reservations, and
exactions pursuant to Government Code Section 66020(d)(1).
3. The City expressly reserves the right to establish, modify or adjust any fee,
dedication, reservation or other exaction to the extent permitted and as
authorized by law.
     Pursuant to Government Code Section 66020(d)(1), NOTICE IS FURTHER GIVEN
that the 90 day period to protest the imposition of any impact fee, dedication,
reservation, or other exaction described in this: resolution begins on the
effective date of this resolution and any such protest must be in a manner that
complies with. Section 66020(a) and
Resolution No. 2009-11
Date Adopted: February 10, 2009

5



--------------------------------------------------------------------------------



 



      failure to timely follow this procedure will bar any subsequent legal
action to attack, review, set aside, void or annul imposition.              Your
right to protest the fees, dedications, reservations, or other exactions does,
not apply to planning, zoning, grading, or other similar application processing
fees or service fees in connection with this project, and it does not apply to
any fees, dedication, reservations, or other exactions of which you have been
given a notice similar to this nor does it revive challenges to any fees for
which the Statute of Limitations has previously expired.

     BE IT FURTHER RESOLVED that the City Council HEREBY APPROVES Resolution No.
2009-11, APPROVING PA07-0091 (Plot Plan) for a 1,820,000 square foot industrial
warehouse building with minor interior ancillary commercial/retail and office
uses based on the affirmative recommendation of the Adoption and Certification
of the Environmental Impact Report Mitigation Monitoring Program and Statement
of Overriding Considerations, subject to the attached conditions of approval
included as Exhibit A.
     APPROVED AND ADOPTED this 10th day of February, 2009

     
 
   
 
  /s/ ILLEGIBLE
 
   
 
  Mayor
 
   
ATTEST:
   
 
   
 
   
/s/ JANE HALSTEAD
   
 
City Clerk
   
 
   
 
   
APPROVED AS TO FORM:
   
 
   
 
   
/s/ ILLEGIBLE
   
 
City Attorney
   

Resolution No. 2009-11
Date Adopted: February 10, 2009

6



--------------------------------------------------------------------------------



 



RESOLUTION JURAT

             
STATE OF CALIFORNIA
    )      
 
           
COUNTY OF RIVERSIDE
    ) ss.      
 
           
CITY OF MORENO VALLEY
    )      

     I, Jane Halstead, City Clerk of the City of Moreno Valley, California, do
hereby certify that Resolution No. 2009-11 was duly and regularly adopted by the
City Council of the City of Moreno Valley at a regular meeting thereof held on
the 10th day of February, 2009 by the following vote:

     
     AYES:
  Council Members Batey, Hastings, Molina, Mayor Pro Tem Flickinger and Mayor
Stewart
 
   
     NOES:
  None
 
   
     ABSENT:
  None
 
   
     ABSTAIN:
  None

      /s/ JANE HALSTEAD

 
     CITY CLERK           (SEAL)    

Resolution No. 2009-11
Date Adopted: February 10, 2009



7



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
FINAL CONDITIONS OF APPROVAL
PLOT PLAN (PA07-0091)
APN: 488-350-001 through 002 and 488-360-001 through 012.

     
APPROVAL DATE:
  February 10, 2009
EXPIRATION DATE:
  February 10, 2012

x   Planning (P), including School District (S), Post Office (PO), Building (B)

x   Fire Prevention Bureau (F)

x   Public Works, Land Development (LD)

x   Public Works, Special Districts (SD)

x   Public Works — Transportation Engineering (TE)

x   Parks & Community Services (PCS)

x   Police (PD)

x   Moreno Valley Utilities

o   Other (Specify or Delete)

Note: All Special conditions are in bold lettering. All other conditions are
standard to all or most development projects. All conditions identified as
Advisory restate existing codes, ordinances, regulations or policies that apply
to the project.
COMMUNITY DEVELOPMENT DEPARTMENT
Planning Division
GENERAL CONDITIONS

P1.   This approval shall expire three years after the approval date of this
project unless used or extended as provided for by the City of Moreno Valley
Municipal Code;

 
Timing Mechanisms for Conditions (see abbreviation at beginning of affected
condition):

         
     R — Map Recordation
  GP — Grading Permits   CO — Certificate of Occupancy or building final
     WP — Water Improvement Plans
  BP — Building Permits   P — Any permit

Governing Document (see abbreviation at the end of the affected condition):

         
     GP — General Plan
  MC — Municipal Code   CEQA — California Environmental Quality Act
     Ord — Ordinance
  DG — Design Guidelines   Ldscp — Landscape Development Guidelines and Specs
     Res — Resolution
  UFC — Uniform Fire Code   UBC — Uniform Building Code
 
  SBM — Subdivision Map Act    

      

    8   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 9

    otherwise it shall become null and void and of no effect whatsoever. Use
means the beginning of substantial construction contemplated by this approval
within the three-year period, which is thereafter pursued to completion, or the
beginning of substantial utilization contemplated by this approval. (MC
9.02.230) (Advisory)

P2.   The site shall be developed in accordance with the approved plans on file
in the Community Development Department — Planning Division, the Municipal Code
regulations, General Plan, and the conditions contained herein. Prior to any use
of the project site or business activity being commenced thereon, all Conditions
of Approval shall be completed to the satisfaction of the City Planning
Official. (MC 9.14.020) (Advisory)

P3.   The developer, or the developer’s successor-in-interest, shall be
responsible for maintaining any undeveloped portion of the site in a manner that
provides for the control of weeds, erosion and dust. (MC 9.02.030) (Advisory)

P4.   A drought tolerant, low water using landscape palette shall be utilized
throughout the project.

P5.   All landscaped areas shall be maintained in a healthy and thriving
condition, free from weeds, trash and debris. (MC 9.02.030) (Advisory)

P6.   Any signs indicated on the submitted plans are not included with this
approval. Any signs proposed for this development shall be designed in
conformance with the sign provisions of the Development Code or approved sign
program, if applicable, and shall require separate application and approval by
the Community Development Department — Planning Division. (MC 9.12.020)

P7.   (GP) All site plans, grading plans, landscape and irrigation plans,
fence/wall plans, lighting plans and street improvement plans shall be
consistent with this approval. (Advisory)

Prior to Issuance of Grading Permits
      

    9   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 10

P8.      (GP) Prior to issuance of any grading permit, the developer shall
submit for review and approval of a tree plan to the Planning Division. The plan
shall identify all mature trees (4 inch trunk diameter or larger) on the subject
property and City right-of-way. Using the grading plan as a base, the plan shall
indicate trees to be relocated, retained, and removed. Replacement trees shall
be: shown on the landscape/irrigation plan; be a minimum size of 24 inch box;
and meet a ratio of three replacement trees for each mature tree removed or as
approved by the Community Development Director. (GP Objective 4.4, 4.5, DG)

P9.      (GP) Prior to approval of any precise grading permits, plans for any
security gate system shall be submitted to the Community Development Department
— Planning Division for review and approval.

P10.   (GP) Prior to approval of any grading permits, the developer shall submit
final landscape and irrigation plans within the State Highway 60 right-of-way
adjacent to the project site consistent with the State Highway 60 Corridor
Design Manual. The plans shall be submitted to the Community Development
Department — Planning Division for review and approval. (MC 9.14.100)

P11.   (GP) Prior to the issuance of any grading permits and prior to any
physical disturbance of any natural drainage course, for any area determined to
contain riparian vegetation, the applicant shall obtain a stream bed alteration
agreement or permit, or a written waiver of the requirement for such an
agreement or permit, from both the California Department of Fish and Game and
the U.S. Army Corps of Engineers. Written verification of such a permit or
waiver shall be provided to the Community Development Department — Planning
Division and the Public Works Department — Land Development Division. (CEQA,
State and Federal codes)

P12.   (GP) Prior to issuance of any grading permits, mitigation measures
contained in the Mitigation Monitoring Program approved with this project shall
be implemented as provided therein. (CEQA) (Advisory)

P13.   (GP) Decorative pedestrian pathways shall be shown on the precise grading
plan. (Advisory) (GP Objective 46.8, DG)

      

    10   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 11

P14.   (GP) Prior to issuance of grading permits, the developer shall submit
wall/fence plans to the Planning Division for review and approval for all fences
and walls required or proposed on site, included, but not limited to the 11 foot
screening wall along the perimeter of the site including pilasters and caps or
alternative design as approved by the Community Development Director. (MC
9.08.070)

P15.   (GP) Prior to approval of a precise grading plan, final landscaping and
irrigation plans shall be submitted to the Community Development Department —
Planning Division for review. All landscape plans shall be approved prior to the
release of any building permits for the site. After the third plan check review
for landscape plans, an additional plan check fee shall apply. The plans shall
be prepared in accordance with the City’s Landscape Standards and Specifications
and shall include:

      A.     A landscape berm, hedge or a maximum 3 foot decorative wall is
required adjacent to parking areas along all public rights-of-way.

      B.     All finger and end planters shall be included at an interval of one
per 12 parking stalls, be a minimum 5’ x 16’, and include additional 12”
concrete step-outs and 6” curbing. (MC9.08.230, City’s Landscape Standards)

      C.     All diamond planters shall be included at an interval of one per 3
parking stalls.

      D.     Drought tolerant landscape shall be provided.

      E.     Trees shall be planted at an equivalent of one (1) tree per thirty
(30) linear feet of building dimension. Trees may be massed for pleasing
aesthetic effects.

      F.     Enhanced landscaping shall be included at all driveway and corner
locations as well as along Highway 60 to provide proper screening of trucks.

      G.     All site perimeter and parking lot landscape and irrigation shall
be installed prior to the release of certificate of any occupancy permits for
the site or pad in question (master plot plan).

      H.     The review of all utility boxes, transformers etc. shall be
coordinated to provide adequate screening from public view. (Landscape
Guidelines)

      I.     Landscaping on three sides of all trash enclosures shall be
provided.

      J.     Dense landscape (spacing of one tree per 20 feet) shall be placed
in front of the wall along all designated yard areas and vines shall be planted
at the base of the wall and be directed along said wall.

      K.     A minimum size of 36” box mature trees shall be placed along the
freeway or northern elevations of the building.

      L.     Minimum 24 inch box Eucalyptus Nicholii shall be used for the
street

      

    11   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 12

      trees along the Eucalyptus Avenue frontage. Spacing of trees shall be
limited to 80 foot on center for parkways and medians in sight line distance
areas noted on the plans; however trees to the equivalency of 40 foot on center
shall be planted in the parkway for the entire site. Additional denser parkway
tree placement (between 25 to 30 feet on center) would be required for areas
outside of the line of sight A preferred alternative to placing trees only on
the designated parkway landscape areas would be to widen the four foot landscape
separation between the sidewalk and trail to 8 feet and reduce the parkway
landscape to 8 feet in site line distance areas to provide additional trees
within the designated line of sight areas alternating at 80 foot spacing to
achieve the overall 40 foot spacing requirement.

      M.     Focal entries of the site on Eucalyptus Avenue are void of trees
and or shrubs on the preliminary landscape plan and they shall be shown on the
plans, or alternatively document on the landscape and tree plans that the
equivalency of one tree per 30 linear feet of building dimension visible from
the parking lot and all public rights of away in addition to on tree per 30
linear feet of parking lot adjacent to the interior property is being met.

PRIOR TO BUILDING PERMITS

P16.   (BP) Prior to issuance of building permits, the Community Development
Department — Planning Division shall review and approve the location and method
of enclosure or screening of transformer cabinets, commercial gas meters and
back flow preventers as shown on the final working drawings. Location and
screening shall comply with the following criteria: transformer cabinets and
commercial gas meters shall not be located within required setbacks and shall be
screened from public view either by architectural treatment or with landscaping;
multiple electrical meters shall be fully enclosed and incorporated into the
overall architectural design of the building(s); back-flow preventers shall be
screened by landscaping that will provide complete screening upon maturity. (GP
Objective 43.30, DG) (Advisory)

P17.   (BP) Prior to issuance of building permits, screening details shall be
addressed on plans for roof top equipment and trash enclosures submitted for
Community Development Department — Planning Division review and approval. All
equipment shall be completely screened so as not to be visible from public view,
and the screening shall be an integral part of the building. For trash
enclosures, landscaping shall be included on at least three sides. The trash
enclosure, including any roofing, shall be compatible with the architecture for
the building(s).

      

    12   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 13

    (GP Objective 43.6, DG) (Advisory)

P18.   (BP) Prior to issuance of building permits, two copies of a detailed,
on-site, computer generated, point-by-point comparison lighting plan, including
exterior building, parking lot, and landscaping lighting, shall be submitted to
the Community Development Department — Planning Division for review and
approval. The lighting plan shall be generated on the plot plan and shall be
integrated with the final landscape plan. The plan shall indicate the
manufacturer’s specifications for light fixtures used and shall include style,
illumination, location, height and method of shielding. The fighting shall be
designed in such a manner so that it does not exceed 0.5 foot candles
illumination beyond at the property line. The lighting level for all parking
lots or structures shall be a minimum coverage of one foot-candle of light with
a maximum of eight foot-candles. After the third plan check review for lighting
plans, an additional plan check fee will apply. (MC 9.08.100, DG) (Advisory)

P19.   (BP) Prior to issuance of building permits, the developer or developer’s
successor-in-interest shall pay all applicable impact fees, including but not
limited to Transportation Uniform Mitigation fees (TUMF), Multi-species Habitat
Conservation Plan (MSHCP) mitigation fees, and the City’s adopted Development
Impact Fees. (Ord) (Advisory)

P20.   (P) Prior to issuance of building permits, final landscaping and
irrigation plans shall be approved by the Planning Division prior to the release
of any building permits for the site. After the third plan check review for
landscape plans, an additional plan check fee shall apply. The plans shall be
prepared in accordance with the City’s Landscape Standards and Specifications
and shall include:

      A.     A landscape berm, hedge or a maximum 3 foot decorative wall is
required adjacent to parking areas along all public rights-of-way.

      B.     All finger and end planters shall be included at an interval of one
per 12 parking stalls, be a minimum 5’ x 16’, and include additional 12”
concrete step-outs and 6” curbing. (MC9.08.230, City’s Landscape Standards)

      C.     All diamond planters shall be included at an interval of one per 3
parking stalls.

      D.     Drought tolerant landscape shall be provided.

      E.     Trees shall be planted at an equivalent of one (1) tree per thirty
(30) linear feet of building dimension. Trees may be massed for pleasing
aesthetic effects.

      F.     Enhanced landscaping shall be included at all driveway and corner
locations as well as along Highway 60 to provide proper screening of trucks.

      

    13   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 14

      G.     All site perimeter and parking lot landscape and irrigation shall
be installed prior to the release of certificate of any occupancy permits for
the site or pad in question (master plot plan).

      H.     The review of all utility boxes, transformers etc. shall be
coordinated to provide adequate screening from public view. (Landscape
Guidelines)         I.     Landscaping on three sides of all trash enclosures
shall be provided.         J.     Dense landscape (spacing of one tree per 20
feet) shall be placed in front of the wall along all designated yard areas and
vines shall be planted at the base of the wall and be directed along said wall.

      K.     A minimum size of 36” box mature trees shall be placed along the
freeway or northern elevations of the building.

      L.     Minimum 24 inch box Eucalyptus Nicholii shall be used for the
street trees along the Eucalyptus Avenue frontage. Spacing of trees shall be
limited to 80 foot on center for parkways and medians in sight line distance
areas noted on the plans; however trees to the equivalency of 40 foot on center
shall be planted in the parkway for the entire site. Additional denser parkway
tree placement (between 25 to 30 feet on center) would be possible for areas
outside of the line of sight. An alternative to placing trees only on the
designated parkway landscape areas would be to widen the four foot landscape
separation between the sidewalk and trail to 8 feet and reduce the parkway
landscape to 8 feet in site line distance areas to provide additional trees
within the designated line of sight areas.

      M.     Focal entries of the site on Eucalyptus Avenue are void of trees
and or shrubs on the preliminary landscape plan and they shall be shown on the
plans, or alternatively document on the landscape and tree plans that the
equivalency of one tree per 30 linear feet of building dimension visible from
the parking lot and all public rights of away in addition to on tree per 30
linear feet of parking lot adjacent to the interior property is being met.

P21.   Prior to the issuance of building permits, landscape and irrigation plans
for common areas maintained by the Property Owner’s Association shall be
submitted to the Community Development Department — Planning Division. All
landscape plans shall be approved prior to the release of any building permits
for the site. The plans shall be prepared in accordance with the City’s
Landscape Development Guidelines. Landscaping is required for the sides and or
slopes of all water quality basin and drainage areas, while a hydroseed mix
w/irrigation is acceptable for the bottom of the basin areas. All detention
basins shall include trees, shrubs and groundcover up to the concreted portion
of the basin. A solid decorative wall with pilasters, tubular steel fence

      

    14   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 15

    with pilasters or other fence or wall approved by the Community Development
Director is required to secure all water quality and detention basins.

P22.   (BP) Prior to the issuance of building permits, the landscape plans shall
include landscape treatment for trash enclosures to include landscape on three
sides, and trash enclosures shall include decorative enhancements such as an
enclosed roof and other decorative features that are consistent with the
architecture of the proposed commercial buildings on the site, subject to the
approval of the Community Development Director.

P23.   (BP) Prior to the issuance of building permits, all fences and walls
required or proposed on site, shall be approved by the Community Development
Director. (MC 9.08.070)

P24.   (BP) Prior to issuance of a building permit for Phase 1, proof of a
driveway reciprocal access easement between Parcels 1 and 4 shall be provided to
the Public Works and Community Development Department.

P25.   (BP) Downspouts will be interior to the building, or if exterior,
integrated into the architecture of the building to include compatible colors
and materials to the satisfaction of the Community Development Director. This
item shall be noted on the final plot plan drawings.

P26.   (BP) Prior to the issuance of building permits, evidence of a reciprocal
access easement agreement for Parcel 4, including the maintenance of trees and
other landscape materials would be required.

P27.   (BP) Prior to the issuance of building permits, a full elevation set,
including the northeast focal point of the building adjacent to Highway 60 and
Theodore Street, shall be submitted. Said elevations shall be reviewed and
approved by the Planning Commission prior to the release of any building
permits.

P28.   (BP) Prior to the issuance of building permits, the precise grade or
final landscape plans shall include decorative paving at all driveway locations.

      

    15   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 16
PRIOR TO CERTIFICATE OF OCCUPANCY

P29.   (CO) Prior to issuance of Certificates of Occupancy or building final,
all required landscaping, buildings, lighting, parking lot improvements
including, but limited to paving and striping, and irrigation shall be installed
for the required phase. (DC 9.03.040) (Advisory)

P30.   (CO) Prior to the issuance of Certificates of Occupancy or building
final, all required and proposed fences and walls shall be constructed and
installed for the required phase according to the approved plans on file in the
Community Development Department — Planning Division. (MC 9.080.070) (Advisory).

P31.   (BP/CO) Prior to issuance of Certificate of Occupancy or building final,
all required landscaping and irrigation, including basins, shall be reviewed by
the Community Development Department — Planning Division. The landscaping shall
be installed for the required phase in accordance with the City’s Landscape
Standards the approved landscape plans, and conditions of approval included in
the grading and building sections above. (Advisory)

P32.   (CO) All rooftop equipment shall be appropriately screened and not
visible from the Highway 60 right of way.

OTHER CONDITIONS NOT TIED TO GRADING BUILDING OR OCCUPANCY

P33.   Loading or unloading activities shall be conducted from the truck bays or
designated loading areas only. (MC 9.10.140, CEQA) (Advisory)

P34.   Three building phases are included under Tentative Parcel Map No. 35629,
while a plot plan (PA07-0091) has been included for Phase 1. All development
under Phases 2 and 3 (Parcels 2, 3 and 4) would require submittal of separate
plot plans and review and approval from the Planning Commission.

MITIGATION MEASURES

P35.   MM A-1 — During project construction, the construction site manager or
supervisor shall ensure that construction lighting shall be limited to lighting
within the work area and light trespass shall be avoided though directional
lighting, shielding, and other similar control measures.

      

    16   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 17

P36.   MM A-2. Enhanced architectural and landscaping treatment shall be
utilized along the building frontage with State Route (SR) 60 to minimize or
soften views of long expanses of the upper elevations of buildings. Examples of
alternative treatment measures may include, but not be limited to the following:

  •   Use of color; or

  •   Texture variation; or

  •   Roof line variation.

P37.   MM AQ-1. Prior to construction of the project, the project applicant
shall comply with SCAQMD Rule 403 by providing a Fugitive Dust Control Plan that
describes the application of best management practices to control fugitive dust
during construction. Best management practices shall include:

  •   Application of water on disturbed soils a minimum of three times per day;
    •   Covering haul vehicles;     •   Replanting disturbed areas as soon as
practical;     •   Restricting vehicle speeds on unpaved roads to 15 mph;     •
  Suspension of all grading activities during high wind speeds in excess of 25
mph.     •   A Large Operation notification shall be submitted to the SCAQMD
prior to construction.     •   Project applicant to designate a person(s) to
monitor the dust control program and to order increased watering, as necessary.
    •   Post a sign with the telephone number and person to contact regarding
dust complaints. The person shall take corrective action within 24 hours.     •
  Complete all roadways, driveways, sidewalks, etc. as soon as possible;
building pads should be developed as soon as possible after grading unless
seeding, polymer, water, landscaping, soil binders, or similar means are applied
within five working days after grading completion to minimize fugitive dust.    
•   Street sweeping shall be accomplished as needed to remove soil transport to
adjacent areas; sweeping shall require use of equipment certified under SCAQMD
Rule 1186.1.

P38.   MM AQ-2. The project applicant shall meet CARB standards by assuring use
of lowest emission construction equipment reasonably available for use on

      

    17   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 18

    this project. The construction fleet average shall meet or exceed Tier II
level and the applicant shall provide incentives in the bidding process in
selecting construction contractors that propose the lowest-emission construction
equipment (i.e., high pressure injectors; smaller engine sizes; electric
equipment; gasoline powered equipment with catalytic converters; and
alternatively fueled construction equipment).

    The applicant shall also provide incentives in the bidding process in
selecting grading and construction contractors that propose the use of equipment
using Level III diesel particulate filters.

P39.   MM AQ-3. During project construction, construction equipment shall be
properly maintained in accordance with manufacturer’s specifications;
maintenance shall include proper tuning and timing of engines. During
maintenance, precautions shall be taken to ensure that fuel is not leaked onto
the ground. Equipment maintenance records and equipment design specification
data sheets shall be kept onsite during construction and subject to inspection
by the SCAQMD.

P40.   MM AQ-4. During project construction, the project applicant shall require
all contractors to turn off all construction equipment and delivery vehicles
when not in use or prohibit idling in excess of five (5) minutes.

P41.   MM AQ-5. Prior to issuance of a grading permit, the project applicant
shall provide a traffic control plan to the City of Moreno Valley that will
describe in detail safe detours around the project construction site with
temporary traffic control (e.g., flag person) during construction-related truck
hauling activities, as required by the City. Construction activities that affect
traffic flow on the arterial system shall be minimized by scheduling such
activities to off-peak hours. Construction truck travel shall be routed to
minimize travel on congested streets and near to sensitive receptor areas.
Construction traffic shall gain access to the project site via Theodore Street
and Eucalyptus Avenue to the greatest extent possible to minimize traffic and
dust along Redlands Boulevard. The traffic control plan is primarily intended as
a safety measure but also can minimize traffic congestion and delays that
increase idling and acceleration emissions. The traffic control plan shall be
prepared in accordance with U.S. Department of Transportation Federal Highways
Administration Rule on Work Zone Safety 23 CFR 630 Subpart J, Developing and
Implementing Traffic Management Plans for Work Zones.

      

    18   Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 19

     
P42.
  MM AQ-6. All paints shall be low VOC paints and applied using either high
volume low-pressure (HVLP) spray equipment or by hand application. For a list of
low VOC paints, refer to the website
www.aqmd.gov/prdas/brochures/paintguide.html.
 
   
P43.
  MMAQ-7A. Construction Phases. Prior to the issuance of grading permits, the
developer shall provide documentation to the City of Moreno Valley indicating
that construction workers will be encouraged to carpool to the greatest extent
practical, including providing information on park and ride programs available
to workers. The project shall also provide for lunch services onsite during
construction to minimize the need for offsite vehicle trips. Workers shall be
informed in writing and a letter placed on file at the City of Moreno Valley
documenting the efforts to encourage carpooling.
 
   
P44.
  MM AQ-7B. Occupancy. Prior to the issuance of occupancy permits, the project
applicant shall provide documentation to the City of Moreno Valley indicating
that tenant workers will be encouraged to carpool to the greatest extent
practical including providing information on park and ride programs available to
employees. Employees shall be informed in writing and a letter placed on file at
the City of Moreno Valley documenting the efforts to encourage carpooling.
 
   
P45.
  MM AQ-8. During project construction, onsite electrical hook-ups shall be
provided for electric construction tools including saws, drills and compressors,
to minimize the need for diesel powered electric generators.
 
   
P46.
  MM AQ-9. During construction, rumble or bumper strips or similar best
management practices shall be provided where vehicles enter and exit the
construction site onto paved roads, or wash off trucks or any equipment leaving
the site with each trip.
 
   
P47.
  MM-AQ-10. Offsite construction improvements shall be limited to an 8-hour day
during daylight hours.
 
   
P48.
  Operations- MM AQ-11. All project entrances shall be posted with signs which
state:

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

19



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 20

  a)   Diesel trucks servicing the project shall not idle for more than 3
minutes; and     b)   Telephone numbers of the building facilities manager and
the California Air Resources Board to report violations.

     
P49.
  MM AQ-12. Electricity shall be provided in the loading dock areas for
transportation refrigeration units visiting the site, if any.
 
   
P50.
  MM AQ-13. A deed restricted area to the south of the project property line,
precluding the establishment of sensitive receptors, is required. The. documents
necessary to execute the deed restriction shall be submitted to the City of
Moreno Valley prior to the issuance of a building permit. Prior to the issuance
of a Certificate of Occupancy, the area depicted on Exhibit 5.3-1 ‘Proposed
Buffer Area’ from the southern property line of the project between Redlands
Boulevard and Theodore Street shall be deed-restricted in a manner acceptable to
the City of Moreno Valley to preclude the establishment of sensitive receptors
including residences, hospitals, convalescent homes, day-care centers, and
schools within this area.
 
   
P51.
  MM AQ-14. Electrical hookups shall be provided for transport refrigeration
units within the Commercial component (Phases II and III) to eliminate the need
for idling of diesel-powered transport refrigeration units.
 
   
P52.
  MM AQ-15. The project applicant shall include in all new lease documents the
requirement that the tenants shall utilize only trucks using refrigeration units
capable of utilizing electrical hook-ups for deliveries to the tenant.
 
   
P53.
  MM AQ-16. The project applicant shall encourage its tenants to do the
following: have a compressed workweek schedule for its employees; include
electric powered and/or compressed natural gas fueled trucks and/or vehicles in
fleets; require or provide incentives to use California Air Resources Board
certified particulate filters that meet level III requirements; use “clean”
trucks, such as 2007 or newer model year or 2010 compliant; use electric yard
trucks; use trucks with a SmartWay 1.25 rating; and electrify auxiliary power
units. The applicant shall provide documentation of its efforts to the
satisfaction of the City.
 
   
P54.
  MM AQ-17. The project shall be designed such that the check-in point for
trucks is inside the facility property to ensure that there are no trucks
queuing

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

20



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 21

     
 
  outside the facility.
 
   
P55.
  MM AQ-18, Food services shall be provided onsite.
 
   
P56.
  MM AQ-19. Prior to the Issuance of Occupancy Permits, written evidence shall
be provided to the Planning and Transportation Engineering Divisions that the
project applicant shall include in all new lease documents the requirement that
the tenant shall provide employees with incentives for carpooling or impose a
parking fee.
 
   
P57.
  MM AQ-20. The property owners association shall maximize use of electrical
equipment for landscape maintenance.
 
   
P58.
  MM AQ-21. Prior to the issuance of a certificate of occupancy for Phase 3,
traffic signals, including interconnect hardware installed, or paid for, in
whole or in part, by the project applicant shall be synchronized by the
applicant, to the satisfaction of the City Engineer.
 
   
P59.
  MM BR-1. To avoid impacts to nesting birds covered under the MBTA, vegetation
removal activities involving established perennial vegetation located in the
urban/developed plant community shall be avoided during avian nesting season
(February 15 through August 31). If the nesting season cannot be avoided, a
nesting bird survey shall be provided no more than thirty (30) days prior to
vegetation removal activities. If no active nests are observed, construction
activity may proceed with no further monitoring. If active nests are observed, a
biological monitor shall be present during any construction activity within the
vicinity of the nest. Construction activity may encroach within the vicinity of
the nesting birds at the discretion of the biological monitor. Construction
activity may proceed once the nestlings have fledged the nest.
 
   
P60.
  MM BR-2. (GP) Prior to issuance of a grading permit, the applicant shall pay
the mandatory mitigation fee for the SKRHCP, The mitigation fee is a per/acre
fee based on the entire property footprint and is used to purchase land that
contains occupied Stephens’ kangaroo rat habitat for the purpose of conserving a
large core population.

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

21



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 22

     
P61.
  MM BR-3. (GP) A pre-construction clearance survey for burrowing owl shall be
provided. The pre-construction survey shall be conducted by a qualified
biologist no more than thirty (30) days prior to any grading or ground
disturbing activities.
 
   
 
  If construction is to be initiated during the breeding season (February 1
through August 31) and burrowing owl is determined to occupy any portion of the
study area during the 30-day pre-construction survey, consultation with the CDFG
and USFWS shall take place and no construction activity shall take place within
500 feet of an active nest/burrow until it has been determined that the
nest/burrow is no longer active, and all juveniles have fledged the nest/burrow.
No disturbance to active burrows shall occur without appropriate permitting
through the MBTA and/or CDFG.
 
   
 
  If active burrowing owl burrows are detected outside the breeding season
(September through January), or within the breeding season but owls are not
nesting or in the process of nesting, passive relocation may be conducted
following consultation with the CDFG and USFWS. Construction activity may occur
within 500 feet of the active nests at the discretion of the biological monitor,
 
   
P62.
  MM BR-4. (GP) Prior to issuance of a building permit, the applicant shall pay
the mandatory mitigation fee for the MSHCP. The mitigation fee is a per unit fee
based on the residential development and a per square feet fee based on
commercial or industrial development. This will satisfy mitigation required for
Impact 5.4-5 and 5.4-6.
 
   
P63.
  MM CR-1. (GP) Prior to the issuance of a grading permit, a City-approved
Project Archaeologist shall be retained to initiate and supervise cultural
resource mitigation-monitoring during project-related earth moving in all areas
of the project, subject to certain constraints found in MM CR-2.
 
   
P64.
  MM CR-2. Project-related archaeological monitoring shall include the following
constraints:

  1.   All construction-related earth moving shall be monitored to a depth of
ten (10) feet below grade by the Project Archaeologist or his/her designated
representative;

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

22



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 23

  2.   Once 50 percent of the earth to be moved has been examined by the Project
Archaeologist, the Project Archaeologist may, at his or her discretion,
terminate monitoring if and only if no buried cultural resources have been
detected;     3.   If buried cultural resources are detected during monitoring,
monitoring must continue until 100 percent of virgin earth within the study area
has been disturbed and inspected by the Project Archaeologist or his/her
designated representative.     4.   Grading shall cease in the area of a
cultural artifact or potential cultural artifact as delineated by the Project
Archaeologist or his/her designated representative. Grading should continue in
other areas of the site while particular find are investigated; and     5.   If
cultural artifacts are uncovered during grading, they shall be examined by a
professional archaeologist subject to MM CR-3, and decisions shall be made as to
mitigation, treatment and/or disposition in consultation with the culturally
affiliated Tribe(s), as determined by the City. A mitigation-monitoring report
must accompany the artifacts.

     
P65.
  MM CR-3. Should buried prehistoric cultural resources be encountered during
monitoring, the resources shall be evaluated for significance in consultation
with the culturally affiliated Tribe(s), as determined by the City, following
CEQA Guidelines prior to continuance of grading in the area.
 
   
P66.
  MM CR-4. The City of Moreno Valley shall designate culturally affiliated
Tribe(s) to monitor the project. Qualified representatives of the Tribal
Group(s) shall be granted access to the project site to monitor all activities
monitored by the Project Archaeologist.
 
   
P67.
  MM CR-5. (GP) Prior to the issuance of a grading permit, a City-approved
Project Paleontologist shall be retained to initiate and supervise
paleontological mitigation-monitoring in all areas of the project, subject to
certain constraints found below:

  1.   Once excavations reach ten (10) feet in depth, monitoring of excavation
in areas identified as likely to contain paleontologic resources by a

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

23



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 24

      qualified paleontologic monitor or his/her representative must take place.
    2.   Paleontological monitors shall be equipped to salvage fossils as they
are unearthed to avoid construction delays and to remove samples of sediments
that are likely to contain the remains of small fossil invertebrates and
vertebrates.     3.   Monitors shall be empowered to temporarily halt or divert
equipment to allow removal of abundant or large specimens, and,     4.  
Monitoring may be reduced if the potentially fossiliferous units described
herein are not present, or, if present, are determined upon exposure and
examination by qualified paleontologic personnel to have low potential to
contain fossil resources.

     
P68.
  MM CR-6. Although considered unlikely, there is always the possibility that
ground-disturbing activities may uncover previously unknown human remains.
Should this occur, Section 7050.5 of the California Health and Safety Code
applies, and the following procedures shall be followed.
 
   
In the event of an accidental discovery or recognition of any human remains,
California Health & Safety Code 7050.5 and California Public Resource Code (PRC)
Section 5097.98 must be followed. In this instance, once project-related
earthmoving begins and if there is accidental discovery or recognition of any
human remains, the following steps shall be taken:

  1.   There shall be no further excavation or disturbance of the site or any
nearby area reasonably suspected to overlie adjacent human remains until a
determination as to disposition and treatment is made. The Riverside County
Coroner shall be contacted to determine if the remains are Native American and
if an investigation of the cause of death is required. If the coroner determines
the remains to be Native American, the coroner shall contact the NAHC within 24
hours to allow the NAHC to identify the person or persons it believes to be the
“most likely descendant” (MLD) of the deceased Native American. The MLD may make
recommendations and enter into consultation with the landowner, for means of
treating or disposing of, with appropriate dignity, the human remains and any
associated grave goods as provided in PRC Section 5097.98.

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

24



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 25

     
P69.
  The project will be subject to the City’s Grading Ordinance and all applicable
California Building Codes. MM GEO-1. During excavation and grading activities a
qualified engineering geologist shall observe the in-grading excavation to
confirm the absence of any fault features within the building site. If any
currently unknown fault features are observed, such features shall be evaluated
by the geologist and, if determined necessary, remediation measures or other
measures as appropriate shall be implemented to address such features in
accordance with applicable City and State requirements. The geologist’s record
of observations shall be summarized in a final report to be submitted to the
City at the conclusion of excavation/grading activities.
 
   
P70.
  MM HH-1. The fire protection system shall be designed per National Fire
Protection Agency (NFPA) 13 to provide an Early Suppression Fast Response
(ESFR) sprinkler system protection. Temperature rating of sprinkler heads to be
per the Fire Department’s requirements.
 
   
P71.
  MM HH-2. A complete on-site fire protection underground system shall be
provided per NFPA 24 and specific requirements of the local authorities. This
system shall include hydrants, sectional valves, backflow prevention, and Fire
Department connections.
 
   
P72.
  MM HH-3. Riser assemblies shall include mechanical alarm valves. System
control valves shall either be riser mounted with wall post extensions or
exterior post indicator valves as required by the local authority. All required
devices for central station alarm system interface shall be provided.
 
   
P73.
  MM HH-4. System design, material, and installation shall comply with NFPA 13
and the other previous NFPA standards. It shall also comply with CBC and UFC
standards. Approvals will also be obtained from the owner’s insurance authority.
 
   
P74.
  MM LU-1. A deed restricted area to the south of the project property line,
precluding the establishment of sensitive receptors, is required. The documents
necessary to execute the deed restriction shall be submitted to the City of
Moreno Valley prior to the issuance of a building permit. Prior to the issuance
of a Certificate of Occupancy, the area depicted on Exhibit 5.3-1 ‘Proposed
Buffer Area’ from the southern property line of the project between Redlands
Boulevard and Theodore Street shall be deed-restricted in a manner

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

25



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 26

     
 
  acceptable to the City of Moreno Valley to preclude the establishment of
sensitive receptors including residences, hospitals, convalescent homes,
day-care centers, and schools within this area. (MM AQ-13)
 
   
  P75.
  MM N-1. No Construction Vehicles on Redlands Boulevard south of Future
Eucalyptus Avenue. Other than construction vehicles necessary for identified
offsite improvements within Redlands Boulevard, no construction vehicles shall
be allowed in the vicinity of any residences on Redlands Boulevard south of
existing Fir/future Eucalyptus Avenue. The prohibition for construction traffic
shall apply to all phases of the proposed project.
 
   
*P76.
  MM N-2. No nighttime grading or construction within 1,200 Feet of Residences
south of Future Eucalyptus Avenue. City grading hours are from 7 a.m. to 8 p.m.,
Monday through Friday. No grading or construction activities shall occur at
night (8 p.m. to 7 a.m.) within 1,200 feet from any noise-sensitive land uses
(i.e. occupied residences including yard areas, schools, etc.) located south of
SR-60 (Exhibit 5.11-6 shows the current location of occupied residences). Prior
to the issuance of a grading permit, the project applicant shall submit a Noise
Reduction Compliance Plan (NRCP) to the City as part of the grading permit
submittal showing the limits of nighttime construction based on the location of
occupied residential dwellings and their associated parcels, and other noise
sensitive uses. The limits of nighttime grading or construction shall be shown
on the NRCP and grading plan submitted to the City.
 
   
 
  The limits of construction allowed at night shall be staked or posted on site,
and contractors will be provided with a copy of the plan showing the limits of
nighttime construction.
 
   
 
  In the event any new residential units or other noise sensitive land uses are
built and occupied in the vicinity of the project site prior to completion of
Phase 1 construction, nighttime construction and grading activities shall be
prohibited within 1,200 feet of such residences. Compliance shall be
demonstrated through a modification of the NRCP.
 
   
 
  With the implementation of this mitigation measure, the loudest noise level
that would be experienced at any developed residential parcel would be less than
55 dBA (Leq) during the nighttime, and this level would be consistent with the
limits established in the City’s Noise Ordinance. Compliance with these
standards during Phase 1 construction of the project should be assured

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

26



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 27

     
 
  through the Noise Reduction Compliance Plan (NRCP) and periodic monitoring of
noise levels at developed residential parcels within 1,200 feet of the project
site.
 
   
P77.
  MM N-3. Daytime Construction Noise. City grading hours are from 7 a.m. to 8
p.m., Monday through Friday. If project site grading activities must occur
within 560 feet of noise-sensitive land uses during the daytime (7 a.m. to 8
p.m.), then temporary sound barriers of sufficient height and density to reduce
daytime noise levels to 60 dBA (Leq) or less shall be placed between the grading
activities and the noise-sensitive land uses. Prior to the issuance of a grading
permit, the developer shall submit a NRCP to the City as part of the grading
permit submittal showing the limits of daytime construction based on the 560
foot setback in relation to the location of occupied residential dwellings and
their associated parcels and other noises sensitive uses.
 
   
 
  In the event any new residential units or other noise sensitive land uses are
built and occupied in the vicinity of the project site prior to completion of
Phase 1 construction, the NRCP shall be modified to show a the revised new 560
foot setback for day time construction and grading activities in relation to the
new residences.
 
   
 
  With the implementation of this mitigation measure the loudest noise level
that would be experienced at any developed residential parcel would be less than
60 dBA (Leq) during the daytime, and these levels would be consistent with the
limits established in the City’s Noise Ordinance. Compliance with these
standards during Phase 1 construction of the project should be assured through
the NRCP and periodic monitoring of noise levels at developed residential
parcels within 560 feet of the project site. This mitigation measure does not
apply to off-site construction.
 
   
P78.
  MM N-4. Require Equipment Maintenance. All construction equipment shall be
maintained in good working order and fitted with the appropriate silencers,
mufflers or acoustic covers where applicable.
 
   
P79.
  MM N-5. Locate Material Stockpiles 1,200 Feet from Residences south of the
Freeway. Material stockpiles shall be located at least 1,200 feet from
residences south of future Eucalyptus Avenue along Theodore Street and Redlands
Boulevard. Remotely locating the stockpiles reduces the noise at the residences
from equipment traveling to and from the stockpiles and the

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

27



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 28

     
 
  noise that is sometimes associated with handling of material.
 
   
P80.
  MM TT-1. (CO)Prior to issuance of Certificate of Occupancy for Phase 1, turn
lanes shall be improved along Theodore Street at SR-60 and at Eucalyptus Avenue.
In addition, minor pavement shall be added to the Eastbound and West bound State
Route 60 Freeway ramp intersections with Theodore Street to accommodate truck
turning movements. These proposed improvements should enhance safety and improve
mobility between the freeway and Eucalyptus Avenue.
 
   
P81.
  MM TT-2. Concurrent with the submittal of the plot plan for Phase 3 of the
proposed project, the project applicant shall submit a supplemental traffic
study assessing the project’s contribution to the traffic impacts at the
Redlands Boulevard intersection with SR-60 ramps, as well as Theodore Street at
SR-60. Approval of the supplemental traffic study must occur prior to the
approval of entitlements for the Phase 3 Plot Plan. The project applicant shall
contribute to the costs of the interim intersection improvements required to
provide adequate capacity for all phases of the project. Said contribution shall
be on a fair-share basis considering the buildout of adjacent areas. Payment of
such costs shall be provided prior to the issuance of a building permit for
Phase 3. If the timing of Phase 3 of the project precedes the planned interim
improvements, the project shall be required to construct interim improvements
needed to provide adequate capacity to serve the project.
 
   
P82.
  MM TT-3. The project applicant shall construct the easterly leg of the
intersection located at Redlands Boulevard and Eucalyptus Avenue at the ultimate
design required to provide adequate capacity for all phases of the project and
buildout of the adjacent areas. The design tentatively consists of a dedicated
westbound left turn lane, two westbound through lanes and a dedicated westbound
right turn lane. Final geometries shall be determined after receiving the
supplemental traffic study identified in MM TT 2. Construction of required
improvements shall be completed prior to the issuance of occupancy permits for
Phase 3 of the project.
 
   
P83.
  MM TT(C)-1. (CO) Prior to issuance of certificate of occupancy for Phase 1 of
the project, turn lanes shall be provided along Theodore Street at SR-60 and at
Eucalyptus Avenue. In addition, minor pavement shall be added to the

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

28



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 29

     
 
  Eastbound and West bound State Route 60 Freeway ramp intersections with
Theodore Street to accommodate truck turning movements These proposed
improvements should enhance safety and improve mobility between the freeway and
Eucalyptus Avenue.
 
   
P84.
  MM TT(C)-2. The short-range analysis shows project impacts at the Redlands
Boulevard interchange and at the Redlands Boulevard/Eucalyptus Avenue
intersection. At the interchange, improvements are planned and the project shall
participate on a fair share basis if private funding is needed. If the timing of
Phase 3 of the project precedes the planned interchange improvements, the
project shall contribute to interim improvement to provide adequate capacity
until the ultimate improvements are completed. These interim improvements
include additions of left and right turn lanes at Redlands Boulevard, SR 60
Ramps, and Eucalyptus Avenue. The interim improvements would be the shared
responsibility of the proposed project and cumulative projects. Fair share
participation and/or contribution to interim improvements, as applicable, shall
be required prior to the issuance of a building permit for Phase 3 of the
project
 
   
P85.
  MM TT(C)-3. At the time of the submittal of the plot plan for Phase 3 of the
proposed project, the applicant shall submit a supplemental traffic study
assessing the project’s contribution to the impacts at the Redlands Boulevard
intersection with SR-60 ramps, as well as Theodore Street at SR-60. The
developer shall contribute to the costs on a fair share basis of the
intersection improvements required to provide adequate capacity for all phases
of the project and buildout of the adjacent areas. If the timing of Phase 3 of
the project precedes the planned improvements, the project shall be required to
construct interim improvements to provide adequate capacity until the ultimate
improvements are completed.
 
   
P86.
  MM W-1. Prior to issuance of a Precise Grading Permit, Planting and Irrigation
Plans shall be submitted for review and prior to the issuance of a building
permit, approved by the City. Such plans shall contain the following components:

  •   The plans shall incorporate water conservation principles as detailed in
the Moreno Valley Municipal Code § 9.17.030 Landscape and irrigation design
standards.

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

29



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 30

  •   Plant types shall be grouped together according to their water, soil, sun
and shade requirements and in relationship to the buildings. Plants with
different water needs shall be irrigated separately.     •   Plans shall be
designed in accordance with soil tests to determine appropriate specifications
of soil amendments and to facilitate selection of water-efficient plant species
suitable for the site. Soil amendments such as compost shall be provided to
improve water-holding capacity of soil, where soil conditions warrant.     •  
All exposed surfaces of non-turf areas within the developed landscape area shall
be mulched with a minimum three inch (3”) layer of material, except in areas
with groundcover planted from flats where mulch depth shall be one and one half
inches (1.5”).     •   Turf areas shall be limited to public gathering areas and
used in compliance with City approved water budget formula(s) and
specifications.     •   All irrigation systems shall be designed to prevent
runoff, over-spray, low head drainage (occurs where sprinkler systems are
installed in sloped areas) and other similar conditions where water flows
offsite on to adjacent property, non-irrigated areas, walk, roadways, or
structures. Irrigation systems shall be designed, constructed, managed, and
maintained to achieve as high an overall efficiency as possible.     •  
Landscaped areas shall be provided with a) smart irrigation controllers which
automatically adjusts the frequency and/or duration of irrigation events in
response to changing weather conditions; b) rain-sensing devices to prevent
irrigation during rainy weather; c) anti-drain check valves installed at
strategic points to minimize or prevent low-head drainage; and d) pressure
regulators when the static water pressure exceeds the maximum recommended
operating pressure of the irrigation system.     •   The planting areas shall be
grouped in relation to moisture control zones based on similarity of water
requirements (i.e., turf separate from shrub and groundcover, full sun exposure
areas separate from shade areas; top of slope separate from toe of slope).

     
P87.
  MM GCC-1. The project shall be designed to meet applicable 2008 Title 24
energy efficiency requirements, or any more stringent requirements that may be
adopted prior to the issuance of building permits for the project.

Resolution No. 2009-11
Exhibit A Date
Adopted: February 10, 2009

30



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 31

     
P88.
  MM GCC-2. All buildings shall be designed with “cool roofs” using products
certified by the Cool Roof Rating Council, and exposed roof surfaces shall use
“cool paints.”
 
   
P89.
  MM GCC-3. The project shall install a photovoltaic array (solar panels) or
other source of renewable energy generation on-site, or otherwise acquire energy
from the local utility that has been generated by renewable sources, to meet the
project’s Phase 1 office electricity needs.
 
   
P90.
  MM GCC-4. The design and operation of the project shall use ENERGY
STAR-qualified energy efficient products for heating and cooling systems, and
for built-in appliances and lighting.
 
   
P91.
  MM GCC-5. To reduce vehicle miles traveled and emissions associated with
trucks and vehicles, the following measures shall be implemented to the
satisfaction of the Community Development Director, Public Works Director,
Building Official and Transportation Division Manager:

  a)   Onsite secure, weather-protected bicycle storage parking shall be
provided. Onsite showers (one for males and one for females) and lockers for
employees shall be provided in each building. Onsite convenient bicycle parking
shall be provided for retail customers.     b)   Any traffic lights installed as
part of this project shall use Light Emitting Diodes.     c)   Pedestrian and
bicycle connections shall be provided to surrounding areas consistent with the
Existing General Plan.     d)   A Transportation Management Association
(TMA) shall be established for the project by the applicant. The TMA shall
coordinate its efforts with other TMAs in the City and encourage and coordinate
carpooling by occupants of the project. The TMA shall advertise its services to
the building occupants. The TMA shall offer transit or other incentives to the
employees to reduce greenhouse gas emissions. A shuttle shall be provided during
any one hour period where the number of employees using public transit exceeds
20 during the period. The TMA shall distribute public transportation information
to its employees. The TMA shall provide electronic message board space for
coordinating rides.

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

31



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 32

      Within two months after project completion, the TMA shall submit a plan to
the City that outlines the measures the TMA has implemented and contact
information.     e)   There shall be preferential parking for carpools,
vanpools, and alternatively fueled vehicles.

     
P92.
  MM GCC-6. The project shall provide a minimum of two electric vehicle-charging
stations.
 
   
P93.
  MM GCC-7. During onsite construction phases of mass grading, fine grading, and
building (excluding asphalt paving, trenching, and offsite improvements),
off-road construction equipment shall use biodiesel fuel (a minimum of B20, or
20 percent of biodiesel). Construction equipment exempt from this measure
include those with warranties that would be voided if B20 biodiesel fuel is
used. Prior to issuance of grading permits, the applicant shall provide
documentation to the City that verifies that certain equipment are exempt; that
a biodiesel supply has been secured; and that the construction contractor is
aware that the use of biodiesel is required.
 
   
P94.
  MM GCC-8. Prior to issuance of a grading permit, the project shall have in
place a City-approved Solid Waste Diversion and Recycling Plan that demonstrates
the diversion and recycling of all salvageable and re-useable wood, metal,
plastic and paper products used during project construction. A similar Plan
shall be in place prior to occupancy that demonstrates the diversion and
recycling of all wood, metal, plastic and paper products during on-going
operation of the warehouse and office portions of the project. The Plans shall
include the name of the waste hauler, their assumed destination for all waste
and recycled materials, and the procedures that will be followed to ensure
implementation of this measure.
 
   
P95.
  MM GCC-9. The project shall be certifiable under Leadership in Energy and
Environmental Design (LEED). The project shall obtain the following credits from
the LEED for New Construction & Major Renovations, version 2.2 (or equivalent):
Sustainable Sites Credit 7.1: Heat Island Effect, Non-Roof; LEED Energy &
Atmosphere Credit 1, Optimize Energy Performance, in part through installing
skylights and utilizing energy efficient lighting. Demonstration of

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

32



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 33

     
 
  certifiability shall be provided to the satisfaction of the City, prior to the
issuance of building permits.
 
   
P96.
  MM GCC-10. The project shall be designed to accommodate trucks utilizing
“SmartWay Truck Efficiency” emission reduction features. Trailer tails
(extenders) are incompatible with loading docks and are exempt from this
measure.
 
   
P97.
  MM GCC-11. Every truck that enters the site with a gross vehicle weight rating
over 10,000 pounds shall have an Engine Certification Label. If it does not have
the label, it shall be prohibited from entering the project site.

Building and Safety Division

     
B1.
  The above project shall comply with the current California Codes (CBC, CEC,
CMC and the CPC) as well as all other city ordinances. All new projects shall
provide a soils report. Plans shall be submitted to the Building Department as a
separate submittal.
 
   
 
  COMMERCIAL, INDUSTRIAL, MULTI-FAMILY PROJECTS INCLUDING CONDOMINIUMS,
TOWNHOMES, DUPLEXES AND TRIPLEX BUILDINGS REQUIRE THE FOLLOWING.
 
   
 
  Prior to final inspection, all plans will be placed on a CD Rom for reference
and verification. Plans will include “as built” plans, revisions and changes.
The CD will also include Title 24 energy calculations, structural calculations
and all other pertinent information. It will be the responsibility of the
developer and or the building or property owner(s) to bear all costs required
for this process. The CD will be presented to the Building Department for review
prior to final inspection and building occupancy. The CD will become the
property of the Moreno Valley Building Department at that time. In addition, a
site plan showing the path of travel from public right of way and building to
building access with elevations will be required. (Advisory)
 
   
B2.
  (BP) Prior to the issuance of a building permit, the applicant shall submit a
properly completed “Waste Management Plan” (WMP), as required, to the Compliance
Official (Building Official) as a portion of the building or demolition permit
process. (Advisory)

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

33



--------------------------------------------------------------------------------



 



PLANNING DIVISION
CONDITIONS OF APPROVAL
PAGE 34
SCHOOL DISTRICT

     
S1.
  (BP) Prior to issuance of building permits, the developer shall provide to the
Community Development Director a written certification by the affected school
district that either: (1) the project has complied with the fee or other
exaction levied on the project by the governing board of the district, pursuant
to Government Code Section 65996; or (2) the fee or other requirement does not
apply to the project. (Advisory)

UNITED STATES POSTAL SERVICE

     
PO1.
  (BP) Prior to the issuance of building permits, the developer shall contact
the U.S. Postal Service to determine the appropriate type and location of
mailboxes. (Advisory)

* Modified by the City Council at their meeting on 2/10/09
Markg/2007/PA07-0088 thorough PA07-0091
Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

34



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
COMMENTS — PLOT PLAN
Case No: PA07-0088 through PA07-0091 and P07-157
APN: 488-350-001 through 002 and 488-360-001 through 012
DATE: 12/19/08
FIRE PREVENTION BUREAU
          1. The following Standard Conditions shall apply.
With respect to the conditions of approval, the following fire protection
measures shall be provided in accordance with Moreno Valley City Ordinances
and/or recognized fire protection standards:

      F4.  
During phased construction, dead end roadways and streets which have not been
completed shall have a turn-around capable of accommodating fire apparatus. (CFC
503.1 and 503.2.5) (ADVISORY)
   
 
F5.  
Prior to issuance of Building Permits, the applicant/developer shall provide the
Fire Prevention Bureau with an approved site plan for Fire Lanes and signage.
(MVMC 8.36.050 and CFC 501.3) (ADVISORY)
   
 
F6.  
Prior to building construction, all locations where structures are to be built
shall have an approved Fire Department emergency vehicular access road (all
weather surface) capable of sustaining an imposed load of 80,000 lbs. GVW, based
on street standards approved by the Public Works Director and the Fire
Prevention Bureau. (CFC 501.4 and MVMC 8.36.050 Section A) (ADVISORY)
   
 
F7.  
Prior to building construction, fire lanes and fire apparatus access roads shall
have an unobstructed width of not less the twenty-four (24) or thirty (30) feet
as approved by the Fire Prevention Bureau and an unobstructed vertical clearance
of not less the thirteen (13) feet six (6) inches. (CFC 503.2.1.1 and MVMC
8.36.050) (ADVISORY)
   
 
F8.  
All roads, driveways and private roads shall not exceed 12 percent grade. (CFC
503.2.7 and MVMC 8.36.050) (ADVISORY)
   
 
F9.  
If construction is phased, each phase shall provide an approved emergency
vehicular access way for fire protection prior to any building construction.
(CFC 501.4 and MVMC 8.36.050 Section A) (ADVISORY)
   
 
F10.  
Prior to construction, all locations where structures are to be built shall have
an approved Fire Department access based on street standards approved by the
Public Works Director and the Fire Prevention Bureau. (CFC 501.3 and MVMC
8.36.050) (ADVISORY)

      

    35   Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



      F11.  
Prior to building construction, dead end roadways and streets which have not
been completed shall have a turnaround capable of accommodating fire apparatus.
(CFC 503.2.5. and MVMC 8.36.050) (ADVISORY)
   
 
F12.  
Prior to issuance of Building Permits, the applicant/developer shall participate
in the Fire Impact Mitigation Program. (Fee Resolution as adopted by City
Council)
   
 
F13.  
Prior to issuance of Building Permits, the applicant/developer shall furnish one
copy of the water system plans to the Fire Prevention Bureau for review. Plans
shall:

  a)   Be signed by a registered civil engineer or a certified fire protection
engineer;     b)   Contain a Fire Prevention Bureau approval signature block;
and     c)   Conform to hydrant type, location, spacing of new and existing
hydrants and minimum fire flow required as determined by the Fire Prevention
Bureau.

         
After the local water company signs the plans, the originals shall be presented
to the Fire Prevention Bureau for signatures. The required water system,
including fire hydrants, shall be installed, made serviceable, and be accepted
by the Moreno Valley Fire Department prior to Certificate of occupancy. They
shall be maintained accessible. The interim Fire Master Plan (invasion line)
will provide temporary fire protection during construction.
   
 
   
Existing fire hydrants on public streets are allowed to be considered available.
Existing fire hydrants on adjacent properties shall not be considered available
unless fire apparatus access roads extend between properties and easements are
established to prevent obstruction of such roads. (CFC 508.1 and MVMC 8.36.100)
(ADVISORY)
   
 
F14.  
Prior to issuance of Certificate of Occupancy or Building Final, “Blue
Reflective Markers” shall be installed to identify fire hydrant locations in
accordance with City specifications. (CFC 510.1) (ADVISORY)
   
 
F15.  
Prior to issuance of Certificate of Occupancy or Building Final, all commercial
buildings shall display street numbers in a prominent location on the street
side and rear access locations. The numerals shall be a minimum of twelve
(12) inches in height for buildings and six (6) inches in height for suite
identification on a contrasting background. Unobstructed lighting of the
address(s) shall be by means approved by the Fire Prevention Bureau and Police
Department. In multiple suite centers (strip malls), businesses shall post the
name of the business on the rear door(s). (CFC 505.1) (ADVISORY)
   
 
F16.  
Prior to issuance of Certificate of Occupancy or Building Final, the
applicant/developer shall install a fire sprinkler system based on square
footage and type of construction, occupancy or use. Fire sprinkler plans shall
be submitted to the Fire Prevention Bureau for approval prior to installation.
(CFC Chapter 9) (ADVISORY)

      

    36   Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



      F17.  
Prior to issuance of Certificate of Occupancy or Building Final, the
applicant/developer shall install a fire alarm system monitored by an approved
Underwriters Laboratory listed central station based on a requirement for
monitoring the sprinkler system, occupancy or use. Fire alarm panel shall be
accessible from exterior of building in an approved location. Plans shall be
submitted to the Fire Prevention Bureau for approval prior to installation. (CFC
Chapter 9 and MVMC 8.36.070) (ADVISORY)
   
 
F18.  
Prior to issuance of a Certificate of Occupancy or Building Final, a “Knox Box
Rapid Entry System” shall be provided. The Knox-Box shall be installed in an
accessible location approved by the Fire Chief. The Knox-Box shall be supervised
by the alarm system and all exterior security emergency access gates shall be
electronically operated and be provided with Knox key switches for access by
emergency personnel. (CFC 506.1) (ADVISORY)
   
 
F19.  
Prior to issuance of Certificate of Occupancy or Building Final, the
applicant/developer shall be responsible for obtaining underground and/or above
ground tank permits for the storage of combustible liquids, flammable liquids,
or any other hazardous materials from both the County of Riverside Community
Health Agency Department of Environmental Health and the Fire Prevention Bureau.
(CFC 3401.4 and 2701.5) (ADVISORY)
   
 
F20.  
Prior to issuance of Certificate of Occupancy, approval shall be required from
the County of Riverside Community Health Agency (Department of Environmental
Health) and Moreno Valley Fire Prevention Bureau to maintain, store, use, handle
materials, or conduct processes which produce conditions hazardous to life or
property, and to install equipment used in connection with such activities. (CFC
2701.5) (ADVISORY)
   
 
F21.  
Prior to issuance of Certificate of Occupancy or Building Final, the
applicant/developer must submit a simple plot plan, a simple floor plan, and
other plans as requested, each as an electronic file in .dwg format, to the Fire
Prevention Bureau. Alternate file formats may be acceptable with approval by the
Fire Chief.
   
 
F22.  
The angle of approach and departure for any means of Fire Department access
shall not exceed 1 ft drop in 20 ft (0.3 m drop in 6 m), and the design
limitations of the fire apparatus of the Fire Department shall be subject to
approval by the AHJ. (CFC 503.2.7 and MVMC 8.36.050 Section I) (ADVISORY)
   
 
F23.  
Prior to issuance of the building permit for development, independent paved
access to the nearest paved road, maintained by the City shall be designed and
constructed by the developer within the public right of way in accordance with
City Standards. (MVMC 8.36.050) (ADVISORY)
   
 
F24.  
Complete plans and specifications for fire alarm systems, fire-extinguishing
systems (including automatic sprinklers or standpipe systems), clean agent
systems (or other special types of automatic fire-extinguishing systems), as
well as other fire-protection systems and appurtenances thereto shall be
submitted to the Moreno Valley Fire Prevention Bureau for review and approval
prior to

      

    37   Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



         
system installation. Submittals shall be in accordance with CFC Chapter 9 and
associated accepted national standards. (ADVISORY)
   
 
F25.  
A permit is required to maintain, store, use or handle materials, or to conduct
processes which, produce conditions hazardous to life or property, or to install
equipment used in connection with such activities. Such permits shall not be
construed as authority to violate, cancel or set aside any of the provisions of
this code. Such permit shall not take the place of any license required by law.
Applications for permits shall be made to the Fire Prevention Bureau in such
form and detail as prescribed by the Bureau. Applications for permits shall be
accompanied by such plans as required by the Bureau. Permits shall be kept on
the premises designated therein at all times and shall be posted in a
conspicuous location on the premises or shall be kept on the premises in a
location designated by the Fire Chief. Permits shall be subject to inspection at
all times by an officer of the fire department or other persons authorized by
the Fire Chief in accordance with Appendix Chapter 1 and MVMC 8.36.100.
(ADVISORY)
   
 
F26.  
Approval of the safety precautions required for buildings being constructed,
altered or demolished shall be required by the Fire Chief in addition to other
approvals required for specific operations or processes associated with such
construction, alteration or demolition. (CFC Chapter 14) (ADVISORY)
   
 
F27.  
Prior to issuance of Certificate of Occupancy, permits are required to store,
dispense, use or handle hazardous material. Each application for a permit shall
include a hazardous materials management plan (HMMP). The location of the HMMP
shall be posted adjacent to (other) permits when an HMMP is provided. The HMMP
shall include a facility site plan designating the following:

  a)   Storage and use areas;   b)   Maximum amount of each material stored or
used in each area;   c)   Range of container sizes;   d)   Locations of
emergency isolation and mitigation valves and devises;   e)   Product conveying
piping containing liquids or gases, other than utility-owned fuel gas lines and
low-pressure fuel gas lines;   f)   On and off positions of valves for valves
which are of the self-indicating type;   g)   Storage plan showing the intended
storage arrangement, including the location and dimensions of aisles. The plans
shall be legible and approximately to scale. Separate distribution systems are
allowed to be shown on separate pages; and h) Site plan showing all
adjacent/neighboring structures and use.   h)   Site plan showing all
adjacent/neighboring structures and use.

         
NOTE: Each application for a permit shall include a hazardous materials
inventory statement (HMIS). (ADVISORY)
   
 
F28.  
Before a Hazardous Materials permit is issued, the Fire Chief shall inspect and
approve the receptacles, vehicles, buildings, devices, premises, storage spaces
or areas to be used. In instances where laws or regulations are enforceable by
departments other than the Fire Prevention Bureau, joint approval shall be
obtained from all departments concerned. (CFC Appendix H) (ADVISORY)

    38   Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



      F29.  
Construction or work for which the Fire Prevention Bureau’s approval is required
shall be subject to inspection by the Fire Chief and such construction or work
shall remain accessible and exposed for inspection purposes until approved. (CFC
Section 106) (ADVISORY)
   
 
F30.  
The Fire Prevention Bureau shall maintain the authority to inspect, as often as
necessary, buildings and premises, including such other hazards or appliances
designated by the Fire Chief for the purpose of ascertaining and causing to be
corrected any conditions which would reasonably tend to cause fire or contribute
to its spread, or any violation of the purpose or provisions of this code and of
any other law or standard affecting fire safety. (CFC Section 106) (ADVISORY)
   
 
F31.  
Permit requirements issued, which designate specific occupancy requirements for
a particular dwelling, occupancy, or use, shall remain in effect until such time
as amended by the Fire Chief. (CFC Section 104) (ADVISORY)
   
 
F32.  
In accordance with the California Fire Code Appendix Chapter 1, where no
applicable standards or requirements are set forth in this code, or contained
within other laws, codes, regulations, ordinances or bylaws adopted by the
jurisdiction, compliance with applicable standards of the National Fire
Protection Association or other nationally recognized fire safety standards as
are approved shall be deemed as prima facie evidence of compliance with the
intent of this code as approved by the Fire Chief. (CFC Section 102.7)
(ADVISORY)
   
 
F33.  
Any alterations, demolitions, or change in design, occupancy and use of
buildings or site will require plan submittal to the Fire Prevention Bureau with
review and approval prior to installation. (CFC Appendix Chapter 1) (ADVISORY)
   
 
F34.  
Prior to installation, Emergency and Fire Protection Plans shall be provided
when required by the Fire Prevention Bureau. (CFC Section 105) (ADVISORY)
   
 
F35.  
Prior to Certificate of Occupancy all locations where medians are constructed
and prohibit vehicular ingress/egress into or away from the site, provisions
must be made to construct a median-crossover at all locations determined by the
Fire Marshal and the City Engineer. Prior to the construction, design plans will
be submitted for review and approval by the City Engineer and all applicable
inspections conducted by Land Development Division.
   
 
F36.  
Prior to construction, all traffic calming designs/devices must be approved by
the Fire Marshal and City Engineer.

      

    39   Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
PUBLIC WORKS DEPARTMENT — LAND DEVELOPMENT DIVISION
CONDITIONS OF APPROVAL
PA07-0088 Change of Zone
PA07-0089 General Plan Amendment
PA07-0091 Plot Plan
APN 488-350-001, 002 and APN 488360-001 thru -012
Note: All Special Conditions are in Bold lettering and follow the standard
conditions.
PUBLIC WORKS DEPARTMENT — LAND DEVELOPMENT DIVISION
The following are the Public Works Department — Land Development Division
Conditions of Approval for this project and shall be completed at no cost to any
government agency. All questions regarding the intent of the following
conditions shall be referred to the Public Works Department — Land Development
Division.
General Conditions

      LD1.  
(G) The developer shall comply with all applicable City ordinances and
resolutions including the City’s Municipal Code (MC) and if subdividing land,
the Government Code (GC) of the State of California, specifically Sections 66410
through 66499.58, said sections also referred to as the Subdivision Map Act
(SMA). (MC 9.14.010) (Advisory)
   
 
LD2.  
(G) If the project involves the subdivision of land, maps may be developed in
phases with the approval of the City Engineer. Financial security shall be
provided for all improvements associated with each phase of the map. The
boundaries of any multiple map increment shall be subject to the approval of the
City Engineer. The City Engineer may require the dedication and construction of
necessary utilities, streets or other improvements outside the area of any
particular map, if the improvements are needed for circulation, parking, access,
or for the welfare or safety of the public. (MC 9.14.080, GC 66412 and 66462.5)
if the project does not involve the subdivision of land and it is necessary to
dedicate right-of-way/easements, the developer shall make the appropriate offer
of dedication by separate instrument. The City Engineer may require the
construction of necessary utilities, streets or other improvements beyond the
project boundary, if the improvements are needed for circulation, parking,
access, or for the welfare or safety of the public. (Advisory)
   
 
LD3.  
(G) It is understood that the plot plan correctly shows all existing easements,
traveled ways, and drainage courses, and that their omission may require the map
or plans associated with this application to be resubmitted for further
consideration. (MC 9.14.040) (Advisory)
   
 
LD4.  
(G) In the event right-of-way or offsite easements are required to construct
offsite improvements necessary for the orderly development of the surrounding

      

    40   Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



         
area to meet the public health and safety needs, the developer shall make a good
faith effort to acquire the needed right-of-way in accordance with the Land
Development Division’s administrative policy. In the event that the developer is
unsuccessful, he shall enter into an agreement with the City to acquire the
necessary right-of-way or offsite easements and complete the improvements at
such time the City acquires the right-of-way or offsite easements which will
permit the improvements to be made. The developer shall be responsible for all
costs associated with the right-of-way or easement acquisition per the
Subdivision Map Act. (GC 66462.5) (Advisory)
   
 
LD5.  
(G) If improvements associated with this project are not initiated within two
years of the date of approval of the Public Improvement Agreement, the City
Engineer may require that the improvement cost estimate associated with the
project be modified to reflect current City construction costs in effect at the
time of request for an extension of time for the Public Improvement Agreement or
issuance of a permit. (Advisory)
   
 
LD6.  
(G) The developer shall monitor, supervise and control all construction and
construction supportive activities, so as to prevent these activities from
causing a public nuisance, including but not limited to, insuring strict
adherence to the following:

  a.   Removal of dirt, debris, or other construction material deposited on any
public street no later than the end of each working day.     b.   Observance of
working hours as stipulated on permits issued by the Public Works Department.  
  c.   The construction site shall accommodate the parking of all motor vehicles
used by persons working at or providing deliveries to the site.     d.   All
dust control measures per South Coast Air Quality Management District
(SCAQMD) requirements shall be adhered to during the grading operations.

         
Violation of any condition or restriction or prohibition set forth in these
conditions shall subject the owner, applicant, developer or contractor(s) to
remedies as noted in the City Municipal Code 8.14.090. In addition, the City
Engineer or Building Official may suspend all construction related activities
for violation of any condition, restriction or prohibition set forth in these
conditions until such time as it has been determined that all operations and
activities are in conformance with these conditions. (Advisory)
   
 
LD7.  
(G) The developer shall protect downstream properties from damage caused by
alteration of drainage patterns, i.e., concentration or diversion of flow.
Protection shall be provided by constructing adequate drainage facilities,
including, but not limited to, modifying existing facilities or by securing a
drainage easement. (MC 9.14.110) (Advisory)

      

    41   Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



      LD8.  
(G) Public drainage easements, when required, shall be a minimum of 25 feet wide
and shall be shown on the map and plan, and noted as follows: “Drainage Easement
— no structures, obstructions, or encroachments by land fills are allowed.” In
addition, the grade within the easement area shall not exceed a 3:1 (H:V) slope,
unless approved by the City Engineer. (Advisory)
   
 
LD9.  
(G) A detailed drainage study shall be submitted to the City Engineer for review
and approval at the time of any improvement or grading plan submittal. The study
shall be prepared by a registered civil engineer and shall include existing and
proposed hydrologic conditions. Hydraulic calculations are required for all
drainage control devices and storm drain lines. (MC 9.14.110) (Advisory)
   
 
LD10.  
(G) The final conditions of approval issued by the Planning Division subsequent
to Planning Commission approval shall be photographically or electronically
placed on mylar sheets and included in the Grading and Street Improvement plan
sets on twenty-four (24) inch by thirty-six (36) inch mylar and submitted with
the plans for plan check. These conditions of approval shall become part of
these plan sets and the approved plans shall be available in the field during
grading and construction. (Advisory)
   
 
LD11.  
(G) Upon approval of the plot plan by the Planning Commission, the Developer
shall submit the approved plot plan on compact disk in (.dxf) digital format to
the Land Development Division of the Public Works Department. (Advisory)

Prior to Grading Plan Approval or Grading Permit

      LD12.  
(GPA) The grading plans, plans shall be drawn on twenty-four (24) inch by
thirty-six (36) inch mylar and signed by a registered civil engineer and other
registered/licensed professional as required. (Advisory)
   
 
LD13.  
(GPA) Grading plans shall comply with the City Grading ordinance, these
Conditions of Approval and the following criteria:

  a.   The project street and lot grading shall be designed in a manner that
perpetuates the existing natural drainage patterns with respect to tributary
drainage area and outlet points. Unless otherwise approved by the City Engineer,
lot lines shall be located at the top of slopes.     b.   Any grading that
creates cut or fill slopes adjacent to the street shall provide erosion control,
sight distance control, and slope easements as approved by the City Engineer.  
  c.   A grading permit shall be obtained from the Public Works Department Land
Development Division prior to commencement of any grading outside of the City
maintained road right-of-way.     d.   All improvement plans are substantially
complete and appropriate clearance and at-risk letters are provided to the City,
(MC 9.14.030)

      

    42   Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



  e.   The developer shall submit a soils and geologic report to the Public
Works Department — Land Development Division. The report shall address the
soil’s stability and geological conditions of the site. (Advisory)

      LD14.  
(GPA) Prior to grading plan approval, the developer shall select treatment
control best management practices (BMPs) that are medium to highly effective for
treating Pollutants of Concern (POC) for the project. Projects where National
Pollution Discharge Elimination System (NPDES) mandates water quality treatment
control best management practices (BMPs) shall be designed per the City of
Moreno Valley guidelines or as approved by the City Engineer. (Advisory)
   
 
LD15.  
(GPA, IP) Prior to approval of the grading plans or improvement plans for
project sites which are one acre or larger, the developer shall obtain the WQMP
number from the City’s Land Development Division, if a WQMP is required, and as
a condition of the State Water Quality Control Board, a Notice of Intent
(NOI) for an NPDES permit must be filed and a Waste Discharge Identification
(W.D.I.D.) permit number obtained from the State Water Quality Control Board.
(Clean Water Act) (Advisory)
   
 
LD16.  
(GPA) Prior to the rough grading plan approval, or issuance of a building
permit, if a grading permit is not required, the Developer shall:

  a.   Submit two (2) copies of the final project-specific Water Quality
Management Plan (WQMP) for review by the City Engineer that:

  i.   Addresses Site Design Best Management Practices (BMPs) such as minimizing
impervious areas, maximizing permeability, minimizes directly connected
impervious areas to the City’s street and storm drain systems, and conserves
natural areas;     ii.   Incorporates Source Control BMPs and provides a
detailed description of their implementation;     iii.   Incorporates Treatment
Control BMPs and provides information regarding design considerations;     iv.  
Describes the long-term operation and maintenance requirements for BMPs
requiring maintenance; and     v.   Describes the mechanism for funding the
long-term operation and maintenance of the BMPs.

         
A copy of the final WQMP template can be obtained on the City’s Website or by
contacting the Land Development Division of the Public Works Department.

  b.   Record a “Stormwater Treatment Device and Control Measure Access and
Maintenance Covenant,” to provide public notice of the requirement to implement
the approved final project-specific WQMP and the

      

    43   Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



      maintenance requirements associated with the WQMP. A boilerplate copy of
the “Stormwater Treatment Device and Control Measure Access and Maintenance
Covenant,” can be obtained by contacting the Land Development Division of the
Public Works Department. (Advisory)

      LD17.  
(GPA) Prior to rough grading plan approval, or issuance of a building permit, if
a grading permit is not required, the Developer shall secure approval of the
final project-specific WQMP from the City Engineer. (Advisory)
   
 
LD18.  
(GPA) Prior to rough grading plan approval, or issuance of a building permit as
determined by the City Engineer, the approved final project-specific WQMP shall
be incorporated by reference or attached to the project’s Storm Water Pollution
Prevention Plan as the Post-Construction Management Plan. (Advisory)
   
 
LD19.  
(GPA) Prior to grading permit issuance, the developer shall prepare a Storm
Water Pollution Prevention Plan (SWPPP) in conformance with the state’s
Construction Activities Storm Water General Permit. A copy of the current SWPPP
shall be kept at the project site and be available for review upon request. The
SWPPP shall be submitted to the City’s Storm Water Program Manager on compact
disk(s) in Microsoft Word format. The developer is required to bring the SWPPP
to the grading pre-construction meeting. (Advisory)
   
 
LD20.  
(GPA) Prior to the approval of the grading plans, the developer shall pay any
applicable remaining grading plan check fee. (Advisory)
   
 
LD21.  
(GPA/MA) Prior to the later of either grading plan or final map approval,
resolution of all drainage issues shall be as approved by the City Engineer.
(Advisory)
   
 
LD22.  
(GP) Prior to the issuance of a grading permit, the developer shall submit a
letter of permission to grade for a specific duration recorded against each
offsite parcel and an easement for slope purposes at final map recordation.
(Advisory)
   
 
LD23.  
(GP) Prior to issuance of a grading permit, if the fee has not already been paid
prior to map approval or prior to issuance of a building permit if a grading
permit is not required, the developer shall pay Area Drainage Plan (ADP) fees.
The developer shall provide a receipt to the City showing that ADP fees have
been paid to Riverside County Flood Control and Water Conservation District.
(MC 9.14.100)
   
 
LD24.  
(GP) Prior to issuance of a grading permit, the following securities shall be
submitted to the City:

  a.   Security, in the form of a cash deposit (preferable), letter of credit,
or performance bond shall be required to be submitted as a guarantee

      

    44   Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



         
of the completion of the grading required as a condition of approval of the
project (MC 8.21.070)
   
 
b.  
Erosion control security as a guarantee of the completion and maintenance of the
erosion control systems required as a condition of approval of the project. The
amount of the security shall be equal to one hundred (100) percent of the total
estimated cost of the erosion control system(s). The permittee’s estimate of
such cost shall be based on the established unit costs available form the city
and shall be subject to the review and approval of the city engineer. At least
twenty-five (25) percent of the required security shall be in cash and shall be
deposited with the city engineer. The remainder of the erosion control security
shall be subject to the approval of the City Engineer and City Attorney, and
consist of one or more of the following:

i.  
Cash deposit;
ii.  
Bond
iii.  
Certificate of Deposit
iv.  
Letter of Credit, in City format, from one or more local financial
institution(s) subject to regulation by the state or federal government. (MC
8.21.150) (Advisory)

      LD25.  
(GP) Prior to issuance of a grading permit, the developer shall pay the
applicable grading inspection fees. (Advisory)

Prior to Improvement Plan Approval or Construction Permit

      LD26.  
(IPA) Improvement plans shall be drawn on twenty-four (24) inch by thirty-six
(36) inch mylar and signed by a registered civil engineer and other
registered/licensed professional as required. (Advisory)
   
 
LD27.  
(IPA) Prior to approval of the improvement plans, the developer shall submit
clearances from all applicable agencies, and pay all outstanding plan check
fees. (MC 9.14.210) (Advisory)
   
 
LD28.  
(IPA) All public improvement plans prepared and signed by a registered civil
engineer in accordance with City standards, policies and requirements shall be
approved by the City Engineer. Securities and a public improvement agreement
shall be required to be submitted and executed as a guarantee of the completion
of the improvements. (Advisory)
   
 
LD29.  
(IPA) The street improvement plans shall comply with all applicable City
standards and the following design standards throughout this project:

      a.  
Corner cutbacks in conformance with City Standard 208 shall be shown on the
final map or, if no map is to be recorded, offered for dedication by separate
instrument.

         
 
  45   Resolution No. 2009 -11         Exhibit A         Date Adopted:
February 10, 2009

 



--------------------------------------------------------------------------------



 



      b.  
Lot access to major thoroughfares shall be restricted except at intersections
and approved entrances and shall be so noted on the final map. (MC 9.14.100)
   
 
c.  
The minimum centerline and flow line grades shall be one percent unless
otherwise approved by the City Engineer. (MC 9.14.020)
   
 
d.  
All street intersections shall be at ninety (90) degrees plus or minus five
(5) degrees or as approved by the City Engineer per City Standard No. 706A. (MC
9.14.020)
   
 
e.  
All reverse curves shall include a minimum tangent of one hundred (100) feet in
length. (Advisory)

      LD30.  
(IPA) Improvement plans, including design plan and profile information, shall be
based upon a centerline profile, extending beyond the project boundaries
approved by the City Engineer. Design plan and profile information shall include
the minimum 300 feet beyond the project boundaries. (Advisory)
   
 
LD31.  
(IPA) Improvement plans, shall reflect the City’s moratorium on trench repair
pavement cuts on any streets less than three years old or on slurry sealed
streets less than one year old unless specifically approved by the City
Engineer. Pavement cuts for trench repairs may be allowed for emergency repairs
or as specifically approved by the City Engineer. (Advisory)
   
 
LD32.  
(IPA) Drainage facilities with sump conditions shall be designed to convey the
tributary 100-year storm flows. Secondary emergency escape shall also be
provided. (MC 9.14.110) (Advisory)
   
 
LD33.  
(IPA) If the project’s hydrology study proposes to use any portion of a public
street right-of-way to accommodate storm flows, said study shall show that the
10-year storm flow will be contained within the curb and the 100-year storm flow
will be contained within the street right-of-way. On major streets (Minor
Arterial or larger), at least one lane in each direction shall remain open and
not be used to carry surface flows. When any of these criteria is exceeded,
additional drainage facilities shall be installed as approved by the Public
Works Department Land Development Division. (MC 9.14.110) (Advisory)
   
 
LD34.  
(IPA) The project shall be designed to accept and properly convey all off-site
drainage flowing onto or through the site. All storm drain design and
improvements shall be subject to review and approval of the City Engineer.
(Advisory)
   
 
LD35.  
(CP) All work performed within the City right-of-way requires a construction
permit. As determined by the City Engineer, security may be required for work
within the right-of-way. Security shall be in the form of a cash deposit or
other approved means. The City Engineer may require the execution of a public
improvement agreement as a condition of the issuance of the construction

         
 
  46   Resolution No. 2009-11         Exhibit A         Date Adopted:
February 10, 2009

 



--------------------------------------------------------------------------------



 



         
permit. All inspection fees shall be paid prior to issuance of construction
permit. (MC 9.14.100) (Advisory)
   
 
LD36.  
(CP) Prior to issuance of a construction permit, all public improvement plans
prepared and signed by a registered civil engineer in accordance with City
standards, policies and requirements shall be approved by the City Engineer.
(Advisory)
   
 
LD37.  
(CP) Prior to issuance of construction permits, the developer shall submit all
improvement plans on compact disks, in (.dxf) digital format to the Land
Development Division of the Public Works Department. (Advisory)
   
 
LD38.  
(CP) Prior to issuance of construction permits, the developer shall pay all
applicable inspection fees. (Advisory)

Prior to Building Permit

      LD39.  
(BP) The developer shall coordinate with Land Development staff to facilitate
partial pad certification in conjunction with construction sequencing as
approved by the City Engineer. (Advisory)
   
 
LD40.  
(BP) Prior to issuance of a building permit, the developer shall submit for
review and approval, a Waste Management Plan (WMP) per City code and Land
Development Division requirements. (AB939, MC 8.80) (Advisory)
   
 
LD41.  
(BP) Prior to issuance of a building permit, Parcel Map 35629 shall record.

Prior to Certificate of Occupancy

      LD42.  
(CO) Prior to issuance of a certificate of occupancy or building final, the
developer shall pay all outstanding fees.
   
 
LD43.  
(CO) Prior to issuance of a certificate of occupancy or building final, the
developer shall construct all public improvements in conformance with applicable
City standards, unless otherwise approved by the City Engineer, including but
not limited to the following applicable improvements:

      a.  
Street improvements including, but not limited to: pavement, base, curb and/or
gutter, cross gutters, spandrel, sidewalks, drive approaches, pedestrian ramps,
street lights, signing, striping, under sidewalk drains, landscaping and
irrigation, medians, redwood header boards, pavement tapers/transitions and
traffic control devices as appropriate.
   
 
b.  
Storm drain facilities including, but not limited to: storm drain pipe, storm
drain laterals, open channels, catch basins and local depressions.
   
 
c.  
City-owned utilities.

         
 
  47   Resolution No. 2009 -11         Exhibit A         Date Adopted:
February 10, 2009

 



--------------------------------------------------------------------------------



 



      d.  
Sewer and water systems including, but not limited to: sanitary sewer, potable
water and recycled water.
   
 
e.  
Under grounding of existing and proposed utility lines less than 115,000 volts.
   
 
f.  
Relocation of overhead electrical utility lines including, but not limited to:
electrical, cable and telephone.
   
(Advisory)

      LD44.  
(CO) Prior to issuance of a certificate of occupancy or building final, all
existing and new utilities adjacent to and on-site shall be placed underground
in accordance with City of Moreno Valley ordinances. (MC 9.14.130) (Advisory)
   
 
LD45.  
(CO) Prior to issuance of a certificate of occupancy or building final, the
Developer must comply with the following:

      a.  
Any required water quality basins, associated treatment control BMPs, and
associated hardware per the approved civil drawing must be constructed,
certified and approved by the City Engineer including, but not limited to,
piping, forebay, aftbay, trash rack.
   
 
b.  
An Engineer’s Line and Grade Certification shall be provided to the City.
   
 
c.  
Said facilities shall pass a flow test per City test procedures.
   
(Advisory)

      LD46.  
(CO) Prior to issuance of a certificate of occupancy or building final for any
Commercial/Industrial facility, whichever occurs first, the owner may have to
secure coverage under the State’s General Industrial Activities Storm Water
Permit as issued by the State Water Resources Control Board. (Advisory)

Prior to Acceptance of Streets into the City Maintained Road System

      LD47.  
(AOS) Aggregate slurry, per Section 203-5 of Standard Specifications for Public
Works Construction, may be required just prior to acceptance street(s) into the
City maintained road system at the discretion of the City Engineer. (Advisory)

SPECIAL CONDITIONS
Phase 1 — Development Associated with Parcel 1 of PM 35629

      LD48.  
(RGPA) Prior to rough grading plan approval, the developer shall obtain written
concurrence from Riverside County Flood Control and Water Conservation District
(RCFC&WCD) for any proposed modifications to the

         
 
  48   Resolution No. 2009-11         Exhibit A         Date Adopted:
February 10, 2009

 



--------------------------------------------------------------------------------



 



     
 
  Moreno Area Drainage Plan as well as for the acceptance of a small new
additional tributary area resulting from the project’s proposed grading.
 
   
LD49.
  (RGPA) Prior to rough grading plan approval, it shall be clearly demonstrated
on the final drainage study that the potential increased rate of runoff
resulting from the development of this site is mitigated. During identified
storm events peak flow rates and velocity leaving the site in the developed
condition shall be no larger than that of the pre-developed condition. The
following shall be analyzed in the final drainage study: 1, 3, 6 and 24-hour
storm duration for the 2, 5, 10 and 100-year storm events. The applicant
understands that additional detention measures or other mitigation, beyond those
shown on the tentative parcel map and preliminary drainage study, may be
required and shall include those into the design and construction of appropriate
drainage facilities.
 
   
LD50.
  (RGPA) Prior to rough grading plan approval, emergency overflow areas shall be
shown at all applicable drainage improvement locations in the event that the
drainage improvement fails or exceeds full capacity. Emergency overflow area
elevations shall be a minimum of 1’ below the proposed building pad elevation in
close proximity. This may include, but not be limited to, an emergency spillway
in the basin and an emergency overflow at any sump catch basin location. The
developer is responsible for securing any necessary on-site or off-site drainage
easements as required for emergency overflow.
 
   
LD51.
  (RGPA) Prior to rough grading plan approval, all easements, existing,
proposed, temporary, and those to be quitclaimed shall be shown on the plan
complete with type of easement, easement width, as applicable, instrument number
and date of recordation. Copies of the existing easement documents shall be
submitted to the City (upon request) for review. Those easements to be
quitclaimed shall be coordinated with the appropriate easement holder, including
but not limited to, those associated with the electrical utility lines
traversing Parcel 1 and the water line running along the entire map’s north
boundary adjacent to SR-60 and its on-/off-ramps, as shown and labeled on the
tentative parcel map. The above referenced water line shall be relocated outside
the existing and ultimate SR-60 right-of-way and preferably within Eucalyptus
Avenue.
 
   
LD52.
  (RGPA) Not withstanding what is shown on the tentative parcel map and grading
plan, no grading on Caltrans property shall be permitted without an encroachment
permit.
 
   
LD53.
  (RGPA) Prior to rough grading plan approval, the plan shall show a minimum
15-foot wide maintenance access road from a public street to all graded areas
resulting from the grading associated with the project.
 
   
LD54.
  (PGPA) Prior to precise grading plan approval, the precise grading plan shall
be consistent with the rough grading plan and approved plot plan, in terms of,
but not limited to, pad and grade elevations, proposed water quality treatment
control best management practices and locations

              49   Resolution No. 2009-11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



     
 
  including detention and infiltration basins, proposed building, parking lot,
landscape area, slope, and project entrance locations. (Advisory)
 
   
LD55.
  (PGPA) Prior to precise grading plan or improvement plan approval, as
applicable, the plans shall show any driveway approach up to 40’ in width to be
constructed per City Standard Plan 118C, Option 2, modified. The driveways shall
have a minimum radius of 50’ if the entrance is to accommodate truck traffic,
35’ otherwise, and transition from an 8” curb height to a 0” curb height at the
conventional right-of-way 12’ behind the curb line, or as approved by the City
Engineer. There shall be a 4-foot wide pedestrian sidewalk area at 2% maximum
cross slope behind the conventional right-of-way. A 4-foot pedestrian
right-of-way dedication shall be made on PM 35629. Any entrance greater than 40’
in width shall be designed as a street intersection. (Advisory)
 
   
LD56.
  (IPA) If it is necessary to adjust the boundary of Parcel G, 5, and 6 (Parcels
5 and 6 to be designated as lettered parcels on the final parcel map) resulting
in the need for additional right-of-way for highway and road purposes, it shall
be dedicated to the City at no cost to the City. If it is necessary to adjust
the boundary resulting in excess right-of-way not needed for highway and road
purposes, the City and the developer shall pursue the appropriate mechanism to
transfer or convey public property back to the developer.
 
   
LD57.
  (IPA) Prior to improvement plan approval, the plans shall show redwood
headers, or other pavement edge treatment as approved by the City Engineer, at
all edge-of-pavement locations in the public right-of-way. If redwood header
board is approved, the redwood header shall be installed per the City Standard,
using a nominal minimum of 2” wide by 6” deep board. This shall include, but not
be limited to, the following locations:

         
 
  a.   Along the frontage of Parcels 1, 2 and 4 of PM 35629, south side of
Eucalyptus Avenue, south edge of the east bound travel lane to be constructed in
Phase 1.

     
LD58.
  (IPA) Storm drain improvement plans shall show the connection of the proposed
private storm drain system to the proposed public storm drain system at the
public street right-of-way. A storm drain manhole shall be placed at the
right-of-way to mark the beginning of the publicly maintained portion of this
storm drain.
 
   
LD59.
  (IP) Prior to commencing any work within Caltrans right-of-way, the developer
shall obtain an encroachment permit from Caltrans. Work within Caltrans
right-of-way may include that work associated with storm drain connections to
existing freeway culverts, water line removal, water line extension from north
of the freeway including jack and bore operation, power pole relocation and/or
undergrounding, and any grading.
 
   
LD60.
  (IP) Prior to approval of improvement plans, the developer shall secure any
off-site easements from the off-site property owner(s). This includes

              50   Resolution No. 2009-11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



     
 
  but is not limited to the drainage easement for the proposed spreading basin
south of the project, the slope easement along the south side of Eucalyptus
Avenue, the drainage easement for the culvert outlet across Eucalyptus Avenue
near Theodore Street, the utility easement for the temporary overhead electrical
lines, and any others that may be necessary for the construction and maintenance
of off site utility and infrastructure improvements.
 
   
LD61.
  (BP) Prior to issuance of a building permit, final line and grade
certification shall be provided by the licensed engineer of record stating the
building pad is in substantial conformance with the approved grading plan. For
Parcel 1, the developer shall coordinate with Land Development staff to
facilitate partial pad certification in conjunction with construction sequencing
as approved by the City Engineer. The relocation and/or abandonment of existing
utilities and quitclaim of existing easements shall be coordinated with the
sequencing of the Parcel 1 development such that these do not interfere or
encumber the particular building area being developed at any given time.
 
   
LD62.
  (BP) Prior to building permit issuance this project shall cause the quitclaim
of all existing easements, especially those easements underneath proposed
building footprints shall be quitclaimed. This shall include, but not be limited
to, the water line easement and power line easement. All utilities shall be
relocated, as necessary, prior to quitclaiming the easements. All new easements
shall be granted prior to utility relocations and quitclaims of existing
easements.
 
   
LD63.
  (BP) Prior to building permit issuance, the developer shall remove, or cause
the removal, of any sign or other structure, as applicable, on the project site,
including that portion within Parcels G, 5 and 6, as shown on the tentative
parcel map (Parcels 5 and 6 to be dedicated as lettered parcels on the final
parcel map), to be dedicated to the City for the future freeway expansion,
unless other arrangements are made with and approved by the City Engineer. The
developer shall record easements for, provide access to, etc. any sign or
structure that might remain, as approved by the City Engineer.
 
   
LD64.
  (BP) Prior to building permit issuance, the developer shall submit to the City
a recorded agreement pertaining to the maintenance of and access to the
temporary spreading basin to be constructed on the land south and adjacent to
this project map, identified as APN# 488-350-002.
 
   
LD65.
  (BP) Prior to building permit issuance of the proposed building in Phase 1,
the developer shall submit to the City for review and approval all required
off-site (outside of the map boundary) easements, including but not limited to,
a roadway slope easement along the south side of Eucalyptus Avenue, drainage
easements at low points along the south side of Eucalyptus Avenue where rip rap
and other drainage improvements are proposed, a drainage easement for the
culvert headwall, rip rap and grading on the south side of Eucalyptus Avenue,

              51   Resolution No. 2009-11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



     
 
  just west of Theodore Street, an easement for any work outside of the Sinclair
Street right-of-way north of SR-60 for work associated with the construction of
the water line. These easements shall record prior to occupancy, after the City
has reviewed and approved them prior to building permit issuance.
 
   
LD66.
  (BP) Prior to issuance of a building permit, PM 35629 shall record along with
all the offers of dedication for right-of-way and easements made on the map.
Alternatively, offers of dedication for right-of-way and easements may record by
separate instrument.
 
   
LD67.
  (CO) Prior to occupancy for the proposed building in Phase 1, the developer
shall obtain an encroachment permit from Caltrans and complete the following
jack and bore operation for the installation of a proposed water line underneath
SR-60 to be located within Sinclair Street right-of-way north of the freeway.
The developer shall apply Caltrans crossing requirements to the portion of the
water line that will lie within Parcel G of the tentative parcel map.
 
   
LD68.
  (CO) Prior to occupancy of the proposed building in Phase 1, all overhead
utility lines less than 115,000 volts fronting or within the entire map boundary
shall be placed underground per Section 9.14.030C of the City Municipal Code
except those along the west side of Theodore Street, the terminus of the
facility over SR-60 at Sinclair Street, and the interim service from Redlands
Boulevard and Dracaea Avenue northerly to the project site.
 
   
LD69.
  (CO) Prior to occupancy of the proposed building in Phase 1, existing
utilities shall be relocated outside of Parcels G, 5, and 6, as identified on
the tentative parcel map (Parcels 5 and 6 to be dedicated as lettered lots on
the final parcel map), being offered for dedication for highway and road
purposes.
 
   
LD70.
  (CO) Prior to occupancy of the proposed building in Phase 1, the developer
shall bring overhead electrical service to the building from the nearest source
identified by the developer to be located on the west side of Redlands Boulevard
near Dracaea Avenue. This will require the developer to bore under Redlands
Boulevard to the east side of Redlands Boulevard.
 
   
LD71.
  (RGPA) In accordance with the City of Moreno Valley standards, the Double Ring
Infiltrometer field testing method per ASTM D3385 shall be utilized to perform
in-situ percolation testing in the location of proposed infiltration area
treatment control Best Management Practice (BMP) and the results included as an
amendment to the Final WQMP prior to issuance of the first occupancy. (Advisory)
 
   
LD72.
  (RGPA) The Applicant shall prepare and submit for approval a Project Specific
Final Water Quality Management Plan
(F-WQMP) for PA07-0090 —

              52   Resolution No. 2009-11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



     
 
  Highlands — Parcel 1 of TPM 35629 Logistics Building. The F-WQMP shall be
consistent with the approved P-WQMP and in full conformance with the document;
“Riverside County Water Quality Management Plan for Urban Runoff’ dated July 24,
2006. The F-WQMP shall be submitted and approved prior to rough grading plan
approval. At a minimum, the F-WQMP shall include the following: Site Design
BMPs; Source Control BMPs; Treatment Control BMPs; Operation and Maintenance
requirements for BMPs; and sources of funding for BMP implementation. (Advisory)
 
   
LD73.
  (RGPA) The Applicant shall select and implement treatment control BMPs that
are medium to highly effective for treating Pollutants of Concern (POC) for the
project. POC include project pollutants associated with a 303{d) listing or a
Total Maximum Daily Load (TMDL) for receiving waters. Project pollutants of
concern include: sediment/turbidity, nutrients, organic compounds, oxygen
demanding substances, and pathogens. Exhibit C of the document, “Riverside
County Water Quality Management Plan for Urban Runoff” dated July 24, 2006 shall
be consulted for determining the effectiveness of proposed treatment BMPs.
(Advisory)
 
   
LD74.
  (RGPA) Overall, the proposed treatment control concept is accepted as the
conceptual treatment control BMP for the proposed site. The Applicant has
proposed to incorporate the use of combined detention and infiltration basins
with underdrain systems. Final design details of these detention and
infiltration systems must be provided in the first submittal of the F-WQMP. The
size of the treatment control BMP is to be determined using the procedures set
forth in Exhibit C of the Riverside County Guidance Document. The Applicant
acknowledges that more area than currently shown on the plans may be required to
treat site runoff as required by the WQMP Guidance Document. (Advisory)
 
   
LD75.
  (RGPA) The Applicant shall substantiate the applicable Hydrologic Condition of
Concern (HCOC) (WQMP Section IV) in the F-WQMP. The HCOC designates that the
project will comply with Condition C; therefore, the condition must be addressed
in the F-WQMP.
 
   
LD76.
  (GP) The Applicant shall, prior to building or grading permit closeout or the
issuance of a certificate of occupancy, demonstrate:

         
 
  a.   That all structural BMPs have been constructed and installed in
conformance with the approved plans and specifications;
 
  b.   That all structural BMPs described in the F-WQMP have been implemented in
accordance with approved plans and specifications;
 
  c.   That the Applicant is prepared to implement all non-structural BMPs
included in the F-WQMP, conditions of approval, and building/grading permit
conditions; and
 
  d.   That an adequate number of copies of the approved F-WQMP are available
for the future owners/occupants of the project.

 
  (Advisory)

              53   Resolution No. 2009-11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
CONDITIONS OF APPROVAL
Case No: PA07-0091 (PP for a Warehouse Building),
PA07-0089 (GPA), and PA07-0088 (Zone Change)
APNs: 488-350-001, 488-350-002, and 488-360-001 through 488-360-012
12.12.08 Revised
PUBLIC WORKS DEPARTMENT
Special Districts Division
Note: All Special Conditions, Modified Conditions, or Clarification of
Conditions are in bold lettering. All other conditions are standard to all or
most development projects.
Acknowledgement of Conditions
The following items are Special Districts’ Conditions of Approval for project
PA07-0091; this project shall be completed at no cost to any Government Agency.
All questions regarding Special Districts’ Conditions including but not limited
to, intent, requests for change/modification, variance and/or request for
extension of time shall be sought from the Special Districts Division of the
Public Works Department 951.413.3480. The applicant is fully responsible for
communicating with each designated Special Districts staff member regarding
their conditions.
General Conditions

     
SD-1
  The parcel(s) associated with this project have been incorporated into the
Moreno Valley Community Services Districts Zones A (Parks & Community Services)
and C (Arterial Street Lighting). All assessable parcels therein shall be
subject to annual Zone A and Zone C charges for operations and capital
improvements.
 
   
SD-2
  Plans for parkway, median, slope, and/or open space landscape areas designated
on the tentative map or in these Conditions of Approval for incorporation into
Moreno Valley Community Services District Zone M, shall be prepared and
submitted in accordance with the City of Moreno Valley Public Works Department
Landscape Design Guidelines. Contact the Special Districts Division of the
Public Works Department to obtain copies of this document.
 
   
SD-3
  The Developer, or the Developer’s successors or assignees shall be responsible
for all parkway and/ or median landscaping maintenance until such time as the
District accepts maintenance duties.

              54   Resolution No. 2009-11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



Special Districts Division
Conditions of Approval
Case No: PA07-Q091 (PP for a Warehouse Building),
PA07-0089 (GPA), and PA07-0088 (Zone Change)
APNs: 488-350-001, 488-350-002, and 488-360-001 through 488-360-012
Page 55 of 4

     
SD-4
  Any damage to existing landscape easement areas due to project construction
shall be repaired/replaced by the Developer, or Developer’s successors in
interest, at no cost to the Moreno Valley Community Services District.

Prior to Building Permit Issuance

     
SD-5
  (BP) This project has been identified to be included in the formation of a Map
Act Area of Benefit Special District for the construction of major thoroughfares
and/or freeway improvements. The property owner(s) shall participate in such
District, and pay any special tax, assessment, or fee levied upon the project
property for such District. At the time of the public hearing to consider
formation of the district, the property owner(s) will not protest the formation,
but the property owners(s) will retain the right to object if any eventual
assessment is not equitable, that is, if the financial burden of the assessment
is not reasonably proportionate to the benefit which the affected property
obtains from the improvements which are to be installed. (Street & Highway Code,
GP Objective 2.14.2, MC 9.14.100) Once the Transportation Uniform Mitigation Fee
(TUMF) is paid, the requirement to annex into the Special District would no
longer be applicable.
 
   
SD-6
  (BP) This project has been identified to be included in the formation of a
Community Facilities District (Mello-Roos) for Public Safety services, including
but not limited to Police, Fire Protection, Paramedic Services, Park Rangers,
and Animal Control services: The property owner(s) shall not protest the
formation; however, they retain the right to object to the rate and method of
maximum special tax. In compliance with Proposition 218, the Developer shall
agree to approve the mail ballot proceeding (special election) for either
formation of the CFD or annexation into an existing district that may already be
established. The Developer must notify Special Districts prior to the City’s
issuance of a building permit. (California Government Code) This condition would
no longer apply if the building permit is issued prior to the formation of the
Public Safety Community Facilities District.
 
   
SD-7
  (BP) This project is conditioned to provide a funding source for the capital
improvements and/or maintenance for the Eucalyptus Ave. median landscape. In
order for the Developer to meet the financial responsibility to maintain the
defined service, one of the following options shall be selected:

              55   Resolution No. 2009-11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



Special Districts Division
Conditions of Approval
Case No: PA07-0091 (PP for a Warehouse Building),
PA07-0089 (GPA), and PA07-0088 (Zone Change)
APNs: 488-350-001, 488-350-002, and 488-360-001 through 488-360-012
Page 56 of 4

     
a.
  Participate in the mail ballot proceeding in compliance with Proposition 218,
for Moreno Valley Community Services District Zone M (Commercial, Industrial and
Multifamily Improved Median Maintenance), and pay all associated costs with the
ballot process; or
b.
  Establish an endowment to cover the future maintenance costs of the landscaped
area.

     
 
  The Developer must notify Special Districts prior to the City’s issuance of a
building permit and the financial option selected to fund the continued
maintenance.
 
   
SD-8
  Commercial (BP) Land Development, a Division of the Public Works Department,
requires this project to supply a funding source necessary to provide, but not
limited to, stormwater utilities services for the monitoring of on site
facilities and performing annual inspections of the affected areas to ensure
compliance with state mandated stormwater regulations, the Developer must notify
Special Districts prior to the City’s issuance of a building permit and the
financial option selected to fund the continued maintenance. (California
Government Code)
 
   
SD-9
  (BP) Prior to release of building permit, the Developer, or the Developer’s
successors or assignees, shall record with the County Recorder’s Office a
Declaration of Covenant and Acknowledgement of Assessments for each assessable
parcel therein, whereby the Developer covenants and acknowledges the existence
of the Moreno Valley Community Services District, its established benefit zones,
and that said parcel(s) is (are) liable for payment of annual benefit zone
charges and the appropriate National Pollutant Discharge Elimination System
(NPDES) maximum regulatory rate schedule when due. A copy of the recorded
Declaration of Covenant and Acknowledgement of Assessments shall be submitted to
the Special Districts Division.
 
   
 
  **For a copy of the Declaration of Covenant and Acknowledgement of the
Assessments form, please contact Special Districts, phone 951.413.3480.
 
   
SD-10
  (BP) Final median, parkway, slope, and/or open space landscape/irrigation
plans for those areas designated on the tentative map or in these Conditions of
Approval for inclusion into Community Services District shall be reviewed and
approved by the Community Development Department — Planning Division, and the
Public Works Department —

              56   Resolution No. 2009-11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



Special Districts Division
Conditions of Approval
Case No: PA07-0091 (PP for a Warehouse Building),
PA07-0089 (GPA), and PA07-0088 (Zone Change)
APNs: 488-350-001, 488-350-002, and 488-360-001 through 488-360-012
Page 57 of 4

     
 
  Special Districts and Transportation Divisions prior to the issuance of the
first Building Permit.

Prior to Certificate of Occupancy

     
SD-11
  (CO) Prior to issuance of a Certificate of Occupancy or building final, the
Developer shall submit a letter to Special Districts from the Utility service
responsible for providing final electrical energy connections and energization
of the streetlights for the development project. The letter must identify, by
pole number, each streetlight in the development and state the corresponding
date of its electrical energization.
 
   
SD-12
  (CO) All median landscaping specified in the tentative map or in these
Conditions of Approval shall be constructed pursuant to the project phasing plan
dated December 10, 2008.
 
   
SD-13
  (CO) Prior to the issuance of the first Certificate of Occupancy or building
final for this project, the Developer shall pay Advanced Energy fees for all
applicable Zone B (Residential Street Lighting) and/or Zone C (Arterial Street
Lighting and Intersection Lighting) streetlights required for this development.
The Developer shall provide a receipt to the Special Districts Division showing
that the Advanced Energy fees have been paid in full for the number of
streetlights to be accepted into the CSD Zone B and/or Zone C program. Payment
shall be made to the City of Moreno Valley, as collected by the Land Development
Division, based upon the Advanced Energy fee rate at the time of payment and as
set forth in the current Listing of City Fees, Charges and Rates, as adopted by
City Council. Any change in the project which may increase the number of
streetlights to be installed will require payment of additional Advanced Energy
fees at the then current fee.

              57   Resolution No. 2009-11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



CITY OF MORENO VALLEY
CONDITIONS OF APPROVAL
PA07-0091
Plot Plan for approximately 1.8 million square feet of warehousing uses located
on the
north side of future Eucalyptus Avenue, east of Redlands Boulevard.
Note: AU Special conditions are in bold lettering. All other conditions are
standard to all or most development projects.
Transportation Engineering Division — Conditions of Approval
Based on the information contained in our standard review process we recommend
the following conditions of approval be placed on this project:
GENERAL CONDITIONS

     
TE1.
  Install Citywide Communication System (Traffic Signal Interconnect) per City
Standards along Eucalyptus Avenue and Theodore Street.
 
   
TE2.
  A Class I Bikeway is planned for the east side of Redlands Boulevard that
shall require additional right-of-way and/or easements.
 
   
TE3.
  The project applicant shall submit supplemental traffic studies at the time of
entitlement of Phase 2 (Parcels 2 and 3) and again at Phase 3 (Parcel 4). The
supplemental traffic studies shall address improvements necessary for the two
phases that could include but not be limited to traffic signals, additional turn
lanes, traffic signal synchronization/timing, interchange improvements, fair
share contributions, median construction, and traffic control at project
driveways. Conditions of approval for Phase 2 and Phase 3 plot plans shall be
based upon the findings of the supplemental traffic studies, and conditioned
improvements shall be required prior to issuance of a certificate of occupancy
for the respective phases.

PRIOR TO GRADING PERMIT

     
TE4.
  (GP) Prior to issuance of a grading permit for Phase 1, the project applicant
shall submit conceptual striping plans for street improvements along Eucalyptus
Avenue as well as Theodore Street.

PRIOR TO IMPROVEMENT PLAN APPROVAL OR CONSTRUCTION PERMIT

     
TE5.
  The driveways less than 40 feet in width shall conform to Section 9.16.250,
and Table 9.16.250A of the City’s Development Code — Design Guidelines, and City

58

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009



--------------------------------------------------------------------------------



 



     
 
  Standard Plan No. 118C. Driveways wider than 40’ shall be designed as
intersections with pedestrian access ramps per City standards (Advisory).
 
   
TE6.
  Prior to the final approval of the street improvement plans, a signing and
striping plan shall be prepared per City of Moreno Valley Standard Plans —
Section 4 for all streets with a cross section of 66’/44’ and wider (Advisory).
 
   
TE7.
  Prior to final approval of the street improvement plans, the developer shall
submit to the City a contract between the developer and a street sweeping
company for sweeping the streets during the warranty period, for the day shown
on the posted street sweeping signage. The contract shall include a contact
person and phone number for said contact person (Advisory).
 
   
TE8.
  Prior to issuance of a construction permit, construction traffic control plans
prepared by a qualified, Registered Civil or Traffic engineer shall be required
(Advisory).
 
   
TE9.
  Sight distance at driveways and on streets shall conform to City Standard Plan
No. 125 A, B, and C at the time of preparation of final grading, landscape, and
street improvements (Advisory).
 
   
TE10.
  Prior to final approval of the street improvement plans, interim and ultimate
alignment studies shall be approved by the City Traffic Engineer.
 
   
TE11.
  Prior to the final approval of the street improvement plans for Phase 1, the
project applicant shall design the intersection of Theodore Street and
Eucalyptus Avenue to provide the following geometrics:
 
   
 
  Northbound: One left turn lane, one through lane
 
  Southbound: One through lane, one right turn lane
 
  Eastbound: One left turn lane, one right turn lane.
 
  Westbound: N/A
 
   
 
  NOTE: All curb return radii shall be 50 feet.
 
   
TE12.
  Prior to the final approval of the street improvement plans for Phase 1, the
project applicant shall design the intersection of Theodore Street and SR-60
Eastbound Ramp to provide the following geometrics:
 
   
 
  Northbound: One left turn lane, one through lane
 
  Southbound: One shared through/right turn lane
 
  Eastbound: One left turn lane, one right turn lane
 
  Westbound: N/A
 
   
 
  NOTE: All curb return radii shall be 50 feet.

59

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009



--------------------------------------------------------------------------------



 



     
TE13.
  Prior to final approval of the street improvement plans for Phase 1, the
project applicant shall design the intersection of Theodore Street and SR-60
Westbound Ramp to provide the following geometrics:
 
   
 
  Northbound: One through lane, pavement widening to accommodate turning trucks
 
  Southbound: One shared left turn/through lane
 
  Eastbound: N/A
 
  Westbound: One shared left turn/right turn lane
 
   
TE14.
  Prior to final approval of the street improvement plans for Phase 3, the
project applicant shall design the intersection of Redlands Boulevard and
Eucalyptus Avenue for its ultimate cross-section to include the following:
 
   
 
  Northbound: Two left turn lanes, two through lanes, one right turn lane
 
  Southbound: Two left turn lanes, two through lanes, one right turn lane
 
  Eastbound: Two left turn lanes, two through lanes, one right turn lane
 
  Westbound: Two left turn lanes, two through lanes, one right turn lane
 
   
 
  NOTE: All curb return radii shall be 50 feet.
 
   
TE15.
  Prior to final approval of the street improvement plans, the project applicant
shall design bus bays per City Standard Plan No. 121 at the following locations:

                         • Northbound Redlands Boulevard, north of Eucalyptus
Avenue (Phase 3)
                         • Eastbound Eucalyptus Avenue, east of Redlands
Boulevard (Phase 3)
                         • Westbound Eucalyptus Avenue, west of Theodore Street
(Phase 2)
                         • Westbound Eucalyptus Avenue, west of project driveway
aligned with Sinclair Street (Phase 2)
PRIOR TO CERTIFICATE OF OCCUPANCY OR BUILDING FINAL

     
TE16.
  (CO) Prior to issuance of a certificate of occupancy, all approved signing and
striping shall be installed per current City Standards and the approved plans
(Advisory).
 
   
TE17.
  (CO) Each gated entrance shall be provided with the following, or as approved
by the City Traffic Engineer:

                         a) A storage lane with a minimum of 75 feet queuing
length for entering traffic.
                         b) Appropriate signing and striping.

60

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009



--------------------------------------------------------------------------------



 



                         c) The employee gated entrance along Eucalyptus Avenue
shall remain open for a half hour prior to and a half hour
                             after a shift change.

     
 
  All of these features must be kept in working order.
 
   
TE18.
  (CO) Prior to issuance of a certificate of occupancy for Phase 1, the project
applicant shall construct the intersection/roadway improvements identified in
TE11, TE12, and TE13 per the approved plans.
 
   
TE19.
  (CO) Prior to issuance of a certificate of occupancy for Phase 3, the project
applicant shall construct the east leg of the Redlands Boulevard/Eucalyptus
Avenue intersection per TE14. Necessary improvements to the other legs of the
intersection shall be identified in the supplemental traffic study per TE3.
 
   
TE20.
  (CO) Prior to the issuance of a certificate of occupancy for the project,
driveway access at the following locations will be installed as follows:

     
 
  •   The easternmost driveway: full access.
 
  •   The second driveway from the east: right-in, right-out access by means of
a raised median.
 
  •   The third driveway from the east (employee parking lot): full access.
 
  •   The second driveway from the west: right-in, right-out by means of a
raised median.
 
  •   The westernmost driveway: full access.
 
  •   Additional driveways for Phases 2 and 3 shall be reviewed at the time of
their entitlement, and conditions of approval
 
       shall be prepared as necessary regarding access.
 
   
 
  NOTE: All truck driveways shall have curb return radii of 50 feet.

PRIOR TO ACCEPTANCE OF STREETS INTO THE CITY-MAINTAINED ROAD SYSTEM

     
TE21.
  Prior to the acceptance of streets into the City-maintained road system, all
approved traffic control and signing and striping shall be installed per current
City Standards and the approved plans (Advisory).

61

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009



--------------------------------------------------------------------------------



 




December 29, 2008
CITY OF MORENO VALLEY
CONDITIONS OF APPROVAL FOR
Case No. PA07-0091 Plot Plan
PARKS AND COMMUNITY SERVICES DEPARTMENT
Note: All Special Conditions, Modified Conditions, or Clarification of
Conditions are in bold lettering. All other conditions are standard to all or
most development projects.
Acknowledgement of Conditions
The following items are Parks and Community Services Department Conditions of
Approval for project PA07-0091 Plot Plan this project shall be completed at no
cost to any Government Agency. All questions regarding Parks and Community
Services Department Conditions including but not limited to, intent, requests
for change/modification, variance and/or request for extension of time shall be
sought from the Parks and Community Services Department 951.413.3280. The
applicant is fully responsible for communicating with the Parks and Community
Services Department project manager regarding the conditions.
A multi-use trail and Class-I bikeway shall be designated for TPM 35629.
As approved on TPM 35629, a multi-use trail within an approximate 10’-11’ wide
easement to the Community Services district (CSD) shall be located along the
west side of Theodore Street. The construction of the multi-use trail on
Theodore Street along the frontage of the property shall be completed with the
future widening of said Street. The developer shall make financial arrangements
with the City to fund the multi-use trail construction prior to the issuance of
any Certificate of Occupancy on Parcel 1. Should the multi-use trail be
subsequently eliminated from the City’s General Plan, the developer shall have
no further obligation to construct the multi-use trail and the security issued
will be returned to the developer.
As approved on TPM 35629, a multi-use trail within an approximate 10’-11’ wide
easement to the CSD shall be located along the north side of Eucalyptus Street
(currently Fir Avenue), within the development. Development of multi-use trail
segments shall occur when Eucalyptus Street is constructed connecting Redlands
Boulevard and Theodore Street or at the discretion of the Parks and Community
Services Director, an in-lieu fee or acceptable financial arrangement will be
provided to the City in an amount equal to the cost of constructing the
improvements. Should the multi-use trail be subsequently eliminated from the
City’s General Plan, the developer shall have no further obligation to construct
the multi-use trail and the security issued or fee imposed will be returned to
the developer. The Final Map and Grading Plans shall show each segment as well
as the overall multi-use trail plan. The developer shall make financial
arrangements with the City to fund the multi-use trail construction for the
segment along the frontage of Parcel 1 prior to the issuance of any Certificate
of Occupancy on Parcel 1. Each multi-use trail segment will follow the same
requirement for the remaining parcels.
As approved on TPM 35629, a Class-I bikeway shall be provided on the east side
of Redlands Boulevard. The bikeway shall be constructed with the future
reconstruction of the Redlands Boulevard/State Route 60 Interchange. Prior to
recordation of the Final Map, the developer shall make financial arrangements
with the City to fund the bikeway construction.
Per endorsement of the Trails Board on July 23, 2008, the trail was eliminated
from Sinclair Street (north of Eucalyptus Ave. to S.R. 60), and the trail along
Eucalyptus Ave. (previously Fir Ave.) was relocated to the north side of the
street. With the elimination of the Sinclair Street trail, additional trail was
located along the north side of Eucalyptus Ave., between Sinclair Street and
Theodore Street. Therefore, the trail on the north side of Eucalyptus Ave. shall
now be
Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009



62



--------------------------------------------------------------------------------



 



Parks and Community Services Department   December 29, 2008 CONDITIONS OF
APPROVAL     Case No. PA07-0091 Plot Plan    

located from Redlands Blvd. to Theodore Street. A General P!an Amendment
(GPA) and modification of the Master Plan of Trails will be required to show
modified trail alignments. The Eucalyptus Ave trail shall be dedicated as an
easement to the CSD from the industrial project. The Eucalyptus Ave. trail
easement segment shall be approximately 11’ in width. The planter behind the
trail may exceed 3’ in width.
PA07-0091
Parks and Community Services Department
Standard Trail Conditions:

a.   Trail and bikeway construction shall adhere to: The City’s Standard Plans,
‘The Greenbook Standard Specifications for Public Works Construction’,
‘California Code of Regulations Title 24’ (where applicable), and the Park and
Community Services Specification Guide. (Advisory Condition)

b.   The General Contractor shall be a State of California Class ‘A’ General
Engineering Contractor, per the Business and Professions Code Section 7056, or a
combination of State of California Class ‘C’ licenses for which the work is
being performed. Licenses must be current and in good standing, for the duration
of the project. (Advisory Condition)

c.   Trails and bikeways shall not be shared with any above ground utilities,
blocking total width access. (Advisory)

d.   The following plans require Parks and Community Services written approval:
Tentative tract/parcel maps; rough grading plans (including all Delta changes);
Final Map; precise grading plans; street improvement plans; traffic signal
plans; fence and wall plans; landscape plans for areas adjacent to trails; trail
improvement plans. (Advisory)

e.   (GP) A detailed rough grading plan with profile for the trail shall be
submitted and approved by the Parks and Community Services Director or his/her
designee prior to the issuance of grading permits. (Advisory)

f.   Grading certification and compaction tests for trails and bikeways are
required, prior to any trail or bikeway improvements being installed. (Advisory)

g.   A minimum two-foot graded bench is required where trails adjoin landscaped
or open space areas. (Advisory)

h.   (BP) Prior to the issuance of the first Building Permit, final improvement
plans (mylars and AutoCAD & PDF file on a CD-ROM) shall be reviewed and approved
by the Community Development Department — Planning Division; the Public Works
Department — Land Development and Transportation Division; Fire Prevention; and
Parks and Community Services Department. Landscaped areas adjacent to the trail
or bikeway shall be designed to prevent water on the trail or bikeway.
(Advisory)

i.   Two sets of complete trail and bikeway improvement plans shall be submitted
to Parks and Community Services for routing. Adjacent landscaping and walls
shall be shown on the plans. Final construction plans and details require wet
stamped and signed Mylars, eight sets of bond copies and one Mylar copy from the
City signed mylars, the AutoCAD file on CD, and a PDF file on CD. As-builts for
the trails and bikeways have the same requirements as final plan submittals.
(Advisory)

j.   All street crossings shall be signed with approved ‘STOP’ signs, trail
signs, and posts. All improved equestrian trail crossings at signalized
intersections that are constructed at their ultimate locations shall have 6’
high mounted push buttons. These shall be coordinated through the Transportation
Division. (Advisory)

k.   CSD Zone ‘A’ plan check fees shall be paid prior to the second plan check.
(Advisory)

l.   CSD Zone ‘A’ inspection fees shall be paid prior to signing of Mylars.
(Advisory)

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

63



--------------------------------------------------------------------------------



 



Parks and Community Services Department   December 29, 2008 CONDITIONS OF
APPROVAL     Case No. PA07-0091 Plot Plan    

m.   The trail and bikeway shall be surveyed and staked by the developer. The
trail shall be inspected and approved by the Parks and Community Services
Director or his/her designee prior to the commencement of related work.
(Advisory)

n.   Any damage to bikeways, trails, or fencing during construction shall be
repaired by the developer and inspected by the Parks and Community Services
Director or his/her designee; prior to Certificate of Occupancy. (Advisory)

o.   Concrete access areas to trails with decomposed granite surfaces shall be
rough finished concrete (typically tine finish). The access shall extend to the
main trail flat surface. (Advisory)

p.   In order to prevent the delay of building permit issuance, any deviation
from trail fencing materials or trail surface materials shall be submitted to
Parks and Community Services Director or his/her designee and approved in
writing 60-days prior to the commencement of trail construction. (Advisory)

q.   Any unauthorized deviation from the approved plan, specifications, City
Standard Plans, or Conditions of Approval may result in the delay of building
permit issuance and/or building Finals/ Certificate of Occupancy of the project
conditioned for improvements. (Advisory)

r.   Where required, decorative solid-grouted block wall (no precision block,
stucco, veneer finishes, PVC, or wood fencing) with a minimum height of 72” on
the trailside shall be installed along lots that adjoin the trail. Block walls
shall be located solely on private property. If landscaping is to be utilized
between the block wall and the trail, a PVC fence shall be installed along the
trail separating the landscaping from the trail (where required). All block
walls that have public view shall have an anti-graffiti coating per Parks and
Community Services specifications. Combination block/tubular steel fences shall
only be utilized where approved by Parks and Community Services. Tubular steel
shall comply with Parks and Community Services standards. Coating for tubular
steel shall be anti-graffiti coating for metal per Parks Community Services
specifications. If alternate products are requested, the requested material(s)
shall be presented to the Director of Parks and Community Services or his/her
designee for review and approval. Under no circumstances can alternate products
be utilized without prior written authorization from the Parks and Community
Services Director or his/her designee. (Advisory)

s.   Any damage to existing landscape or hardscape areas due to project
construction shall be repaired/replaced by the developer, or developer’s
successors in interest, at no cost to the City or Community Services District.
(Advisory)

t.   All inspections shall be requested two (2) working days in advance from the
Parks and Community Services Department at the time of rough and precise
grading; fence and gate installation; curb and drainage; flatwork; D.G.
installation; graffiti coating; and final inspection. (Advisory)

Resolution No. 2009-11
Exhibit A
Date Adopted: February 10, 2009

64



--------------------------------------------------------------------------------



 



POLICE DEPARTMENT
CONDITIONS OF APPROVAL
PA07-0091 (Plot Plan)
APN: 488-350-001 through 002 and 488-360-001 through 012.
Note: All Special conditions are in bold lettering. All other conditions are
standard to all or most development projects
Standard Conditions

PD1.   Prior to the start of any construction, temporary security fencing shall
be erected. The fencing shall be a minimum of six (6) feet high with locking,
gated access and shall remain through the duration of construction. Security
fencing is required if there is: construction, unsecured structures, unenclosed
storage of materials and/or equipment, and/or the condition of the site
constitutes a public hazard as determined by the Public Works Department. If
security fencing is required, it shall remain in place until the project is
completed or the above conditions no longer exist. (DC 9.08.080) (Advisory)

PD2.   (GP) Prior to the issuance of grading permits, a temporary project
identification sign shall be erected on the site in a secure and visible manner.
The sign shall be conspicuously posted at the site and remain in place until
occupancy of the project. The sign shall include the following:

  a.   The name (if applicable) and address of the development.     b.   The
developer’s name, address, and a 24-hour emergency telephone number. (DC
9.08.080) (Advisory)

PD3.   (CO) Prior to the issuance of a Certificate of Occupancy, an Emergency
Contact information Form for the project shall be completed at the permit
counter of the Community and Economic Development Department — Building Division
for routing to the Police Department. (DC 9.08.080) (Advisory)

PD4.   Addresses needs to be in plain view visible from the street and visible
at night. It needs to have a backlight, so the address will reflect at night or
a lighted address will be sufficient. (Advisory)

PD5.   All exterior doors in the rear and the front of the buildings need an
address or suite number on them. (Advisory)

65
Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



PD6.   All rear exterior doors should have an overhead low sodium light or a
light comparable to the same. (Advisory)

PD7.   The exterior of the building should have high-pressure sodium lights and
or Metal halide lights installed and strategically placed throughout the
exterior of the building. The parking lots should have adequate lighting to
insure a safe environment for customers and or employees. (Advisory)

PD8.   All landscape cover should not exceed over 3’ from the ground in the
parking lot.

PD9.   Bushes that are near the exterior of the building should not exceed 4’
and should not be planted directly in front of the buildings or walkways.

PD10.   Trees, which exceed 20’, should have a 7’ visibility from the ground to
the bottom half of the tree. This is so that patrons or employees can view the
whole parking lot while parking their vehicles in the parking lot.

PD11.   Cash registers shall be placed near the front entrance of any retail
portion of the establishment or as approved by the Police Chief.

PD12.   Window coverings shall comply with the city ordinance.

PD13.   No loitering signs shall be posted in plain view throughout the
building, or as approved by the Police Chief.

66
Resolution No. 2009 -11
Exhibit A
Date Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



MVU Plot Plan Conditions of Approval Highland Fairview 12-18-08

     
MVU-1
  (R) If the project is a multi-family development, townhome, condominium,
apartment, commercial or industrial project, and it requires the installation of
electric distribution facilities within common areas, a non-exclusive easement
shall be provided to Moreno Valley Utility to include all such common areas. All
easements shall include the rights of ingress and egress for the purpose of
operation, maintenance, facility repair, and meter reading.
 
   
MVU-2
  (BP) City of Moreno Valley Municipal Utility Service — Electrical
Distribution: Prior to issuance of building permit, the developer shall submit a
detailed engineering plan showing design, location and schematics for the
utility system to be approved by the City Engineer. In accordance with
Government Code Section 66462, the Developer shall execute an agreement with the
City providing for the installation, construction, improvement and dedication of
the utility system following recordation of final map and concurrent with
trenching operations and other subdivision improvements so long as said
agreement incorporates the approved engineering plan and provides financial
security to guarantee completion and dedication of the utility system.
 
   
 
  The Developer shall coordinate and receive approval from the City Engineer to
install, construct, improve, and dedicate to the City, or the City’s designee,
all utility infrastructure (including but not limited to conduit, equipment,
vaults, ducts, wires, switches, conductors, transformers, resistors, amplifiers,
and “bring-up” facilities including electrical capacity to serve the identified
development and other adjoining/abutting/ or benefiting projects as determined
by Moreno Valley Utility) — collectively referred to as “utility system” (to and
through the development), along with any appurtenant real property easements, as
determined by the City Engineer to be necessary for the distribution and /or
delivery of any and all “utility services” to each lot and unit within the
Tentative Map. For purposes of this condition, “utility services” shall mean
electric service and utility-related telecommunication only “Utility services”
shall not include sewer, water, and natural gas services, which are addressed by
other conditions of approval. Properties within development will be subject to
an electrical system capacity charge and that contribution will be collected
prior to issuance of building permits.

              67   Resolution No. 2009 -11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



     
MVU-2A
  The City, or the City’s designee, shall utilize dedicated utility facilities
to ensure safe, reliable, sustainable and cost effective delivery of utility
services and maintain the integrity of streets and other public infrastructure.
Developer shall, at developer’s sole expense, install or cause the installation
of such interconnection facilities as may be necessary to connect the electrical
distribution infrastructure within the project to the Moreno Valley Utility
owned and controlled electric distribution system. Alternatively, developer may
cause the project to be included in or annexed to a community facilities
district established or to be established by the City for the purpose of
financing the installation of such interconnection and distribution facilities.
The project shall be deemed to have been included in or annexed to such a
community facilities district upon the expiration of the statute of limitations
to any legal challenges to the levy of special taxes by such community
facilities district within the property. The statute of limitations referred to
above will expire 30 days after the date of the election by the qualified
electors within the project to authorize the levy of special taxes and the
issuance of bonds.
 
   
 
  The installation of any proposed temporary overhead electric distribution
lines to be constructed to serve the subject project will be installed/executed
pursuant to a temporary utility service agreement. The service agreement will
address such things as the necessary electrical circuit protection, as well as
the requirement to permanently relocate any temporary overhead to a permanent
underground system in a timely manner (not greater than 36 months) consistent
with the requirements of the service agreement and pursuant to applicable state
law.
 
   
 
  An electrical protection coordination study shall be performed and stamped by
a registered professional electrical engineer in the State of California and
submitted to the utility for review and approval prior to construction of the
temporary overhead line consistent with the service agreement.
 
   
 
  Once the protection settings are approved and test reports performed, a
certified apparatus technician shall be submitted to the utility for review. Any
protection studies shall be stamped by the applicant’s registered professional
electrical engineer.
 
   
 
  A specific easement will be required for the entire overhead line extension
constructed outside of the public right-of-way consistent with the service
agreement.

              68   Resolution No. 2009 -11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



     
MVU-3
  This project may be subject to a Reimbursement Agreement. The project may be
responsible for a proportionate share of costs associated with electrical
distribution infrastructure previously installed that directly benefits the
project. The project may be subject to a system wide capacity charge in addition
to the referenced reimbursement agreement. Payment(s) shall be required prior to
issuance of building permit(s).

              69   Resolution No. 2009 -11         Exhibit A         Date
Adopted: February 10, 2009

 



--------------------------------------------------------------------------------



 



         
(SAFECO LOGO) [v56763a5676301.gif]
  EXECUTED IN FOUR COUNTERPARTS

                                         AIA Document A312
Performance Bond
  Safeco Insurance Companies
Safeco Plaza
Seattle, WA 98185
BOND #6592411
PREMIUM: $352,418

Conforms with the American Institute of Architects, AIA Document A312.
Any singular reference to Contractor, Surety, Owner or other party shall be
considered plural where applicable.

     
CONTRACTOR (Name and Address):
  SURETY (Name and Principal Place of Business):

   
J.D. DIFFENBAUGH, INC.
6865 AIRPORT DRIVE
RIVERSIDE, CA 92504
  Safeco Insurance Company of America
Safeco Plaza, Seattle, WA 98185

     
OWNER (Name and Address):
  HF LOGISTICS-SKX T1, LLC
 
  14225 CORPORATE WAY
 
  MORENO VALLEY, CA 92553

CONSTRUCTION CONTRACT
     Date: 04/23/2010
     Amount: $ $58,888,374.00

     
     Description (Name and Location):
  HIGHLAND FAIRVIEW CORPORATE PARK, SKECHERS DISTRIBUTION CENTER 29800
EUCALYPTUS AVENUE, RANCHO BELAGO, CA 92555

          BOND    
 
  Date (Not earlier than Construction Contract Date):   04/23/2010
 
  Amount: $58,888,374.00    

             
 
  Modifications to this Bond:   o None   ý See Page 2

         
CONTRACTOR AS PRINCIPAL
Company: J.D. DIFFENBAUGH, INC. (Corporate Seal)
  SURETY
Company: Safeco Insurance Company of America   (SEAL) [v56763a5676303.gif]


                 
Signature:
  /s/ Joel Alexander
 
  Signature:   /s/ Lexie Sherwood
 
    Name and Title: Joel Alexander, VP/CFO   Name and Title: LEXIE SHERWOOD /
ATTORNEY-IN-FACT     (Any additional signatures appear on page 2.)            
(FOR INFORMATION ONLY — Name, Address and Telephone)   OWNER’S REPRESENTATIVE
(Architect, Engineer or other party):     AGENT or BROKER:            
CULBERTSON INSURANCE SERVICES, INC. (714) 921-0530
5500 E. SANTA ANA CANYON RD. #201, ANAHEIM, CA 92807       HPA, INC.
18831 BARDEEN AVE., SUITE 100
IRVINE, CA 92612    

1 The Contractor and the Surety, jointly and severally, bind themselves, their
heirs, executors, administrators, successors and assigns to the Owner for the
performance of the Construction Contract, which is incorporated herein by
reference.
2 If the Contractor performs the Construction Contract, the Surety and the
Contractor shall have no obligation under this Bond, except to participate in
conferences as provided in Subparagraph 3.1.
3 If there is no Owner Default, the Surety’s obligation under this Bond shall
arise after:
3.1 The Owner has notified the Contractor and the Surety at its address
described in Paragraph 10 below that the Owner is considering declaring a
Contractor Default and has requested and attempted to arrange a conference with
the Contractor and the Surety to be held not later than five business days after
receipt of such notice to discuss methods of performing the Construction
Contract. If the Owner, the Contractor and the Surety agree, the Contractor
shall be allowed a reasonable time to perform the Construction Contract, but
such an agreement shall not waive the Owner’s right, if any, subsequently to
declare a Contractor Default; and
3.2 The Owner has declared a Contractor Default and formally terminated the
Contractor’s right to complete the contract, Such Contractor Default shall not
be declared earlier than seven business days after the Contractor and the Surety
have received notice as provided in Subparagraph 3.1; and
3.3 The Owner has agreed to pay the Balance of the Contract Price to the Surety
in accordance with the terms of the Construction Contract or to a contractor
selected to perform the Construction Contract in accordance with the terms of
the contract with the Owner.
4 When the Owner has satisfied the conditions of Paragraph 3, the Surety shall
within 30 business days and at the Surety’s expense take one of the following
actions:

          SURETY 5026 (6-92)
S-1852/SA 10/99       Safeco and the Safeco logo are registered trademarks of
Safeco Corporation
XDP

Page 1 of 2



--------------------------------------------------------------------------------



 



4.1 Arrange for the Contractor, with consent of the Owner, to perform and
complete the Construction Contract; or
4.2 Undertake to perform and complete the Construction Contract itself, through
its agents or through independent contractors; or
4.3 Obtain bids or negotiated proposals from qualified contractors acceptable to
the Owner for a contract for performance and completion of the Construction
Contract, arrange for a contract to be prepared for execution by the Owner and
the contractor selected with the Owner’s concurrence, to be secured with
performance and payment bonds executed by a qualified surety equivalent to the
bonds issued on the Construction Contract, and pay to the Owner the amount of
damages as described in Paragraph 6 in excess of the Balance of the Contract
Price incurred by the Owner resulting from the Contractor’s default; or
4.4 Waive its right to perform and complete, arrange for completion, or obtain a
new contractor and with reasonable promptness under the circumstances:

  1   After investigation, determine the amount for which it may be liable to
the Owner and, as soon as practicable after the amount is determined, tender
payment therefor to the Owner, or     2   Deny liability in whole or in part and
notify the Owner citing reasons therefor.

5 If the Surety does not proceed as provided in Paragraph 4 within 30 business
days the Surety shall be deemed to be in default on this Bond fifteen days after
receipt of an additional written notice from the Owner to the Surety demanding
that the Surety perform its obligations under this Bond, and the Owner shall be
entitled to enforce any remedy available to the Owner. If the Surety proceeds as
provided in Subparagraph 4.4, and the Owner refuses the payment tendered or the
Surety has denied liability, in whole or in part, without further notice the
Owner shall be entitled to enforce any remedy available to the Owner.
6 After the Owner has terminated the Contractor’s right to complete the
Construction Contract, and if the Surety elects to act under Subparagraph 4.1,
4.2, or 4.3 above, then the responsibilities of the Surety to the Owner shall
not be greater than those of the Contractor under the Construction Contract, and
the responsibilities of the Owner to the Surety shall not be greater than those
of the Owner under the Construction Contract. To the limit of the amount of this
Bond, but subject to commitment by the Owner of the Balance of the Contract
Price to mitigation of costs and damages on the Construction Contract, the
Surety is obligated without duplication for:
6.1 The responsibilities of the Contractor for correction of defective work and
completion of the Construction Contract;
6.2 Additional legal, design professional and delay costs resulting from the
Contractor’s Default, and resulting from the actions or failure to act of the
Surety under Paragraph 4; and
6.3 Liquidated damages, or if no liquidated damages are specified in the
Construction Contract, actual damages caused by delayed performance or
non-performance of the Contractor.
7 The Surety shall not be liable to the Owner or others for obligations of the
Contractor that are unrelated to the Construction Contract, and the Balance of
the Contract Price shall not be reduced or set off on account of any such
unrelated obligations. No right of action shall accrue on this Bond to any
person or entity other than the Owner or its heirs, executors, administrators or
successors and as identified in the dual obligee rider attached hereto and
incorporated by this reference.
8 The Surety hereby waives notice of any change, including changes of time, to
the Construction Contract or to related subcontracts, purchase orders and other
obligations.
9 Any proceeding, legal or equitable, under this Bond may be instituted in any
court of competent jurisdiction in the location in which the work or part of the
work is located and shall be instituted within two years after Contractor
Default or within two years after the Contractor ceased working or within two
years after the Surety refuses or fails to perform its obligations under this
Bond, whichever occurs first. If the provisions of this Paragraph are void or
prohibited by law, the minimum period of limitation available to sureties as a
defense in the jurisdiction of the suit shall be applicable.
10 Notice to the Surety, the Owner or the Contractor shall be mailed or
delivered to the address shown on the signature page.
11 When this Bond has been furnished to comply with a statutory or other legal
requirement in the location where the construction was to be performed, any
provision in this Bond conflicting with said statutory or legal requirement
shall be deemed deleted herefrom and provisions conforming to such statutory or
other legal requirement shall be deemed incorporated herein. The intent is that
this Bond shall be construed as a statutory bond and not as a common law bond.
12 DEFINITIONS
12.1 Balance of the Contract Price: The total amount payable by the Owner to the
Contractor under the Construction Contract after all proper adjustments have
been made, including allowance to the Contractor of any amounts received or to
be received by the Owner in settlement of insurance or other claims for damages
to which the Contractor is entitled, reduced by all valid and proper payments
made to or on behalf of the Contractor under the Construction Contract.
12.2 Construction Contract: The agreement between the Owner and the Contractor
identified on the signature page, including all Contract Documents and changes
thereto.
12.3 Contractor Default Failure of the Contractor, which has neither been
remedied nor waived, to perform or otherwise to comply with the terms of the
Construction Contract.
12.4 Owner Default: Failure of the Owner, which has neither been remedied nor
waived, to pay the Contractor as required by the Construction Contract or to
perform and complete or comply with the other terms thereof.
MODIFICATIONS TO THIS BOND ARE AS FOLLOWS:
1. Notwithstanding anything in the contract to the contrary, Surety is only
obligated to warranty work for one (1) year from the date of Substantial
Completion.
(Space is provided below for additional signatures of added parties, other than
those appearing on the cover page.)

                  CONTRACTOR AS PRINCIPAL               Company:   Company:
Safeco Insurance Company of America   (Corporate Seal)  
Signature:
      Signature:        
 
 
 
     
 
Name and Title:   Name and Title:     Address:   Address: Safeco Plaza, Seattle,
WA 98185    

Page 2 of 2



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

     
State of California
} 
 
County of Orange
 

             
On
  4-23-10   before me,   Jan C. Moran, Notary Public
 
           
 
  Date       Here Insert Name and Title of the Officer

     
personally appeared
  Lexie Sherwood
 
   
 
  Name(s) of Signer(s)
 
     



(LOGO) [v56763a5676304.gif]
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.



             
 
  Signature  
/s/ Jan C. Moran
   
 
      Signature of Notary Public    
Place Notary Seal Above
      Jan C. Moran    

      OPTIONAL              

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.
Description of Attached Document

     
Title or Type of Document:
   
 
   

             
Document Date:
      Number of Pages:    
 
           

     
Signer(s) Other Than Named Above:
   
 
   

Capacity(ies) Claimed by Signer(s)

     
Signer’s Name:

o Individual
   
o Corporate Officer — Title(s):
   

     
o Partner — o Limited o General
o Attorney in Fact
o Trustee
o Guardian or Conservator
o Other:


 
Signer Is Representing:


 

 

 

(IMAGE) [v56763a5676315.gif]

     
Signer’s Name:

o Individual
   
o Corporate Officer — Title(s):
   

     
o Partner — o Limited o General
o Attorney in Fact
o Trustee
o Guardian or Conservator
o Other:


 
Signer Is Representing:


 

 

 

(IMAGE) [v56763a5676315.gif]



© 2007 National Notary Association • 9350 De Solo Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.NationalNotary.org. Item #5907 Reorder: Call
Toll-Free 1-800-876-6827

 



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

     
State of California
} 
 
County of RIVERSIDE
 

             
On
  4-23-10   before me,   JM RODRIGUEZ, NOTARY PUBLIC
 
           
 
  Date       Here Insert Name and Title of the Officer

     
personally appeared
  JOEL ALEXANDER
 
   
 
  Name(s) of Signer(s)
 
     



(LOGO) [v56763a5676305.gif]
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person or the entity upon behalf of which the person acted,
executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.



             
 
  Signature   JM Rodriguez
 
Signature of Notary Public    
Place Notary Seal Above
      Notary Public    

              OPTIONAL              

© 2007 National Notary Association • 9350 De Solo Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.NationalNotary.org. Item #5907 Reorder: Call
Toll-Free 1-800-876-6827

 



--------------------------------------------------------------------------------



 



         


(LOGO) [v56763a5676301.gif]
 

POWER OF
ATTORNEY   Safeco Insurance Company of America
General Insurance Company of America
1001 4th Avenue
Suite 1700
Seattle, WA 98154

     
KNOW ALL BY THESE PRESENTS:
  No. 13294

That SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE COMPANY OF
AMERICA, each a Washington corporation, does each hereby appoint
********RICHARD A. COON; DAVID L. CULBERTSON; CHARLES L. FLAKE; JAN C. MORAN;
LEXIE SHERWOOD; Anaheim,
California******************************************************************************************
Its true and lawful attorney(s)-in-fact, with full authority to execute on its
behalf fidelity and surety bonds or undertakings and other documents of a
similar character issued in the course of its business, and to bind the
respective company thereby.
IN WITNESS WHEREOF, SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE
COMPANY OF AMERICA have each executed and attested these presents
     this 14th day of January, 2009.

     
-s- Dexter R. Legg [v56763a5676306.gif]
  -s- Timothy A. Mikolajewskl [v56763a5676307.gif]
Dexter R. Legg, Secretary
  Timothy A. Mikolajewskl, Vice President

CERTIFICATE
Extract from the By-Laws of SAFECO INSURANCE COMPANY OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA:
“Article V, Section 13. — FIDELITY AND SURETY BONDS ... the President, any Vice
President, the Secretary, and any Assistant Vice President appointed for that
purpose by the officer in charge of surety operations, shall each have authority
to appoint individuals as attorneys-in-fact or under other appropriate titles
with authority to execute on behalf of the company fidelity and surety bonds and
other documents of similar character issued by the company in the course of its
business... On any instrument making or evidencing such appointment, the
signatures may be affixed by facsimile. On any instrument conferring such
authority or on any bond or undertaking of the company, the seal, or a facsimile
thereof, may be impressed or affixed or in any other manner reproduced;
provided, however, that the seal shall not be necessary to the validity of any
such instrument or undertaking.”
Extract from a Resolution of the Board of Directors of SAFECO INSURANCE COMPANY
OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA adopted July 28, 1970.

    “On any certificate executed by the Secretary or an assistant secretary of
the Company setting out,

  (i)   The provisions of Article V, Section 13 of the By-Laws, and     (ii)   A
copy of the power-of-attorney appointment, executed pursuant thereto, and    
(iii)   Certifying that said power-of-attorney appointment is in full force and
effect,

the signature of the certifying officer may be by facsimile, and the seal of the
Company may be a facsimile thereof.”
I, Dexter R. Legg, Secretary of SAFECO INSURANCE COMPANY OF AMERICA and of
GENERAL INSURANCE COMPANY OF AMERICA, do hereby certify that the foregoing
extracts of the By-Laws and of a Resolution of the Board of Directors of these
corporations, and of a Power of Attorney issued pursuant thereto, are true and
correct, and that both the By-Laws, the Resolution and the Power of Attorney are
still in full force and effect.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed the facsimile seal
of said corporation
     this 23rd day of April, 2010.

         
(LOGO) [v56763a5676308.gif]
  (LOGO) [v56763a5676309.gif]   (LOGO) [v56763a5676306.gif]
 
      Dexter R. Legg, Secretary

Safeco® and the Safeco logo are registered trademarks of Safeco Corporation.
S-0974/DS 1/09

 



--------------------------------------------------------------------------------



 



     
(SAFECO LOGO) [v56763a5676301.gif]
  Safeco Insurance Companies
Safeco Plaza
Seattle, WA 98185

EXECUTED IN FOUR COUNTERPARTS
DUAL OBLIGEE RIDER TO PERFORMANCE BOND Bond #6592411
     WHEREAS, Heretofore, on or about the 23RD day of APRIL, 2010, J.D.
DIFFENBAUGH, INC., hereinafter referred to as Principal, entered into a written
agreement with HF LOGISTICS-SKX T1, LLC, hereinafter referred to as Original
Obligee, for the construction of HIGHLAND FAIRVIEW CORPORATE PARK SKECHERS
DISTRIBUTION CENTER 29800 EUCALYPTUS AVENUE, RANCHO BELAGO, CA 92555, and
     WHEREAS, the Principal and the Safeco Insurance Company of America, a
Washington Corporation, as Surety, executed and delivered to the Original
Obligee their joint and several Performance Bond, and
     WHEREAS, BANK OF AMERICA NA AS ADMINISTRATIVE AGENT FOR ITSELF AND THE
LENDERS, hereinafter referred to as Additional Obligee, has requested the
Principal and Surety to join with the Original Obligee in the execution and
delivery of this Rider, and the Principal and Surety have agreed so to do upon
the conditions herein stated.
     NOW THEREFORE, in consideration of one dollar and other good and valuable
consideration, receipt of which is acknowledged, the undersigned agree that the
said Performance Bond shall be, and is, amended as follows:

  1.   The name of BANK OF AMERICA NA AS ADMINISTRATIVE AGENT FOR ITSELF AND THE
LENDERS, as Additional Obligee, shall be added to said bond as a named Obligee.
    2.   The rights of Additional Obligee as a named Obligee shall be subject to
the condition precedent that the Original Obligee’s obligations under the
contract be performed.     3.   The aggregate liability of the Surety under said
bond to the Original Obligee and Additional Obligee, as their interests may
appear, is limited to the penal sum of the said bond.     4.   The Surety, as
its option, may make any payment under said bond by check issued jointly to the
Original Obligee and Additional Obligee.     5.   The purpose of this Rider is
to add an Additional Obligee only and is not intended to affect or alter the
terms and conditions of this bond.

Signed, sealed and dated this 23RD day of APRIL, 2010.

                      (Seal if corporation)       HF LOGISTICS-SKX T1, LLC    
Attest           Original Obligee    
 
                   
 
          By   /s/ Iddo Benzeevi                      
 
              BANK OF AMERICA NA AS ADMINISTRATIVE     (Seal if corporation)    
      AGENT FOR ITSELF AND THE LENDERS     Attest           Additional Obligee  
 
 
                   
 
          By                          
 
                    SAFECO INSURANCE COMPANY OF AMERICA   (SEAL)
[v56763a5676310.gif]            
 
            J.D. DIFFENBAUGH, INC.    
 
            Principal    
 
                 
By
  /s/ LEXIE SHERWOOD
 
LEXIE SHERWOOD              
 
  Attorney-in-Fact       By   /s/ JOEL ALEXANDER
 
   

Safeco and the Safeco logo are registered trademarks of Safeco Corporation.
XDP
S-2062/SA 10/99

 



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

         

State of California

County of Orange
  }    

                 
On
  4-23-10
 
Date   before me,   Jan C. Moran, Notary Public
 
Here Insert Name and Title of the Officer ,   

         
personally appeared
  Lexie Sherwood
 
Name(s) of Signer(s)
               ,    



(IMAGE) [v56763a5676304.gif]
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.



             
 
  Signature   /s/ Jan C. Moran
 
   
 
      Signature of Notary Public    
Place Notary Seal Above
      Jan C. Moran    

             
 
  OPTIONAL  
 

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.
Description of Attached Document

      Title or Type of Document:    

                  Document Date:       Number of Pages:                    

     
Signer(s) Other Than Named Above:
   

Capacity(ies) Claimed by Signer(s)

     
Signer’s Name:

o Individual
   
o Corporate Officer — Title(s):
   

     
o Partner — o Limited o General
o Attorney in Fact
o Trustee
o Guardian or Conservator
o Other:


 
Signer Is Representing:


 

 

  (IMAGE) [v56763a5676315.gif]



     
Signer’s Name:

o Individual
   
o Corporate Officer — Title(s):
   

     
o Partner — o Limited o General
o Attorney in Fact
o Trustee
o Guardian or Conservator
o Other:


 
Signer Is Representing:


 

 

  (IMAGE) [v56763a5676315.gif]





© 2007 National Notary Association • 9350 De Soto Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.NationalNotary.org Item #5907 Reorder: Call
Toll-Free 1-800-876-6827

 



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

         

State of California

County of RIVERSIDE
  }    

                 
On
  4-23-10
 
Date   before me,   JM RODRIGUEZ, NOTARY PUBLIC
 
Here Insert Name and Title of the Officer ,   

         
personally appeared
  JOEL ALEXANDER
 
Name(s) of Signer(s)
               ,    



(IMAGE) [v56763a5676305.gif]
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person or the entity upon behalf of which the person acted,
executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.



             
 
  Signature   /s/ JM RODRIGUER, NORTY PUBLIC
 
   
Place Notary Seal Above
      Signature of Notary Public    

        OPTIONAL      

©2007 National Notary Association • 9350 De Soto Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.NationalNotary.org Item #5907 Reorder: Call
Toll-Fee 1-800-876-5827

 



--------------------------------------------------------------------------------



 



         
(SAFECO LOGO) [v56763a5676301.gif]
  POWER
OF ATTORNEY   Safeco Insurance Company of America
General Insurance Company of America
1001 4th Avenue
Suite 1700
Seattle, WA 98154

     
KNOW ALL BY THESE PRESENTS:
  No.     13294                               That SAFECO INSURANCE COMPANY OF
AMERICA and GENERAL INSURANCE COMPANY OF AMERICA, each a Washington corporation,
does each hereby appoint

********RICHARD A. COON; DAVID L. CULBERTSON; CHARLES L. FLAKE; JAN C. MORAN;
LEXIE SHERWOOD; Anaheim, California*****************************
*****************************************************
Its true and lawful attorney(s)-in-fact, with full authority to execute on its
behalf fidelity and surety bonds or undertakings and other documents of a
similar character issued in the course of its business, and to bind the
respective company thereby.
IN WITNESS WHEREOF, SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE
COMPANY OF AMERICA have each executed and attested these presents
          this 14th day of January, 2009.

     
(LOGO) [v56763a5676306.gif]
  (LOGO) [v56763a5676307.gif]

     
Dexter R. Legg, Secretary
  Timothy A. Mikolajewski, Vice President  

CERTIFICATE
Extract from the By-Laws of SAFECO INSURANCE COMPANY OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA:
“Article V, Section 13. — FIDELITY AND SURETY BONDS ... the President, any Vice
President, the Secretary, and any Assistant Vice President appointed for that
purpose by the officer in charge of surety operations, shall each have authority
to appoint individuals as attorneys-in-fact or under other appropriate titles
with authority to execute on behalf of the company fidelity and surety bonds and
other documents of similar character issued by the company in the course of its
business... On any instrument making or evidencing such appointment, the
signatures may be affixed by facsimile. On any instrument conferring such
authority or on any bond or undertaking of the company, the seal, or a facsimile
thereof, may be impressed or affixed or in any other manner reproduced;
provided, however, that the seal shall not be necessary to the validity of any
such instrument or undertaking.”
Extract from a Resolution of the Board of Directors of SAFECO INSURANCE COMPANY
OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA adopted July 28, 1970.
“On any certificate executed by the Secretary or an assistant secretary of the
Company setting out,
     (i) The provisions of Article V, Section 13 of the By-Laws, and
     (ii) A copy of the power-of-attorney appointment, executed pursuant
thereto, and
     (iii) Certifying that said power-of-attorney appointment is in full force
and effect,
the signature of the certifying officer may be by facsimile, and the seal of the
Company may be a facsimile thereof.”
I, Dexter R. Legg, Secretary of SAFECO INSURANCE COMPANY OF AMERICA and of
GENERAL INSURANCE COMPANY OF AMERICA, do hereby certify that the foregoing
extracts of the By-Laws and of a Resolution of the Board of Directors of these
corporations, and of a Power of Attorney issued pursuant thereto, are true and
correct, and that both the By-Laws, the Resolution and the Power of Attorney are
still in full force and effect.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed the facsimile seal
of said corporation
          this 23rd day of April, 2010.

          (SEAL LOGO) [v56763a5676308.gif]   (SEAL LOGO) [v56763a5676309.gif]  
(DEXTER R LOGO) [v56763a5676306.gif]         Dexter R. Legg, Secretary

Safaco® and the Safeco logo are registered trademarks of Safeco Corporation.
S-0974/DS 1/09





--------------------------------------------------------------------------------



 



          EXECUTED IN FOUR COUNTERPARTS   PAYMENT BOND   Bond #6592411
PREMIUM: INCLUDED IN
PERFORMANCE BOND

Conforms with The American Institute of Architects
AIA Document A312
Any singular reference to Contractor, Surety, Owner or other party shall be
considered plural where applicable.

     
CONTRACTOR (Name and Address):
  SURETY:
   J.D. DIFFENBAUGH, INC.
  Safeco Insurance Company of America
   6865 AIRPORT DRIVE
   
   RIVERSIDE, CA 92504
  Safeco Plaza, Seattle, WA 98185

OWNER (Name and Address):   HF LOGISTICS–SKX T1, LLC
14225 CORPORATE WAY
MORENO VALLEY, CA 92553

CONSTRUCTION CONTRACT
   Date: 04/23/2010
   Amount: $58,888,374.00

   Description (Name and Location):   HIGHLAND FAIRVIEW CORPORATE PARK, SKECHERS
DISTRIBUTION CENTER 29800 EUCALYPTUS AVENUE, RANCHO BELAGO, CA 92555

BOND

   Date (Not earlier than Construction Contract Date): 04/23/2010    
   Amount: $58,888,374.00
       
   Modifications to this Bond:
  o None   x See Page 3
 
       
CONTRACTOR AS PRINCIPAL
  SURETY Safeco Insurance Company of America    
Company: J.D. DIFFENBAUGH, INC.
      (SEAL) [v56763a5676310.gif]

                 
Signature:
  /s/ Joel Alexander       Signature:   /s/ Lexie Sherwood
 
               
Name and Title:
  JOEL ALEXANDER VP/CFO       Name and Title:   LEXIE SHERWOOD /ATTORNEY-IN-FACT

     
(FOR INFORMATION ONLY-Name, Address and Telephone) AGENT or BROKER:
  OWNER’S REPRESENTATIVE (Architect, Engineer or other party): HPA, INC.
CULBERTSON INSURANCE SERVICES, INC. (714) 921-0530
  18831 BARDEEN AVE., SUITE 100
5500 E. SANTA ANA CANYON RD. #201, ANAHEIM, CA 92807
  IRVINE, CA 92612

1 The Contractor and the Surety, jointly and severally, bind themselves, their
heirs, executors, administrators, successors and assigns to the Owner to pay for
labor, materials and equipment furnished for use in the performance of the
Construction Contract, which is incorporated herein by reference.
2 With respect to the Owner, this obligation shall be null and void if the
Contractor:
2.1 Promptly makes payment, directly or indirectly, for all sums due Claimants,
and
2.2 Defends, indemnifies and holds harmless the Owner from claims, demands,
liens or suits by any person or entity whose claim, demand, lien or suit is for
the payment for labor, materials or equipment furnished for use in the
performance of the Construction Contract, provided the Owner has promptly
notified the Contractor and the Surety (at the address described in
Paragraph 12) of any claims, demands, liens or suits and tendered defense of
such claims, demands, liens or suits to the Contractor and the Surety, and
provided there is no Owner Default.
3 With respect to Claimants, this obligation shall be null
S-2149/SA 1/08

Page 1 of 3



--------------------------------------------------------------------------------



 



and void if the Contractor promptly makes payment, directly or indirectly, for
all sums due.
4 The Surety shall have no obligation to Claimants under this Bond until:
4.1 Claimants who are employed by or have a direct contract with the Contractor
have given notice to the Surety (at the address described in Paragraph 12) and
sent a copy, or notice thereof, to the Owner, stating that a claim is being made
under this Bond and, with substantial accuracy, the amount of the claim.
4.2 Claimants who do not have a direct contract with the Contractor:

  .1   Have furnished written notice to the Contractor and sent a copy, or
notice thereof, to the Owner, within 90 days after having last performed labor
or last furnished materials or equipment included in the claim stating, with
substantial accuracy, the amount of the claim and the name of the party to whom
the materials were furnished or supplied or for whom the labor was done or
performed; and     .2   Have either received a rejection in whole or in part
from the Contractor, or not received within 30 days of furnishing the above
notice any communication from the Contractor by which the Contractor has
indicated the claim will be paid directly or indirectly; and     .3   Not having
been paid within the above 30 days, have sent a written notice to the Surety (at
the address described in Paragraph 12) and sent a copy, or notice thereof, to
the Owner, stating that a claim is being made under this Bond and enclosing a
copy of the previous written notice furnished to the Contractor.

5 If a notice required by Paragraph 4 is given by the Owner to the Contractor or
to the Surety, that is sufficient compliance.
6 When the Claimant has satisfied the conditions of Paragraph 4, the Surety
shall promptly and at the Surety’s expense take the following actions:
6.1 Send an answer to the Claimant, with a copy to the Owner, within 45 days
after receipt of the claim, stating the amounts that are undisputed and the
basis for challenging any amounts that are disputed.
6.2 Pay or arrange for payment of any undisputed amounts.
7 The Surety’s total obligation shall not exceed the amount of this Bond, and
the amount of this Bond shall be credited for any payments made in good faith by
the Surety.
8 Amounts owed by the Owner to the Contractor under the Construction Contract
shall be used for the performance of the Construction Contract and to satisfy
claims, if any, under any Construction Performance Bond. By the Contractor
furnishing and the Owner accepting this Bond, they agree that all funds earned
by the Contractor in the performance of the Construction contract are dedicated
to satisfy obligations of the Contractor and the Surety under this Bond, subject
to the Owner’s priority to use the funds for the completion of the work.
9 The Surety shall not be liable to the Owner, Claimants or others for
obligations of the contractor that are unrelated to the Construction Contract.
The Owner shall not be liable for payment of any costs or expenses of any
Claimant under this Bond, and shall have under this bond no obligations to make
payments to, give notices on behalf of, or otherwise have obligations to
Claimants under this Bond.
10 The Surety hereby waives notice of any change, including changes of time, to
the Construction Contract or to related subcontracts, purchase orders and other
obligations.
11 No suit or action shall be commenced by a Claimant under this Bond other than
in a court of competent jurisdiction in the location in which the work or part
of the work is located or after the expiration of one year from the date (1) on
which the Claimant gave the notice required by Subparagraph 4.1 or Clause 4.2.3,
or (2) on which the last labor or service was performed by anyone or the last
materials or equipment were furnished by anyone under the Construction contract,
whichever of (1) or (2) first occurs. If the provisions of this Paragraph are
void or prohibited by law, the minimum period of limitation available to
sureties as a defense in the jurisdiction of the suit shall be applicable.
12 Notice to the Surety, the Owner or the Contractor shall be mailed or
delivered to the address shown on the signature page. Actual receipt of notice
by Surety, the Owner or the Contractor, however accomplished, shall be
sufficient compliance as of the date received at the address shown on the
signature page.
13 When this bond has been furnished to comply with a statutory or other legal
requirement in the location where the construction was to be performed, any
provision in this Bond conflicting with said statutory or legal requirement
shall be deemed deleted herefrom and provisions conforming to such statutory or
other legal requirement shall be deemed incorporated herein. The intent is that
this Bond shall be construed as a statutory bond and not as a common law bond.
14 Upon request by any person or entity appearing to be a potential beneficiary
of this Bond, the Contractor shall promptly furnish a copy of this Bond or shall
permit a copy to be made.
15 DEFINITIONS
15.1 Claimant: An individual or entity having a direct contract with the
Contractor or with a subcontractor of the Contractor to furnish labor, materials
or equipment for use in the performance of the Contract. The intent of this Bond
shall be to include without limitation in the terms “labor, materials or
equipment” that part of that part of water, gas, power, light, heat, oil,
gasoline, telephone service or rental equipment used in the Construction
Contract, architectural and engineering services required for performance of the
work of the Contractor and the Contractor’s subcontractors, and all other items
for which a mechanic’s lien may be asserted in the jurisdiction where the labor,
materials or equipment were furnished.
15.2 Construction Contract: The agreement between the Owner and the Contractor
identified on the signature page, including all Contract Documents and changes
thereto.
15.3 Owner Default: Failure of the Owner, which has neither been remedied nor
waived, to pay the Contractor as required by the Construction Contract or to
perform and complete or comply with the other terms thereof.

Page 2 of 3



--------------------------------------------------------------------------------



 



MODIFICATIONS TO THIS BOND ARE AS FOLLOWS:
Sub paragraph 4.3 is added as follows:
4.3 Claimant has furnished to Surety proof of claim duly sworn to by Claimant,
along with adequate supporting documentation which proves the amount claimed is
due and payable.
Paragraph 5 is amended as follows:
5 If a notice required by paragraph 4 is given by Owner to the Contractor and to
the Surety, that is sufficient compliance.

Paragraph 6 is deleted in its entirety and the following is substituted in its
place:
6 When the Claimant has satisfied the conditions of Paragraph 4, and has
submitted all supporting documentation and any proof of claim requested by the
Surety, the Surety shall, within a reasonable period of time, notify the
Claimant of the amounts that are undisputed and the basis for challenging any
amounts that are disputed, including, but not limited to, the lack of
substantiating documentation to support the claim as to entitlement or amount,
and the Surety shall, within a reasonable period of time, pay or make
arrangements for payment of any undisputed amount; provided, however, that the
failure of the Surety to timely discharge its obligations under this paragraph
or to dispute or identify any specific defense to all or any part of a claim
shall not be deemed to be an admission of liability by the Surety as to such
claim or otherwise constitute a waiver of the Contractor’s or Surety defenses
to, or right to dispute such claim. Rather, the Claimant shall have the
immediate right, without further notice, to bring suit against the Surety to
enforce any remedy available to it under this Bond.
(Space is provided below for additional signatures of added parties, other than
those appearing on the cover page.)

                          CONTRACTOR AS PRINCIPAL   (Corporate Seal)      
SURETY          
Company:
              Company:        
 
                       
Signature:
 
 
      Signature:  
 
    Name and Title:           Name and Title:        
Address:
              Address:        

S-2149/SA 1/08

Page 3 of 3



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

         

State of California

County of Orange
  }    

                 
On
  4-23-10
 
Date   before me,   Jan C. Moran, Notary Public
 
                                Here Insert Name and Title of the Officer    

         
personally appeared
  Lexie Sherwood
 
Name(s) of Signer(s)
                   



(IMAGE) [v56763a5676304.gif]
Place Notary Seal Above
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

         
Signature
 
 
/s/ Jan C. Moran    
 
  Signature of Notary Public    
 
  Jan C. Moran    



             
 
  OPTIONAL  
 

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.
Description of Attached Document

  Title or Type of Document:


                  Document Date:

 
  Number of Pages:


     
Signer(s) Other Than Named Above:

   

Capacity(ies) Claimed by Signer(s)



     
Signer’s Name:

   
o Individual
   
o Corporate Officer — Title(s): 

   

     
o Partner — o Limited o General
o Attorney in Fact
o Trustee
o Guardian or Conservator
o Other:


 
Signer Is Representing:



 


 

  (IMAGE) [v56763a5676315.gif]

     
Signer’s Name:

   
o Individual
   
o Corporate Officer—Title(s):

   

     
o Partner — o Limited o General
o Attorney in Fact
o Trustee
o Guardian or Conservator
o Other:


 
Signer Is Representing:



 


 

  (IMAGE) [v56763a5676315.gif]



© 2007 National Notary Association • 9350 De Soto Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.National Notary.org Item #5907 Reorder: Call
Toll-Free 1-800-876-6827





--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

         

State of California

County of RIVERSIDE
  }    

                 
On
  4-23-10
 
Date   before me,   JM RODRIGUEZ, NOTARY PUBLIC
 
Here Insert Name and Title of the Officer ,   

         
personally appeared
  JOEL ALEXANDER
 
Name(s) of Signer(s)
               ,    



(IMAGE) [v56763a5676304.gif]
Place Notary Seal Above
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

         
Signature
 
 
/s/ J.M. Rodriguez    
 
  Signature of Notary Public    
 
  Notary Public    



             
 
  OPTIONAL  
 

© 2007 National Notary Association • 9350 De Soto Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.National Notary.org Item #5907 Reorder: Call
Toll-Free 1-800-876-6827





--------------------------------------------------------------------------------



 



         
(SAFECO LOGO) [v56763a5676301.gif]
  POWER
OF ATTORNEY
  Safeco Insurance Company of America
General Insurance Company of America
1001 4th Avenue
Suite 1700
Seattle, WA 98154

     
KNOW ALL BY THESE PRESENTS:
  No. 13294

That SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE COMPANY OF
AMERICA, each a Washington corporation, does each hereby appoint
********RICHARD A. COON; DAVID L CULBERTSON; CHARLES L. FLAKE; JAN C. MORAN;
LEXIE SHERWOOD; Anaheim,
California******************************************************************************************
its true and lawful attorney(s)-in-fact, with full authority to execute on its
behalf fidelity and surety bonds or undertakings and other documents of a
similar character issued in the course of its business, and to bind the
respective company thereby.
IN WITNESS WHEREOF, SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE
COMPANY OF AMERICA have each executed and attested these presents
this 14th day of January, 2009.

     
(SIGNATURE) [v56763a5676306.gif]
  (SIGNATURE) [v56763a5676307.gif]
Dexter R. Legg, Secretary
  Timothy A. Mikolajewski, Vice President

CERTIFICATE
Extract from the By-Laws of SAFECO INSURANCE COMPANY OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA:
“Article V, Section 13. — FIDELITY AND SURETY BONDS ... the President, any Vice
President, the Secretary, and any Assistant Vice President appointed for that
purpose by the officer in charge of surety operations, shall each have authority
to appoint individuals as attorneys-in-fact or under other appropriate titles
with authority to execute on behalf of the company fidelity and surety bonds and
other documents of similar character issued by the company in the course of its
business... On any instrument making or evidencing such appointment, the
signatures may be affixed by facsimile. On any instrument conferring such
authority or on any bond or undertaking of the company, the seal, or a facsimile
thereof, may be impressed or affixed or in any other manner reproduced;
provided, however, that the seal shall not be necessary to the validity of any
such instrument or undertaking.”
Extract from a Resolution of the Board of Directors of SAFECO INSURANCE COMPANY
OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA adopted July 28, 1970.
“On any certificate executed by the Secretary or an assistant secretary of the
Company setting out,
     (i) The provisions of Article V, Section 13 of the By-Laws, and
     (ii) A copy of the power-of-attorney appointment, executed pursuant
thereto, and
     (iii) Certifying that said power-of-attorney appointment is in full force
and effect,
the signature of the certifying officer may be by facsimile, and the seal of the
Company may be a facsimile thereof.”
I, Dexter R. Legg, Secretary of SAFECO INSURANCE COMPANY OF AMERICA and of
GENERAL INSURANCE COMPANY OF AMERICA, do hereby certify that the foregoing
extracts of the By-Laws and of a Resolution of the Board of Directors of these
corporations, and of a Power of Attorney issued pursuant thereto, are true and
correct, and that both the By-Laws, the Resolution and the Power of Attorney are
still in full force and effect.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed the facsimile seal
of said corporation
this 23rd day of April, 2010.

          (IMAGE) [v56763a5676308.gif]   (IMAGE) [v56763a5676309.gif]  

(SIGNATURE) [v56763a5676306.gif]

Dexter R. Lagg, Secretary

Safeco® and the Safeco logo are registered trademarks of Safeco Corporation.

      S-0974/DS 1/09   WEB PDF

 



--------------------------------------------------------------------------------



 



         
(IMAGE) [v56763a5676311.gif]
  LENDER’S DUAL
OBLIGEE RIDER TO
PAYMENT BOND   Liberty Mutual Surety
1001 4th Avenue, Suite 1700
Seattle, WA 98154

     
EXECUTED IN FOUR COUNTERPARTS
  Bond #6592411

WHEREAS, Heretofore, on or about the 23rd day of April 2010, J.D. Diffenbaugh,
Inc., as Contractor entered into a written agreement with HF Logistics-SKX T1,
LLC as Owner for the construction of Highland Fairview Corporate Park 29800
Eucalyptus Avenue, Rancho Belago, CA 92555, and
WHEREAS, the Contractor and the Safeco Insurance Company of America, a
Washington corporation, as Surety, executed and delivered to the Owner a Payment
Bond, and
WHEREAS, the Owner has arranged for a loan for the exclusive purpose of payment
for the performance of said Contract and has requested the Contractor and Surety
to join with the Owner in the execution and delivery of this Rider, and the
Contractor and Surety have agreed so to do upon the conditions herein stated.
NOW, THEREFORE, in consideration of one dollar and other good and valuable
consideration, receipt of which is acknowledged, the undersigned agree that the
said Payment Bond shall be, and is amended as follows:

1.   The name of BANK OF AMERICA NA AS ADMINISTRATIVE AGENT FOR ITSELF AND THE
LENDERS as Lender shall be added to said bond as a named Obligee.   2.   The
rights of the Lender as a named Obligee shall be subject to the condition
precedent that the Owner’s obligations to the Contractor be performed.   3.  
The total aggregate liability of the Surety under said bond to Owner, Lender,
and third party beneficiaries, as their interests may appear, is limited to the
penal sum of the said bond.   4.   The rights of the Lender as a named Obligee
shall be co-extensive with the rights of the Owner and the execution of this
rider shall not be construed as conferring any different or greater right to
Lender. The intent of this rider is to permit Lender a direct right of action
against Principal and Surety under the Payment Bond to enforce their obligation
to pay labor and materialmen claimants who are protected and who have perfected
their right under said bond and for no other purpose.   5.   This rider shall
not be construed to broaden or change the terms, conditions, or obligations of
said Payment Bond insofar as any claimants, as the term claimant is defined
therein, are concerned, nor shall this rider inure to the benefit of any person,
firm or business organization who does not qualify as claimant under said
Payment Bond.   6.   Except as herein modified, said Payment Bond shall be and
remain in full force and effect.

Signed, sealed and dated this 23rd day of April, 2010.

                  (Seal if corporation)   HF Logistics-SKX T1, LLC    
Attest
          Owner    
 
               
 
  By   /s/ Iddo Benzeevi
 
   
 
                 
 
             
 
                    J.D. Diffenbaugh, Inc.    
 
          Contractor    
 
               
(Seal if corporation)
               
Attest
  By   /s/ Joel Alexander
 
   
 
                   
 
           
 
                    Safeco Insurance Company of America    
 
               
 
  By   /s/ Lexie Sherwood
 
   
 
   
 
Lexie Sherwood   Attorney-in-Fact    

(IMAGE) [v56763a5676303.gif]

      S-1289/SA 10/99   XDP

 



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

         

State of California


County of Orange
  }    

                 
On
  4-23-10
 
Date   before me,   Jan C. Moran, Notary Public
 
Here Insert Name and Title of the Officer ,  personally appeared

          Lexie Sherwood
 
Name(s) of Signer(s)
          ,         



(IMAGE) [v56763a5676304.gif]
Place Notary Seal Above
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

         
Signature
 
 
/s/ Jan C. Moran    
 
  Signature of Notary Public    
 
  Jan C. Moran    



             
 
  OPTIONAL  
 

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.
Description of Attached Document

      Title or Type of Document:    

                  Document Date:       Number of Pages:                    

     
Signer(s) Other Than Named Above:
   

Capacity(ies) Claimed by Signer(s)

     
Signer’s Name:

o Individual
   
o Corporate Officer — Title(s):
   

     
o Partner — o Limited o General
o Attorney in Fact
o Trustee
o Guardian or Conservator
o Other:


 
Signer is Representing:


 

 

  (IMAGE) [v56763a5676315.gif]

     
Signer’s Name:

o Individual
   
o Corporate Officer — Title(s):
   

     
o Partner — o Limited o General
o Attorney in Fact
o Trustee
o Guardian or Conservator
o Other:


 
Signer is Representing:


 

 

  (IMAGE) [v56763a5676315.gif]



©2007 National Notary Association • 9350 De Solo Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.NationalNotary.org Item #5907 Reorder: Call
Toll-Free 1-800-876-6827





--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

         

State of California


County of RIVERSIDE
  }    

                 
On
  4-23-10
 
Date   before me,   JM RODRIGUEZ, NOTARY PUBLIC
 
Here Insert Name and Title of the Officer ,  personally appeared  

          JOEL ALEXANDER
 
Name(s) of Signer(s)
          ,        



(IMAGE) [v56763a5676305.gif]
Place Notary Seal Above
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person or the entity upon behalf of which the person acted,
executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

              Signature
 
   
 
/s/ J. M. Rodriguez      
 
   
 
Signature of Notary Public    



             
 
  OPTIONAL  
 

©2007 National Notary Association • 9350 De Solo Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.NationalNotary.org Item #5907 Reorder: Call
Toll-Free 1-800-876-6827





--------------------------------------------------------------------------------



 



          (SAFECO LOGO) [v56763a5676301.gif]   POWER
OF ATTORNEY   Safeco Insurance Company of America
General Insurance Company of America
1001 4th Avenue
Suite 1700
Seattle, WA 98154

      KNOW ALL BY THESE PRESENTS:   No. 13294

That SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE COMPANY OF
AMERICA, each a Washington corporation, does each hereby appoint
****RICHARD A. COON; DAVID L. CULBERTSON; CHARLES L. FLAKE; JAN C. MORAN; LEXIE
SHERWOOD; Anaheim,
California************************************************************************************
its true and lawful attorney(s)-in-fact, with full authority to execute on its
behalf fidelity and surely bonds or undertakings and other documents of a
similar character issued in the course of its business, and to bind the
respective company thereby.
IN WITNESS WHEREOF, SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE
COMPANY OF AMERICA have each executed and attested these presents
this 14th day of January, 2009.

      -s- Dexter R. Legg [v56763a5676306.gif]   -s- Timothy A. Mikolajewski
[v56763a5676307.gif] Dexter R. Legg, Secretary   Timothy A. Mikolajewski, Vice
President

 
CERTIFICATE
Extract from the By-Laws of SAFECO INSURANCE COMPANY OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA:
“Article V, Section 13. — FIDELITY AND SURETY BONDS ... the President, any Vice
President, the Secretary, and any Assistant Vice President appointed for that
purpose by the officer in charge of surety operations, shall each have authority
to appoint individuals as attorneys-in-fact or under other appropriate titles
with authority to execute on behalf of the company fidelity and surety bonds and
other documents of similar character issued by the company in the course of its
business... On any instrument making or evidencing such appointment, the
signatures may be affixed by facsimile. On any Instrument conferring such
authority or on any bond or undertaking of the company, the seal, or a facsimile
thereof, may be impressed or affixed or in any other manner reproduced;
provided, however, that the seal shall not be necessary to the validity of any
such instrument or undertaking.”
Extract from a Resolution of the Board of Directors of SAFECO INSURANCE COMPANY
OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA adopted July 28, 1970.
“On any certificate executed by the Secretary or an assistant secretary of the
Company setting out,

  (i)   The provisions of Article V, Section 13 of the By-Laws, and     (ii)   A
copy of the power-of-attorney appointment, executed pursuant thereto, and    
(iii)   Certifying that said power-of-attorney appointment is in full force and
effect,

the signature of the certifying officer may be by facsimile, and the seal of the
Company may be a facsimile thereof.”
I, Dexter R. Legg, Secretary of SAFECO INSURANCE COMPANY OF AMERICA and of
GENERAL INSURANCE COMPANY OF AMERICA, do hereby certify that the foregoing
extracts of the By-Laws and of a Resolution of the Board of Directors of these
corporations, and of a Power of Attorney issued pursuant thereto, are true and
correct, and that both the By-Laws, the Resolution and the Power of Attorney are
still in full force and effect.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed the facsimile seal
of said corporation
this 23rd day of April, 2010.

      (SEAL) [v56763a5676308.gif] (SEAL) [v56763a5676309.gif]   -s- Dexter R.
Legg [v56763a5676306.gif]     Dexter R. Legg, Secretary

Safeco® and the Safeco logo are registered trademarks of Safeco Corporation.
WEB PDF
S-097/DS     1/09

 



--------------------------------------------------------------------------------



 



Contract # : MH00-121-226
Project: Highland Fairview Corporate Park Skechers Distribution Center
Trade: General Contractor
EXHIBIT “J”

                      DIVISION   SECTION   DESCRIPTION   DURATION   UNIT   NOTES

     01 General Requirements
Contract Article 3.5.2
Besides warranties required elsewhere, Contractor shall, and hereby does warrant
all work for a period of one year after the date of substantial completion and
shall repair or replace any or all such work, together with any other work,
which may be displaced in so doing, that may prove defective in workmanship
and/or materials within a one-year period from date of substantial completion
without expense whatsoever to Owner, ordinary wear and tear, unusual abuse or
neglect excepted.
 
Owner will give notice of observed defects with reasonable promptness.
Contractor shall notify Owner upon completion of repairs.
Contract Article 3.5.5
This article does not in any way limit the warranty on any items for which a
longer warranty is specified or on any items for which a manufacturer gives a
warranty for a longer period. Contractor shall furnish Owner all appropriate
warranty certificates upon the date of substantial completion.
Attached: Section 01740 — Warranties, Guarantees and Bonds

                      DIVISION   SECTION   DESCRIPTION   DURATION   UNIT   NOTES
 
      Site Work            
 
  09-9113   Paint - Site   1   Year    
 
  10-7516   Flag Poles & flags   1   Year    
 
  12-9313   Bike Racks, Benches, Pots, Urns, Trash   1   Year    
 
  13-1213   Fountain Entry Feature   1   Year    
 
  31-1316   Stamped Concrete Paving   1   Year    
 
  32-3213   Site Electrical & Generator   1   Year    
 
  32-1313   Concrete Paving   1   Year    
 
  32-1219   Asphalt Concrete Paving   1   Year    
 
  32-1613.13   Cast-In-Place Concrete Gutters   1   Year    
 
  32-1613.16   Cast-In-Place Concrete Curbs   1   Year    
 
  32-3119   Structural Steel (Trash Gates & Lids)   1   Year    
 
  33-1116   Water System   1   Year    
 
  33-3113   Sanitary Sewage Systems   1   Year    
 
  33-4113   Storm Drain System   1   Year    
 
  33-4216   Concrete Storm Drainage Box Culvert   1   Year    
 
  32-1723   Pavement Marking   1   Year    
 
  32-3113   Chain Link Fencing & Gates   1   Year    
 
  32-3119   Decorative Metal Fences & Gates   1   Year    
 
  32-3213   Cast-In-Place Screen Walls   1   Year    
 
  02837   Slide Gate Operator   5   Year    
 
  02890   Post Mounted Signs   1   Year    
 
  32-8413   Landscape & Irrigation   1   Year    
 
  32-9113.26   Landscape Planting   1   Year    
 
  33-7119.13   Site Electrical transformers & Vaults   1   Year    

 



--------------------------------------------------------------------------------



 



Contract # : MH00-121-226
Project: Highland Fairview Corporate Park Skechers Distribution Center
Trade: General Contractor

                      DIVISION   SECTION   DESCRIPTION   DURATION   UNIT   NOTES
 
      Site Work Continued                
 
  33-8113   Low-Voltage — Dry Utilities                
 
  33-7993   Street Lighting & Bases                
 
  33-7139.23   Site Underground Electrical     1     Year    
03-000
      Concrete                
 
  03-2100   Reinforcing Steel     1     Year    
 
  03-3100   Cast-In-Place Concrete     1     Year    
 
  03-4713   Tilt-Up Concrete Construction     1     Year    
 
  03-5113   Cementitious Underlayment     1     Year    
04-000
      Masonry                
 
  32-3119   Unit Masonry Walls     1     Year    
05-000
      Metals                
 
  05-1223   Structural Steel Framing     1     Year    
 
  05-2119   Steel Joists     1     Year    
 
  05-3113   Steel Deck     1     Year    
 
  05-5963   Metal Pipe Bollards     1     Year    
 
  05-5113   Metal Stairs     1     Year    
 
  05-5213   Pipe & Tube Railings     1     Year    
 
  05-7313   Glass Raining Systems           Year    
06-000
      Wood & Plastics                
 
  06-1113   Rough Carpentry     1     Year    
 
  06-1516   Panelized Roofing System     1     Year    
 
  06-2033   Finish Carpentry & Millwork     1     Year    
 
  06-8200   Glass Fiber Reinforced Plastic     1     Year    
 
      Door, Frame & Hardware Installation     1     Year    
 
  06-4116   Architectural Wood Casework     1     Year    
 
  06-2513   Wood Paneling     1     Year    
 
  06-6116   Plastic Fabrications     1     Year    
 
      Solid Polymer Fabrications     1     Year    
07-000
      Thermal & Moisture Control                
 
  07-1113   Bituminous Dampproofing     1     Year    
 
  07-2616   Vapor retarders     1     Year    
 
  07-2116   Thermal Insulation     1     Year    
 
  07-2113.19   Reflective Foil Sheet Insulation     1     Year    
 
  07-2123   Sound Attenuation Insulation     1     Year    
 
  07-8413   Firestopping     1     Year    
 
  07-9216   Composite Panels     1     Year    
 
  07-5423   Single Ply Roofing     20     Years   NDL
 
  07-4213   Sheet Metal Soffits     20     Years    
 
  07-6200   Sheet Metal Flashing & trim     1     Years    
 
  07-7236   Smoke Ventilating Skylights     10     Years    
 
      Vertical Joint Sealant     5     Years    
 
  07-7223   Roof hatches     5     Years    
 
  07-9216   Joint Sealers     5     Years    

 



--------------------------------------------------------------------------------



 



Contract # : MH00-121-226
Project: Highland Fairview Corporate Park Skechers Distribution Center
Trade: General Contractor

                      DIVISION   SECTION   DESCRIPTION   DURATION   UNIT   NOTES
08-000
      Doors & Windows                
 
  08-1213.13   Hollow Metal Frames     1     Year    
 
  08-1313.13   Hollow Metal Doors     1     Year    
 
  08-1213.53   Refinished Steel Door Frames     1     Year         08-1429  
Wood Doors   Full Life    
 
  08-3116   Access Panels     1     Year    
 
  08-3323   Sectional Overhead Doors     5     Years    
 
  08-4113   Aluminum Entrances & Storefronts     1     Year    
 
  08-4226   All-Glass Entrances     5     Years    
 
  08-7100   Finish Hardware                
 
  Aug-13   Closers     10     Years    
 
  08-7153   Exit Devices     3     Years         08-7100   Hinges   Life of
Building    
 
  08-7100   Other Hardware     2     Years    
 
  08-8113   Glazing     1     Year    
 
  08-8853   Fire Rated Glass     1     Year    
09-000
      Finishes                
 
  09-2116   Non-Structural Metal Stud Framing     1     Year    
 
  09-2613   Polished Plaster     10     Year    
 
  09-2116   Gypsum Board     1     Year    
 
  09-3013   Tiling     1     Year    
 
  09-5113   Acoustical Panel Ceiling     1     Year    
 
  09-5113   Acoustical Panel     1     Year    
 
  09-5113   Cortega Second Look 2765 Panels     10     Years    
 
  09-5323   Grid     10     Years    
 
      Fiberglas Reinforced Plastic Panels     1     Year    
 
  09-6223   Bamboo Flooring     1     Year    
 
  09-6519   Resilient Tile Flooring     5     Years    
 
  09-6536   Static-Control Resilient Flooring     5     Years    
 
  09-6515   Resilient Sheet Flooring     5     Years    
 
  09-6513   Top-Set Resilient Base     1     Year    
 
  09-6813   Carpet Tiles     10     Years    
 
  09-6816   Sheet Carpet     10     Years    
 
  09-9123   Painting     1     Year    
 
  09-9723   Concrete Coating Floor Sealer     1     Year    
 
  09-7216   Wall Covering     1     Year    
10-000
      Specialties                
 
  10-2813.13   Metal Toilet Compartments     1     Year    
 
  10-1433   Building Accessibility Signage     1     Year    
 
  10-1400   Plastic Signs — Restroom     1     Year    
 
  10-4116   Emergency Key Cabinets (Knox Box)     1     Year    
 
      Miscellaneous Specialties     1     Year    
 
  10-4116   Fire Extinguishers & cabinets     1     Year    
`
  10-5113   Lockers (Solid Plastic)     1     Year    

 



--------------------------------------------------------------------------------



 



Contract # : MH00-121-226
Project: Highland Fairview Corporate Park Skechers Distribution Center
Trade: General Contractor

                      DIVISION   SECTION   DESCRIPTION   DURATION   UNIT   NOTES
10-000
      Specialties Continued                
 
  10-8213   Airfoil Louvers & Wire Screening     1     Year    
 
  10-2813.13   Commercial Toilet Accessories     1     Year    
11-000
      Equipment                
 
  11-1313   Loading Dock Bumpers     2     Years    
 
            1     Year    
12-000
      Furnishings                
 
  12-2413   Roller Window Shades     1     Year    
13-000
      Special Construction                
 
  N/A                    
14-000
      Conveying Systems                
 
  14-2423   Hydraulic Elevator     1     Year    
21-000
      Fire Suppression System                
 
  21-1116   Fire Hydrants / Fire-Dept. Connections     1     Year    
 
  21-1313   Wet-Pipe Fire Sprinlker System     1     Year    
 
  21-3116   Diesel-Drive, Fire Pump     1     Year    
 
  21-2213   Clean Agent Fire Extingushing     1     Year    
22-000
      Plumbing                
 
  22-4213   Commercial Water Closet     1     Year    
 
  22-4213   Commercial Urinals     1     Year    
 
  22-3320.23   Solar Water Heaters     1     Year    
 
  22-4523   Personal Eyewash Equipment                
 
  22-4239   Plumbing Fixtures     1     Year    
23-000
      Heating, Ventilating & Air Conditioning                
 
  23-3113   HVAC Ducts & Casings     1     Year    
 
  23-3423   HVAC Ower Ventilators     1     Year    
 
  23-6213   Refrigerant Compressors     1     Year    
 
  23-7413   Outdoor, Central-Station Air-Handling     1     Year    
 
  25-1313   Automation Control & Monitoring     1     Year    
26-0000
      Electrical                
 
  26-0100   Electrical     1     Year    
 
  26-0923   Lighinting Control Devises     1     Year    
 
  26-5113   Lighting     1     Year    
 
  26-2100   Low-Voltage Power Systems                
 
  26-5623   Site Lighting     1     Year    
 
  26-0100   Electrical Distribution     1     Year    
27-000
      Communications                
 
  27-1313   Communications     1     Year    
28-000
      Fire Detection & Alarm                
 
  28-3100   Fie Alarm     1     Year    

 



--------------------------------------------------------------------------------



 



          HIGHLAND FAIRVIEW CORPORATE PARK HPA 7086   Moreno Valley, California

SECTION 01740 (01 78 36)
WARRANTIES, GUARANTEES AND BONDS
PART 1 — GENERAL

1.01   SUMMARY

  A.   Section Includes:

  1.   Preparation and submittal, general administrative and procedural
requirements.     2.   Time and schedule of submittals.     3.   Certifications
and other commitments and agreements for continuing services to Owner are
specified elsewhere in the Contract Documents.

1.02   DEFINITIONS

  A.   Warranty: Assurance to Owner by the Contractor, installer, supplier,
manufacturer or other party responsible as warrantor, for the quantity, quality,
performance and other representations of a product, system, service of the Work,
in whole or in part, for the duration of the specified period of time.     B.  
Guarantee: Assurance to Owner by Contractor or product manufacturer or other
specified party, as guarantor, that the specified Warranty will be fulfilled by
the guarantor in the event of default by the warrantor.     C.   Standard
Product Warranty: Preprinted, written Warranty published by product manufacturer
for particular products and specifically endorsed by the manufacturer to the
Owner     D.   Special Project Warranty: Written Warranty required by or
incorporated into Contract Documents, to extend time limits provided by standard
Warranty or to provide greater rights for Owner.     E.   Extended Warranty:
Warranty which entails a longer period of time than the one year standard.    
F.   Correction Period: As defined in the Conditions of the Contract, as
applicable. Unless otherwise specified, Correction Period shall be synonymous
with Warranty Period, Guarantee Period or any similar terms as they appear in
the technical Sections of the Specifications.

1.03   WARRANTIES AND GUARANTEES

  A.   General: Provide all Warranties and Guarantees with Owner named as
beneficiary. For equipment and products, or components thereof, bearing a
manufacturer’s Warranty or Guarantee that extends for a period of time beyond
the Contractor’s Warranty and Guarantee, as required by the conditions for
Extended Warranty, so state in the Warranty or Guarantee.     B.   General
Warranty and Guarantee Requirements: Warranty shall be an agreement to repair or
replace, without cost or undue hardship to the Owner, work performed under the
Contract which is found to be defective during the Correction Period (Warranty
or Guarantee) period. Repairs and replacements due to improper maintenance or
operation or due to normal wear, usage and weathering are excluded from Warranty
requirements unless otherwise specified.

WARRANTIES, GUARANTEES AND BONDS

 



--------------------------------------------------------------------------------



 



          HIGHLAND FAIRVIEW CORPORATE PARK HPA 7086   Moreno Valley, California

  C.   Specific Warranty and Guarantee Requirements: Specific requirements are
included in product Specifications named in any Section of the technical
specifications, including content and limitations.     D.   Disclaimers and
Limitations: Manufacturer’s disclaimers and limitations on product Warranties
and Guarantees shall not relieve Contractor of responsibility for Warranty and
Guarantee requirements for the Work that incorporates such products, nor shall
they relieve suppliers, manufacturers and installers required to countersign
special Warranties with Contractor.     E.   Related Damages and Losses: When
correcting warranted Work that has been found defective, remove and replace
other Work that has been damaged as a result of such defect or that must be
removed and replaced to provide access for correction of warranted Work.     F.
  Reinstatement of Warranty: When Work covered by a Warranty has been found
defective and has been corrected by replacement or rebuilding, reinstate the
Warranty by written endorsement. The reinstated Warranty shall be equal to the
original Warranty with an equitable adjustment for depreciation.     G.  
Replacement Cost: Upon determination that Work covered by as Warranty has been
found to be defective, replace or reconstruct the Work to a condition acceptable
to Owner, complying with applicable requirements of the Contract Documents.
Contractor shall be responsible for all costs for replacing or reconstructing
defective Work regardless of whether Owner has benefited from use of the Work
through a portion of its anticipated useful service life.     H.   Owner’s
Recourse: Written Warranties made to the Owner shall be in addition to implied
Warranties, and shall not limit the duties, obligations, rights and remedies
otherwise available under law, nor shall Warranty periods be interpreted as
limitations on time in which the Owner can enforce such other duties,
obligations, rights or remedies.     I.   Rejection of Warranties: The Owner
reserves the right to reject Warranties and to limit selections to products with
Warranties not in conflict with requirements of the Contract Documents.     J.  
Warranties as Condition of Approval: Owner reserves the right to refuse to
approve Work for the project where a special Warranty, certification or similar
commitment shall be required on such Work or part of the Work, until evidence is
presented that entities required to countersign such commitments are willing to
do so.

1.04   FORM OF SUBMITTALS

  A.   Bind in commercial quality, 8-1/2 by 11 inch three-ring side binders.    
B.   Label cover of each binder with typed or printed title WARRANTIES AND
BONDS, with title of project; name, address and telephone number of Contractor
and equipment supplier; and name of responsible principal.     C.   Provide full
information, using separate typed sheets as necessary. List Subcontractor,
supplier, and manufacturer, with name, address, and telephone number of
responsible principal.

WARRANTIES, GUARANTEES AND BONDS

 



--------------------------------------------------------------------------------



 



          HIGHLAND FAIRVIEW CORPORATE PARK HPA 7086   Moreno Valley, California

  D.   Prepare standard Warranties and Guarantees, excepting manufacturers’
standard printed Warranties and Guarantees, on Contractor’s subcontractor’s,
material supplier’s or manufacturer’s own letterhead, addressed to Owner.     E.
  Warranty and Guarantee letters shall be signed by all responsible parties and
by Contractor in every case, with modifications only as approved in advance by
Owner to suit the conditions pertaining to the Warranty or Guarantee.     F.  
Manufacturer’s Standard Forms: Manufacturer’s Warranty or Guarantee forms may be
used. Manufacturer’s forms shall contain appropriate terms and identification,
ready for execution by the required parties.     G.   If proposed terms and
conditions restrict Guarantee coverage or require actions by Owner beyond those
specified, submit draft of Guarantee to Owner for review and acceptance before
performance of the Work.     H.   Signatures: Signatures shall be by the person
authorized to sign Warranties, Guarantees and bonds on behalf of entity
providing such Warranty, Guarantee or bond.

1.05   PREPARATION OF SUBMITTALS

  A.   Obtain Warranties and bonds, executed in duplicate by responsible
Subcontractors, suppliers, and manufacturers, within ten days after completion
of the applicable item or work. Except for items put into use with Owner’s
permission, leave date of beginning of time of Warranty until the Date of
Substantial Completion is determined.     B.   Verify that documents are in
proper form, and contain full information.     C.   Retain Warranties and bonds
until time specified for submittal.

1.06   TIME OF SUBMITTALS

  A.   For equipment or component parts of equipment put into service during
construction with Owner’s permission, submit documents within ten days after
certification of beneficial occupancy and Substantial Completion for the item
placed into service.     B.   Make other submittals within ten days after Date
of Substantial Completion, prior to final Application for Payment.     C.   For
items of Work when acceptance is delayed beyond Date of Substantial Completion,
submit within ten days after removal of the items from the punch list, listing
the date of approval as the beginning of the Warranty period.

1.07   DURATION OF WARRANTIES

  A.   Unless otherwise specified or prescribed by law, Warranty periods shall
be not less than the Correction Period required by the Conditions of the
Contract, but in no case less than one year from the date established for
completion of the Project at Substantial Completion.     B.   Refer to Technical
Sections of the Specifications for extended Warranty periods designated beyond
the minimum one year duration.

WARRANTIES, GUARANTEES AND BONDS

 



--------------------------------------------------------------------------------



 



          HIGHLAND FAIRVIEW CORPORATE PARK HPA 7086   Moreno Valley, California

PART 2 — PRODUCTS
     Not Used.
PART 3 — EXECUTION
     Not Used.
END OF SECTION
WARRANTIES, GUARANTEES AND BONDS

 



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226
Project: Highland Fairview Corp. Park
Trade: General Contractor
Exhibit “K”
CONTRACTOR’S CONSENT AND CERTIFICATE
The undersigned (“Contractor”) has entered into that certain Construction
Agreement (the “Agreement”) dated April ___, 2010 with HF LOGISTICS-SKX T1, LLC,
a Delaware limited liability company (“Owner”), for the construction of certain
improvements (the “Improvements”) to be located on the land (the “Land”) more
particularly described on Exhibit A attached hereto and made a part hereof.
Contractor acknowledges that Owner will assign to Bank of America, N.A., a
national banking association, (the “Agent”) as Agent for itself and for the
other lenders identified in the Loan Agreement as defined herein (collectively,
the “Lenders”), all of Owner’s rights (but not Owner’s obligations) in and to
the Agreement as security for the obligations of Owner under a Syndicated
Construction Loan Agreement (the “Loan Agreement”) to be entered into between
Owner, Agent and Lenders. Contractor consents to and agrees to be bound by that
assignment. Contractor further certifies to and agrees with Agent as follows:
     1. The Agreement is in full force and effect, and neither Owner nor
Contractor is in default under the Agreement.
     2. All permits required for the construction of the Improvements
(including, without limitation, grading permits, driveway entrance permits and
building permits) have been issued except N/A ja (if none, so state), and all
insurance coverage that Contractor is required to carry under the Agreement has
been obtained.
     3. If Owner defaults in making any payment or in performing any other
obligation under the Agreement, or if the Agreement is terminated for any
reason, Contractor will give Agent written notice of the default or termination.
Prior to exercising any remedy available to Contractor under the Agreement as a
result of a default, Contractor will afford to Agent a period of thirty
(30) days within which to cure the default (it being acknowledged by Contractor
that Agent shall have no obligation to cure any default by Owner). If the
Agreement is terminated, Contractor, at the request of Agent, will enter into a
new agreement with Agent upon substantially the same terms and conditions as set
forth in the Agreement. Any notice of default or termination will be delivered
by personal delivery or by a nationally recognized overnight courier service or
will be mailed by certified mail, return receipt requested, to the following
address:
Bank of America, N.A.
1 Alhambra Plaza, Penthouse
Coral Gables, Florida 33134
Attention: Commercial Loan Administration
     4. In the event that Agent or any other party (“Owner’s Successor”) shall
acquire title to the Property through foreclosure or deed in lieu of
foreclosure, Contractor, if requested by Owner’s Successor, will continue to
perform its obligations under the Agreement provided that any past due amounts
owed to Contractor under the Agreement, other than any such amounts for which
Agent has previously made an advance under the Loan Agreement, are paid to
Contractor promptly following the request by Owner’s Successor and provided that
Contractor is thereafter

Page 1



--------------------------------------------------------------------------------



 



compensated for its services as provided in the Agreement. If Contractor is not
requested by Owner’s Successor to continue to perform its obligations under the
Agreement, Contractor will discontinue such performance and will not assert any
claim against Agent or Owner’s Successor for any amounts owed to Contractor
under the Agreement. However, nothing contained herein shall be deemed to waive,
diminish or relinquish Contractor’s right to serve a bonded Stop Note on the
Agent and/or Lenders.
     5. Contractor acknowledges that Agent will rely on this Consent and
Certificate in making the loan to Owner that is contemplated by the Loan
Agreement.
     Contractor has executed and delivered this Consent and Certificate on the
7th day of April, 2010.

                  Contractor:    
 
                J.D. DIFFENBAUGH, INC.    
 
           
 
  By:   /s/ Joel Alexander
 
   
 
  Name:   Joel Alexander    
 
  Title:   V.P./CFO    

Page 2



--------------------------------------------------------------------------------



 



EXHIBIT “L”
Project Progress Report
Highland Fairview Corporate Park
Skechers Distribution Center
29800 Eucalyptus Avenue
Rancho Belago, California 92555
Project Progress Report Date: Monday, April 12, 2010
Project Agreement Date:
Notice to Proceed Date:
Calendar Days to Complete Project:
Current projected completion Date:
Current percent complete on Project:
Billing Status:
     Progress Payments through #                     in the amount of
$                    .
     Progress Payments paid by HF thru                      in the amount of
$                    .
Permit Status:
     Permits Pulled as of this Project Progress Report Date:
1.
2.
3.
4.
5.
6.
7.
     Pending permits not received that could affect schedule, with milestone
dates required.
1.
2.
3.
4.
5.
6.
7.
8.
9.
RFI Status Report:
Issues Status Report:

 



--------------------------------------------------------------------------------



 



EXHIBIT “M”
(AGC CALIFORNIA LOGO) [v56763a5676312.gif]
CONTRACT # ##-###-#####
LONG FORM STANDARD SUBCONTRACT
This Agreement is made at Riverside, California this Xth Day of MONTH, 2009,
Between:

             
     CONTRACTOR
  J.D. DIFFENBAUGH, INC.       (951) 351-6865
 
           
     Address
  6865 AIRPORT DRIVE       (951) 351-6880 FAX
 
           
     City
  RIVERSIDE   State         CA             Zip         92504       
 
           
     And
           
 
           
     SUBCONTRACTOR
  SUBCONTRACTOR       PHONE
 
           
     Address
  STREET ADDRESS       FAX
 
           
     City
  CITY   State         CA             Zip         ZIP       
 
            On or about the                      day of                     ,
2009, Contractor entered into a prime contract with:

     
     OWNER
   
 
   

     Address
   
 
   

     City
      State       Zip    
 
                   

     
To perform the following work:
  SCOPE OF WORK for the General Construction of the PROJECT NAME, project
located at

Financed by:

     
     CONSTRUCTION LENDER (if applicable)
   
 
   

     Address
   
 
   

     City
      State       Zip    
 
                   

Said work is to be performed in accordance with the prime contract and the plans
and specifications. Said plans and specifications have been prepared by or on
behalf of:

     
     ARCHITECT
   
 
   

     Name
   
 
   

     Address
   
 
   

     City
      State       Zip    
 
                   

Distribution:
GC          SC          Acctg
Field                           

      ©1994 Associated General Contractors of California, Inc.   Form AGCC-3
12/94

1



--------------------------------------------------------------------------------



 



(AGC CALIFORNIA LOGO) [v56763a5676313.gif]
SECTION 1. ENTIRE CONTRACT
The phrase “Contract Documents” is defined to mean the plans, specifications and
other contract documents attached to or incorporated into the prime contract,
and also includes:
All exhibits listed in Section 1, and Addendum AGCC-3 dated Rev. 9/99, all of
which are included herein and of which are made a part of this Subcontract.
Subcontractor acknowledges he has reviewed these documents prior to entering
into this Agreement.

         
1. Exhibit “A”
  —   Contract Document Log  
2. Exhibit “B”
  —   Scope of Work  
3. Exhibit “C”
  —   Schedule of Values (If Applicable)  
4. Exhibit “D”
  —   Construction Schedule  
5. Exhibit “E”
  —   Insurance Requirements  
6. Exhibit “F”
  —   Progress Billing Requirements & W-9 Form  
7. Exhibit “G”
  —   Training Verification  
8. Exhibit “H”
  —   Responsible, Authorized, Designated Person for Safety Form  
9. Exhibit “I”
  —   Pre-Construction Meeting/Safety Agenda  
10. Exhibit “J”
  —   Storm Water Pollution Prevention Plan (SWPPP) Notification  
11. Exhibit “K”
  —   Project Specific Requirements

for the project known as: PROJECT NAME
Subcontractor certifies that he is fully familiar with all of the terms of the
Contract Documents, the location of the job site, and the conditions under which
the work is to be performed and that he enters into this Agreement based upon
its investigation of all such matters and is not relying on any opinions or
representations of Contractor. This Agreement represents the entire agreement
between Contractor and Subcontractor, and supersedes any prior oral or written
agreements or representations. The Contract Documents are incorporated in this
Agreement by reference, and Subcontractor and its subcontractors, suppliers
and/or materialmen will be and are bound by the Contract Documents insofar as
they relate in any way, directly or indirectly, to the work covered by this
Agreement. Subcontractor agrees to be bound to Contractor in the same manner and
to the same extent as Contractor is bound to Owner under the Contract Documents,
including, but not limited to, all applicable terms and provisions thereof.
Where, in the Contract Documents reference is made to Contractor, and the work
or specifications therein pertains to Subcontractor’s trade, craft, or type of
work, then such work or specification shall be interpreted to apply to
Subcontractor instead of Contractor.
SECTION 2. SCOPE
Subcontractor agrees to furnish all labor, materials, equipment and other
facilities required to perform the work to complete:
SCOPE OF WORK
for the project in accordance with the Contract Documents and as more
particularly specified in: The portion of the plans and specifications set forth
in Section 1 that covers the work of improvements to be performed by
subcontractor and made a part of this subcontract.
In the event of any dispute between Contractor and Subcontractor over the scope
of Subcontractor’s work under the Contract Documents, Subcontractor will not
stop work but will prosecute the work diligently to completion, the dispute to
be submitted for resolution in accordance with Section 17 below.
SECTION 3. CONTRACT PRICE
Contractor agrees to pay Subcontractor for the strict performance of his work,
the sum of : Dollars and no/100 ($0,0.00) as set out in Section 26 below,
subject to additions and deductions for changes in the work as may be directed
in writing by Contractor, and to make payment in accordance with the Payment
Schedule, Section 4.
SECTION 4. PAYMENT SCHEDULE
Contractor agrees to pay to Subcontractor in monthly progress payments of Ninety
percent (90%) of labor and materials which have been placed in position, with
funds received by Contractor from Owner for work performed by Subcontractor as
reflected in Contractor’s applications for payment. Such monthly progress
payments shall be made ten (10) days after receipt of payment from the Owner by
Contractor. Final payment to Subcontractor shall be made ten (10) days after the
entire work required by the prime contract has been fully completed in
conformity with the Contract Documents and has been delivered to and accepted by
Owner, Architect, and Contractor, with funds received by Contractor from Owner
in final payment for work under the prime contract. It is the intent of the
parties that receipt by the Contractor from the Owner of funds for work
performed by Subcontractor shall be a condition precedent to each payment to be
made to the Subcontractor pursuant to the provisions of this section, and no
recourse to the Contractor or its sureties may be made except as otherwise
stated herein. Subcontractor agrees to furnish, if and when required by
Contractor, payroll affidavits, receipts, vouchers, releases of claims for
labor, material, and from his subcontractors, suppliers and/or materialmen
performing work or furnishing materials under this Agreement, all in form
satisfactory to Contractor, and it is agreed that no payment hereunder shall be
made, except at Contractor’s option, until and unless such documents have been
furnished. Contractor, at its option, may make any payment due hereunder by
check made payable jointly to Subcontractor and any of his subcontractors,
suppliers and materialmen who have performed work or furnished materials under
this Agreement. Any payment made hereunder prior to completion and acceptance of
the work, as referred to above, shall not be construed as evidence of acceptance
or acknowledgment of completion of any part of any Subcontractor’s work.
SECTION 5. TIME
Time is of the essence of this Agreement. Subcontractor shall provide Contractor
with scheduling information and a proposed schedule for performance of his work
in a form acceptable to Contractor. Subcontractor shall conform to Contractor’s
progress schedule and all revisions or changes made thereto. Subcontractor shall
prosecute his work in a prompt and diligent manner in accordance with
Contractor’s progress schedule without delaying or hindering Contractor’s work
or the work of other contractors or subcontractors. Subcontractor shall
coordinate the work covered by this Agreement with that of all other
contractors, subcontractors, suppliers and/or materialmen and of the Contractor,
in a manner that will facilitate the efficient completion of the entire work. In
the event Subcontractor falls to maintain his part of the Contractor’s schedule,
he shall, without additional compensation, accelerate the work as Contractor may
direct until Subcontractor’s work is in accordance with such schedule.
Contractor shall have complete control of the premises on which the work is to
be performed and shall have the right to decide the time and order in which
various portions of the work shall be installed and the relative priority of the
work of Subcontractor and other subcontractors, and, in general, all other
matters pertaining to the timely and orderly conduct of the work of
Subcontractor on the premises. Should Subcontractor be delayed in the
prosecution or completion of the work by act, neglect or default of Owner,
Architect or Contractor, or should Subcontractor be delayed waiting for
materials, if required by this Contract to be furnished by Owner or Contractor,
or by damage

2



--------------------------------------------------------------------------------



 



(AGC CALIFORNIA LOGO) [v56763a5676313.gif]
caused by fire or other casualty for which subcontractor is not responsible, or
by the combined action of the workmen, in no way caused by or resulting from
fault or collusion on the part of Subcontractor, or in the event of a lock-out
by Contractor, then the time herein fixed for the completion of the work shall
be extended the number of days that Subcontractor has thus been delayed, but no
allowance or extension shall be made unless a claim therefor is presented in
writing to Contractor within 48 hours of the commencement of such delay, and
under no circumstances shall the time of completion be extended to a date which
will prevent Contractor from completing the entire project within the time
allowed Contractor by Owner for such completion.
No claims for additional compensation or damages for delays, whether caused in
whole or in part by any conduct on the part of Contractor, including, but not
limited to, conduct amounting to a breach of this Agreement, or delays by other
subcontractors or Owner, shall be recoverable from Contractor, and the
above-mentioned extension of time for completion shall be the sole remedy of
Subcontractor; provided, however, that in the event Contractor obtains
additional compensation from Owner on account of such delays, Subcontractor
shall be entitled to such portion of the additional compensation so received by
Contractor from Owner as is equitable under all of the circumstances. In the
event that Contractor prosecutes a claim against Owner for additional
compensation for any delay, Subcontractor shall cooperate fully with Contractor
in the prosecution thereof and shall pay costs and expenses incurred in
connection therewith, including actual attorney’s fees, to the extent that said
claim is made by Contractor at the request of Subcontractor.
Subcontractor shall prepare and obtain approval as required by the Contract
Documents for all shop drawings, details, samples, and do all other things
necessary and incidental to the prosecution of his work in conformance with
Contractor’s progress schedule.
SECTION 6. CHANGES IN THE WORK
Subcontractor shall make any and all changes in the work described in the
Contract Documents and this Agreement as directed by Contractor in writing. Such
change or written direction shall not invalidate this Agreement.
If necessary, the contract price stated in Section 3 and the time for
Subcontractor’s performance shall be adjusted by appropriate additions or
deductions mutually agreed upon before Subcontractor performs the changed work.
Subcontractor shall supply Contractor with all documentation necessary to
substantiate the amount of the addition to or deduction from the price or time.
If Contractor and Subcontractor cannot agree on the amount of the addition or
deletion, Subcontractor shall nonetheless timely perform the work as changed by
Contractor’s written direction. Once Subcontractor receives Contractor’s written
direction, Subcontractor is solely responsible for timely performance of the
work as changed by the written direction.
Payment for changed work shall be made in accordance with Section 4.
Subcontractor shall not make any changes in the work described in Section 2 or
in any way cause or allow that work to deviate from the Contract Documents
without written direction from Contractor. If Subcontractor makes any changes in
the work described in Section 2 without written direction from Contractor, such
change constitutes an agreement by Subcontractor that he will not be paid for
that changed work, even if he received verbal direction from Contractor or any
form of direction, written or otherwise, from Owner or any other person or
entity. In addition, Subcontractor shall be liable for any and all losses,
costs, expenses, damages, and liability of any nature whatsoever associated with
or in any way arising out of any such change he makes without written direction
from Contractor. If a dispute arises between Contractor and Subcontractor about
whether particular work is a change in the work described in Section 2,
Subcontractor shall timely perform the disputed work. If Subcontractor intends
to submit a claim for the disputed work, it shall give prompt written notice to
Contractor before proceeding with the work. In addition, Subcontractor shall
submit its written claim for additional compensation for that work within ten
(10) days after such work is performed in sufficient detail for Contractor to
make an evaluation of the merits of the claim. Subcontractor’s failure to give
written notice within the ten (10) days constitutes an agreement by him that he
will not be paid for disputed work.
No change, alteration or modification to or deviation from this Agreement, the
Contract Documents, prime contract, plans, or specifications, whether made in
the manner provided in this provision or not, shall release or exonerate, in
whole or in part, any bond or any surety on any bond given in connection with
this Agreement, and no notice is required to be given to such surety of any such
change, alteration, modification, or deviation.
SECTION 7. DAMAGES CAUSED BY DELAYS
If Subcontractor should default in performance of the work described in
Section 2 or should otherwise commit any act which causes delay to the prime
contract work, Subcontractor shall be liable for all losses, costs, expenses,
liabilities and damages, including consequential damages and liquidated damages,
sustained by Contractor, or for which Contractor may be liable to Owner or any
other party because of Subcontractor’s default.
SECTION 8. BONDING OF SUBCONTRACTOR
Concurrently with the execution of this Agreement, Subcontractor shall, if
required by Contractor, execute a labor and material bond and performance bond,
in an amount equal to one hundred percent (100%) of the Contract Price. Said
bonds shall be executed by a corporate surety acceptable to Contractor and shall
be in a form satisfactory to Contractor. Contractor shall pay the premium on
said bonds unless otherwise provided herein or in the Contract Documents.
SECTION 9. LIENS
In case suit is brought on any claim or liens for labor performed or materials
used on or furnished to the project, Subcontractor shall pay and satisfy any
such lien or judgment as may be established by the decision of the court in said
suit. Subcontractor agrees within ten (10) days after written demand to cause
the effect of any such suit or lien to be removed from the premises, and in the
event Subcontractor shall fail so to do, Contractor is authorized to use
whatever means in its discretion it may deem appropriate to cause said lien or
suit to be removed or dismissed and the cost thereof, together with actual
attorney’s fees, shall be immediately due and payable to Contractor by
Subcontractor. Subcontractor may litigate any such lien or suit provided it
causes the effect thereof to be removed, promptly in advance, from the premises,
and shall further do such things as may be necessary to cause Owner not to
withhold any monies due to Contractor from Owner by reason of such liens or
suits.
It is understood and agreed that the full and faithful performance of this
Agreement on the part of Subcontractor (including the payment of any obligations
due from Subcontractor to Contractor, and any amounts due to labor or
materialmen furnishing labor or material for said work) is a condition precedent
to Subcontractor’s right to receive payment for the work performed, and any
monies paid by Contractor to Subcontractor under the terms of this Agreement

3



--------------------------------------------------------------------------------



 



(AGC CALIFORNIA LOGO) [v56763a5676313.gif]
shall be impressed with a trust in favor of labor and materialmen furnishing
labor and material to Subcontractor on the work herein subcontracted.
SECTION 10. PROVISIONS FOR INSPECTION
Subcontractor shall at all times furnish to Contractor and its representatives
safe and ample facilities for inspecting materials at the site of construction,
shops, factories or any place of business of Subcontractor and his
subcontractors and materialmen where materials under this Agreement may be in
course of preparation, process, manufacture or treatment. Subcontractor shall
furnish to Contractor as often as required by Contractor, full reports of the
progress of the work at any place where materials under this Agreement may be in
the course of preparation or manufacture. Such reports shall show the progress
of such preparation and manufacture in such details as may be required by
Contractor, including, but not limited to, any plans, drawings or diagrams in
the course of preparation.
SECTION 11. MATERIALS AND WORK FURNISHED BY OTHERS
In the event the scope of work includes installation of materials or equipment
furnished by others or work to be performed in areas to be constructed or
prepared by others, it shall be the responsibility of Subcontractor to examine
and accept, at the time of delivery or first access, the items so provided and
thereupon handle, store and install the items with such skill and care as to
insure a satisfactory completion of the work. Use of such items or commencement
of work by Subcontractor in such areas shall be deemed to constitute acceptance
thereof by Subcontractor, Loss or damage due to acts of Subcontractor shall be
charged to the account of Subcontractor and deducted from monies otherwise due
under this Agreement.
SECTION 12. PROTECTION OF WORK
Subcontractor shall effectually secure and protect the work done hereunder and
assume full responsibility for the condition thereof until final acceptance by
Architect, Owner and Contractor. Subcontractor further agrees to provide such
protection as is necessary to protect the work and the workmen of Contractor,
Owner and other subcontractors from his operations.
Subcontractor shall be liable for any loss or damage to any work in place or to
any equipment and materials on the job site caused by him or his agents,
employees or guests.
SECTION 13. LABOR RELATIONS
13.1 Subcontractor shall keep a representative at the job site during all times
when Subcontractor’s work is in progress, and such representative shall be
authorized to represent and bind Subcontractor as to all phases of the work.
Prior to commencement of the work, Subcontractor shall notify Contractor who
Subcontractor’s representative is to be, and in the event of any change of
representative Subcontractor shall notify Contractor who the new representative
is to be prior to such change becoming effective.
Subcontractor acknowledges that Contractor has entered into labor agreements
covering work at his construction job sites with the labor unions listed in
Section 25 below and incorporated herein by reference.
Subcontractor specifically acknowledges that contractor has entered into the
Southern California Laborers Master Agreement, effective July 1, 2009 to
June 30, 2012 (“Master Labor Agreement”) covering work at the construction
jobsite with the Southern California District Council of Laborers and its
affiliated Local Unions.
Subcontractor agrees that it is bound to and shall comply with all the terms and
conditions of the Master Labor Agreement including wages, trust fund
contributions, working rules, the grievance/arbitration procedure and any other
mechanism for the resolution of dispute contained in the Master Labor Agreement,
on all covered work performed in the geographic area of the Master Labor
Agreement, whether or not the work is performed for the contractor.
Subcontractor further agrees to bind all its subcontractors performing job site
work of the type covered by the Master Labor Agreement referenced above and to
become bound and comply with all of the terms and conditions of the Master Labor
Agreement.
Subcontractor acknowledges that the Southern California District Council of
Laborers and its affiliated Local Unions, and the Construction Laborers Trust
Funds for Southern California, are the intended third party beneficiaries of
this contractual provision and may enforce the provision directly against
Subcontractor.
Subcontractor acknowledges that terms and conditions of the labor agreements
with the unions listed herein may require that Subcontractor comply with
additional labor agreements with unions affiliated with the AFL-CIO but not
listed. When the terms and conditions of the referenced labor agreements so
require, Subcontractor shall perform its job site work pursuant to all terms and
conditions of an appropriate labor agreement with a union affiliated with the
AFL-CIO.
Should there be picketing on Contractor’s job site, and Contractor establishes a
reserved gate for Subcontractor’s purpose, it shall be the obligation of
Subcontractor to continue the proper performance of its work without
interruption or delay.
Subcontractor further promises and agrees that it will bind and require all of
its subcontractors and their subcontractors performing job site work of the type
covered by any of the labor agreements specified herein to agree to all of the
foregoing promises and undertakings, to the same effect as herein provided with
respect to subcontractor.
13.2 Subcontractor hereby acknowledges that it is thoroughly familiar with all
DBE/MBE/WBE requirements pertaining to the project. If the Subcontractor claims
status as a DBE/MBE/WBE, the Subcontractor shall take all steps necessary and
shall make all necessary records available to the Contractor and the Owner to
assure that Subcontractor is in compliance with such requirements. In the event
that any sub-contractor or supplier of the Subcontractor is designated as or is
required to be a DBE/MBE/WBE, Subcontractor agrees to be responsible for
insuring that said sub-subcontractor or supplier meets all applicable
requirements. Subcontractor acknowledges that Contractor is relying upon
Subcontractor’s representations regarding the validity of Subcontractor’s
status, if any, as a DBE/MBE/WBE, and that misrepresentation of the status of
Subcontractor or any of its sub-subcontractors or material suppliers is a
material breach of this Agreement and grounds for immediate termination. In the
event of termination as the result of material misrepresentation of the status
of the Subcontractor as a DBE/MBE/WBE, Subcontractor shall not be entitled to
any compensation not already paid.
13.3 Subcontractor shall comply with and agrees to be bound by all applicable
Federal, State and Local laws and regulations, including, but not limited to,
all provisions of the Fair Labor Standards Act, the Americans With Disabilities
Act, the Federal Family and Medical Leave Act, the California Labor Code, the

4



--------------------------------------------------------------------------------



 



(AGC CALIFORNIA LOGO) [v56763a5676313.gif]
California Fair Employment and Housing Act, and the California Family Rights
Act. Upon request, Subcontractor shall submit certified payroll records to
Contractor no later than three (3) working days after labor has been paid.
SECTION 14. RECOURSE BY CONTRACTOR
14.1 Failure of Performance
14.1.1 Right to Adequate Assurance. When reasonable grounds for insecurity arise
with respect to Subcontractor’s performance, Contractor may in writing demand
adequate assurance of due performance. Subcontractor’s failure to provide within
fifteen (15) days of the demand such assurance of due performance as is adequate
under the circumstances of the particular case is a default under Section 14.1.2
of this Agreement.
14.1.2 Notice to Cure. If Subcontractor at any time refuses or neglects to
supply enough properly skilled workers and proper materials, or fails to
properly and diligently prosecute the work covered by this Agreement, or fails
to make prompt payment to its workers, sub-subcontractors or suppliers, or
becomes delinquent with respect to contributions or payments required to be made
to any health and welfare, pension, vacation, apprenticeship or other employee
benefit program or trust, or fails to provide adequate assurance pursuant to
Section 14.1.1, or is otherwise guilty of a material breach of a provision of
this Agreement, and fails within forty-eight (48) hours after receipt of written
notice to commence and continue satisfactory correction of such default with
diligence and promptness, then Contractor, without prejudice to any rights or
remedies, shall have the right to any or all of the following remedies:
(a) supply such number of workers and quantity of materials, equipment and other
facilities as Contractor deems necessary for the completion of Subcontractor’s
work, or any part thereof which Subcontractor has failed to complete or perform,
and charge the cost thereof to Subcontractor, who shall be liable for the
payment of same including reasonable overhead, profit, and actual attorney’s
fees incurred as a result of Subcontractor’s failure of performance;
(b) contract with one or more additional contractors to perform such part of
Subcontractor’s work as Contractor shall determine will provide the most
expeditious completion of the total work and charge the cost thereof to
Subcontractor; and
(c) withhold payment of any monies due Subcontractor pending corrective action
to the extent required by and to the satisfaction of Contractor.
In the event of an emergency affecting the safety of persons or property,
Contractor may proceed as above without notice.
14.1.3 Termination for Default. If Subcontractor fails to commence and
satisfactorily continue correction of a default within forty-eight (48) hours
after receipt by Subcontractor of the notice issued under Section 14.1.2., then
Contractor may terminate Subcontractor’s right to perform under this Agreement
and use any materials, implements, equipment, appliances or tools furnished by
or belonging to Subcontractor to complete Subcontractor’s work without any
further compensation to Subcontractor for such use. Contractor also may furnish
those materials and equipment, and/or employ such workers or subcontractors as
Contractor deems necessary to maintain the orderly progress of the work.
In such case, Subcontractor shall be entitled to no further payment until the
balance of Subcontractor’s work has been completed. At that time, all of the
costs incurred by Contractor in performing Subcontractor’s work, including a
markup of fifteen percent (15%) for overhead and profit on such expenses, plus
actual attorney’s fees as provided above, shall be deducted from any monies due
or to become due Subcontractor. Subcontractor shall be liable for the payment of
any amount by which such expenses may exceed the unpaid balance of the Contract
Price.
14.1.4 Termination for Convenience. Contractor may at any time and for any
reason terminate Subcontractor’s services and work at Contractor’s convenience.
Cancellation shall be by service of written notice to Subcontractor’s place of
business.
Upon receipt of such notice, Subcontractor shall, unless the notice directs
otherwise, immediately discontinue the work and placing of orders for materials,
facilities and supplies in connection with the performance of this Agreement,
and shall, if requested, make every reasonable effort to procure cancellation of
all existing orders or contracts upon terms satisfactory to Contractor, or at
the option of Contractor, give Contractor the right to assume those obligations
directly, including all benefits to be derived therefrom. Subcontractor shall
thereafter do only such work as may be necessary to preserve and protect the
work already in progress and to protect material and equipment on the job site
or in transit thereto.
Upon such termination, Subcontractor shall be entitled to payment in accordance
with Section 4 only as follows: (1) the actual cost of the work completed in
conformity with this Agreement; plus, (2) such other costs actually incurred by
subcontractor as are permitted by the prime contract and approved by Owner; plus
(3) fifteen percent (15%) of the cost of the work referred to in item (1) above
for overhead and profit. There shall be deducted from such sums as provided in
this subparagraph the amount of any payments made to Subcontractor prior to the
date of the termination of this Agreement. In no event shall payment due
hereunder exceed the amount due for approved units of work or percentage of
completion. Subcontractor shall not be entitled to any claim or claim of lien
against Contractor or Owner for any additional compensation or damages in the
event of such termination and payment.
14.1.5 Grounds for Withholding Payment. Contractor may withhold, or on account
of subsequently discovered evidence, nullify the whole or part of any payment to
the extent necessary to protect Contractor from loss, including costs and actual
attorney’s fees, on account of (1) defective work not remedied; (2) claims filed
or reasonable evidence indicating probable filing of claim; (3) failure of
Subcontractor to make payments properly to his subcontractors or for material,
labor or fringe benefits; (4) a reasonable doubt that this Agreement can be
completed for the balance then unpaid; (5) damage to another subcontractor;
(6) penalties assessed against Contractor or Subcontractor for failure of
Subcontractor to comply with State, Federal or local laws and regulations; or
(7) any other ground for withholding payment allowed by State or Federal law, or
as otherwise provided in this Agreement. When the above matters are rectified,
such amounts as then due and owing shall be paid or credited to Subcontractor.
14.2 Bankruptcy
14.2.1 Termination Absent Cure. Upon the appointment of a receiver for
Subcontractor or upon Subcontractor making an assignment for the benefit of
creditors or if Subcontractor seeks protection under the Bankruptcy Code or
commits any other act of insolvency, Contractor may, absent any applicable legal
limitation, terminate this Agreement upon giving forty-eight (48) hours written
notice, by certified mail, to Subcontractor and its surety, if any. If

5



--------------------------------------------------------------------------------



 



(AGC CALIFORNIA LOGO) [v56763a5676313.gif]
an order for relief is entered under the Bankruptcy Code with respect to
Subcontractor, Contractor may terminate this Agreement by giving forty-eight
(48) hours written notice, by certified mail, to Subcontractor, its trustee, and
its surety, if any, unless Subcontractor, the surety, or the trustee:
(a) promptly cures all defaults;
(b) provides adequate assurance of future performance;
(c) compensates Contractor for actual pecuniary loss resulting from such
defaults; and
(d) assumes the obligations of Subcontractor within the statutory time limits.
14.2.2 Interim Remedies. If Subcontractor is not performing in accordance with
the schedule of work at the time of entering an order for relief, or at any
subsequent time, Contractor, while awaiting the decision of Subcontractor or its
trustee to reject or to accept this Agreement and provide adequate assurance of
its ability to perform hereunder, may avail itself of such remedies under this
Section as are reasonably necessary to maintain the schedule of work.
Contractor may offset against any sums due or to become due Subcontractor all
costs incurred in pursuing any of the remedies provided hereunder, including,
but not limited to, reasonable overhead, profit and actual attorney’s fees
incurred as a result of Subcontractor’s non-performance.
Subcontractor shall be liable for the payment of any amount by which such
expense may exceed the unpaid balance of the Contract Price.
SECTION 15. INDEMNIFICATION
15.1.1 Subcontractor’s Performance. With the exception that this Section 15
shall in no event be construed to require indemnification by Subcontractor to a
greater extent than permitted under the public policy of the State of
California, Subcontractor shall indemnify and save harmless Owner and
Contractor, including their officers, agents, employees, affiliates, parents and
subsidiaries, and each of them, of and from any and all claims, demands, causes
of action, damages, costs, expenses, actual attorney’s fees, losses or
liability, in law or in equity, of every kind and nature whatsoever (“Claims”)
arising out of or in connection with Subcontractor’s operations to be performed
under this Agreement for, but not limited to:
     (a) Personal injury, including, but not limited to, bodily injury,
emotional injury, sickness or disease, or death to persons, including, but not
limited to, any employees or agents of Subcontractor, Owner, Contractor, or any
other subcontractor and/or damage to property of anyone (including loss of use
thereof), caused or alleged to be caused in whole or in part by any negligent
act or omission of Subcontractor or anyone directly or indirectly employed by
Subcontractor or anyone for whose acts Subcontractor may be liable regardless of
whether such personal injury or damage is caused by a party indemnified
hereunder.
     (b) Penalties imposed on account of the violation of any law, order,
citation, rule, regulation, standard, ordinance or statute, caused by the action
or inaction of Subcontractor.
     (c) Infringement of any patent rights which may be brought against the
Contractor or Owner arising out of Subcontractor’s work.
     (d) Claims and liens (see Section 9) for labor performed or materials used
or furnished to be used on the job, including all incidental or consequential
damages resulting to Contractor or Owner from such claims or liens.
     (e) Subcontractor’s failure to fulfill the covenants set forth in each
subpart of Section 13, Labor Relations.
     (f) Failure of Subcontractor to comply with the provisions of Section 16.1,
Casualty Insurance.
     (g) Any violation or infraction by Subcontractor of any law, order,
citation, rule, regulation, standard, ordinance or statute in any way relating
to the occupational health or safety of employees, including, but not limited
to, the use of Contractor’s or other’s equipment, hoist, elevators, or scaffolds
(See Section 16 and 20).
The indemnification provisions of (a) through (g) above shall extend to Claims
occurring after this Agreement is terminated as well as while it is in force.
Such indemnity provisions apply regardless of any active and/or passive
negligent act or omission of Owner or Contractor or their agents or employees.
Subcontractor, however, shall not be obligated under this Agreement to indemnify
Owner or Contractor for Claims arising from the sole negligence or willful
misconduct of Owner or Contractor or their agents, employees or independent
contractors who are directly responsible to Owner or Contractor, or for defects
in design furnished by such persons.
15.1.2 Subcontractor shall:
     (a) At Subcontractor’s own cost, expense and risk, defend all Claims as
defined in Section 15.1.1 that may be brought or instituted by third persons,
including, but not limited to, governmental agencies or employees of
Subcontractor, against Contractor or Owner or their agents or employees or any
of them;
     (b) Pay and satisfy any judgment or decree that may be rendered against
Contractor or Owner or their agents or employees, or any of them, arising out of
any such Claim; and/or
     (c) Reimburse Contractor or Owner or their agents or employees for any and
all legal expense incurred by any of them in connection herewith or in enforcing
the indemnity granted in this Section 15.
15.2 Risk of Loss.
All work covered by this Agreement done at the site or in preparing or
delivering materials or equipment, or any or all of them, to the site shall be
at the risk of Subcontractor exclusively until the completed work is accepted by
Contractor.
15.3 No Limitation of Liability.
The indemnities set forth in this Section 15 shall not be limited by the
insurance requirements set forth in Section 16.
SECTION 16. INSURANCE
16.1 Casualty Insurance.
Subcontractor shall, at its expense, procure and maintain insurance on all of
its operations, with companies acceptable to Contractor, as follows:
16.1.1 Worker’s Compensation and Employer’s Liability Insurance. Workers
Compensation insurance shall be provided as required by any applicable law or
regulation. Employer’s Liability insurance shall be provided in amounts not less
than:
$1,000,000 each accident for bodily injury by accident
$1,000,000 policy limit for bodily injury by disease

6



--------------------------------------------------------------------------------



 



(AGC CALIFORNIA LOGO) [v56763a5676313.gif]
$1,000,000 each employee for bodily injury by disease
If there is an exposure of injury to Subcontractor’s employees under the U.S.
Longshoremen’s and Harbor Worker’s Compensation Act, the Jones Act or under
laws, regulations or statutes applicable to maritime employees, coverage shall
be included for such injuries or claims.
16.1.2 General Liability Insurance. Subcontractor shall carry Comprehensive
General Liability or Commercial General Liability insurance covering all
operations by or on behalf of Subcontractor providing insurance for bodily
injury liability and property damage liability for the limits of liability
indicated below and including coverage for:
     (1) premises and operations
     (2) products and completed operations
     (3) contractual liability insuring the obligations assumed by Subcontractor
in this Agreement
     (4) broad form property damage (including completed operations)
     (5) explosion, collapse and underground hazards
     (6) personal injury liability
The limits of liability shall be not less than the amounts required of
Subcontractor under the Contract Documents, but in no event less than:

     
     $1,000,000
  each occurrence (combined single limit for bodily injury and property damage)
 
   
     $1,000,000
  for personal injury liability
 
   
     $1,000,000
  aggregate for products-completed operations (Refer to Exhibit “E” attached
hereto and made a part hereof for required limits.)
 
   
     $2,000,000
  general aggregate

The general aggregate limit shall apply separately to Subcontractor’s work under
this Agreement.
Contractor, its officers, directors and employees and Owner shall be named as
additional insureds under the Comprehensive General Liability or Commercial
General Liability policy for any liability arising out of the performance of the
work. The policy shall stipulate that the insurance afforded the additional
insureds shall apply as primary insurance and that any other insurance
maintained by Contractor or Owner will be excess only and shall not be called
upon to contribute with this insurance. Coverage for the Contractor, its
officers, directors and employees and the Owner as additional insureds shall be
provided by a policy provision or by an endorsement providing coverage at least
as broad as Additional Insured (Form B) endorsement form CG 2010 11/85 as
published by the Insurance Services Offices (ISO).
16.1.3 Claims Made Policy Form Provisions. Subcontractor shall not provide
general liability insurance under any Claims Made Commercial General Liability
form without the express prior written consent of Contractor.
16.1.4 Automobile Liability Insurance. Subcontractor shall carry automobile
liability insurance, including coverage for all owned, hired and non-owned
automobiles. The limits of liability shall be not less than $1,000,000 combined
single limit each accident for bodily injury and property damage.
16.1.5 Certificates of insurance, as evidence of the insurance required by this
Agreement and including the required “additional insured” and “primary
insurance” endorsements, shall be furnished by Subcontractor to Contractor
before any work hereunder is commenced by Subcontractor. The certificates of
insurance shall provide that there will be no cancellation or reduction of
coverage without thirty (30) days prior written notice to Contractor.
16.1.6 Contractor may take such steps as are necessary to assure Subcontractor’s
compliance with his obligations under this Section 16. In the event
Subcontractor fails to maintain any insurance coverage required under this
Agreement, Contractor may maintain such coverage and charge the expense to
Subcontractor, or terminate this Agreement.
16.1.7 The required insurance shall be subject to the approval of Contractor,
but any acceptance of insurance certificates by Contractor shall in no way limit
or relieve Subcontractor of the duties and responsibilities by it in this
Agreement. If higher limits or other forms of insurance are required in the
Contract Documents, Subcontractor will comply with such requirements.
16.2 Property Insurance. Contractor and Subcontractor waive all rights against
each other and against all other subcontractors and Owner for loss or damage to
the extent reimbursed by Builder’s Risk or any other property or equipment
insurance applicable to the work, except such rights as they may have to the
proceeds of such insurance. If the policies of insurance referred to in this
Section require an endorsement or consent of the insurance company to provide
for continued coverage where there is a waiver of subrogation, the owners of
such policies will cause them to be so endorsed or obtain such consent.
Upon written request of Subcontractor, Contractor shall provide Subcontractor
with a copy of the Builder’s Risk policy of insurance or any other property or
equipment insurance in force for the project and procured by Contractor.
Subcontractor shall satisfy itself as to the existence and extent of such
insurance prior to commencement of Subcontractor’s work.
If Builder’s Risk insurance purchased by Owner or Contractor provides coverage
for Subcontractor for loss or damage to Subcontractor’s work, Subcontractor
shall be responsible for the insurance policy deductible amount applicable to
damage to Subcontractor’s work and/or damage to other work caused by
Subcontractor.
If not covered under the Builder’s Risk policy of insurance or any other
property or equipment insurance required by the Contract Documents,
Subcontractor shall procure and maintain at its own expense property and
equipment insurance for portions of Subcontractor’s work stored off the site or
in transit.
If Owner or Contractor has not purchased Builder’s Risk or equivalent insurance
including the full insurable value of Subcontractor’s work, then Subcontractor
may procure such insurance at its own expense as will protect the interests of
Subcontractor, and its subcontractors in the work. Such insurance shall also
apply to any of Owner’s or Contractor’s property in the care, custody or control
of Subcontractor.
16.3 Failure of Contractor to enforce in a timely manner any of the provisions
of this Section 16 shall not act as a waiver to enforcement of any of these
provisions at a later date in the performance of this Agreement. Any exceptions
to the provisions of this Section 16 must be delineated in the Contract
Documents.

7



--------------------------------------------------------------------------------



 



(AGC CALIFORNIA LOGO) [v56763a5676313.gif]
SECTION 17. DISPUTE RESOLUTION PROCEDURE
17.1 Preliminary Dispute Resolution Procedure and Agreement to Arbitrate
17.1.1 Disputes under Prime Contract. Any dispute resolution procedure in the
prime contract shall be deemed incorporated in this Agreement, and shall apply
to any disputes arising hereunder, except disputes not involving the acts,
omissions or otherwise the responsibility of the Owner under the prime contract,
those which have been waived by the making or acceptance of final payment, and
questions regarding the licensure of the Subcontractor. Subject to compliance
with all applicable laws, including but not limited to those relating to false
claims, dispute and claim certifications, and cost and pricing data
requirements, Contractor’s sole obligation is to present any timely-filed claims
by Subcontractor to Owner under such procedure and, subject to the other
provisions of this Agreement, to pay to Subcontractor the proportionate part of
any sums paid by the Owner to which Subcontractor is entitled.
17.1.2 Settlement Negotiations. Subject to prime contract disputes under
Section 17.1.1, and as for disputes not involving the acts, omissions or
otherwise the responsibility of the Owner under the prime contract, promptly
upon notification by the Subcontractor of a dispute, the Contractor and
Subcontractor shall meet to informally resolve such dispute. In the event that
no resolution is achieved, the parties, prior to the initiation of any action or
proceeding under this section, shall make a good faith effort to resolve the
dispute by negotiation between representatives with decision-making power, who,
to the extent possible, shall not have had substantive involvement in the
matters of the dispute, unless the parties otherwise agree. To facilitate the
negotiation, the parties agree either to fashion a procedure themselves or seek
the assistance of a person or organization experienced in alternative dispute
resolution procedures such as mediation, minitrial or other similar procedures.
17.2 Arbitration Procedures.
In the event the prime contract contains an arbitration provisions or for
disputes not involving the acts, omissions or otherwise the responsibility of
the Owner under the prime contract, the following shall apply:
17.2.1 Notice of Demand. For arbitration under the prime contract, notice of the
demand for arbitration shall be filed in writing with other party to this
Agreement and shall conform to the requirements of the arbitration provision set
forth in the prime contract. For claims not involving the acts, omissions or
otherwise the responsibility of the Owner under the prime contract, the parties
hereto shall submit any and all disputes arising under or relating to the terms
and conditions of the Subcontract to arbitration in accordance with the
Construction Industry Rules of the American Arbitration Association. In either
case, the demand for arbitration shall be made within a reasonable time after
written notice of the claim, dispute or other matter in question has been given,
and in no event shall it be made after the date when institution of legal or
equitable proceedings based on such claim dispute or other matter in question
would be barred by the applicable statute of limitations.
17.2.2 Award. The award rendered by the arbitrator(s) shall be final and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction.
17.2.3 Work Continuation and Payment. Unless otherwise agreed in writing,
Subcontractor shall carry on the work and maintain the schedule of work pending
arbitration, and, if so, Contractor shall continue to make payments in
accordance with this Agreement.
17.2.4 Consolidated Arbitration Proceedings. To the extent not prohibited by
their contracts with others, the claims and disputes of Owner, Contractor,
Subcontractor and other subcontractors, suppliers and/or materialmen involving a
common question of fact or law shall be heard by the same arbitrator(s) in a
single proceeding. In this event, it shall be the responsibility of
Subcontractor to prepare and present Contractor’s case, to the extent the
proceedings are related to this Agreement. Should Contractor enter into
arbitration with the Owner or others regarding matters relating to this
Agreement, Subcontractor shall be bound by the result of the arbitration to the
same degree as the Contractor.
17.2.5 No Limitation of Rights or Remedies. This Section shall not be deemed a
limitation of any rights or remedies which Subcontractor may have under any
Federal or State mechanics’ lien laws or under any applicable labor and material
payment bonds unless such rights or remedies are expressly waived by it.
SECTION 18. COMPLIANCE WITH ALL LAWS AND SAFETY PRACTICES
Subcontractor shall comply fully with all laws, orders, citations, rules,
regulations, standards and statutes affecting or relating to this Agreement or
its performance, including but not limited to those with respect to occupational
health and safety, the handling and storage of hazardous materials, accident
prevention, safety equipment and practices including the accident prevention and
safety program of Owner and Contractor.
Subcontractor shall conduct inspections to determine that safe working
conditions and equipment exist and accepts sole responsibility for providing a
safe place to work for its employees and for employees of its subcontractors and
suppliers of material and equipment, for adequacy of an required use of all
safety equipment and for full compliance with the aforesaid laws, orders,
citations, rules, regulations, standards and statutes.
SECTION 19. WARRANTY
Subcontractor warrants to Owner, Architect and Contractor that all materials and
equipment furnished shall be new unless otherwise specified and that all work
under this Agreement shall be performed in a good and workmanlike manner, shall
be of good quality, free from faults and defects and in conformance with the
Contract Documents. All work not conforming to these requirements, including
substitutions not properly approved and authorized, may be considered defective.
The warranty provided in this Section 19 shall be in addition to and not in
limitation of any other warranty or remedy required by law or by the Contract
Documents.
SECTION 20. USE OF CONTRACTOR’S EQUIPMENT
In the event Subcontractor shall use Contractor’s equipment, materials, labor,
supplies or facilities, Subcontractor shall reimburse Contractor at a
predetermined rate, except as provided in Section 14.1.2 or as otherwise stated
herein. Further, Subcontractor assumes all responsibility for physical damage to
such equipment, materials, labor, supplies, or facilities used by Subcontractor
or his agents, employees, or permittees. In the event that Contractor’s
employees are used by Subcontractor, Subcontractor shall have full
responsibility for all acts or omissions of Contractor’s employees with regard
to Subcontractor’s use or employment of them. Subcontractor accepts any and all
of Contractor’s equipment, materials, labor, supplies or facilities as
furnished.
SECTION 21. ASSIGNMENT OF CONTRACT
Subcontractor shall not, without written consent of Contractor, assign,
transfer, or sublet any portion or part of the work required by this Agreement,
nor assign any payment hereunder to others.

8



--------------------------------------------------------------------------------



 



(AGC CALIFORNIA LOGO) [v56763a5676313.gif]
SECTION 22. INDEPENDENT CONTRACTOR
Subcontractor is an independent contractor and shall, at its sole cost and
expense, and without increase in the Contract Price, comply with all laws,
rules, ordinances and regulations of all governing bodies having jurisdiction
over the work; obtain all necessary permits and licenses therefor, pay all
manufacturers’ taxes, sales taxes, use taxes, processing taxes, and all federal
and state taxes, insurance and contributions for social security and
unemployment which are measured by wages, salaries, or other remuneration’s paid
to Subcontractor’s employees, whether levied under existing or subsequently
enacted laws, rules or regulations. Subcontractor, upon request, shall furnish
evidence satisfactory to Contractor that any or all of the foregoing obligations
have been fulfilled.
SECTION 23. CLEAN-UP At all times during the course of construction,
Subcontractor shall perform his work so as to maintain the site in a clean, safe
and orderly condition. Upon completion of the work under this Agreement,
Subcontractor shall remove from the site all hazardous materials, temporary
structures, debris and waste incident to his operation and clean all surfaces,
fixtures, equipment, etc., relative to the performance of this Agreement.
SECTION 24. ATTORNEYS’ FEES
In the event the parties become involved in litigation or arbitration with each
other arising out of this Agreement or other performance thereof in which the
services of an attorney or other expert are reasonably required, the prevailing
party shall be fully compensated for the cost of its participation in such
proceedings, including the cost incurred for attorneys’ fees and experts’ fees.
Unless judgment goes by default, the attorneys’ fee award shall not be computed
in accordance with any court schedule, but shall be such as to fully reimburse
all attorneys’ fees actually incurred in good faith, regardless of the size of a
judgment, it being the intention of the parties to fully compensate for all
attorneys’ fees and experts’ fees paid or incurred in good faith. In the case of
a dispute under the prime contract dispute resolution provisions, Subcontractor
shall be entitled to such attorneys’ fees and other costs as may be provided for
under the prime contract.
SECTION 25. LABOR AGREEMENTS The Contractor is signatory to the following labor
agreements covering work on this project:
Laborers
SECTION 26. SPECIAL PROVISIONS (Including unit pricing, if applicable):
There are no Special Provisions to this Agreement
CONTRACTORS ARE REQUIRED BY LAW TO BE LICENSED AND REGULATED BY THE CONTRACTORS
STATE LICENSE BOARD WHICH HAS JURISDICTION TO INVESTIGATE COMPLAINTS AGAINST
CONTRACTORS IF A COMPLAINT IS FILED WITHIN THREE (3) YEARS OF THE DATE OF THE
ALLEGED VIOLATION. ANY QUESTIONS CONCERNING A CONTRACTOR MAY BE REFERRED TO THE
REGISTRAR OF THE BOARD, P.O. BOX 26000, SACRAMENTO, CALIFORNIA 95826.

         
Dated:
   
 
   

CONTRACTOR: J. D. DIFFENBAUGH, INC.

         
By
   
 
Tarek El-Maissi, Director of Operations    
 
       
 
  6865 Airport Drive          
 
  (ADDRESS)    
 
       
 
  Riverside, CA 92504          
 
       
 
  181805           
 
  (CONTRACTOR’S LICENSE NO.)    

         
Dated:
   
 
   

SUBCONTRACTOR: SUBCONTRACTOR

         
By:
   
 
   
 
  (Signature)    
 
             
 
  (Address)          
 
             
 
             
 
  (CONTRACTOR’S LICENSE NO.)    

Addenda follows this paragraph.

9



--------------------------------------------------------------------------------



 



ADDENDUM TO AGCC-3
     A. Add to Section 1: “The Contract Documents include this Agreement, this
Addendum and any and all documents incorporated or referred to herein, including
all schedules, plans and specifications; all applicable laws, ordinances,
statutes and codes; and the prime contract and any and all documents
incorporated or referred to therein, including all schedules, plans and
specifications. Subcontractor has had the opportunity to review and has reviewed
all Contract Documents before signing this Agreement. The Contract Documents
applicable to the General Contract between Contractor and Owner shall take
precedence in the event of a conflict between them and this Agreement.”
     B. Add to the end of Section 4: “It is intended that all payments due
Subcontractor shall be made solely out of funds actually received from the
Owner. Subcontractor shares in the risk that the Owner may for any reason
including, but not limited to, insolvency or an alleged dispute fail to make one
or more payments for all or a portion of Subcontractor’s work. Subcontractor
agrees that if Owner fails to make payment(s) for Subcontractor’s work,
Contractor shall have sixty (60) days to make such payment to Subcontractor
after Contractor has exhausted all reasonable efforts through legal proceedings
and/or otherwise to collect from Owner or others responsible on Owner’s behalf,
such amounts due Subcontractor, and that Contractor shall deduct the prorata
portion of the Contractor’s expenses, costs and attorneys’ fees for such
collections efforts from the amount then due Subcontractor. Subcontractor agrees
that in no event shall Contractor be responsible for payment if Subcontractor’s
failure to perform its obligations under this Subcontract have been asserted as
a reason for Owner’s and/or Contractor’s failure to make such payments.”
     C. Add to the end of the fourth paragraph of Section 6: “Payment for
changes made without written direction from Contractor shall not be a waiver or
amendment of this section.”
     D. Add to the end of Section 8: “Contractor may require bonding at any
time.”
     E. Add to the end of Section 10: “Subcontractor shall make the work
accessible at all reasonable times for inspection by Contractor. All bonds shall
require the surety to pay Contractor all amounts incurred as a result of
Subcontractor’s default and in enforcing its rights, including attorneys’ fees
and costs. Any replacement bond shall be furnished at subcontractor’s expense.”
     F. Add to the end of Section 13: “If Subcontractor has or may have any
Labor Relations obligations as described in Section 13, Subcontractor shall
defend and indemnify Contractor regarding them, whether or not the language in
Section 13 is altered or deleted in any way.”
     G. Add as paragraph 14.1.6: “Progress Payments: Trust Fund. All progress
payments which have been or became due to be paid to Subcontractor, but which
Subcontractor has not disbursed to its subcontractors, suppliers and laborers
shall be held in trust by Contractor and/or Subcontractor, its agents,
successors or assignees, for the benefit of Subcontractor’s subcontractors,
suppliers and laborers.”
     H. Add as paragraph 14.2.3: “Assumption or Rejection of Contract in
Bankruptcy; Waiver of Notice Period. The Parties agree that time is of the
essence in performance of this contract. In the event Subcontractor files a
Chapter 7, 11, or 13 Bankruptcy, the Parties agree that any delay attendant to
the assumption or rejection of this contract by a trustee or a
debtor-in-possession will be prejudicial to Contractor. Consequently,
Subcontractor hereby stipulates, in order to minimize delay to the Project and
to avoid potential damages or other prejudice to Contractor, to a notice period
of ten calendar days for Contractor’s motion to require Subcontractor to elect
to assume or reject his contract.”
     I. Add to the end of paragraph 15.2: “Acceptance by Contractor shall be
upon its payment of all amounts due under this Agreement. Partial payments by
Contractor and payments under protest by Contractor are not Acceptance.”
     J. Add to the end of paragraph 16.1.2: “Subcontractor shall also supply
errors and omissions coverage (in the amounts set forth in this paragraph
16.1.2) for all design professionals working for Subcontractor and for design
work performed by Subcontractor.”
     K. Add to the end of paragraph 17.2.3: “In the event that no other
agreement is reached pursuant to this paragraph, either party may compel
mediation by application to the Riverside County Bar Association Dispute
Resolution Service. The failure to any party to participate in such mediation
shall entitle the other party to an award of its expenses, costs and attorneys’
fees in any arbitration and/or litigation and/or other proceeding and the party
who failed to participate in mediation shall not be entitled to its expenses,
costs and/or attorneys’ fees in any arbitration and/or litigation and/or other
proceedings. If any party commences arbitration and/or litigation before
resorting to mediation, other than to preserve any rights that might be lost by
failure to do so, that party shall be deemed to have failed to participate in
mediation. If mediation is unsuccessful, either party may commence binding
arbitration with the Riverside County Bar Association Dispute Resolution
Service. The parties hereby waive their right to a court and/or jury trial
regarding matters between them.”
     L. Add to the end of paragraph 17.2.3: “However, subcontractor may commence
and pursue enforcement of its rights to preserve them and/or to the extent that
such will not result in loss or liability to Contractor. Subcontractor agrees to
defend and indemnify Contractor regarding any claim by anyone for relief based
upon contractor’s non-payment to Subcontractor of funds not received by
Contractor.”
     M. Add to the end of Section 18: “Subcontractor represents and warrants
that all of Subcontractor’s agents and employees have been trained in safe
performance and safety procedures applicable to the project. Subcontractor
further represents and warrants that subcontractor has designated a responsible,
authorized safety officer for the project and that Subcontractor has a safety
program in effect which complies with all laws, etc., specified above, including
all OSHA requirements. Subcontractor acknowledges that Contractor has no
obligation to train Subcontractor’s agents or employees in any way (including
regarding the accident prevention and safety program of Owner and Contractor)
and that Contractor has no obligation to develop, implement or publish an
accident prevention and safety program for Owner. Contractor may issue written
notice(s) of safety violation(s) to Subcontractor and/or its employees. Upon
issuance of written notice of a second and/or subsequent safety violation,
Contractor shall deduct $500 per violation from any sums due Subcontractor and
may compel removal of any Subcontractor employee from the project.”
     N. Add to the end of Section 18: “In the event that Subcontractor
encounters on the site material reasonably believed to be asbestos,
polychlorinated biphenyl (PCB) or other hazardous materials which have not been
rendered harmless, Subcontractor shall immediately stop work in the area
affected and report the condition to the Owner and Contractor in writing. To the
fullest extent permitted by law, Subcontractor shall indemnify and hold harmless
the Contractor from and against claims, damages, losses and expenses, including
but not limited to attorneys’ fees, arising out of or resulting from performance
of work in the affected area if in fact asbestos, PCB or other hazardous
material that has not been rendered harmless is encountered, provided that such
claim, damage, loss or expense is attributable to bodily injury, sickness,
disease, death, or to injury to or destruction of tangible property, including
the Work itself, including loss of use resulting therefrom, but only to the
extent caused in whole

     
 
   
(Contractor’s Initials)
  (Subcontractor’s Initial’s)

10



--------------------------------------------------------------------------------



 



ADDENDUM TO AGCC-3
or in part by the acts or omissions of Subcontractor, anyone directly or
indirectly employed by Subcontractor or anyone for whose act Subcontractor may
be liable, regardless of whether or not such claim, damage, loss or expense is
caused in part by a party indemnified hereunder.”
     O. Add to the end of Section 21: “In the event of any assignment,
Subcontractor’s assignee’s rights shall coincide with and be no greater than
Subcontractor’s. Endorsement of joint checks and/or execution of a joint check
agreement, an assignment, a subcontract, a sub-subcontract or similar act shall
be deemed an assignment.”
     P. Add to end of Section 22: “Subcontractor is responsible for compliance
with the Americans with Disability Act of 1990 and all similar laws.
     Q. Add to the end of Section 23: “Contractor may order Subcontractor to
clean-up his areas at any time Contractor deems such action necessary. If
Subcontractor fails to perform a clean-up within two days after notification
from Contractor to do so, Contractor may proceed with that function as it judges
necessary and in the manner it may deem appropriate, then the cost thereof shall
be charged to Subcontractor and deducted from any monies due under this
Agreement or recovered in a separate proceeding. In the event contractor is
unable to determine which Subcontractor is responsible for any particular
clean-up, Contractor may apportion the cost of such clean-up in such manner as
Contractor may deem to be appropriate.”
     R. Delete section 24.
     S. Add to Section 26: “Notwithstanding anything in this agreement to the
contrary, this agreement is amended as follows: Claims: (a) Subcontractor shall
give written notice of any and all claims or facts that may give rise to a claim
within five (5) business days after such facts or claims arise. Failure to give
such written notice within (5) business days waives any such claims or potential
claims. (b) Subcontractor shall have no claim for damages for delay.
(c) Subcontractor shall defend and indemnify Contractor from any and all claims
arising out of this Agreement except those that are the result of Contractor’s
sole negligence or willful misconduct. (d) Any and all claims by Subcontractor
of any nature whatsoever arising out of or connected in any way with the
performance of work under this Agreement, and/or by any person or entity
providing any part of the performance called for under this Agreement, are
limited (in the aggregate) to the amount of this Agreement. (e) Subcontractor
shall serve a copy of any and all preliminary notices on Contractor.
Subcontractor shall have its suppliers and subcontractors serve copies of any
and all preliminary notices on Contractor. All such preliminary notices shall
contain an amount. (f) Subcontractor must serve Contractor with a copy of any
and all mechanic’s liens, stop notices and/or other claims immediately upon
making such claims.” (g) All releases given by Subcontractor shall be relied
upon by Contractor and Subcontractor warrants that they will be accurate.”
     T. Add to Section 26: “Notwithstanding anything in this agreement to the
contrary, this agreement is amended as follows: Disclaimer: Contractor makes no
representations and/or warranties concerning the schedules, designs, laws,
ordinances, plans and specifications.”
     U. Add to Section 26: “Notwithstanding anything in this agreement to the
contrary, this agreement is amended as follows: Subcontractor’s Duties:
Subcontractor has the obligation to review the Contract Documents, schedules,
designs, laws, ordinances, plans and specifications, and to report errors,
conflicts, inconsistencies, comments, or questions concerning such to Contractor
for resolution in the absolute discretion of Contractor.”
     V. Add to Section 26: “Any attachments by Subcontractor to the Subcontract
and/or any changes in this Subcontract’s text by Subcontractor are void unless
initialed by Contractor.”
     W. The attached MINIMUM REQUIREMENTS FOR SUBCONTRACTORS is incorporated
herein.
     X. NOTE: Subcontractor’s commencement of work shall be deemed execution and
acceptance of the subcontract sent to Subcontractor by Contractor. The
subcontract may be changed only by a writing signed by Contractor’s Vice
President for Construction/Engineering.
Revision 04/2007
Revision 01/2008
Revision 09/2008

     
 
   
(Contractor’s Initials)
  (Subcontractor’s Initial’s)

11



--------------------------------------------------------------------------------



 



EXHIBIT “M”
PROJECT SPECIFIC REQUIREMENTS
Highland Fairview Corporate Park
Skechers Distribution Center
29800 Eucalyptus Avenue
Rancho Belago, California 92555

1.   Time is of the essence with regard to this fast track project.
Subcontractor agrees to provide the optimum crews and equipment in accordance
with the Construction Schedule to insure Subcontractor does not delay the
project. The subcontractor agrees to have optimum crew size onsite for the
duration of the project, inclusive of 6 days/week throughout the duration of his
work. If this subcontractor is performing work in multiple areas of this project
that need to be constructed simultaneously, the subcontractor has agreed to
provide all necessary manpower, multiple crews, extended work hours, and 6 day
work week to ensure the schedule dates are met. It is imperative the
subcontractor manages the work force in a manner to avoid any delays
what-so-ever, as non- performance, inadequate crew sizes & manpower may result
in financial damages which will be the sole responsibility of the Subcontractor
which is found to be in default.   2.   Per the terms of the Subcontract
Agreement and the Addendum to AGCC-3, this Subcontractor is to be bound to the
prime contract between Diffenbaugh and the Owner of this project. The following
listing is a brief overview of items that are incorporated by reference, but is
in no way intended to limit the liability of the Subcontractor with regard to
specific items contained therein. The entire prime contract is readily available
for perusal by this Subcontractor:   3.   The Long Form Standard Subcontract AGC
California Subcontract agreement for this project shall be amended as follows:

  a.   Section 13.3: Add the language that certain aspects of this work,
including but not limited to work on Eucalyptus street will fall under the
prevailing wage requirements. Subcontractor performing work in these areas will
be required to abide by the prevailing wage requirements.     b.   Section 16
Insurance: Strike 16.1 to 16.1.5 and insert “See Addendum “A” to the Prime
Contract for requirements relative to Subcontractor Insurance Requirements.    
c.   In the Addendum to the AGC Subcontract agreement, Paragraph O: Add, “This
Subcontract is assignable to Owner and its construction lender and may be
assumed by Owner or its construction lender in the event of any termination of
the Prime Contract, all at the option of Owner and / or its construction lender.
This Subcontract is terminable by Owner and/or its construction lender in the
event that the Prime Contract is terminated without additional costs beyond that
actually incurred to the date of termination. The Owner is an intended third
party beneficiary of all warranty/guarantees regarding the Work or
materials/equipment furnished and owner may bring claim directly against
Subcontractor for breach of contract, warranty rights, quality of workmanship,
merchantability of equipment, feasibility and fitness for the particular purpose
of materials and equipment and workmanship.

         
Subcontractor, Contract No.—
  Exhibit “M”    
 
       
Project Title, Number
      (subcontractor’s Initials)

12



--------------------------------------------------------------------------------



 



EXHIBIT “N”
Purchase Order Log
Highland Fairview Corporate Park
Skechers Distribution Center
29800 Eucalyptus Avenue
Rancho Belago, California 92555

          J.D. Diffenbaugh, Inc.             Purchase Order Log     Job No:
09-231       Date: 4/12/2010 Project No: 09-231       Page: 1 of 1

                                                                               
              Revised PO No.   To   From   Date   Description   Spec Section  
Total Cost   Apprvd Changes   Pending Changes   Contract Sum  
09-231-01740
  L&LCLEA   JDD   2/3/2010   Final Clean   01740        $ 0.00     $ 0.00      
   
09-231-10520
  MOBIFIR   JDD   9/22/2009   Fire Extinguishers   10520        $ 0.00     $
0.00          
09-231-15900
  AMERCOMM   JDD   10/13/2009   Controls and Instrumentation   15900        $
0.00     $ 0.00          
 
                                                                         
 
                       Totals:       $ 0.00     $ 0.00          

 



--------------------------------------------------------------------------------



 



EXHIBIT “O”
Form of Job Cost Report or Commitment to Estimate Variance Report
Highland Fairview Corporate Park
Skechers Distribution Center
29800 Eucalyptus Avenue
Rancho Belago, California 92555

                         
Highland Fairview Corporate Park
                       
Skechers Distribution Center
                       
Job No. 09-213
          Initial   Buy-out   Date:    
Project Name:
  Skechers Distribution Center                    
 
                       
Usable Square Footage
  1,800,000     SF                    

                                                                               
                                                                       
Uncommitted/                                                                    
                      Other JDD     Total Project     Sav / Overrun          
Original             Revised   CSI #   Description   Original GMP     CO #    
COR thru 1     Revised GMP       Committed     Cost     Cost     to Date      
Sub   Contract     SCO     Contract  
01-516
  Temp.Water (Allow.)     0               0       0         0       0       0  
    0       TBD     0               0  
01-565
  Dust Control (Allow.)     0               0       0         0       0       0
      0       TBD     0               0  
01-722
  Restaking (Allow.)     0               0       0         0       0       0    
  0       TBD     0               0  
01-742
  Genral Job Labor (Allow.)     0               0       0         0       0    
  0       0       TBD     0               0  
01-744
  Daily Clean Up (Allow.)     0               0       0         0       0      
0       0       TBD     0               0  
01-748
  Street Sweeping (Allow.)     0               0       0         0       0      
0       0       TBD     0               0  
02-375
  SWPPP (Allow.)     0               0       0         0       0       0       0
      TBD     0               0  
02-376
  Retention Basin (Allow.)     0               0       0         0       0      
0       0       TBD     0               0  
02-580
  Site Electrical Services (Allow.)     0               0       0         0    
  0       0       0       TBD     0               0  
02-745
  Asphalt Paving (Allow.)     0               0       0         0       0      
0       0       TBD     0               0  
19-920
  Reproductions (Allow.)     0               0       0         0       0       0
      0       TBD     0               0  
 
        0               0                         0                       TBD  
                     
01-720
  Survey and Staking     0               0       0         0       0       0    
  0       TBD     0               0  
01-740
  Final Cleaning & Parkg Sweep     0               0       0         0       0  
    0       0       TBD     0               0  
02-310
  Grading and Excavation     0               0       0         0       0       0
      0       TBD     0               0  
02-370
  Secondary Erosion Control     0               0       0         0       0    
  0       0       TBD     0               0  
02-510
  Site Domestic     0               0       0         0       0       0       0
      TBD     0               0  
02-515
  Site Fire Water     0               0       0         0       0       0      
0       TBD     0               0  
02-530
  Santary Sewer     0               0       0         0       0       0       0
      TBD     0               0  
02-630
  Storm Drain     0               0       0         0       0       0       0  
    TBD     0               0  
02-762
  Payement Markings     0               0       0         0       0       0    
  0       TBD     0               0  
02-770
  Curb and Guttar     0               0       0         0       0       0      
0       TBD     0               0  
02-775
  Sidewalks     0               0       0         0       0       0       0    
  TBD     0               0  
02-810
  Landscape and Imagation     0               0       0         0       0      
0       0       TBD     0               0  
02-820
  Fencing     0               0       0         0       0       0       0      
TBD     0               0  
02-870
  Site Furnishinga     0               0       0         0       0       0      
0       TBD     0               0  
03-200
  Retnforcing Steel — Bldg     0               0       0         0       0      
0       0       TBD     0               0  
03-300
  Building Cancrata — Bldg     0               0       0         0       0      
0       0       TBD     0               0  
03-356
  Floor Sealer     0               0       0         0       0       0       0  
    TBD     0               0  
05-120
  Structural Steel     0               0       0         0       0       0      
0       TBD     0               0  
06-100
  Rough Carpentry     0               0       0         0       0       0      
0       TBD     0               0  
06-150
  Panalized Roof     0               0       0         0       0       0       0
      TBD     0               0  
07-100
  Waterproofing     0               0       0         0       0       0       0
      TBD     0               0  
07-210
  Insufaction     0               0       0         0       0       0       0  
    TBD     0               0  
07-500
  Marnbrano Roofing     0               0       0         0       0       0    
  0       TBD     0               0  
07-600
  Flashing and Sheet Metal     0               0       0         0       0      
0       0       TBD     0               0  
07-900
  Caulking and Sealants     0               0       0         0       0       0
      0       TBD     0               0  
08-100
  Doora Frames Hardware     0               0       0         0       0       0
      0       TBD     0               0  
08-350
  Overhead Doors     0               0       0         0       0       0       0
      TBD     0               0  
08-400
  Glass And Glazing     0               0       0         0       0       0    
  0       TBD     0               0  
08-600
  Skyfights     0               0       0         0       0       0       0    
  TBD     0               0  
08-785
  Knax Box     0               0       0         0       0       0       0      
TBD     0               0  
09-250
  Drywall and Metal Studs     0               0       0         0       0      
0       0       TBD     0               0  
09-650
  Rubber Base     0               0       0         0       0       0       0  
    TBD     0               0  
09-900
  Painting     0               0       0         0       0       0       0      
TBD     0               0  
10-430
  Exterior Slgnago     0               0       0         0       0       0      
0       TBD     0               0  
11-150
  Dock Equipment     0               0       0         0       0       0       0
      TBD     0               0  
13-900
  Fire Sprinklars     0               0       0         0       0       0      
0       TBD     0               0  
15-400
  Plumbing     0               0       0         0       0       0       0      
TBD     0               0  
15-700
  HVAC     0               0       0         0       0       0       0       TBD
    0               0  
16-050
  Electrical     0               0       0         0       0       0       0    
  TBD     0               0  
 
                                                                               
                                 
 
                                                                               
                   
 
  Subtotal Hard Cost     0               0       0         0       0       0    
  0             0       0       0  
19-000
  General Conditions     0               0       0         0       0       0    
  0       JDD     0               0  
19-517
  Fire Access Roads     0               0       0         0       0       0    
  0       JDD     0               0  
 
                                                                               
                                 
 
  Subtotal     0               0       0         0       0       0       0      
      0       0       0  
22-100
  General Liability Insur.     0               0       0         0       0      
0       0       JDD     0               0  
99-000
  Contractor’s Fee     0               0       0         0       0       0      
0       JDD     0               0  
22-300
  Contractor’s Contingancy     0               0       0         0       0      
0       0       JDD     0               0  
 
                                                                               
                                 
 
  Total     0               0       0         0       0       0       0        
    0       0       0  





--------------------------------------------------------------------------------



 



Exhibit P
Form of Payment G702

                     
APPLICATION AND CERTIFICATION FOR PAYMENT
  AIA DOCUMENT G702   PAGE ONE OF   PAGES
TO OWNER:
  PROJECT:   APPLICATION NO:       Distribution to:    
 
                    OWNER    
 
                    ARCHITECT    
 
      PERIOD TO:             CONTRACTOR    
FROM CONTRACTOR:
  VIA ARCHITECT:                    
     J.D. DIFFENBAUGH, INC.
      PROJECT #                
     RIVERSIDE, CA 92506
                   
 
                   
CONTRACT FOR:
      CONTRACT DATE:            

CONTRACTOR’S APPLICATION FOR PAYMENT
Application is made for payment, as shown below, in connection with the
Contract. Continuation Sheet, AIA Document G703, is attached.

         
1. ORIGINAL CONTRACT SUM
  $ $0.00  
 
     
2. Net change by Change Orders
  $ —  
 
     
3. CONTRACT SUM TO DATE (Line 1 ± 2)
  $ —  
 
     
4. TOTAL COMPLETED & STORED TO DATE (Column F on G703)
  $ $0.00  
 
     
5. RETAINAGE:
       
a. 10% of Completed Work
(Column D + E on G703)
  $ 0.00  
 
     
b. 10% of Stored Material
(Column F on G703)
  $ 0.00  
 
     
Total Retainage (Lines 5a + 5b or Total in Column I of G703)
  $ —  
 
     
6. TOTAL EARNED LESS RETAINAGE
(Line 4 Less Line 5 Total)
  $ —  
 
     
7. LESS PREVIOUS CERTIFICATES FOR PAYMENT
(Line 6 from prior Certificate)
  $    
 
     
8. CURRENT PAYMENT DUE
  $ —  
 
     
9. BALANCE TO FINISH, INCLUDING RETAINAGE
(Line 3 less Line 6)
  $ —  
 
     

                  CHANGE ORDER SUMMARY   ADDITIONS   DEDUCTIONS
Total changes approved in previous months by Owner
            —  
Total approved this Month
    0.00       —  
TOTALS
    0.00       —  
NET CHANGES by Change Order
            —  

The undersigned Contractor certifies that to the best of the Contractor’s
knowledge. information and belief the Work covered by this Application for
Payment has been completed in accordance with the Contract Documents, that all
amounts have been paid by the Contractor for Work for which previous
Certificates for Payment were issued and payments received from the Owner, and
that current payment shown herein is now due.
CONTRACTOR:
By:   Date:  

             
State of:
  California   County of:   Riverside Subscribed and sworn to before me this  
day of    
Notary Public:
           
My Commission expires:
           

ARCHITECT’S CERTIFICATE FOR PAYMENT
In accordance with the Contract Documents, based on on-site observations and the
data comprising the application, the Architect certifies to the Owner that to
the best of the Architect’s knowledge, information and belief the Work has
progressed as indicated, the quality of the Work is in accordance with the
Contract Documents, and the Contractor is entitled to payment of the AMOUNT
CERTIFIED.

         
AMOUNT CERTIFIED
  $       $0

(Attach explanation if amount certified differs from the amount applied. Initial
all figures on this Application and on the Continuation Sheet that are changed
to conform with the amount certified.)
ARCHITECT:
By:   Date:  
This Certificate is not negotiable. The AMOUNT CERTIFIED is payable only to the
Contractor named herein. Issuance, payment and acceptance of payment are without
prejudice to any rights of the Owner or Contractor under this Contract.

      AIA DOCUMENT G702 — APPLICATION AND CERTIFICATION FOR PAYMENT — 1992
EDITION — AtA® — © 1992       THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW
YORK AVE., N.W., WASHINGTON. DC 20006-5292    

Users may obtain validation of this document by requesting a completed AIA
Document D401 — Certification of Document’s Authenticity from the Licensee.

 



--------------------------------------------------------------------------------



 



Exhibit P
Form of Payment G703

              CONTINUATION SHEET   AIA DOCUMENT G703       PAGE OF PAGES  
AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing
      APPLICATION NO:    
Contractor’s signed certification is attached.
      APPLICATION DATE:    
In tabulations below, amounts arc stated to the nearest dollar.
      PERIOD TO:    
Use Column I on Contracts where variable retainage for line items may apply.
      CONTRACT NUMBER:    
 
      PROJECT NAME:    

                                                                               
                          A     B       C       D       E       F       G      
H       I       J   K   L   M                                                  
          MATERIALS   TOTAL                                                    
                  WORK COMPLETED   PRESENTLY   COMPLETED                        
                                      REVISED   FROM PREVIOUS           STORED  
AND STORED           BALANCE   RETAINAGE   Net ITEM           SCHEDULED        
  CHANGE   CONTRCT   APPLICATION           (NOT IN   TO DATE   %   TO FINISH  
(IF VARIABLE   Amount NO.   DESCRIPTION OF WORK   VALUE   ADJUSTMENT   ORDER  
VALUE   (D + E)   THIS PERIOD   D OR E)   (D+E+F)   (G ÷ C)   (C - G)   RATE)  
Due
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0,00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0,00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0,00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0,00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0,00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
                                  $ 0.00                             $ 0.00    
        $ 0.00     $ 0.00     $ 0.00  
 
  GRAND TOTALS   $ 0.00     $ 0.00     $ 0.00     $ 0.00     $ 0.00     $ 0.00  
  $ 0.00     $ 0.00             $ 0.00     $ 0.00     $ 0.00  

 



--------------------------------------------------------------------------------



 



Contract #: MHOO-121-226
Project: Highland Fairview Corporate Park
Trade: General Contractor
Danette Fenstermacher
Highland Fairview
COO/Executive VP
EXHIBIT “Q”
April 15, 2010
VIA E-MAIL
Joel Alexander
Vice President/CFO
JD Diffenbaugh, Inc.
6865 Airport Drive
Riverside, CA 92504

     Re:     Highlands Logistics SKX T1, LLC — Highland Fairview Corporate Park
Skechers Distribution Center,
29800 Eucalyptus Avenue, Rancho Belago, CA 92555

 

Dear Mr. Alexander:
     The following financial information is provided in satisfaction of the
requirements of Section 2.2.1 of the General Conditions of the Contract
Documents for the Highland Fairview Corporate Park Skechers Distribution Center,
located at 29800 Eucalyptus Avenue, Rancho Belago, CA 92555 (the “Project”):

  1.   Bank of America, N.A., as Lender and Administrative Agent, anticipates to
close a loan the week April 26, 2010 of $55 million for use on the Project per
the terms of the Commitment Letter between Bank of America, N.A. and Borrower;
and,     2.   Skechers RB, LLC will deposit $30 million into a Bank of America
Escrow Account # 1499708217, entitled in the name of “Bank of America, N.A. for
the benefit of HF Logistics-SKX T1, LLC” for use on the Project upon loan
closing.

     Bank of America representative Kim Abreu has executed this document to
confirm the above representations are true and correct. Your signature confirms
that once the above is accomplished, it satisfies JD Diffenbaugh, Inc.’s
requirements for Section 2.2.1 of the General Conditions of the Contract
Documents for the Owner to furnish to the Contractor reasonable evidence that
financial arrangements have been made to fulfill the Owner’s obligations under
the Contract for the Project.
     Upon closing of the loan, satisfactory evidence of the above will be
forwarded to JD Diffenbaugh, Inc. within 24 hours.

 



--------------------------------------------------------------------------------



 



Joel Alexander
April 15, 2010
Page 2
 
     Thank you and we look forward to a successful Project.

            Sincerely,
      /s/ DANETTE FENSTERMACHER       Danette Fenstermacher      Highland
Fairview
for
HF Logistics-SKX T1, LLC     

          Bank of America, N.A.
      /s/ KIM ABREU       Kim Abreu      Senior Vice President
Bank of America N.A.       
  JD Diffenbaugh, Inc.
      /s/ JOEL ALEXANDER       Joel Alexander      Vice President/CFO
JD Diffenbaugh, Inc.       

 